Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of October 4, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

  General      1  

SECTION 1.2

  Specific Terms      1  

SECTION 1.3

  Usage of Terms      2  

SECTION 1.4

  [Reserved]      2  

SECTION 1.5

  No Recourse      2  

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3  

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

  Representations and Warranties of Seller      4  

SECTION 3.2

  Representations and Warranties of Purchaser      6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

  Protection of Title of Purchaser      8  

SECTION 4.2

  Other Liens or Interests      9  

SECTION 4.3

  Costs and Expenses      10  

SECTION 4.4

  Indemnification      10  

ARTICLE V. REPURCHASES

     12  

SECTION 5.1

  Repurchase of Receivables upon Breach      12  

SECTION 5.2

  Reassignment of Purchased Receivables      12  

SECTION 5.3

  Waivers      13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

  Liability of Seller      13  

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

  Limitation on Liability of Seller and Others      13  

SECTION 6.4

  Seller May Own Notes or the Certificate      14  

SECTION 6.5

  Amendment      14  

SECTION 6.6

  Notices      15  

SECTION 6.7

  Merger and Integration      15  

SECTION 6.8

  Severability of Provisions      15  

SECTION 6.9

  Intention of the Parties      15  

SECTION 6.10

  Governing Law      16  

SECTION 6.11

  Counterparts      16  

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  16  

SECTION 6.13

  Nonpetition Covenant      17  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of October 4, 2017, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of October 4, 2017, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2017-4, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means November 15, 2017.

“Issuer” means AmeriCredit Automobile Receivables Trust 2017-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

4



--------------------------------------------------------------------------------

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 19(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event shall have been cured in all material respects, repurchase the
Receivable relating thereto from the Issuer if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
and, simultaneously with the repurchase of the Receivable, Seller shall deposit
the Purchase Amount in full, without deduction or offset, to the Collection
Account, pursuant to Section 3.2 of the Sale and Servicing Agreement. It is
understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

 

13



--------------------------------------------------------------------------------

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this

Agreement and all matters arising out of or relating in any way to this
Agreement shall be governed by, the law of the State of New York, without giving
effect to its conflict of law provisions (other than Sections 5-1401 and 5-1402
of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

 

By:  

/s/ Robert T. Pigott III

Name:   Robert T. Pigott III Title:   Vice President, Corporate Treasury  

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

 

By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

 

Accepted:

 

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solelyas Trustee and Trust Collateral Agent

 

By:  

/s/ Michael D. Commisso

Name:   Michael D. Commisso Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449921808

    450112552       450283023       111000979817       111001076119      
111001168694       111001248895       111001332709       111001433947      
111001530787       111001622059       111001718404       111001834313      
111001952785       111002085064       111002211290       111002337873      
111002505836       111002672909       111002858646  

449921824

    450112594       450283064       111000979851       111001076142      
111001168717       111001248907       111001332710       111001433969      
111001530800       111001622082       111001718426       111001834346      
111001952921       111002085222       111002211313       111002337884      
111002505869       111002672954       111002858668  

449921873

    450112636       450283080       111000979907       111001076153      
111001168728       111001248930       111001332732       111001433970      
111001530811       111001622150       111001718437       111001834368      
111001953089       111002085233       111002211380       111002337907      
111002505926       111002673045       111002858679  

449921899

    450112677       450283106       111000979930       111001076164      
111001168739       111001248963       111001332765       111001433981      
111001530822       111001622217       111001718459       111001834379      
111001953124       111002085299       111002211391       111002337963      
111002505971       111002673348       111002858905  

449921956

    450112727       450283148       111000979952       111001076175      
111001168740       111001249043       111001332798       111001433992      
111001530833       111001622295       111001718460       111001834481      
111001953191       111002085323       111002211414       111002338043      
111002506017       111002673416       111002858938  

449921998

    450112735       450283163       111000979963       111001076186      
111001168751       111001249054       111001332866       111001434005      
111001530855       111001622318       111001718471       111001834492      
111001953203       111002085345       111002211447       111002338199      
111002506028       111002673427       111002859007  

449922038

    450112768       450283197       111000980033       111001076197      
111001168762       111001249122       111001332877       111001434016      
111001530877       111001622329       111001718482       111001834504      
111001953247       111002085367       111002211492       111002338212      
111002506051       111002673449       111002859030  

449922061

    450112776       450283262       111000980044       111001076209      
111001168773       111001249133       111001332888       111001434027      
111001530888       111001622419       111001718516       111001834537      
111001953258       111002085389       111002211526       111002338223      
111002506118       111002673461       111002859063  

449922186

    450112792       450283346       111000980055       111001076221      
111001168784       111001249166       111001332912       111001434049      
111001530934       111001622431       111001718538       111001834571      
111001953270       111002085390       111002211694       111002338278      
111002506297       111002673551       111002859108  

449922202

    450112818       450283486       111000980077       111001076254      
111001168795       111001249199       111001332934       111001434050      
111001530945       111001622453       111001718550       111001834605      
111001953292       111002085402       111002211706       111002338302      
111002506332       111002673562       111002859197  

449922228

    450112859       450283510       111000980099       111001076265      
111001168841       111001249201       111001332956       111001434072      
111001530956       111001622475       111001718561       111001834616      
111001953315       111002085413       111002211717       111002338357      
111002506354       111002673584       111002859210  

449922236

    450112966       450283536       111000980112       111001076344      
111001168852       111001249223       111001333081       111001434094      
111001530967       111001622497       111001718572       111001834728      
111001953337       111002085435       111002211728       111002338380      
111002506365       111002673663       111002859221  

449922343

    450113014       450283544       111000980190       111001076366      
111001168863       111001249245       111001333137       111001434117      
111001530990       111001622554       111001718583       111001834762      
111001953348       111002085446       111002211795       111002338403      
111002506387       111002673775       111002859243  

449922442

    450113063       450283627       111000980224       111001076377      
111001168874       111001249267       111001333205       111001434128      
111001531003       111001622598       111001718594       111001834773      
111001953359       111002085468       111002211852       111002338458      
111002506422       111002673797       111002859276  

449922459

    450113071       450283676       111000980246       111001076388      
111001168896       111001249278       111001333216       111001434151      
111001531014       111001622633       111001718617       111001834795      
111001953393       111002085479       111002211863       111002338481      
111002506433       111002673900       111002859311  

449922483

    450113089       450283742       111000980279       111001076401      
111001168919       111001249290       111001333227       111001434162      
111001531036       111001622723       111001718628       111001834829      
111001953405       111002085491       111002211885       111002338537      
111002506499       111002673955       111002859401  

449922525

    450113246       450283791       111000980280       111001076412      
111001168920       111001249302       111001333238       111001434252      
111001531070       111001622745       111001718639       111001834863      
111001953416       111002085503       111002211896       111002338548      
111002506512       111002674170       111002859434  

449922590

    450113261       450283817       111000980291       111001076423      
111001168953       111001249313       111001333272       111001434319      
111001531092       111001622789       111001718640       111001834908      
111001953450       111002085514       111002211919       111002338616      
111002506635       111002674271       111002859513  

449922723

    450113303       450283825       111000980303       111001076445      
111001168975       111001249324       111001333306       111001434342      
111001531126       111001622790       111001718651       111001834931      
111001953539       111002085570       111002211931       111002338638      
111002506657       111002674349       111002859625  

449922814

    450113345       450283940       111000980325       111001076456      
111001168986       111001249357       111001333395       111001434353      
111001531137       111001622802       111001718662       111001834997      
111001953551       111002085581       111002211942       111002338649      
111002506680       111002674440       111002859793  

449922863

    450113410       450284054       111000980370       111001076467      
111001168997       111001249391       111001333418       111001434375      
111001531148       111001622824       111001718673       111001835033      
111001953562       111002085604       111002211964       111002338694      
111002506691       111002674585       111002859850  

449922905

    450113485       450284062       111000980381       111001076478      
111001169000       111001249414       111001333452       111001434421      
111001531159       111001622846       111001718684       111001835055      
111001953618       111002085626       111002211986       111002338717      
111002506815       111002674732       111002859939  

449922947

    450113634       450284070       111000980392       111001076489      
111001169011       111001249447       111001333485       111001434443      
111001531160       111001622857       111001718695       111001835235      
111001953629       111002085660       111002211997       111002338728      
111002506826       111002674811       111002859951  

449922988

    450113642       450284088       111000980404       111001076490      
111001169022       111001249469       111001333496       111001434487      
111001531182       111001622868       111001718707       111001835257      
111001953630       111002085693       111002212022       111002338762      
111002506859       111002674822       111002860054  

449923036

    450113733       450284138       111000980426       111001076502      
111001169033       111001249470       111001333508       111001434498      
111001531261       111001622969       111001718718       111001835268      
111001953641       111002085705       111002212044       111002338784      
111002506905       111002674866       111002860166  

449923143

    450113758       450284237       111000980437       111001076513      
111001169055       111001249481       111001333519       111001434500      
111001531272       111001622992       111001718741       111001835291      
111001953663       111002085716       111002212134       111002338795      
111002506994       111002674877       111002860199  

449923341

    450113816       450284278       111000980459       111001076524      
111001169077       111001249492       111001333586       111001434544      
111001531317       111001623151       111001718752       111001835314      
111001953719       111002085738       111002212145       111002338863      
111002507063       111002674888       111002860212  

449923374

    450113881       450284401       111000980471       111001076535      
111001169088       111001249515       111001333609       111001434555      
111001531328       111001623162       111001718763       111001835325      
111001953753       111002085761       111002212167       111002338920      
111002507096       111002674899       111002860256  

449923515

    450113915       450284435       111000980482       111001076546      
111001169101       111001249526       111001333610       111001434566      
111001531340       111001623195       111001718808       111001835358      
111001953764       111002085772       111002212189       111002338986      
111002507108       111002674901       111002860267  

449923564

    450113931       450284518       111000980493       111001076557      
111001169123       111001249537       111001333621       111001434601      
111001531351       111001623207       111001718819       111001835369      
111001953843       111002085794       111002212257       111002339011      
111002507186       111002674989       111002860290  

449923820

    450113972       450284724       111000980505       111001076568      
111001169145       111001249548       111001333643       111001434645      
111001531373       111001623218       111001718820       111001835370      
111001953854       111002085839       111002212280       111002339022      
111002507434       111002675014       111002860302  

449923846

    450113998       450284831       111000980527       111001076579      
111001169178       111001249582       111001333687       111001434667      
111001531418       111001623229       111001718831       111001835505      
111001953876       111002085862       111002212325       111002339055      
111002507478       111002675081       111002860357  

449923879

    450114145       450284856       111000980549       111001076580      
111001169189       111001249616       111001333722       111001434689      
111001531441       111001623263       111001718842       111001835572      
111001954046       111002085974       111002212358       111002339066      
111002507535       111002675092       111002860515  

449923887

    450114160       450284880       111000980561       111001076603      
111001169190       111001249627       111001333755       111001434690      
111001531452       111001623296       111001718853       111001835606      
111001954103       111002085985       111002212369       111002339077      
111002507546       111002675104       111002860537  

449923952

    450114228       450284955       111000980651       111001076614      
111001169246       111001249661       111001333823       111001434724      
111001531474       111001623331       111001718875       111001835640      
111001954147       111002085996       111002212404       111002339145      
111002507568       111002675182       111002860571  

449924166

    450114244       450285044       111000980864       111001076625      
111001169257       111001249672       111001333845       111001434757      
111001531531       111001623353       111001718910       111001835651      
111001954158       111002086021       111002212459       111002339167      
111002507625       111002675227       111002860605  

449924190

    450114269       450285077       111000980886       111001076636      
111001169268       111001249683       111001333867       111001434768      
111001531542       111001623364       111001718921       111001835695      
111001954204       111002086032       111002212493       111002339246      
111002507658       111002675261       111002860683  

449924273

    450114277       450285127       111000980909       111001076647      
111001169279       111001249706       111001333878       111001434779      
111001531575       111001623454       111001718932       111001835718      
111001954293       111002086043       111002212527       111002339257      
111002507726       111002675328       111002860694  

449924299

    450114301       450285150       111000980921       111001076669      
111001169280       111001249728       111001333890       111001434780      
111001531632       111001623555       111001718954       111001835808      
111001954305       111002086098       111002212550       111002339291      
111002507883       111002675384       111002860739  

449924422

    450114350       450285176       111000980932       111001076681      
111001169303       111001249739       111001333902       111001434836      
111001531643       111001623566       111001718976       111001835819      
111001954316       111002086111       111002212561       111002339460      
111002507962       111002675407       111002860829  

449924430

    450114392       450285242       111000980976       111001076726      
111001169314       111001249762       111001333913       111001434881      
111001531722       111001623599       111001718987       111001835853      
111001954349       111002086144       111002212594       111002339482      
111002507984       111002675429       111002860841  

449924455

    450114400       450285259       111000981023       111001076737      
111001169336       111001249773       111001333924       111001434904      
111001531744       111001623601       111001718998       111001835886      
111001954372       111002086155       111002212606       111002339538      
111002507995       111002675441       111002860885  

449924521

    450114459       450285267       111000981045       111001076805      
111001169347       111001249830       111001333935       111001434926      
111001531755       111001623623       111001719001       111001835965      
111001954394       111002086166       111002212617       111002339550      
111002508109       111002675496       111002860920  

449924539

    450114509       450285283       111000981067       111001076861      
111001169381       111001249841       111001333946       111001434948      
111001531777       111001623634       111001719012       111001835987      
111001954406       111002086188       111002212628       111002339718      
111002508154       111002675508       111002860931  

449924570

    450114780       450285291       111000981102       111001076951      
111001169404       111001249942       111001333968       111001434960      
111001531788       111001623645       111001719045       111001836023      
111001954417       111002086199       111002212673       111002339774      
111002508301       111002675519       111002860975  

449924588

    450114855       450285317       111000981124       111001077008      
111001169437       111001249964       111001334037       111001434971      
111001531845       111001623689       111001719056       111001836067      
111001954439       111002086201       111002212730       111002339796      
111002508323       111002675542       111002860986  

449924604

    450114897       450285358       111000981135       111001077031      
111001169448       111001249986       111001334059       111001434993      
111001531867       111001623690       111001719067       111001836179      
111001954473       111002086212       111002212842       111002339842      
111002508389       111002675564       111002861033  

449924638

    450114921       450285382       111000981146       111001077097      
111001169460       111001249997       111001334116       111001435006      
111001531878       111001623702       111001719089       111001836281      
111001954518       111002086223       111002212921       111002339897      
111002508390       111002675575       111002861112  

449924646

    450114996       450285390       111000981179       111001077154      
111001169471       111001250001       111001334138       111001435028      
111001531890       111001623757       111001719090       111001836315      
111001954529       111002086234       111002212932       111002339943      
111002508413       111002675597       111002861178  

449924729

    450115019       450285549       111000981247       111001077244      
111001169493       111001250012       111001334183       111001435039      
111001531902       111001623768       111001719102       111001836348      
111001954530       111002086256       111002212998       111002340013      
111002508446       111002675610       111002861202  

449924752

    450115076       450285556       111000981258       111001077255      
111001169505       111001250045       111001334206       111001435040      
111001531968       111001623791       111001719113       111001836360      
111001954541       111002086278       111002213001       111002340079      
111002508615       111002675621       111002861235  

449925130

    450115118       450285689       111000981269       111001077334      
111001169527       111001250056       111001334262       111001435062      
111001531980       111001623814       111001719124       111001836371      
111001954552       111002086289       111002213034       111002340114      
111002508705       111002675654       111002861246  

449925148

    450115126       450285788       111000981270       111001077345      
111001169538       111001250078       111001334318       111001435084      
111001531991       111001623836       111001719135       111001836393      
111001954563       111002086290       111002213045       111002340125      
111002508749       111002675665       111002861303  

449925288

    450115134       450285846       111000981281       111001077367      
111001169549       111001250089       111001334329       111001435107      
111001532015       111001623847       111001719146       111001836438      
111001954608       111002086335       111002213056       111002340192      
111002508840       111002675687       111002861336  

449925320

    450115183       450286083       111000981304       111001077378      
111001169550       111001250090       111001334330       111001435129      
111001532026       111001623869       111001719179       111001836494      
111001954620       111002086346       111002213270       111002340226      
111002508862       111002675722       111002861415  

449925338

    450115191       450286216       111000981326       111001077390      
111001169561       111001250124       111001334341       111001435130      
111001532059       111001623870       111001719180       111001836506      
111001954631       111002086391       111002213304       111002340259      
111002508974       111002675744       111002861550  

449925379

    450115241       450286257       111000981359       111001077424      
111001169583       111001250179       111001334374       111001435141      
111001532071       111001623937       111001719191       111001836517      
111001954642       111002086403       111002213326       111002340282      
111002509032       111002675801       111002861561  

449925387

    450115282       450286331       111000981360       111001077435      
111001169594       111001250191       111001334385       111001435152      
111001532082       111001623982       111001719203       111001836584      
111001954653       111002086436       111002213337       111002340338      
111002509098       111002675812       111002861572  

449925445

    450115340       450286349       111000981405       111001077503      
111001169617       111001250225       111001334396       111001435196      
111001532149       111001624017       111001719214       111001836618      
111001954776       111002086504       111002213348       111002340350      
111002509166       111002675867       111002861662  

449925536

    450115357       450286422       111000981449       111001077547      
111001169640       111001250269       111001334420       111001435208      
111001532150       111001624028       111001719225       111001836663      
111001954822       111002086537       111002213360       111002340372      
111002509212       111002675889       111002861695  

449925544

    450115407       450286448       111000981494       111001077558      
111001169651       111001250292       111001334497       111001435220      
111001532161       111001624051       111001719236       111001836685      
111001954844       111002086559       111002213427       111002340406      
111002509256       111002675890       111002861752  

449925577

    450115472       450286463       111000981517       111001077569      
111001169673       111001250438       111001334510       111001435231      
111001532183       111001624062       111001719258       111001836696      
111001954866       111002086571       111002213449       111002340451      
111002509379       111002675902       111002861763  

449925593

    450115498       450286489       111000981539       111001077581      
111001169695       111001250494       111001334532       111001435242      
111001532206       111001624084       111001719269       111001836742      
111001954945       111002086582       111002213494       111002340462      
111002509425       111002675946       111002861808  

449925643

    450115761       450286521       111000981540       111001077592      
111001169707       111001250528       111001334565       111001435264      
111001532217       111001624095       111001719270       111001836786      
111001954967       111002086638       111002213506       111002340495      
111002509492       111002675979       111002861875  

449925841

    450115803       450286562       111000981573       111001077604      
111001169718       111001250551       111001334598       111001435286      
111001532273       111001624130       111001719281       111001836810      
111001954990       111002086649       111002213539       111002340529      
111002509571       111002676004       111002862001  

449925957

    450115837       450286570       111000981584       111001077615      
111001169729       111001250595       111001334600       111001435297      
111001532284       111001624141       111001719304       111001836865      
111001955126       111002086650       111002213540       111002340541      
111002509638       111002676026       111002862157  

449926120

    450115886       450286612       111000981607       111001077637      
111001169730       111001250629       111001334611       111001435309      
111001532329       111001624208       111001719315       111001836900      
111001955137       111002086706       111002213573       111002340563      
111002509650       111002676037       111002862225  

449926146

    450115977       450286711       111000981629       111001077840      
111001169752       111001250630       111001334633       111001435310      
111001532330       111001624220       111001719326       111001836944      
111001955159       111002086739       111002213584       111002340596      
111002510124       111002676048       111002862360  

449926195

    450115985       450286752       111000981630       111001077851      
111001169796       111001250720       111001334666       111001435321      
111001532396       111001624242       111001719348       111001836955      
111001955249       111002086740       111002213595       111002340619      
111002510135       111002676082       111002862393  

449926252

    450115993       450286828       111000981641       111001077884      
111001169820       111001250742       111001334723       111001435343      
111001532419       111001624253       111001719360       111001836966      
111001955272       111002086762       111002213641       111002340642      
111002510269       111002676105       111002862438  

449926278

    450116140       450287008       111000981652       111001077895      
111001169831       111001250821       111001334734       111001435354      
111001532420       111001624264       111001719371       111001837024      
111001955306       111002086784       111002213663       111002340653      
111002510382       111002676149       111002862450  

449926328

    450116157       450287016       111000981685       111001077929      
111001169853       111001250832       111001334789       111001435365      
111001532453       111001624309       111001719382       111001837035      
111001955339       111002086818       111002213720       111002340697      
111002510427       111002676239       111002862562  

449926344

    450116165       450287057       111000981708       111001077930      
111001169864       111001250876       111001334891       111001435376      
111001532497       111001624310       111001719393       111001837046      
111001955340       111002086829       111002213742       111002340709      
111002510449       111002676240       111002862595  

449926542

    450116207       450287065       111000981720       111001077963      
111001169886       111001250887       111001334903       111001435387      
111001532510       111001624321       111001719405       111001837147      
111001955373       111002086841       111002213764       111002340787      
111002510472       111002676251       111002862607  

449926690

    450116298       450287081       111000981742       111001077985      
111001169897       111001250933       111001334947       111001435400      
111001532543       111001624332       111001719427       111001837158      
111001955407       111002086863       111002213786       111002340800      
111002510494       111002676262       111002862641  

449926708

    450116322       450287099       111000981753       111001078009      
111001169921       111001250944       111001334958       111001435433      
111001532655       111001624354       111001719438       111001837204      
111001955430       111002086896       111002213797       111002340833      
111002510562       111002676273       111002862652  

449926864

    450116348       450287107       111000981764       111001078010      
111001169954       111001250966       111001334969       111001435466      
111001532677       111001624365       111001719449       111001837215      
111001955452       111002086920       111002213832       111002340855      
111002510595       111002676284       111002862742  

449926872

    450116454       450287123       111000981775       111001078054      
111001169965       111001251013       111001334970       111001435477      
111001532688       111001624387       111001719450       111001837226      
111001955474       111002086931       111002213966       111002340866      
111002510618       111002676318       111002862809  

449926880

    450116462       450287149       111000981786       111001078065      
111001169976       111001251024       111001334981       111001435488      
111001532699       111001624398       111001719472       111001837259      
111001955519       111002087000       111002213988       111002340934      
111002510652       111002676329       111002862966  

449926906

    450116488       450287198       111000981809       111001078098      
111001169987       111001251057       111001334992       111001435501      
111001532701       111001624411       111001719483       111001837282      
111001955520       111002087099       111002214024       111002340990      
111002510674       111002676385       111002863013  

449926963

    450116603       450287206       111000981821       111001078111      
111001170002       111001251068       111001335005       111001435512      
111001532712       111001624433       111001719494       111001837417      
111001955531       111002087112       111002214035       111002341025      
111002510708       111002676396       111002863158  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449926971

    450116637       450287248       111000981832       111001078122      
111001170013       111001251079       111001335038       111001435523      
111001532745       111001624455       111001719528       111001837428      
111001955575       111002087178       111002214079       111002341182      
111002510865       111002676408       111002863316  

449927011

    450116660       450287255       111000981843       111001078133      
111001170035       111001251091       111001335049       111001435545      
111001532778       111001624466       111001719539       111001837585      
111001955676       111002087325       111002214170       111002341205      
111002510898       111002676420       111002863642  

449927078

    450116686       450287289       111000981854       111001078144      
111001170057       111001251103       111001335072       111001435589      
111001532789       111001624499       111001719540       111001837608      
111001955687       111002087369       111002214215       111002341249      
111002510900       111002676464       111002863675  

449927177

    450116751       450287321       111000981876       111001078166      
111001170079       111001251125       111001335083       111001435602      
111001532790       111001624534       111001719551       111001837619      
111001955700       111002087381       111002214226       111002341283      
111002510911       111002676509       111002863697  

449927227

    450116777       450287370       111000981898       111001078188      
111001170080       111001251147       111001335094       111001435624      
111001532802       111001624556       111001719573       111001837732      
111001955777       111002087437       111002214327       111002341340      
111002510966       111002676521       111002863787  

449927268

    450116835       450287396       111000981900       111001078201      
111001170091       111001251158       111001335106       111001435635      
111001532835       111001624567       111001719584       111001837754      
111001955823       111002087482       111002214406       111002341373      
111002510977       111002676565       111002863800  

449927292

    450116843       450287404       111000981911       111001078223      
111001170103       111001251170       111001335117       111001435680      
111001532846       111001624624       111001719595       111001837765      
111001955834       111002087505       111002214439       111002341441      
111002510988       111002676598       111002863844  

449927375

    450116934       450287412       111000981955       111001078234      
111001170114       111001251181       111001335128       111001435691      
111001532903       111001624646       111001719607       111001837776      
111001955889       111002087572       111002214518       111002341519      
111002511057       111002676600       111002863989  

449927383

    450116942       450287438       111000981966       111001078290      
111001170125       111001251215       111001335162       111001435703      
111001532914       111001624657       111001719618       111001837978      
111001955946       111002087640       111002214529       111002341520      
111002511147       111002676611       111002864069  

449927482

    450116991       450287479       111000981988       111001078313      
111001170136       111001251237       111001335184       111001435714      
111001532969       111001624679       111001719629       111001838014      
111001955968       111002087729       111002214541       111002341531      
111002511192       111002676633       111002864171  

449927516

    450117023       450287552       111000981999       111001078324      
111001170158       111001251248       111001335195       111001435725      
111001533016       111001624703       111001719641       111001838070      
111001955991       111002087741       111002214574       111002341542      
111002511248       111002676644       111002864227  

449927557

    450117064       450287594       111000982046       111001078357      
111001170170       111001251259       111001335263       111001435747      
111001533027       111001624769       111001719652       111001838092      
111001956071       111002087763       111002214585       111002341553      
111002511259       111002676677       111002864553  

449927607

    450117130       450287602       111000982057       111001078391      
111001170181       111001251305       111001335319       111001435758      
111001533050       111001624792       111001719663       111001838216      
111001956127       111002087842       111002214619       111002341643      
111002511406       111002676688       111002864665  

449927656

    450117171       450287610       111000982079       111001078403      
111001170192       111001251327       111001335397       111001435769      
111001533106       111001624826       111001719674       111001838351      
111001956183       111002087875       111002214709       111002341676      
111002511473       111002676701       111002864687  

449927680

    450117189       450287693       111000982091       111001078458      
111001170215       111001251439       111001335476       111001435770      
111001533117       111001624871       111001719685       111001838430      
111001956228       111002087897       111002214732       111002341687      
111002511484       111002676712       111002864733  

449927789

    450117239       450287867       111000982114       111001078470      
111001170226       111001251440       111001335533       111001435781      
111001533162       111001624882       111001719696       111001838474      
111001956284       111002087954       111002214754       111002341722      
111002511495       111002676723       111002864744  

449927854

    450117296       450287883       111000982125       111001078504      
111001170237       111001251451       111001335544       111001435792      
111001533195       111001624905       111001719708       111001838553      
111001956329       111002087965       111002214798       111002341733      
111002511596       111002676734       111002864799  

449927896

    450117619       450287990       111000982181       111001078526      
111001170248       111001251473       111001335555       111001435815      
111001533241       111001624916       111001719720       111001838632      
111001956330       111002087976       111002214833       111002341766      
111002511653       111002676767       111002864823  

449927920

    450117650       450288006       111000982192       111001078548      
111001170259       111001251484       111001335599       111001435837      
111001533252       111001624961       111001719731       111001838643      
111001956341       111002088012       111002214866       111002341799      
111002511697       111002676778       111002864902  

449927953

    450117676       450288030       111000982237       111001078593      
111001170260       111001251507       111001335645       111001435848      
111001533285       111001624972       111001719764       111001838676      
111001956453       111002088045       111002214877       111002341834      
111002511721       111002676789       111002864946  

449927995

    450117718       450288048       111000982248       111001078650      
111001170271       111001251530       111001335667       111001435859      
111001533319       111001624983       111001719775       111001838687      
111001956509       111002088089       111002214912       111002341890      
111002511798       111002676790       111002864957  

449928050

    450117726       450288238       111000982259       111001078706      
111001170293       111001251552       111001335678       111001435860      
111001533342       111001625007       111001719809       111001838755      
111001956532       111002088124       111002214978       111002341924      
111002511811       111002676802       111002865026  

449928142

    450117833       450288246       111000982293       111001078717      
111001170305       111001251574       111001335689       111001435871      
111001533353       111001625018       111001719810       111001838777      
111001956554       111002088179       111002214989       111002341991      
111002511822       111002676813       111002865071  

449928167

    450117841       450288253       111000982316       111001078728      
111001170316       111001251596       111001335724       111001435905      
111001533364       111001625052       111001719821       111001838799      
111001956600       111002088214       111002215014       111002342015      
111002511866       111002676824       111002865172  

449928175

    450117890       450288345       111000982406       111001078739      
111001170327       111001251877       111001335746       111001435927      
111001533397       111001625074       111001719832       111001838834      
111001956655       111002088247       111002215025       111002342048      
111002511888       111002676835       111002865206  

449928191

    450117908       450288444       111000982417       111001078740      
111001170338       111001251888       111001335757       111001435938      
111001533421       111001625096       111001719843       111001838878      
111001956677       111002088258       111002215036       111002342059      
111002511901       111002676846       111002865284  

449928399

    450117916       450288675       111000982439       111001078773      
111001170349       111001251899       111001335791       111001435949      
111001533500       111001625108       111001719854       111001838979      
111001956688       111002088315       111002215069       111002342150      
111002511990       111002676857       111002865396  

449928407

    450117965       450288725       111000982484       111001078807      
111001170350       111001251945       111001335814       111001435950      
111001533555       111001625120       111001719865       111001838980      
111001956699       111002088326       111002215070       111002342206      
111002512250       111002676879       111002865576  

449928431

    450118021       450288840       111000982529       111001078818      
111001170361       111001251956       111001335825       111001435961      
111001533566       111001625131       111001719887       111001839060      
111001956756       111002088348       111002215081       111002342217      
111002512306       111002676891       111002865598  

449928506

    450118047       450288857       111000982552       111001078830      
111001170394       111001251967       111001335836       111001435972      
111001533599       111001625153       111001719898       111001839093      
111001956790       111002088371       111002215092       111002342239      
111002512520       111002676903       111002865622  

449928647

    450118138       450288923       111000982596       111001078841      
111001170406       111001251989       111001335847       111001435983      
111001533601       111001625164       111001719922       111001839105      
111001956880       111002088405       111002215104       111002342251      
111002512564       111002676914       111002865633  

449928688

    450118146       450288931       111000982608       111001078896      
111001170417       111001252003       111001335869       111001436007      
111001533634       111001625186       111001719933       111001839116      
111001957005       111002088416       111002215137       111002342273      
111002512575       111002676925       111002865644  

449928886

    450118153       450288998       111000982675       111001078908      
111001170428       111001252014       111001335870       111001436018      
111001533645       111001625197       111001720025       111001839138      
111001957016       111002088449       111002215227       111002342318      
111002512665       111002676936       111002865699  

449928928

    450118302       450289046       111000982697       111001078919      
111001170439       111001252025       111001335892       111001436029      
111001533656       111001625210       111001720092       111001839172      
111001957027       111002088450       111002215250       111002342431      
111002512867       111002676947       111002865745  

449929124

    450118377       450289129       111000982877       111001079099      
111001170440       111001252036       111001335904       111001436030      
111001533735       111001625243       111001720148       111001839183      
111001957038       111002088528       111002215351       111002342442      
111002512890       111002676958       111002865789  

449929132

    450118443       450289137       111000982899       111001079101      
111001170451       111001252058       111001335937       111001436041      
111001533803       111001625276       111001720328       111001839194      
111001957049       111002088540       111002215474       111002342475      
111002512968       111002676970       111002866027  

449929181

    450118476       450289160       111000982912       111001079112      
111001170473       111001252069       111001335959       111001436052      
111001533825       111001625287       111001720339       111001839228      
111001957117       111002088786       111002215485       111002342486      
111002512980       111002677027       111002866128  

449929322

    450118518       450289228       111000982923       111001079123      
111001170507       111001252070       111001335971       111001436063      
111001533836       111001625311       111001720373       111001839240      
111001957128       111002088821       111002215531       111002342497      
111002513071       111002677038       111002866151  

449929389

    450118526       450289269       111000982945       111001079134      
111001170529       111001252104       111001336028       111001436074      
111001533858       111001625322       111001720384       111001839251      
111001957229       111002088832       111002215542       111002342509      
111002513082       111002677049       111002866218  

449929397

    450118559       450289327       111000982956       111001079145      
111001170530       111001252115       111001336039       111001436085      
111001533881       111001625333       111001720395       111001839273      
111001957263       111002088876       111002215597       111002342521      
111002513172       111002677061       111002866229  

449929694

    450118633       450289350       111000982967       111001079178      
111001170552       111001252137       111001336040       111001436096      
111001533915       111001625344       111001720441       111001839307      
111001957285       111002088887       111002215676       111002342565      
111002513240       111002677128       111002866252  

449930122

    450118732       450289467       111000982989       111001079190      
111001170574       111001252148       111001336073       111001436108      
111001533926       111001625355       111001720452       111001839419      
111001957296       111002088944       111002215722       111002342655      
111002513295       111002677139       111002866487  

449930197

    450118757       450289517       111000982990       111001079279      
111001170619       111001252159       111001336107       111001436119      
111001533959       111001625366       111001720542       111001839420      
111001957331       111002088966       111002215777       111002342723      
111002513318       111002677140       111002866612  

449930262

    450118831       450289616       111000983003       111001079280      
111001170675       111001252182       111001336118       111001436131      
111001533971       111001625423       111001720632       111001839442      
111001957397       111002088999       111002216037       111002342745      
111002513329       111002677151       111002866768  

449930304

    450118856       450289632       111000983014       111001079336      
111001170686       111001252193       111001336130       111001436142      
111001533982       111001625445       111001720687       111001839497      
111001957410       111002089080       111002216059       111002342790      
111002513330       111002677162       111002866836  

449930312

    450118872       450289707       111000983036       111001079358      
111001170710       111001252216       111001336163       111001436164      
111001533993       111001625524       111001720698       111001839509      
111001957421       111002089316       111002216138       111002343049      
111002513363       111002677173       111002866870  

449930338

    450118898       450289715       111000983047       111001079370      
111001170877       111001252249       111001336220       111001436175      
111001534006       111001625535       111001720722       111001839510      
111001957432       111002089349       111002216206       111002343072      
111002513396       111002677184       111002866881  

449930395

    450118989       450289772       111000983070       111001079415      
111001170888       111001252250       111001336253       111001436209      
111001534073       111001625557       111001720733       111001839521      
111001957454       111002089350       111002216217       111002343094      
111002513486       111002677195       111002866982  

449930494

    450119078       450289780       111000983092       111001079426      
111001170945       111001252306       111001336297       111001436210      
111001534107       111001625580       111001720788       111001839565      
111001957511       111002089417       111002216239       111002343140      
111002513521       111002677207       111002867051  

449930619

    450119102       450289947       111000983115       111001079460      
111001170978       111001252384       111001336309       111001436232      
111001534118       111001625591       111001720801       111001839677      
111001957544       111002089439       111002216262       111002343229      
111002513565       111002677241       111002867107  

449930684

    450119243       450290135       111000983160       111001079505      
111001170989       111001252407       111001336332       111001436243      
111001534129       111001625603       111001720823       111001839699      
111001957555       111002089451       111002216273       111002343230      
111002513576       111002677296       111002867129  

449930809

    450119250       450290150       111000983193       111001079538      
111001170990       111001252418       111001336387       111001436254      
111001534174       111001625636       111001720834       111001839734      
111001957599       111002089518       111002216352       111002343319      
111002513633       111002677308       111002867130  

449930825

    450119276       450290168       111000983205       111001079561      
111001171003       111001252441       111001336400       111001436276      
111001534185       111001625670       111001720867       111001839745      
111001957623       111002089743       111002216374       111002343409      
111002513644       111002677443       111002867174  

449930833

    450119318       450290176       111000983227       111001079572      
111001171025       111001252463       111001336411       111001436287      
111001534208       111001625692       111001720935       111001839767      
111001957634       111002089754       111002216431       111002343465      
111002513688       111002677454       111002867196  

449930924

    450119417       450290309       111000983261       111001079583      
111001171047       111001252474       111001336433       111001436298      
111001534220       111001625704       111001720968       111001839778      
111001957791       111002089844       111002216510       111002343476      
111002513723       111002677555       111002867208  

449930973

    450119466       450290341       111000983283       111001079594      
111001171069       111001252485       111001336444       111001436300      
111001534253       111001625715       111001720991       111001839790      
111001957803       111002089855       111002216543       111002343522      
111002513734       111002677588       111002867219  

449931070

    450119482       450290382       111000983294       111001079606      
111001171104       111001252496       111001336455       111001436311      
111001534309       111001625726       111001721026       111001839824      
111001957881       111002089934       111002216554       111002343544      
111002513802       111002677645       111002867242  

449931088

    450119508       450290390       111000983317       111001079617      
111001171126       111001252519       111001336466       111001436322      
111001534332       111001625737       111001721037       111001839835      
111001958039       111002090015       111002216633       111002343612      
111002513835       111002677678       111002867253  

449931112

    450119565       450290432       111000983362       111001079628      
111001171159       111001252520       111001336477       111001436333      
111001534354       111001625748       111001721048       111001839868      
111001958040       111002090048       111002216644       111002343735      
111002513868       111002677926       111002867275  

449931120

    450119706       450290499       111000983430       111001079651      
111001171171       111001252609       111001336488       111001436344      
111001534376       111001625760       111001721060       111001839880      
111001958073       111002090071       111002216666       111002343757      
111002513903       111002678163       111002867309  

449931138

    450119722       450290515       111000983508       111001079673      
111001171216       111001252621       111001336512       111001436366      
111001534398       111001625827       111001721127       111001839958      
111001958084       111002090172       111002216677       111002343779      
111002513947       111002678523       111002867332  

449931195

    450119748       450290606       111000983520       111001079684      
111001171227       111001252632       111001336534       111001436377      
111001534400       111001625838       111001721150       111001839969      
111001958130       111002090183       111002216699       111002343791      
111002514049       111002678534       111002867365  

449931336

    450119771       450290622       111000983564       111001079695      
111001171283       111001252665       111001336567       111001436399      
111001534411       111001625850       111001721206       111001839970      
111001958152       111002090251       111002216767       111002343836      
111002514050       111002678769       111002867387  

449931351

    450119805       450290655       111000983575       111001079707      
111001171306       111001252676       111001336589       111001436412      
111001534422       111001625861       111001721217       111001839981      
111001958220       111002090385       111002216789       111002343858      
111002514061       111002679007       111002867400  

449931427

    450119888       450290697       111000983643       111001079729      
111001171328       111001252687       111001336590       111001436423      
111001534602       111001625894       111001721240       111001840028      
111001958242       111002090419       111002216790       111002343870      
111002514072       111002679041       111002867411  

449931476

    450120159       450290846       111000983676       111001079730      
111001171340       111001252700       111001336635       111001436434      
111001534624       111001625917       111001721341       111001840039      
111001958253       111002090453       111002216824       111002343915      
111002514083       111002679052       111002867433  

449931740

    450120175       450290911       111000983755       111001079752      
111001171351       111001252711       111001336646       111001436445      
111001534646       111001625928       111001721352       111001840062      
111001958275       111002090497       111002216880       111002343926      
111002514094       111002679265       111002867466  

449931807

    450120233       450290937       111000983766       111001079774      
111001171362       111001252722       111001336714       111001436502      
111001534657       111001625939       111001721374       111001840129      
111001958354       111002090600       111002216914       111002343937      
111002514139       111002679401       111002867477  

449931815

    450120340       450290945       111000983788       111001079796      
111001171384       111001252744       111001336725       111001436568      
111001534668       111001625940       111001721385       111001840163      
111001958387       111002090611       111002216947       111002343960      
111002514151       111002679445       111002867545  

449931823

    450120373       450290978       111000983823       111001079819      
111001171553       111001252788       111001336736       111001436636      
111001534679       111001625951       111001721420       111001840174      
111001958400       111002090699       111002217016       111002344006      
111002514229       111002679456       111002867556  

449931864

    450120423       450291117       111000983845       111001079820      
111001171643       111001252823       111001336770       111001436748      
111001534680       111001625973       111001721677       111001840208      
111001958433       111002090756       111002217027       111002344051      
111002514285       111002679489       111002867567  

449931922

    450120456       450291232       111000983867       111001079831      
111001171665       111001252902       111001336781       111001436849      
111001534691       111001626008       111001721699       111001840220      
111001958466       111002090790       111002217038       111002344073      
111002514342       111002679535       111002867589  

449931971

    450120464       450291281       111000983913       111001079853      
111001171676       111001252913       111001336792       111001436850      
111001534703       111001626020       111001721723       111001840242      
111001958477       111002090868       111002217049       111002344084      
111002514353       111002679546       111002867815  

449932052

    450120530       450291323       111000983946       111001079897      
111001171687       111001252935       111001336804       111001437121      
111001534714       111001626031       111001721745       111001840309      
111001958512       111002090879       111002217061       111002344107      
111002514386       111002679557       111002867893  

449932128

    450120548       450291372       111000983968       111001079921      
111001171698       111001252957       111001336826       111001437132      
111001534736       111001626053       111001721767       111001840354      
111001958545       111002090880       111002217083       111002344130      
111002514498       111002679568       111002867972  

449932235

    450120746       450291380       111000983980       111001079943      
111001171711       111001252968       111001336859       111001437143      
111001534758       111001626064       111001721790       111001840376      
111001958578       111002090891       111002217117       111002344185      
111002514500       111002679614       111002867983  

449932292

    450120761       450291422       111000984004       111001079998      
111001171733       111001252991       111001336871       111001437165      
111001534770       111001626075       111001721802       111001840387      
111001958590       111002090958       111002217139       111002344220      
111002514533       111002679647       111002868096  

449932391

    450120803       450291455       111000984059       111001080002      
111001171744       111001253004       111001336882       111001437176      
111001534792       111001626109       111001721824       111001840398      
111001958679       111002091005       111002217207       111002344253      
111002514566       111002679658       111002868197  

449932409

    450120878       450291513       111000984060       111001080024      
111001171755       111001253093       111001336893       111001437187      
111001534804       111001626132       111001721846       111001840444      
111001958747       111002091038       111002217229       111002344321      
111002514612       111002679704       111002868209  

449932466

    450120936       450291679       111000984127       111001080125      
111001171788       111001253105       111001336916       111001437244      
111001534815       111001626154       111001721880       111001840455      
111001958770       111002091050       111002217230       111002344365      
111002514634       111002679771       111002868221  

449932524

    450120985       450291752       111000984149       111001080136      
111001171812       111001253116       111001336938       111001437301      
111001534871       111001626198       111001721891       111001840501      
111001958815       111002091061       111002217241       111002344488      
111002514690       111002679805       111002868243  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449932649

    450121090       450291935       111000984161       111001080158      
111001171845       111001253127       111001336972       111001437356      
111001534916       111001626200       111001721925       111001840545      
111001958826       111002091117       111002217331       111002344512      
111002514746       111002679816       111002868265  

449932656

    450121132       450291984       111000984217       111001080169      
111001171856       111001253138       111001336983       111001437378      
111001534927       111001626211       111001721936       111001840556      
111001958882       111002091151       111002217364       111002344635      
111002514757       111002679849       111002868298  

449932755

    450121199       450292016       111000984239       111001080181      
111001171878       111001253183       111001337029       111001437390      
111001534950       111001626233       111001721981       111001840590      
111001958916       111002091173       111002217409       111002344703      
111002514881       111002679850       111002868388  

449932763

    450121231       450292073       111000984262       111001080192      
111001171902       111001253206       111001337041       111001437435      
111001534961       111001626244       111001721992       111001840602      
111001958949       111002091207       111002217454       111002344725      
111002514892       111002679861       111002868401  

449932870

    450121264       450292081       111000984352       111001080204      
111001171935       111001253228       111001337063       111001437468      
111001534972       111001626255       111001722016       111001840691      
111001959052       111002091229       111002217476       111002344747      
111002514926       111002679939       111002868412  

449932938

    450121298       450292222       111000984419       111001080215      
111001171946       111001253239       111001337074       111001437491      
111001535029       111001626266       111001722094       111001840703      
111001959096       111002091274       111002217498       111002344781      
111002514937       111002679940       111002868445  

449932946

    450121314       450292230       111000984420       111001080226      
111001171980       111001253240       111001337085       111001437570      
111001535030       111001626277       111001722106       111001840725      
111001959119       111002091320       111002217522       111002344837      
111002514959       111002679995       111002868557  

449932979

    450121371       450292347       111000984431       111001080237      
111001172026       111001253262       111001337108       111001437637      
111001535041       111001626299       111001722140       111001840747      
111001959120       111002091409       111002217601       111002344905      
111002514982       111002680032       111002868579  

449933001

    450121439       450292396       111000984442       111001080248      
111001172037       111001253284       111001337142       111001437648      
111001535074       111001626301       111001722195       111001840769      
111001959153       111002091432       111002217656       111002344938      
111002515028       111002680065       111002868591  

449933027

    450121520       450292479       111000984464       111001080259      
111001172059       111001253318       111001337175       111001437671      
111001535085       111001626312       111001722218       111001840792      
111001959164       111002091498       111002217678       111002344949      
111002515062       111002680098       111002868793  

449933035

    450121546       450292495       111000984475       111001080260      
111001172060       111001253329       111001337197       111001437682      
111001535096       111001626323       111001722241       111001840916      
111001959186       111002091511       111002217689       111002344961      
111002515084       111002680144       111002868827  

449933308

    450121553       450292511       111000984497       111001080271      
111001172071       111001253330       111001337265       111001437705      
111001535108       111001626345       111001722252       111001840949      
111001959197       111002091522       111002217735       111002344972      
111002515141       111002680199       111002868849  

449933407

    450121561       450292560       111000984509       111001080282      
111001172082       111001253363       111001337287       111001437727      
111001535153       111001626356       111001722263       111001840961      
111001959210       111002091555       111002217746       111002345030      
111002515219       111002680290       111002868906  

449933662

    450121611       450292735       111000984510       111001080293      
111001172105       111001253374       111001337298       111001437794      
111001535175       111001626367       111001722285       111001840972      
111001959221       111002091588       111002217858       111002345311      
111002515220       111002680335       111002868939  

449933795

    450121678       450292776       111000984521       111001080305      
111001172127       111001253385       111001337322       111001437839      
111001535197       111001626389       111001722308       111001841007      
111001959388       111002091656       111002217869       111002345412      
111002515231       111002680357       111002868962  

449933845

    450121835       450292826       111000984543       111001080316      
111001172149       111001253408       111001337388       111001437840      
111001535209       111001626390       111001722319       111001841029      
111001959423       111002091690       111002217881       111002345557      
111002515297       111002680391       111002868995  

449933928

    450121843       450292917       111000984600       111001080327      
111001172150       111001253420       111001337524       111001437862      
111001535210       111001626413       111001722331       111001841119      
111001959467       111002091702       111002217904       111002345579      
111002515455       111002680403       111002869008  

449933977

    450121884       450292925       111000984611       111001080338      
111001172172       111001253431       111001337535       111001437884      
111001535221       111001626424       111001722364       111001841120      
111001959535       111002091735       111002217915       111002345603      
111002515466       111002680492       111002869132  

449934041

    450121892       450292933       111000984622       111001080349      
111001172183       111001253442       111001337568       111001437895      
111001535243       111001626446       111001722375       111001841221      
111001959580       111002091814       111002217926       111002345614      
111002515477       111002680537       111002869211  

449934066

    450121959       450292966       111000984655       111001080350      
111001172194       111001253464       111001337591       111001437907      
111001535276       111001626468       111001722397       111001841232      
111001959603       111002091858       111002217993       111002345692      
111002515501       111002680560       111002869255  

449934108

    450121975       450293048       111000984666       111001080361      
111001172217       111001253521       111001337603       111001437918      
111001535333       111001626479       111001722432       111001841254      
111001959614       111002091869       111002218039       111002345715      
111002515523       111002680571       111002869266  

449934256

    450121983       450293113       111000984677       111001080372      
111001172262       111001253565       111001337636       111001437930      
111001535355       111001626480       111001722443       111001841276      
111001959715       111002091892       111002218040       111002345726      
111002515556       111002680593       111002869312  

449934280

    450122080       450293188       111000984701       111001080383      
111001172341       111001253587       111001337669       111001437985      
111001535377       111001626503       111001722454       111001841287      
111001959760       111002091904       111002218051       111002345805      
111002515602       111002680650       111002869345  

449934322

    450122106       450293220       111000984734       111001080417      
111001172374       111001253611       111001337670       111001438054      
111001535434       111001626547       111001722465       111001841298      
111001959771       111002091959       111002218130       111002345861      
111002515613       111002680683       111002869479  

449934462

    450122148       450293246       111000984778       111001080428      
111001172385       111001253622       111001337726       111001438155      
111001535490       111001626570       111001722498       111001841322      
111001959782       111002092040       111002218141       111002345894      
111002515736       111002680706       111002869480  

449934561

    450122262       450293279       111000984802       111001080439      
111001172408       111001253633       111001337816       111001438212      
111001535513       111001626581       111001722511       111001841333      
111001959793       111002092062       111002218163       111002345917      
111002515758       111002680739       111002869503  

449934595

    450122304       450293295       111000984813       111001080451      
111001172420       111001253644       111001337827       111001438256      
111001535535       111001626615       111001722577       111001841467      
111001959827       111002092107       111002218185       111002345928      
111002515769       111002680773       111002869536  

449934645

    450122312       450293345       111000984868       111001080495      
111001172486       111001253655       111001337872       111001438289      
111001535580       111001626671       111001722599       111001841489      
111001959883       111002092253       111002218196       111002346019      
111002515781       111002680829       111002869570  

449934678

    450122320       450293402       111000984879       111001080507      
111001172532       111001253666       111001337894       111001438290      
111001535614       111001626693       111001722601       111001841557      
111001959894       111002092310       111002218219       111002346053      
111002515837       111002680931       111002869705  

449934801

    450122429       450293410       111000984891       111001080529      
111001172554       111001253677       111001337906       111001438302      
111001535647       111001626705       111001722612       111001841568      
111001959939       111002092376       111002218242       111002346075      
111002515860       111002680953       111002869817  

449934876

    450122536       450293428       111000984903       111001080530      
111001172587       111001253688       111001337928       111001438335      
111001535669       111001626716       111001722690       111001841603      
111001959973       111002092387       111002218275       111002346086      
111002515882       111002681088       111002869884  

449934900

    450122544       450293550       111000984914       111001080541      
111001172600       111001253701       111001337939       111001438346      
111001535692       111001626750       111001722746       111001841614      
111001960043       111002092433       111002218286       111002346143      
111002515905       111002681101       111002869929  

449934967

    450122650       450293576       111000985049       111001080552      
111001172644       111001253712       111001337973       111001438368      
111001535771       111001626761       111001722791       111001841636      
111001960065       111002092758       111002218310       111002346165      
111002515949       111002681167       111002869963  

449935014

    450122734       450293584       111000985061       111001080563      
111001172655       111001253723       111001338020       111001438380      
111001535793       111001626772       111001722814       111001841647      
111001960076       111002092781       111002218321       111002346187      
111002515972       111002681257       111002870066  

449935048

    450122742       450293626       111000985072       111001080596      
111001172701       111001253734       111001338042       111001438447      
111001535827       111001626783       111001722836       111001841759      
111001960100       111002092837       111002218365       111002346198      
111002515983       111002681291       111002870167  

449935071

    450122775       450293642       111000985094       111001080619      
111001172734       111001253745       111001338086       111001438706      
111001535849       111001626794       111001722869       111001841782      
111001960111       111002092848       111002218433       111002346266      
111002515994       111002681370       111002870189  

449935089

    450122783       450293667       111000985106       111001080620      
111001172802       111001253756       111001338121       111001438717      
111001535850       111001626806       111001722881       111001841793      
111001960144       111002092859       111002218455       111002346301      
111002516029       111002681460       111002870190  

449935113

    450122833       450293725       111000985117       111001080675      
111001172969       111001253778       111001338143       111001438773      
111001535872       111001626817       111001722904       111001841805      
111001960177       111002092860       111002218466       111002346378      
111002516052       111002681538       111002870202  

449935212

    450122874       450293790       111000985353       111001080710      
111001172992       111001253789       111001338211       111001438830      
111001535894       111001626828       111001722926       111001841827      
111001960188       111002092905       111002218477       111002346390      
111002516074       111002681550       111002870268  

449935246

    450122882       450293832       111000985410       111001080743      
111001173027       111001253802       111001338255       111001438919      
111001535906       111001626839       111001722948       111001841850      
111001960234       111002092916       111002218488       111002346457      
111002516096       111002681707       111002870358  

449935303

    450123120       450293881       111000985443       111001080754      
111001173038       111001253813       111001338288       111001438920      
111001535928       111001626840       111001722971       111001841872      
111001960436       111002093007       111002218499       111002346592      
111002516108       111002681796       111002870404  

449935311

    450123153       450294095       111000985465       111001080776      
111001173061       111001253824       111001338301       111001438942      
111001535940       111001626851       111001722993       111001841883      
111001960616       111002093018       111002218501       111002346637      
111002516131       111002682045       111002870617  

449935451

    450123179       450294103       111000985487       111001080787      
111001173117       111001253835       111001338323       111001438986      
111001535951       111001626873       111001723028       111001841939      
111001960627       111002093029       111002218523       111002346727      
111002516153       111002682304       111002870628  

449935774

    450123229       450294129       111000985500       111001080800      
111001173139       111001253857       111001338334       111001439033      
111001536020       111001626895       111001723039       111001841962      
111001960717       111002093096       111002218545       111002346806      
111002516186       111002682595       111002870639  

449935808

    450123294       450294178       111000985511       111001080811      
111001173140       111001253868       111001338389       111001439066      
111001536031       111001626907       111001723095       111001841995      
111001960751       111002093108       111002218556       111002346817      
111002516265       111002682696       111002870741  

449935840

    450123476       450294236       111000985533       111001080844      
111001173162       111001253879       111001338390       111001439123      
111001536042       111001626929       111001723129       111001842008      
111001960773       111002093131       111002218578       111002346828      
111002516276       111002682753       111002870796  

449935949

    450123583       450294244       111000985566       111001080855      
111001173195       111001253880       111001338413       111001439190      
111001536075       111001626930       111001723242       111001842053      
111001960795       111002093221       111002218589       111002346929      
111002516311       111002682764       111002870808  

449936020

    450123716       450294301       111000985656       111001080866      
111001173207       111001253914       111001338457       111001439235      
111001536097       111001626952       111001723264       111001842097      
111001960818       111002093232       111002218590       111002347021      
111002516557       111002682775       111002870820  

449936129

    450123724       450294426       111000985678       111001080877      
111001173230       111001253925       111001338514       111001439280      
111001536154       111001626963       111001723275       111001842110      
111001960829       111002093298       111002218602       111002347122      
111002516625       111002682854       111002870976  

449936152

    450123732       450294442       111000985690       111001080901      
111001173241       111001253947       111001338525       111001439336      
111001536222       111001626985       111001723332       111001842121      
111001960852       111002093344       111002218613       111002347199      
111002516681       111002682876       111002871012  

449936194

    450123823       450294483       111000985724       111001080923      
111001173263       111001253958       111001338547       111001439415      
111001536244       111001626996       111001723365       111001842198      
111001960863       111002093377       111002218624       111002347223      
111002516692       111002682933       111002871023  

449936301

    450123849       450294525       111000985746       111001080934      
111001173285       111001253970       111001338570       111001439437      
111001536288       111001627009       111001723387       111001842222      
111001960885       111002093399       111002218635       111002347289      
111002516760       111002682955       111002871168  

449936418

    450123922       450294566       111000985757       111001080978      
111001173308       111001254016       111001338592       111001439459      
111001536299       111001627010       111001723433       111001842233      
111001960919       111002093445       111002218646       111002347346      
111002516782       111002683079       111002871180  

449936517

    450123930       450294574       111000985768       111001080989      
111001173319       111001254027       111001338626       111001439460      
111001536312       111001627021       111001723499       111001842244      
111001960953       111002093579       111002218657       111002347414      
111002516793       111002683091       111002871191  

449936525

    450124003       450294608       111000985836       111001081025      
111001173320       111001254038       111001338637       111001439482      
111001536334       111001627032       111001723534       111001842255      
111001961000       111002093591       111002218668       111002347458      
111002516849       111002683103       111002871304  

449936533

    450124029       450294681       111000985847       111001081047      
111001173331       111001254049       111001338659       111001439493      
111001536389       111001627043       111001723589       111001842266      
111001961077       111002093614       111002218679       111002347571      
111002516861       111002683136       111002871315  

449936608

    450124060       450294699       111000985892       111001081069      
111001173375       111001254050       111001338682       111001439527      
111001536547       111001627054       111001723602       111001842288      
111001961088       111002093647       111002218680       111002347582      
111002516883       111002683169       111002871359  

449936632

    450124078       450294798       111000985915       111001081104      
111001173386       111001254083       111001338693       111001439572      
111001536581       111001627065       111001723613       111001842323      
111001961134       111002093692       111002218691       111002347605      
111002516894       111002683204       111002871360  

449936665

    450124185       450294806       111000986017       111001081126      
111001173397       111001254117       111001338705       111001439583      
111001536615       111001627076       111001723646       111001842334      
111001961190       111002093760       111002218703       111002347638      
111002516962       111002683271       111002871405  

449936749

    450124235       450294830       111000986028       111001081148      
111001173410       111001254128       111001338749       111001439606      
111001536682       111001627098       111001723680       111001842345      
111001961202       111002093771       111002218769       111002347683      
111002517020       111002683338       111002871461  

449936806

    450124292       450294848       111000986040       111001081171      
111001173432       111001254151       111001338772       111001439628      
111001536716       111001627111       111001723758       111001842356      
111001961224       111002093793       111002218770       111002347728      
111002517031       111002683439       111002871517  

449936905

    450124300       450294913       111000986084       111001081193      
111001173443       111001254162       111001338794       111001439639      
111001536749       111001627122       111001723769       111001842390      
111001961257       111002093816       111002218826       111002347885      
111002517042       111002683507       111002871528  

449936939

    450124342       450294921       111000986118       111001081250      
111001173454       111001254195       111001338839       111001439640      
111001536750       111001627155       111001723781       111001842457      
111001961279       111002093827       111002218848       111002347919      
111002517053       111002683529       111002871540  

449936954

    450124391       450294939       111000986141       111001081283      
111001173500       111001254230       111001338840       111001439684      
111001536783       111001627188       111001723804       111001842468      
111001961280       111002093838       111002218859       111002347997      
111002517064       111002683686       111002871551  

449936988

    450124458       450294954       111000986196       111001081294      
111001173511       111001254241       111001338851       111001439752      
111001536806       111001627199       111001723826       111001842480      
111001961325       111002093861       111002218860       111002348011      
111002517086       111002683732       111002871562  

449936996

    450124490       450294970       111000986208       111001081328      
111001173522       111001254263       111001338895       111001439785      
111001536817       111001627201       111001723871       111001842514      
111001961358       111002093883       111002218871       111002348099      
111002517109       111002683776       111002871595  

449937010

    450124540       450294996       111000986219       111001081340      
111001173544       111001254274       111001338963       111001439796      
111001536851       111001627212       111001723916       111001842558      
111001961381       111002093906       111002218882       111002348112      
111002517187       111002683855       111002871630  

449937226

    450124581       450295001       111000986264       111001081351      
111001173555       111001254342       111001339021       111001439808      
111001536952       111001627223       111001723927       111001842570      
111001961437       111002093928       111002218916       111002348134      
111002517200       111002683901       111002871641  

449937317

    450124623       450295027       111000986275       111001081362      
111001173601       111001254353       111001339032       111001439853      
111001536963       111001627234       111001723961       111001842637      
111001961459       111002093995       111002218938       111002348202      
111002517222       111002683967       111002871685  

449937325

    450124698       450295050       111000986297       111001081373      
111001173623       111001254364       111001339043       111001439886      
111001536974       111001627245       111001723983       111001842659      
111001961516       111002094020       111002218949       111002348213      
111002517233       111002683990       111002871731  

449937515

    450124706       450295076       111000986321       111001081418      
111001173678       111001254375       111001339111       111001439897      
111001537010       111001627302       111001724029       111001842660      
111001961550       111002094031       111002218972       111002348224      
111002517356       111002684126       111002871742  

449937572

    450124755       450295084       111000986332       111001081474      
111001173690       111001254386       111001339122       111001439909      
111001537032       111001627324       111001724120       111001842671      
111001961561       111002094053       111002218983       111002348257      
111002517367       111002684159       111002871786  

449937739

    450124805       450295118       111000986343       111001081496      
111001173713       111001254397       111001339133       111001439932      
111001537076       111001627380       111001724131       111001842693      
111001961583       111002094086       111002219007       111002348279      
111002517390       111002684193       111002871821  

449938018

    450124904       450295233       111000986365       111001081508      
111001173724       111001254409       111001339166       111001439954      
111001537098       111001627391       111001724276       111001842705      
111001961617       111002094110       111002219029       111002348291      
111002517479       111002684339       111002871966  

449938083

    450124920       450295241       111000986400       111001081531      
111001173780       111001254410       111001339177       111001439965      
111001537100       111001627403       111001724287       111001842727      
111001961640       111002094154       111002219030       111002348314      
111002517491       111002684362       111002872002  

449938117

    450124938       450295324       111000986411       111001081553      
111001173791       111001254432       111001339199       111001439976      
111001537144       111001627537       111001724298       111001842783      
111001961662       111002094176       111002219041       111002348381      
111002517503       111002684430       111002872013  

449938174

    450124953       450295340       111000986433       111001081586      
111001173803       111001254454       111001339201       111001440013      
111001537177       111001627605       111001724300       111001842794      
111001961707       111002094211       111002219085       111002348404      
111002517525       111002684452       111002872079  

449938190

    450125026       450295399       111000986444       111001081597      
111001173825       111001254465       111001339234       111001440057      
111001537188       111001627661       111001724333       111001842817      
111001961718       111002094334       111002219096       111002348426      
111002517569       111002684463       111002872114  

449938240

    450125042       450295407       111000986477       111001081610      
111001173836       111001254476       111001339245       111001440080      
111001537199       111001627683       111001724355       111001842828      
111001961774       111002094378       111002219142       111002348448      
111002517727       111002684597       111002872170  

449938448

    450125141       450295431       111000986499       111001081643      
111001173847       111001254487       111001339267       111001440091      
111001537245       111001627694       111001724388       111001842839      
111001961785       111002094402       111002219164       111002348482      
111002517794       111002684711       111002872181  

449938463

    450125208       450295548       111000986534       111001081687      
111001173892       111001254498       111001339302       111001440103      
111001537302       111001627706       111001724412       111001842851      
111001961796       111002094491       111002219175       111002348505      
111002517817       111002684980       111002872215  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449938489

    450125216       450295670       111000986545       111001081698      
111001173926       111001254511       111001339335       111001440181      
111001537313       111001627740       111001724478       111001842862      
111001961819       111002094536       111002219197       111002348572      
111002517851       111002685127       111002872226  

449938505

    450125257       450295746       111000986556       111001081812      
111001173971       111001254522       111001339368       111001440260      
111001537357       111001627751       111001724489       111001842907      
111001961820       111002094558       111002219209       111002348617      
111002517862       111002685149       111002872259  

449938547

    450125281       450295811       111000986578       111001081823      
111001174028       111001254533       111001339391       111001440574      
111001537368       111001627784       111001724535       111001842918      
111001961831       111002094569       111002219210       111002348628      
111002517985       111002685161       111002872462  

449938752

    450125299       450295829       111000986589       111001081867      
111001174039       111001254544       111001339403       111001440596      
111001537403       111001627841       111001724546       111001842930      
111001961897       111002094570       111002219221       111002348640      
111002517996       111002685363       111002872529  

449938802

    450125307       450295837       111000986590       111001081878      
111001174062       111001254555       111001339414       111001440631      
111001537414       111001627885       111001724557       111001842996      
111001962001       111002094682       111002219243       111002348730      
111002518010       111002685497       111002872620  

449938836

    450125315       450295852       111000986602       111001081889      
111001174129       111001254566       111001339470       111001440664      
111001537436       111001627931       111001724614       111001843021      
111001962078       111002094716       111002219254       111002348741      
111002518076       111002685509       111002872710  

449938901

    450125323       450295977       111000986624       111001081890      
111001174152       111001254577       111001339481       111001440686      
111001537469       111001627942       111001724625       111001843032      
111001962135       111002094817       111002219276       111002348785      
111002518087       111002685543       111002872721  

449938935

    450125414       450296009       111000986679       111001081902      
111001174174       111001254588       111001339661       111001440697      
111001537515       111001627975       111001724647       111001843054      
111001962168       111002094851       111002219287       111002348819      
111002518100       111002685600       111002872732  

449938984

    450125422       450296025       111000986691       111001081913      
111001174219       111001254599       111001339672       111001440743      
111001537537       111001627986       111001724658       111001843065      
111001962179       111002094862       111002219311       111002348909      
111002518111       111002685611       111002872743  

449939032

    450125448       450296041       111000986736       111001081946      
111001174231       111001254601       111001339694       111001440754      
111001537548       111001628055       111001724670       111001843076      
111001962191       111002094884       111002219333       111002348998      
111002518122       111002685701       111002872800  

449939065

    450125455       450296058       111000986747       111001081957      
111001174264       111001254612       111001339717       111001440822      
111001537559       111001628066       111001724715       111001843087      
111001962225       111002094895       111002219344       111002349023      
111002518199       111002685790       111002872822  

449939073

    450125463       450296074       111000986769       111001081980      
111001174297       111001254634       111001339751       111001440833      
111001537571       111001628088       111001724726       111001843100      
111001962236       111002095043       111002219366       111002349067      
111002518223       111002685903       111002872899  

449939214

    450125471       450296124       111000986815       111001081991      
111001174321       111001254645       111001339762       111001440844      
111001537582       111001628099       111001724737       111001843111      
111001962281       111002095065       111002219478       111002349078      
111002518245       111002685936       111002872945  

449939354

    450125703       450296173       111000986837       111001082004      
111001174332       111001254667       111001339829       111001440866      
111001537627       111001628112       111001724760       111001843122      
111001962292       111002095087       111002219557       111002349135      
111002518278       111002686016       111002872989  

449939412

    450125729       450296272       111000986860       111001082015      
111001174354       111001254689       111001339852       111001440888      
111001537706       111001628134       111001724771       111001843133      
111001962326       111002095111       111002219568       111002349146      
111002518289       111002686083       111002872990  

449939420

    450125745       450296348       111000986871       111001082037      
111001174376       111001254713       111001339863       111001440912      
111001537728       111001628145       111001724816       111001843155      
111001962438       111002095133       111002219580       111002349247      
111002518324       111002686230       111002873003  

449939487

    450125786       450296355       111000986893       111001082048      
111001174387       111001254724       111001339919       111001440923      
111001537762       111001628235       111001724861       111001843166      
111001962449       111002095188       111002219603       111002349270      
111002518346       111002686296       111002873014  

449939503

    450125810       450296397       111000986938       111001082060      
111001174398       111001254757       111001339920       111001440967      
111001537795       111001628246       111001724928       111001843199      
111001962506       111002095223       111002219647       111002349281      
111002518391       111002686500       111002873058  

449939537

    450125851       450296439       111000986949       111001082138      
111001174411       111001254768       111001339953       111001440990      
111001537841       111001628280       111001724951       111001843223      
111001962573       111002095234       111002219658       111002349326      
111002518403       111002686612       111002873070  

449939586

    450125893       450296504       111000987052       111001082149      
111001174455       111001254780       111001339964       111001441003      
111001537896       111001628381       111001725008       111001843234      
111001962595       111002095245       111002219670       111002349393      
111002518616       111002686645       111002873092  

449939651

    450126107       450296595       111000987119       111001082150      
111001174646       111001254803       111001339986       111001441058      
111001537919       111001628415       111001725020       111001843245      
111001962607       111002095256       111002219906       111002349427      
111002518638       111002686678       111002873104  

449939719

    450126164       450296611       111000987142       111001082172      
111001174679       111001254814       111001340012       111001441092      
111001537920       111001628437       111001725121       111001843267      
111001962696       111002095278       111002219962       111002349449      
111002518706       111002686735       111002873126  

449939743

    450126198       450296702       111000987164       111001082183      
111001174680       111001254825       111001340023       111001441104      
111001537953       111001628459       111001725132       111001843357      
111001962797       111002095289       111002220010       111002349528      
111002518751       111002686779       111002873294  

449939800

    450126271       450296728       111000987175       111001082217      
111001174703       111001254847       111001340034       111001441115      
111001537986       111001628460       111001725143       111001843368      
111001962809       111002095302       111002220032       111002349540      
111002518762       111002686780       111002873306  

449939826

    450126297       450296751       111000987186       111001082228      
111001174736       111001254869       111001340089       111001441160      
111001538000       111001628505       111001725244       111001843380      
111001962854       111002095391       111002220076       111002349551      
111002518795       111002686803       111002873328  

449939842

    450126362       450296769       111000987209       111001082240      
111001174769       111001254870       111001340090       111001441205      
111001538011       111001628561       111001725312       111001843403      
111001962876       111002095458       111002220111       111002349595      
111002518841       111002686858       111002873351  

449939867

    450126412       450296942       111000987232       111001082251      
111001174815       111001254881       111001340102       111001441249      
111001538055       111001628594       111001725334       111001843492      
111001962922       111002095481       111002220155       111002349607      
111002518863       111002686869       111002873395  

449939875

    450126420       450297007       111000987276       111001082262      
111001174837       111001254926       111001340124       111001441317      
111001538099       111001628640       111001725424       111001843537      
111001962977       111002095537       111002220188       111002349618      
111002518942       111002686892       111002873452  

449939891

    450126479       450297072       111000987344       111001082273      
111001174859       111001254948       111001340157       111001441340      
111001538112       111001628707       111001725457       111001843548      
111001962999       111002095559       111002220212       111002349663      
111002519123       111002686937       111002873676  

449940006

    450126495       450297080       111000987388       111001082295      
111001174871       111001254959       111001340168       111001441351      
111001538134       111001628730       111001725479       111001843559      
111001963057       111002095616       111002220290       111002349696      
111002519145       111002687006       111002873687  

449940055

    450126537       450297197       111000987625       111001082307      
111001174882       111001254960       111001340203       111001441373      
111001538156       111001628752       111001725558       111001843571      
111001963091       111002095627       111002220302       111002349854      
111002519156       111002687017       111002873733  

449940071

    450126578       450297239       111000987670       111001082318      
111001174905       111001254993       111001340236       111001441441      
111001538190       111001628875       111001725592       111001843605      
111001963114       111002095717       111002220324       111002349887      
111002519202       111002687084       111002873823  

449940105

    450126644       450297395       111000987692       111001082329      
111001174916       111001255006       111001340269       111001441452      
111001538213       111001628886       111001725705       111001843616      
111001963181       111002095740       111002220335       111002349898      
111002519303       111002687095       111002873867  

449940121

    450126651       450297411       111000987715       111001082330      
111001174927       111001255017       111001340326       111001441463      
111001538235       111001628943       111001725738       111001843627      
111001963192       111002095762       111002220379       111002349988      
111002519347       111002687129       111002873924  

449940204

    450126669       450297437       111000987737       111001082341      
111001174949       111001255028       111001340360       111001441485      
111001538246       111001628976       111001725750       111001843638      
111001963215       111002095931       111002220414       111002350014      
111002519415       111002687141       111002873979  

449940212

    450126677       450297445       111000987759       111001082352      
111001174983       111001255051       111001340393       111001441496      
111001538279       111001628998       111001725761       111001843649      
111001963259       111002096033       111002220425       111002350137      
111002519459       111002687196       111002873980  

449940238

    450126792       450297460       111000987760       111001082363      
111001174994       111001255073       111001340438       111001441519      
111001538280       111001629045       111001725772       111001843661      
111001963383       111002096055       111002220447       111002350148      
111002519550       111002687231       111002874150  

449940279

    450126834       450297478       111000987816       111001082374      
111001175018       111001255084       111001340449       111001441531      
111001538303       111001629056       111001725806       111001843672      
111001963439       111002096077       111002220515       111002350205      
111002519583       111002687242       111002874183  

449940303

    450126891       450297486       111000987838       111001082385      
111001175119       111001255118       111001340494       111001441542      
111001538314       111001629113       111001725873       111001843683      
111001963507       111002096112       111002220571       111002350238      
111002519640       111002687444       111002874194  

449940329

    450126941       450297536       111000987850       111001082396      
111001175120       111001255129       111001340506       111001441586      
111001538392       111001629135       111001725884       111001843694      
111001963530       111002096123       111002220582       111002350250      
111002519729       111002687512       111002874251  

449940337

    450126974       450297585       111000987861       111001082431      
111001175142       111001255163       111001340540       111001441632      
111001538437       111001629146       111001725918       111001843706      
111001963541       111002096134       111002220605       111002350261      
111002519763       111002687679       111002874284  

449940345

    450126982       450297635       111000987883       111001082442      
111001175197       111001255174       111001340595       111001441654      
111001538493       111001629157       111001725963       111001843717      
111001963563       111002096145       111002220616       111002350351      
111002519796       111002687714       111002874295  

449940428

    450127022       450297700       111000987894       111001082453      
111001175209       111001255185       111001340630       111001441711      
111001538505       111001629180       111001725974       111001843740      
111001963608       111002096246       111002220627       111002350441      
111002519831       111002687770       111002874330  

449940477

    450127048       450297783       111000987906       111001082464      
111001175210       111001255196       111001340663       111001441755      
111001538516       111001629203       111001726065       111001843751      
111001963619       111002096268       111002220638       111002350485      
111002519875       111002687837       111002874385  

449940485

    450127063       450297841       111000987939       111001082475      
111001175221       111001255220       111001340674       111001441777      
111001538550       111001629225       111001726076       111001843762      
111001963664       111002096280       111002220649       111002350508      
111002519932       111002687859       111002874396  

449940535

    450127105       450297858       111000987951       111001082486      
111001175232       111001255253       111001340708       111001441788      
111001538561       111001629236       111001726087       111001843773      
111001963721       111002096314       111002220694       111002350531      
111002520002       111002687905       111002874419  

449940576

    450127196       450297924       111000988008       111001082510      
111001175276       111001255264       111001340720       111001441799      
111001538594       111001629269       111001726100       111001843784      
111001963743       111002096347       111002220717       111002350553      
111002520024       111002687994       111002874497  

449940717

    450127279       450297932       111000988019       111001082532      
111001175298       111001255275       111001340742       111001441867      
111001538639       111001629270       111001726133       111001843807      
111001963754       111002096369       111002220728       111002350632      
111002520068       111002688018       111002874532  

449940733

    450127311       450297940       111000988020       111001082554      
111001175300       111001255286       111001340764       111001441902      
111001538651       111001629281       111001726223       111001843818      
111001963833       111002096370       111002220773       111002350700      
111002520136       111002688085       111002874543  

449940865

    450127337       450297965       111000988042       111001082576      
111001175344       111001255297       111001340775       111001441924      
111001538662       111001629315       111001726256       111001843830      
111001963855       111002096381       111002220784       111002350777      
111002520147       111002688175       111002874565  

449940881

    450127345       450297999       111000988053       111001082587      
111001175366       111001255309       111001340797       111001441968      
111001538831       111001629393       111001726278       111001843841      
111001963866       111002096392       111002220807       111002350788      
111002520226       111002688197       111002874576  

449940907

    450127436       450298062       111000988064       111001082598      
111001175388       111001255310       111001340810       111001441979      
111001538864       111001629427       111001726313       111001843852      
111001963899       111002096415       111002220818       111002350799      
111002520259       111002688232       111002874611  

449940931

    450127469       450298146       111000988075       111001082600      
111001175423       111001255321       111001340865       111001441980      
111001538886       111001629449       111001726324       111001843863      
111001963923       111002096448       111002220942       111002350867      
111002520305       111002688311       111002874622  

449940972

    450127485       450298203       111000988097       111001082611      
111001175489       111001255332       111001340876       111001441991      
111001538910       111001629494       111001726335       111001843874      
111001963945       111002096460       111002220964       111002351082      
111002520383       111002688344       111002874633  

449941020

    450127576       450298229       111000988109       111001082622      
111001175490       111001255343       111001340922       111001442015      
111001538976       111001629506       111001726357       111001843896      
111001963956       111002096617       111002220975       111002351127      
111002520417       111002688355       111002874644  

449941152

    450127584       450298328       111000988132       111001082677      
111001175557       111001255365       111001340933       111001442037      
111001539001       111001629539       111001726379       111001843908      
111001964058       111002096684       111002221011       111002351194      
111002520473       111002688478       111002874655  

449941228

    450127659       450298369       111000988165       111001082767      
111001175580       111001255387       111001340944       111001442059      
111001539023       111001629540       111001726391       111001843920      
111001964069       111002096707       111002221066       111002351217      
111002520664       111002688490       111002874688  

449941277

    450127675       450298377       111000988176       111001082789      
111001175614       111001255400       111001340955       111001442116      
111001539045       111001629551       111001726436       111001843964      
111001964126       111002096785       111002221123       111002351239      
111002520675       111002688535       111002874701  

449941285

    450127691       450298393       111000988187       111001082802      
111001175636       111001255411       111001340966       111001442127      
111001539067       111001629562       111001726469       111001844077      
111001964148       111002096796       111002221145       111002351251      
111002520721       111002688557       111002874723  

449941335

    450127717       450298401       111000988299       111001082813      
111001175658       111001255422       111001340988       111001442172      
111001539090       111001629731       111001726492       111001844347      
111001964160       111002096842       111002221156       111002351295      
111002520787       111002688591       111002874745  

449941459

    450127741       450298419       111000988334       111001082835      
111001175669       111001255433       111001340999       111001442183      
111001539102       111001629742       111001726515       111001844662      
111001964238       111002096864       111002221190       111002351318      
111002520901       111002688625       111002874778  

449941566

    450127758       450298427       111000988378       111001082857      
111001175670       111001255444       111001341013       111001442194      
111001539135       111001629775       111001726537       111001844684      
111001964249       111002096932       111002221246       111002351329      
111002520912       111002688647       111002874789  

449941624

    450127790       450298450       111000988413       111001082891      
111001175681       111001255466       111001341035       111001442419      
111001539146       111001629809       111001726548       111001844741      
111001964294       111002096976       111002221257       111002351330      
111002521014       111002688670       111002874790  

449941707

    450127832       450298476       111000988435       111001082903      
111001175704       111001255488       111001341046       111001442420      
111001539326       111001629810       111001726559       111001844752      
111001964317       111002097168       111002221280       111002351396      
111002521025       111002688681       111002874813  

449941814

    450127857       450298484       111000988446       111001082936      
111001175759       111001255501       111001341079       111001442442      
111001539337       111001629832       111001726593       111001844763      
111001964328       111002097179       111002221291       111002351509      
111002521081       111002688771       111002874835  

449941830

    450127881       450298559       111000988468       111001082947      
111001175771       111001255556       111001341103       111001442521      
111001539348       111001629876       111001726605       111001844796      
111001964339       111002097203       111002221347       111002351554      
111002521205       111002688793       111002874846  

449941913

    450127931       450298575       111000988479       111001082970      
111001175793       111001255567       111001341114       111001442576      
111001539360       111001629900       111001726616       111001844943      
111001964351       111002097225       111002221370       111002351565      
111002521328       111002688872       111002874857  

449942077

    450128004       450298591       111000988480       111001082981      
111001175827       111001255578       111001341136       111001442587      
111001539405       111001629922       111001726649       111001845078      
111001964395       111002097269       111002221516       111002351576      
111002521384       111002689019       111002874868  

449942093

    450128038       450298757       111000988615       111001082992      
111001175849       111001255589       111001341158       111001442600      
111001539427       111001629933       111001726694       111001845124      
111001964407       111002097270       111002221561       111002351644      
111002521474       111002689031       111002874879  

449942192

    450128061       450298773       111000988637       111001083016      
111001175850       111001255590       111001341169       111001442611      
111001539438       111001629988       111001726739       111001845135      
111001964430       111002097281       111002221572       111002351677      
111002521586       111002689075       111002874880  

449942234

    450128079       450298781       111000988660       111001083038      
111001175894       111001255602       111001341181       111001442644      
111001539449       111001629999       111001726740       111001845247      
111001964474       111002097304       111002221628       111002351699      
111002521711       111002689121       111002874891  

449942259

    450128095       450298799       111000988716       111001083050      
111001175917       111001255613       111001341215       111001442655      
111001539461       111001630003       111001726762       111001845393      
111001964485       111002097427       111002221639       111002351778      
111002521788       111002689198       111002874914  

449942291

    450128129       450298849       111000988727       111001083061      
111001175951       111001255624       111001341293       111001442701      
111001539472       111001630036       111001726807       111001845438      
111001964508       111002097461       111002221684       111002351790      
111002521801       111002689200       111002874925  

449942317

    450128186       450298922       111000988761       111001083072      
111001175962       111001255657       111001341327       111001442712      
111001539483       111001630047       111001726818       111001845450      
111001964520       111002097506       111002221695       111002351879      
111002521878       111002689277       111002874958  

449942598

    450128319       450299003       111000988772       111001083083      
111001175973       111001255668       111001341349       111001442723      
111001539494       111001630081       111001726841       111001845461      
111001964610       111002097528       111002221730       111002351903      
111002521913       111002689312       111002874970  

449942762

    450128400       450299052       111000988783       111001083094      
111001176031       111001255679       111001341383       111001442756      
111001539540       111001630148       111001726874       111001845551      
111001964632       111002097573       111002221741       111002351947      
111002521924       111002689378       111002874992  

449942861

    450128418       450299094       111000988806       111001083106      
111001176053       111001255680       111001341394       111001442767      
111001539573       111001630182       111001726885       111001845562      
111001964643       111002097618       111002221763       111002351981      
111002521946       111002689435       111002875005  

449942895

    450128525       450299268       111000988817       111001083117      
111001176109       111001255691       111001341439       111001442778      
111001539696       111001630205       111001726896       111001845573      
111001964654       111002097629       111002221774       111002351992      
111002522026       111002689480       111002875016  

449942960

    450128533       450299326       111000988862       111001083128      
111001176110       111001255703       111001341507       111001442802      
111001539719       111001630216       111001726920       111001845584      
111001964700       111002097652       111002221842       111002352005      
111002522048       111002689558       111002875027  

449942986

    450128566       450299359       111000988873       111001083139      
111001176121       111001255725       111001341541       111001442813      
111001539720       111001630227       111001726997       111001845595      
111001964722       111002097663       111002221910       111002352038      
111002522116       111002689592       111002875038  

449943026

    450128590       450299375       111000988963       111001083162      
111001176132       111001255747       111001341552       111001442835      
111001539731       111001630238       111001727011       111001845618      
111001964777       111002097720       111002221943       111002352061      
111002522239       111002689604       111002875049  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449943091

    450128608       450299391       111000988974       111001083184      
111001176165       111001255769       111001341585       111001442857      
111001539742       111001630249       111001727190       111001845663      
111001964799       111002097742       111002221987       111002352094      
111002522251       111002689626       111002875050  

449943380

    450128657       450299441       111000989010       111001083195      
111001176198       111001255781       111001341596       111001442868      
111001539753       111001630283       111001727235       111001845674      
111001964801       111002097753       111002222001       111002352117      
111002522352       111002689817       111002875061  

449943455

    450128681       450299532       111000989043       111001083218      
111001176222       111001255792       111001341619       111001442879      
111001539764       111001630294       111001727268       111001845696      
111001964878       111002097786       111002222113       111002352139      
111002522374       111002689907       111002875094  

449943539

    450128756       450299565       111000989054       111001083229      
111001176233       111001255815       111001341631       111001442880      
111001539809       111001630351       111001727370       111001845719      
111001964890       111002097797       111002222124       111002352140      
111002522497       111002689941       111002875117  

449943570

    450128764       450299573       111000989087       111001083252      
111001176244       111001255837       111001341642       111001442914      
111001539821       111001630418       111001727426       111001845731      
111001964946       111002097810       111002222168       111002352162      
111002522510       111002689985       111002875128  

449943588

    450128806       450299615       111000989122       111001083308      
111001176255       111001255848       111001341664       111001442947      
111001539865       111001630429       111001727459       111001845809      
111001965026       111002097821       111002222214       111002352195      
111002522633       111002690055       111002875140  

449943638

    450128962       450299623       111000989166       111001083331      
111001176345       111001255859       111001341776       111001442981      
111001539911       111001630452       111001727493       111001845865      
111001965037       111002097843       111002222292       111002352207      
111002522802       111002690077       111002875162  

449943695

    450128996       450299664       111000989346       111001083353      
111001176378       111001255860       111001341787       111001442992      
111001539922       111001630519       111001727538       111001845911      
111001965060       111002097854       111002222315       111002352241      
111002522813       111002690178       111002875173  

449943836

    450129085       450299680       111000989357       111001083364      
111001176390       111001255871       111001341798       111001443027      
111001539933       111001630531       111001727583       111001846057      
111001965127       111002097887       111002222337       111002352274      
111002522824       111002690246       111002875184  

449943844

    450129119       450299706       111000989447       111001083375      
111001176402       111001255893       111001341888       111001443038      
111001539988       111001630597       111001727606       111001846079      
111001965150       111002097898       111002222359       111002352308      
111002522891       111002690303       111002875195  

449943877

    450129150       450299714       111000989469       111001083386      
111001176413       111001255905       111001341899       111001443061      
111001539999       111001630609       111001727640       111001846091      
111001965172       111002097900       111002222472       111002352375      
111002522903       111002690314       111002875218  

449943893

    450129291       450299763       111000989481       111001083410      
111001176424       111001255916       111001341901       111001443094      
111001540003       111001630610       111001727662       111001846237      
111001965239       111002097933       111002222506       111002352410      
111002522992       111002690381       111002875230  

449943992

    450129424       450299797       111000989492       111001083421      
111001176435       111001255938       111001341934       111001443117      
111001540104       111001630621       111001727695       111001846439      
111001965273       111002097944       111002222517       111002352498      
111002523038       111002690493       111002875241  

449944131

    450129457       450299839       111000989537       111001083432      
111001176446       111001256018       111001341945       111001443140      
111001540115       111001630643       111001727729       111001846440      
111001965374       111002097999       111002222562       111002352522      
111002523151       111002690505       111002875285  

449944255

    450129481       450299862       111000989571       111001083443      
111001176514       111001256096       111001341990       111001443173      
111001540126       111001630687       111001727752       111001846451      
111001965419       111002098002       111002222573       111002352533      
111002523229       111002690549       111002875296  

449944362

    450129499       450299870       111000989582       111001083454      
111001176525       111001256119       111001342003       111001443184      
111001540137       111001630711       111001727774       111001846462      
111001965420       111002098024       111002222607       111002352588      
111002523263       111002690673       111002875308  

449944396

    450129515       450299920       111000989593       111001083476      
111001176570       111001256197       111001342014       111001443207      
111001540148       111001630744       111001727853       111001846619      
111001965486       111002098046       111002222630       111002352690      
111002523274       111002690684       111002875319  

449944487

    450129549       450300009       111000989650       111001083487      
111001176581       111001256209       111001342025       111001443218      
111001540160       111001630777       111001727864       111001846642      
111001965521       111002098068       111002222674       111002352735      
111002523285       111002690730       111002875320  

449944495

    450129572       450300041       111000989672       111001083511      
111001176659       111001256232       111001342047       111001443230      
111001540171       111001630799       111001727875       111001846653      
111001965600       111002098158       111002222887       111002352746      
111002523308       111002690752       111002875331  

449944552

    450129622       450300082       111000989739       111001083522      
111001176716       111001256265       111001342070       111001443285      
111001540205       111001630801       111001727886       111001846675      
111001965622       111002098181       111002222933       111002352803      
111002523319       111002690785       111002875353  

449944578

    450129663       450300108       111000989762       111001083533      
111001176727       111001256287       111001342081       111001443319      
111001540238       111001630867       111001727897       111001846686      
111001965633       111002098204       111002222955       111002352869      
111002523487       111002690796       111002875364  

449944610

    450129689       450300173       111000989830       111001083555      
111001176738       111001256311       111001342115       111001443320      
111001540306       111001630889       111001727910       111001846710      
111001965699       111002098226       111002222999       111002353017      
111002523500       111002690864       111002875386  

449944644

    450129697       450300264       111000989841       111001083566      
111001176750       111001256344       111001342126       111001443353      
111001540351       111001630902       111001727976       111001846721      
111001965701       111002098237       111002223035       111002353039      
111002523555       111002690909       111002875409  

449944917

    450129747       450300405       111000989852       111001083588      
111001176783       111001256423       111001342148       111001443386      
111001540384       111001630957       111001728001       111001846800      
111001965712       111002098259       111002223046       111002353040      
111002523678       111002690921       111002875410  

449944941

    450129770       450300413       111000989975       111001083601      
111001176828       111001256445       111001342160       111001443397      
111001540430       111001630979       111001728124       111001846866      
111001965778       111002098260       111002223079       111002353051      
111002523780       111002690965       111002875421  

449944958

    450129820       450300496       111000989986       111001083623      
111001176839       111001256467       111001342182       111001443410      
111001540441       111001630991       111001728157       111001846901      
111001965879       111002098282       111002223091       111002353084      
111002523791       111002690976       111002875432  

449944966

    450129838       450300504       111000990023       111001083667      
111001176840       111001256490       111001342294       111001443454      
111001540463       111001631015       111001728180       111001846923      
111001965880       111002098327       111002223204       111002353118      
111002523892       111002690987       111002875443  

449945005

    450129903       450300587       111000990056       111001083689      
111001176895       111001256502       111001342373       111001443522      
111001540564       111001631048       111001728214       111001846990      
111001965947       111002098361       111002223237       111002353130      
111002523993       111002690998       111002875465  

449945153

    450129937       450300595       111000990067       111001083702      
111001176929       111001256546       111001342441       111001443533      
111001540586       111001631060       111001728247       111001847047      
111001965970       111002098406       111002223259       111002353141      
111002524073       111002691067       111002875500  

449945179

    450130000       450300629       111000990090       111001083713      
111001176952       111001256557       111001342463       111001443577      
111001540597       111001631071       111001728269       111001847249      
111001966005       111002098428       111002223260       111002353163      
111002524095       111002691135       111002875511  

449945344

    450130018       450300645       111000990113       111001083735      
111001176996       111001256568       111001342586       111001443601      
111001540621       111001631093       111001728304       111001847362      
111001966016       111002098484       111002223271       111002353220      
111002524107       111002691168       111002875522  

449945476

    450130141       450300660       111000990124       111001083746      
111001177021       111001256579       111001342654       111001443623      
111001540643       111001631149       111001728315       111001847373      
111001966049       111002098574       111002223327       111002353264      
111002524185       111002691214       111002875544  

449945484

    450130166       450300686       111000990180       111001083768      
111001177032       111001256625       111001342665       111001443667      
111001540676       111001631172       111001728326       111001847418      
111001966061       111002098585       111002223394       111002353275      
111002524220       111002691360       111002875566  

449945492

    450130208       450300835       111000990191       111001083780      
111001177043       111001256636       111001342687       111001443678      
111001540698       111001631239       111001728348       111001847430      
111001966072       111002098608       111002223417       111002353297      
111002524264       111002691371       111002875577  

449945617

    450130232       450300843       111000990247       111001083791      
111001177087       111001256669       111001342698       111001443690      
111001540700       111001631273       111001728405       111001847463      
111001966083       111002098686       111002223439       111002353321      
111002524275       111002691382       111002875588  

449945633

    450130273       450300876       111000990258       111001083926      
111001177098       111001256670       111001342711       111001443735      
111001540733       111001631307       111001728461       111001847474      
111001966094       111002098787       111002223462       111002353387      
111002524297       111002691393       111002875599  

449945674

    450130299       450300926       111000990269       111001083937      
111001177144       111001256692       111001342755       111001443746      
111001540755       111001631329       111001728506       111001847519      
111001966106       111002098800       111002223495       111002353398      
111002524354       111002691416       111002875612  

449945682

    450130307       450300942       111000990292       111001083959      
111001177155       111001256726       111001342788       111001443768      
111001540766       111001631330       111001728607       111001847564      
111001966140       111002098901       111002223507       111002353422      
111002524501       111002691494       111002875623  

449945690

    450130356       450300967       111000990326       111001083982      
111001177166       111001256771       111001342799       111001443791      
111001540777       111001631341       111001728641       111001847610      
111001966184       111002098923       111002223518       111002353444      
111002524590       111002691562       111002875634  

449945724

    450130364       450301122       111000990371       111001084006      
111001177234       111001256939       111001342823       111001443836      
111001540788       111001631352       111001728708       111001847654      
111001966207       111002098990       111002223529       111002353578      
111002524769       111002691663       111002875645  

449945807

    450130380       450301189       111000990393       111001084028      
111001177245       111001256940       111001342867       111001443858      
111001540801       111001631374       111001728775       111001847676      
111001966252       111002099014       111002223563       111002353646      
111002524916       111002691685       111002875713  

449945864

    450130430       450301205       111000990427       111001084039      
111001177267       111001256951       111001342878       111001443870      
111001540823       111001631510       111001728887       111001847744      
111001966274       111002099025       111002223574       111002353680      
111002525029       111002691720       111002875960  

449945880

    450130505       450301221       111000990450       111001084040      
111001177302       111001256962       111001342889       111001443892      
111001540845       111001631521       111001728900       111001847924      
111001966319       111002099036       111002223620       111002353703      
111002525119       111002691742       111002875971  

449945914

    450130588       450301239       111000990494       111001084062      
111001177357       111001256984       111001342924       111001443915      
111001540867       111001631532       111001728911       111001847946      
111001966353       111002099137       111002223732       111002353725      
111002525142       111002691786       111002875982  

449946045

    450130596       450301288       111000990517       111001084095      
111001177380       111001256995       111001342946       111001443937      
111001540878       111001631598       111001728944       111001848059      
111001966386       111002099283       111002223776       111002353747      
111002525210       111002691810       111002876028  

449946110

    450130612       450301361       111000990528       111001084118      
111001177391       111001257019       111001343004       111001444006      
111001540889       111001631666       111001728966       111001848071      
111001966409       111002099328       111002223822       111002353781      
111002525232       111002691887       111002876040  

449946128

    450130620       450301395       111000990539       111001084129      
111001177403       111001257020       111001343048       111001444095      
111001540902       111001631677       111001728977       111001848093      
111001966432       111002099362       111002223866       111002353815      
111002525276       111002691898       111002876051  

449946193

    450130786       450301411       111000990562       111001084130      
111001177425       111001257031       111001343127       111001444107      
111001540913       111001631699       111001728999       111001848105      
111001966476       111002099452       111002223888       111002353826      
111002525399       111002691955       111002876062  

449946300

    450130844       450301445       111000990573       111001084141      
111001177447       111001257042       111001343138       111001444264      
111001540946       111001631701       111001729013       111001848295      
111001966544       111002099575       111002223899       111002353837      
111002525456       111002691977       111002876073  

449946466

    450130927       450301452       111000990629       111001084163      
111001177481       111001257053       111001343149       111001444343      
111001540979       111001631734       111001729024       111001848341      
111001966555       111002099610       111002223912       111002353848      
111002525568       111002691999       111002876084  

449946524

    450131057       450301486       111000990663       111001084174      
111001177492       111001257075       111001343172       111001444354      
111001540980       111001631846       111001729091       111001848363      
111001966577       111002099687       111002223990       111002353859      
111002525625       111002692024       111002876095  

449946565

    450131073       450301494       111000990708       111001084185      
111001177515       111001257086       111001343194       111001444365      
111001541004       111001631857       111001729103       111001848396      
111001966588       111002099700       111002224003       111002353871      
111002525670       111002692057       111002876107  

449946615

    450131164       450301551       111000990719       111001084208      
111001177537       111001257097       111001343228       111001444398      
111001541026       111001631914       111001729114       111001848419      
111001966601       111002099722       111002224014       111002353893      
111002525704       111002692147       111002876129  

449946706

    450131198       450301569       111000990821       111001084220      
111001177548       111001257110       111001343273       111001444411      
111001541037       111001631925       111001729169       111001848442      
111001966690       111002099744       111002224047       111002353916      
111002525715       111002692170       111002876365  

449946722

    450131222       450301635       111000990865       111001084231      
111001177559       111001257121       111001343374       111001444422      
111001541060       111001631936       111001729181       111001848486      
111001966702       111002099766       111002224104       111002353927      
111002525748       111002692237       111002876400  

449946771

    450131271       450301650       111000990911       111001084242      
111001177593       111001257176       111001343419       111001444556      
111001541082       111001632005       111001729192       111001848521      
111001966803       111002099801       111002224115       111002353949      
111002525771       111002692383       111002876523  

449946821

    450131297       450301700       111000990922       111001084275      
111001177605       111001257200       111001343554       111001444567      
111001541093       111001632106       111001729327       111001848576      
111001966825       111002099867       111002224126       111002353961      
111002525805       111002692394       111002876545  

449946854

    450131321       450301759       111000990944       111001084286      
111001177616       111001257222       111001343576       111001444602      
111001541116       111001632117       111001729349       111001848598      
111001966847       111002099878       111002224148       111002353972      
111002525872       111002692451       111002876602  

449946896

    450131354       450301767       111000990955       111001084297      
111001177627       111001257233       111001343677       111001444613      
111001541138       111001632128       111001729350       111001848644      
111001966858       111002099889       111002224205       111002353983      
111002525928       111002692574       111002876691  

449946904

    450131362       450301817       111000990988       111001084310      
111001177649       111001257255       111001343688       111001444635      
111001541149       111001632139       111001729394       111001848655      
111001966870       111002099924       111002224261       111002354007      
111002525939       111002692619       111002876770  

449946946

    450131388       450301890       111000991057       111001084332      
111001177650       111001257277       111001343701       111001444668      
111001541150       111001632162       111001729406       111001848677      
111001966904       111002099935       111002224328       111002354029      
111002525962       111002692721       111002876815  

449947019

    450131487       450301924       111000991068       111001084343      
111001177706       111001257301       111001343712       111001444679      
111001541172       111001632184       111001729417       111001848688      
111001966982       111002099946       111002224362       111002354074      
111002525973       111002692754       111002876826  

449947217

    450131578       450301999       111000991091       111001084365      
111001177717       111001257345       111001343723       111001444703      
111001541228       111001632195       111001729451       111001848699      
111001967039       111002099979       111002224373       111002354085      
111002525984       111002692776       111002876983  

449947308

    450131586       450302021       111000991103       111001084376      
111001177751       111001257390       111001343767       111001444747      
111001541239       111001632218       111001729462       111001848701      
111001967051       111002100095       111002224430       111002354096      
111002525995       111002692833       111002877063  

449947423

    450131651       450302054       111000991136       111001084387      
111001177784       111001257402       111001343802       111001444758      
111001541251       111001632230       111001729484       111001848712      
111001967107       111002100107       111002224542       111002354108      
111002526064       111002692923       111002877502  

449947449

    450131669       450302104       111000991169       111001084400      
111001177807       111001257424       111001343846       111001444769      
111001541262       111001632263       111001729529       111001848723      
111001967129       111002100310       111002224586       111002354131      
111002526154       111002692956       111002877692  

449947472

    450131800       450302187       111000991170       111001084411      
111001177818       111001257503       111001343857       111001444781      
111001541295       111001632285       111001729530       111001848745      
111001967242       111002100365       111002224597       111002354142      
111002526233       111002692990       111002877748  

449947480

    450131834       450302294       111000991215       111001084422      
111001177830       111001257558       111001343868       111001444826      
111001541307       111001632353       111001729541       111001848756      
111001967264       111002100387       111002224700       111002354153      
111002526266       111002693014       111002877771  

449947530

    450131917       450302302       111000991226       111001084466      
111001177874       111001257581       111001343891       111001444848      
111001541330       111001632375       111001729563       111001848790      
111001967275       111002100411       111002224711       111002354175      
111002526277       111002693092       111002877906  

449947738

    450131966       450302310       111000991260       111001084488      
111001177919       111001257592       111001343925       111001444859      
111001541341       111001632397       111001729608       111001848835      
111001967286       111002100556       111002224744       111002354209      
111002526345       111002693148       111002878008  

449947761

    450132014       450302393       111000991282       111001084499      
111001177942       111001257604       111001343970       111001444871      
111001541475       111001632410       111001729620       111001848846      
111001967309       111002100624       111002224755       111002354232      
111002526378       111002693160       111002878019  

449947795

    450132048       450302625       111000991293       111001084523      
111001177975       111001257637       111001343992       111001444927      
111001541486       111001632421       111001729686       111001848857      
111001967354       111002100691       111002224913       111002354254      
111002526389       111002693216       111002878143  

449947860

    450132063       450302633       111000991316       111001084545      
111001177997       111001257660       111001344027       111001444938      
111001541543       111001632432       111001729721       111001848880      
111001967365       111002100736       111002224946       111002354287      
111002526435       111002693250       111002878244  

449947902

    450132170       450302682       111000991338       111001084589      
111001178011       111001257727       111001344106       111001445007      
111001541600       111001632443       111001729732       111001848936      
111001967376       111002100770       111002225059       111002354298      
111002526446       111002693373       111002878266  

449947928

    450132188       450302708       111000991349       111001084602      
111001178022       111001257783       111001344117       111001445018      
111001541611       111001632487       111001729776       111001848969      
111001967387       111002100781       111002225116       111002354300      
111002526479       111002693395       111002878312  

449947944

    450132196       450302831       111000991372       111001084613      
111001178044       111001257806       111001344128       111001445029      
111001541622       111001632500       111001729800       111001849027      
111001967433       111002100871       111002225150       111002354333      
111002526525       111002693407       111002878424  

449947985

    450132303       450302849       111000991417       111001084679      
111001178055       111001257817       111001344140       111001445041      
111001541666       111001632522       111001729811       111001849038      
111001967455       111002100938       111002225161       111002354344      
111002526536       111002693485       111002878794  

449947993

    450132311       450302864       111000991439       111001084714      
111001178066       111001257839       111001344173       111001445063      
111001541688       111001632566       111001729844       111001849072      
111001967646       111002100949       111002225172       111002354366      
111002526558       111002693496       111002878828  

449948181

    450132410       450302948       111000991451       111001084747      
111001178077       111001257862       111001344230       111001445085      
111001541723       111001632612       111001729945       111001849139      
111001967668       111002101108       111002225262       111002354388      
111002526569       111002693654       111002878839  

449948223

    450132444       450302955       111000991462       111001084916      
111001178088       111001257873       111001344252       111001445096      
111001541756       111001632623       111001730015       111001849173      
111001967679       111002101142       111002225273       111002354399      
111002526660       111002693687       111002878907  

449948249

    450132527       450302989       111000991495       111001084927      
111001178112       111001257884       111001344342       111001445120      
111001541767       111001632656       111001730026       111001849184      
111001967680       111002101153       111002225284       111002354401      
111002526693       111002693698       111002878941  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449948298

    450132568       450302997       111000991530       111001085030      
111001178123       111001257930       111001344353       111001445142      
111001541778       111001632689       111001730037       111001849195      
111001967703       111002101210       111002225318       111002354434      
111002526705       111002693777       111002879010  

449948306

    450132683       450303029       111000991541       111001085085      
111001178134       111001257952       111001344375       111001445153      
111001541789       111001632690       111001730048       111001849207      
111001967725       111002101232       111002225363       111002354445      
111002526727       111002693845       111002879155  

449948355

    450132766       450303110       111000991585       111001085311      
111001178178       111001258021       111001344397       111001445175      
111001541790       111001632724       111001730059       111001849274      
111001967758       111002101243       111002225521       111002354478      
111002526772       111002693902       111002879199  

449948504

    450132774       450303151       111000991596       111001085434      
111001178189       111001258054       111001344409       111001445197      
111001541813       111001632779       111001730116       111001849319      
111001967804       111002101276       111002225543       111002354489      
111002526806       111002693913       111002879201  

449948629

    450132824       450303227       111000991620       111001085456      
111001178190       111001258076       111001344410       111001445210      
111001541835       111001632803       111001730127       111001849353      
111001967837       111002101399       111002225644       111002354490      
111002526884       111002693924       111002879245  

449948678

    450132857       450303243       111000991631       111001085670      
111001178235       111001258087       111001344421       111001445221      
111001541868       111001632836       111001730149       111001849375      
111001967938       111002101568       111002225666       111002354568      
111002526918       111002693946       111002879278  

449948868

    450132923       450303250       111000991642       111001085704      
111001178257       111001258111       111001344432       111001445232      
111001542038       111001632858       111001730194       111001849386      
111001967972       111002101591       111002225723       111002354579      
111002527065       111002693991       111002879391  

449948942

    450132956       450303326       111000991664       111001085715      
111001178268       111001258122       111001344443       111001445243      
111001542049       111001632904       111001730217       111001849432      
111001968108       111002101636       111002225756       111002354580      
111002527098       111002694026       111002879492  

449948991

    450132964       450303359       111000991686       111001085759      
111001178279       111001258144       111001344454       111001445254      
111001542061       111001632960       111001730240       111001849498      
111001968119       111002101669       111002225778       111002354591      
111002527100       111002694105       111002879548  

449949031

    450133004       450303367       111000991709       111001085760      
111001178291       111001258155       111001344465       111001445298      
111001542106       111001632971       111001730251       111001849533      
111001968120       111002101692       111002225790       111002354636      
111002527155       111002694116       111002879683  

449949056

    450133087       450303458       111000991710       111001085771      
111001178303       111001258177       111001344511       111001445311      
111001542117       111001633062       111001730295       111001849601      
111001968153       111002101726       111002225802       111002354658      
111002527199       111002694150       111002879740  

449949130

    450133145       450303474       111000991743       111001085782      
111001178325       111001258199       111001344522       111001445322      
111001542151       111001633073       111001730318       111001849656      
111001968164       111002101748       111002225813       111002354669      
111002527212       111002694240       111002879751  

449949155

    450133244       450303482       111000991754       111001085793      
111001178358       111001258289       111001344533       111001445388      
111001542173       111001633084       111001730329       111001849735      
111001968186       111002101760       111002225835       111002354670      
111002527335       111002694273       111002879829  

449949189

    450133293       450303557       111000991776       111001085805      
111001178437       111001258302       111001344544       111001445401      
111001542229       111001633095       111001730341       111001849791      
111001968298       111002101771       111002225846       111002354737      
111002527458       111002694284       111002879863  

449949213

    450133343       450303565       111000991787       111001085816      
111001178448       111001258403       111001344588       111001445412      
111001542230       111001633107       111001730374       111001849915      
111001968300       111002101793       111002225891       111002354759      
111002527504       111002694307       111002879896  

449949296

    450133350       450303573       111000991798       111001085906      
111001178459       111001258414       111001344612       111001445478      
111001542274       111001633130       111001730420       111001849937      
111001968355       111002101805       111002225914       111002354940      
111002527526       111002694396       111002880001  

449949346

    450133442       450303649       111000991811       111001085984      
111001178493       111001258436       111001344623       111001445489      
111001542308       111001633141       111001730464       111001849959      
111001968366       111002101883       111002225936       111002355110      
111002527548       111002694419       111002880023  

449949510

    450133509       450303672       111000991822       111001086031      
111001178527       111001258447       111001344645       111001445502      
111001542319       111001633163       111001730521       111001850030      
111001968412       111002101917       111002225958       111002355165      
111002527571       111002694453       111002880067  

449949627

    450133541       450303680       111000991844       111001086053      
111001178549       111001258492       111001344667       111001445557      
111001542342       111001633174       111001730576       111001850052      
111001968546       111002101928       111002225981       111002355222      
111002527593       111002694521       111002880179  

449949643

    450133574       450303722       111000991899       111001086075      
111001178583       111001258526       111001344724       111001445591      
111001542375       111001633220       111001730688       111001850085      
111001968580       111002101939       111002226050       111002355233      
111002527672       111002694576       111002880258  

449949734

    450133624       450303730       111000991912       111001086097      
111001178606       111001258537       111001344735       111001445670      
111001542386       111001633242       111001730701       111001850096      
111001968636       111002101962       111002226072       111002355255      
111002527751       111002694598       111002880270  

449949783

    450133657       450303755       111000991923       111001086132      
111001178617       111001258571       111001344746       111001445692      
111001542397       111001633253       111001730723       111001850153      
111001968658       111002102019       111002226083       111002355266      
111002527762       111002694622       111002880304  

449949825

    450133707       450303763       111000991934       111001086143      
111001178640       111001258627       111001344757       111001445704      
111001542409       111001633275       111001730778       111001850164      
111001968681       111002102109       111002226117       111002355277      
111002527773       111002694655       111002880337  

449949833

    450133756       450303789       111000991989       111001086187      
111001178651       111001258650       111001344768       111001445715      
111001542410       111001633286       111001730802       111001850300      
111001968715       111002102187       111002226140       111002355288      
111002527863       111002694767       111002880359  

449949858

    450133798       450303920       111000992014       111001086211      
111001178662       111001258661       111001344780       111001445748      
111001542454       111001633365       111001730813       111001850322      
111001968760       111002102198       111002226151       111002355299      
111002527919       111002694778       111002880393  

449949932

    450133822       450303938       111000992025       111001086222      
111001178684       111001258683       111001344803       111001445759      
111001542465       111001633398       111001730824       111001850344      
111001968827       111002102222       111002226162       111002355301      
111002527975       111002694846       111002880416  

449950096

    450133871       450303953       111000992272       111001086233      
111001178707       111001258694       111001344814       111001445771      
111001542487       111001633400       111001730857       111001850366      
111001968861       111002102266       111002226173       111002355479      
111002528000       111002694868       111002880472  

449950161

    450133947       450303995       111000992306       111001086334      
111001178718       111001258706       111001344825       111001445827      
111001542500       111001633411       111001730880       111001850399      
111001968872       111002102402       111002226229       111002355570      
111002528033       111002694891       111002880517  

449950195

    450134135       450304001       111000992317       111001086367      
111001178741       111001258728       111001344870       111001445838      
111001542511       111001633455       111001730891       111001850513      
111001968883       111002102424       111002226230       111002355648      
111002528055       111002694981       111002880607  

449950211

    450134168       450304019       111000992328       111001086413      
111001178774       111001258739       111001344915       111001445850      
111001542522       111001633499       111001730925       111001850579      
111001968894       111002102435       111002226331       111002355705      
111002528088       111002694992       111002880618  

449950286

    450134200       450304027       111000992362       111001086479      
111001178785       111001258751       111001344926       111001445906      
111001542544       111001633545       111001730947       111001850591      
111001968906       111002102446       111002226342       111002355750      
111002528224       111002695038       111002880629  

449950302

    450134218       450304035       111000992373       111001086570      
111001178808       111001258773       111001344937       111001445928      
111001542555       111001633624       111001731005       111001850614      
111001968917       111002102457       111002226353       111002355772      
111002528246       111002695083       111002880652  

449950310

    450134291       450304100       111000992395       111001086581      
111001178842       111001258784       111001344948       111001445951      
111001542599       111001633646       111001731072       111001850669      
111001969097       111002102491       111002226397       111002355794      
111002528303       111002695094       111002880775  

449950344

    450134366       450304134       111000992407       111001086648      
111001178875       111001258830       111001344960       111001445973      
111001542612       111001633680       111001731128       111001850670      
111001969109       111002102626       111002226410       111002355828      
111002528583       111002695128       111002880854  

449950419

    450134374       450304159       111000992418       111001086671      
111001178886       111001258852       111001344993       111001445995      
111001542623       111001633714       111001731140       111001850759      
111001969165       111002102682       111002226533       111002355930      
111002528718       111002695184       111002880865  

449950484

    450134424       450304258       111000992430       111001086727      
111001178897       111001258863       111001345040       111001446008      
111001542645       111001633747       111001731151       111001850771      
111001969176       111002102716       111002226566       111002355941      
111002528774       111002695263       111002880944  

449950500

    450134499       450304316       111000992441       111001086749      
111001178910       111001258920       111001345051       111001446020      
111001542667       111001633758       111001731184       111001850827      
111001969198       111002102727       111002226588       111002355974      
111002528796       111002695274       111002880966  

449950534

    450134523       450304324       111000992474       111001086873      
111001178954       111001258953       111001345062       111001446042      
111001542678       111001633781       111001731207       111001850850      
111001969266       111002102761       111002226623       111002355985      
111002528808       111002695319       111002881080  

449950633

    450134572       450304332       111000992485       111001086907      
111001178987       111001258964       111001345073       111001446086      
111001542689       111001633826       111001731410       111001850872      
111001969334       111002102772       111002226678       111002356021      
111002528853       111002695331       111002881192  

449950716

    450134580       450304365       111000992496       111001086929      
111001179001       111001258975       111001345084       111001446143      
111001542690       111001633871       111001731454       111001850894      
111001969356       111002102794       111002226689       111002356032      
111002528864       111002695386       111002881260  

449950823

    450134598       450304381       111000992508       111001086963      
111001179067       111001258986       111001345095       111001446154      
111001542702       111001633927       111001731465       111001851008      
111001969367       111002102839       111002226690       111002356098      
111002528875       111002695443       111002881271  

449950880

    450134689       450304407       111000992519       111001087009      
111001179078       111001259022       111001345118       111001446187      
111001542724       111001633950       111001731487       111001851020      
111001969390       111002102929       111002226746       111002356122      
111002528910       111002695454       111002881316  

449950898

    450134697       450304464       111000992531       111001087076      
111001179090       111001259033       111001345163       111001446211      
111001542746       111001633994       111001731533       111001851053      
111001969402       111002102996       111002226768       111002356470      
111002528998       111002695465       111002881495  

449950922

    450134705       450304498       111000992542       111001087098      
111001179157       111001259077       111001345174       111001446222      
111001542768       111001634018       111001731588       111001851075      
111001969446       111002103010       111002226779       111002356504      
111002529012       111002695577       111002881507  

449950955

    450134713       450304506       111000992564       111001087436      
111001179168       111001259099       111001345185       111001446244      
111001542780       111001634030       111001731599       111001851121      
111001969558       111002103065       111002226836       111002356515      
111002529023       111002695601       111002881529  

449950971

    450134747       450304522       111000992586       111001087492      
111001179180       111001259123       111001345196       111001446299      
111001542814       111001634063       111001731623       111001851222      
111001969592       111002103098       111002226937       111002356571      
111002529067       111002695612       111002881642  

449950989

    450134770       450304548       111000992609       111001087638      
111001179225       111001259134       111001345208       111001446323      
111001542825       111001634085       111001731656       111001851255      
111001969604       111002103144       111002226960       111002356661      
111002529315       111002695702       111002881765  

449950997

    450134846       450304555       111000992621       111001087649      
111001179236       111001259145       111001345219       111001446334      
111001542869       111001634096       111001731667       111001851266      
111001969626       111002103199       111002226971       111002356740      
111002529337       111002695724       111002881776  

449951086

    450134853       450304589       111000992654       111001087672      
111001179258       111001259189       111001345220       111001446367      
111001542870       111001634153       111001731689       111001851301      
111001969637       111002103267       111002227006       111002356784      
111002529359       111002695757       111002881901  

449951102

    450134887       450304738       111000992711       111001087717      
111001179270       111001259190       111001345253       111001446378      
111001542892       111001634175       111001731690       111001851367      
111001969671       111002103278       111002227017       111002356829      
111002529382       111002695768       111002882081  

449951144

    450134911       450304753       111000992722       111001087841      
111001179359       111001259202       111001345398       111001446402      
111001542904       111001634276       111001731702       111001851402      
111001969873       111002103379       111002227152       111002356852      
111002529393       111002695780       111002882182  

449951177

    450134929       450304761       111000992766       111001087874      
111001179517       111001259224       111001345400       111001446446      
111001542915       111001634333       111001731724       111001851413      
111001969884       111002103469       111002227253       111002356896      
111002529405       111002695858       111002882283  

449951227

    450134960       450304787       111000992812       111001087885      
111001179528       111001259257       111001345411       111001446479      
111001542959       111001634366       111001731780       111001851480      
111001969930       111002103649       111002227264       111002356920      
111002529438       111002695870       111002882306  

449951250

    450135082       450304803       111000992823       111001087896      
111001179539       111001259268       111001345422       111001446604      
111001542982       111001634388       111001731814       111001851525      
111001969941       111002103672       111002227354       111002356942      
111002529450       111002695971       111002882328  

449951276

    450135108       450304902       111000992834       111001087931      
111001179540       111001259303       111001345433       111001446637      
111001543017       111001634434       111001731870       111001851536      
111001969952       111002103683       111002227499       111002357033      
111002529483       111002696028       111002882340  

449951334

    450135132       450304944       111000992878       111001087942      
111001179573       111001259314       111001345444       111001446659      
111001543028       111001634557       111001731881       111001851558      
111001970022       111002103706       111002227545       111002357055      
111002529573       111002696039       111002882362  

449951391

    450135165       450304977       111000992890       111001087953      
111001179584       111001259325       111001345455       111001446660      
111001543051       111001634568       111001731948       111001851615      
111001970044       111002103717       111002227556       111002357156      
111002529595       111002696051       111002882430  

449951433

    450135231       450304985       111000992902       111001087975      
111001179618       111001259381       111001345466       111001446671      
111001543073       111001634603       111001731960       111001851738      
111001970055       111002103740       111002227589       111002357392      
111002529607       111002696062       111002882496  

449951441

    450135264       450305008       111000992924       111001088011      
111001179629       111001259415       111001345488       111001446693      
111001543084       111001634625       111001731993       111001851749      
111001970099       111002103762       111002227590       111002357505      
111002529630       111002696095       111002882508  

449951466

    450135306       450305040       111000992935       111001088033      
111001179630       111001259471       111001345499       111001446705      
111001543118       111001634658       111001732028       111001851772      
111001970213       111002103773       111002227646       111002357561      
111002529652       111002696118       111002882519  

449951722

    450135454       450305057       111000992946       111001088044      
111001179652       111001259482       111001345523       111001446716      
111001543129       111001634669       111001732062       111001851783      
111001970224       111002103795       111002227668       111002357639      
111002529685       111002696129       111002882564  

449951730

    450135462       450305081       111000992968       111001088055      
111001179685       111001259493       111001345534       111001446727      
111001543130       111001634726       111001732073       111001851806      
111001970246       111002103818       111002227680       111002357662      
111002529696       111002696130       111002882744  

449951755

    450135496       450305099       111000992980       111001088088      
111001179708       111001259505       111001345545       111001446839      
111001543141       111001634760       111001732141       111001851828      
111001970314       111002103852       111002227703       111002357684      
111002529708       111002696208       111002882777  

449951789

    450135512       450305107       111000993004       111001088156      
111001179731       111001259516       111001345567       111001446840      
111001543152       111001634782       111001732152       111001851839      
111001970325       111002103885       111002227736       111002357741      
111002529719       111002696220       111002882878  

449951797

    450135553       450305156       111000993026       111001088167      
111001179742       111001259549       111001345578       111001446851      
111001543163       111001634827       111001732163       111001851840      
111001970358       111002103986       111002227804       111002357808      
111002529810       111002696310       111002882902  

449951821

    450135629       450305206       111000993059       111001088189      
111001179753       111001259561       111001345589       111001446862      
111001543174       111001634838       111001732242       111001851941      
111001970369       111002104044       111002227848       111002357909      
111002529865       111002696365       111002883015  

449951839

    450135637       450305214       111000993060       111001088213      
111001179775       111001259583       111001345602       111001446873      
111001543219       111001634861       111001732264       111001851963      
111001970381       111002104055       111002227893       111002357921      
111002529876       111002696466       111002883048  

449951847

    450135694       450305222       111000993082       111001088279      
111001179797       111001259628       111001345646       111001446895      
111001543253       111001634872       111001732275       111001851985      
111001970392       111002104123       111002227994       111002357932      
111002529898       111002696488       111002883150  

449951979

    450135827       450305388       111000993093       111001088280      
111001179832       111001259639       111001345668       111001446918      
111001543275       111001634883       111001732297       111001852021      
111001970404       111002104190       111002228085       111002357976      
111002529911       111002696512       111002883194  

449952019

    450135835       450305495       111000993105       111001088314      
111001179843       111001259662       111001345679       111001446930      
111001543310       111001634906       111001732310       111001852032      
111001970426       111002104279       111002228142       111002358056      
111002529933       111002696635       111002883217  

449952134

    450135892       450305826       111000993116       111001088325      
111001179865       111001259673       111001345691       111001446941      
111001543321       111001634962       111001732332       111001852043      
111001970448       111002104303       111002228254       111002358102      
111002530003       111002696646       111002883363  

449952217

    450135918       450305859       111000993127       111001088369      
111001179876       111001259684       111001345736       111001446952      
111001543332       111001635031       111001732354       111001852065      
111001970549       111002104325       111002228300       111002358191      
111002530036       111002696691       111002883396  

449952449

    450135959       450305867       111000993138       111001088370      
111001179898       111001259718       111001345770       111001446974      
111001543343       111001635053       111001732400       111001852087      
111001970561       111002104404       111002228322       111002358281      
111002530047       111002696770       111002883532  

449952464

    450135983       450305958       111000993149       111001088404      
111001179900       111001259729       111001345781       111001446985      
111001543376       111001635097       111001732466       111001852098      
111001970628       111002104426       111002228366       111002358315      
111002530115       111002696826       111002883598  

449952472

    450135991       450305966       111000993161       111001088460      
111001179977       111001259774       111001345815       111001447054      
111001543411       111001635110       111001732488       111001852100      
111001970819       111002104471       111002228412       111002358348      
111002530137       111002696893       111002883611  

449952480

    450136031       450305974       111000993172       111001088482      
111001180003       111001259785       111001345826       111001447098      
111001543422       111001635154       111001732512       111001852122      
111001970820       111002104538       111002228625       111002358450      
111002530159       111002696961       111002883677  

449952498

    450136122       450306006       111000993183       111001088561      
111001180014       111001259796       111001345837       111001447100      
111001543433       111001635200       111001732523       111001852177      
111001970831       111002104594       111002228658       111002358551      
111002530216       111002697007       111002883688  

449952654

    450136155       450306063       111000993239       111001088572      
111001180047       111001259819       111001345848       111001447188      
111001543455       111001635211       111001732545       111001852199      
111001970965       111002104729       111002228681       111002358562      
111002530227       111002697018       111002883767  

449952712

    450136163       450306097       111000993262       111001088594      
111001180069       111001259864       111001345859       111001447199      
111001543466       111001635312       111001732567       111001852212      
111001970987       111002104897       111002228759       111002358595      
111002530249       111002697041       111002883813  

449952894

    450136205       450306113       111000993284       111001088640      
111001180070       111001259875       111001345882       111001447289      
111001543488       111001635345       111001732589       111001852223      
111001970998       111002104943       111002228793       111002358618      
111002530272       111002697164       111002883846  

449952993

    450136247       450306196       111000993295       111001088651      
111001180081       111001259886       111001345893       111001447290      
111001543501       111001635378       111001732635       111001852278      
111001971001       111002104976       111002228827       111002358674      
111002530283       111002697333       111002883891  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449953017

    450136288       450306204       111000993307       111001088673      
111001180092       111001259910       111001345916       111001447302      
111001543523       111001635402       111001732679       111001852313      
111001971056       111002104987       111002228883       111002358720      
111002530294       111002697412       111002883936  

449953058

    450136395       450306311       111000993329       111001088684      
111001180104       111001259932       111001345938       111001447313      
111001543534       111001635424       111001732680       111001852357      
111001971089       111002105012       111002228917       111002358742      
111002530317       111002697478       111002884005  

449953082

    450136510       450306329       111000993330       111001088695      
111001180115       111001259943       111001345950       111001447335      
111001543545       111001635457       111001732691       111001852368      
111001971090       111002105168       111002229019       111002358865      
111002530340       111002697568       111002884027  

449953140

    450136544       450306337       111000993363       111001088707      
111001180137       111001259965       111001345961       111001447357      
111001543567       111001635480       111001732747       111001852380      
111001971146       111002105281       111002229075       111002358988      
111002530351       111002697580       111002884195  

449953223

    450136577       450306345       111000993374       111001088741      
111001180148       111001260125       111001345972       111001447379      
111001543578       111001635525       111001732781       111001852391      
111001971214       111002105382       111002229200       111002358999      
111002530407       111002697681       111002884207  

449953264

    450136601       450306410       111000993396       111001088752      
111001180160       111001260169       111001346007       111001447391      
111001543590       111001635536       111001732815       111001852469      
111001971225       111002105494       111002229211       111002359035      
111002530430       111002697692       111002884353  

449953314

    450136643       450306436       111000993420       111001088763      
111001180182       111001260170       111001346018       111001447436      
111001543624       111001635615       111001732826       111001852537      
111001971236       111002105517       111002229244       111002359226      
111002530441       111002697850       111002884465  

449953322

    450136650       450306469       111000993431       111001088774      
111001180216       111001260181       111001346029       111001447469      
111001543646       111001635648       111001732848       111001852560      
111001971281       111002105551       111002229299       111002359237      
111002530463       111002697917       111002884498  

449953389

    450136692       450306550       111000993442       111001088796      
111001180227       111001260192       111001346063       111001447470      
111001543657       111001635705       111001732859       111001852605      
111001971292       111002105607       111002229378       111002359248      
111002530485       111002697951       111002884555  

449953462

    450136742       450306576       111000993453       111001088808      
111001180250       111001260204       111001346074       111001447537      
111001543668       111001635727       111001732860       111001852616      
111001971359       111002105618       111002229390       111002359259      
111002530508       111002697962       111002884623  

449953520

    450136775       450306584       111000993486       111001088853      
111001180283       111001260215       111001346085       111001447548      
111001543691       111001635738       111001732871       111001852694      
111001971360       111002105630       111002229424       111002359305      
111002530520       111002698198       111002884645  

449953538

    450136791       450306592       111000993510       111001088864      
111001180306       111001260226       111001346096       111001447559      
111001543703       111001635749       111001732927       111001852784      
111001971371       111002105685       111002229435       111002359383      
111002530542       111002698255       111002884678  

449953629

    450136817       450306626       111000993532       111001088886      
111001180317       111001260237       111001346108       111001447582      
111001543815       111001635750       111001732983       111001852795      
111001971382       111002105887       111002229457       111002359417      
111002530575       111002698345       111002884948  

449953686

    450136841       450306634       111000993554       111001088910      
111001180339       111001260260       111001346142       111001447605      
111001543837       111001635761       111001733030       111001852818      
111001971416       111002105933       111002229468       111002359439      
111002530621       111002698378       111002884982  

449953827

    450136874       450306659       111000993587       111001088921      
111001180362       111001260282       111001346197       111001447672      
111001543893       111001635817       111001733096       111001852863      
111001971438       111002106013       111002229480       111002359507      
111002530632       111002698457       111002884993  

449953843

    450136908       450306667       111000993598       111001088932      
111001180395       111001260305       111001346209       111001447706      
111001543927       111001635828       111001733108       111001852896      
111001971461       111002106080       111002229503       111002359574      
111002530654       111002698547       111002885107  

449953918

    450136924       450306683       111000993600       111001088943      
111001180407       111001260327       111001346210       111001447728      
111001543949       111001635839       111001733153       111001853022      
111001971472       111002106103       111002229536       111002359585      
111002530755       111002698569       111002885163  

449953926

    450136940       450306725       111000993633       111001088954      
111001180429       111001260338       111001346232       111001447795      
111001543950       111001635840       111001733209       111001853066      
111001971483       111002106114       111002229558       111002359608      
111002530856       111002698581       111002885208  

449953983

    450136957       450306741       111000993644       111001088965      
111001180430       111001260350       111001346254       111001447807      
111001544007       111001635851       111001733276       111001853088      
111001971506       111002106181       111002229570       111002359653      
111002530889       111002698626       111002885219  

449954007

    450136965       450306758       111000993655       111001088976      
111001180452       111001260361       111001346265       111001447818      
111001544029       111001635873       111001733298       111001853190      
111001971539       111002106215       111002229581       111002359686      
111002530902       111002698637       111002885231  

449954189

    450136999       450306865       111000993699       111001089012      
111001180474       111001260372       111001346298       111001447829      
111001544041       111001635907       111001733300       111001853224      
111001971551       111002106248       111002229592       111002359721      
111002530913       111002698660       111002885398  

449954205

    450137112       450306915       111000993701       111001089056      
111001180496       111001260394       111001346322       111001447830      
111001544074       111001636009       111001733344       111001853347      
111001971573       111002106293       111002229671       111002359754      
111002530935       111002698727       111002885400  

449954239

    450137195       450307079       111000993835       111001089089      
111001180586       111001260406       111001346344       111001447896      
111001544096       111001636065       111001733377       111001853358      
111001971764       111002106316       111002229682       111002359866      
111002530957       111002698772       111002885433  

449954296

    450137260       450307087       111000993846       111001089090      
111001180597       111001260428       111001346355       111001447908      
111001544108       111001636076       111001733445       111001853370      
111001971786       111002106349       111002229693       111002359888      
111002530980       111002698828       111002885523  

449954312

    450137328       450307111       111000993857       111001089102      
111001180609       111001260451       111001346388       111001447919      
111001544119       111001636133       111001733591       111001853392      
111001971832       111002106383       111002229761       111002359923      
111002531004       111002698839       111002885567  

449954429

    450137377       450307129       111000993879       111001089113      
111001180632       111001260462       111001346401       111001447920      
111001544120       111001636188       111001733603       111001853404      
111001971865       111002106394       111002229772       111002359945      
111002531015       111002698840       111002885590  

449954494

    450137419       450307145       111000993880       111001089124      
111001180643       111001260473       111001346434       111001448055      
111001544131       111001636212       111001733647       111001853448      
111001971887       111002106440       111002229851       111002360037      
111002531026       111002698974       111002885602  

449954502

    450137500       450307186       111000993891       111001089168      
111001180654       111001260530       111001346456       111001448066      
111001544153       111001636234       111001733658       111001853459      
111001971900       111002106495       111002230033       111002360059      
111002531037       111002699032       111002885624  

449954569

    450137518       450307202       111000993914       111001089203      
111001180665       111001260541       111001346467       111001448099      
111001544197       111001636289       111001733726       111001853505      
111001971911       111002106541       111002230055       111002360172      
111002531048       111002699087       111002885635  

449954577

    450137526       450307210       111000993925       111001089214      
111001180676       111001260552       111001346478       111001448123      
111001544210       111001636290       111001733793       111001853538      
111001971944       111002106596       111002230066       111002360295      
111002531060       111002699111       111002885646  

449954619

    450137534       450307236       111000993936       111001089225      
111001180700       111001260563       111001346489       111001448167      
111001544221       111001636324       111001733849       111001853606      
111001971988       111002106653       111002230101       111002360307      
111002531071       111002699223       111002885983  

449954643

    450137559       450307319       111000993958       111001089269      
111001180733       111001260596       111001346546       111001448178      
111001544254       111001636414       111001733850       111001853628      
111001972002       111002106664       111002230112       111002360330      
111002531093       111002699245       111002886029  

449954668

    450137575       450307384       111000993969       111001089281      
111001180744       111001260620       111001346557       111001448189      
111001544276       111001636436       111001733906       111001853640      
111001972068       111002106697       111002230202       111002360374      
111002531105       111002699302       111002886074  

449954700

    450137583       450307400       111000993992       111001089315      
111001180777       111001260642       111001346568       111001448190      
111001544287       111001636470       111001733939       111001853651      
111001972079       111002106709       111002230268       111002360431      
111002531116       111002699391       111002886096  

449954783

    450137609       450307442       111000994016       111001089326      
111001180788       111001260653       111001346580       111001448224      
111001544298       111001636492       111001733962       111001853695      
111001972170       111002106743       111002230358       111002360442      
111002531127       111002699526       111002886175  

449954890

    450137864       450307467       111000994050       111001089337      
111001180856       111001260664       111001346603       111001448257      
111001544311       111001636537       111001734008       111001853718      
111001972327       111002106811       111002230381       111002360521      
111002531138       111002699559       111002886412  

449954973

    450137898       450307475       111000994061       111001089360      
111001180867       111001260686       111001346614       111001448303      
111001544322       111001636571       111001734042       111001853729      
111001972350       111002106833       111002230471       111002360598      
111002531149       111002699582       111002886502  

449954999

    450137922       450307491       111000994072       111001089371      
111001180878       111001260697       111001346625       111001448314      
111001544333       111001636582       111001734053       111001853730      
111001972394       111002106844       111002230482       111002360633      
111002531172       111002699650       111002886557  

449955012

    450137930       450307608       111000994083       111001089382      
111001180889       111001260710       111001346636       111001448336      
111001544355       111001636593       111001734121       111001853752      
111001972406       111002106888       111002230493       111002360666      
111002531194       111002699672       111002886579  

449955129

    450138102       450307632       111000994117       111001089393      
111001180890       111001260721       111001346647       111001448358      
111001544377       111001636605       111001734165       111001853796      
111001972417       111002107003       111002230505       111002360677      
111002531217       111002699683       111002886647  

449955269

    450138177       450307640       111000994139       111001089427      
111001180902       111001260743       111001346658       111001448404      
111001544399       111001636616       111001734187       111001853808      
111001972473       111002107069       111002230516       111002360688      
111002531228       111002699751       111002886737  

449955319

    450138235       450307707       111000994140       111001089438      
111001180924       111001260765       111001346681       111001448415      
111001544401       111001636627       111001734266       111001853842      
111001972484       111002107126       111002230527       111002360701      
111002531420       111002699773       111002886872  

449955335

    450138243       450307756       111000994151       111001089449      
111001180957       111001260776       111001346704       111001448437      
111001544412       111001636649       111001734312       111001853864      
111001972507       111002107137       111002230538       111002360734      
111002531453       111002699830       111002886883  

449955376

    450138334       450307822       111000994162       111001089461      
111001180968       111001260800       111001346715       111001448459      
111001544423       111001636773       111001734334       111001853886      
111001972518       111002107148       111002230617       111002360802      
111002531464       111002700013       111002886906  

449955541

    450138367       450307889       111000994173       111001089607      
111001180991       111001260833       111001346726       111001448471      
111001544445       111001636784       111001734413       111001854023      
111001972574       111002107159       111002230628       111002360813      
111002531554       111002700114       111002886917  

449955624

    450138532       450307939       111000994195       111001089652      
111001181004       111001260844       111001346737       111001448538      
111001544467       111001636795       111001734457       111001854045      
111001972585       111002107182       111002230640       111002360824      
111002531622       111002700136       111002886962  

449955681

    450138540       450307988       111000994207       111001089685      
111001181037       111001260855       111001346748       111001448550      
111001544489       111001636874       111001734479       111001854089      
111001972608       111002107193       111002230695       111002360903      
111002531655       111002700169       111002887031  

449955723

    450138680       450307996       111000994218       111001089764      
111001181048       111001260923       111001346759       111001448561      
111001544490       111001636885       111001734491       111001854090      
111001972664       111002107205       111002230707       111002360914      
111002531699       111002700170       111002887110  

449955749

    450138714       450308010       111000994229       111001089775      
111001181060       111001260934       111001346760       111001448572      
111001544535       111001636908       111001734514       111001854113      
111001972675       111002107216       111002230785       111002360992      
111002531846       111002700271       111002887176  

449955780

    450138771       450308028       111000994230       111001089797      
111001181093       111001260956       111001346793       111001448583      
111001544568       111001636942       111001734558       111001854124      
111001972686       111002107250       111002230819       111002361049      
111002531868       111002700316       111002887187  

449955830

    450138789       450308051       111000994241       111001089809      
111001181105       111001260967       111001346805       111001448617      
111001544580       111001636986       111001734570       111001854146      
111001972710       111002107294       111002230897       111002361173      
111002531891       111002700417       111002887266  

449955970

    450138847       450308093       111000994263       111001089832      
111001181116       111001260990       111001346816       111001448628      
111001544591       111001637000       111001734637       111001854168      
111001972743       111002107496       111002230909       111002361230      
111002531936       111002700484       111002887312  

449956044

    450138862       450308119       111000994274       111001089900      
111001181251       111001261003       111001346827       111001448639      
111001544614       111001637077       111001734648       111001854191      
111001972754       111002107508       111002230932       111002361285      
111002532027       111002700495       111002887367  

449956085

    450138904       450308267       111000994285       111001090238      
111001181262       111001261025       111001346849       111001448684      
111001544625       111001637101       111001734659       111001854203      
111001972765       111002107520       111002230976       111002361296      
111002532117       111002700541       111002887491  

449956473

    450139100       450308283       111000994296       111001090249      
111001181284       111001261047       111001346861       111001448707      
111001544636       111001637167       111001734671       111001854214      
111001972798       111002107542       111002230998       111002361308      
111002532296       111002700574       111002887503  

449956549

    450139308       450308333       111000994308       111001090250      
111001181307       111001261081       111001346872       111001448718      
111001544681       111001637202       111001734682       111001854225      
111001972800       111002107553       111002231012       111002361375      
111002532386       111002700585       111002887536  

449956655

    450139316       450308358       111000994319       111001090261      
111001181318       111001261092       111001346883       111001448808      
111001544748       111001637213       111001734693       111001854270      
111001972811       111002107609       111002231124       111002361454      
111002532410       111002700620       111002887604  

449956671

    450139373       450308382       111000994320       111001090294      
111001181374       111001261104       111001346894       111001449001      
111001544782       111001637224       111001734750       111001854304      
111001972844       111002107733       111002231135       111002361498      
111002532421       111002700631       111002887626  

449956713

    450139415       450308408       111000994331       111001090306      
111001181419       111001261115       111001346906       111001449012      
111001544793       111001637268       111001734761       111001854360      
111001972877       111002107799       111002231157       111002361599      
111002532476       111002700675       111002887637  

449956721

    450139431       450308424       111000994342       111001090317      
111001181464       111001261148       111001346928       111001449023      
111001544805       111001637303       111001734840       111001854438      
111001972888       111002107867       111002231214       111002361656      
111002532881       111002700787       111002887682  

449956754

    450139449       450308457       111000994364       111001090328      
111001181510       111001261159       111001346939       111001449168      
111001544827       111001637358       111001734851       111001854449      
111001972899       111002107946       111002231236       111002361724      
111002532926       111002700833       111002887693  

449956812

    450139498       450308465       111000994375       111001090339      
111001181543       111001261160       111001346940       111001449179      
111001544838       111001637437       111001734941       111001854450      
111001972912       111002107957       111002231269       111002361825      
111002532948       111002700855       111002887716  

449956853

    450139597       450308572       111000994409       111001090351      
111001181554       111001261193       111001346962       111001449180      
111001544850       111001637448       111001734996       111001854461      
111001972923       111002107968       111002231304       111002361904      
111002532971       111002700888       111002887727  

449956879

    450139795       450308713       111000994443       111001090384      
111001181565       111001261205       111001347042       111001449191      
111001544894       111001637460       111001735021       111001854472      
111001972956       111002108060       111002231315       111002362107      
111002532993       111002700901       111002887750  

449956937

    450139845       450308747       111000994476       111001090395      
111001181587       111001261250       111001347097       111001449203      
111001544906       111001637505       111001735054       111001854528      
111001973058       111002108116       111002231360       111002362185      
111002533062       111002701014       111002887817  

449956994

    450139852       450308762       111000994500       111001090418      
111001181622       111001261261       111001347154       111001449225      
111001544928       111001637561       111001735065       111001854539      
111001973069       111002108149       111002231405       111002362231      
111002533095       111002701025       111002887884  

449957158

    450139860       450308770       111000994511       111001090429      
111001181633       111001261294       111001347187       111001449236      
111001544939       111001637572       111001735076       111001854573      
111001973081       111002108183       111002231427       111002362253      
111002533163       111002701047       111002887930  

449957224

    450139878       450308903       111000994533       111001090441      
111001181655       111001261317       111001347255       111001449247      
111001544940       111001637583       111001735087       111001854607      
111001973092       111002108194       111002231449       111002362286      
111002533286       111002701058       111002888043  

449957240

    450139944       450308911       111000994544       111001090452      
111001181666       111001261351       111001347277       111001449258      
111001544951       111001637606       111001735111       111001854618      
111001973104       111002108206       111002231506       111002362297      
111002533310       111002701092       111002888065  

449957307

    450139977       450308960       111000994588       111001090485      
111001181701       111001261362       111001347288       111001449269      
111001544962       111001637640       111001735155       111001854641      
111001973115       111002108251       111002231528       111002362321      
111002533455       111002701104       111002888076  

449957323

    450140033       450308978       111000994599       111001090496      
111001181712       111001261384       111001347301       111001449270      
111001544973       111001637662       111001735166       111001854663      
111001973137       111002108262       111002231540       111002362343      
111002533499       111002701182       111002888087  

449957364

    450140058       450309018       111000994601       111001090520      
111001181745       111001261407       111001347323       111001449326      
111001544995       111001637695       111001735177       111001854674      
111001973193       111002108374       111002231595       111002362545      
111002533657       111002701193       111002888098  

449957398

    450140066       450309059       111000994634       111001090542      
111001181756       111001261418       111001347334       111001449337      
111001545008       111001637707       111001735199       111001854708      
111001973216       111002108396       111002231696       111002362578      
111002533679       111002701317       111002888144  

449957406

    450140074       450309083       111000994678       111001090597      
111001181789       111001261452       111001347378       111001449382      
111001545019       111001637718       111001735201       111001854719      
111001973238       111002108420       111002231786       111002362589      
111002533691       111002701520       111002888245  

449957547

    450140157       450309141       111000994689       111001090610      
111001181846       111001261463       111001347402       111001449405      
111001545020       111001637729       111001735223       111001854742      
111001973249       111002108453       111002231809       111002362714      
111002533714       111002701610       111002888289  

449957620

    450140256       450309224       111000994690       111001090654      
111001181969       111001261508       111001347413       111001449416      
111001545031       111001637730       111001735234       111001854786      
111001973250       111002108497       111002231832       111002362758      
111002533792       111002701643       111002888379  

449957695

    450140363       450309257       111000994702       111001090665      
111001181970       111001261519       111001347424       111001449427      
111001545042       111001637741       111001735245       111001854832      
111001973261       111002108510       111002231854       111002362905      
111002534164       111002701654       111002888391  

449957729

    450140470       450309323       111000994713       111001090676      
111001181992       111001261643       111001347446       111001449461      
111001545053       111001637819       111001735290       111001854854      
111001973272       111002108576       111002231865       111002362927      
111002534210       111002701722       111002888414  

449957851

    450140488       450309380       111000994735       111001090687      
111001182005       111001261676       111001347491       111001449483      
111001545064       111001637853       111001735302       111001854887      
111001973283       111002108600       111002231876       111002362972      
111002534322       111002701744       111002888515  

449957935

    450140587       450309422       111000994746       111001090722      
111001182016       111001261687       111001347525       111001449540      
111001545086       111001637864       111001735335       111001854944      
111001973317       111002108622       111002231933       111002362983      
111002534388       111002701755       111002888571  

449958024

    450140603       450309448       111000994757       111001090788      
111001182027       111001261698       111001347648       111001449573      
111001545121       111001637875       111001735368       111001854955      
111001973328       111002108633       111002231944       111002363007      
111002534412       111002701777       111002888807  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449958081

    450140652       450309463       111000994768       111001090856      
111001182049       111001261722       111001347659       111001449584      
111001545143       111001637965       111001735379       111001855068      
111001973339       111002108655       111002231988       111002363030      
111002534445       111002701799       111002888829  

449958230

    450140660       450309513       111000994780       111001090867      
111001182050       111001261799       111001347660       111001449618      
111001545154       111001637976       111001735403       111001855079      
111001973384       111002108701       111002232046       111002363074      
111002534490       111002701878       111002888841  

449958313

    450140728       450309588       111000995297       111001090902      
111001182072       111001261834       111001347671       111001449652      
111001545165       111001637998       111001735414       111001855147      
111001973452       111002108723       111002232057       111002363175      
111002534524       111002701935       111002888852  

449958578

    450140736       450309646       111000995309       111001090913      
111001182083       111001261902       111001347705       111001449708      
111001545176       111001638001       111001735458       111001855169      
111001973508       111002108745       111002232068       111002363186      
111002534535       111002702015       111002888896  

449958669

    450140744       450309687       111000995321       111001090968      
111001182106       111001261913       111001347716       111001449719      
111001545198       111001638056       111001735469       111001855181      
111001973531       111002108756       111002232103       111002363221      
111002534737       111002702048       111002888997  

449958685

    450140785       450309703       111000995332       111001090979      
111001182139       111001261924       111001347727       111001449764      
111001545211       111001638090       111001735492       111001855226      
111001973575       111002108778       111002232192       111002363265      
111002534962       111002702082       111002889033  

449958768

    450140793       450309711       111000995343       111001090991      
111001182184       111001261935       111001347738       111001449854      
111001545233       111001638113       111001735504       111001855237      
111001973597       111002108789       111002232259       111002363276      
111002535020       111002702105       111002889123  

449958958

    450140801       450309729       111000995365       111001091048      
111001182230       111001261946       111001347761       111001449865      
111001545244       111001638146       111001735515       111001855248      
111001973609       111002108790       111002232293       111002363311      
111002535086       111002702138       111002889303  

449958990

    450140827       450309745       111000995398       111001091071      
111001182285       111001261968       111001347772       111001449887      
111001545255       111001638180       111001735571       111001855282      
111001973610       111002108802       111002232305       111002363333      
111002535154       111002702183       111002889336  

449959014

    450140835       450309752       111000995488       111001091161      
111001182296       111001261991       111001347806       111001449900      
111001545312       111001638203       111001735605       111001855293      
111001973632       111002108813       111002232406       111002363423      
111002535479       111002702251       111002889459  

449959105

    450140884       450309794       111000995624       111001091217      
111001182308       111001262026       111001347840       111001449922      
111001545435       111001638214       111001735627       111001855305      
111001973643       111002108824       111002232495       111002363502      
111002535503       111002702307       111002889482  

449959162

    450140934       450309844       111000995635       111001091228      
111001182319       111001262037       111001347884       111001449933      
111001545491       111001638304       111001735638       111001855338      
111001973744       111002108835       111002232507       111002363591      
111002535592       111002702352       111002889572  

449959204

    450140959       450309877       111000995646       111001091240      
111001182331       111001262048       111001347895       111001450003      
111001545514       111001638337       111001735650       111001855361      
111001973755       111002108857       111002232530       111002363658      
111002535604       111002702396       111002889594  

449959253

    450141007       450309893       111000995679       111001091284      
111001182364       111001262071       111001347907       111001450036      
111001545637       111001638393       111001735661       111001855541      
111001973788       111002108970       111002232653       111002363670      
111002535615       111002702408       111002889617  

449959261

    450141080       450309927       111000995680       111001091307      
111001182375       111001262082       111001347929       111001450047      
111001545660       111001638405       111001735672       111001855620      
111001973799       111002109016       111002232709       111002363681      
111002535626       111002702419       111002889684  

449959303

    450141098       450310040       111000995714       111001091374      
111001182410       111001262149       111001347941       111001450058      
111001545682       111001638416       111001735706       111001855631      
111001973823       111002109050       111002232787       111002363737      
111002535648       111002702486       111002889752  

449959345

    450141114       450310057       111000995725       111001091420      
111001182476       111001262161       111001347974       111001450069      
111001545749       111001638483       111001735762       111001855653      
111001973834       111002109072       111002232833       111002363748      
111002535693       111002702565       111002889864  

449959378

    450141171       450310115       111000995747       111001091431      
111001182498       111001262172       111001347996       111001450092      
111001545772       111001638528       111001735829       111001855664      
111001973845       111002109094       111002232844       111002363771      
111002535794       111002702600       111002889875  

449959477

    450141189       450310131       111000995769       111001091464      
111001182500       111001262194       111001348065       111001450104      
111001545783       111001638551       111001735852       111001855697      
111001973856       111002109139       111002232855       111002363782      
111002535862       111002702611       111002890136  

449959691

    450141262       450310156       111000995770       111001091532      
111001182511       111001262206       111001348122       111001450126      
111001545794       111001638562       111001735919       111001855710      
111001973867       111002109263       111002232888       111002363816      
111002535873       111002702655       111002890169  

449959733

    450141395       450310214       111000995781       111001091554      
111001182577       111001262217       111001348290       111001450171      
111001545873       111001638584       111001735920       111001855754      
111001973878       111002109274       111002232899       111002363838      
111002535963       111002702666       111002890204  

449959774

    450141460       450310222       111000995792       111001091600      
111001182601       111001262228       111001348313       111001450182      
111001545907       111001638607       111001735931       111001855776      
111001973890       111002109308       111002232912       111002363872      
111002535974       111002702688       111002890237  

449959949

    450141478       450310248       111000995804       111001091633      
111001182623       111001262307       111001348335       111001450250      
111001545929       111001638618       111001735953       111001855798      
111001973902       111002109319       111002232978       111002363917      
111002535996       111002702699       111002890271  

449960038

    450141502       450310313       111000995927       111001091666      
111001182634       111001262318       111001348379       111001450261      
111001545963       111001638629       111001736101       111001855811      
111001973913       111002109320       111002233036       111002363940      
111002536009       111002702712       111002890327  

449960160

    450141668       450310420       111000995949       111001091688      
111001182645       111001262329       111001348403       111001450294      
111001546021       111001638810       111001736123       111001855855      
111001973935       111002109342       111002233058       111002363962      
111002536100       111002702734       111002890462  

449960327

    450141742       450310537       111000995961       111001091745      
111001182667       111001262330       111001348469       111001450306      
111001546043       111001638933       111001736134       111001855912      
111001973946       111002109364       111002233115       111002363973      
111002536122       111002702745       111002890507  

449960368

    450141783       450310552       111000995983       111001091756      
111001182678       111001262341       111001348504       111001450317      
111001546065       111001638988       111001736145       111001855934      
111001973957       111002109397       111002233126       111002363995      
111002536133       111002702767       111002890608  

449960392

    450141858       450310578       111000996007       111001091778      
111001182689       111001262374       111001348526       111001450339      
111001546076       111001638999       111001736167       111001855989      
111001973968       111002109409       111002233171       111002364097      
111002536144       111002702824       111002890664  

449960467

    450141932       450310586       111000996030       111001091835      
111001182724       111001262385       111001348559       111001450362      
111001546098       111001639002       111001736257       111001856025      
111001973980       111002109410       111002233193       111002364109      
111002536177       111002702880       111002890710  

449960525

    450141957       450310644       111000996052       111001091846      
111001182746       111001262396       111001348649       111001450373      
111001546100       111001639035       111001736268       111001856092      
111001973991       111002109432       111002233205       111002364154      
111002536256       111002702914       111002890732  

449960558

    450141999       450310727       111000996063       111001091857      
111001182926       111001262408       111001348650       111001450384      
111001546177       111001639057       111001736314       111001856104      
111001974015       111002109454       111002233216       111002364198      
111002536368       111002702925       111002890743  

449960608

    450142039       450310750       111000996074       111001091868      
111001182937       111001262420       111001348661       111001450395      
111001546212       111001639079       111001736370       111001856159      
111001974026       111002109476       111002233238       111002364233      
111002536391       111002702936       111002890754  

449960616

    450142062       450310834       111000996108       111001091992      
111001182960       111001262431       111001348672       111001450407      
111001546245       111001639136       111001736392       111001856160      
111001974037       111002109500       111002233249       111002364244      
111002536425       111002702947       111002890776  

449960632

    450142104       450310842       111000996119       111001092005      
111001182971       111001262486       111001348683       111001450441      
111001546289       111001639147       111001736415       111001856216      
111001974048       111002109566       111002233261       111002364255      
111002536436       111002702970       111002890833  

449960905

    450142153       450310875       111000996153       111001092195      
111001182993       111001262510       111001348694       111001450531      
111001546302       111001639158       111001736437       111001856227      
111001974060       111002109702       111002233294       111002364277      
111002536458       111002703072       111002890877  

449960939

    450142161       450310883       111000996186       111001092207      
111001183039       111001262565       111001348706       111001450542      
111001546313       111001639170       111001736459       111001856283      
111001974082       111002109713       111002233317       111002364299      
111002536470       111002703128       111002891115  

449960988

    450142179       450310891       111000996210       111001092263      
111001183040       111001262576       111001348728       111001450564      
111001546324       111001639192       111001736460       111001856340      
111001974116       111002109757       111002233373       111002364378      
111002536559       111002703151       111002891126  

449961085

    450142203       450310941       111000996221       111001092285      
111001183062       111001262611       111001348740       111001450586      
111001546335       111001639237       111001736550       111001856362      
111001974172       111002109836       111002233407       111002364389      
111002536582       111002703173       111002891205  

449961150

    450142229       450310974       111000996232       111001092397      
111001183073       111001262622       111001348818       111001450610      
111001546436       111001639293       111001736572       111001856485      
111001974206       111002109858       111002233463       111002364446      
111002536627       111002703195       111002891216  

449961218

    450142278       450310990       111000996254       111001092421      
111001183095       111001262633       111001348841       111001450643      
111001546458       111001639305       111001736628       111001856508      
111001974352       111002109926       111002233485       111002364479      
111002536661       111002703285       111002891249  

449961242

    450142351       450311063       111000996287       111001092465      
111001183107       111001262655       111001348852       111001450698      
111001546481       111001639316       111001736639       111001856520      
111001974419       111002109960       111002233520       111002364592      
111002536672       111002703296       111002891339  

449961259

    450142385       450311071       111000996298       111001092500      
111001183118       111001262666       111001348908       111001450700      
111001546548       111001639327       111001736651       111001856531      
111001974475       111002109971       111002233531       111002364648      
111002536852       111002703319       111002891407  

449961291

    450142443       450311097       111000996311       111001092511      
111001183129       111001262688       111001348919       111001450722      
111001546560       111001639349       111001736707       111001856643      
111001974510       111002109982       111002233542       111002364671      
111002536896       111002703386       111002891429  

449961317

    450142476       450311204       111000996322       111001092555      
111001183130       111001262712       111001348920       111001450777      
111001546571       111001639350       111001736730       111001856654      
111001974756       111002109993       111002233621       111002364705      
111002536920       111002703476       111002891430  

449961358

    450142492       450311220       111000996366       111001092599      
111001183141       111001262767       111001348931       111001450788      
111001546593       111001639383       111001736741       111001856676      
111001974802       111002110085       111002233643       111002364749      
111002536964       111002703487       111002891564  

449961671

    450142518       450311238       111000996456       111001092634      
111001183163       111001262778       111001348986       111001450799      
111001546762       111001639406       111001736808       111001856687      
111001974835       111002110119       111002233711       111002364750      
111002536986       111002703511       111002891586  

449961739

    450142534       450311246       111000996524       111001092689      
111001183185       111001262789       111001348997       111001450889      
111001546795       111001639439       111001736910       111001856698      
111001974857       111002110175       111002233812       111002364772      
111002537000       111002703522       111002891665  

449961788

    450142609       450311295       111000996546       111001092803      
111001183208       111001262790       111001349000       111001450924      
111001546807       111001639440       111001736998       111001856711      
111001974868       111002110186       111002233867       111002364817      
111002537044       111002703544       111002891698  

449961895

    450142617       450311311       111000996603       111001092836      
111001183219       111001262802       111001349099       111001450935      
111001546841       111001639451       111001737023       111001856777      
111001975016       111002110197       111002233913       111002364839      
111002537123       111002703566       111002891755  

449961945

    450142625       450311394       111000996636       111001092847      
111001183220       111001262813       111001349134       111001450946      
111001546874       111001639462       111001737034       111001856788      
111001975027       111002110209       111002233957       111002364862      
111002537167       111002703588       111002891823  

449962059

    450142724       450311410       111000996692       111001092858      
111001183242       111001262846       111001349189       111001450980      
111001546885       111001639495       111001737089       111001856823      
111001975117       111002110210       111002233968       111002364918      
111002537190       111002703601       111002891913  

449962109

    450142757       450311428       111000996748       111001092870      
111001183264       111001262857       111001349213       111001451015      
111001546896       111001639596       111001737146       111001856834      
111001975128       111002110221       111002234082       111002364985      
111002537235       111002703656       111002892138  

449962158

    450142765       450311444       111000996850       111001092881      
111001183275       111001262868       111001349224       111001451048      
111001546919       111001639653       111001737157       111001856856      
111001975140       111002110243       111002234127       111002365021      
111002537303       111002703678       111002892149  

449962463

    450142781       450311485       111000996861       111001092915      
111001183297       111001262879       111001349268       111001451116      
111001546920       111001639675       111001737180       111001856913      
111001975195       111002110276       111002234149       111002365188      
111002537347       111002703689       111002892206  

449962562

    450143037       450311576       111000996906       111001092959      
111001183310       111001262880       111001349336       111001451262      
111001546931       111001639709       111001737214       111001856935      
111001975230       111002110300       111002234161       111002365199      
111002537482       111002703757       111002892228  

449962612

    450143110       450311592       111000996917       111001092971      
111001183321       111001262903       111001349369       111001451295      
111001546953       111001639743       111001737269       111001856980      
111001975274       111002110322       111002234194       111002365212      
111002537549       111002703779       111002892251  

449962646

    450143128       450311600       111000996928       111001093006      
111001183354       111001262914       111001349370       111001451307      
111001546964       111001639787       111001737270       111001857004      
111001975375       111002110344       111002234206       111002365245      
111002537673       111002703814       111002892329  

449962729

    450143169       450311618       111000996940       111001093051      
111001183365       111001262936       111001349460       111001451329      
111001546997       111001639811       111001737281       111001857026      
111001975409       111002110388       111002234262       111002365290      
111002537820       111002703836       111002892352  

449962752

    450143219       450311675       111000997019       111001093062      
111001183400       111001262947       111001349482       111001451352      
111001547000       111001639844       111001737337       111001857048      
111001975476       111002110399       111002234273       111002365313      
111002537875       111002703937       111002892363  

449962844

    450143342       450311824       111000997020       111001093084      
111001183455       111001262981       111001349493       111001451396      
111001547033       111001639866       111001737359       111001857093      
111001975500       111002110412       111002234284       111002365380      
111002537910       111002703960       111002892420  

449962976

    450143599       450311907       111000997031       111001093095      
111001183477       111001263016       111001349516       111001451408      
111001547044       111001639912       111001737405       111001857105      
111001975544       111002110423       111002234318       111002365469      
111002538023       111002704095       111002892453  

449963156

    450143631       450311949       111000997042       111001093141      
111001183499       111001263027       111001349594       111001451453      
111001547055       111001639956       111001737416       111001857228      
111001975555       111002110434       111002234420       111002365470      
111002538089       111002704130       111002892475  

449963339

    450143649       450312053       111000997064       111001093208      
111001183512       111001263038       111001349617       111001451509      
111001547066       111001639978       111001737539       111001857239      
111001975577       111002110456       111002234453       111002365492      
111002538090       111002704163       111002892497  

449963404

    450143805       450312079       111000997075       111001093264      
111001183523       111001263049       111001349640       111001451510      
111001547077       111001639989       111001737540       111001857284      
111001975588       111002110467       111002234486       111002365548      
111002538427       111002704321       111002892509  

449963461

    450143839       450312095       111000997312       111001093297      
111001183545       111001263050       111001349684       111001451554      
111001547088       111001640004       111001737708       111001857307      
111001975612       111002110490       111002234521       111002365559      
111002538472       111002704365       111002892543  

449963545

    450143847       450312111       111000997334       111001093321      
111001183567       111001263083       111001349695       111001451600      
111001547112       111001640059       111001737753       111001857318      
111001975645       111002110502       111002234543       111002365605      
111002538483       111002704455       111002892554  

449963677

    450143862       450312129       111000997356       111001093387      
111001183589       111001263094       111001349729       111001451622      
111001547156       111001640071       111001737764       111001857329      
111001975667       111002110524       111002234666       111002365649      
111002538584       111002704499       111002892576  

449963891

    450143904       450312210       111000997389       111001093646      
111001183590       111001263117       111001349741       111001451712      
111001547178       111001640138       111001737786       111001857352      
111001975678       111002110568       111002234699       111002365650      
111002538629       111002704556       111002892644  

449963925

    450143938       450312236       111000997390       111001093714      
111001183635       111001263140       111001349763       111001451756      
111001547190       111001640183       111001737865       111001857396      
111001975690       111002110579       111002234701       111002365807      
111002538630       111002704668       111002892699  

449964022

    450143953       450312251       111000997413       111001093792      
111001183657       111001263241       111001349785       111001451778      
111001547224       111001640240       111001737876       111001857420      
111001975713       111002110614       111002234778       111002365829      
111002538652       111002704725       111002892790  

449964063

    450143979       450312269       111000997424       111001093837      
111001183679       111001263274       111001349909       111001451790      
111001547235       111001640251       111001737898       111001857464      
111001975757       111002110625       111002234789       111002365830      
111002538832       111002704758       111002892835  

449964147

    450143987       450312319       111000997435       111001093859      
111001183680       111001263308       111001349910       111001451846      
111001547268       111001640262       111001738002       111001857475      
111001975768       111002110636       111002234846       111002365874      
111002538911       111002704859       111002892914  

449964279

    450144019       450312368       111000997457       111001093860      
111001183691       111001263320       111001349987       111001451857      
111001547279       111001640374       111001738057       111001857497      
111001975870       111002110647       111002234880       111002365885      
111002538966       111002704871       111002892925  

449964295

    450144118       450312392       111000997479       111001093938      
111001183736       111001263353       111001350024       111001451880      
111001547303       111001640385       111001738091       111001857554      
111001976062       111002110692       111002234903       111002365942      
111002539169       111002704882       111002892947  

449964345

    450144191       450312400       111000997491       111001093950      
111001183747       111001263364       111001350046       111001451891      
111001547325       111001640419       111001738114       111001857598      
111001976107       111002110704       111002234936       111002365964      
111002539259       111002704972       111002892981  

449964352

    450144209       450312566       111000997525       111001094085      
111001183769       111001263409       111001350057       111001451936      
111001547336       111001640431       111001738192       111001857600      
111001976118       111002110715       111002234981       111002366011      
111002539260       111002705108       111002892992  

449964451

    450144266       450312608       111000997592       111001094164      
111001183781       111001263421       111001350068       111001451947      
111001547358       111001640442       111001738215       111001857723      
111001976130       111002110737       111002235016       111002366033      
111002539293       111002705120       111002893083  

449964618

    450144308       450312756       111000997604       111001094197      
111001183792       111001263443       111001350147       111001451969      
111001547370       111001640497       111001738226       111001857880      
111001976163       111002110759       111002235094       111002366134      
111002539338       111002705210       111002893094  

449964667

    450144316       450312772       111000997637       111001094210      
111001183804       111001263454       111001350169       111001451970      
111001547392       111001640509       111001738248       111001857891      
111001976185       111002110771       111002235117       111002366145      
111002539361       111002705445       111002893106  

449964717

    450144407       450312848       111000997648       111001094221      
111001183815       111001263487       111001350215       111001451981      
111001547415       111001640521       111001738338       111001857903      
111001976219       111002110805       111002235128       111002366167      
111002539406       111002705591       111002893241  

449964758

    450144431       450312913       111000997660       111001094243      
111001183837       111001263498       111001350237       111001452027      
111001547437       111001640532       111001738372       111001858005      
111001976297       111002110838       111002235140       111002366189      
111002539484       111002705658       111002893263  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449964873

    450144746       450313069       111000997682       111001094399      
111001183871       111001263500       111001350248       111001452049      
111001547448       111001640554       111001738383       111001858027      
111001976354       111002110849       111002235151       111002366224      
111002539495       111002705759       111002893364  

449964881

    450144795       450313085       111000997693       111001094467      
111001183905       111001263511       111001350282       111001452094      
111001547482       111001640611       111001738462       111001858094      
111001976365       111002110861       111002235173       111002366235      
111002539552       111002705760       111002893421  

449964899

    450144837       450313093       111000997716       111001094490      
111001183927       111001263522       111001350293       111001452117      
111001547505       111001640633       111001738518       111001858184      
111001976433       111002110883       111002235241       111002366268      
111002539585       111002705838       111002893465  

449964923

    450144852       450313168       111000997727       111001094535      
111001183972       111001263533       111001350327       111001452207      
111001547516       111001640666       111001738529       111001858342      
111001976501       111002110906       111002235252       111002366381      
111002539596       111002705894       111002893555  

449964980

    450144936       450313259       111000997761       111001094568      
111001183983       111001263623       111001350440       111001452230      
111001547549       111001640677       111001738585       111001858353      
111001976512       111002110962       111002235263       111002366460      
111002539642       111002706008       111002893601  

449965078

    450144944       450313267       111000997772       111001094625      
111001183994       111001263645       111001350451       111001452296      
111001547606       111001640699       111001738596       111001858375      
111001976545       111002110973       111002235274       111002366516      
111002539709       111002706086       111002893702  

449965151

    450145008       450313291       111000997783       111001094658      
111001184018       111001263656       111001350563       111001452308      
111001547617       111001640723       111001738619       111001858386      
111001976590       111002111019       111002235285       111002366594      
111002539743       111002706187       111002893915  

449965201

    450145172       450313325       111000997817       111001094704      
111001184029       111001263678       111001350585       111001452342      
111001547651       111001640778       111001738798       111001858409      
111001976927       111002111020       111002235319       111002366640      
111002539754       111002706390       111002893959  

449965235

    450145271       450313374       111000997839       111001094726      
111001184030       111001263702       111001350608       111001452353      
111001547673       111001640857       111001738833       111001858410      
111001976938       111002111042       111002235331       111002366651      
111002539787       111002706457       111002893982  

449965276

    450145313       450313382       111000997895       111001094793      
111001184041       111001263713       111001350619       111001452397      
111001547718       111001640868       111001738866       111001858443      
111001976950       111002111064       111002235375       111002366673      
111002539901       111002706514       111002894017  

449965284

    450145321       450313424       111000997929       111001094827      
111001184063       111001263757       111001350642       111001452443      
111001547730       111001640879       111001738888       111001858487      
111001977018       111002111075       111002235386       111002366684      
111002539923       111002706693       111002894051  

449965300

    450145339       450313432       111000997930       111001094838      
111001184074       111001263768       111001350653       111001452544      
111001547763       111001640903       111001738899       111001858522      
111001977085       111002111097       111002235487       111002366707      
111002539978       111002706738       111002894073  

449965326

    450145362       450313457       111000997952       111001094872      
111001184085       111001263780       111001350743       111001452588      
111001547796       111001640992       111001738901       111001858566      
111001977254       111002111109       111002235500       111002366718      
111002540060       111002706750       111002894118  

449965359

    450145404       450313465       111000998009       111001094917      
111001184096       111001263803       111001350754       111001452599      
111001547808       111001641027       111001738934       111001858577      
111001977298       111002111132       111002235511       111002366774      
111002540071       111002706783       111002894130  

449965482

    450145438       450313507       111000998054       111001095031      
111001184108       111001263825       111001350765       111001452612      
111001547819       111001641173       111001738956       111001858588      
111001977322       111002111143       111002235555       111002366785      
111002540105       111002706806       111002894185  

449965490

    450145446       450313556       111000998065       111001095042      
111001184120       111001263836       111001350800       111001452623      
111001547842       111001641184       111001738978       111001858599      
111001977434       111002111176       111002235566       111002366831      
111002540116       111002706839       111002894253  

449965516

    450145461       450313614       111000998087       111001095064      
111001184131       111001263847       111001350811       111001452656      
111001547886       111001641229       111001739003       111001858601      
111001977467       111002111187       111002235577       111002366875      
111002540127       111002706941       111002894264  

449965524

    450145495       450313630       111000998098       111001095075      
111001184142       111001263869       111001350844       111001452678      
111001547921       111001641241       111001739025       111001858656      
111001977489       111002111198       111002235690       111002366897      
111002540194       111002706963       111002894297  

449965748

    450145511       450313663       111000998100       111001095109      
111001184164       111001263870       111001350901       111001452689      
111001547987       111001641319       111001739070       111001858689      
111001977535       111002111200       111002235702       111002366909      
111002540374       111002706974       111002894310  

449965763

    450145529       450313689       111000998166       111001095110      
111001184175       111001263892       111001350912       111001452690      
111001547998       111001641375       111001739104       111001858713      
111001977591       111002111211       111002235735       111002366932      
111002540431       111002707010       111002894321  

449965771

    450145594       450313697       111000998177       111001095121      
111001184210       111001263915       111001350945       111001452746      
111001548001       111001641386       111001739137       111001858724      
111001977726       111002111233       111002235791       111002367023      
111002540442       111002707043       111002894354  

449965805

    450145719       450313770       111000998201       111001095154      
111001184232       111001263926       111001350967       111001452757      
111001548012       111001641410       111001739148       111001858757      
111001977894       111002111277       111002235803       111002367124      
111002540464       111002707065       111002894387  

449965854

    450145727       450313796       111000998223       111001095176      
111001184265       111001263959       111001350978       111001452779      
111001548023       111001641432       111001739159       111001858768      
111001977928       111002111288       111002235814       111002367135      
111002540475       111002707076       111002894488  

449966035

    450145925       450313853       111000998234       111001095187      
111001184298       111001263960       111001350990       111001452803      
111001548067       111001641443       111001739171       111001858791      
111001977940       111002111312       111002235836       111002367179      
111002540486       111002707087       111002894545  

449966092

    450145941       450313903       111000998245       111001095200      
111001184300       111001263982       111001351036       111001452847      
111001548090       111001641487       111001739182       111001858814      
111001977962       111002111356       111002235847       111002367191      
111002540543       111002707098       111002894679  

449966100

    450145982       450313929       111000998302       111001095211      
111001184322       111001264006       111001351047       111001452858      
111001548102       111001641498       111001739238       111001858836      
111001978008       111002111390       111002235858       111002367236      
111002540644       111002707111       111002894691  

449966241

    450146063       450313960       111000998379       111001095244      
111001184333       111001264017       111001351069       111001452870      
111001548124       111001641588       111001739294       111001858869      
111001978042       111002111402       111002235870       111002367258      
111002540666       111002707177       111002894736  

449966266

    450146089       450314034       111000998391       111001095266      
111001184399       111001264028       111001351081       111001452881      
111001548179       111001641601       111001739340       111001858926      
111001978165       111002111413       111002235892       111002367337      
111002540756       111002707199       111002894758  

449966373

    450146097       450314083       111000998403       111001095277      
111001184412       111001264039       111001351092       111001452904      
111001548337       111001641667       111001739362       111001858960      
111001978233       111002111424       111002235904       111002367348      
111002540767       111002707212       111002894848  

449966381

    450146121       450314166       111000998425       111001095301      
111001184445       111001264107       111001351171       111001452937      
111001548360       111001641724       111001739407       111001859006      
111001978266       111002111435       111002235960       111002367360      
111002540778       111002707302       111002894927  

449966464

    450146139       450314208       111000998469       111001095312      
111001184467       111001264118       111001351182       111001452971      
111001548382       111001641757       111001739429       111001859017      
111001978323       111002111457       111002235971       111002367382      
111002540790       111002707324       111002894972  

449966472

    450146147       450314216       111000998492       111001095323      
111001184478       111001264130       111001351216       111001453006      
111001548393       111001641768       111001739463       111001859028      
111001978413       111002111480       111002235982       111002367416      
111002540802       111002707357       111002894983  

449966498

    450146345       450314281       111000998537       111001095334      
111001184489       111001264141       111001351238       111001453051      
111001548461       111001641803       111001739519       111001859039      
111001978457       111002111514       111002236006       111002367461      
111002540835       111002707403       111002895063  

449966514

    450146402       450314380       111000998548       111001095345      
111001184502       111001264152       111001351250       111001453107      
111001548506       111001641814       111001739520       111001859062      
111001978480       111002111525       111002236039       111002367483      
111002540857       111002707469       111002895131  

449966530

    450146436       450314398       111000998559       111001095390      
111001184546       111001264174       111001351384       111001453141      
111001548539       111001641858       111001739553       111001859095      
111001978547       111002111547       111002236051       111002367517      
111002540868       111002707470       111002895164  

449966589

    450146485       450314430       111000998560       111001095402      
111001184557       111001264185       111001351463       111001453163      
111001548540       111001641870       111001739564       111001859129      
111001978558       111002111558       111002236084       111002367539      
111002540947       111002707515       111002895186  

449966639

    450146634       450314448       111000998571       111001095435      
111001184579       111001264208       111001351474       111001453174      
111001548584       111001641881       111001739654       111001859130      
111001978705       111002111569       111002236163       111002367584      
111002541005       111002707526       111002895232  

449966803

    450146691       450314455       111000998593       111001095468      
111001184580       111001264219       111001351621       111001453196      
111001548595       111001642017       111001739665       111001859141      
111001978772       111002111592       111002236196       111002367629      
111002541106       111002707537       111002895333  

449966860

    450146758       450314463       111000998616       111001095514      
111001184669       111001264220       111001351643       111001453219      
111001548618       111001642040       111001739676       111001859152      
111001978783       111002111615       111002236208       111002367764      
111002541140       111002707582       111002895344  

449966894

    450146824       450314513       111000998627       111001095525      
111001184670       111001264231       111001351665       111001453220      
111001548630       111001642073       111001739700       111001859185      
111001978817       111002111637       111002236231       111002367810      
111002541184       111002707728       111002895366  

449966928

    450146832       450314562       111000998638       111001095536      
111001184715       111001264264       111001351676       111001453242      
111001548652       111001642084       111001739722       111001859208      
111001978895       111002111648       111002236242       111002367821      
111002541218       111002707739       111002895445  

449967058

    450146881       450314604       111000998650       111001095547      
111001184748       111001264286       111001351722       111001453253      
111001548696       111001642163       111001739744       111001859220      
111001978952       111002111659       111002236275       111002367887      
111002541274       111002707784       111002895489  

449967132

    450146899       450314638       111000998694       111001095569      
111001184928       111001264297       111001351799       111001453275      
111001548775       111001642185       111001739766       111001859231      
111001978974       111002111660       111002236286       111002367900      
111002541285       111002707874       111002895535  

449967157

    450146956       450314653       111000998706       111001095570      
111001184940       111001264309       111001351812       111001453286      
111001548797       111001642354       111001739801       111001859242      
111001979021       111002111682       111002236309       111002367933      
111002541296       111002707931       111002895603  

449967199

    450147103       450314661       111000998739       111001095592      
111001184951       111001264310       111001351845       111001453309      
111001548809       111001642365       111001739834       111001859253      
111001979043       111002111693       111002236310       111002367955      
111002541331       111002708022       111002895625  

449967231

    450147129       450314679       111000998751       111001095604      
111001184962       111001264321       111001351856       111001453310      
111001548854       111001642387       111001739845       111001859264      
111001979076       111002111705       111002236376       111002367988      
111002541386       111002708066       111002895669  

449967280

    450147152       450314703       111000998829       111001095615      
111001184984       111001264332       111001351878       111001453343      
111001548865       111001642398       111001739856       111001859286      
111001979278       111002111716       111002236400       111002368057      
111002541443       111002708112       111002895726  

449967322

    450147178       450314745       111000998885       111001095637      
111001185008       111001264354       111001351890       111001453400      
111001548911       111001642400       111001739867       111001859297      
111001979289       111002111727       111002236411       111002368091      
111002541465       111002708145       111002895737  

449967348

    450147251       450314752       111000998896       111001095648      
111001185019       111001264387       111001351935       111001453488      
111001548955       111001642411       111001739878       111001859310      
111001979313       111002111738       111002236534       111002368136      
111002541522       111002708224       111002895748  

449967421

    450147285       450314794       111000998908       111001095660      
111001185020       111001264400       111001351946       111001453499      
111001548966       111001642455       111001739889       111001859332      
111001979324       111002111761       111002236578       111002368169      
111002541544       111002708303       111002895771  

449967462

    450147293       450314901       111000998920       111001095671      
111001185075       111001264433       111001352026       111001453501      
111001548977       111001642466       111001739924       111001859398      
111001979346       111002111772       111002236590       111002368237      
111002541577       111002708314       111002895917  

449967496

    450147392       450314919       111000998931       111001095693      
111001185132       111001264444       111001352082       111001453512      
111001549035       111001642477       111001739946       111001859466      
111001979380       111002111783       111002236602       111002368282      
111002541623       111002708336       111002895939  

449967512

    450147566       450314927       111000998942       111001095716      
111001185176       111001264455       111001352105       111001453534      
111001549046       111001642512       111001739968       111001859488      
111001979391       111002111794       111002236646       111002368327      
111002541690       111002708415       111002895940  

449967546

    450147616       450315049       111000999279       111001095727      
111001185198       111001264466       111001352116       111001453602      
111001549057       111001642567       111001739979       111001859501      
111001979425       111002111806       111002236747       111002368417      
111002541836       111002708448       111002896143  

449967587

    450147764       450315080       111000999280       111001095749      
111001185200       111001264488       111001352239       111001453624      
111001549068       111001642589       111001739980       111001859567      
111001979470       111002111817       111002236758       111002368440      
111002541881       111002708459       111002896154  

449967595

    450147772       450315114       111000999336       111001095750      
111001185222       111001264512       111001352240       111001453635      
111001549079       111001642624       111001740005       111001859589      
111001979582       111002111839       111002236769       111002368451      
111002541948       111002708516       111002896165  

449967694

    450147814       450315130       111000999358       111001095761      
111001185233       111001264523       111001352262       111001453657      
111001549080       111001642646       111001740038       111001859590      
111001979649       111002111840       111002236770       111002368473      
111002541982       111002708527       111002896176  

449967827

    450147863       450315163       111000999404       111001095783      
111001185244       111001264534       111001352273       111001453668      
111001549136       111001642668       111001740049       111001859635      
111001979650       111002111851       111002236781       111002368507      
111002542017       111002708796       111002896198  

449967850

    450147905       450315205       111000999426       111001095806      
111001185266       111001264545       111001352284       111001453680      
111001549158       111001642679       111001740050       111001859657      
111001979694       111002111907       111002236792       111002368541      
111002542062       111002708808       111002896200  

449967884

    450147988       450315247       111000999437       111001095817      
111001185288       111001264556       111001352329       111001453703      
111001549169       111001642691       111001740061       111001859736      
111001979784       111002111952       111002236882       111002368552      
111002542141       111002708820       111002896222  

449967926

    450148010       450315338       111000999459       111001095839      
111001185312       111001264578       111001352341       111001453758      
111001549192       111001642769       111001740083       111001859770      
111001979874       111002112009       111002236916       111002368596      
111002542422       111002708909       111002896255  

449968007

    450148044       450315486       111000999482       111001095840      
111001185323       111001264589       111001352374       111001453770      
111001549204       111001642770       111001740106       111001859781      
111001979896       111002112098       111002236949       111002368608      
111002542668       111002708932       111002896266  

449968023

    450148085       450315494       111000999516       111001095851      
111001185378       111001264613       111001352419       111001453792      
111001549237       111001642815       111001740117       111001859826      
111001980056       111002112133       111002236961       111002368631      
111002542680       111002708943       111002896457  

449968049

    450148135       450315569       111000999527       111001095862      
111001185390       111001264668       111001352475       111001453950      
111001549248       111001642826       111001740128       111001859848      
111001980078       111002112144       111002237153       111002368697      
111002542703       111002708976       111002896479  

449968114

    450148259       450315627       111000999572       111001095873      
111001185413       111001264680       111001352497       111001453983      
111001549271       111001642848       111001740151       111001859860      
111001980089       111002112391       111002237210       111002368709      
111002542815       111002708987       111002896480  

449968163

    450148267       450315643       111000999606       111001095895      
111001185435       111001264691       111001352509       111001454085      
111001549305       111001642871       111001740184       111001859871      
111001980179       111002112425       111002237243       111002368732      
111002542961       111002709089       111002896660  

449968189

    450148283       450315700       111000999617       111001095929      
111001185446       111001264714       111001352521       111001454119      
111001549349       111001642893       111001740207       111001859927      
111001980236       111002112582       111002237265       111002368901      
111002543052       111002709258       111002896873  

449968197

    450148317       450315759       111000999695       111001095930      
111001185457       111001264725       111001352543       111001454120      
111001549372       111001642972       111001740229       111001859961      
111001980258       111002112672       111002237300       111002368934      
111002543131       111002709281       111002896941  

449968247

    450148325       450315767       111000999707       111001095941      
111001185479       111001264736       111001352554       111001454131      
111001549383       111001643085       111001740296       111001860019      
111001980270       111002112694       111002237377       111002368945      
111002543377       111002709304       111002897009  

449968288

    450148382       450315791       111000999729       111001095952      
111001185491       111001264747       111001352587       111001454142      
111001549394       111001643108       111001740308       111001860020      
111001980281       111002112751       111002237388       111002368956      
111002543401       111002709315       111002897043  

449968304

    450148549       450315882       111000999819       111001095974      
111001185503       111001264758       111001352598       111001454153      
111001549417       111001643322       111001740320       111001860042      
111001980348       111002112762       111002237399       111002368990      
111002543434       111002709337       111002897087  

449968346

    450148697       450315890       111000999820       111001095985      
111001185514       111001264770       111001352644       111001454164      
111001549428       111001643355       111001740331       111001860109      
111001980360       111002112807       111002237412       111002369003      
111002543467       111002709359       111002897098  

449968379

    450148721       450315924       111000999842       111001095996      
111001185536       111001264781       111001352655       111001454175      
111001549439       111001643366       111001740342       111001860198      
111001980416       111002112841       111002237434       111002369104      
111002543489       111002709393       111002897122  

449968494

    450148762       450315932       111000999864       111001096009      
111001185547       111001264792       111001352677       111001454186      
111001549462       111001643377       111001740353       111001860211      
111001980427       111002112896       111002237524       111002369182      
111002543546       111002709427       111002897155  

449968544

    450148895       450315973       111000999886       111001096010      
111001185558       111001264882       111001352688       111001454254      
111001549541       111001643401       111001740364       111001860222      
111001980438       111002112997       111002237591       111002369193      
111002543591       111002709506       111002897212  

449968577

    450148978       450316021       111000999897       111001096021      
111001185569       111001264893       111001352701       111001454265      
111001549574       111001643412       111001740386       111001860244      
111001980472       111002113000       111002237748       111002369441      
111002543658       111002709562       111002897234  

449968759

    450148994       450316062       111000999909       111001096032      
111001185592       111001264927       111001352723       111001454276      
111001549620       111001643467       111001740409       111001860288      
111001980528       111002113055       111002237771       111002369474      
111002543715       111002709584       111002897290  

449968767

    450149026       450316161       111000999910       111001096054      
111001185626       111001264949       111001352756       111001454300      
111001549631       111001643546       111001740410       111001860299      
111001980551       111002113123       111002237827       111002369531      
111002543771       111002709607       111002897302  

449968809

    450149034       450316229       111001000015       111001096076      
111001185637       111001264950       111001352789       111001454322      
111001549642       111001643557       111001740432       111001860345      
111001980562       111002113178       111002237894       111002369542      
111002543793       111002709630       111002897357  

449968817

    450149042       450316237       111001000026       111001096098      
111001185648       111001264972       111001352790       111001454344      
111001549653       111001643603       111001740443       111001860356      
111001980584       111002113224       111002237917       111002369597      
111002543827       111002709753       111002897380  

449968932

    450149125       450316245       111001000037       111001096100      
111001185660       111001264983       111001352835       111001454388      
111001549675       111001643614       111001740454       111001860413      
111001980618       111002113246       111002237940       111002369609      
111002543973       111002709797       111002897447  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449969039

    450149158       450316260       111001000059       111001096111      
111001185671       111001264994       111001352891       111001454399      
111001549697       111001643625       111001740465       111001860491      
111001980674       111002113257       111002237951       111002369610      
111002544008       111002709809       111002897470  

449969195

    450149182       450316310       111001000082       111001096122      
111001185716       111001265018       111001352914       111001454412      
111001549721       111001643636       111001740476       111001860604      
111001980719       111002113415       111002237962       111002369711      
111002544075       111002709865       111002897481  

449969278

    450149190       450316351       111001000105       111001096144      
111001185727       111001265074       111001352958       111001454478      
111001549732       111001643658       111001740500       111001860806      
111001980753       111002113426       111002238019       111002369733      
111002544132       111002710047       111002897526  

449969344

    450149216       450316385       111001000149       111001096155      
111001185794       111001265096       111001352981       111001454546      
111001549765       111001643670       111001740522       111001860851      
111001980786       111002113662       111002238097       111002369755      
111002544198       111002710160       111002897582  

449969385

    450149265       450316427       111001000161       111001096166      
111001185806       111001265142       111001352992       111001454579      
111001549776       111001643681       111001740577       111001860862      
111001980797       111002113684       111002238109       111002369766      
111002544255       111002710182       111002897874  

449969450

    450149273       450316443       111001000183       111001096177      
111001185817       111001265164       111001353027       111001454580      
111001549798       111001643692       111001740601       111001860974      
111001980809       111002113707       111002238244       111002369777      
111002544435       111002710193       111002897964  

449969542

    450149307       450316468       111001000262       111001096188      
111001185840       111001265186       111001353038       111001454591      
111001549833       111001643704       111001740634       111001860985      
111001980832       111002113718       111002238277       111002369812      
111002544536       111002710362       111002897986  

449969666

    450149364       450316518       111001000273       111001096199      
111001185851       111001265197       111001353061       111001454625      
111001549844       111001643760       111001740656       111001861009      
111001980865       111002113752       111002238288       111002369845      
111002544660       111002710429       111002898066  

449969674

    450149398       450316534       111001000295       111001096212      
111001185862       111001265209       111001353094       111001454647      
111001549866       111001643782       111001740678       111001861032      
111001980900       111002113763       111002238299       111002369867      
111002544671       111002710586       111002898088  

449969708

    450149463       450316567       111001000318       111001096234      
111001185873       111001265276       111001353207       111001454658      
111001549923       111001643838       111001740689       111001861065      
111001980911       111002113808       111002238323       111002369878      
111002544716       111002710597       111002898134  

449969849

    450149612       450316583       111001000329       111001096245      
111001185884       111001265287       111001353218       111001454670      
111001549934       111001643850       111001740702       111001861087      
111001980999       111002113819       111002238345       111002369889      
111002544727       111002710609       111002898156  

449969922

    450149646       450316609       111001000330       111001096256      
111001185918       111001265298       111001353241       111001454759      
111001550037       111001643861       111001740724       111001861144      
111001981013       111002113875       111002238389       111002369935      
111002544749       111002710700       111002898224  

449969971

    450149679       450316617       111001000341       111001096278      
111001185930       111001265300       111001353252       111001454816      
111001550048       111001643906       111001740735       111001861245      
111001981057       111002113886       111002238424       111002369980      
111002544873       111002710711       111002898325  

449970037

    450149745       450316625       111001000385       111001096289      
111001185941       111001265322       111001353285       111001454827      
111001550059       111001643928       111001740746       111001861256      
111001981114       111002113909       111002238446       111002370038      
111002544929       111002710766       111002898358  

449970102

    450149851       450316641       111001000419       111001096302      
111001185963       111001265333       111001353320       111001454872      
111001550071       111001643951       111001740779       111001861335      
111001981125       111002114001       111002238480       111002370049      
111002544974       111002710788       111002898369  

449970110

    450149893       450316724       111001000420       111001096324      
111001185974       111001265366       111001353364       111001454894      
111001550082       111001644020       111001740791       111001861346      
111001981158       111002114023       111002238514       111002370083      
111002544985       111002710812       111002898370  

449970144

    450149919       450316799       111001000431       111001096346      
111001185985       111001265377       111001353386       111001454928      
111001550183       111001644053       111001740836       111001861425      
111001981215       111002114034       111002238525       111002370106      
111002545032       111002710845       111002898460  

449970169

    450149935       450316849       111001000442       111001096368      
111001185996       111001265388       111001353397       111001454962      
111001550206       111001644064       111001740847       111001861436      
111001981226       111002114056       111002238570       111002370162      
111002545076       111002710867       111002898549  

449970250

    450149984       450316906       111001000453       111001096380      
111001186009       111001265412       111001353409       111001454984      
111001550228       111001644097       111001740858       111001861469      
111001981237       111002114146       111002238604       111002370195      
111002545098       111002710913       111002898572  

449970300

    450149992       450316914       111001000464       111001096391      
111001186010       111001265423       111001353421       111001455031      
111001550239       111001644109       111001740892       111001861470      
111001981260       111002114203       111002238615       111002370229      
111002545155       111002711037       111002898594  

449970334

    450150016       450316989       111001000475       111001096403      
111001186021       111001265434       111001353454       111001455042      
111001550240       111001644121       111001740959       111001861515      
111001981271       111002114236       111002238648       111002370241      
111002545166       111002711071       111002898617  

449970441

    450150057       450317003       111001000509       111001096425      
111001186032       111001265445       111001353476       111001455064      
111001550295       111001644176       111001740960       111001861526      
111001981305       111002114292       111002238727       111002370285      
111002545188       111002711149       111002898628  

449970490

    450150107       450317052       111001000554       111001096481      
111001186054       111001265467       111001353689       111001455075      
111001550307       111001644198       111001740982       111001861537      
111001981327       111002114337       111002238761       111002370331      
111002545324       111002711172       111002898640  

449970805

    450150164       450317060       111001000565       111001096492      
111001186065       111001265489       111001353702       111001455277      
111001550330       111001644233       111001740993       111001861548      
111001981338       111002114360       111002238806       111002370364      
111002545335       111002711251       111002898695  

449970847

    450150214       450317086       111001000576       111001096504      
111001186087       111001265490       111001353735       111001455323      
111001550396       111001644244       111001741017       111001861559      
111001981349       111002114449       111002238839       111002370386      
111002545357       111002711262       111002898842  

449970870

    450150230       450317094       111001000611       111001096515      
111001186098       111001265502       111001353780       111001455390      
111001550419       111001644266       111001741039       111001861582      
111001981383       111002114461       111002238851       111002370498      
111002545425       111002711284       111002898864  

449970961

    450150271       450317151       111001000655       111001096616      
111001186100       111001265579       111001353791       111001455435      
111001550431       111001644277       111001741040       111001861593      
111001981394       111002114573       111002238873       111002370522      
111002545481       111002711295       111002898897  

449971068

    450150388       450317193       111001000666       111001096627      
111001186111       111001265580       111001353814       111001455491      
111001550442       111001644323       111001741062       111001861661      
111001981417       111002114595       111002238884       111002370555      
111002545504       111002711363       111002898965  

449971175

    450150438       450317243       111001000677       111001096638      
111001186122       111001265636       111001353836       111001455514      
111001550453       111001644334       111001741095       111001861672      
111001981473       111002114685       111002238907       111002370566      
111002545548       111002711408       111002899012  

449971183

    450150537       450317391       111001000688       111001096650      
111001186166       111001265669       111001353847       111001455592      
111001550464       111001644345       111001741107       111001861694      
111001981620       111002114720       111002238918       111002370601      
111002545560       111002711419       111002899023  

449971191

    450150552       450317409       111001000723       111001096672      
111001186177       111001265704       111001353869       111001455604      
111001550475       111001644356       111001741129       111001861739      
111001981653       111002114753       111002238941       111002370634      
111002545582       111002711431       111002899056  

449971266

    450150560       450317441       111001000767       111001096717      
111001186188       111001265726       111001353937       111001455637      
111001550509       111001644378       111001741163       111001861762      
111001981697       111002114786       111002238963       111002370690      
111002545661       111002711554       111002899089  

449971423

    450150610       450317516       111001000789       111001096728      
111001186199       111001265737       111001353959       111001455738      
111001550510       111001644457       111001741174       111001861773      
111001981710       111002114810       111002239021       111002370724      
111002545672       111002711576       111002899157  

449971456

    450150693       450317524       111001000790       111001096739      
111001186201       111001265748       111001353971       111001455749      
111001550554       111001644480       111001741196       111001861841      
111001981776       111002114854       111002239054       111002370814      
111002545739       111002711598       111002899214  

449971498

    450150883       450317557       111001000813       111001096784      
111001186212       111001265759       111001353982       111001455783      
111001550598       111001644547       111001741208       111001861852      
111001981833       111002114911       111002239065       111002370926      
111002545751       111002711699       111002899326  

449971589

    450150966       450317573       111001000835       111001096795      
111001186234       111001265760       111001354073       111001455884      
111001550655       111001644592       111001741231       111001861874      
111001981844       111002114955       111002239098       111002370948      
111002545762       111002711723       111002899438  

449971647

    450151139       450317615       111001000857       111001096807      
111001186245       111001265782       111001354095       111001455929      
111001550677       111001644637       111001741253       111001861896      
111001981855       111002115057       111002239133       111002370959      
111002545795       111002711790       111002899461  

449971662

    450151261       450317656       111001000880       111001096829      
111001186256       111001265827       111001354118       111001455930      
111001550699       111001644648       111001741297       111001862011      
111001981934       111002115080       111002239144       111002370960      
111002545818       111002711824       111002899528  

449971746

    450151352       450317706       111001000925       111001096841      
111001186267       111001265838       111001354130       111001455996      
111001550712       111001644659       111001741321       111001862044      
111001981945       111002115091       111002239188       111002370982      
111002545829       111002711846       111002899540  

449971753

    450151360       450317763       111001000970       111001096931      
111001186290       111001265861       111001354152       111001456010      
111001550723       111001644716       111001741343       111001862055      
111001981967       111002115169       111002239212       111002371006      
111002545908       111002711857       111002899618  

449971811

    450151469       450317813       111001000992       111001096942      
111001186313       111001265917       111001354163       111001456111      
111001550745       111001644749       111001741365       111001862167      
111001981978       111002115181       111002239278       111002371017      
111002545931       111002711868       111002899630  

449971860

    450151477       450317821       111001001016       111001096964      
111001186324       111001265928       111001354185       111001456155      
111001550756       111001644761       111001741387       111001862178      
111001982036       111002115204       111002239290       111002371039      
111002545986       111002711903       111002899753  

449971928

    450151485       450317839       111001001038       111001096975      
111001186335       111001265939       111001354219       111001456166      
111001550767       111001644828       111001741398       111001862190      
111001982104       111002115215       111002239357       111002371040      
111002546022       111002711925       111002899999  

449971985

    450151535       450317847       111001001094       111001097011      
111001186357       111001265951       111001354220       111001456188      
111001550778       111001644851       111001741400       111001862303      
111001982115       111002115226       111002239379       111002371073      
111002546033       111002711947       111002900026  

449972116

    450151568       450317904       111001001128       111001097033      
111001186368       111001265962       111001354275       111001456201      
111001550789       111001644862       111001741422       111001862336      
111001982160       111002115293       111002239481       111002371095      
111002546055       111002711958       111002900161  

449972173

    450151600       450317961       111001001139       111001097066      
111001186379       111001265984       111001354286       111001456256      
111001550790       111001644907       111001741455       111001862358      
111001982227       111002115338       111002239515       111002371107      
111002546123       111002712005       111002900239  

449972330

    450151659       450318035       111001001173       111001097088      
111001186380       111001266008       111001354297       111001456380      
111001550846       111001644918       111001741501       111001862381      
111001982250       111002115361       111002239526       111002371129      
111002546190       111002712038       111002900262  

449972447

    450151667       450318084       111001001207       111001097134      
111001186403       111001266053       111001354309       111001456391      
111001550857       111001644952       111001741523       111001862415      
111001982272       111002115372       111002239683       111002371152      
111002546291       111002712072       111002900307  

449972462

    450151675       450318142       111001001218       111001097190      
111001186414       111001266109       111001354310       111001456403      
111001550879       111001644963       111001741556       111001862459      
111001982294       111002115394       111002239694       111002371219      
111002546369       111002712106       111002900318  

449972512

    450151832       450318183       111001001229       111001097279      
111001186425       111001266110       111001354321       111001456605      
111001550914       111001644974       111001741567       111001862527      
111001982306       111002115473       111002239784       111002371376      
111002546437       111002712128       111002900453  

449972694

    450151840       450318266       111001001230       111001097303      
111001186469       111001266132       111001354376       111001456616      
111001550970       111001645010       111001741589       111001862538      
111001982317       111002115596       111002239807       111002371398      
111002546459       111002712139       111002900486  

449972751

    450151899       450318274       111001001285       111001097415      
111001186470       111001266165       111001354387       111001456627      
111001550992       111001645021       111001741590       111001862549      
111001982340       111002115631       111002240001       111002371400      
111002546482       111002712140       111002900521  

449972835

    450151998       450318290       111001001320       111001097437      
111001186481       111001266187       111001354398       111001456728      
111001551016       111001645087       111001741635       111001862572      
111001982429       111002115754       111002240023       111002371477      
111002546505       111002712162       111002900655  

449972843

    450152038       450318332       111001001364       111001097471      
111001186492       111001266222       111001354400       111001456795      
111001551027       111001645133       111001741646       111001862594      
111001982441       111002115888       111002240180       111002371578      
111002546538       111002712173       111002900790  

449972942

    450152053       450318381       111001001375       111001097493      
111001186526       111001266389       111001354411       111001456841      
111001551049       111001645144       111001741657       111001862628      
111001982474       111002115899       111002240203       111002371590      
111002546561       111002712184       111002900846  

449973098

    450152079       450318415       111001001432       111001097572      
111001186537       111001266402       111001354433       111001456931      
111001551061       111001645155       111001741680       111001862729      
111001982496       111002115978       111002240225       111002371602      
111002546639       111002712207       111002900868  

449973114

    450152111       450318456       111001001443       111001097583      
111001186559       111001266413       111001354444       111001456942      
111001551072       111001645199       111001741703       111001862796      
111001982508       111002116216       111002240247       111002371668      
111002546640       111002712218       111002900879  

449973130

    450152160       450318647       111001001454       111001097606      
111001186571       111001266435       111001354466       111001456975      
111001551083       111001645212       111001741736       111001862808      
111001982519       111002116250       111002240315       111002371679      
111002546662       111002712229       111002900914  

449973254

    450152194       450318811       111001001623       111001097640      
111001186582       111001266446       111001354501       111001456997      
111001551106       111001645256       111001741792       111001862819      
111001982597       111002116261       111002240337       111002371736      
111002546808       111002712230       111002900992  

449973304

    450152202       450318852       111001001768       111001097673      
111001186593       111001266468       111001354523       111001457011      
111001551128       111001645267       111001741804       111001862842      
111001982609       111002116328       111002240360       111002371758      
111002546886       111002712241       111002901049  

449973312

    450152236       450318886       111001001803       111001097774      
111001186616       111001266479       111001354545       111001457088      
111001551151       111001645278       111001741815       111001862910      
111001982621       111002116351       111002240371       111002371781      
111002546909       111002712285       111002901072  

449973320

    450152277       450318894       111001001869       111001097785      
111001186627       111001266503       111001354567       111001457112      
111001551207       111001645302       111001741826       111001862932      
111001982632       111002116395       111002240405       111002371905      
111002546932       111002712319       111002901184  

449973379

    450152327       450318902       111001001870       111001097808      
111001186649       111001266570       111001354578       111001457280      
111001551241       111001645324       111001741837       111001862976      
111001982643       111002116519       111002240494       111002371950      
111002546976       111002712320       111002901285  

449973437

    450152350       450318910       111001001892       111001097864      
111001186650       111001266581       111001354613       111001457303      
111001551252       111001645335       111001741860       111001863001      
111001982711       111002116542       111002240551       111002371972      
111002546998       111002712386       111002901319  

449973452

    450152418       450318928       111001001948       111001097886      
111001186661       111001266648       111001354657       111001457325      
111001551285       111001645368       111001741961       111001863067      
111001982755       111002116698       111002240562       111002371994      
111002547045       111002712410       111002901375  

449973460

    450152475       450319058       111001001959       111001097909      
111001186683       111001266660       111001354679       111001457347      
111001551296       111001645470       111001741994       111001863089      
111001982777       111002116700       111002240584       111002372052      
111002547078       111002712487       111002901432  

449973502

    450152533       450319066       111001001960       111001098113      
111001186694       111001266682       111001354680       111001457358      
111001551319       111001645504       111001742052       111001863090      
111001982799       111002116733       111002240595       111002372164      
111002547113       111002712498       111002901443  

449973510

    450152558       450319165       111001002017       111001098157      
111001186728       111001266693       111001354736       111001457381      
111001551320       111001645515       111001742074       111001863191      
111001982823       111002116755       111002240674       111002372298      
111002547135       111002712522       111002901713  

449973544

    450152582       450319173       111001002040       111001098191      
111001186739       111001266716       111001354747       111001457392      
111001551353       111001645537       111001742085       111001863247      
111001983082       111002116766       111002240720       111002372355      
111002547157       111002712533       111002901735  

449973619

    450152590       450319249       111001002051       111001098214      
111001186740       111001266783       111001354781       111001457404      
111001551364       111001645560       111001742120       111001863269      
111001983127       111002116777       111002240731       111002372377      
111002547168       111002712544       111002901746  

449973668

    450152616       450319280       111001002095       111001098225      
111001186751       111001266817       111001354792       111001457415      
111001551386       111001645616       111001742131       111001863292      
111001983172       111002116788       111002240832       111002372524      
111002547236       111002712555       111002901959  

449973718

    450152673       450319355       111001002118       111001098269      
111001186762       111001266828       111001354804       111001457448      
111001551410       111001645638       111001742164       111001863337      
111001983194       111002116834       111002240854       111002372614      
111002547247       111002712588       111002902039  

449973759

    450152699       450319363       111001002141       111001098326      
111001186773       111001266840       111001354815       111001457538      
111001551421       111001645694       111001742197       111001863405      
111001983352       111002116845       111002240887       111002372760      
111002547269       111002712601       111002902051  

449973775

    450152707       450319470       111001002174       111001098348      
111001186784       111001266851       111001354848       111001457561      
111001551465       111001645740       111001742243       111001863449      
111001983374       111002116878       111002240911       111002372805      
111002547281       111002712612       111002902185  

449973783

    450152889       450319512       111001002208       111001098382      
111001186795       111001266873       111001354871       111001457583      
111001551498       111001645784       111001742366       111001863641      
111001983385       111002116935       111002240944       111002372827      
111002547292       111002712623       111002902219  

449974062

    450152897       450319520       111001002219       111001098405      
111001186829       111001266895       111001354893       111001457606      
111001551522       111001645841       111001742456       111001863685      
111001983396       111002116946       111002240955       111002372838      
111002547326       111002712645       111002902220  

449974104

    450152921       450319553       111001002275       111001098416      
111001186830       111001266907       111001354927       111001457639      
111001551533       111001645986       111001742467       111001863719      
111001983419       111002116957       111002241013       111002372940      
111002547382       111002712713       111002902253  

449974187

    450152939       450319603       111001002309       111001098483      
111001186852       111001266929       111001354950       111001457651      
111001551544       111001646011       111001742669       111001863764      
111001983442       111002116968       111002241024       111002372962      
111002547438       111002712724       111002902376  

449974203

    450152954       450319686       111001002365       111001098494      
111001186874       111001266952       111001354994       111001457673      
111001551588       111001646022       111001742838       111001863809      
111001983464       111002117037       111002241057       111002372984      
111002547472       111002712746       111002902534  

449974245

    450153135       450319702       111001002398       111001098506      
111001186885       111001266974       111001355030       111001457729      
111001551623       111001646033       111001742951       111001863821      
111001983486       111002117048       111002241068       111002373019      
111002547494       111002712814       111002902556  

449974443

    450153150       450319777       111001002400       111001098517      
111001186896       111001266985       111001355041       111001457741      
111001551634       111001646044       111001742962       111001863911      
111001983510       111002117251       111002241080       111002373042      
111002547517       111002712915       111002902578  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449974559

    450153168       450319801       111001002444       111001098540      
111001186919       111001267009       111001355108       111001457774      
111001551645       111001646066       111001742973       111001863944      
111001983543       111002117273       111002241091       111002373053      
111002547528       111002712937       111002902668  

449974583

    450153275       450319843       111001002466       111001098573      
111001186920       111001267010       111001355153       111001457808      
111001551689       111001646123       111001743008       111001864002      
111001983554       111002117284       111002241103       111002373110      
111002547540       111002713006       111002902758  

449974633

    450153358       450319884       111001002477       111001098629      
111001186931       111001267076       111001355164       111001457820      
111001551690       111001646189       111001743053       111001864024      
111001983598       111002117329       111002241169       111002373143      
111002547551       111002713051       111002902859  

449974674

    450153366       450319892       111001002499       111001098630      
111001186942       111001267122       111001355197       111001457842      
111001551702       111001646202       111001743143       111001864057      
111001983611       111002117330       111002241170       111002373165      
111002547573       111002713062       111002902860  

449974732

    450153390       450319918       111001002501       111001098641      
111001186975       111001267133       111001355221       111001457864      
111001551713       111001646246       111001743187       111001864068      
111001983655       111002117352       111002241215       111002373233      
111002547618       111002713084       111002903018  

449974740

    450153457       450319942       111001002512       111001098652      
111001186986       111001267144       111001355287       111001457875      
111001551757       111001646314       111001743211       111001864114      
111001983701       111002117363       111002241226       111002373244      
111002547674       111002713095       111002903142  

449974781

    450153606       450319967       111001002523       111001098685      
111001186997       111001267166       111001355298       111001457886      
111001551814       111001646325       111001743288       111001864125      
111001983778       111002117396       111002241417       111002373323      
111002547753       111002713141       111002903175  

449974872

    450153630       450319991       111001002534       111001098696      
111001187011       111001267177       111001355311       111001457921      
111001551825       111001646381       111001743356       111001864169      
111001983813       111002117486       111002241439       111002373378      
111002547764       111002713152       111002903265  

449974880

    450153663       450320031       111001002578       111001098719      
111001187022       111001267188       111001355322       111001457932      
111001551858       111001646404       111001743390       111001864181      
111001983857       111002117510       111002241473       111002373446      
111002547786       111002713174       111002903344  

449974898

    450153671       450320056       111001002602       111001098731      
111001187033       111001267212       111001355377       111001457965      
111001551982       111001646471       111001743446       111001864215      
111001983891       111002117543       111002241484       111002373468      
111002548068       111002713185       111002903478  

449974914

    450153689       450320114       111001002635       111001098742      
111001187044       111001267234       111001355388       111001457987      
111001551993       111001646482       111001743491       111001864417      
111001984005       111002117554       111002241541       111002373569      
111002548079       111002713196       111002903490  

449974922

    450153762       450320130       111001002680       111001098797      
111001187066       111001267245       111001355489       111001458001      
111001552051       111001646493       111001743514       111001864439      
111001984050       111002117565       111002241563       111002373592      
111002548103       111002713208       111002903591  

449974963

    450153846       450320262       111001002691       111001098832      
111001187077       111001267256       111001355490       111001458012      
111001552062       111001646549       111001743536       111001864484      
111001984128       111002117598       111002241585       111002373761      
111002548147       111002713219       111002903614  

449975002

    450153887       450320270       111001002703       111001098865      
111001187088       111001267267       111001355546       111001458045      
111001552118       111001646594       111001743558       111001864518      
111001984140       111002117611       111002241608       111002373794      
111002548170       111002713231       111002903669  

449975101

    450153911       450320320       111001002714       111001098887      
111001187099       111001267278       111001355647       111001458067      
111001552130       111001646662       111001743569       111001864552      
111001984195       111002117644       111002241642       111002373817      
111002548226       111002713242       111002903861  

449975119

    450153929       450320346       111001002747       111001098911      
111001187101       111001267289       111001355658       111001458090      
111001552163       111001646684       111001743570       111001864585      
111001984207       111002117666       111002241653       111002373828      
111002548282       111002713253       111002903883  

449975143

    450153986       450320361       111001002770       111001098933      
111001187112       111001267290       111001355748       111001458102      
111001552242       111001646707       111001743604       111001864686      
111001984241       111002117712       111002241686       111002373840      
111002548327       111002713321       111002903906  

449975176

    450154133       450320411       111001002781       111001099057      
111001187123       111001267313       111001355827       111001458113      
111001552275       111001646718       111001743626       111001864697      
111001984285       111002117745       111002241721       111002373873      
111002548507       111002713332       111002904064  

449975226

    450154141       450320437       111001002792       111001099068      
111001187145       111001267324       111001355850       111001458146      
111001552297       111001646774       111001743783       111001864721      
111001984319       111002117756       111002241765       111002373907      
111002548541       111002713343       111002904075  

449975291

    450154182       450320494       111001002804       111001099181      
111001187189       111001267335       111001355872       111001458168      
111001552310       111001646808       111001743828       111001864765      
111001984320       111002117789       111002241800       111002373918      
111002548563       111002713354       111002904110  

449975366

    450154208       450320502       111001002826       111001099192      
111001187190       111001267346       111001355917       111001458179      
111001552321       111001646820       111001743839       111001864798      
111001984342       111002117802       111002241811       111002373996      
111002548574       111002713376       111002904211  

449975440

    450154257       450320510       111001002848       111001099215      
111001187202       111001267379       111001355939       111001458269      
111001552354       111001646909       111001743884       111001864811      
111001984421       111002117824       111002241855       111002374009      
111002548585       111002713387       111002904255  

449975473

    450154273       450320551       111001002893       111001099259      
111001187213       111001267414       111001355962       111001458270      
111001552365       111001646921       111001743930       111001864912      
111001984443       111002117846       111002241901       111002374212      
111002548596       111002713398       111002904266  

449975606

    450154299       450320569       111001002949       111001099260      
111001187257       111001267425       111001355995       111001458326      
111001552398       111001646943       111001744009       111001864934      
111001984476       111002117857       111002241923       111002374267      
111002548620       111002713400       111002904288  

449975705

    450154315       450320676       111001002950       111001099282      
111001187279       111001267436       111001356053       111001458337      
111001552422       111001646954       111001744032       111001864945      
111001984544       111002117914       111002241934       111002374302      
111002548675       111002713433       111002904301  

449975739

    450154323       450320692       111001002961       111001099338      
111001187280       111001267481       111001356075       111001458348      
111001552444       111001646965       111001744098       111001864990      
111001984623       111002117947       111002241978       111002374313      
111002548710       111002713455       111002904378  

449975812

    450154364       450320833       111001002972       111001099350      
111001187291       111001267504       111001356143       111001458359      
111001552501       111001646976       111001744100       111001865025      
111001984645       111002117958       111002242003       111002374357      
111002548721       111002713477       111002904389  

449975820

    450154380       450320858       111001003085       111001099372      
111001187303       111001267515       111001356154       111001458360      
111001552512       111001646987       111001744188       111001865159      
111001984656       111002117970       111002242036       111002374447      
111002548732       111002713488       111002904413  

449976190

    450154406       450320866       111001003108       111001099383      
111001187314       111001267559       111001356200       111001458405      
111001552523       111001646998       111001744201       111001865193      
111001984690       111002117992       111002242069       111002374504      
111002548866       111002713499       111002904457  

449976323

    450154422       450320890       111001003120       111001099439      
111001187325       111001267560       111001356211       111001458416      
111001552578       111001647012       111001744212       111001865216      
111001984702       111002118005       111002242070       111002374526      
111002548877       111002713534       111002904514  

449976331

    450154448       450320981       111001003142       111001099462      
111001187336       111001267571       111001356222       111001458427      
111001552613       111001647056       111001744234       111001865294      
111001984735       111002118016       111002242115       111002374593      
111002548901       111002713556       111002904525  

449976380

    450154471       450321070       111001003175       111001099495      
111001187347       111001267582       111001356233       111001458450      
111001552646       111001647090       111001744302       111001865328      
111001984768       111002118038       111002242126       111002374616      
111002548989       111002713613       111002904569  

449976398

    450154489       450321088       111001003186       111001099518      
111001187369       111001267593       111001356244       111001458461      
111001552679       111001647102       111001744380       111001865339      
111001984779       111002118083       111002242160       111002374627      
111002548990       111002713646       111002904615  

449976406

    450154539       450321187       111001003197       111001099530      
111001187370       111001267616       111001356255       111001458472      
111001552703       111001647203       111001744403       111001865351      
111001984803       111002118139       111002242193       111002374739      
111002549025       111002713657       111002904659  

449976430

    450154570       450321310       111001003210       111001099675      
111001187392       111001267638       111001356312       111001458483      
111001552725       111001647214       111001744481       111001865362      
111001984892       111002118184       111002242216       111002374852      
111002549126       111002713679       111002904705  

449976562

    450154604       450321377       111001003254       111001099709      
111001187404       111001267650       111001356323       111001458506      
111001552747       111001647247       111001744559       111001865384      
111001984915       111002118230       111002242249       111002374885      
111002549250       111002713680       111002904907  

449976570

    450154646       450321468       111001003265       111001099710      
111001187426       111001267661       111001356367       111001458517      
111001552758       111001647269       111001744593       111001865395      
111001984926       111002118263       111002242294       111002374908      
111002549317       111002713703       111002905009  

449976984

    450154687       450321492       111001003276       111001099787      
111001187437       111001267672       111001356378       111001458528      
111001552770       111001647326       111001744762       111001865407      
111001984982       111002118308       111002242328       111002375000      
111002549339       111002713714       111002905043  

449977040

    450154703       450321559       111001003287       111001099822      
111001187448       111001267694       111001356389       111001458539      
111001552815       111001647337       111001744773       111001865429      
111001985017       111002118319       111002242340       111002375011      
111002549340       111002713736       111002905054  

449977099

    450154752       450321609       111001003298       111001099833      
111001187459       111001267706       111001356413       111001458540      
111001552837       111001647359       111001744896       111001865508      
111001985039       111002118342       111002242384       111002375066      
111002549362       111002713747       111002905144  

449977172

    450154786       450321740       111001003300       111001099901      
111001187482       111001267739       111001356424       111001458562      
111001552848       111001647371       111001744919       111001865520      
111001985051       111002118409       111002242430       111002375099      
111002549373       111002713758       111002905188  

449977180

    450154844       450321757       111001003322       111001099912      
111001187493       111001267740       111001356457       111001458652      
111001552859       111001647382       111001744942       111001865531      
111001985141       111002118421       111002242441       111002375101      
111002549452       111002713770       111002905278  

449977230

    450154968       450321781       111001003377       111001099923      
111001187594       111001267751       111001356468       111001458663      
111001552882       111001647393       111001744964       111001865564      
111001985163       111002118454       111002242463       111002375112      
111002549463       111002713781       111002905290  

449977453

    450155171       450321823       111001003388       111001099967      
111001187606       111001267762       111001356480       111001458674      
111001552893       111001647405       111001744975       111001865586      
111001985174       111002118555       111002242474       111002375303      
111002549474       111002713792       111002905313  

449977495

    450155189       450321880       111001003399       111001100027      
111001187662       111001267784       111001356491       111001458696      
111001552905       111001647461       111001744997       111001865621      
111001985196       111002118566       111002242520       111002375381      
111002549485       111002713804       111002905379  

449977644

    450155221       450321914       111001003423       111001100038      
111001187707       111001267807       111001356503       111001458753      
111001552916       111001647494       111001745055       111001865632      
111001985208       111002118588       111002242542       111002375404      
111002549519       111002713826       111002905380  

449977669

    450155262       450322128       111001003456       111001100049      
111001187718       111001267896       111001356514       111001458764      
111001552927       111001647506       111001745134       111001865687      
111001985242       111002118599       111002242553       111002375415      
111002549564       111002713837       111002905425  

449977735

    450155288       450322151       111001003513       111001100072      
111001187730       111001267920       111001356536       111001458775      
111001552938       111001647528       111001745178       111001865698      
111001985253       111002118735       111002242586       111002375471      
111002549575       111002713848       111002905458  

449977768

    450155304       450322201       111001003546       111001100083      
111001187741       111001267953       111001356547       111001458887      
111001552949       111001647551       111001745189       111001865700      
111001985275       111002118746       111002242597       111002375527      
111002549755       111002713859       111002905683  

449977826

    450155312       450322235       111001003568       111001100117      
111001187752       111001267997       111001356558       111001458898      
111001552950       111001647595       111001745202       111001865777      
111001985286       111002118791       111002242610       111002375572      
111002549777       111002713860       111002905706  

449977842

    450155395       450322243       111001003591       111001100162      
111001187774       111001268000       111001356569       111001458922      
111001552961       111001647663       111001745268       111001865788      
111001985297       111002118803       111002242621       111002375651      
111002549968       111002713871       111002905739  

449977859

    450155437       450322250       111001003603       111001100184      
111001187808       111001268022       111001356637       111001458933      
111001552972       111001647764       111001745279       111001865867      
111001985343       111002118814       111002242643       111002375662      
111002550005       111002713882       111002905784  

449977875

    450155478       450322268       111001003625       111001100230      
111001187831       111001268044       111001356648       111001458966      
111001552994       111001647775       111001745303       111001865878      
111001985433       111002118847       111002242654       111002375763      
111002550117       111002713893       111002905975  

449977909

    450155486       450322292       111001003647       111001100241      
111001187853       111001268077       111001356693       111001458977      
111001553007       111001647786       111001745347       111001865924      
111001985455       111002118858       111002242665       111002375785      
111002550184       111002713916       111002906022  

449978048

    450155510       450322318       111001003669       111001100285      
111001187875       111001268213       111001356749       111001459013      
111001553029       111001647797       111001745358       111001866060      
111001985488       111002118915       111002242676       111002375875      
111002550195       111002713938       111002906033  

449978071

    450155544       450322334       111001003670       111001100296      
111001187910       111001268235       111001356783       111001459046      
111001553030       111001647898       111001745381       111001866093      
111001985512       111002118937       111002242687       111002375921      
111002550230       111002713949       111002906066  

449978121

    450155551       450322367       111001003849       111001100320      
111001187932       111001268279       111001356794       111001459068      
111001553041       111001647911       111001745426       111001866105      
111001985523       111002119118       111002242698       111002376067      
111002550285       111002713950       111002906112  

449978196

    450155627       450322375       111001003883       111001100342      
111001187965       111001268291       111001356806       111001459080      
111001553085       111001647933       111001745471       111001866183      
111001985578       111002119129       111002242700       111002376124      
111002550320       111002713972       111002906145  

449978279

    450155635       450322391       111001003939       111001100375      
111001188012       111001268303       111001356817       111001459103      
111001553096       111001647944       111001745538       111001866217      
111001985668       111002119141       111002242722       111002376180      
111002550342       111002713983       111002906202  

449978386

    450155650       450322425       111001003940       111001100386      
111001188089       111001268325       111001356839       111001459114      
111001553108       111001647988       111001745606       111001866228      
111001985736       111002119208       111002242733       111002376203      
111002550353       111002713994       111002906314  

449978444

    450155734       450322433       111001003984       111001100397      
111001188090       111001268336       111001356851       111001459136      
111001553119       111001648013       111001745639       111001866240      
111001985770       111002119231       111002242755       111002376382      
111002550375       111002714007       111002906347  

449978451

    450155809       450322458       111001003995       111001100454      
111001188102       111001268369       111001356873       111001459158      
111001553142       111001648046       111001745695       111001866273      
111001985994       111002119242       111002242777       111002376416      
111002550386       111002714018       111002906662  

449978618

    450155841       450322532       111001004020       111001100465      
111001188113       111001268370       111001356884       111001459170      
111001553186       111001648068       111001745752       111001866318      
111001986018       111002119253       111002242799       111002376528      
111002550432       111002714254       111002906729  

449978691

    450155858       450322540       111001004064       111001100511      
111001188157       111001268392       111001356918       111001459181      
111001553197       111001648080       111001745819       111001866329      
111001986052       111002119376       111002242801       111002376539      
111002550454       111002714287       111002906774  

449978717

    450155940       450322573       111001004143       111001100533      
111001188191       111001268426       111001356952       111001459226      
111001553209       111001648091       111001745921       111001866352      
111001986119       111002119512       111002242845       111002376540      
111002550487       111002714298       111002906998  

449978824

    450156104       450322599       111001004165       111001100544      
111001188203       111001268448       111001356963       111001459259      
111001553333       111001648103       111001745943       111001866374      
111001986131       111002119534       111002242856       111002376562      
111002550511       111002714759       111002907001  

449978899

    450156278       450322656       111001004200       111001100555      
111001188247       111001268471       111001356996       111001459282      
111001553344       111001648125       111001745987       111001866408      
111001986209       111002119545       111002242878       111002376573      
111002550588       111002714861       111002907034  

449978972

    450156294       450322672       111001004211       111001100566      
111001188258       111001268482       111001357010       111001459293      
111001553366       111001648136       111001745998       111001866453      
111001986210       111002119556       111002242889       111002376685      
111002550623       111002714906       111002907089  

449978980

    450156351       450322698       111001004222       111001100577      
111001188269       111001268516       111001357032       111001459316      
111001553399       111001648147       111001746056       111001866486      
111001986221       111002119589       111002242902       111002376720      
111002550645       111002715097       111002907258  

449979061

    450156419       450322755       111001004301       111001100599      
111001188281       111001268550       111001357054       111001459327      
111001553401       111001648169       111001746225       111001866497      
111001986276       111002119646       111002242924       111002376731      
111002550690       111002715165       111002907348  

449979103

    450156427       450322771       111001004334       111001100601      
111001188551       111001268572       111001357076       111001459338      
111001553423       111001648181       111001746247       111001866510      
111001986300       111002119691       111002242957       111002376742      
111002550746       111002715503       111002907461  

449979111

    450156435       450322789       111001004378       111001100634      
111001188573       111001268617       111001357122       111001459350      
111001553434       111001648215       111001746281       111001866554      
111001986311       111002119703       111002242980       111002376764      
111002550803       111002715525       111002907753  

449979194

    450156443       450322904       111001004389       111001100678      
111001188584       111001268662       111001357133       111001459361      
111001553445       111001648226       111001746348       111001866598      
111001986344       111002119747       111002243105       111002376843      
111002550858       111002715615       111002907764  

449979285

    450156476       450322938       111001004424       111001100690      
111001188607       111001268695       111001357155       111001459394      
111001553456       111001648259       111001746405       111001866688      
111001986456       111002119769       111002243116       111002376911      
111002550892       111002715626       111002907898  

449979335

    450156500       450322979       111001004435       111001100702      
111001188618       111001268741       111001357166       111001459406      
111001553467       111001648271       111001746449       111001866701      
111001986535       111002119781       111002243127       111002377114      
111002550904       111002715671       111002907911  

449979467

    450156542       450323019       111001004446       111001100713      
111001188630       111001268774       111001357199       111001459439      
111001553490       111001648327       111001746472       111001866712      
111001986557       111002119804       111002243138       111002377125      
111002550915       111002715806       111002907977  

449979574

    450156559       450323043       111001004457       111001100724      
111001188663       111001268842       111001357201       111001459440      
111001553546       111001648350       111001746517       111001866723      
111001986603       111002119826       111002243150       111002377136      
111002550971       111002715873       111002908046  

449979731

    450156674       450323068       111001004480       111001100757      
111001188674       111001268853       111001357234       111001459484      
111001553557       111001648361       111001746562       111001866789      
111001986614       111002119859       111002243172       111002377259      
111002551039       111002715884       111002908091  

449979939

    450156732       450323084       111001004503       111001100768      
111001188696       111001268864       111001357267       111001459495      
111001553568       111001648372       111001746573       111001866846      
111001986692       111002119871       111002243217       111002377260      
111002551062       111002715941       111002908136  

449979988

    450156757       450323175       111001004514       111001100803      
111001188720       111001268875       111001357278       111001459507      
111001553579       111001648406       111001746641       111001866891      
111001986704       111002119882       111002243240       111002377271      
111002551141       111002715963       111002908158  

449980044

    450156773       450323233       111001004525       111001100836      
111001188731       111001268909       111001357289       111001459529      
111001553636       111001648439       111001746652       111001866925      
111001986737       111002119905       111002243262       111002377316      
111002551152       111002715985       111002908204  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449980069

    450156864       450323316       111001004536       111001100858      
111001188821       111001268910       111001357290       111001459541      
111001553658       111001648451       111001746685       111001866947      
111001986760       111002119916       111002243284       111002377327      
111002551196       111002716032       111002908248  

449980127

    450156922       450323340       111001004547       111001100869      
111001188832       111001268932       111001357313       111001459552      
111001553670       111001648495       111001746720       111001866958      
111001986805       111002119983       111002243295       111002377349      
111002551208       111002716155       111002908305  

449980192

    450156963       450323373       111001004558       111001100960      
111001188854       111001268965       111001357335       111001459563      
111001553704       111001648507       111001746742       111001867016      
111001986838       111002120020       111002243307       111002377361      
111002551264       111002716166       111002908350  

449980242

    450156989       450323449       111001004581       111001100982      
111001188876       111001268976       111001357346       111001459585      
111001553726       111001648530       111001746753       111001867049      
111001986917       111002120042       111002243329       111002377383      
111002551275       111002716234       111002908394  

449980283

    450157003       450323464       111001004592       111001101006      
111001188922       111001268998       111001357357       111001459596      
111001553737       111001648541       111001746786       111001867050      
111001986973       111002120053       111002243341       111002377406      
111002551297       111002716302       111002908642  

449980333

    450157052       450323522       111001004615       111001101028      
111001188933       111001269001       111001357379       111001459608      
111001553760       111001648563       111001746797       111001867117      
111001986984       111002120086       111002243352       111002377428      
111002551309       111002716515       111002908721  

449980358

    450157144       450323563       111001004660       111001101040      
111001188944       111001269012       111001357391       111001459620      
111001553771       111001648574       111001746876       111001867139      
111001987042       111002120097       111002243363       111002377798      
111002551321       111002716571       111002908732  

449980374

    450157177       450323662       111001004682       111001101051      
111001188955       111001269034       111001357414       111001459631      
111001553805       111001648585       111001746911       111001867140      
111001987086       111002120110       111002243374       111002377844      
111002551376       111002716694       111002908787  

449980424

    450157219       450323696       111001004693       111001101062      
111001188977       111001269067       111001357425       111001459697      
111001553816       111001648596       111001746977       111001867195      
111001987132       111002120132       111002243396       111002377899      
111002551387       111002716739       111002908798  

449980499

    450157250       450323746       111001004716       111001101073      
111001189035       111001269078       111001357447       111001459709      
111001553827       111001648619       111001747079       111001867218      
111001987165       111002120154       111002243408       111002378070      
111002551455       111002716829       111002908822  

449980630

    450157409       450323795       111001004738       111001101095      
111001189068       111001269113       111001357458       111001459721      
111001553872       111001648620       111001747091       111001867230      
111001987176       111002120198       111002243419       111002378182      
111002551499       111002716885       111002908912  

449980663

    450157417       450323860       111001004761       111001101174      
111001189079       111001269135       111001357469       111001459765      
111001553883       111001648642       111001747226       111001867296      
111001987233       111002120233       111002243442       111002378384      
111002551578       111002716942       111002908945  

449980689

    450157425       450323878       111001004772       111001101220      
111001189080       111001269146       111001357560       111001459776      
111001553906       111001648686       111001747271       111001867331      
111001987255       111002120255       111002243453       111002378395      
111002551590       111002716975       111002909115  

449980762

    450157474       450323894       111001004783       111001101275      
111001189169       111001269157       111001357571       111001459787      
111001553917       111001648697       111001747361       111001867364      
111001987288       111002120277       111002243464       111002378452      
111002551624       111002717066       111002909126  

449980838

    450157482       450323928       111001004794       111001101297      
111001189170       111001269168       111001357605       111001459798      
111001553928       111001648709       111001747372       111001867409      
111001987299       111002120301       111002243509       111002378474      
111002551635       111002717101       111002909193  

449980952

    450157516       450323936       111001004806       111001101309      
111001189181       111001269179       111001357616       111001459800      
111001553939       111001648721       111001747383       111001867454      
111001987312       111002120312       111002243510       111002378520      
111002551691       111002717123       111002909294  

449980960

    450157524       450323985       111001004817       111001101365      
111001189192       111001269191       111001357706       111001459822      
111001553951       111001648743       111001747428       111001867544      
111001987356       111002120323       111002243521       111002378553      
111002551703       111002717213       111002909306  

449980978

    450157532       450324017       111001004840       111001101376      
111001189226       111001269214       111001357739       111001459833      
111001553973       111001648765       111001747451       111001867555      
111001987367       111002120334       111002243554       111002378564      
111002551714       111002717279       111002909351  

449980986

    450157540       450324041       111001004851       111001101400      
111001189237       111001269225       111001357751       111001459844      
111001553995       111001648776       111001747462       111001867577      
111001987378       111002120345       111002243565       111002378643      
111002551725       111002717280       111002909430  

449981042

    450157607       450324108       111001004862       111001101444      
111001189259       111001269236       111001357762       111001459855      
111001554020       111001648798       111001747473       111001867588      
111001987390       111002120367       111002243611       111002378801      
111002551826       111002717381       111002909474  

449981083

    450157631       450324157       111001004873       111001101455      
111001189305       111001269281       111001357885       111001459877      
111001554165       111001648800       111001747507       111001867599      
111001987446       111002120389       111002243633       111002378856      
111002551893       111002717482       111002909485  

449981091

    450157698       450324165       111001004884       111001101488      
111001189327       111001269326       111001357896       111001459888      
111001554176       111001648811       111001747530       111001867623      
111001987558       111002120457       111002243644       111002378935      
111002551916       111002717550       111002909508  

449981109

    450157797       450324256       111001004895       111001101499      
111001189349       111001269337       111001357919       111001459899      
111001554198       111001648822       111001747631       111001867689      
111001987592       111002120525       111002243655       111002379026      
111002551949       111002717729       111002909553  

449981281

    450157805       450324306       111001004907       111001101624      
111001189350       111001269348       111001357920       111001459901      
111001554200       111001648833       111001747686       111001867780      
111001987604       111002120536       111002243666       111002379105      
111002551983       111002717785       111002909586  

449981349

    450157912       450324355       111001004930       111001101668      
111001189372       111001269382       111001357931       111001459912      
111001554222       111001648855       111001747697       111001867814      
111001987615       111002120570       111002243677       111002379127      
111002552311       111002717820       111002909609  

449981463

    450157938       450324421       111001004952       111001101680      
111001189383       111001269393       111001357953       111001459923      
111001554233       111001648877       111001747732       111001867870      
111001987659       111002120648       111002243688       111002379161      
111002552322       111002717909       111002909654  

449981471

    450157953       450324447       111001004963       111001101691      
111001189394       111001269416       111001357964       111001459945      
111001554244       111001648888       111001747787       111001867881      
111001987660       111002120682       111002243701       111002379239      
111002552401       111002718012       111002909766  

449981513

    450157961       450324496       111001004985       111001101714      
111001189439       111001269427       111001357975       111001459956      
111001554277       111001648901       111001747811       111001867915      
111001987671       111002120693       111002243712       111002379330      
111002552456       111002718135       111002909777  

449981653

    450158019       450324546       111001004996       111001101725      
111001189440       111001269438       111001358011       111001459978      
111001554299       111001648912       111001747844       111001867960      
111001987716       111002120705       111002243723       111002379419      
111002552490       111002718157       111002909889  

449981703

    450158050       450324553       111001005010       111001101736      
111001189451       111001269450       111001358022       111001459989      
111001554312       111001648978       111001747855       111001868017      
111001987783       111002120749       111002243734       111002379453      
111002552502       111002718315       111002909890  

449981711

    450158092       450324611       111001005032       111001101747      
111001189462       111001269483       111001358033       111001460004      
111001554345       111001648989       111001747888       111001868129      
111001987794       111002120783       111002243745       111002379464      
111002552535       111002718360       111002909902  

449981844

    450158100       450324660       111001005043       111001101770      
111001189495       111001269506       111001358066       111001460015      
111001554356       111001649003       111001747912       111001868152      
111001987929       111002120794       111002243767       111002379587      
111002552579       111002718371       111002910005  

449981927

    450158134       450324686       111001005065       111001101815      
111001189507       111001269539       111001358101       111001460026      
111001554378       111001649025       111001747945       111001868208      
111001987952       111002120851       111002243778       111002379598      
111002552692       111002718416       111002910027  

449981984

    450158191       450324769       111001005076       111001101826      
111001189518       111001269540       111001358112       111001460037      
111001554402       111001649036       111001747956       111001868231      
111001987996       111002120895       111002243789       111002379677      
111002552849       111002718449       111002910050  

449982024

    450158308       450324793       111001005087       111001101860      
111001189530       111001269573       111001358134       111001460059      
111001554424       111001649047       111001747990       111001868275      
111001988065       111002120907       111002243790       111002379756      
111002552872       111002718450       111002910083  

449982032

    450158373       450324819       111001005100       111001101871      
111001189585       111001269708       111001358145       111001460082      
111001554457       111001649069       111001748137       111001868321      
111001988087       111002121009       111002243802       111002379778      
111002552883       111002718539       111002910094  

449982081

    450158399       450324827       111001005111       111001101882      
111001189608       111001269719       111001358190       111001460105      
111001554480       111001649070       111001748171       111001868354      
111001988098       111002121098       111002243813       111002379802      
111002552973       111002718562       111002910117  

449982123

    450158415       450324843       111001005166       111001101927      
111001189620       111001269731       111001358213       111001460138      
111001554503       111001649115       111001748182       111001868376      
111001988133       111002121166       111002243824       111002379813      
111002553042       111002718630       111002910173  

449982156

    450158571       450324850       111001005188       111001101950      
111001189631       111001269742       111001358224       111001460149      
111001554558       111001649137       111001748205       111001868387      
111001988223       111002121234       111002243835       111002379824      
111002553110       111002718641       111002910285  

449982206

    450158597       450324876       111001005245       111001101994      
111001189653       111001269753       111001358291       111001460183      
111001554569       111001649160       111001748272       111001868477      
111001988289       111002121245       111002243857       111002379868      
111002553187       111002718719       111002910500  

449982313

    450158605       450324892       111001005256       111001102018      
111001189664       111001269797       111001358325       111001460194      
111001554570       111001649182       111001748306       111001868501      
111001988290       111002121267       111002243868       111002379880      
111002553413       111002718786       111002910511  

449982339

    450158613       450324934       111001005289       111001102041      
111001189709       111001269821       111001358336       111001460228      
111001554581       111001649193       111001748328       111001868556      
111001988324       111002121324       111002243879       111002379958      
111002553424       111002718810       111002910533  

449982347

    450158647       450324967       111001005290       111001102074      
111001189710       111001269832       111001358358       111001460240      
111001554592       111001649205       111001748384       111001868613      
111001988346       111002121346       111002243880       111002380006      
111002553480       111002718854       111002910588  

449982453

    450158670       450324975       111001005302       111001102085      
111001189721       111001269843       111001358369       111001460262      
111001554626       111001649216       111001748418       111001868646      
111001988458       111002121357       111002243891       111002380051      
111002553503       111002718955       111002910601  

449982479

    450158746       450325006       111001005324       111001102096      
111001189743       111001269854       111001358370       111001460273      
111001554637       111001649227       111001748430       111001868714      
111001988481       111002121379       111002243914       111002380084      
111002553514       111002719035       111002910612  

449982602

    450158936       450325097       111001005346       111001102108      
111001189754       111001269865       111001358392       111001460284      
111001554659       111001649238       111001748463       111001868770      
111001988537       111002121380       111002243936       111002380130      
111002553525       111002719136       111002910656  

449982651

    450158985       450325147       111001005357       111001102186      
111001189765       111001269876       111001358404       111001460453      
111001554660       111001649249       111001748474       111001868792      
111001988605       111002121515       111002243947       111002380152      
111002553536       111002719226       111002910678  

449982685

    450158993       450325170       111001005379       111001102197      
111001189798       111001269887       111001358437       111001460521      
111001554671       111001649250       111001748632       111001868804      
111001988616       111002121526       111002243958       111002380253      
111002553558       111002719305       111002910780  

449982792

    450159025       450325188       111001005380       111001102209      
111001189800       111001269898       111001358493       111001460688      
111001554693       111001649261       111001748643       111001868815      
111001988627       111002121548       111002243969       111002380309      
111002553569       111002719349       111002910791  

449982883

    450159074       450325261       111001005391       111001102210      
111001189899       111001269922       111001358538       111001460701      
111001554727       111001649294       111001748700       111001868826      
111001988638       111002121571       111002243970       111002380310      
111002553570       111002719574       111002910814  

449982909

    450159132       450325279       111001005425       111001102265      
111001189912       111001269955       111001358549       111001460914      
111001554750       111001649306       111001748733       111001868848      
111001988649       111002121649       111002243981       111002380387      
111002553626       111002719675       111002910858  

449982925

    450159314       450325311       111001005469       111001102276      
111001189934       111001269966       111001358594       111001460936      
111001554761       111001649317       111001748788       111001868916      
111001988694       111002121683       111002243992       111002380455      
111002553682       111002719822       111002910869  

449982982

    450159520       450325410       111001005481       111001102311      
111001189945       111001269977       111001358639       111001460958      
111001554783       111001649328       111001748812       111001868949      
111001988706       111002121717       111002244005       111002380589      
111002553693       111002719877       111002910870  

449983022

    450159769       450325428       111001005504       111001102344      
111001189956       111001269988       111001358651       111001460969      
111001554806       111001649339       111001748823       111001868961      
111001988717       111002121751       111002244038       111002380635      
111002553929       111002720127       111002910948  

449983196

    450159843       450325436       111001005515       111001102401      
111001189978       111001270014       111001358718       111001460981      
111001554840       111001649340       111001749026       111001868983      
111001988739       111002121762       111002244049       111002380703      
111002554043       111002720138       111002910959  

449983204

    450159868       450325519       111001005616       111001102478      
111001190004       111001270025       111001358741       111001460992      
111001554851       111001649362       111001749048       111001868994      
111001988740       111002121841       111002244050       111002380725      
111002554100       111002720295       111002910971  

449983220

    450159967       450325675       111001005638       111001102489      
111001190071       111001270036       111001358752       111001461005      
111001554907       111001649373       111001749071       111001869029      
111001988762       111002121863       111002244061       111002380815      
111002554111       111002720363       111002911051  

449983253

    450159991       450325709       111001005649       111001102490      
111001190093       111001270047       111001358763       111001461106      
111001554930       111001649395       111001749082       111001869030      
111001988818       111002121964       111002244072       111002380826      
111002554133       111002720509       111002911062  

449983295

    450160049       450325717       111001005661       111001102524      
111001190149       111001270058       111001358796       111001461139      
111001554985       111001649418       111001749127       111001869052      
111001988841       111002122033       111002244083       111002380860      
111002554166       111002720554       111002911095  

449983352

    450160056       450325782       111001005683       111001102591      
111001190161       111001270104       111001358820       111001461140      
111001554996       111001649429       111001749240       111001869063      
111001988919       111002122066       111002244151       111002380882      
111002554201       111002720587       111002911152  

449983378

    450160080       450325790       111001005694       111001102625      
111001190206       111001270115       111001358831       111001461218      
111001555054       111001649452       111001749251       111001869074      
111001988975       111002122088       111002244162       111002380938      
111002554414       111002720600       111002911231  

449983394

    450160155       450325832       111001005706       111001102681      
111001190217       111001270148       111001358864       111001461285      
111001555166       111001649463       111001749374       111001869108      
111001988986       111002122101       111002244274       111002380950      
111002554447       111002720655       111002911275  

449983444

    450160213       450325857       111001005717       111001102726      
111001190228       111001270182       111001358875       111001461296      
111001555188       111001649474       111001749419       111001869119      
111001989066       111002122145       111002244342       111002380961      
111002554469       111002720835       111002911321  

449983519

    450160221       450325865       111001005728       111001102771      
111001190240       111001270205       111001358897       111001461443      
111001555199       111001649508       111001749497       111001869131      
111001989077       111002122213       111002244375       111002381007      
111002554526       111002720947       111002911501  

449983584

    450160320       450325899       111001005739       111001102782      
111001190262       111001270216       111001358943       111001461476      
111001555201       111001649520       111001749532       111001869153      
111001989314       111002122279       111002244386       111002381018      
111002554548       111002721106       111002911512  

449983626

    450160411       450325915       111001005740       111001102827      
111001190329       111001270227       111001358965       111001461656      
111001555212       111001649542       111001749543       111001869210      
111001989370       111002122280       111002244432       111002381030      
111002554559       111002721274       111002911523  

449983642

    450160429       450325931       111001005795       111001102838      
111001190341       111001270238       111001358987       111001461724      
111001555289       111001649553       111001749576       111001869232      
111001989381       111002122291       111002244713       111002381074      
111002554593       111002721476       111002911578  

449983675

    450160445       450325980       111001005818       111001102850      
111001190352       111001270249       111001359023       111001461803      
111001555290       111001649564       111001749598       111001869243      
111001989392       111002122303       111002244768       111002381186      
111002554706       111002721599       111002911770  

449983683

    450160502       450325998       111001005829       111001102861      
111001190396       111001270250       111001359045       111001461814      
111001555302       111001649586       111001749611       111001869276      
111001989426       111002122347       111002244814       111002381276      
111002554829       111002721601       111002911916  

449983915

    450160536       450326020       111001005830       111001102883      
111001190408       111001270261       111001359078       111001461858      
111001555313       111001649597       111001749622       111001869287      
111001989448       111002122358       111002244836       111002381401      
111002554919       111002721656       111002912074  

449983998

    450160577       450326038       111001005852       111001102906      
111001190486       111001270283       111001359089       111001461869      
111001555324       111001649609       111001749655       111001869298      
111001989471       111002122448       111002244870       111002381535      
111002554931       111002721768       111002912153  

449984111

    450160601       450326053       111001005908       111001102928      
111001190497       111001270294       111001359124       111001461881      
111001555335       111001649621       111001749699       111001869366      
111001989516       111002122471       111002244892       111002381568      
111002554975       111002721948       111002912164  

449984335

    450160650       450326236       111001005919       111001102951      
111001190510       111001270317       111001359135       111001461904      
111001555346       111001649632       111001749734       111001869377      
111001989527       111002122516       111002244993       111002381591      
111002555011       111002722039       111002912210  

449984590

    450160684       450326251       111001005953       111001102973      
111001190532       111001270362       111001359157       111001461926      
111001555368       111001649643       111001749790       111001869423      
111001989550       111002122549       111002245006       111002381647      
111002555022       111002722040       111002912232  

449984665

    450160866       450326293       111001006000       111001103008      
111001190576       111001270429       111001359168       111001462006      
111001555403       111001649654       111001749824       111001869434      
111001989561       111002122561       111002245017       111002381692      
111002555077       111002722163       111002912243  

449984707

    450160882       450326327       111001006033       111001103042      
111001190598       111001270508       111001359179       111001462028      
111001555414       111001649687       111001749846       111001869445      
111001989639       111002122628       111002245130       111002381939      
111002555202       111002722196       111002912300  

449984749

    450160916       450326350       111001006055       111001103053      
111001190611       111001270519       111001359180       111001462039      
111001555425       111001649698       111001749868       111001869467      
111001989673       111002122640       111002245174       111002381951      
111002555257       111002722219       111002912311  

449984798

    450161047       450326426       111001006077       111001103064      
111001190622       111001270542       111001359203       111001462062      
111001555481       111001649700       111001749879       111001869478      
111001989695       111002122673       111002245286       111002381984      
111002555279       111002722343       111002912322  

449984806

    450161054       450326442       111001006088       111001103109      
111001190644       111001270553       111001359225       111001462095      
111001555492       111001649744       111001749947       111001869579      
111001989718       111002122718       111002245297       111002382042      
111002555280       111002722365       111002912366  

449984921

    450161245       450326459       111001006101       111001103110      
111001190677       111001270597       111001359247       111001462107      
111001555504       111001649766       111001750017       111001869669      
111001989730       111002122796       111002245332       111002382187      
111002555325       111002722466       111002912388  

449984954

    450161252       450326475       111001006145       111001103154      
111001190723       111001270610       111001359269       111001462118      
111001555515       111001649777       111001750062       111001869715      
111001989741       111002122819       111002245343       111002382222      
111002555381       111002722534       111002912434  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449984970

    450161294       450326525       111001006178       111001103176      
111001190767       111001270643       111001359304       111001462129      
111001555526       111001649788       111001750129       111001869748      
111001989808       111002122921       111002245545       111002382233      
111002555392       111002722668       111002912489  

449985084

    450161302       450326582       111001006190       111001103198      
111001190789       111001270676       111001359359       111001462152      
111001555560       111001649801       111001750174       111001869793      
111001989831       111002122954       111002245657       111002382255      
111002555437       111002722703       111002912502  

449985118

    450161351       450326608       111001006235       111001103222      
111001190790       111001270700       111001359393       111001462242      
111001555571       111001649812       111001750219       111001869816      
111001989875       111002122965       111002245714       111002382277      
111002555460       111002722769       111002912524  

449985126

    450161385       450326673       111001006246       111001103233      
111001190802       111001270711       111001359405       111001462275      
111001555582       111001649823       111001750220       111001869827      
111001989886       111002123012       111002245725       111002382299      
111002555471       111002722804       111002912557  

449985159

    450161435       450326715       111001006257       111001103244      
111001190813       111001270722       111001359461       111001462286      
111001555627       111001649834       111001750310       111001869838      
111001989909       111002123045       111002245747       111002382312      
111002555505       111002722994       111002912658  

449985258

    450161484       450326731       111001006279       111001103299      
111001190824       111001270755       111001359483       111001462321      
111001555638       111001649845       111001750387       111001869850      
111001989943       111002123056       111002245758       111002382390      
111002555549       111002723074       111002912715  

449985308

    450161492       450326756       111001006303       111001103345      
111001190857       111001270777       111001359494       111001462332      
111001555649       111001649867       111001750466       111001869861      
111001989998       111002123089       111002245769       111002382424      
111002555561       111002723096       111002912726  

449985316

    450161534       450326806       111001006314       111001103356      
111001190868       111001270788       111001359528       111001462354      
111001555650       111001649878       111001750501       111001869894      
111001990002       111002123102       111002245792       111002382446      
111002555572       111002723298       111002912759  

449985357

    450161559       450326830       111001006336       111001103402      
111001190880       111001270799       111001359539       111001462422      
111001555661       111001649889       111001750545       111001869962      
111001990013       111002123113       111002245804       111002382525      
111002555583       111002723445       111002912760  

449985811

    450161575       450326871       111001006347       111001103468      
111001190914       111001270801       111001359540       111001462433      
111001555683       111001649890       111001750556       111001869984      
111001990024       111002123179       111002245826       111002382536      
111002555729       111002723669       111002912771  

449985829

    450161583       450326913       111001006358       111001103626      
111001190936       111001270812       111001359573       111001462455      
111001555694       111001649913       111001750624       111001870009      
111001990046       111002123180       111002245837       111002382547      
111002555774       111002723805       111002912861  

449985837

    450161658       450326921       111001006369       111001103637      
111001190958       111001270823       111001359764       111001462567      
111001555728       111001649924       111001750736       111001870010      
111001990091       111002123236       111002245859       111002382604      
111002555819       111002723816       111002912894  

449985845

    450161666       450327036       111001006370       111001103648      
111001190969       111001270834       111001359786       111001462578      
111001555739       111001649935       111001750770       111001870021      
111001990125       111002123258       111002245860       111002382660      
111002555820       111002723939       111002912906  

449985910

    450161724       450327051       111001006381       111001103660      
111001190970       111001270845       111001359832       111001462589      
111001555751       111001649946       111001750804       111001870043      
111001990136       111002123360       111002245871       111002382671      
111002555831       111002723951       111002912917  

449985944

    450161765       450327077       111001006392       111001103671      
111001190981       111001270856       111001359854       111001462590      
111001555784       111001649957       111001750927       111001870100      
111001990158       111002123371       111002245949       111002382682      
111002555842       111002723973       111002912939  

449985977

    450161856       450327168       111001006404       111001103682      
111001190992       111001270867       111001359898       111001462613      
111001555807       111001649968       111001750949       111001870111      
111001990215       111002123461       111002245950       111002382761      
111002555897       111002723984       111002912973  

449985993

    450161930       450327176       111001006426       111001103693      
111001191128       111001270890       111001359922       111001462646      
111001555829       111001649979       111001750950       111001870122      
111001990226       111002123494       111002245961       111002382783      
111002556056       111002724042       111002912984  

449986165

    450161989       450327226       111001006437       111001103705      
111001191139       111001270902       111001359933       111001462657      
111001555953       111001649980       111001750972       111001870212      
111001990350       111002123528       111002245972       111002382794      
111002556236       111002724165       111002913008  

449986199

    450162045       450327267       111001006448       111001103772      
111001191151       111001270913       111001360003       111001462703      
111001555986       111001649991       111001751018       111001870223      
111001990417       111002123551       111002245983       111002382840      
111002556269       111002724176       111002913019  

449986207

    450162177       450327275       111001006471       111001103783      
111001191184       111001270957       111001360014       111001462747      
111001556000       111001650005       111001751029       111001870278      
111001990439       111002123573       111002246052       111002382929      
111002556382       111002724200       111002913042  

449986249

    450162219       450327283       111001006482       111001103794      
111001191375       111001271060       111001360069       111001462792      
111001556011       111001650038       111001751030       111001870290      
111001990440       111002123595       111002246074       111002382974      
111002556393       111002724244       111002913064  

449986264

    450162409       450327291       111001006493       111001103806      
111001191386       111001271071       111001360070       111001462815      
111001556022       111001650050       111001751085       111001870302      
111001990507       111002123618       111002246108       111002383032      
111002556450       111002724323       111002913121  

449986272

    450162466       450327309       111001006516       111001103817      
111001191409       111001271093       111001360115       111001462837      
111001556033       111001650061       111001751142       111001870368      
111001990530       111002123696       111002246153       111002383054      
111002556472       111002724390       111002913143  

449986280

    450162524       450327317       111001006549       111001103828      
111001191410       111001271105       111001360159       111001462893      
111001556066       111001650072       111001751164       111001870391      
111001990541       111002123720       111002246164       111002383087      
111002556483       111002724547       111002913165  

449986348

    450162532       450327325       111001006561       111001103862      
111001191443       111001271138       111001360171       111001462916      
111001556077       111001650094       111001751175       111001870403      
111001990608       111002123753       111002246287       111002383098      
111002556506       111002724682       111002913187  

449986355

    450162565       450327424       111001006572       111001103884      
111001191465       111001271161       111001360193       111001462949      
111001556088       111001650106       111001751209       111001870436      
111001990619       111002123775       111002246412       111002383111      
111002556595       111002724839       111002913198  

449986389

    450162615       450327432       111001006594       111001103930      
111001191511       111001271172       111001360216       111001462994      
111001556099       111001650117       111001751210       111001870447      
111001990620       111002123809       111002246579       111002383122      
111002556629       111002724862       111002913233  

449986520

    450162789       450327440       111001006617       111001103941      
111001191544       111001271217       111001360227       111001463018      
111001556112       111001650139       111001751221       111001870469      
111001990675       111002123810       111002246603       111002383144      
111002556652       111002724907       111002913244  

449986587

    450162797       450327457       111001006639       111001103952      
111001191577       111001271228       111001360238       111001463030      
111001556134       111001650342       111001751287       111001870470      
111001990855       111002123832       111002246625       111002383199      
111002556685       111002724918       111002913299  

449986595

    450162904       450327473       111001006651       111001103974      
111001191588       111001271251       111001360272       111001463041      
111001556156       111001650386       111001751300       111001870481      
111001990899       111002123933       111002246647       111002383223      
111002556753       111002724930       111002913301  

449986603

    450163027       450327515       111001006662       111001103996      
111001191601       111001271262       111001360294       111001463052      
111001556178       111001650454       111001751322       111001870504      
111001990956       111002123988       111002246669       111002383267      
111002556854       111002724941       111002913345  

449986702

    450163043       450327523       111001006673       111001104009      
111001191667       111001271273       111001360317       111001463063      
111001556190       111001650465       111001751333       111001870515      
111001990967       111002124080       111002246726       111002383313      
111002556911       111002724985       111002913402  

449986769

    450163134       450327564       111001006718       111001104010      
111001191690       111001271284       111001360328       111001463096      
111001556224       111001650498       111001751513       111001870526      
111001990978       111002124103       111002246760       111002383425      
111002556966       111002725043       111002913424  

449986819

    450163142       450327721       111001006729       111001104021      
111001191735       111001271295       111001360339       111001463119      
111001556235       111001650566       111001751535       111001870537      
111001991058       111002124170       111002246793       111002383481      
111002556988       111002725065       111002913491  

449986868

    450163183       450327747       111001006741       111001104043      
111001191757       111001271307       111001360340       111001463153      
111001556246       111001650599       111001751636       111001870548      
111001991069       111002124204       111002246849       111002383638      
111002557002       111002725111       111002913637  

449987023

    450163233       450327754       111001006785       111001104054      
111001191768       111001271318       111001360362       111001463175      
111001556268       111001650689       111001751647       111001870571      
111001991171       111002124248       111002246872       111002383650      
111002557057       111002725201       111002913806  

449987072

    450163266       450327838       111001006842       111001104065      
111001191779       111001271329       111001360373       111001463186      
111001556314       111001650735       111001751670       111001870593      
111001991250       111002124305       111002246939       111002383672      
111002557091       111002725391       111002913828  

449987098

    450163308       450327929       111001006886       111001104076      
111001191814       111001271330       111001360407       111001463209      
111001556336       111001650814       111001751704       111001870605      
111001991328       111002124327       111002246973       111002383683      
111002557169       111002725403       111002913862  

449987106

    450163373       450327945       111001006909       111001104098      
111001191869       111001271352       111001360429       111001463210      
111001556358       111001650836       111001751715       111001870638      
111001991351       111002124338       111002247086       111002383762      
111002557293       111002725425       111002913895  

449987122

    450163456       450327952       111001006921       111001104111      
111001191881       111001271363       111001360441       111001463243      
111001556370       111001650881       111001751748       111001870649      
111001991373       111002124349       111002247097       111002383773      
111002557305       111002725436       111002913929  

449987163

    450163464       450327960       111001006965       111001104133      
111001191937       111001271408       111001360463       111001463254      
111001556392       111001650892       111001751771       111001870706      
111001991395       111002124372       111002247154       111002383795      
111002557316       111002725458       111002913941  

449987429

    450163506       450327986       111001006987       111001104166      
111001191948       111001271420       111001360496       111001463265      
111001556459       111001650904       111001751793       111001870728      
111001991429       111002124428       111002247165       111002383841      
111002557439       111002725470       111002913963  

449987460

    450163522       450328018       111001007001       111001104177      
111001191959       111001271431       111001360508       111001463287      
111001556505       111001650937       111001751838       111001870773      
111001991441       111002124473       111002247222       111002383874      
111002557462       111002725627       111002913985  

449987544

    450163548       450328059       111001007023       111001104234      
111001191993       111001271442       111001360519       111001463300      
111001556527       111001650959       111001751939       111001870784      
111001991654       111002124507       111002247244       111002383885      
111002557473       111002725694       111002914009  

449987635

    450163563       450328091       111001007045       111001104245      
111001192006       111001271453       111001360520       111001463355      
111001556538       111001651017       111001752008       111001870829      
111001991722       111002124541       111002247323       111002383908      
111002557585       111002725807       111002914010  

449987650

    450163621       450328133       111001007304       111001104289      
111001192062       111001271475       111001360531       111001463366      
111001556549       111001651051       111001752020       111001870830      
111001991777       111002124563       111002247334       111002383920      
111002557686       111002725852       111002914032  

449987676

    450163662       450328240       111001007315       111001104290      
111001192084       111001271497       111001360542       111001463388      
111001556628       111001651062       111001752086       111001870841      
111001991856       111002124710       111002247402       111002383942      
111002557709       111002725931       111002914043  

449987692

    450163753       450328398       111001007359       111001104324      
111001192095       111001271509       111001360586       111001463401      
111001556662       111001651073       111001752132       111001870852      
111001991935       111002124732       111002247435       111002383953      
111002557721       111002725953       111002914054  

449987742

    450163803       450328406       111001007427       111001104335      
111001192107       111001271510       111001360597       111001463412      
111001556707       111001651107       111001752255       111001870885      
111001992015       111002124776       111002247446       111002383964      
111002557754       111002725964       111002914098  

449987759

    450163894       450328448       111001007438       111001104346      
111001192118       111001271521       111001360609       111001463670      
111001556752       111001651129       111001752312       111001870896      
111001992071       111002124800       111002247491       111002383975      
111002557800       111002726011       111002914100  

449987783

    450163902       450328497       111001007450       111001104357      
111001192152       111001271532       111001360621       111001463681      
111001556785       111001651141       111001752323       111001870908      
111001992105       111002124822       111002247503       111002383986      
111002557877       111002726088       111002914166  

449988039

    450163910       450328513       111001007461       111001104379      
111001192185       111001271565       111001360632       111001463715      
111001556808       111001651163       111001752367       111001870920      
111001992116       111002124901       111002247569       111002383997      
111002557945       111002726224       111002914199  

449988096

    450163969       450328547       111001007483       111001104414      
111001192196       111001271576       111001360643       111001463917      
111001556819       111001651174       111001752378       111001870931      
111001992127       111002124912       111002247604       111002384077      
111002558036       111002726325       111002914245  

449988179

    450164124       450328570       111001007528       111001104425      
111001192208       111001271587       111001360676       111001463928      
111001556820       111001651208       111001752390       111001870942      
111001992194       111002124945       111002247705       111002384088      
111002558070       111002726370       111002914267  

449988195

    450164215       450328604       111001007551       111001104447      
111001192219       111001271600       111001360711       111001463973      
111001556864       111001651297       111001752402       111001870953      
111001992217       111002124967       111002247749       111002384101      
111002558160       111002726448       111002914290  

449988211

    450164256       450328646       111001007562       111001104492      
111001192220       111001271611       111001360722       111001464019      
111001556875       111001651309       111001752435       111001870964      
111001992363       111002125003       111002247828       111002384156      
111002558216       111002726505       111002914313  

449988336

    450164264       450328661       111001007573       111001104515      
111001192297       111001271622       111001360755       111001464020      
111001556886       111001651310       111001752446       111001870975      
111001992396       111002125014       111002247907       111002384189      
111002558283       111002726639       111002914335  

449988351

    450164298       450328687       111001007584       111001104537      
111001192309       111001271633       111001360777       111001464053      
111001556897       111001651343       111001752536       111001870986      
111001992408       111002125070       111002247918       111002384268      
111002558294       111002726662       111002914357  

449988369

    450164306       450328786       111001007630       111001104548      
111001192343       111001271644       111001360812       111001464064      
111001556921       111001651354       111001752569       111001870997      
111001992419       111002125092       111002248010       111002384291      
111002558306       111002726707       111002914368  

449988500

    450164454       450328885       111001007652       111001104560      
111001192354       111001271655       111001360834       111001464086      
111001556965       111001651365       111001752570       111001871000      
111001992420       111002125104       111002248098       111002384369      
111002558339       111002726752       111002914403  

449988534

    450164470       450328893       111001007674       111001104582      
111001192400       111001271666       111001360845       111001464097      
111001557012       111001651376       111001752637       111001871011      
111001992475       111002125115       111002248122       111002384370      
111002558362       111002726763       111002914425  

449988583

    450164561       450328927       111001007708       111001104605      
111001192444       111001271688       111001360889       111001464132      
111001557045       111001651398       111001752659       111001871044      
111001992486       111002125137       111002248155       111002384426      
111002558496       111002726819       111002914458  

449988658

    450164611       450328984       111001007786       111001104661      
111001192455       111001271699       111001360902       111001464154      
111001557056       111001651400       111001752705       111001871055      
111001992497       111002125159       111002248166       111002384448      
111002558520       111002726842       111002914481  

449988708

    450164637       450329073       111001007809       111001104694      
111001192499       111001271701       111001360913       111001464165      
111001557067       111001651411       111001752716       111001871077      
111001992509       111002125182       111002248199       111002384493      
111002558531       111002726987       111002914571  

449988757

    450164694       450329115       111001007810       111001104739      
111001192523       111001271745       111001360935       111001464187      
111001557102       111001651444       111001752738       111001871123      
111001992565       111002125250       111002248436       111002384550      
111002558542       111002727045       111002914694  

449988807

    450164710       450329172       111001007821       111001104740      
111001192534       111001271767       111001360957       111001464198      
111001557113       111001651477       111001752761       111001871134      
111001992576       111002125340       111002248447       111002384561      
111002558610       111002727078       111002914717  

449988849

    450164736       450329222       111001007887       111001104751      
111001192545       111001271790       111001360980       111001464200      
111001557124       111001651488       111001752840       111001871156      
111001992587       111002125362       111002248481       111002384572      
111002558777       111002727089       111002914751  

449988914

    450164793       450329289       111001007898       111001104762      
111001192567       111001271835       111001361015       111001464222      
111001557146       111001651499       111001752873       111001871189      
111001992633       111002125373       111002248504       111002384583      
111002558788       111002727102       111002914829  

449988922

    450164801       450329362       111001007988       111001104773      
111001192602       111001271880       111001361026       111001464233      
111001557157       111001651523       111001752895       111001871235      
111001992655       111002125430       111002248515       111002384606      
111002558801       111002727359       111002914885  

449988930

    450164884       450329370       111001007999       111001104784      
111001192624       111001271925       111001361037       111001464266      
111001557191       111001651534       111001753076       111001871268      
111001992688       111002125452       111002248526       111002384628      
111002558878       111002727450       111002914908  

449988963

    450164900       450329388       111001008013       111001104795      
111001192668       111001271936       111001361048       111001464299      
111001557203       111001651668       111001753098       111001871280      
111001992701       111002125463       111002248537       111002384639      
111002558890       111002727506       111002914919  

449989003

    450164967       450329446       111001008035       111001104829      
111001192679       111001271969       111001361059       111001464301      
111001557214       111001651679       111001753100       111001871303      
111001992712       111002125474       111002248627       111002384695      
111002558924       111002727786       111002914931  

449989011

    450165048       450329453       111001008057       111001104841      
111001192691       111001271970       111001361060       111001464345      
111001557258       111001651691       111001753111       111001871336      
111001992756       111002125586       111002248661       111002384718      
111002558946       111002727797       111002914942  

449989060

    450165063       450329495       111001008079       111001104852      
111001192714       111001271981       111001361093       111001464402      
111001557269       111001651714       111001753122       111001871347      
111001992767       111002125597       111002248706       111002384741      
111002559037       111002727821       111002914953  

449989094

    450165089       450329503       111001008125       111001104874      
111001192770       111001271992       111001361161       111001464424      
111001557281       111001651736       111001753133       111001871358      
111001992778       111002125643       111002248795       111002384796      
111002559093       111002727832       111002914964  

449989177

    450165188       450329529       111001008136       111001104896      
111001192792       111001272005       111001361172       111001464446      
111001557304       111001651758       111001753223       111001871369      
111001992790       111002125744       111002248807       111002384820      
111002559149       111002727876       111002914997  

449989334

    450165238       450329578       111001008147       111001104919      
111001192859       111001272027       111001361194       111001464491      
111001557348       111001651916       111001753234       111001871392      
111001992824       111002125755       111002248852       111002384864      
111002559284       111002728024       111002915000  

449989599

    450165287       450329636       111001008158       111001105000      
111001192882       111001272050       111001361206       111001464525      
111001557371       111001651983       111001753289       111001871404      
111001992925       111002125788       111002248874       111002384886      
111002559329       111002728057       111002915011  

449989706

    450165360       450329677       111001008170       111001105077      
111001192905       111001272061       111001361240       111001464547      
111001557393       111001652018       111001753335       111001871415      
111001992958       111002125823       111002248885       111002384897      
111002559486       111002728080       111002915033  

449989763

    450165451       450329693       111001008226       111001105088      
111001192927       111001272072       111001361262       111001464570      
111001557416       111001652063       111001753346       111001871448      
111001992970       111002125878       111002249101       111002384909      
111002559543       111002728282       111002915044  

449989813

    450165485       450329735       111001008282       111001105145      
111001192938       111001272083       111001361284       111001464615      
111001557438       111001652096       111001753492       111001871459      
111001992981       111002125890       111002249189       111002384910      
111002559587       111002728383       111002915055  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449989888

    450165527       450329750       111001008293       111001105167      
111001192949       111001272128       111001361307       111001464626      
111001557450       111001652108       111001753548       111001871493      
111001993005       111002125902       111002249190       111002384921      
111002559644       111002728417       111002915066  

449989938

    450165568       450329859       111001008361       111001105190      
111001192950       111001272140       111001361329       111001464682      
111001557472       111001652119       111001753559       111001871505      
111001993027       111002125913       111002249202       111002385045      
111002559699       111002728608       111002915088  

449989961

    450165642       450329883       111001008372       111001105246      
111001192972       111001272151       111001361330       111001464705      
111001557528       111001652120       111001753582       111001871538      
111001993038       111002125968       111002249246       111002385078      
111002559802       111002728642       111002915099  

449990068

    450165758       450329891       111001008406       111001105257      
111001193030       111001272162       111001361352       111001464727      
111001557540       111001652142       111001753649       111001871549      
111001993072       111002125979       111002249257       111002385089      
111002559846       111002728787       111002915101  

449990241

    450165808       450329982       111001008417       111001105279      
111001193052       111001272173       111001361396       111001464772      
111001557595       111001652209       111001753706       111001871550      
111001993218       111002126026       111002249268       111002385090      
111002559914       111002728798       111002915112  

449990258

    450165865       450330030       111001008428       111001105303      
111001193085       111001272184       111001361453       111001464817      
111001557607       111001652210       111001753717       111001871561      
111001993274       111002126060       111002249303       111002385102      
111002560163       111002728934       111002915123  

449990266

    450165881       450330097       111001008473       111001105314      
111001193209       111001272195       111001361475       111001464828      
111001557629       111001652276       111001753751       111001871572      
111001993454       111002126116       111002249369       111002385146      
111002560174       111002728956       111002915134  

449990290

    450165931       450330121       111001008530       111001105358      
111001193210       111001272218       111001361486       111001464840      
111001557797       111001652287       111001753784       111001871583      
111001993476       111002126150       111002249404       111002385180      
111002560196       111002729069       111002915145  

449990415

    450165949       450330139       111001008541       111001105415      
111001193243       111001272230       111001361497       111001464862      
111001557810       111001652311       111001753795       111001871606      
111001993487       111002126161       111002249415       111002385203      
111002560220       111002729070       111002915156  

449990548

    450165972       450330196       111001008552       111001105448      
111001193276       111001272252       111001361509       111001464884      
111001557821       111001652322       111001753852       111001871617      
111001993577       111002126172       111002249460       111002385214      
111002560253       111002729137       111002915167  

449990589

    450166020       450330410       111001008596       111001105471      
111001193287       111001272263       111001361521       111001464895      
111001557843       111001652333       111001753874       111001871639      
111001993656       111002126217       111002249572       111002385225      
111002560275       111002729159       111002915178  

449990738

    450166186       450330436       111001008620       111001105482      
111001193300       111001272274       111001361565       111001464907      
111001557865       111001652344       111001753908       111001871651      
111001993667       111002126228       111002249651       111002385269      
111002560398       111002729216       111002915189  

449990779

    450166285       450330519       111001008664       111001105505      
111001193311       111001272285       111001361576       111001464929      
111001557887       111001652355       111001753920       111001871662      
111001993689       111002126239       111002249752       111002385315      
111002560400       111002729238       111002915190  

449990829

    450166319       450330535       111001008686       111001105527      
111001193344       111001272296       111001361622       111001464930      
111001557900       111001652366       111001754055       111001871718      
111001993724       111002126251       111002249785       111002385326      
111002560455       111002729306       111002915202  

449990860

    450166418       450330634       111001008721       111001105538      
111001193355       111001272308       111001361655       111001464974      
111001557922       111001652399       111001754112       111001871730      
111001993779       111002126284       111002249819       111002385360      
111002560499       111002729317       111002915224  

449990878

    450166426       450330667       111001008732       111001105583      
111001193366       111001272319       111001361666       111001464996      
111001557933       111001652524       111001754123       111001871796      
111001993814       111002126330       111002249842       111002385371      
111002560501       111002729328       111002915246  

449991017

    450166442       450330691       111001008743       111001105606      
111001193377       111001272320       111001361677       111001465009      
111001557955       111001652535       111001754156       111001871943      
111001993869       111002126374       111002249886       111002385405      
111002560534       111002729351       111002915268  

449991041

    450166467       450330725       111001008754       111001105640      
111001193399       111001272331       111001361745       111001465043      
111001557977       111001652546       111001754202       111001872045      
111001993881       111002126396       111002249910       111002385427      
111002560545       111002729452       111002915279  

449991082

    450166475       450330790       111001008787       111001105662      
111001193412       111001272342       111001361756       111001465054      
111001557988       111001652557       111001754235       111001872225      
111001993982       111002126408       111002249954       111002385461      
111002560567       111002729463       111002915280  

449991132

    450166517       450330907       111001008811       111001105684      
111001193423       111001272364       111001361778       111001465065      
111001557999       111001652591       111001754268       111001872281      
111001994006       111002126420       111002249965       111002385494      
111002560635       111002729519       111002915291  

449991157

    450166525       450331038       111001008855       111001105730      
111001193456       111001272375       111001361789       111001465155      
111001558013       111001652636       111001754291       111001872382      
111001994039       111002126431       111002249987       111002385506      
111002560668       111002729610       111002915303  

449991215

    450166731       450331061       111001008866       111001105741      
111001193467       111001272386       111001361970       111001465166      
111001558057       111001652647       111001754303       111001872540      
111001994040       111002126453       111002250002       111002385517      
111002560703       111002729676       111002915347  

449991306

    450166764       450331087       111001008899       111001105774      
111001193478       111001272397       111001361992       111001465177      
111001558080       111001652669       111001754392       111001872618      
111001994163       111002126464       111002250024       111002385539      
111002560848       111002729700       111002915370  

449991314

    450167036       450331095       111001008901       111001105785      
111001193489       111001272409       111001362016       111001465201      
111001558114       111001652681       111001754404       111001872641      
111001994174       111002126475       111002250035       111002385551      
111002560859       111002729722       111002915381  

449991330

    450167051       450331236       111001008912       111001105808      
111001193502       111001272410       111001362049       111001465379      
111001558125       111001652737       111001754460       111001872708      
111001994208       111002126521       111002250046       111002385562      
111002560860       111002729733       111002915392  

449991348

    450167069       450331244       111001008934       111001105864      
111001193524       111001272421       111001362050       111001465380      
111001558147       111001652748       111001754482       111001872731      
111001994219       111002126532       111002250068       111002385595      
111002560905       111002729755       111002915404  

449991413

    450167085       450331269       111001008945       111001105897      
111001193535       111001272432       111001362083       111001465391      
111001558169       111001652760       111001754493       111001872753      
111001994231       111002126587       111002250079       111002385629      
111002560949       111002729777       111002915415  

449991496

    450167119       450331293       111001008967       111001105932      
111001193546       111001272443       111001362106       111001465403      
111001558170       111001652849       111001754516       111001872764      
111001994253       111002126611       111002250114       111002385630      
111002560961       111002729867       111002915437  

449991504

    450167143       450331319       111001008978       111001105998      
111001193557       111001272454       111001362117       111001465470      
111001558181       111001652872       111001754549       111001872797      
111001994286       111002126622       111002250181       111002385674      
111002561030       111002729924       111002915448  

449991520

    450167168       450331327       111001008989       111001106001      
111001193580       111001272476       111001362128       111001465481      
111001558192       111001652883       111001754550       111001872821      
111001994309       111002126644       111002250192       111002385685      
111002561142       111002729979       111002915459  

449991553

    450167192       450331350       111001009003       111001106012      
111001193591       111001272487       111001362139       111001465492      
111001558204       111001652962       111001754617       111001872876      
111001994376       111002126655       111002250226       111002385696      
111002561366       111002730005       111002915460  

449991579

    450167358       450331368       111001009014       111001106034      
111001193614       111001272498       111001362151       111001465515      
111001558237       111001652984       111001754662       111001872933      
111001994400       111002126677       111002250237       111002385719      
111002561412       111002730038       111002915471  

449991587

    450167416       450331426       111001009025       111001106045      
111001193647       111001272500       111001362173       111001465526      
111001558271       111001653031       111001754673       111001872988      
111001994411       111002126699       111002250259       111002385720      
111002561423       111002730139       111002915482  

449991702

    450167630       450331434       111001009036       111001106067      
111001193669       111001272511       111001362195       111001465537      
111001558316       111001653053       111001754730       111001873024      
111001994433       111002126745       111002250260       111002385775      
111002561579       111002730218       111002915493  

449991918

    450167648       450331483       111001009047       111001106078      
111001193670       111001272533       111001362207       111001465548      
111001558349       111001653075       111001754785       111001873035      
111001994477       111002126767       111002250271       111002385810      
111002561614       111002730353       111002915516  

449991942

    450167655       450331491       111001009070       111001106113      
111001193681       111001272544       111001362218       111001465559      
111001558350       111001653086       111001754842       111001873080      
111001994523       111002126778       111002250327       111002385821      
111002561670       111002730375       111002915527  

449992163

    450167705       450331590       111001009092       111001106135      
111001193748       111001272555       111001362285       111001465616      
111001558361       111001653132       111001754921       111001873114      
111001994578       111002126802       111002250350       111002385876      
111002561715       111002730421       111002915594  

449992221

    450167713       450331608       111001009283       111001106168      
111001193759       111001272566       111001362308       111001465694      
111001558372       111001653143       111001754932       111001873170      
111001994679       111002126835       111002250394       111002385898      
111002561726       111002730634       111002915639  

449992320

    450167739       450331624       111001009306       111001106179      
111001193760       111001272577       111001362320       111001465728      
111001558394       111001653200       111001755135       111001873192      
111001994680       111002126868       111002250406       111002385977      
111002561737       111002730690       111002916102  

449992387

    450167747       450331707       111001009328       111001106236      
111001193771       111001272599       111001362331       111001465740      
111001558406       111001653211       111001755157       111001873204      
111001994714       111002126891       111002250417       111002385988      
111002561760       111002730702       111002916854  

449992403

    450167754       450331806       111001009373       111001106270      
111001193782       111001272601       111001362397       111001465762      
111001558417       111001653356       111001755179       111001873237      
111001994725       111002127027       111002250439       111002386013      
111002561782       111002730780       111002917013  

449992411

    450167903       450331830       111001009407       111001106281      
111001193816       111001272612       111001362454       111001465795      
111001558428       111001653378       111001755180       111001873248      
111001994871       111002127038       111002250440       111002386080      
111002561827       111002730847       111002917103  

449992452

    450168158       450332051       111001009441       111001106292      
111001193838       111001272623       111001362476       111001465807      
111001558473       111001653402       111001755292       111001873316      
111001994961       111002127049       111002250484       111002386114      
111002561850       111002730926       111002917169  

449992460

    450168216       450332069       111001009452       111001106304      
111001193849       111001272656       111001362498       111001465874      
111001558484       111001653413       111001755326       111001873383      
111001994994       111002127094       111002250507       111002386125      
111002561872       111002730937       111002917305  

449992510

    450168232       450332077       111001009474       111001106315      
111001193850       111001272678       111001362555       111001465896      
111001558518       111001653435       111001755360       111001873439      
111001995029       111002127128       111002250530       111002386136      
111002561906       111002730982       111002917349  

449992536

    450168240       450332093       111001009485       111001106348      
111001193861       111001272689       111001362566       111001465919      
111001558529       111001653446       111001755393       111001873451      
111001995131       111002127263       111002250563       111002386147      
111002561928       111002731073       111002917439  

449992577

    450168273       450332150       111001009496       111001106359      
111001193917       111001272690       111001362588       111001465953      
111001558552       111001653570       111001755405       111001873495      
111001995142       111002127319       111002250574       111002386158      
111002561951       111002731163       111002917451  

449992593

    450168331       450332184       111001009508       111001106360      
111001193928       111001272702       111001362599       111001465964      
111001558563       111001653604       111001755427       111001873507      
111001995221       111002127320       111002250653       111002386170      
111002561984       111002731196       111002917697  

449992601

    450168349       450332200       111001009519       111001106382      
111001193939       111001272713       111001362612       111001466000      
111001558574       111001653615       111001755438       111001873530      
111001995254       111002127331       111002250664       111002386181      
111002562031       111002731309       111002917822  

449992627

    450168398       450332283       111001009520       111001106438      
111001193962       111001272746       111001362667       111001466011      
111001558596       111001653626       111001755450       111001873563      
111001995333       111002127364       111002250709       111002386204      
111002562110       111002731321       111002917844  

449992684

    450168422       450332325       111001009597       111001106461      
111001194008       111001272768       111001362689       111001466055      
111001558608       111001653659       111001755472       111001873574      
111001995344       111002127397       111002250743       111002386215      
111002562132       111002731400       111002917888  

449992825

    450168471       450332333       111001009654       111001106472      
111001194020       111001272780       111001362757       111001466088      
111001558619       111001653693       111001755573       111001873608      
111001995445       111002127409       111002250754       111002386226      
111002562211       111002731422       111002917923  

449992841

    450168505       450332358       111001009687       111001106483      
111001194031       111001272791       111001362768       111001466099      
111001558620       111001653705       111001755584       111001873631      
111001995489       111002127443       111002250776       111002386237      
111002562413       111002731455       111002917990  

449992940

    450168646       450332382       111001009698       111001106506      
111001194075       111001272803       111001362780       111001466101      
111001558653       111001653716       111001755595       111001873642      
111001995502       111002127533       111002250800       111002386248      
111002562424       111002731466       111002918171  

449992981

    450168687       450332473       111001009733       111001106517      
111001194086       111001272847       111001362814       111001466145      
111001558710       111001653727       111001755629       111001873653      
111001995535       111002127544       111002250844       111002386282      
111002562479       111002731501       111002918250  

449993054

    450168729       450332507       111001009744       111001106539      
111001194110       111001272858       111001362825       111001466213      
111001558743       111001653738       111001755652       111001873664      
111001995546       111002127599       111002250866       111002386507      
111002562480       111002731534       111002918261  

449993070

    450168737       450332523       111001009766       111001106540      
111001194154       111001272869       111001362858       111001466246      
111001558765       111001653749       111001755663       111001873732      
111001995580       111002127601       111002250899       111002386798      
111002562491       111002731680       111002918351  

449993195

    450168760       450332580       111001009788       111001106584      
111001194187       111001272881       111001362869       111001466257      
111001558776       111001653840       111001755674       111001873811      
111001995603       111002127645       111002250912       111002386967      
111002562547       111002731893       111002918373  

449993203

    450168836       450332622       111001009799       111001106630      
111001194211       111001272892       111001362870       111001466268      
111001558822       111001653907       111001755708       111001873844      
111001995625       111002127702       111002250956       111002386990      
111002562581       111002731905       111002918698  

449993260

    450168844       450332630       111001009834       111001106652      
111001194222       111001272915       111001362904       111001466279      
111001558888       111001653918       111001755719       111001873901      
111001995658       111002127713       111002250967       111002387069      
111002562615       111002731927       111002918711  

449993344

    450168869       450332648       111001009845       111001106685      
111001194233       111001273006       111001363040       111001466325      
111001558956       111001654032       111001755720       111001874092      
111001995771       111002127779       111002251003       111002387283      
111002562626       111002731972       111002918799  

449993559

    450168950       450332655       111001009867       111001106876      
111001194244       111001273017       111001363062       111001466336      
111001558967       111001654054       111001755753       111001874104      
111001995883       111002127858       111002251014       111002387418      
111002562660       111002732007       111002918856  

449993575

    450169024       450332713       111001009890       111001106933      
111001194255       111001273028       111001363073       111001466347      
111001558989       111001654065       111001755809       111001874250      
111001995917       111002127926       111002251036       111002387485      
111002562716       111002732030       111002918878  

449993583

    450169065       450332754       111001009913       111001106999      
111001194288       111001273039       111001363107       111001466358      
111001559003       111001654076       111001755810       111001874283      
111001995940       111002127937       111002251047       111002387520      
111002562749       111002732265       111002918946  

449993591

    450169149       450332770       111001009957       111001107035      
111001194299       111001273040       111001363219       111001466370      
111001559036       111001654098       111001755821       111001874317      
111001995951       111002128017       111002251058       111002387643      
111002562761       111002732344       111002918979  

449993617

    450169180       450332812       111001009980       111001107046      
111001194312       111001273051       111001363220       111001466381      
111001559069       111001654166       111001755832       111001874362      
111001995962       111002128028       111002251069       111002387665      
111002562783       111002732388       111002919015  

449993633

    450169206       450332846       111001010005       111001107057      
111001194334       111001273062       111001363231       111001466404      
111001559092       111001654177       111001755843       111001874373      
111001996008       111002128040       111002251070       111002387856      
111002562828       111002732489       111002919037  

449993666

    450169248       450332952       111001010061       111001107079      
111001194356       111001273084       111001363242       111001466415      
111001559104       111001654199       111001755854       111001874384      
111001996019       111002128107       111002251115       111002387889      
111002562862       111002732524       111002919127  

449993682

    450169289       450333141       111001010128       111001107114      
111001194367       111001273095       111001363253       111001466459      
111001559137       111001654212       111001755887       111001874463      
111001996042       111002128129       111002251137       111002388048      
111002562873       111002732557       111002919150  

449993716

    450169305       450333158       111001010139       111001107147      
111001194378       111001273118       111001363264       111001466482      
111001559160       111001654278       111001755944       111001874474      
111001996064       111002128130       111002251216       111002388059      
111002562884       111002732625       111002919217  

449993781

    450169339       450333166       111001010173       111001107158      
111001194390       111001273129       111001363297       111001466493      
111001559182       111001654289       111001755955       111001874542      
111001996075       111002128152       111002251238       111002388295      
111002562985       111002732658       111002919239  

449993799

    450169347       450333174       111001010218       111001107181      
111001194402       111001273141       111001363309       111001466639      
111001559193       111001654290       111001755966       111001874553      
111001996086       111002128163       111002251249       111002388363      
111002563009       111002732669       111002919240  

449993849

    450169354       450333208       111001010229       111001107192      
111001194435       111001273152       111001363321       111001466651      
111001559261       111001654302       111001755999       111001874621      
111001996165       111002128185       111002251294       111002388497      
111002563054       111002732670       111002919251  

449993971

    450169370       450333224       111001010263       111001107204      
111001194457       111001273185       111001363332       111001466695      
111001559306       111001654379       111001756002       111001874665      
111001996198       111002128208       111002251306       111002388510      
111002563065       111002732704       111002919262  

449994003

    450169388       450333307       111001010274       111001107226      
111001194479       111001273196       111001363365       111001466752      
111001559317       111001654425       111001756013       111001874700      
111001996200       111002128219       111002251328       111002388554      
111002563076       111002732759       111002919307  

449994185

    450169446       450333315       111001010296       111001107237      
111001194491       111001273219       111001363400       111001466842      
111001559328       111001654458       111001756125       111001874711      
111001996211       111002128275       111002251351       111002388576      
111002563155       111002732838       111002919330  

449994193

    450169461       450333349       111001010308       111001107248      
111001194536       111001273231       111001363411       111001466976      
111001559339       111001654526       111001756136       111001874744      
111001996233       111002128309       111002251407       111002388587      
111002563278       111002732849       111002919396  

449994250

    450169503       450333380       111001010319       111001107259      
111001194569       111001273242       111001363433       111001467001      
111001559351       111001654537       111001756147       111001874777      
111001996402       111002128310       111002251429       111002388600      
111002563290       111002732917       111002919510  

449994359

    450169537       450333471       111001010364       111001107293      
111001194581       111001273253       111001363512       111001467012      
111001559395       111001654582       111001756158       111001874913      
111001996468       111002128321       111002251452       111002388611      
111002563302       111002732995       111002919554  

449994417

    450169545       450333547       111001010375       111001107361      
111001194604       111001273275       111001363589       111001467045      
111001559496       111001654649       111001756170       111001874957      
111001996480       111002128332       111002251508       111002388633      
111002563335       111002733031       111002919633  

449994474

    450169552       450333562       111001010386       111001107383      
111001194648       111001273286       111001363590       111001467090      
111001559531       111001654661       111001756181       111001874968      
111001996569       111002128398       111002251519       111002388677      
111002563346       111002733086       111002919699  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449994482

    450169578       450333612       111001010397       111001107417      
111001194659       111001273297       111001363613       111001467102      
111001559553       111001654672       111001756192       111001875059      
111001996570       111002128400       111002251575       111002388688      
111002563357       111002733132       111002919734  

449994490

    450169636       450333653       111001010421       111001107428      
111001194671       111001273310       111001363635       111001467113      
111001559564       111001654728       111001756237       111001875082      
111001996581       111002128433       111002251609       111002388699      
111002563391       111002733255       111002919767  

449994557

    450169644       450333661       111001010432       111001107440      
111001194693       111001273332       111001363668       111001467124      
111001559609       111001654773       111001756260       111001875105      
111001996592       111002128444       111002251676       111002388701      
111002563458       111002733312       111002919813  

449994706

    450169651       450333679       111001010487       111001107451      
111001194727       111001273343       111001363680       111001467135      
111001559643       111001654807       111001756271       111001875161      
111001996604       111002128466       111002251687       111002388712      
111002563481       111002733323       111002919824  

449994722

    450169685       450333778       111001010500       111001107473      
111001194738       111001273354       111001363714       111001467180      
111001559654       111001654829       111001756282       111001875194      
111001996671       111002128488       111002251700       111002388947      
111002563526       111002733356       111002919925  

449994813

    450169750       450333794       111001010555       111001107518      
111001194749       111001273365       111001363792       111001467214      
111001559687       111001654841       111001756305       111001875239      
111001996783       111002128501       111002251733       111002388969      
111002563537       111002733389       111002920028  

449994847

    450169917       450333802       111001010566       111001107530      
111001194783       111001273376       111001363815       111001467360      
111001559834       111001654863       111001756350       111001875318      
111001996839       111002128523       111002251744       111002388992      
111002563559       111002733424       111002920040  

449994854

    450169941       450333836       111001010588       111001107563      
111001194794       111001273387       111001363837       111001467427      
111001559856       111001654885       111001756507       111001875329      
111001996840       111002128534       111002251755       111002389173      
111002563560       111002733435       111002920107  

449994896

    450170022       450333877       111001010690       111001107608      
111001194806       111001273398       111001363859       111001467483      
111001559867       111001654908       111001756529       111001875363      
111001996873       111002128545       111002251777       111002389195      
111002563571       111002733457       111002920163  

449994938

    450170113       450333893       111001010702       111001107631      
111001194839       111001273400       111001363882       111001467494      
111001559889       111001655011       111001756552       111001875374      
111001996884       111002128567       111002251788       111002389241      
111002563593       111002733479       111002920286  

449994953

    450170139       450333901       111001010713       111001107675      
111001194862       111001273411       111001363927       111001467506      
111001559902       111001655033       111001756619       111001875431      
111001996941       111002128590       111002251799       111002389296      
111002563649       111002733480       111002920321  

449995026

    450170147       450333935       111001010724       111001107686      
111001194884       111001273422       111001363949       111001467517      
111001559924       111001655044       111001756620       111001875497      
111001996952       111002128680       111002251801       111002389308      
111002563706       111002733491       111002920411  

449995125

    450170154       450333950       111001010779       111001107710      
111001194895       111001273444       111001363950       111001467562      
111001560005       111001655055       111001756631       111001875543      
111001996963       111002128691       111002251867       111002389342      
111002563751       111002733637       111002920455  

449995133

    450170170       450334008       111001010791       111001107888      
111001194963       111001273455       111001363961       111001467607      
111001560027       111001655077       111001756721       111001875611      
111001996985       111002128703       111002251968       111002389353      
111002563762       111002733952       111002920488  

449995141

    450170246       450334016       111001010814       111001107899      
111001194996       111001273477       111001363994       111001467618      
111001560038       111001655088       111001756765       111001875633      
111001997010       111002128725       111002251991       111002389386      
111002563784       111002733963       111002920501  

449995158

    450170261       450334032       111001010847       111001107901      
111001195010       111001273499       111001364007       111001467630      
111001560049       111001655134       111001756798       111001875655      
111001997043       111002128736       111002252004       111002389397      
111002563896       111002733974       111002920523  

449995273

    450170303       450334065       111001010858       111001107956      
111001195043       111001273512       111001364052       111001467652      
111001560061       111001655190       111001756800       111001875666      
111001997065       111002128815       111002252037       111002389432      
111002563919       111002733985       111002920589  

449995331

    450170477       450334073       111001010869       111001107989      
111001195100       111001273523       111001364175       111001467663      
111001560083       111001655213       111001756912       111001875677      
111001997087       111002128893       111002252060       111002389634      
111002563953       111002734043       111002920668  

449995349

    450170584       450334099       111001010870       111001107990      
111001195155       111001273534       111001364254       111001467696      
111001560106       111001655246       111001757036       111001875688      
111001997188       111002128927       111002252082       111002389667      
111002564000       111002734302       111002920882  

449995455

    450170626       450334263       111001010904       111001108014      
111001195177       111001273545       111001364322       111001467731      
111001560117       111001655325       111001757047       111001875701      
111001997245       111002128949       111002252116       111002389689      
111002564123       111002734335       111002920927  

449995539

    450170709       450334289       111001010982       111001108047      
111001195188       111001273567       111001364333       111001467786      
111001560151       111001655336       111001757070       111001875723      
111001997256       111002128972       111002252138       111002389702      
111002564279       111002734357       111002921007  

449995554

    450170733       450334297       111001011017       111001108092      
111001195199       111001273578       111001364355       111001467809      
111001560173       111001655538       111001757137       111001875745      
111001997267       111002128994       111002252251       111002389724      
111002564280       111002734380       111002921186  

449995653

    450170782       450334321       111001011028       111001108159      
111001195201       111001273589       111001364366       111001467843      
111001560229       111001655594       111001757171       111001875790      
111001997289       111002129007       111002252273       111002389746      
111002564291       111002734447       111002921232  

449995729

    450170808       450334347       111001011253       111001108205      
111001195212       111001273602       111001364434       111001467865      
111001560241       111001655606       111001757182       111001875813      
111001997302       111002129029       111002252385       111002389791      
111002564303       111002734458       111002921287  

449995737

    450170832       450334354       111001011264       111001108238      
111001195278       111001273613       111001364568       111001467887      
111001560263       111001655628       111001757216       111001875824      
111001997335       111002129030       111002252396       111002389858      
111002564336       111002734526       111002921298  

449995844

    450170873       450334388       111001011275       111001108249      
111001195289       111001273624       111001364580       111001467898      
111001560285       111001655695       111001757227       111001875835      
111001997346       111002129074       111002252420       111002389892      
111002564358       111002734537       111002921399  

449995919

    450170881       450334461       111001011286       111001108250      
111001195302       111001273668       111001364647       111001467911      
111001560319       111001655729       111001757249       111001875903      
111001997403       111002129153       111002252532       111002389915      
111002564459       111002734593       111002921513  

449995927

    450170998       450334487       111001011309       111001108261      
111001195313       111001273679       111001364658       111001467955      
111001560320       111001655785       111001757261       111001875936      
111001997458       111002129186       111002252543       111002389948      
111002564482       111002734649       111002921759  

449995935

    450171012       450334511       111001011310       111001108272      
111001195324       111001273680       111001364669       111001468013      
111001560331       111001655819       111001757283       111001875947      
111001997470       111002129210       111002252587       111002390041      
111002564538       111002734672       111002921771  

449995950

    450171053       450334552       111001011343       111001108294      
111001195357       111001273691       111001364760       111001468024      
111001560410       111001655864       111001757395       111001875981      
111001997492       111002129221       111002252633       111002390096      
111002564673       111002734694       111002921838  

449995976

    450171210       450334610       111001011376       111001108306      
111001195368       111001273703       111001364883       111001468035      
111001560476       111001655875       111001757418       111001876016      
111001997559       111002129232       111002252699       111002390119      
111002564729       111002734807       111002921939  

449996016

    450171236       450334628       111001011466       111001108317      
111001195379       111001273770       111001364894       111001468136      
111001560487       111001655886       111001757520       111001876072      
111001997605       111002129243       111002252734       111002390131      
111002564730       111002735033       111002921984  

449996024

    450171251       450334669       111001011499       111001108485      
111001195380       111001273804       111001364917       111001468158      
111001560511       111001655910       111001757553       111001876139      
111001997627       111002129254       111002252756       111002390153      
111002564921       111002735055       111002922008  

449996073

    450171277       450334677       111001011512       111001108496      
111001195403       111001273882       111001364939       111001468169      
111001560533       111001655921       111001757586       111001876173      
111001997649       111002129265       111002252824       111002390210      
111002564965       111002735145       111002922042  

449996115

    450171293       450334693       111001011545       111001108531      
111001195481       111001273938       111001364940       111001468192      
111001560544       111001655943       111001757597       111001876184      
111001997706       111002129276       111002252903       111002390254      
111002564976       111002735156       111002922086  

449996172

    450171301       450334719       111001011556       111001108553      
111001195504       111001274085       111001364962       111001468204      
111001560577       111001655954       111001757610       111001876195      
111001997739       111002129311       111002252925       111002390298      
111002565146       111002735257       111002922176  

449996206

    450171350       450334743       111001011602       111001108564      
111001195515       111001274096       111001364973       111001468271      
111001560588       111001655976       111001757643       111001876241      
111001997773       111002129322       111002252936       111002390300      
111002565179       111002735268       111002922187  

449996248

    450171392       450334768       111001011657       111001108575      
111001195526       111001274108       111001365019       111001468327      
111001560612       111001656034       111001757676       111001876308      
111001997784       111002129355       111002253061       111002390311      
111002565180       111002735325       111002922198  

449996370

    450171426       450334776       111001011668       111001108586      
111001195560       111001274119       111001365031       111001468338      
111001560645       111001656045       111001757698       111001876319      
111001997841       111002129401       111002253072       111002390366      
111002565203       111002735482       111002922468  

449996537

    450171624       450334883       111001011679       111001108597      
111001195593       111001274120       111001365042       111001468361      
111001560656       111001656067       111001757700       111001876375      
111001997852       111002129412       111002253128       111002390423      
111002565225       111002735549       111002922491  

449996560

    450171707       450335047       111001011691       111001108609      
111001195605       111001274142       111001365064       111001468372      
111001560690       111001656078       111001757755       111001876533      
111001997885       111002129423       111002253140       111002390445      
111002565292       111002735718       111002922862  

449996651

    450171731       450335062       111001011703       111001108610      
111001195616       111001274186       111001365086       111001468383      
111001560746       111001656089       111001757788       111001876713      
111001997942       111002129434       111002253184       111002390456      
111002565427       111002735763       111002922929  

449996768

    450171798       450335138       111001011725       111001108643      
111001195627       111001274209       111001365110       111001468394      
111001560791       111001656124       111001757799       111001876735      
111001997997       111002129456       111002253195       111002390490      
111002565438       111002735796       111002922941  

449996883

    450171822       450335187       111001011804       111001108654      
111001195638       111001274221       111001365154       111001468417      
111001560836       111001656168       111001757867       111001876746      
111001998000       111002129591       111002253285       111002390502      
111002565483       111002735853       111002923199  

449996966

    450171921       450335195       111001011815       111001108665      
111001195649       111001274243       111001365176       111001468440      
111001560858       111001656225       111001757902       111001876836      
111001998033       111002129647       111002253308       111002390579      
111002565641       111002735909       111002923212  

449997022

    450171947       450335294       111001011826       111001108698      
111001195650       111001274254       111001365200       111001468495      
111001560892       111001656269       111001757913       111001876881      
111001998055       111002129669       111002253342       111002390603      
111002565663       111002735910       111002923346  

449997071

    450171962       450335328       111001011859       111001108711      
111001195672       111001274265       111001365211       111001468552      
111001560904       111001656270       111001757957       111001876915      
111001998077       111002129692       111002253353       111002390636      
111002565674       111002735921       111002923357  

449997089

    450172077       450335351       111001011882       111001108722      
111001195706       111001274276       111001365255       111001468585      
111001560926       111001656281       111001757968       111001876937      
111001998145       111002129984       111002253410       111002390704      
111002565731       111002735987       111002923458  

449997097

    450172101       450335385       111001011905       111001108744      
111001195739       111001274311       111001365277       111001468675      
111001560937       111001656304       111001758026       111001876959      
111001998167       111002130009       111002253498       111002390737      
111002565809       111002736001       111002923504  

449997139

    450172119       450335401       111001011916       111001108834      
111001195751       111001274322       111001365288       111001468686      
111001560960       111001656326       111001758037       111001876982      
111001998246       111002130065       111002253511       111002390793      
111002565832       111002736034       111002923661  

449997303

    450172168       450335468       111001011938       111001108845      
111001195818       111001274344       111001365299       111001468697      
111001560982       111001656337       111001758060       111001877039      
111001998314       111002130098       111002253544       111002390816      
111002565876       111002736045       111002923717  

449997436

    450172226       450335591       111001011949       111001108867      
111001195874       111001274355       111001365312       111001468743      
111001560993       111001656393       111001758093       111001877073      
111001998358       111002130122       111002253577       111002390850      
111002565887       111002736067       111002923728  

449997550

    450172333       450335609       111001011950       111001108878      
111001195919       111001274388       111001365334       111001468754      
111001561006       111001656405       111001758138       111001877118      
111001998381       111002130133       111002253667       111002390883      
111002565900       111002736113       111002923795  

449997600

    450172432       450335633       111001011983       111001108890      
111001195931       111001274399       111001365389       111001468787      
111001561084       111001656438       111001758150       111001877129      
111001998415       111002130166       111002253724       111002390894      
111002566080       111002736269       111002923807  

449997634

    450172499       450335666       111001011994       111001108902      
111001195964       111001274434       111001365413       111001468798      
111001561107       111001656483       111001758194       111001877130      
111001998426       111002130177       111002253735       111002391053      
111002566114       111002736281       111002923830  

449997683

    450172630       450335716       111001012018       111001108913      
111001196044       111001274456       111001365435       111001468800      
111001561174       111001656506       111001758217       111001877141      
111001998437       111002130212       111002253746       111002391121      
111002566248       111002736304       111002923975  

449997709

    450172655       450335732       111001012029       111001108924      
111001196066       111001274502       111001365479       111001468811      
111001561185       111001656517       111001758228       111001877174      
111001998459       111002130234       111002253803       111002391132      
111002566271       111002736461       111002924033  

449997717

    450172663       450335757       111001012030       111001108957      
111001196101       111001274524       111001365503       111001468855      
111001561219       111001656528       111001758329       111001877185      
111001998572       111002130290       111002253825       111002391222      
111002566361       111002736584       111002924189  

449997758

    450172689       450335765       111001012052       111001108968      
111001196123       111001274535       111001365525       111001468934      
111001561231       111001656539       111001758352       111001877196      
111001998583       111002130313       111002253836       111002391277      
111002566372       111002736618       111002924190  

449997782

    450172713       450335864       111001012063       111001108979      
111001196134       111001274546       111001365592       111001468945      
111001561242       111001656540       111001758374       111001877231      
111001998594       111002130346       111002253858       111002391356      
111002566383       111002736629       111002924303  

449997790

    450172721       450335880       111001012096       111001108980      
111001196145       111001274579       111001365615       111001468990      
111001561297       111001656573       111001758554       111001877253      
111001998617       111002130357       111002253870       111002391457      
111002566439       111002736641       111002924314  

449997840

    450172754       450335914       111001012119       111001109004      
111001196167       111001274591       111001365626       111001469036      
111001561309       111001656595       111001758587       111001877310      
111001998673       111002130368       111002253881       111002391648      
111002566518       111002736674       111002924358  

449997907

    450172804       450335930       111001012120       111001109026      
111001196178       111001274603       111001365659       111001469047      
111001561310       111001656685       111001758712       111001877321      
111001998763       111002130380       111002253904       111002391660      
111002566585       111002736708       111002924369  

449997956

    450172820       450335955       111001012142       111001109059      
111001196190       111001274647       111001365660       111001469070      
111001561398       111001656696       111001758734       111001877376      
111001998909       111002130425       111002253915       111002391873      
111002566608       111002736843       111002924381  

449998012

    450172838       450335997       111001012197       111001109093      
111001196246       111001274669       111001365671       111001469137      
111001561433       111001656719       111001758880       111001877398      
111001998954       111002130436       111002253926       111002391929      
111002566631       111002736999       111002924392  

449998020

    450172853       450336169       111001012210       111001109105      
111001196257       111001274670       111001365716       111001469182      
111001561488       111001656720       111001758903       111001877422      
111001998965       111002130458       111002253937       111002391941      
111002566664       111002737013       111002924415  

449998038

    450172929       450336177       111001012276       111001109116      
111001196268       111001274726       111001365727       111001469227      
111001561501       111001656742       111001758970       111001877499      
111001998987       111002130548       111002254017       111002392043      
111002566697       111002737103       111002924505  

449998053

    450172937       450336276       111001012287       111001109138      
111001196280       111001274760       111001365738       111001469249      
111001561512       111001656753       111001759016       111001877512      
111001999056       111002130593       111002254028       111002392144      
111002566721       111002737237       111002924538  

449998061

    450172945       450336292       111001012311       111001109183      
111001196336       111001274771       111001365794       111001469283      
111001561523       111001656764       111001759061       111001877534      
111001999067       111002130638       111002254062       111002392245      
111002566732       111002737372       111002924583  

449998095

    450173026       450336383       111001012322       111001109194      
111001196347       111001274782       111001365828       111001469294      
111001561534       111001656797       111001759106       111001877556      
111001999102       111002130649       111002254141       111002392357      
111002566754       111002737417       111002924617  

449998236

    450173059       450336409       111001012355       111001109228      
111001196370       111001274805       111001365839       111001469306      
111001561556       111001656854       111001759151       111001877646      
111001999146       111002130661       111002254163       111002392447      
111002566787       111002737596       111002924987  

449998269

    450173125       450336417       111001012366       111001109240      
111001196381       111001274816       111001365840       111001469339      
111001561624       111001656887       111001759207       111001877657      
111001999281       111002130717       111002254174       111002392627      
111002566798       111002737608       111002925157  

449998277

    450173141       450336441       111001012399       111001109262      
111001196392       111001274849       111001365862       111001469373      
111001561646       111001656966       111001759218       111001877893      
111001999304       111002130773       111002254219       111002392638      
111002566800       111002737619       111002925236  

449998319

    450173166       450336458       111001012456       111001109284      
111001196404       111001274850       111001365873       111001469429      
111001561679       111001656988       111001759229       111001877938      
111001999315       111002130784       111002254297       111002392649      
111002566811       111002737765       111002925247  

449998335

    450173182       450336466       111001012490       111001109318      
111001196459       111001274872       111001365895       111001469430      
111001561680       111001657002       111001759230       111001877949      
111001999348       111002130829       111002254310       111002392650      
111002566855       111002737787       111002925348  

449998392

    450173208       450336490       111001012502       111001109330      
111001196460       111001274883       111001365918       111001469609      
111001561714       111001657046       111001759241       111001877950      
111001999371       111002130830       111002254343       111002392683      
111002566877       111002737811       111002925483  

449998434

    450173216       450336524       111001012513       111001109341      
111001196471       111001274906       111001365929       111001469621      
111001561758       111001657068       111001759263       111001878029      
111001999382       111002130863       111002254354       111002392739      
111002566899       111002737923       111002925618  

449998533

    450173224       450336557       111001012535       111001109385      
111001196482       111001274928       111001365963       111001469632      
111001561792       111001657080       111001759274       111001878175      
111001999393       111002130919       111002254365       111002392784      
111002566956       111002737934       111002925731  

449998574

    450173281       450336631       111001012546       111001109420      
111001196538       111001274951       111001365974       111001469665      
111001561860       111001657103       111001759342       111001878186      
111001999416       111002130986       111002254376       111002392795      
111002566989       111002738193       111002925810  

449998624

    450173315       450336664       111001012658       111001109442      
111001196550       111001274962       111001365985       111001469700      
111001561905       111001657114       111001759443       111001878197      
111001999449       111002131000       111002254466       111002392818      
111002567047       111002738227       111002925898  

449998780

    450173356       450336672       111001012669       111001109475      
111001196583       111001274973       111001365996       111001469711      
111001561916       111001657136       111001759465       111001878243      
111001999494       111002131033       111002254488       111002392829      
111002567058       111002738362       111002925966  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

449998806

    450173422       450336722       111001012692       111001109497      
111001196594       111001274995       111001366009       111001469722      
111001561938       111001657147       111001759487       111001878322      
111001999506       111002131055       111002254501       111002392830      
111002567126       111002738373       111002925977  

449998921

    450173505       450336730       111001012715       111001109521      
111001196640       111001275008       111001366010       111001469733      
111001561949       111001657169       111001759533       111001878344      
111001999573       111002131257       111002254545       111002392852      
111002567148       111002738441       111002926259  

449998947

    450173521       450336813       111001012748       111001109543      
111001196662       111001275042       111001366032       111001469744      
111001561950       111001657192       111001759577       111001878366      
111001999607       111002131279       111002254556       111002392874      
111002567171       111002738575       111002926282  

449998954

    450173570       450336888       111001012771       111001109554      
111001196673       111001275064       111001366054       111001469755      
111001561961       111001657215       111001759667       111001878377      
111001999652       111002131303       111002254567       111002392885      
111002567216       111002738586       111002926439  

449999069

    450173588       450336896       111001012816       111001109576      
111001196684       111001275097       111001366076       111001469788      
111001562007       111001657237       111001759960       111001878399      
111001999685       111002131314       111002254578       111002392920      
111002567227       111002738632       111002926529  

449999093

    450173620       450336904       111001012827       111001109600      
111001196729       111001275165       111001366087       111001469799      
111001562029       111001657248       111001759971       111001878489      
111001999876       111002131325       111002254589       111002392931      
111002567250       111002738733       111002926541  

449999135

    450173653       450336953       111001012838       111001109622      
111001196741       111001275200       111001366100       111001469801      
111001562085       111001657260       111001759982       111001878535      
111001999944       111002131381       111002254679       111002393033      
111002567317       111002738755       111002926552  

449999150

    450173711       450337209       111001012849       111001109633      
111001196752       111001275211       111001366111       111001469845      
111001562108       111001657338       111001760007       111001878636      
111001999966       111002131392       111002254680       111002393055      
111002567328       111002738766       111002926585  

449999176

    450173851       450337217       111001012872       111001109655      
111001196796       111001275266       111001366133       111001469867      
111001562119       111001657349       111001760063       111001878681      
111001999999       111002131404       111002254703       111002393066      
111002567508       111002738799       111002926631  

449999218

    450173935       450337274       111001012894       111001109666      
111001196808       111001275288       111001366144       111001469890      
111001562120       111001657428       111001760085       111001878692      
111002000005       111002131415       111002254747       111002393167      
111002567519       111002738801       111002926709  

449999234

    450174024       450337282       111001012917       111001109688      
111001196842       111001275299       111001366155       111001469902      
111001562153       111001657451       111001760131       111001878737      
111002000049       111002131426       111002254781       111002393202      
111002567531       111002738845       111002926721  

449999267

    450174040       450337324       111001012951       111001109699      
111001196853       111001275312       111001366166       111001469913      
111001562175       111001657495       111001760164       111001878759      
111002000050       111002131482       111002254815       111002393213      
111002567553       111002738867       111002926765  

449999291

    450174107       450337365       111001012962       111001109701      
111001196864       111001275345       111001366177       111001469924      
111001562197       111001657507       111001760186       111001878782      
111002000072       111002131505       111002254837       111002393246      
111002567575       111002738980       111002926787  

449999390

    450174115       450337431       111001012973       111001109723      
111001196921       111001275402       111001366201       111001469946      
111001562210       111001657518       111001760232       111001878805      
111002000083       111002131549       111002255029       111002393336      
111002567610       111002739048       111002926844  

449999424

    450174156       450337456       111001012984       111001109734      
111001196943       111001275413       111001366212       111001469957      
111001562221       111001657530       111001760243       111001878850      
111002000117       111002131639       111002255041       111002393358      
111002567632       111002739059       111002926888  

449999432

    450174164       450337464       111001013008       111001109745      
111001196965       111001275424       111001366256       111001469979      
111001562243       111001657541       111001760254       111001878872      
111002000139       111002131640       111002255074       111002393381      
111002567700       111002739093       111002927193  

449999564

    450174198       450337472       111001013019       111001109756      
111001196987       111001275480       111001366267       111001469980      
111001562276       111001657552       111001760344       111001878939      
111002000195       111002131730       111002255120       111002393606      
111002567733       111002739116       111002927238  

449999598

    450174214       450337498       111001013020       111001109767      
111001196998       111001275491       111001366289       111001469991      
111001562287       111001657721       111001760355       111001879008      
111002000207       111002131774       111002255164       111002393628      
111002567766       111002739149       111002927452  

449999705

    450174230       450337522       111001013031       111001109778      
111001197034       111001275503       111001366302       111001470016      
111001562377       111001657776       111001760377       111001879020      
111002000241       111002131785       111002255197       111002393662      
111002567788       111002739194       111002927496  

449999937

    450174248       450337597       111001013053       111001109802      
111001197045       111001275514       111001366313       111001470072      
111001562388       111001657787       111001760423       111001879053      
111002000263       111002131853       111002255232       111002393673      
111002567799       111002739284       111002927531  

449999986

    450174255       450337605       111001013064       111001109813      
111001197067       111001275525       111001366368       111001470083      
111001562399       111001657798       111001760456       111001879064      
111002000319       111002131864       111002255254       111002393684      
111002567801       111002739396       111002927597  

450000021

    450174263       450337704       111001013109       111001109846      
111001197090       111001275558       111001366379       111001470094      
111001562401       111001657800       111001760502       111001879143      
111002000320       111002131897       111002255276       111002393718      
111002567812       111002739420       111002927609  

450000096

    450174321       450337779       111001013110       111001109868      
111001197135       111001275581       111001366414       111001470128      
111001562434       111001657855       111001760535       111001879165      
111002000331       111002131932       111002255322       111002393729      
111002567845       111002739497       111002927676  

450000138

    450174339       450337803       111001013121       111001109891      
111001197180       111001275604       111001366425       111001470139      
111001562445       111001657934       111001760546       111001879187      
111002000409       111002132001       111002255377       111002393741      
111002567878       111002739655       111002927766  

450000179

    450174347       450337894       111001013132       111001109936      
111001197191       111001275615       111001366481       111001470151      
111001562489       111001657978       111001760614       111001879211      
111002000410       111002132089       111002255388       111002393752      
111002567902       111002739688       111002927777  

450000187

    450174354       450337928       111001013154       111001109947      
111001197214       111001275637       111001366504       111001470230      
111001562546       111001658003       111001760647       111001879299      
111002000443       111002132102       111002255401       111002393785      
111002567935       111002739734       111002927834  

450000328

    450174404       450337936       111001013165       111001110006      
111001197225       111001275648       111001366515       111001470241      
111001562557       111001658069       111001760670       111001879301      
111002000498       111002132124       111002255423       111002393796      
111002567946       111002739790       111002927845  

450000419

    450174487       450338017       111001013176       111001110017      
111001197236       111001275660       111001366537       111001470263      
111001562568       111001658092       111001760692       111001879323      
111002000500       111002132247       111002255434       111002393831      
111002567979       111002739813       111002927902  

450000427

    450174503       450338025       111001013198       111001110028      
111001197449       111001275693       111001366548       111001470274      
111001562579       111001658160       111001760715       111001879389      
111002000555       111002132258       111002255467       111002393909      
111002567991       111002739835       111002927913  

450000468

    450174651       450338041       111001013200       111001110051      
111001197461       111001275738       111001366560       111001470364      
111001562580       111001658171       111001760805       111001879413      
111002000566       111002132337       111002255478       111002393943      
111002568004       111002739846       111002927957  

450000484

    450174677       450338074       111001013211       111001110084      
111001197472       111001275783       111001366571       111001470443      
111001562625       111001658193       111001760850       111001879491      
111002000645       111002132359       111002255489       111002393965      
111002568026       111002739868       111002927980  

450000567

    450174685       450338116       111001013222       111001110107      
111001197506       111001275794       111001366582       111001470498      
111001562647       111001658216       111001760861       111001879503      
111002000656       111002132382       111002255490       111002393998      
111002568037       111002739879       111002928059  

450000674

    450174701       450338157       111001013233       111001110130      
111001197517       111001275828       111001366605       111001470511      
111001562669       111001658238       111001760872       111001879536      
111002000689       111002132416       111002255513       111002394012      
111002568048       111002739880       111002928082  

450000716

    450174958       450338165       111001013244       111001110163      
111001197528       111001275839       111001366616       111001470544      
111001562670       111001658250       111001760917       111001879626      
111002000724       111002132449       111002255524       111002394056      
111002568082       111002739891       111002928138  

450000807

    450174974       450338173       111001013255       111001110174      
111001197562       111001275895       111001366638       111001470601      
111001562681       111001658306       111001760939       111001879659      
111002000735       111002132461       111002255535       111002394067      
111002568093       111002739914       111002928150  

450000849

    450175302       450338181       111001013266       111001110196      
111001197663       111001275907       111001366649       111001470634      
111001562704       111001658328       111001760962       111001879738      
111002000757       111002132540       111002255546       111002394146      
111002568138       111002739936       111002928161  

450000898

    450175310       450338199       111001013288       111001110208      
111001197674       111001275929       111001366661       111001470735      
111001562715       111001658340       111001760973       111001879772      
111002000768       111002132551       111002255568       111002394157      
111002568161       111002740073       111002928240  

450000914

    450175328       450338207       111001013301       111001110219      
111001197731       111001275941       111001366672       111001470768      
111001562726       111001658373       111001761064       111001879817      
111002000814       111002132562       111002255580       111002394180      
111002568172       111002740208       111002928385  

450000963

    450175336       450338215       111001013312       111001110242      
111001197742       111001275974       111001366683       111001470779      
111001562737       111001658407       111001761075       111001879828      
111002000847       111002132584       111002255614       111002394236      
111002568183       111002740264       111002928420  

450001078

    450175401       450338223       111001013323       111001110253      
111001197786       111001275985       111001366706       111001470791      
111001562771       111001658418       111001761198       111001879840      
111002000892       111002132674       111002255636       111002394304      
111002568206       111002740309       111002928486  

450001086

    450175500       450338231       111001013334       111001110275      
111001197810       111001276043       111001366728       111001470869      
111001562782       111001658441       111001761233       111001879929      
111002000926       111002132696       111002255647       111002394315      
111002568217       111002740343       111002928497  

450001102

    450175542       450338256       111001013356       111001110297      
111001197821       111001276065       111001366751       111001470870      
111001562805       111001658485       111001761244       111001879930      
111002000948       111002132764       111002255670       111002394326      
111002568239       111002740354       111002928532  

450001227

    450175674       450338272       111001013367       111001110310      
111001197843       111001276100       111001366773       111001470915      
111001562816       111001658508       111001761277       111001879941      
111002000971       111002132797       111002255704       111002394337      
111002568240       111002740387       111002928611  

450001235

    450175682       450338280       111001013378       111001110332      
111001197898       111001276122       111001366784       111001470948      
111001562838       111001658519       111001761299       111001879952      
111002001006       111002132999       111002255726       111002394371      
111002568262       111002740455       111002928677  

450001243

    450175716       450338330       111001013390       111001110376      
111001197922       111001276144       111001366795       111001470971      
111001562872       111001658542       111001761390       111001879985      
111002001028       111002133046       111002255760       111002394450      
111002568273       111002740646       111002928699  

450001383

    450175724       450338363       111001013413       111001110387      
111001197933       111001276199       111001366807       111001470982      
111001562906       111001658564       111001761468       111001880044      
111002001062       111002133091       111002255771       111002394517      
111002568284       111002740691       111002928701  

450001391

    450175732       450338389       111001013424       111001110400      
111001197944       111001276212       111001366818       111001471017      
111001562928       111001658665       111001761479       111001880055      
111002001095       111002133125       111002255793       111002394539      
111002568329       111002740714       111002928880  

450001474

    450175757       450338447       111001013435       111001110433      
111001197977       111001276313       111001366829       111001471028      
111001562939       111001658700       111001761525       111001880088      
111002001118       111002133158       111002255805       111002394652      
111002568408       111002740725       111002928914  

450001508

    450175807       450338488       111001013446       111001110466      
111001197988       111001276324       111001366830       111001471040      
111001562940       111001658722       111001761536       111001880101      
111002001130       111002133181       111002255861       111002394731      
111002568419       111002740747       111002928958  

450001516

    450175831       450338496       111001013457       111001110477      
111001197999       111001276357       111001366841       111001471062      
111001562951       111001658755       111001761581       111001880112      
111002001141       111002133215       111002255928       111002394775      
111002568420       111002740893       111002929229  

450001524

    450175948       450338512       111001013468       111001110488      
111001198013       111001276368       111001366852       111001471084      
111001562962       111001658766       111001761592       111001880123      
111002001174       111002133237       111002256019       111002395080      
111002568453       111002740916       111002929331  

450001540

    450176003       450338611       111001013479       111001110499      
111001198035       111001276379       111001366885       111001471095      
111001562973       111001658777       111001761604       111001880156      
111002001185       111002133259       111002256020       111002395169      
111002568464       111002740927       111002929353  

450001664

    450176037       450338678       111001013480       111001110512      
111001198080       111001276380       111001366919       111001471107      
111001562984       111001658799       111001761693       111001880189      
111002001196       111002133260       111002256097       111002395204      
111002568486       111002740938       111002929476  

450001797

    450176128       450338686       111001013491       111001110545      
111001198103       111001276391       111001366920       111001471129      
111001563008       111001658812       111001761750       111001880190      
111002001219       111002133293       111002256109       111002395215      
111002568521       111002740961       111002929544  

450001839

    450176219       450338736       111001013547       111001110590      
111001198114       111001276403       111001366931       111001471141      
111001563020       111001658845       111001761761       111001880235      
111002001220       111002133305       111002256110       111002395248      
111002568532       111002740994       111002929634  

450001847

    450176367       450338744       111001013558       111001110602      
111001198169       111001276458       111001366953       111001471163      
111001563053       111001658890       111001761772       111001880246      
111002001286       111002133327       111002256132       111002395417      
111002568576       111002741018       111002929667  

450001904

    450176375       450338793       111001013570       111001110613      
111001198192       111001276469       111001366964       111001471208      
111001563075       111001658924       111001761806       111001880280      
111002001297       111002133350       111002256187       111002395439      
111002568611       111002741041       111002929746  

450001912

    450176474       450338868       111001013581       111001110646      
111001198204       111001276470       111001367000       111001471332      
111001563109       111001658946       111001761884       111001880358      
111002001310       111002133361       111002256211       111002395440      
111002568622       111002741074       111002929779  

450001961

    450176524       450338892       111001013592       111001110657      
111001198226       111001276481       111001367011       111001471354      
111001563121       111001658957       111001761918       111001880370      
111002001365       111002133518       111002256244       111002395462      
111002568633       111002741085       111002929780  

450001987

    450176573       450339064       111001013626       111001110668      
111001198237       111001276650       111001367022       111001471365      
111001563165       111001658968       111001761941       111001880459      
111002001422       111002133563       111002256255       111002395552      
111002568644       111002741153       111002929791  

450001995

    450176623       450339163       111001013637       111001110871      
111001198248       111001276672       111001367033       111001471398      
111001563200       111001658991       111001761974       111001880561      
111002001433       111002133631       111002256323       111002395563      
111002568666       111002741221       111002929847  

450002035

    450176631       450339197       111001013648       111001110882      
111001198271       111001276683       111001367044       111001471411      
111001563233       111001659037       111001761996       111001880583      
111002001444       111002133664       111002256468       111002395619      
111002568677       111002741366       111002929858  

450002175

    450176649       450339288       111001013660       111001110916      
111001198316       111001276706       111001367055       111001471433      
111001563244       111001659105       111001762010       111001880628      
111002001488       111002133710       111002256558       111002395675      
111002568688       111002741377       111002929959  

450002209

    450176706       450339346       111001013671       111001110927      
111001198327       111001276728       111001367066       111001471444      
111001563266       111001659116       111001762100       111001880673      
111002001499       111002133776       111002256581       111002395721      
111002568712       111002741782       111002929971  

450002266

    450176748       450339361       111001013682       111001110961      
111001198383       111001276740       111001367099       111001471455      
111001563299       111001659127       111001762133       111001880684      
111002001556       111002133787       111002256637       111002395732      
111002568723       111002741838       111002929982  

450002282

    450176755       450339387       111001013693       111001110994      
111001198417       111001276784       111001367145       111001471466      
111001563301       111001659217       111001762144       111001880718      
111002001567       111002133901       111002256659       111002395798      
111002568734       111002741928       111002930119  

450002308

    450176847       450339403       111001013716       111001111029      
111001198428       111001276807       111001367279       111001471488      
111001563323       111001659239       111001762155       111001880730      
111002001578       111002133945       111002256682       111002395866      
111002568745       111002742086       111002930164  

450002324

    450176904       450339437       111001013727       111001111041      
111001198451       111001276830       111001367370       111001471499      
111001563334       111001659251       111001762166       111001880842      
111002001602       111002134003       111002256727       111002395934      
111002568767       111002742109       111002930232  

450002332

    450176920       450339478       111001013738       111001111063      
111001198473       111001276896       111001367426       111001471501      
111001563345       111001659284       111001762188       111001880864      
111002001646       111002134014       111002256738       111002395978      
111002568790       111002742132       111002930300  

450002340

    450177050       450339494       111001013749       111001111074      
111001198529       111001276908       111001367482       111001471512      
111001563356       111001659307       111001762199       111001880897      
111002001657       111002134069       111002256772       111002396069      
111002568802       111002742143       111002930322  

450002407

    450177134       450339536       111001013761       111001111085      
111001198563       111001276931       111001367516       111001471590      
111001563367       111001659329       111001762212       111001880909      
111002001679       111002134115       111002256862       111002396070      
111002568813       111002742176       111002930366  

450002423

    450177142       450339551       111001013772       111001111108      
111001198574       111001276942       111001367549       111001471624      
111001563389       111001659352       111001762223       111001880910      
111002001691       111002134126       111002256884       111002396081      
111002568824       111002742233       111002930377  

450002464

    450177217       450339569       111001013806       111001111119      
111001198585       111001276953       111001367550       111001471691      
111001563390       111001659363       111001762458       111001880921      
111002001725       111002134159       111002256918       111002396092      
111002568835       111002742301       111002930423  

450002548

    450177241       450339619       111001013817       111001111142      
111001198608       111001276975       111001367583       111001471714      
111001563413       111001659385       111001762481       111001880932      
111002001736       111002134171       111002256930       111002396193      
111002568879       111002742312       111002930580  

450002589

    450177274       450339668       111001013828       111001111153      
111001198619       111001277000       111001367718       111001471758      
111001563424       111001659408       111001762504       111001880943      
111002001781       111002134216       111002256963       111002396238      
111002568880       111002742491       111002930625  

450002688

    450177357       450339734       111001013839       111001111164      
111001198631       111001277033       111001367785       111001471804      
111001563457       111001659419       111001762548       111001880987      
111002001804       111002134362       111002256996       111002396272      
111002568891       111002742558       111002930647  

450002845

    450177373       450339775       111001013851       111001111175      
111001198642       111001277055       111001367796       111001471826      
111001563468       111001659453       111001762559       111001881012      
111002001815       111002134441       111002257076       111002396283      
111002568914       111002742693       111002930939  

450002886

    450177381       450339783       111001013862       111001111186      
111001198710       111001277077       111001367820       111001471848      
111001563479       111001659486       111001762582       111001881089      
111002001826       111002134452       111002257098       111002396306      
111002568925       111002742705       111002930951  

450002951

    450177399       450339874       111001013873       111001111197      
111001198754       111001277088       111001367842       111001471859      
111001563480       111001659509       111001762593       111001881102      
111002001837       111002134519       111002257155       111002396339      
111002568936       111002742749       111002930995  

450002977

    450177456       450339981       111001013884       111001111209      
111001198776       111001277112       111001367853       111001471882      
111001563491       111001659521       111001762661       111001881157      
111002001859       111002134520       111002257212       111002396351      
111002568947       111002742783       111002931109  

450002985

    450177480       450340039       111001013907       111001111210      
111001198787       111001277145       111001367864       111001471893      
111001563514       111001659532       111001762672       111001881247      
111002001860       111002134575       111002257223       111002396373      
111002568958       111002742851       111002931165  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450002993

    450177498       450340070       111001013918       111001111221      
111001198800       111001277167       111001367921       111001471905      
111001563525       111001659554       111001762717       111001881360      
111002001905       111002134597       111002257234       111002396429      
111002568969       111002742873       111002931211  

450003017

    450177506       450340096       111001013930       111001111232      
111001198822       111001277178       111001367932       111001472029      
111001563558       111001659565       111001762784       111001881382      
111002001927       111002134610       111002257256       111002396496      
111002568970       111002742895       111002931222  

450003041

    450177613       450340146       111001013941       111001111276      
111001198833       111001277213       111001367965       111001472063      
111001563570       111001659576       111001762795       111001881393      
111002001950       111002134687       111002257267       111002396519      
111002569005       111002742907       111002931323  

450003058

    450177654       450340187       111001013952       111001111298      
111001198844       111001277246       111001368113       111001472119      
111001563581       111001659598       111001762807       111001881427      
111002002030       111002134744       111002257290       111002396531      
111002569027       111002742952       111002931413  

450003165

    450177662       450340203       111001013963       111001111333      
111001198877       111001277257       111001368124       111001472164      
111001563592       111001659666       111001762919       111001881472      
111002002063       111002134766       111002257302       111002396643      
111002569038       111002742974       111002931648  

450003207

    450177670       450340211       111001013974       111001111377      
111001198899       111001277291       111001368135       111001472197      
111001563626       111001659677       111001762942       111001881506      
111002002085       111002134777       111002257324       111002396654      
111002569049       111002742996       111002931727  

450003264

    450177761       450340237       111001013985       111001111401      
111001198901       111001277314       111001368179       111001472209      
111001563659       111001659688       111001762953       111001881540      
111002002096       111002134788       111002257380       111002396766      
111002569050       111002743010       111002931738  

450003280

    450177787       450340286       111001013996       111001111412      
111001198912       111001277325       111001368236       111001472210      
111001563660       111001659701       111001762997       111001881562      
111002002120       111002134801       111002257436       111002396788      
111002569061       111002743076       111002931840  

450003322

    450177803       450340344       111001014009       111001111423      
111001198945       111001277347       111001368269       111001472221      
111001563671       111001659712       111001763033       111001881584      
111002002131       111002134812       111002257458       111002396889      
111002569072       111002743100       111002932100  

450003348

    450177829       450340351       111001014010       111001111434      
111001198978       111001277448       111001368281       111001472243      
111001563682       111001659734       111001763044       111001881607      
111002002142       111002134845       111002257469       111002396935      
111002569083       111002743111       111002932111  

450003371

    450177837       450340401       111001014021       111001111467      
111001199014       111001277471       111001368326       111001472254      
111001563693       111001659745       111001763066       111001881652      
111002002197       111002134902       111002257470       111002396957      
111002569094       111002743133       111002932212  

450003496

    450178058       450340500       111001014043       111001111478      
111001199047       111001277505       111001368382       111001472287      
111001563727       111001659767       111001763077       111001881674      
111002002221       111002134924       111002257515       111002396980      
111002569117       111002743155       111002932278  

450003629

    450178108       450340559       111001014065       111001111489      
111001199069       111001277549       111001368405       111001472298      
111001563738       111001659789       111001763099       111001881708      
111002002265       111002134957       111002257560       111002397026      
111002569128       111002743201       111002932335  

450003637

    450178157       450340609       111001014076       111001111513      
111001199104       111001277550       111001368416       111001472300      
111001563749       111001659790       111001763178       111001881832      
111002002287       111002135015       111002257627       111002397071      
111002569139       111002743267       111002932436  

450003694

    450178165       450340617       111001014133       111001111524      
111001199115       111001277561       111001368438       111001472366      
111001563750       111001659802       111001763189       111001881876      
111002002322       111002135060       111002257706       111002397149      
111002569140       111002743290       111002932447  

450003835

    450178256       450340666       111001014267       111001111535      
111001199126       111001277572       111001368449       111001472412      
111001563761       111001659813       111001763224       111001881887      
111002002333       111002135093       111002257739       111002397161      
111002569151       111002743302       111002932470  

450003892

    450178298       450340724       111001014290       111001111579      
111001199148       111001277617       111001368450       111001472478      
111001563772       111001659824       111001763246       111001881900      
111002002377       111002135105       111002257740       111002397194      
111002569162       111002743368       111002932548  

450003918

    450178314       450340732       111001014379       111001111591      
111001199160       111001277628       111001368472       111001472489      
111001563817       111001659857       111001763279       111001881955      
111002002388       111002135127       111002257751       111002397307      
111002569173       111002743638       111002932559  

450004031

    450178363       450340740       111001014391       111001111603      
111001199283       111001277639       111001368494       111001472524      
111001563828       111001659879       111001763280       111001882035      
111002002412       111002135217       111002257784       111002397363      
111002569195       111002743683       111002932571  

450004064

    450178397       450340914       111001014403       111001111636      
111001199306       111001277662       111001368506       111001472568      
111001563839       111001659880       111001763460       111001882103      
111002002502       111002135239       111002257795       111002397419      
111002569207       111002743694       111002932582  

450004098

    450178462       450340955       111001014436       111001111670      
111001199328       111001277673       111001368517       111001472579      
111001563840       111001659903       111001763493       111001882136      
111002002692       111002135240       111002257830       111002397677      
111002569229       111002743728       111002932672  

450004189

    450178470       450340963       111001014458       111001111759      
111001199340       111001277695       111001368539       111001472603      
111001563862       111001659925       111001763516       111001882248      
111002002928       111002135262       111002257908       111002397756      
111002569252       111002743751       111002932706  

450004213

    450178488       450341045       111001014616       111001111793      
111001199362       111001277729       111001368551       111001472636      
111001563884       111001659947       111001763550       111001882259      
111002003176       111002135318       111002257953       111002397790      
111002569263       111002743807       111002932751  

450004262

    450178496       450341102       111001014638       111001111816      
111001199395       111001277741       111001368607       111001472658      
111001563918       111001659969       111001763561       111001882260      
111002003187       111002135385       111002257975       111002397813      
111002569274       111002743852       111002932795  

450004361

    450178512       450341110       111001014650       111001111827      
111001199418       111001277774       111001368809       111001472669      
111001563929       111001659970       111001763583       111001882271      
111002003200       111002135419       111002257986       111002397835      
111002569319       111002743964       111002932807  

450004379

    450178710       450341136       111001014661       111001111838      
111001199463       111001277796       111001368843       111001472670      
111001563930       111001659981       111001763617       111001882305      
111002003222       111002135420       111002258044       111002397914      
111002569342       111002744000       111002933011  

450004395

    450178793       450341201       111001014672       111001111850      
111001199496       111001277808       111001368854       111001472692      
111001563941       111001659992       111001763628       111001882327      
111002003390       111002135521       111002258099       111002397947      
111002569364       111002744213       111002933055  

450004411

    450178801       450341318       111001014728       111001111883      
111001199508       111001277831       111001368876       111001472726      
111001563952       111001660006       111001763639       111001882338      
111002003402       111002135565       111002258101       111002398016      
111002569410       111002744369       111002933088  

450004437

    450178868       450341326       111001014773       111001111940      
111001199519       111001277853       111001368898       111001472748      
111001563974       111001660039       111001763651       111001882349      
111002003581       111002135598       111002258123       111002398049      
111002569432       111002744404       111002933101  

450004577

    450178884       450341342       111001014830       111001111984      
111001199553       111001277864       111001368988       111001472759      
111001563985       111001660141       111001763673       111001882361      
111002003615       111002135644       111002258145       111002398072      
111002569599       111002744448       111002933112  

450004585

    450178926       450341433       111001014841       111001112020      
111001199575       111001277910       111001369013       111001472805      
111001563996       111001660152       111001763741       111001882372      
111002003626       111002135802       111002258156       111002398128      
111002569746       111002744505       111002933178  

450004619

    450178934       450341474       111001015033       111001112075      
111001199597       111001277921       111001369024       111001472816      
111001564009       111001660163       111001763752       111001882383      
111002003660       111002135846       111002258178       111002398331      
111002569791       111002744572       111002933189  

450004635

    450178975       450341490       111001015044       111001112097      
111001199632       111001277932       111001369046       111001472827      
111001564021       111001660174       111001763875       111001882394      
111002003828       111002135857       111002258189       111002398342      
111002569847       111002744583       111002933235  

450004692

    450179015       450341540       111001015077       111001112176      
111001199654       111001277954       111001369114       111001472883      
111001564076       111001660185       111001763954       111001882462      
111002003840       111002135947       111002258190       111002398364      
111002569892       111002744729       111002933314  

450004718

    450179098       450341797       111001015088       111001112200      
111001199665       111001277976       111001369305       111001472906      
111001564087       111001660219       111001763976       111001882484      
111002003884       111002136027       111002258224       111002398432      
111002569926       111002744774       111002933347  

450004726

    450179155       450341813       111001015101       111001112211      
111001199687       111001278001       111001369394       111001472940      
111001564100       111001660242       111001764023       111001882495      
111002003907       111002136050       111002258235       111002398511      
111002570120       111002744886       111002933369  

450004825

    450179171       450341920       111001015156       111001112222      
111001199698       111001278012       111001369563       111001472973      
111001564111       111001660253       111001764034       111001882518      
111002003918       111002136106       111002258246       111002398544      
111002570197       111002744965       111002933482  

450004890

    450179262       450341946       111001015213       111001112266      
111001199700       111001278023       111001369620       111001472984      
111001564144       111001660264       111001764045       111001882541      
111002003996       111002136117       111002258279       111002398566      
111002570210       111002745023       111002933527  

450004916

    450179288       450341953       111001015224       111001112299      
111001199733       111001278034       111001369664       111001473020      
111001564155       111001660275       111001764078       111001882552      
111002004032       111002136139       111002258336       111002398656      
111002570221       111002745359       111002933628  

450004973

    450179320       450341987       111001015235       111001112312      
111001199744       111001278067       111001369754       111001473031      
111001564166       111001660286       111001764135       111001882619      
111002004054       111002136140       111002258358       111002398713      
111002570355       111002745450       111002933640  

450005012

    450179346       450342019       111001015257       111001112334      
111001199755       111001278089       111001369800       111001473097      
111001564199       111001660297       111001764157       111001882642      
111002004100       111002136151       111002258392       111002398735      
111002570366       111002745461       111002933819  

450005038

    450179403       450342084       111001015268       111001112367      
111001199766       111001278090       111001369822       111001473109      
111001564223       111001660343       111001764179       111001882721      
111002004122       111002136162       111002258415       111002398746      
111002570524       111002745472       111002933875  

450005145

    450179528       450342134       111001015303       111001112390      
111001199788       111001278135       111001369866       111001473121      
111001564234       111001660400       111001764180       111001882800      
111002004177       111002136207       111002258493       111002398836      
111002570580       111002745528       111002934089  

450005178

    450179536       450342183       111001015336       111001112402      
111001199812       111001278168       111001369899       111001473187      
111001564245       111001660411       111001764225       111001882822      
111002004199       111002136229       111002258572       111002398847      
111002570614       111002745595       111002934157  

450005319

    450179569       450342258       111001015347       111001112413      
111001199834       111001278179       111001369901       111001473222      
111001564256       111001660422       111001764269       111001882833      
111002004223       111002136241       111002258594       111002399017      
111002570658       111002745618       111002934225  

450005335

    450179593       450342290       111001015358       111001112604      
111001199845       111001278214       111001369978       111001473255      
111001564289       111001660444       111001764315       111001882844      
111002004245       111002136252       111002258606       111002399039      
111002570670       111002745652       111002934258  

450005368

    450179627       450342324       111001015369       111001112637      
111001199867       111001278304       111001369989       111001473277      
111001564302       111001660455       111001764360       111001882877      
111002004256       111002136296       111002258707       111002399220      
111002570692       111002745865       111002934326  

450005376

    450179684       450342365       111001015370       111001112660      
111001199890       111001278326       111001370015       111001473299      
111001564324       111001660488       111001764371       111001882901      
111002004290       111002136319       111002258718       111002399242      
111002570726       111002745955       111002934449  

450005517

    450179841       450342506       111001015392       111001112693      
111001199991       111001278337       111001370026       111001473301      
111001564368       111001660501       111001764393       111001882912      
111002004313       111002136320       111002258729       111002399253      
111002570759       111002746068       111002934461  

450005525

    450179858       450342514       111001015404       111001112727      
111001200017       111001278348       111001370037       111001473312      
111001564379       111001660523       111001764461       111001882967      
111002004335       111002136331       111002258730       111002399286      
111002570816       111002746350       111002934517  

450005541

    450179866       450342639       111001015459       111001112794      
111001200028       111001278359       111001370048       111001473334      
111001564391       111001660534       111001764472       111001883047      
111002004403       111002136342       111002258741       111002399297      
111002570962       111002746383       111002934629  

450005657

    450179874       450342670       111001015482       111001112839      
111001200039       111001278360       111001370059       111001473367      
111001564414       111001660545       111001764494       111001883069      
111002004436       111002136533       111002258752       111002399310      
111002570973       111002746451       111002934652  

450005780

    450179908       450342688       111001015493       111001112862      
111001200040       111001278405       111001370060       111001473378      
111001564425       111001660578       111001764539       111001883092      
111002004458       111002136544       111002258808       111002399376      
111002570995       111002746484       111002934674  

450005806

    450179916       450342704       111001015527       111001112895      
111001200051       111001278416       111001370093       111001473389      
111001564436       111001660602       111001764540       111001883148      
111002004526       111002136577       111002258831       111002399398      
111002571075       111002746631       111002934685  

450005848

    450179957       450342761       111001015572       111001112907      
111001200084       111001278461       111001370105       111001473413      
111001564458       111001660624       111001764551       111001883171      
111002004616       111002136588       111002258897       111002399411      
111002571086       111002746732       111002934708  

450005871

    450179999       450342837       111001015583       111001112941      
111001200118       111001278483       111001370127       111001473435      
111001564469       111001660680       111001764562       111001883205      
111002004818       111002136601       111002258943       111002399466      
111002571109       111002746776       111002934720  

450005889

    450180021       450342878       111001015594       111001112952      
111001200129       111001278528       111001370149       111001473457      
111001564481       111001660747       111001764595       111001883249      
111002004830       111002136634       111002258976       111002399488      
111002571187       111002746798       111002934843  

450005897

    450180047       450342894       111001015662       111001112963      
111001200163       111001278551       111001370161       111001473468      
111001564504       111001660758       111001764630       111001883317      
111002005011       111002136645       111002259012       111002399499      
111002571222       111002746844       111002934865  

450005921

    450180062       450342928       111001015695       111001113199      
111001200174       111001278607       111001370239       111001473479      
111001564515       111001660804       111001764641       111001883351      
111002005055       111002136702       111002259023       111002399523      
111002571277       111002746888       111002934911  

450005939

    450180211       450342977       111001015730       111001113212      
111001200185       111001278629       111001370273       111001473503      
111001564526       111001660837       111001764652       111001883362      
111002005077       111002136735       111002259034       111002399624      
111002571389       111002746899       111002934955  

450005947

    450180260       450342985       111001015752       111001113245      
111001200196       111001278630       111001370341       111001473547      
111001564537       111001660859       111001764674       111001883384      
111002005088       111002136746       111002259247       111002399703      
111002571435       111002746967       111002934988  

450006044

    450180278       450343140       111001015763       111001113267      
111001200208       111001278641       111001370363       111001473558      
111001564559       111001660860       111001764720       111001883407      
111002005101       111002136757       111002259258       111002399714      
111002571479       111002747070       111002935024  

450006051

    450180286       450343173       111001015774       111001113290      
111001200219       111001278663       111001370385       111001473569      
111001564560       111001660893       111001764797       111001883429      
111002005178       111002136779       111002259292       111002399826      
111002571514       111002747272       111002935035  

450006069

    450180476       450343181       111001015808       111001113414      
111001200220       111001278674       111001370453       111001473570      
111001564571       111001660905       111001764843       111001883452      
111002005190       111002136780       111002259315       111002399848      
111002571525       111002747294       111002935147  

450006143

    450180500       450343249       111001015819       111001113425      
111001200264       111001278685       111001370475       111001473604      
111001564582       111001660961       111001764854       111001883463      
111002005213       111002136825       111002259360       111002399994      
111002571558       111002747317       111002935158  

450006168

    450180542       450343298       111001015875       111001113447      
111001200286       111001278696       111001370509       111001473615      
111001564593       111001660994       111001764876       111001883474      
111002005224       111002136869       111002259382       111002400009      
111002571626       111002747340       111002935170  

450006234

    450180583       450343314       111001015897       111001113458      
111001200309       111001278731       111001370521       111001473637      
111001564605       111001661007       111001764887       111001883508      
111002005268       111002136915       111002259438       111002400010      
111002571659       111002747407       111002935237  

450006267

    450180609       450343397       111001015954       111001113470      
111001200321       111001278742       111001370576       111001473648      
111001564627       111001661018       111001764898       111001883519      
111002005325       111002136959       111002259449       111002400098      
111002571693       111002747452       111002935260  

450006374

    450180625       450343405       111001015965       111001113492      
111001200343       111001278753       111001370622       111001473659      
111001564638       111001661029       111001764900       111001883542      
111002005336       111002136960       111002259450       111002400166      
111002571716       111002747463       111002935349  

450006382

    450180633       450343421       111001016034       111001113548      
111001200365       111001278764       111001370644       111001473660      
111001564649       111001661074       111001764933       111001883586      
111002005437       111002136993       111002259483       111002400177      
111002571727       111002747508       111002935361  

450006556

    450180666       450343439       111001016045       111001113559      
111001200387       111001278786       111001370655       111001473682      
111001564650       111001661120       111001764999       111001883597      
111002005550       111002137006       111002259584       111002400188      
111002571772       111002747520       111002935372  

450006655

    450180724       450343447       111001016056       111001113571      
111001200422       111001278809       111001370688       111001473738      
111001564661       111001661131       111001765024       111001883632      
111002005561       111002137051       111002259618       111002400199      
111002571930       111002747531       111002935394  

450006747

    450180740       450343462       111001016135       111001113582      
111001200477       111001278832       111001370824       111001473749      
111001564683       111001661175       111001765035       111001883687      
111002005583       111002137095       111002259641       111002400324      
111002571996       111002747632       111002935473  

450006812

    450180898       450343488       111001016157       111001113605      
111001200488       111001278843       111001370846       111001473750      
111001564694       111001661221       111001765068       111001883722      
111002005651       111002137107       111002259663       111002400368      
111002572009       111002747788       111002935552  

450006879

    450180906       450343546       111001016168       111001113616      
111001200499       111001278854       111001370879       111001473761      
111001564717       111001661232       111001765080       111001883777      
111002005662       111002137174       111002259720       111002400379      
111002572010       111002747799       111002935585  

450006887

    450180963       450343579       111001016270       111001113627      
111001200512       111001278887       111001370891       111001473772      
111001564728       111001661265       111001765091       111001883902      
111002005684       111002137185       111002259786       111002400447      
111002572346       111002747834       111002935608  

450006895

    450180989       450343587       111001016281       111001113650      
111001200556       111001278933       111001370903       111001473783      
111001564751       111001661287       111001765125       111001883924      
111002005718       111002137208       111002259809       111002400504      
111002572515       111002747878       111002935822  

450007026

    450181169       450343694       111001016304       111001113661      
111001200624       111001278988       111001370958       111001473806      
111001564762       111001661298       111001765136       111001883946      
111002005820       111002137220       111002259955       111002400638      
111002572526       111002747913       111002935934  

450007133

    450181219       450343785       111001016315       111001113672      
111001200646       111001279002       111001370981       111001473952      
111001564773       111001661300       111001765147       111001883957      
111002005831       111002137321       111002259977       111002400649      
111002572627       111002747935       111002935945  

450007158

    450181359       450343850       111001016326       111001113683      
111001200657       111001279046       111001371005       111001474201      
111001564807       111001661311       111001765158       111001883991      
111002005875       111002137455       111002260081       111002400650      
111002572638       111002747946       111002936014  

450007166

    450181391       450343892       111001016348       111001113694      
111001200668       111001279057       111001371038       111001474212      
111001564818       111001661322       111001765170       111001884026      
111002005910       111002137567       111002260238       111002400661      
111002572683       111002748116       111002936036  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450007299

    450181425       450343934       111001016393       111001113706      
111001200679       111001279068       111001371049       111001474267      
111001564830       111001661366       111001765204       111001884093      
111002005932       111002137624       111002260294       111002400740      
111002572694       111002748149       111002936047  

450007364

    450181458       450343983       111001016461       111001113717      
111001200680       111001279079       111001371050       111001474290      
111001564841       111001661388       111001765215       111001884116      
111002005976       111002137635       111002260306       111002400762      
111002572706       111002748217       111002936148  

450007513

    450181466       450344023       111001016472       111001113728      
111001200703       111001279080       111001371061       111001474324      
111001564863       111001661401       111001765316       111001884183      
111002005987       111002137646       111002260328       111002400773      
111002572717       111002748228       111002936586  

450007554

    450181607       450344056       111001016494       111001113739      
111001200725       111001279091       111001371117       111001474346      
111001564874       111001661412       111001765372       111001884228      
111002006078       111002137668       111002260362       111002400931      
111002572795       111002748318       111002936687  

450007596

    450181722       450344114       111001016528       111001113740      
111001200769       111001279103       111001371139       111001474357      
111001564885       111001661423       111001765383       111001884240      
111002006113       111002137680       111002260407       111002400975      
111002572807       111002748532       111002936711  

450007679

    450181839       450344213       111001016551       111001113751      
111001200770       111001279114       111001371162       111001474379      
111001564896       111001661434       111001765417       111001884295      
111002006203       111002137691       111002260441       111002401189      
111002572818       111002748600       111002936834  

450007778

    450181854       450344262       111001016562       111001113762      
111001200781       111001279158       111001371173       111001474403      
111001564908       111001661445       111001765439       111001884329      
111002006214       111002137703       111002260474       111002401369      
111002572885       111002748622       111002936924  

450007885

    450181946       450344338       111001016607       111001113773      
111001200792       111001279169       111001371207       111001474470      
111001564920       111001661467       111001765451       111001884363      
111002006225       111002137714       111002260496       111002401370      
111002572964       111002748633       111002936935  

450007893

    450181979       450344486       111001016630       111001113795      
111001200815       111001279170       111001371218       111001474504      
111001564931       111001661513       111001765495       111001884396      
111002006258       111002137736       111002260508       111002401392      
111002573022       111002748699       111002936957  

450007968

    450182050       450344510       111001016641       111001113863      
111001200826       111001279181       111001371252       111001474515      
111001564953       111001661546       111001765507       111001884408      
111002006304       111002137769       111002260553       111002401404      
111002573055       111002748745       111002936968  

450008008

    450182084       450344577       111001016663       111001113874      
111001200859       111001279204       111001371263       111001474559      
111001564964       111001661568       111001765574       111001884420      
111002006326       111002137781       111002260597       111002401460      
111002573066       111002748756       111002936979  

450008032

    450182142       450344627       111001016696       111001113896      
111001200882       111001279226       111001371285       111001474560      
111001564986       111001661580       111001765709       111001884475      
111002006382       111002137826       111002260610       111002401493      
111002573077       111002748846       111002936991  

450008115

    450182191       450344692       111001016719       111001113908      
111001200893       111001279259       111001371319       111001474605      
111001565033       111001661603       111001765721       111001884587      
111002006416       111002137882       111002260621       111002401505      
111002573088       111002748891       111002937026  

450008131

    450182209       450344718       111001016742       111001113919      
111001200905       111001279271       111001371331       111001474650      
111001565145       111001661636       111001765743       111001884600      
111002006450       111002137916       111002260733       111002401550      
111002573112       111002748925       111002937048  

450008222

    450182290       450344833       111001016753       111001113920      
111001201041       111001279282       111001371397       111001474661      
111001565167       111001661715       111001765765       111001884622      
111002006517       111002137949       111002260834       111002401583      
111002573123       111002748981       111002937161  

450008230

    450182308       450344908       111001016764       111001113931      
111001201052       111001279293       111001371409       111001474672      
111001565202       111001661759       111001765800       111001884846      
111002006539       111002137983       111002260889       111002401594      
111002573145       111002749016       111002937172  

450008271

    450182357       450344999       111001016786       111001113964      
111001201063       111001279305       111001371454       111001474683      
111001565314       111001661849       111001765888       111001884857      
111002006551       111002138052       111002260890       111002401617      
111002573156       111002749094       111002937183  

450008313

    450182381       450345046       111001016797       111001113986      
111001201096       111001279316       111001371465       111001474694      
111001565370       111001661872       111001765899       111001884880      
111002006584       111002138063       111002260935       111002401628      
111002573178       111002749140       111002937228  

450008354

    450182431       450345087       111001016809       111001114000      
111001201164       111001279338       111001371498       111001474706      
111001565426       111001661917       111001765945       111001884981      
111002006607       111002138085       111002260946       111002401640      
111002573190       111002749151       111002937262  

450008370

    450182480       450345145       111001016810       111001114033      
111001201175       111001279349       111001371544       111001474751      
111001565437       111001661928       111001765990       111001884992      
111002006663       111002138108       111002260991       111002401707      
111002573213       111002749229       111002937273  

450008388

    450182506       450345202       111001016821       111001114055      
111001201209       111001279350       111001371577       111001474773      
111001565482       111001661940       111001766014       111001885016      
111002006685       111002138119       111002261026       111002401763      
111002573314       111002749285       111002937295  

450008396

    450182555       450345244       111001016832       111001114066      
111001201210       111001279383       111001371623       111001474863      
111001565493       111001662109       111001766036       111001885027      
111002006775       111002138186       111002261048       111002401796      
111002573358       111002749319       111002937329  

450008404

    450182571       450345251       111001016854       111001114077      
111001201221       111001279394       111001371634       111001474908      
111001565505       111001662110       111001766047       111001885050      
111002006786       111002138209       111002261093       111002401831      
111002573369       111002749320       111002937341  

450008412

    450182589       450345293       111001016865       111001114099      
111001201232       111001279417       111001371667       111001474920      
111001565617       111001662211       111001766069       111001885072      
111002006797       111002138254       111002261105       111002401864      
111002573415       111002749375       111002937442  

450008537

    450182605       450345319       111001016876       111001114101      
111001201243       111001279439       111001371678       111001474942      
111001565628       111001662233       111001766070       111001885094      
111002006809       111002138298       111002261116       111002402124      
111002573448       111002749409       111002937532  

450008560

    450182662       450345327       111001016887       111001114112      
111001201254       111001279462       111001371690       111001475000      
111001565695       111001662266       111001766092       111001885106      
111002006810       111002138300       111002261138       111002402337      
111002573493       111002749410       111002937587  

450008594

    450182670       450345335       111001016898       111001114123      
111001201265       111001279484       111001371713       111001475022      
111001565707       111001662301       111001766205       111001885128      
111002006865       111002138333       111002261206       111002402427      
111002573516       111002749476       111002937699  

450008602

    450182688       450345376       111001016911       111001114134      
111001201287       111001279518       111001371746       111001475033      
111001565729       111001662378       111001766216       111001885139      
111002006898       111002138434       111002261217       111002402438      
111002573594       111002749735       111002937802  

450008636

    450182746       450345442       111001016977       111001114145      
111001201300       111001279529       111001371768       111001475044      
111001565752       111001662390       111001766249       111001885162      
111002006944       111002138456       111002261284       111002402517      
111002573718       111002749937       111002938083  

450008685

    450182837       450345491       111001016988       111001114156      
111001201311       111001279530       111001371791       111001475101      
111001565820       111001662402       111001766294       111001885173      
111002007002       111002138502       111002261318       111002402528      
111002573729       111002750029       111002938139  

450008735

    450182928       450345509       111001017013       111001114178      
111001201333       111001279686       111001371803       111001475123      
111001565831       111001662424       111001766306       111001885218      
111002007114       111002138524       111002261329       111002402539      
111002573730       111002750085       111002938207  

450008750

    450182944       450345517       111001017057       111001114189      
111001201366       111001279697       111001371814       111001475134      
111001565886       111001662435       111001766418       111001885252      
111002007158       111002138557       111002261330       111002402540      
111002573741       111002750096       111002938308  

450008826

    450182951       450345590       111001017080       111001114190      
111001201377       111001279765       111001371847       111001475178      
111001565932       111001662446       111001766430       111001885285      
111002007204       111002138580       111002261554       111002402641      
111002573763       111002750119       111002938331  

450008859

    450183009       450345632       111001017103       111001114213      
111001201388       111001279787       111001371892       111001475202      
111001565965       111001662457       111001766463       111001885296      
111002007215       111002138603       111002261600       111002402674      
111002573808       111002750175       111002938443  

450008966

    450183074       450345640       111001017114       111001114235      
111001201399       111001279945       111001371904       111001475224      
111001566001       111001662525       111001766485       111001885308      
111002007259       111002138614       111002261611       111002402742      
111002573897       111002750186       111002938498  

450009030

    450183108       450345673       111001017170       111001114257      
111001201401       111001279978       111001371915       111001475246      
111001566078       111001662547       111001766520       111001885319      
111002007260       111002138625       111002261644       111002402797      
111002573909       111002750221       111002938555  

450009063

    450183157       450345749       111001017215       111001114268      
111001201423       111001279989       111001371960       111001475268      
111001566089       111001662615       111001766553       111001885320      
111002007518       111002138647       111002261666       111002402810      
111002573943       111002750377       111002938702  

450009147

    450183272       450345871       111001017271       111001114279      
111001201434       111001279990       111001372073       111001475280      
111001566191       111001662626       111001766597       111001885364      
111002007552       111002138658       111002261688       111002402821      
111002573987       111002750412       111002938814  

450009196

    450183298       450345954       111001017282       111001114314      
111001201456       111001280004       111001372107       111001475303      
111001566203       111001662648       111001766643       111001885409      
111002007563       111002138669       111002261712       111002402832      
111002574045       111002750524       111002938869  

450009212

    450183330       450345962       111001017316       111001114336      
111001201467       111001280026       111001372152       111001475325      
111001566225       111001662660       111001766676       111001885432      
111002007574       111002138692       111002261756       111002402843      
111002574168       111002750692       111002938971  

450009337

    450183462       450345996       111001017327       111001114347      
111001201490       111001280071       111001372208       111001475347      
111001566247       111001662682       111001766687       111001885454      
111002007585       111002138704       111002261857       111002402955      
111002574179       111002750704       111002939062  

450009352

    450183470       450346036       111001017350       111001114358      
111001201502       111001280082       111001372433       111001475370      
111001566304       111001662705       111001766698       111001885522      
111002007619       111002138748       111002261936       111002402966      
111002574258       111002750748       111002939073  

450009378

    450183595       450346077       111001017383       111001114369      
111001201513       111001280149       111001372488       111001475381      
111001566326       111001662716       111001766700       111001885544      
111002007653       111002138759       111002261969       111002403080      
111002574270       111002750759       111002939163  

450009402

    450183678       450346184       111001017417       111001114392      
111001201524       111001280161       111001372501       111001475404      
111001566348       111001662761       111001766711       111001885601      
111002007710       111002138760       111002262016       111002403147      
111002574359       111002750782       111002939231  

450009428

    450183777       450346317       111001017428       111001114404      
111001201546       111001280172       111001372657       111001475459      
111001566359       111001662772       111001766744       111001885656      
111002007721       111002138782       111002262050       111002403158      
111002574405       111002750816       111002939310  

450009451

    450183793       450346325       111001017439       111001114437      
111001201557       111001280183       111001372680       111001475471      
111001566360       111001662794       111001766766       111001885678      
111002007800       111002138805       111002262072       111002403215      
111002574449       111002750850       111002939422  

450009485

    450183801       450346424       111001017451       111001114448      
111001201568       111001280228       111001372792       111001475482      
111001566371       111001662817       111001766823       111001885690      
111002007833       111002138838       111002262094       111002403237      
111002574506       111002750861       111002939477  

450009550

    450183819       450346432       111001017473       111001114459      
111001201579       111001280240       111001372804       111001475493      
111001566393       111001662862       111001766856       111001885724      
111002007855       111002138894       111002262106       111002403282      
111002574607       111002750894       111002939646  

450009576

    450183827       450346507       111001017484       111001114471      
111001201591       111001280284       111001372815       111001475516      
111001566416       111001662930       111001766889       111001885757      
111002007901       111002138917       111002262151       111002403349      
111002574696       111002750939       111002939714  

450009709

    450183926       450346614       111001017507       111001114493      
111001201603       111001280318       111001372848       111001475527      
111001566427       111001662941       111001766890       111001885768      
111002007945       111002138928       111002262184       111002403484      
111002574731       111002750984       111002939758  

450009873

    450183934       450346622       111001017541       111001114505      
111001201614       111001280341       111001372860       111001475538      
111001566472       111001662974       111001766924       111001885814      
111002007956       111002138939       111002262218       111002403529      
111002574809       111002750995       111002939837  

450009964

    450183991       450346630       111001017608       111001114527      
111001201625       111001280352       111001372950       111001475651      
111001566483       111001663009       111001766935       111001885836      
111002008003       111002138951       111002262230       111002403541      
111002574843       111002751008       111002939848  

450009980

    450184007       450346689       111001017642       111001114538      
111001201647       111001280374       111001372983       111001475662      
111001566506       111001663010       111001767004       111001885847      
111002008014       111002139008       111002262353       111002403664      
111002574876       111002751019       111002939859  

450010095

    450184023       450346697       111001017709       111001114550      
111001201658       111001280396       111001372994       111001475673      
111001566539       111001663032       111001767048       111001885869      
111002008036       111002139020       111002262409       111002403721      
111002574887       111002751086       111002939860  

450010103

    450184049       450346788       111001017710       111001114583      
111001201669       111001280408       111001373007       111001475718      
111001566562       111001663054       111001767127       111001885870      
111002008069       111002139042       111002262498       111002403754      
111002574922       111002751097       111002939994  

450010194

    450184072       450346796       111001017721       111001114628      
111001201670       111001280419       111001373074       111001475729      
111001566618       111001663065       111001767149       111001885904      
111002008070       111002139064       111002262511       111002403833      
111002575013       111002751110       111002940086  

450010210

    450184106       450346879       111001017888       111001114640      
111001201681       111001280420       111001373085       111001475730      
111001566652       111001663076       111001767150       111001885915      
111002008081       111002139075       111002262533       111002403866      
111002575170       111002751121       111002940187  

450010236

    450184114       450346887       111001017912       111001114651      
111001201726       111001280431       111001373153       111001475752      
111001566731       111001663087       111001767183       111001885960      
111002008171       111002139086       111002262599       111002403877      
111002575248       111002751132       111002940233  

450010319

    450184148       450346895       111001017956       111001114730      
111001201748       111001280453       111001373164       111001475819      
111001566742       111001663100       111001767194       111001885971      
111002008193       111002139109       111002262601       111002403888      
111002575394       111002751198       111002940255  

450010335

    450184247       450346960       111001017967       111001114741      
111001201759       111001280464       111001373175       111001475820      
111001566764       111001663122       111001767228       111001886006      
111002008205       111002139110       111002262645       111002403899      
111002575417       111002751200       111002940277  

450010368

    450184361       450346986       111001017978       111001114752      
111001201760       111001280475       111001373298       111001475831      
111001566786       111001663133       111001767262       111001886017      
111002008227       111002139143       111002262724       111002403901      
111002575428       111002751233       111002940323  

450010392

    450184460       450347034       111001017990       111001114774      
111001201782       111001280497       111001373344       111001475864      
111001566809       111001663144       111001767295       111001886095      
111002008261       111002139176       111002262746       111002403978      
111002575451       111002751255       111002940345  

450010483

    450184528       450347109       111001018025       111001114785      
111001201805       111001280509       111001373401       111001475897      
111001566810       111001663155       111001767307       111001886118      
111002008328       111002139198       111002262780       111002404003      
111002575473       111002751323       111002940367  

450010491

    450184643       450347117       111001018069       111001114796      
111001201816       111001280532       111001373490       111001475943      
111001566821       111001663166       111001767318       111001886129      
111002008339       111002139211       111002262791       111002404081      
111002575709       111002751334       111002940390  

450010913

    450184676       450347166       111001018148       111001114819      
111001201827       111001280565       111001373502       111001475965      
111001566843       111001663177       111001767329       111001886152      
111002008429       111002139233       111002262814       111002404160      
111002575732       111002751390       111002940457  

450010947

    450184700       450347190       111001018171       111001114820      
111001201850       111001280587       111001373524       111001475976      
111001566854       111001663188       111001767352       111001886163      
111002008463       111002139244       111002262825       111002404272      
111002575743       111002751413       111002940547  

450011093

    450184809       450347232       111001018182       111001114831      
111001201861       111001280600       111001373568       111001476089      
111001566865       111001663201       111001767363       111001886286      
111002008496       111002139266       111002262858       111002404362      
111002575787       111002751457       111002940615  

450011168

    450184833       450347257       111001018205       111001114853      
111001201872       111001280622       111001373579       111001476090      
111001566887       111001663212       111001767374       111001886297      
111002008520       111002139288       111002262870       111002404531      
111002575800       111002751491       111002940693  

450011267

    450184882       450347299       111001018250       111001114864      
111001201883       111001280633       111001373658       111001476146      
111001566911       111001663223       111001767385       111001886321      
111002008542       111002139367       111002262904       111002404597      
111002575877       111002751503       111002940716  

450011572

    450184916       450347372       111001018317       111001114875      
111001201894       111001280666       111001373670       111001476168      
111001566933       111001663234       111001767453       111001886398      
111002008597       111002139390       111002262926       111002404609      
111002575901       111002751514       111002940727  

450011580

    450184924       450347463       111001018328       111001114886      
111001201906       111001280677       111001373771       111001476179      
111001566944       111001663278       111001767464       111001886433      
111002008632       111002139446       111002262960       111002404621      
111002576003       111002751985       111002940749  

450011598

    450184973       450347497       111001018340       111001114897      
111001201917       111001280688       111001373782       111001476180      
111001566999       111001663302       111001767475       111001886488      
111002008733       111002139468       111002263028       111002404632      
111002576014       111002752032       111002940806  

450011630

    450184999       450347562       111001018362       111001114909      
111001201928       111001280701       111001373805       111001476438      
111001567013       111001663357       111001767486       111001886499      
111002008777       111002139480       111002263040       111002404698      
111002576025       111002752043       111002940828  

450011689

    450185020       450347596       111001018395       111001114921      
111001201939       111001280712       111001373849       111001476472      
111001567024       111001663403       111001767497       111001886512      
111002008788       111002139491       111002263095       111002404700      
111002576036       111002752087       111002940996  

450011713

    450185053       450347612       111001018407       111001114932      
111001201940       111001280734       111001373939       111001476483      
111001567046       111001663447       111001767510       111001886545      
111002008823       111002139514       111002263152       111002404722      
111002576148       111002752111       111002941009  

450011754

    450185236       450347687       111001018418       111001114943      
111001201951       111001280767       111001373940       111001476506      
111001567091       111001663458       111001767532       111001886556      
111002008913       111002139569       111002263163       111002404744      
111002576171       111002752223       111002941076  

450011762

    450185301       450347703       111001018429       111001114954      
111001201962       111001280778       111001373951       111001476517      
111001567114       111001663469       111001767543       111001886657      
111002008980       111002139570       111002263264       111002404777      
111002576261       111002752267       111002941177  

450011861

    450185335       450347778       111001018485       111001114976      
111001201973       111001280790       111001373962       111001476528      
111001567158       111001663470       111001767554       111001886679      
111002009059       111002139581       111002263286       111002404890      
111002576283       111002752289       111002941188  

450011895

    450185350       450347794       111001018508       111001115001      
111001201984       111001280835       111001373973       111001476540      
111001567192       111001663481       111001767565       111001886691      
111002009161       111002139592       111002263387       111002404924      
111002576294       111002752414       111002941245  

450011903

    450185376       450347810       111001018542       111001115089      
111001201995       111001280857       111001374008       111001476562      
111001567226       111001663504       111001767587       111001886770      
111002009262       111002139604       111002263477       111002404979      
111002576317       111002752436       111002941290  

450011911

    450185418       450347943       111001018564       111001115090      
111001202019       111001280879       111001374019       111001476573      
111001567316       111001663515       111001767600       111001886804      
111002009295       111002139615       111002263512       111002404991      
111002576441       111002752537       111002941324  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450012042

    450185426       450348057       111001018610       111001115113      
111001202053       111001280914       111001374020       111001476584      
111001567338       111001663526       111001767688       111001886826      
111002009341       111002139648       111002263534       111002405015      
111002576474       111002752784       111002941346  

450012067

    450185657       450348099       111001018621       111001115157      
111001202064       111001280969       111001374075       111001476595      
111001567361       111001663537       111001767701       111001886859      
111002009419       111002139659       111002263556       111002405127      
111002576485       111002752830       111002941357  

450012083

    450185723       450348149       111001018643       111001115179      
111001202075       111001280981       111001374110       111001476607      
111001567495       111001663571       111001767734       111001886860      
111002009420       111002139660       111002263602       111002405183      
111002576520       111002752863       111002941368  

450012117

    450185780       450348164       111001018676       111001115180      
111001202086       111001280992       111001374121       111001476618      
111001567507       111001663593       111001767756       111001886905      
111002009509       111002139693       111002263624       111002405228      
111002576531       111002753044       111002941425  

450012133

    450185954       450348198       111001018698       111001115191      
111001202110       111001281005       111001374187       111001476630      
111001567518       111001663627       111001767778       111001886916      
111002009521       111002139705       111002263680       111002405385      
111002576542       111002753055       111002941481  

450012158

    450185988       450348206       111001018711       111001115203      
111001202132       111001281016       111001374200       111001476652      
111001567552       111001663706       111001767789       111001886961      
111002009565       111002139716       111002263736       111002405431      
111002576597       111002753066       111002941492  

450012190

    450186036       450348255       111001018823       111001115214      
111001202143       111001281061       111001374277       111001476674      
111001567585       111001663717       111001767790       111001886972      
111002009576       111002139727       111002263747       111002405475      
111002576744       111002753101       111002941526  

450012208

    450186051       450348289       111001018834       111001115269      
111001202154       111001281094       111001374288       111001476764      
111001567608       111001663773       111001767802       111001886983      
111002009598       111002139749       111002263769       111002405510      
111002576801       111002753167       111002941559  

450012307

    450186291       450348438       111001018878       111001115270      
111001202176       111001281117       111001374301       111001476775      
111001567620       111001663818       111001767824       111001887018      
111002009611       111002139750       111002263770       111002405598      
111002576823       111002753189       111002941560  

450012380

    450186333       450348487       111001018913       111001115315      
111001202198       111001281128       111001374323       111001476797      
111001567642       111001663830       111001767835       111001887030      
111002009688       111002139783       111002263826       111002405622      
111002576890       111002753268       111002941661  

450012414

    450186366       450348495       111001018935       111001115326      
111001202211       111001281139       111001374390       111001476810      
111001567675       111001663863       111001767857       111001887096      
111002009712       111002139794       111002263871       111002405644      
111002576980       111002753279       111002941672  

450012489

    450186481       450348511       111001018957       111001115359      
111001202233       111001281140       111001374457       111001476843      
111001567721       111001663885       111001767868       111001887175      
111002009745       111002139817       111002263916       111002405666      
111002577015       111002753336       111002941717  

450012521

    450186499       450348529       111001018991       111001115393      
111001202244       111001281195       111001374479       111001476854      
111001567743       111001663920       111001767879       111001887197      
111002009767       111002139839       111002263938       111002405712      
111002577026       111002753347       111002941728  

450012547

    450186507       450348560       111001019026       111001115427      
111001202266       111001281207       111001374536       111001476865      
111001567754       111001663931       111001767880       111001887221      
111002009790       111002139840       111002263949       111002405756      
111002577060       111002753404       111002941874  

450012588

    450186564       450348602       111001019071       111001115449      
111001202277       111001281218       111001374547       111001476898      
111001567765       111001663964       111001767903       111001887300      
111002009802       111002139851       111002263950       111002405778      
111002577071       111002753437       111002941908  

450012638

    450186598       450348644       111001019082       111001115472      
111001202299       111001281230       111001374569       111001476911      
111001567776       111001664000       111001767914       111001887388      
111002009857       111002139862       111002263972       111002405789      
111002577093       111002753459       111002941919  

450012646

    450186671       450348651       111001019161       111001115483      
111001202301       111001281241       111001374592       111001476922      
111001567787       111001664033       111001767936       111001887489      
111002009879       111002139907       111002264018       111002405802      
111002577105       111002753460       111002941942  

450012703

    450186754       450348677       111001019172       111001115494      
111001202312       111001281252       111001374604       111001476977      
111001567798       111001664246       111001767947       111001887513      
111002009936       111002139918       111002264029       111002405879      
111002577116       111002753471       111002941975  

450012737

    450186820       450348719       111001019183       111001115517      
111001202323       111001281274       111001374648       111001476988      
111001567844       111001664268       111001767958       111001887580      
111002009992       111002139974       111002264108       111002405925      
111002577149       111002753482       111002942000  

450012745

    450186853       450348735       111001019194       111001115528      
111001202345       111001281285       111001374682       111001476999      
111001567855       111001664279       111001767970       111001887681      
111002010309       111002139985       111002264119       111002405936      
111002577183       111002753527       111002942011  

450012752

    450186903       450348768       111001019239       111001115573      
111001202356       111001281319       111001374693       111001477024      
111001567866       111001664404       111001767981       111001887692      
111002010310       111002139996       111002264153       111002405969      
111002577239       111002753538       111002942123  

450012786

    450186986       450348784       111001019273       111001115595      
111001202367       111001281331       111001374716       111001477237      
111001567912       111001664415       111001768005       111001887726      
111002010354       111002140000       111002264197       111002406027      
111002577273       111002753561       111002942189  

450012810

    450187026       450348859       111001019295       111001115607      
111001202390       111001281342       111001374783       111001477271      
111001567934       111001664426       111001768016       111001887827      
111002010376       111002140022       111002264210       111002406072      
111002577284       111002753572       111002942224  

450012828

    450187117       450348891       111001019329       111001115641      
111001202402       111001281353       111001374862       111001477316      
111001567945       111001664448       111001768061       111001887894      
111002010387       111002140033       111002264265       111002406207      
111002577295       111002753594       111002942235  

450012844

    450187158       450348958       111001019352       111001115696      
111001202413       111001281375       111001374907       111001477338      
111001567967       111001664459       111001768072       111001887906      
111002010398       111002140077       111002264287       111002406229      
111002577307       111002753640       111002942268  

450012869

    450187190       450348966       111001019363       111001115708      
111001202424       111001281410       111001374941       111001477349      
111001567978       111001664549       111001768094       111001887917      
111002010444       111002140088       111002264333       111002406342      
111002577329       111002753662       111002942291  

450013024

    450187232       450349071       111001019374       111001115719      
111001202446       111001281443       111001374952       111001477361      
111001567989       111001664550       111001768128       111001887939      
111002010523       111002140123       111002264355       111002406421      
111002577330       111002753730       111002942381  

450013057

    450187240       450349097       111001019385       111001115742      
111001202468       111001281465       111001374996       111001477372      
111001568003       111001664572       111001768139       111001887940      
111002010545       111002140167       111002264366       111002406432      
111002577363       111002753774       111002942460  

450013081

    450187463       450349105       111001019408       111001115753      
111001202480       111001281476       111001375009       111001477406      
111001568058       111001664640       111001768173       111001887962      
111002010578       111002140178       111002264377       111002406533      
111002577442       111002753785       111002942482  

450013172

    450187687       450349154       111001019420       111001115898      
111001202503       111001281498       111001375054       111001477417      
111001568069       111001664651       111001768184       111001888075      
111002010613       111002140189       111002264489       111002406566      
111002577475       111002753819       111002942493  

450013230

    450187745       450349170       111001019442       111001115922      
111001202536       111001281533       111001375087       111001477440      
111001568070       111001664673       111001768195       111001888121      
111002010635       111002140202       111002264614       111002406612      
111002577565       111002753853       111002942673  

450013339

    450187828       450349196       111001019464       111001115955      
111001202547       111001281566       111001375122       111001477507      
111001568104       111001664684       111001768229       111001888132      
111002010691       111002140224       111002264692       111002406623      
111002577598       111002754012       111002942707  

450013370

    450187836       450349204       111001019486       111001115977      
111001202558       111001281645       111001375133       111001477563      
111001568205       111001664695       111001768252       111001888165      
111002010725       111002140235       111002264715       111002406645      
111002577622       111002754078       111002942796  

450013388

    450187851       450349212       111001019510       111001116024      
111001202570       111001281656       111001375144       111001477574      
111001568272       111001664785       111001768274       111001888200      
111002010781       111002140268       111002264759       111002406656      
111002577633       111002754236       111002942808  

450013446

    450188008       450349220       111001019532       111001116068      
111001202581       111001281667       111001375166       111001477585      
111001568283       111001664921       111001768308       111001888211      
111002010938       111002140325       111002264760       111002406791      
111002577677       111002754360       111002942954  

450013610

    450188032       450349253       111001019576       111001116147      
111001202592       111001281689       111001375212       111001477642      
111001568306       111001664932       111001768320       111001888222      
111002010949       111002140336       111002264771       111002406814      
111002577688       111002754494       111002943012  

450013677

    450188115       450349287       111001019598       111001116158      
111001202604       111001281713       111001375245       111001477675      
111001568418       111001665001       111001768331       111001888233      
111002011018       111002140369       111002264782       111002406904      
111002577813       111002754517       111002943078  

450013792

    450188164       450349295       111001019611       111001116170      
111001202648       111001281735       111001375256       111001477686      
111001568429       111001665012       111001768342       111001888244      
111002011041       111002140381       111002264805       111002406959      
111002577824       111002754528       111002943135  

450013891

    450188180       450349311       111001019688       111001116192      
111001202659       111001281746       111001375267       111001477697      
111001568430       111001665067       111001768353       111001888266      
111002011052       111002140392       111002264838       111002407017      
111002577835       111002754540       111002943371  

450013966

    450188206       450349360       111001019756       111001116215      
111001202660       111001281757       111001375278       111001477732      
111001568452       111001665090       111001768386       111001888446      
111002011120       111002140426       111002264849       111002407040      
111002577880       111002754685       111002943449  

450013982

    450188248       450349394       111001019790       111001116226      
111001202671       111001281768       111001375379       111001477743      
111001568474       111001665102       111001768397       111001888479      
111002011209       111002140459       111002264861       111002407130      
111002577925       111002754720       111002943506  

450013990

    450188370       450349444       111001019802       111001116316      
111001202682       111001281779       111001375380       111001477776      
111001568485       111001665124       111001768410       111001888536      
111002011221       111002140460       111002264894       111002407163      
111002578005       111002754731       111002943539  

450014006

    450188420       450349477       111001019824       111001116327      
111001202693       111001281791       111001375391       111001477800      
111001568519       111001665135       111001768421       111001888558      
111002011254       111002140482       111002264906       111002407264      
111002578050       111002754742       111002943562  

450014014

    450188438       450349501       111001020073       111001116349      
111001202705       111001281803       111001375403       111001477811      
111001568520       111001665180       111001768432       111001888637      
111002011265       111002140493       111002264939       111002407275      
111002578140       111002754764       111002943573  

450014048

    450188461       450349584       111001020095       111001116361      
111001202716       111001281825       111001375414       111001477855      
111001568531       111001665203       111001768465       111001888648      
111002011276       111002140505       111002264951       111002407297      
111002578173       111002754775       111002943719  

450014071

    450188503       450349626       111001020130       111001116383      
111001202727       111001281847       111001375436       111001477888      
111001568542       111001665225       111001768498       111001888671      
111002011401       111002140527       111002264962       111002407343      
111002578207       111002754898       111002943731  

450014089

    450188628       450349659       111001020141       111001116439      
111001202738       111001281869       111001375469       111001477901      
111001568553       111001665236       111001768500       111001888716      
111002011423       111002140538       111002265008       111002407400      
111002578218       111002754922       111002943742  

450014188

    450188651       450349675       111001020152       111001116462      
111001202749       111001281870       111001375470       111001477956      
111001568609       111001665269       111001768511       111001888727      
111002011524       111002140549       111002265097       111002407433      
111002578230       111002754966       111002943821  

450014196

    450188685       450349683       111001020163       111001116484      
111001202750       111001281892       111001375492       111001478047      
111001568610       111001665281       111001768522       111001888738      
111002011603       111002140561       111002265121       111002407499      
111002578241       111002755002       111002943865  

450014279

    450188693       450349709       111001020174       111001116495      
111001202761       111001281915       111001375559       111001478069      
111001568654       111001665393       111001768544       111001888750      
111002011625       111002140594       111002265154       111002407589      
111002578252       111002755068       111002943966  

450014329

    450188701       450349725       111001020208       111001116541      
111001202783       111001281926       111001375616       111001478182      
111001568700       111001665427       111001768566       111001888794      
111002011726       111002140606       111002265187       111002407590      
111002578274       111002755080       111002944226  

450014345

    450188768       450349733       111001020219       111001116619      
111001202806       111001282006       111001375627       111001478205      
111001568766       111001665461       111001768588       111001888817      
111002011737       111002140617       111002265198       111002407714      
111002578500       111002755091       111002944248  

450014436

    450188867       450349741       111001020231       111001116631      
111001202817       111001282039       111001375650       111001478216      
111001568777       111001665494       111001768599       111001888839      
111002011748       111002140639       111002265222       111002407758      
111002578522       111002755103       111002944305  

450014501

    450188883       450349782       111001020253       111001116664      
111001202828       111001282040       111001375683       111001478227      
111001568845       111001665506       111001768601       111001888840      
111002011760       111002140673       111002265323       111002407815      
111002578588       111002755114       111002944350  

450014543

    450188891       450349832       111001020275       111001116709      
111001202851       111001282073       111001375694       111001478238      
111001568867       111001665573       111001768612       111001888862      
111002011771       111002140718       111002265334       111002407871      
111002578623       111002755192       111002944530  

450014667

    450188933       450349915       111001020286       111001116721      
111001202862       111001282084       111001375717       111001478250      
111001568913       111001665630       111001768645       111001888873      
111002011782       111002140730       111002265480       111002407882      
111002578757       111002755215       111002944585  

450014725

    450188958       450350020       111001020310       111001116732      
111001202873       111001282095       111001375728       111001478261      
111001568935       111001665685       111001768656       111001888884      
111002011805       111002140752       111002265536       111002407994      
111002578847       111002755226       111002944619  

450014758

    450188966       450350046       111001020332       111001116800      
111001202884       111001282118       111001375762       111001478272      
111001568979       111001665696       111001768702       111001888974      
111002011883       111002140774       111002265547       111002408018      
111002578869       111002755260       111002944675  

450014774

    450188974       450350053       111001020354       111001116811      
111001202895       111001282163       111001375773       111001478283      
111001569004       111001665764       111001768724       111001888985      
111002011928       111002140820       111002265569       111002408029      
111002578915       111002755338       111002944754  

450014832

    450189014       450350061       111001020411       111001116833      
111001202907       111001282196       111001375841       111001478294      
111001569015       111001665832       111001768735       111001889100      
111002011962       111002140831       111002265716       111002408030      
111002579006       111002755394       111002944800  

450014873

    450189113       450350087       111001020444       111001116855      
111001202929       111001282220       111001375852       111001478317      
111001569026       111001665865       111001768746       111001889177      
111002011973       111002140842       111002265783       111002408074      
111002579028       111002755439       111002944866  

450014980

    450189279       450350095       111001020488       111001116877      
111001202930       111001282242       111001375885       111001478351      
111001569138       111001665898       111001768757       111001889188      
111002012075       111002140864       111002265794       111002408085      
111002579084       111002755495       111002944899  

450015003

    450189295       450350129       111001020501       111001116901      
111001202941       111001282253       111001375931       111001478362      
111001569150       111001665922       111001768768       111001889289      
111002012154       111002140875       111002265839       111002408096      
111002579095       111002755530       111002945115  

450015045

    450189352       450350228       111001020512       111001116990      
111001202952       111001282275       111001375986       111001478452      
111001569161       111001665933       111001768779       111001889290      
111002012176       111002140897       111002265851       111002408108      
111002579130       111002755541       111002945250  

450015052

    450189360       450350343       111001020534       111001117036      
111001202963       111001282286       111001375997       111001478463      
111001569194       111001665955       111001768780       111001889380      
111002012222       111002140909       111002265985       111002408197      
111002579141       111002755596       111002945306  

450015060

    450189451       450350350       111001020545       111001117047      
111001202974       111001282310       111001376000       111001478474      
111001569217       111001665977       111001768791       111001889403      
111002012233       111002140910       111002266010       111002408210      
111002579152       111002755608       111002945317  

450015102

    450189535       450350434       111001020567       111001117283      
111001202985       111001282501       111001376011       111001478508      
111001569239       111001665988       111001768803       111001889414      
111002012345       111002140954       111002266032       111002408298      
111002579196       111002755619       111002945340  

450015110

    450189584       450350483       111001020578       111001117339      
111001202996       111001282523       111001376033       111001478553      
111001569251       111001665999       111001768847       111001889436      
111002012356       111002140965       111002266054       111002408344      
111002579208       111002755620       111002945384  

450015243

    450189634       450350624       111001020589       111001117340      
111001203009       111001282534       111001376044       111001478597      
111001569262       111001666079       111001768858       111001889593      
111002012367       111002140998       111002266087       111002408355      
111002579321       111002755642       111002945463  

450015292

    450189642       450350665       111001020590       111001117395      
111001203032       111001282556       111001376055       111001478610      
111001569284       111001666080       111001768869       111001889672      
111002012402       111002141012       111002266098       111002408513      
111002579488       111002755664       111002945698  

450015334

    450189725       450350681       111001020602       111001117430      
111001203054       111001282567       111001376066       111001478632      
111001569295       111001666158       111001768881       111001889717      
111002012468       111002141023       111002266144       111002408568      
111002579534       111002755675       111002945722  

450015359

    450189824       450350715       111001020613       111001117441      
111001203065       111001282589       111001376088       111001478654      
111001569307       111001666170       111001768904       111001889762      
111002012503       111002141045       111002266155       111002408782      
111002579578       111002755754       111002945834  

450015367

    450189840       450350723       111001020646       111001117452      
111001203076       111001282590       111001376112       111001478676      
111001569318       111001666215       111001768915       111001889795      
111002012604       111002141056       111002266166       111002408849      
111002579589       111002755765       111002945845  

450015391

    450189899       450350772       111001020736       111001117485      
111001203087       111001282624       111001376134       111001478698      
111001569363       111001666248       111001768926       111001889830      
111002012637       111002141067       111002266223       111002408850      
111002579657       111002755787       111002945878  

450015409

    450189998       450350855       111001020747       111001117508      
111001203111       111001282635       111001376145       111001478700      
111001569408       111001666259       111001768937       111001889919      
111002012648       111002141089       111002266278       111002408906      
111002579668       111002755798       111002945889  

450015417

    450190111       450351093       111001020758       111001117520      
111001203122       111001282657       111001376156       111001478722      
111001569420       111001666293       111001768948       111001889920      
111002012682       111002141090       111002266335       111002408928      
111002579679       111002755800       111002945946  

450015508

    450190145       450351135       111001020792       111001117531      
111001203144       111001282679       111001376178       111001478867      
111001569431       111001666316       111001768959       111001889931      
111002012693       111002141102       111002266368       111002408995      
111002579703       111002755822       111002946149  

450015557

    450190160       450351150       111001020826       111001117564      
111001203155       111001282747       111001376189       111001478878      
111001569453       111001666327       111001768993       111001889975      
111002012738       111002141113       111002266391       111002409008      
111002579725       111002755844       111002946262  

450015615

    450190186       450351218       111001020837       111001117575      
111001203166       111001282781       111001376190       111001478980      
111001569464       111001666338       111001769017       111001889986      
111002012750       111002141124       111002266593       111002409019      
111002579770       111002755855       111002946295  

450015631

    450190210       450351259       111001020916       111001117609      
111001203177       111001282804       111001376280       111001479015      
111001569509       111001666350       111001769028       111001889997      
111002012783       111002141135       111002266638       111002409020      
111002579815       111002755888       111002946408  

450015664

    450190251       450351275       111001020938       111001117621      
111001203188       111001282815       111001376291       111001479037      
111001569521       111001666495       111001769039       111001890001      
111002012794       111002141146       111002266649       111002409042      
111002579871       111002755901       111002946431  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450015698

    450190269       450351283       111001020950       111001117654      
111001203199       111001282826       111001376303       111001479059      
111001569543       111001666541       111001769051       111001890034      
111002012806       111002141214       111002266650       111002409121      
111002579916       111002755912       111002946521  

450015722

    450190368       450351325       111001020994       111001117698      
111001203201       111001282837       111001376325       111001479060      
111001569576       111001666574       111001769084       111001890056      
111002012817       111002141258       111002266672       111002409200      
111002579938       111002755923       111002946543  

450015755

    450190384       450351382       111001021063       111001117733      
111001203223       111001282848       111001376336       111001479093      
111001569587       111001666585       111001769095       111001890078      
111002012839       111002141337       111002266706       111002409211      
111002579949       111002755934       111002946554  

450015797

    450190400       450351473       111001021108       111001117755      
111001203234       111001282859       111001376347       111001479127      
111001569600       111001666608       111001769129       111001890089      
111002012884       111002141494       111002266795       111002409255      
111002580008       111002755945       111002946688  

450015862

    450190475       450351499       111001021119       111001117788      
111001203245       111001282860       111001376381       111001479149      
111001569644       111001666619       111001769130       111001890113      
111002012895       111002141506       111002266807       111002409288      
111002580031       111002755956       111002946699  

450016001

    450190533       450351523       111001021153       111001117799      
111001203256       111001282871       111001376392       111001479172      
111001569688       111001666631       111001769387       111001890135      
111002012907       111002141528       111002266852       111002409301      
111002580053       111002755967       111002946745  

450016019

    450190590       450351549       111001021175       111001117845      
111001203267       111001282882       111001376404       111001479206      
111001569699       111001666642       111001769488       111001890168      
111002012918       111002141539       111002266919       111002409334      
111002580064       111002755978       111002946846  

450016092

    450190665       450351572       111001021186       111001117867      
111001203289       111001282905       111001376459       111001479262      
111001569701       111001666653       111001769567       111001890203      
111002012930       111002141551       111002266953       111002409356      
111002580075       111002755989       111002946880  

450016159

    450190707       450351580       111001021197       111001117902      
111001203290       111001282916       111001376471       111001479295      
111001569712       111001666675       111001769602       111001890225      
111002012952       111002141731       111002267044       111002409413      
111002580121       111002755990       111002946958  

450016258

    450190756       450351606       111001021209       111001117935      
111001203302       111001282927       111001376505       111001479318      
111001569723       111001666697       111001769679       111001890247      
111002013010       111002141753       111002267077       111002409468      
111002580165       111002756003       111002947038  

450016266

    450190772       450351697       111001021232       111001117979      
111001203324       111001282949       111001376516       111001479329      
111001569734       111001666710       111001769758       111001890258      
111002013100       111002141843       111002267213       111002409480      
111002580200       111002756047       111002947117  

450016290

    450190780       450351705       111001021243       111001117980      
111001203335       111001282950       111001376549       111001479341      
111001569767       111001666765       111001769927       111001890269      
111002013133       111002141900       111002267224       111002409491      
111002580255       111002756069       111002947128  

450016308

    450191002       450351739       111001021254       111001118026      
111001203346       111001282972       111001376594       111001479352      
111001569778       111001666776       111001769950       111001890270      
111002013155       111002141911       111002267235       111002409514      
111002580277       111002756070       111002947162  

450016316

    450191028       450351788       111001021265       111001118048      
111001203357       111001282983       111001376606       111001479374      
111001569802       111001666787       111001769983       111001890304      
111002013177       111002141944       111002267268       111002409570      
111002580389       111002756092       111002947230  

450016357

    450191051       450351796       111001021276       111001118059      
111001203368       111001283007       111001376628       111001479385      
111001569813       111001666833       111001770008       111001890326      
111002013212       111002141977       111002267279       111002409581      
111002580525       111002756104       111002947308  

450016365

    450191077       450351978       111001021298       111001118071      
111001203380       111001283018       111001376639       111001479453      
111001569857       111001666978       111001770019       111001890337      
111002013234       111002142002       111002267280       111002409604      
111002580604       111002756115       111002947421  

450016464

    450191119       450352083       111001021344       111001118093      
111001203403       111001283052       111001376673       111001479464      
111001569880       111001666989       111001770031       111001890393      
111002013278       111002142068       111002267291       111002409615      
111002580615       111002756126       111002947498  

450016506

    450191127       450352091       111001021355       111001118105      
111001203447       111001283085       111001376695       111001479486      
111001569925       111001667047       111001770097       111001890405      
111002013302       111002142080       111002267314       111002409637      
111002580648       111002756137       111002947500  

450016555

    450191184       450352117       111001021388       111001118150      
111001203638       111001283119       111001376729       111001479509      
111001569947       111001667081       111001770121       111001890416      
111002013335       111002142147       111002267325       111002409648      
111002580660       111002756148       111002947555  

450016563

    450191267       450352141       111001021467       111001118183      
111001203649       111001283120       111001376774       111001479510      
111001569981       111001667126       111001770143       111001890483      
111002013379       111002142327       111002267336       111002409660      
111002580671       111002756171       111002947612  

450016670

    450191325       450352174       111001021502       111001118194      
111001203650       111001283142       111001376785       111001479532      
111001570006       111001667137       111001770165       111001890540      
111002013380       111002142338       111002267370       111002409750      
111002580705       111002756193       111002947623  

450016761

    450191333       450352240       111001021535       111001118206      
111001203661       111001283153       111001376819       111001479611      
111001570017       111001667160       111001770200       111001890573      
111002013560       111002142350       111002267381       111002409828      
111002580716       111002756216       111002947870  

450016845

    450191382       450352265       111001021557       111001118240      
111001203672       111001283164       111001376853       111001479633      
111001570073       111001667171       111001770211       111001890595      
111002013638       111002142428       111002267392       111002409851      
111002580727       111002756238       111002948073  

450016977

    450191499       450352273       111001021579       111001118363      
111001203739       111001283186       111001376864       111001479644      
111001570084       111001667249       111001770244       111001890708      
111002013672       111002142451       111002267404       111002409907      
111002580761       111002756249       111002948130  

450017025

    450191572       450352281       111001021614       111001118385      
111001203751       111001283197       111001376954       111001479655      
111001570095       111001667294       111001770301       111001890719      
111002013740       111002142495       111002267448       111002409918      
111002580839       111002756250       111002948174  

450017157

    450191580       450352356       111001021625       111001118408      
111001203762       111001283232       111001376965       111001479666      
111001570129       111001667328       111001770367       111001890742      
111002013818       111002142541       111002267471       111002409941      
111002580873       111002756261       111002948220  

450017173

    450191689       450352489       111001021636       111001118419      
111001203773       111001283243       111001377012       111001479677      
111001570141       111001667340       111001770479       111001890810      
111002013852       111002142574       111002267493       111002409996      
111002580884       111002756272       111002948242  

450017199

    450191747       450352596       111001021658       111001118420      
111001203784       111001283265       111001377023       111001479688      
111001570219       111001667351       111001770536       111001890865      
111002013885       111002142653       111002267516       111002410055      
111002580930       111002756283       111002948332  

450017223

    450191788       450352646       111001021669       111001118486      
111001203795       111001283276       111001377089       111001479701      
111001570220       111001667373       111001770570       111001890876      
111002013896       111002142664       111002267594       111002410066      
111002580941       111002756306       111002948343  

450017629

    450191796       450352661       111001021715       111001118611      
111001203807       111001283298       111001377090       111001479712      
111001570242       111001667395       111001770615       111001890911      
111002013908       111002142697       111002267617       111002410077      
111002580952       111002756328       111002948398  

450017694

    450191903       450352752       111001021737       111001118790      
111001203818       111001283300       111001377102       111001479723      
111001570275       111001667430       111001770637       111001890977      
111002013975       111002142787       111002267628       111002410112      
111002580996       111002756340       111002948411  

450017736

    450191978       450352844       111001021748       111001118835      
111001203863       111001283311       111001377113       111001479734      
111001570297       111001667441       111001770648       111001890999      
111002013986       111002142833       111002267640       111002410145      
111002581009       111002756362       111002948422  

450017769

    450192034       450352885       111001021759       111001118846      
111001203874       111001283333       111001377135       111001479813      
111001570310       111001667463       111001770682       111001891013      
111002014011       111002142844       111002267673       111002410156      
111002581021       111002756373       111002948499  

450017777

    450192075       450352893       111001021951       111001118891      
111001204011       111001283344       111001377157       111001479824      
111001570332       111001667474       111001770705       111001891057      
111002014022       111002142888       111002267730       111002410167      
111002581065       111002756384       111002948523  

450017827

    450192307       450352976       111001021995       111001118903      
111001204022       111001283355       111001377168       111001479835      
111001570354       111001667485       111001770783       111001891068      
111002014066       111002142899       111002267752       111002410189      
111002581098       111002756395       111002948590  

450017835

    450192356       450352984       111001022019       111001118925      
111001204044       111001283377       111001377180       111001479857      
111001570411       111001667496       111001770873       111001891091      
111002014077       111002142912       111002267763       111002410213      
111002581111       111002756407       111002948602  

450017868

    450192364       450353008       111001022053       111001118936      
111001204066       111001283399       111001377270       111001479868      
111001570433       111001667508       111001770941       111001891136      
111002014101       111002142967       111002267796       111002410235      
111002581245       111002756418       111002948613  

450017884

    450192372       450353040       111001022064       111001118981      
111001204077       111001283412       111001377348       111001479879      
111001570455       111001667553       111001770963       111001891169      
111002014112       111002142978       111002267819       111002410314      
111002581290       111002756430       111002948624  

450017900

    450192406       450353107       111001022097       111001119005      
111001204101       111001283423       111001377382       111001479891      
111001570466       111001667609       111001771009       111001891215      
111002014167       111002142989       111002267831       111002410369      
111002581302       111002756441       111002948646  

450017934

    450192455       450353156       111001022110       111001119049      
111001204178       111001283434       111001377393       111001479903      
111001570477       111001667610       111001771076       111001891260      
111002014213       111002143003       111002267842       111002410404      
111002581324       111002756452       111002948657  

450017983

    450192463       450353180       111001022132       111001119050      
111001204190       111001283490       111001377450       111001479914      
111001570488       111001667654       111001771098       111001891282      
111002014235       111002143014       111002267910       111002410415      
111002581403       111002756496       111002948668  

450018015

    450192489       450353206       111001022143       111001119072      
111001204246       111001283502       111001377461       111001479947      
111001570501       111001667711       111001771133       111001891293      
111002014246       111002143069       111002267921       111002410460      
111002581458       111002756508       111002948860  

450018031

    450192521       450353248       111001022154       111001119083      
111001204268       111001283513       111001377483       111001479958      
111001570512       111001667733       111001771166       111001891316      
111002014358       111002143126       111002267943       111002410516      
111002581548       111002756519       111002948871  

450018049

    450192539       450353263       111001022187       111001119094      
111001204291       111001283524       111001377506       111001479970      
111001570534       111001667744       111001771188       111001891327      
111002014459       111002143137       111002267998       111002410583      
111002581616       111002756531       111002949052  

450018106

    450192547       450353297       111001022198       111001119173      
111001204347       111001283535       111001377539       111001480006      
111001570578       111001667755       111001771201       111001891394      
111002014505       111002143159       111002268012       111002410594      
111002581795       111002756575       111002949063  

450018114

    450192604       450353339       111001022211       111001119184      
111001204358       111001283546       111001377595       111001480017      
111001570590       111001667777       111001771414       111001891440      
111002014527       111002143182       111002268034       111002410639      
111002581874       111002756586       111002949142  

450018213

    450192612       450353347       111001022222       111001119207      
111001204369       111001283568       111001377607       111001480040      
111001570624       111001667788       111001771504       111001891507      
111002014673       111002143205       111002268067       111002410640      
111002581986       111002756643       111002949265  

450018304

    450192646       450353354       111001022244       111001119218      
111001204370       111001283579       111001377685       111001480051      
111001570646       111001667799       111001771526       111001891518      
111002014684       111002143216       111002268157       111002410662      
111002582011       111002756654       111002949401  

450018320

    450192661       450353420       111001022312       111001119229      
111001204392       111001283580       111001377731       111001480062      
111001570657       111001667801       111001771571       111001891530      
111002014730       111002143340       111002268168       111002410729      
111002582099       111002756698       111002949513  

450018361

    450192687       450353438       111001022323       111001119308      
111001204404       111001283591       111001377753       111001480073      
111001570679       111001667845       111001771649       111001891541      
111002014763       111002143351       111002268179       111002410752      
111002582156       111002756700       111002949535  

450018445

    450192810       450353446       111001022367       111001119342      
111001204426       111001283614       111001377764       111001480095      
111001570703       111001667902       111001771706       111001891552      
111002014796       111002143429       111002268203       111002410796      
111002582291       111002756711       111002949805  

450018510

    450192828       450353586       111001022435       111001119364      
111001204482       111001283625       111001377810       111001480129      
111001570736       111001667968       111001771919       111001891585      
111002014808       111002143430       111002268214       111002410808      
111002582336       111002756733       111002950043  

450018528

    450192869       450353594       111001022468       111001119375      
111001204493       111001283636       111001377821       111001480130      
111001570769       111001667979       111001771920       111001891619      
111002014819       111002143496       111002268225       111002410909      
111002582460       111002756744       111002950098  

450018536

    450192877       450353628       111001022480       111001119386      
111001204505       111001283658       111001377854       111001480141      
111001570770       111001668004       111001772088       111001891620      
111002014820       111002143508       111002268236       111002410910      
111002582493       111002756755       111002950100  

450018544

    450192885       450353669       111001022491       111001119397      
111001204516       111001283669       111001377865       111001480174      
111001570792       111001668015       111001772189       111001891642      
111002014864       111002143542       111002268292       111002410998      
111002582505       111002756766       111002950177  

450018551

    450192893       450353727       111001022503       111001119432      
111001204583       111001283670       111001377876       111001480185      
111001570848       111001668026       111001772213       111001891686      
111002014910       111002143609       111002268304       111002411113      
111002582606       111002756777       111002950234  

450018593

    450192901       450353800       111001022514       111001119465      
111001204628       111001283681       111001377887       111001480196      
111001570859       111001668037       111001772224       111001891709      
111002014965       111002143610       111002268337       111002411135      
111002582695       111002756788       111002950267  

450018627

    450192935       450353826       111001022558       111001119498      
111001204639       111001283704       111001377898       111001480219      
111001570882       111001668060       111001772257       111001891710      
111002015034       111002143632       111002268348       111002411214      
111002582785       111002756801       111002950290  

450018734

    450192950       450353834       111001022569       111001119601      
111001204640       111001283715       111001377977       111001480231      
111001570949       111001668105       111001772279       111001891732      
111002015045       111002143711       111002268359       111002411270      
111002582808       111002756823       111002950313  

450018742

    450193024       450353842       111001022604       111001119612      
111001204651       111001283748       111001377988       111001480242      
111001571041       111001668161       111001772303       111001891743      
111002015078       111002143733       111002268405       111002411292      
111002582842       111002756913       111002950346  

450018759

    450193081       450353958       111001022660       111001119656      
111001204673       111001283759       111001377999       111001480275      
111001571052       111001668172       111001772314       111001891754      
111002015089       111002143744       111002268416       111002411315      
111002582921       111002757015       111002950379  

450018767

    450193172       450353974       111001022671       111001119689      
111001204695       111001283793       111001378002       111001480286      
111001571108       111001668240       111001772358       111001891765      
111002015113       111002143755       111002268449       111002411438      
111002582965       111002757330       111002950414  

450018809

    450193180       450354006       111001022705       111001119779      
111001204729       111001283816       111001378013       111001480297      
111001571120       111001668251       111001772404       111001891798      
111002015180       111002143766       111002268483       111002411607      
111002582987       111002757363       111002950436  

450018841

    450193222       450354204       111001022738       111001119803      
111001204741       111001283850       111001378024       111001480310      
111001571221       111001668262       111001772415       111001891866      
111002015203       111002143777       111002268506       111002411618      
111002583337       111002757442       111002950560  

450018957

    450193271       450354311       111001022750       111001119825      
111001204752       111001283872       111001378046       111001480321      
111001571298       111001668273       111001772459       111001891899      
111002015236       111002143878       111002268517       111002411674      
111002583359       111002757576       111002950593  

450018965

    450193412       450354329       111001022794       111001119858      
111001204774       111001283883       111001378068       111001480332      
111001571333       111001668329       111001772460       111001891956      
111002015382       111002143890       111002268562       111002411708      
111002583371       111002757701       111002950605  

450019112

    450193495       450354337       111001022828       111001119869      
111001204785       111001283894       111001378079       111001480365      
111001571344       111001668330       111001772471       111001891978      
111002015405       111002143924       111002268573       111002411742      
111002583450       111002757936       111002950638  

450019161

    450193511       450354345       111001022873       111001119892      
111001204796       111001283917       111001378080       111001480376      
111001571388       111001668396       111001772482       111001892047      
111002015449       111002143935       111002268607       111002411786      
111002583472       111002757947       111002950649  

450019195

    450193529       450354477       111001022895       111001119915      
111001204819       111001283939       111001378091       111001480398      
111001571399       111001668453       111001772538       111001892070      
111002015494       111002143980       111002268652       111002411797      
111002583517       111002757992       111002950650  

450019211

    450193602       450354527       111001022907       111001119926      
111001204842       111001283940       111001378136       111001480400      
111001571401       111001668475       111001772639       111001892126      
111002015551       111002144015       111002268696       111002411887      
111002583539       111002758173       111002950683  

450019229

    450193669       450354576       111001022930       111001119960      
111001204853       111001283984       111001378147       111001480411      
111001571434       111001668486       111001772662       111001892137      
111002015573       111002144048       111002268720       111002411966      
111002583719       111002758241       111002950739  

450019278

    450193685       450354634       111001022941       111001119971      
111001204897       111001283995       111001378169       111001480433      
111001571445       111001668509       111001772684       111001892148      
111002015618       111002144071       111002268775       111002412024      
111002583843       111002758274       111002950807  

450019294

    450193693       450354683       111001022974       111001119993      
111001204932       111001284019       111001378215       111001480444      
111001571456       111001668510       111001772718       111001892407      
111002015629       111002144116       111002268922       111002412046      
111002583977       111002758331       111002950841  

450019328

    450193768       450354758       111001023009       111001120030      
111001204943       111001284020       111001378237       111001480455      
111001571478       111001668543       111001772763       111001892418      
111002015731       111002144149       111002268944       111002412057      
111002584024       111002758599       111002950896  

450019419

    450193826       450354816       111001023010       111001120052      
111001204954       111001284031       111001378259       111001480466      
111001571490       111001668576       111001772774       111001892429      
111002015764       111002144150       111002268966       111002412068      
111002584035       111002758869       111002950908  

450019518

    450194030       450354832       111001023021       111001120074      
111001205056       111001284053       111001378316       111001480499      
111001571557       111001668600       111001772808       111001892441      
111002015809       111002144161       111002268999       111002412170      
111002584046       111002759028       111002950931  

450019526

    450194063       450354857       111001023054       111001120119      
111001205067       111001284086       111001378327       111001480501      
111001571580       111001668644       111001772820       111001892496      
111002015821       111002144206       111002269079       111002412282      
111002584147       111002759118       111002950986  

450019641

    450194105       450355045       111001023076       111001120120      
111001205102       111001284109       111001378350       111001480512      
111001571591       111001668655       111001772842       111001892531      
111002015865       111002144295       111002269103       111002412406      
111002584170       111002759163       111002951011  

450019716

    450194204       450355169       111001023144       111001120142      
111001205135       111001284143       111001378383       111001480523      
111001571603       111001668666       111001772965       111001892542      
111002015898       111002144329       111002269169       111002412484      
111002584305       111002759185       111002951044  

450019757

    450194212       450355235       111001023177       111001120164      
111001205214       111001284154       111001378417       111001480534      
111001571614       111001668745       111001772976       111001892575      
111002015922       111002144363       111002269181       111002412574      
111002584394       111002759286       111002951066  

450019856

    450194287       450355276       111001023188       111001120175      
111001205236       111001284277       111001378428       111001480567      
111001571625       111001668756       111001773001       111001892609      
111002015966       111002144385       111002269215       111002412619      
111002584406       111002759297       111002951224  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450019872

    450194337       450355300       111001023199       111001120186      
111001205258       111001284288       111001378439       111001480657      
111001571647       111001668767       111001773045       111001892665      
111002016147       111002144532       111002269248       111002412631      
111002584439       111002759321       111002951280  

450019948

    450194410       450355367       111001023201       111001120221      
111001205270       111001284312       111001378451       111001480668      
111001571658       111001668778       111001773089       111001892698      
111002016158       111002144543       111002269260       111002412776      
111002584462       111002759523       111002951325  

450020003

    450194444       450355375       111001023212       111001120254      
111001205326       111001284323       111001378484       111001480679      
111001571669       111001668790       111001773179       111001892755      
111002016169       111002144554       111002269271       111002412833      
111002584596       111002759534       111002951381  

450020037

    450194477       450355391       111001023223       111001120287      
111001205371       111001284378       111001378495       111001480680      
111001571681       111001668802       111001773180       111001892812      
111002016170       111002144565       111002269282       111002412866      
111002584608       111002759691       111002951527  

450020060

    450194493       450355409       111001023245       111001120333      
111001205438       111001284402       111001378518       111001480691      
111001571692       111001668824       111001773304       111001892834      
111002016181       111002144576       111002269293       111002413003      
111002584619       111002759769       111002951561  

450020144

    450194592       450355565       111001023302       111001120344      
111001205450       111001284457       111001378552       111001480703      
111001571748       111001668880       111001773348       111001892845      
111002016260       111002144600       111002269338       111002413014      
111002584709       111002759837       111002951572  

450020193

    450194634       450355672       111001023313       111001120355      
111001205461       111001284468       111001378563       111001480725      
111001571760       111001668914       111001773405       111001892867      
111002016417       111002144611       111002269349       111002413317      
111002584732       111002759882       111002951707  

450020292

    450194659       450355706       111001023346       111001120366      
111001205472       111001284479       111001378574       111001480747      
111001571782       111001668925       111001773450       111001892878      
111002016484       111002144677       111002269350       111002413340      
111002584743       111002760075       111002951774  

450020375

    450194725       450355714       111001023368       111001120399      
111001205539       111001284480       111001378585       111001480758      
111001571805       111001668969       111001773461       111001892890      
111002016495       111002144688       111002269361       111002413384      
111002584754       111002760086       111002951785  

450020458

    450194733       450355722       111001023391       111001120580      
111001205551       111001284491       111001378709       111001480770      
111001571816       111001668970       111001773674       111001892924      
111002016507       111002144790       111002269372       111002413463      
111002584787       111002760097       111002951820  

450020474

    450194816       450355730       111001023414       111001120603      
111001205607       111001284514       111001378732       111001480781      
111001571849       111001668981       111001773696       111001892957      
111002016529       111002144824       111002269383       111002413474      
111002584798       111002760132       111002951976  

450020540

    450194931       450355771       111001023436       111001120625      
111001205629       111001284525       111001378743       111001480815      
111001571883       111001668992       111001773753       111001892979      
111002016563       111002144879       111002269394       111002413508      
111002584800       111002760165       111002951998  

450020557

    450195003       450355854       111001023469       111001120636      
111001205630       111001284536       111001378776       111001480826      
111001571917       111001669038       111001773764       111001893004      
111002016596       111002145038       111002269417       111002413519      
111002584811       111002760323       111002952067  

450020565

    450195037       450355888       111001023470       111001120658      
111001205641       111001284547       111001378787       111001480837      
111001571928       111001669050       111001773809       111001893048      
111002016642       111002145061       111002269428       111002413520      
111002584877       111002760334       111002952089  

450020599

    450195052       450355904       111001023492       111001120681      
111001205652       111001284558       111001378798       111001480871      
111001571995       111001669061       111001773821       111001893082      
111002016675       111002145072       111002269451       111002413542      
111002584990       111002760345       111002952168  

450020672

    450195078       450355987       111001023537       111001120704      
111001205674       111001284581       111001378811       111001480882      
111001572020       111001669072       111001773843       111001893105      
111002016697       111002145106       111002269462       111002413553      
111002585036       111002760424       111002952225  

450020730

    450195110       450356068       111001023560       111001120737      
111001205696       111001284615       111001378822       111001480893      
111001572031       111001669083       111001773876       111001893116      
111002016709       111002145117       111002269484       111002413564      
111002585047       111002760503       111002952236  

450020904

    450195136       450356126       111001023582       111001120748      
111001205708       111001284637       111001378855       111001480916      
111001572042       111001669094       111001773887       111001893138      
111002016743       111002145128       111002269507       111002413597      
111002585081       111002760592       111002952292  

450020995

    450195169       450356134       111001023627       111001120782      
111001205719       111001284660       111001378888       111001480927      
111001572064       111001669106       111001773966       111001893149      
111002016765       111002145151       111002269518       111002413610      
111002585115       111002760660       111002952405  

450021092

    450195193       450356159       111001023638       111001120793      
111001205753       111001284682       111001379070       111001480938      
111001572075       111001669140       111001773977       111001893150      
111002016798       111002145162       111002269529       111002413654      
111002585126       111002760727       111002952483  

450021142

    450195219       450356191       111001023649       111001120827      
111001205764       111001284738       111001379104       111001480950      
111001572086       111001669151       111001774068       111001893183      
111002016822       111002145173       111002269563       111002413700      
111002585137       111002760738       111002952584  

450021175

    450195284       450356217       111001023650       111001120850      
111001205775       111001284749       111001379115       111001480961      
111001572097       111001669162       111001774079       111001893206      
111002016967       111002145195       111002269585       111002413845      
111002585182       111002760884       111002952753  

450021183

    450195367       450356225       111001023706       111001120906      
111001205797       111001284750       111001379126       111001480972      
111001572109       111001669173       111001774080       111001893240      
111002016989       111002145218       111002269608       111002413902      
111002585205       111002760952       111002952786  

450021217

    450195383       450356266       111001023751       111001120917      
111001205821       111001284772       111001379159       111001480994      
111001572110       111001669195       111001774158       111001893251      
111002017014       111002145241       111002269620       111002413913      
111002585261       111002761010       111002952832  

450021308

    450195425       450356274       111001023784       111001120928      
111001205876       111001284828       111001379193       111001481007      
111001572132       111001669207       111001774181       111001893295      
111002017047       111002145296       111002269664       111002414004      
111002585306       111002761043       111002952865  

450021423

    450195441       450356308       111001023795       111001120951      
111001205922       111001284839       111001379250       111001481018      
111001572143       111001669230       111001774259       111001893385      
111002017126       111002145331       111002269675       111002414037      
111002585339       111002761199       111002952933  

450021589

    450195573       450356365       111001023830       111001120962      
111001205944       111001284840       111001379261       111001481052      
111001572154       111001669241       111001774260       111001893419      
111002017137       111002145410       111002269686       111002414060      
111002585395       111002761313       111002953002  

450021605

    450195631       450356381       111001024022       111001120973      
111001206002       111001284862       111001379294       111001481119      
111001572165       111001669331       111001774282       111001893431      
111002017160       111002145421       111002269709       111002414093      
111002585463       111002761368       111002953013  

450021654

    450195706       450356399       111001024033       111001120984      
111001206035       111001284873       111001379317       111001481131      
111001572176       111001669353       111001774316       111001893464      
111002017238       111002145511       111002269721       111002414127      
111002585508       111002761391       111002953046  

450021860

    450195755       450356506       111001024145       111001121008      
111001206068       111001284918       111001379328       111001481164      
111001572187       111001669375       111001774349       111001893486      
111002017250       111002145522       111002269732       111002414149      
111002585610       111002761436       111002953125  

450021910

    450195771       450356514       111001024178       111001121020      
111001206091       111001284929       111001379340       111001481175      
111001572198       111001669386       111001774361       111001893497      
111002017261       111002145533       111002269743       111002414273      
111002585665       111002761469       111002953147  

450021928

    450195797       450356530       111001024213       111001121086      
111001206103       111001284930       111001379373       111001481197      
111001572211       111001669409       111001774383       111001893554      
111002017294       111002145544       111002269754       111002414295      
111002585676       111002761470       111002953158  

450022090

    450195813       450356589       111001024235       111001121097      
111001206114       111001284963       111001379407       111001481209      
111001572222       111001669465       111001774406       111001893677      
111002017306       111002145555       111002269787       111002414307      
111002585722       111002761638       111002953170  

450022132

    450195854       450356621       111001024246       111001121143      
111001206125       111001284974       111001379418       111001481221      
111001572266       111001669487       111001774417       111001893688      
111002017395       111002145577       111002269798       111002414475      
111002585755       111002761649       111002953282  

450022157

    450195904       450356654       111001024268       111001121154      
111001206147       111001285009       111001379429       111001481232      
111001572277       111001669498       111001774428       111001893701      
111002017441       111002145588       111002269833       111002414521      
111002585766       111002761773       111002953361  

450022330

    450195946       450356688       111001024325       111001121187      
111001206158       111001285010       111001379463       111001481243      
111001572299       111001669511       111001774439       111001893789      
111002017463       111002145601       111002269844       111002414633      
111002585799       111002761908       111002953507  

450022348

    450196001       450356795       111001024347       111001121198      
111001206293       111001285054       111001379496       111001481265      
111001572301       111001669555       111001774530       111001893824      
111002017508       111002145746       111002269866       111002414644      
111002585823       111002762088       111002953530  

450022355

    450196050       450356845       111001024369       111001121211      
111001206305       111001285076       111001379508       111001481276      
111001572323       111001669678       111001774585       111001893868      
111002017520       111002145836       111002269877       111002414712      
111002585867       111002762112       111002953619  

450022447

    450196076       450356936       111001024392       111001121222      
111001206316       111001285133       111001379575       111001481311      
111001572345       111001669690       111001774642       111001893958      
111002017586       111002145847       111002269888       111002414778      
111002585979       111002762123       111002953642  

450022595

    450196084       450356944       111001024426       111001121233      
111001206361       111001285144       111001379586       111001481322      
111001572389       111001669713       111001774653       111001893969      
111002017597       111002145858       111002269899       111002414802      
111002586048       111002762213       111002953697  

450022611

    450196134       450356993       111001024437       111001121244      
111001206372       111001285155       111001379597       111001481355      
111001572413       111001669735       111001774765       111001893970      
111002017621       111002145869       111002269901       111002414936      
111002586059       111002762246       111002953743  

450022652

    450196167       450357017       111001024448       111001121299      
111001206383       111001285188       111001379687       111001481366      
111001572424       111001669757       111001774798       111001894094      
111002017643       111002145881       111002269967       111002414947      
111002586149       111002762303       111002953765  

450022769

    450196308       450357033       111001024459       111001121301      
111001206406       111001285212       111001379700       111001481377      
111001572446       111001669791       111001774800       111001894128      
111002017687       111002145892       111002269978       111002414970      
111002586172       111002762459       111002953776  

450022827

    450196332       450357082       111001024460       111001121312      
111001206417       111001285245       111001379711       111001481399      
111001572457       111001669803       111001774822       111001894207      
111002017700       111002145904       111002269989       111002415050      
111002586240       111002762460       111002953866  

450022843

    450196340       450357124       111001024471       111001121334      
111001206428       111001285302       111001379733       111001481423      
111001572468       111001669825       111001774866       111001894230      
111002017722       111002145915       111002269990       111002415094      
111002586273       111002762572       111002953877  

450022850

    450196373       450357249       111001024482       111001121345      
111001206439       111001285335       111001379755       111001481434      
111001572480       111001669858       111001774888       111001894252      
111002017777       111002145937       111002270048       111002415151      
111002586284       111002762707       111002953888  

450022868

    450196407       450357256       111001024493       111001121367      
111001206440       111001285346       111001379777       111001481445      
111001572491       111001669869       111001775036       111001894285      
111002017834       111002145948       111002270059       111002415229      
111002586396       111002762741       111002954047  

450022884

    450196522       450357264       111001024505       111001121378      
111001206462       111001285368       111001379788       111001481456      
111001572525       111001669870       111001775070       111001894296      
111002017867       111002145959       111002270060       111002415263      
111002586576       111002762763       111002954058  

450022942

    450196530       450357314       111001024516       111001121389      
111001206507       111001285379       111001379823       111001481478      
111001572581       111001669881       111001775104       111001894308      
111002017913       111002145993       111002270071       111002415274      
111002586598       111002762820       111002954092  

450022975

    450196563       450357355       111001024549       111001121402      
111001206541       111001285391       111001379856       111001481489      
111001572592       111001669926       111001775137       111001894375      
111002018004       111002146028       111002270082       111002415386      
111002586611       111002762886       111002954137  

450023262

    450196647       450357363       111001024561       111001121457      
111001206619       111001285403       111001379867       111001481490      
111001572604       111001669959       111001775159       111001894397      
111002018015       111002146040       111002270093       111002415410      
111002586666       111002762909       111002954160  

450023346

    450196696       450357371       111001024572       111001121479      
111001206620       111001285425       111001379890       111001481502      
111001572615       111001670029       111001775205       111001894432      
111002018037       111002146051       111002270149       111002415421      
111002586701       111002762910       111002954227  

450023429

    450196829       450357413       111001024594       111001121480      
111001206642       111001285436       111001379924       111001481513      
111001572637       111001670030       111001775294       111001894465      
111002018071       111002146073       111002270161       111002415432      
111002586745       111002762932       111002954272  

450023437

    450196837       450357462       111001024684       111001121491      
111001206664       111001285458       111001379979       111001481524      
111001572659       111001670041       111001775317       111001894487      
111002018150       111002146095       111002270194       111002415465      
111002586790       111002762965       111002954306  

450023452

    450196845       450357504       111001024718       111001121514      
111001206686       111001285481       111001380027       111001481535      
111001572682       111001670119       111001775328       111001894498      
111002018172       111002146107       111002270217       111002415476      
111002586802       111002763023       111002954362  

450023478

    450196969       450357553       111001024729       111001121569      
111001206697       111001285492       111001380038       111001481568      
111001572693       111001670131       111001775362       111001894544      
111002018206       111002146118       111002270239       111002415498      
111002586813       111002763045       111002954373  

450023494

    450197017       450357587       111001024752       111001121570      
111001206709       111001285526       111001380049       111001481579      
111001572705       111001670164       111001775395       111001894577      
111002018228       111002146152       111002270240       111002415500      
111002586880       111002763067       111002954430  

450023544

    450197033       450357710       111001024774       111001121581      
111001206776       111001285548       111001380061       111001481580      
111001572761       111001670186       111001775418       111001894601      
111002018284       111002146196       111002270273       111002415511      
111002586947       111002763113       111002954441  

450023601

    450197041       450357751       111001024842       111001121604      
111001206787       111001285560       111001380083       111001481591      
111001572794       111001670209       111001775429       111001894612      
111002018318       111002146275       111002270284       111002415533      
111002586970       111002763191       111002954531  

450023684

    450197108       450357777       111001024853       111001121626      
111001206800       111001285571       111001380094       111001481603      
111001572828       111001670210       111001775452       111001894667      
111002018330       111002146286       111002270295       111002415746      
111002587049       111002763359       111002954542  

450023783

    450197165       450357827       111001024864       111001121637      
111001206811       111001285582       111001380106       111001481614      
111001572873       111001670333       111001775485       111001894690      
111002018363       111002146376       111002270329       111002415836      
111002587050       111002763360       111002954643  

450023817

    450197173       450357850       111001024897       111001121648      
111001206888       111001285627       111001380139       111001481625      
111001572930       111001670366       111001775519       111001894768      
111002018408       111002146387       111002270341       111002415869      
111002587072       111002763461       111002954766  

450023858

    450197207       450358007       111001024909       111001121750      
111001206912       111001285638       111001380173       111001481658      
111001572952       111001670377       111001775575       111001894780      
111002018464       111002146398       111002270363       111002415937      
111002587117       111002763528       111002954935  

450023874

    450197249       450358080       111001024921       111001121761      
111001206978       111001285649       111001380195       111001481669      
111001572963       111001670445       111001775586       111001894847      
111002018475       111002146422       111002270374       111002415960      
111002587139       111002763696       111002955015  

450023916

    450197264       450358098       111001024954       111001121806      
111001207014       111001285661       111001380207       111001481692      
111001572974       111001670478       111001775597       111001894892      
111002018497       111002146499       111002270385       111002415971      
111002587173       111002763731       111002955026  

450024039

    450197298       450358106       111001024976       111001121817      
111001207025       111001285672       111001380229       111001481704      
111001572985       111001670502       111001775676       111001894915      
111002018509       111002146523       111002270396       111002415982      
111002587252       111002763742       111002955037  

450024070

    450197314       450358148       111001025012       111001121840      
111001207058       111001285706       111001380241       111001481715      
111001572996       111001670535       111001775711       111001895006      
111002018521       111002146534       111002270419       111002416174      
111002587308       111002763764       111002955194  

450024096

    450197348       450358171       111001025078       111001121851      
111001207126       111001285717       111001380285       111001481726      
111001573009       111001670568       111001775744       111001895118      
111002018532       111002146556       111002270431       111002416219      
111002587397       111002763775       111002955206  

450024187

    450197413       450358205       111001025090       111001121941      
111001207137       111001285740       111001380296       111001481748      
111001573032       111001670614       111001775755       111001895129      
111002018611       111002146613       111002270442       111002416231      
111002587432       111002763832       111002955273  

450024443

    450197421       450358239       111001025157       111001122010      
111001207148       111001285762       111001380308       111001481759      
111001573043       111001670636       111001775799       111001895152      
111002018622       111002146635       111002270453       111002416275      
111002587612       111002763900       111002955284  

450024450

    450197454       450358254       111001025168       111001122155      
111001207182       111001285784       111001380397       111001481760      
111001573065       111001670647       111001775834       111001895163      
111002018666       111002146703       111002270509       111002416309      
111002587689       111002763999       111002955329  

450024534

    450197470       450358296       111001025203       111001122201      
111001207193       111001285807       111001380410       111001481771      
111001573076       111001670669       111001775845       111001895253      
111002018734       111002146747       111002270521       111002416310      
111002587881       111002764035       111002955419  

450024625

    450197546       450358353       111001025225       111001122212      
111001207216       111001285829       111001380511       111001481805      
111001573133       111001670670       111001775890       111001895387      
111002018756       111002146758       111002270532       111002416398      
111002587915       111002764103       111002955554  

450024666

    450197587       450358387       111001025315       111001122245      
111001207227       111001285852       111001380555       111001481816      
111001573144       111001670692       111001775902       111001895523      
111002018778       111002146792       111002270543       111002416422      
111002587959       111002764147       111002955723  

450024864

    450197629       450358411       111001025326       111001122256      
111001207283       111001285896       111001380566       111001481827      
111001573155       111001670748       111001776015       111001895534      
111002018969       111002146804       111002270565       111002416499      
111002587971       111002764158       111002955756  

450024872

    450197637       450358460       111001025348       111001122267      
111001207306       111001285908       111001380601       111001481838      
111001573166       111001670759       111001776093       111001895578      
111002018970       111002146815       111002270576       111002416512      
111002587982       111002764215       111002955970  

450024906

    450197652       450358494       111001025359       111001122289      
111001207340       111001285919       111001380612       111001481849      
111001573188       111001670782       111001776206       111001895589      
111002018981       111002146826       111002270598       111002416523      
111002587993       111002764260       111002956140  

450024963

    450197728       450358502       111001025360       111001122346      
111001207362       111001285920       111001380623       111001481872      
111001573201       111001670805       111001776239       111001895590      
111002019016       111002146848       111002270600       111002416534      
111002588006       111002764293       111002956230  

450025002

    450197744       450358536       111001025382       111001122357      
111001207373       111001285931       111001380667       111001481894      
111001573267       111001670816       111001776295       111001895613      
111002019027       111002146893       111002270611       111002416703      
111002588017       111002764507       111002956308  

450025028

    450197769       450358551       111001025652       111001122368      
111001207395       111001285953       111001380678       111001481906      
111001573289       111001670872       111001776330       111001895668      
111002019038       111002146949       111002270633       111002416747      
111002588084       111002764518       111002956364  

450025044

    450197785       450358593       111001025663       111001122379      
111001207407       111001285997       111001380689       111001481917      
111001573302       111001670928       111001776385       111001895691      
111002019094       111002147119       111002270644       111002416792      
111002588107       111002764596       111002956432  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450025127

    450197801       450358742       111001025685       111001122391      
111001207429       111001286000       111001380690       111001481939      
111001573324       111001670940       111001776396       111001895770      
111002019117       111002147120       111002270655       111002416860      
111002588130       111002764619       111002956443  

450025192

    450197819       450358767       111001025764       111001122403      
111001207474       111001286011       111001380713       111001481940      
111001573335       111001670951       111001776543       111001895826      
111002019140       111002147197       111002270666       111002416871      
111002588141       111002764620       111002956588  

450025200

    450197843       450358775       111001025775       111001122414      
111001207496       111001286279       111001380735       111001481962      
111001573380       111001670962       111001776688       111001895848      
111002019151       111002147209       111002270802       111002416983      
111002588219       111002764798       111002956599  

450025234

    450197918       450358924       111001025854       111001122436      
111001207508       111001286280       111001380791       111001481973      
111001573391       111001670984       111001776745       111001895859      
111002019195       111002147287       111002270813       111002416994      
111002588253       111002764877       111002956623  

450025325

    450197959       450358932       111001025876       111001122470      
111001207520       111001286291       111001381107       111001481984      
111001573414       111001670995       111001776868       111001895938      
111002019207       111002147298       111002270891       111002417029      
111002588309       111002764901       111002956645  

450025333

    450197975       450358999       111001025922       111001122492      
111001207542       111001286314       111001381129       111001482019      
111001573436       111001671008       111001776925       111001895972      
111002019230       111002147333       111002270970       111002417052      
111002588321       111002764945       111002956656  

450025432

    450197983       450359088       111001025933       111001122515      
111001207586       111001286358       111001381130       111001482020      
111001573447       111001671019       111001777083       111001895983      
111002019285       111002147344       111002271083       111002417063      
111002588343       111002764990       111002956814  

450025465

    450198049       450359112       111001025944       111001122526      
111001207597       111001286369       111001381152       111001482031      
111001573469       111001671020       111001777106       111001896018      
111002019296       111002147399       111002271106       111002417074      
111002588466       111002765137       111002956847  

450025481

    450198080       450359211       111001025966       111001122559      
111001207610       111001286370       111001381163       111001482042      
111001573470       111001671064       111001777117       111001896029      
111002019342       111002147423       111002271139       111002417108      
111002588556       111002765193       111002956881  

450025564

    450198098       450359344       111001025988       111001122560      
111001207632       111001286381       111001381174       111001482053      
111001573481       111001671075       111001777140       111001896030      
111002019409       111002147434       111002271140       111002417287      
111002588589       111002765261       111002956959  

450025598

    450198148       450359559       111001026002       111001122571      
111001207665       111001286426       111001381208       111001482064      
111001573526       111001671086       111001777195       111001896063      
111002019500       111002147478       111002271252       111002417322      
111002588602       111002765294       111002957141  

450025655

    450198171       450359609       111001026068       111001122582      
111001207687       111001286437       111001381219       111001482075      
111001573571       111001671109       111001777207       111001896108      
111002019522       111002147524       111002271308       111002417377      
111002588860       111002765328       111002957174  

450025697

    450198247       450359625       111001026091       111001122593      
111001207722       111001286471       111001381242       111001482086      
111001573582       111001671121       111001777230       111001896175      
111002019544       111002147557       111002271319       111002417388      
111002588882       111002765362       111002957185  

450025713

    450198270       450359674       111001026125       111001122605      
111001207812       111001286482       111001381253       111001482097      
111001573605       111001671143       111001777274       111001896232      
111002019588       111002147568       111002271331       111002417502      
111002588916       111002765373       111002957231  

450025721

    450198312       450359708       111001026147       111001122616      
111001207845       111001286493       111001381309       111001482288      
111001573616       111001671154       111001777320       111001896276      
111002019612       111002147669       111002271421       111002417580      
111002588950       111002765441       111002957253  

450025739

    450198338       450359732       111001026181       111001122638      
111001207924       111001286550       111001381387       111001482367      
111001573638       111001671187       111001777353       111001896298      
111002019746       111002147737       111002271454       111002417816      
111002589030       111002765452       111002957286  

450025812

    450198353       450359757       111001026192       111001122649      
111001207935       111001286561       111001381398       111001482390      
111001573650       111001671198       111001777364       111001896322      
111002019757       111002147760       111002271487       111002417861      
111002589041       111002765531       111002957297  

450025820

    450198387       450359948       111001026204       111001122661      
111001207946       111001286572       111001381444       111001482402      
111001573672       111001671200       111001777397       111001896355      
111002019791       111002147782       111002271511       111002417984      
111002589221       111002765553       111002957310  

450025887

    450198411       450359963       111001026215       111001122672      
111001208059       111001286606       111001381466       111001482413      
111001573751       111001671211       111001777409       111001896366      
111002019858       111002147838       111002271522       111002417995      
111002589265       111002765597       111002957321  

450025911

    450198452       450360011       111001026271       111001122717      
111001208093       111001286617       111001381523       111001482479      
111001573829       111001671222       111001777421       111001896401      
111002019915       111002148053       111002271566       111002418097      
111002589344       111002765621       111002957332  

450025945

    450198510       450360045       111001026305       111001122728      
111001208105       111001286628       111001381534       111001482491      
111001573841       111001671233       111001777465       111001896434      
111002019937       111002148086       111002271588       111002418132      
111002589366       111002765665       111002957354  

450025952

    450198544       450360086       111001026350       111001122739      
111001208116       111001286639       111001381589       111001482503      
111001573852       111001671255       111001777476       111001896456      
111002019948       111002148097       111002271634       111002418143      
111002589377       111002765687       111002957387  

450025960

    450198650       450360094       111001026394       111001122740      
111001208161       111001286662       111001381602       111001482525      
111001573863       111001671266       111001777511       111001896467      
111002019959       111002148132       111002271656       111002418176      
111002589399       111002765711       111002957400  

450025994

    450198676       450360219       111001026417       111001122773      
111001208206       111001286673       111001381657       111001482547      
111001573919       111001671288       111001777522       111001896513      
111002019960       111002148143       111002271667       111002418187      
111002589401       111002765733       111002957422  

450026026

    450198841       450360227       111001026428       111001122795      
111001208251       111001286684       111001381668       111001482558      
111001573931       111001671334       111001777544       111001896546      
111002020029       111002148154       111002271678       111002418200      
111002589423       111002765755       111002957433  

450026042

    450198874       450360284       111001026439       111001122818      
111001208273       111001286695       111001381792       111001482637      
111001573942       111001671356       111001777588       111001896568      
111002020085       111002148165       111002271689       111002418266      
111002589456       111002765777       111002957466  

450026059

    450198890       450360300       111001026451       111001122830      
111001208284       111001286752       111001381860       111001482659      
111001573964       111001671367       111001777599       111001896580      
111002020096       111002148198       111002271735       111002418299      
111002589489       111002765788       111002957477  

450026109

    450198908       450360441       111001026462       111001122863      
111001208295       111001286820       111001381938       111001482660      
111001574044       111001671378       111001777612       111001896614      
111002020108       111002148233       111002271803       111002418356      
111002589490       111002765867       111002957545  

450026133

    450198924       450360482       111001026495       111001122896      
111001208318       111001286864       111001381961       111001482682      
111001574066       111001671389       111001777724       111001896636      
111002020221       111002148244       111002271847       111002418367      
111002589502       111002765935       111002957589  

450026141

    450198932       450360490       111001026518       111001122908      
111001208374       111001286909       111001381994       111001482693      
111001574112       111001671424       111001777746       111001896670      
111002020232       111002148301       111002271926       111002418468      
111002589591       111002765979       111002957590  

450026216

    450198940       450360615       111001026530       111001122920      
111001208396       111001286921       111001382007       111001482705      
111001574224       111001671457       111001777791       111001896704      
111002020287       111002148345       111002271948       111002418525      
111002589669       111002766004       111002957613  

450026364

    450198999       450360623       111001026563       111001122975      
111001208486       111001286932       111001382018       111001482727      
111001574235       111001671468       111001777814       111001896748      
111002020322       111002148356       111002272039       111002418581      
111002589670       111002766048       111002957646  

450026398

    450199047       450360664       111001026596       111001123022      
111001208497       111001286954       111001382029       111001482738      
111001574279       111001671514       111001777858       111001896816      
111002020333       111002148435       111002272129       111002418626      
111002589681       111002766071       111002957680  

450026430

    450199187       450360680       111001026620       111001123044      
111001208576       111001286976       111001382030       111001482772      
111001574280       111001671525       111001777869       111001896827      
111002020344       111002148479       111002272174       111002418738      
111002589726       111002766138       111002957725  

450026539

    450199229       450360813       111001026653       111001123077      
111001208587       111001286987       111001382052       111001482817      
111001574325       111001671569       111001777881       111001896838      
111002020423       111002148514       111002272253       111002418749      
111002589760       111002766149       111002957770  

450026562

    450199237       450360920       111001026675       111001123088      
111001208598       111001287023       111001382096       111001482828      
111001574347       111001671570       111001777948       111001896872      
111002020478       111002148547       111002272309       111002418772      
111002589771       111002766352       111002957792  

450026570

    450199286       450361068       111001026709       111001123099      
111001208633       111001287034       111001382108       111001482840      
111001574437       111001671615       111001777993       111001896883      
111002020490       111002148570       111002272321       111002419010      
111002589793       111002766396       111002957804  

450026588

    450199351       450361167       111001026798       111001123123      
111001208655       111001287089       111001382119       111001482895      
111001574448       111001671659       111001778006       111001896917      
111002020513       111002148660       111002272332       111002419100      
111002589849       111002766408       111002957815  

450026596

    450199369       450361183       111001026811       111001123134      
111001208666       111001287090       111001382120       111001482907      
111001574471       111001671671       111001778017       111001896984      
111002020580       111002148705       111002272343       111002419144      
111002589906       111002766442       111002957826  

450026638

    450199393       450361225       111001026866       111001123167      
111001208677       111001287102       111001382153       111001482929      
111001574482       111001671682       111001778152       111001896995      
111002020647       111002148716       111002272387       111002419201      
111002589917       111002766453       111002957871  

450026703

    450199419       450361233       111001026899       111001123178      
111001208699       111001287157       111001382164       111001482952      
111001574493       111001671693       111001778174       111001897008      
111002020670       111002148783       111002272455       111002419278      
111002589940       111002766486       111002957893  

450026810

    450199484       450361365       111001026934       111001123213      
111001208712       111001287236       111001382175       111001482963      
111001574527       111001671716       111001778196       111001897019      
111002020737       111002148806       111002272477       111002419302      
111002590054       111002766509       111002957916  

450026885

    450199492       450361415       111001026989       111001123246      
111001208745       111001287258       111001382209       111001482996      
111001574606       111001671727       111001778231       111001897132      
111002020760       111002148952       111002272501       111002419425      
111002590087       111002766510       111002957927  

450027107

    450199500       450361480       111001027003       111001123314      
111001208756       111001287269       111001382243       111001483009      
111001574617       111001671738       111001778264       111001897143      
111002020805       111002148963       111002272534       111002419447      
111002590100       111002766565       111002957949  

450027297

    450199542       450361498       111001027261       111001123325      
111001208802       111001287270       111001382254       111001483021      
111001574639       111001671749       111001778398       111001897165      
111002020816       111002149043       111002272680       111002419526      
111002590122       111002766611       111002957961  

450027404

    450199567       450361514       111001027272       111001123404      
111001208813       111001287315       111001382265       111001483032      
111001574695       111001671750       111001778411       111001897176      
111002020861       111002149054       111002272725       111002419593      
111002590166       111002767049       111002957972  

450027438

    450199625       450361639       111001027441       111001123415      
111001208824       111001287348       111001382298       111001483043      
111001574707       111001671761       111001778477       111001897187      
111002020883       111002149076       111002272747       111002419694      
111002590278       111002767072       111002957994  

450027453

    450199666       450361654       111001027452       111001123437      
111001208835       111001287359       111001382388       111001483054      
111001574729       111001671794       111001778545       111001897200      
111002020917       111002149087       111002272758       111002419728      
111002590391       111002767094       111002958052  

450027461

    450199682       450361688       111001027496       111001123459      
111001208879       111001287360       111001382399       111001483076      
111001574741       111001671806       111001778556       111001897233      
111002020928       111002149188       111002272769       111002419740      
111002590492       111002767151       111002958063  

450027545

    450199690       450361803       111001027519       111001123460      
111001208891       111001287382       111001382401       111001483100      
111001574785       111001671817       111001778567       111001897244      
111002020951       111002149302       111002272848       111002419773      
111002590537       111002767229       111002958085  

450027578

    450199781       450361852       111001027564       111001123505      
111001208914       111001287427       111001382445       111001483111      
111001574831       111001671839       111001778646       111001897288      
111002021019       111002149346       111002272871       111002419807      
111002590560       111002767274       111002958119  

450027610

    450199831       450361894       111001027575       111001123516      
111001208936       111001287438       111001382467       111001483133      
111001574875       111001671873       111001778657       111001897323      
111002021020       111002149379       111002272882       111002419818      
111002590616       111002767364       111002958142  

450027693

    450199864       450361902       111001027609       111001123538      
111001208970       111001287449       111001382489       111001483144      
111001574910       111001671884       111001778691       111001897378      
111002021176       111002149492       111002272961       111002419829      
111002590649       111002767386       111002958175  

450027859

    450199880       450362009       111001027610       111001123550      
111001208992       111001287450       111001382490       111001483188      
111001574965       111001671895       111001778747       111001897389      
111002021198       111002149548       111002273142       111002419852      
111002590650       111002767397       111002958243  

450027875

    450200043       450362025       111001027643       111001123594      
111001209027       111001287483       111001382513       111001483223      
111001574976       111001671907       111001778758       111001897413      
111002021244       111002149582       111002273153       111002419874      
111002590661       111002767432       111002958311  

450027917

    450200050       450362074       111001027654       111001123606      
111001209038       111001287517       111001382614       111001483234      
111001575012       111001671918       111001778769       111001897457      
111002021299       111002149829       111002273175       111002419896      
111002590672       111002767476       111002958333  

450027990

    450200092       450362116       111001027687       111001123617      
111001209049       111001287551       111001382692       111001483278      
111001575045       111001671930       111001778804       111001897491      
111002021301       111002149841       111002273186       111002419997      
111002590706       111002767487       111002958355  

450028014

    450200167       450362132       111001027698       111001123628      
111001209061       111001287562       111001382737       111001483289      
111001575124       111001671941       111001778815       111001897558      
111002021367       111002149885       111002273243       111002420034      
111002590740       111002767522       111002958366  

450028022

    450200175       450362140       111001027700       111001123639      
111001209094       111001287595       111001382759       111001483290      
111001575135       111001671952       111001778826       111001897569      
111002021390       111002149920       111002273254       111002420089      
111002590773       111002767544       111002958388  

450028048

    450200209       450362181       111001027744       111001123640      
111001209106       111001287652       111001382771       111001483302      
111001575146       111001671963       111001778848       111001897570      
111002021536       111002149931       111002273265       111002420102      
111002591000       111002767634       111002958423  

450028071

    450200225       450362207       111001027755       111001123662      
111001209128       111001287674       111001382793       111001483313      
111001575179       111001671974       111001778916       111001897581      
111002021547       111002149986       111002273322       111002420214      
111002591011       111002767690       111002958434  

450028097

    450200241       450362272       111001027777       111001123729      
111001209140       111001287685       111001382861       111001483346      
111001575180       111001671985       111001778927       111001897592      
111002021570       111002149997       111002273388       111002420225      
111002591123       111002767858       111002958456  

450028121

    450200282       450362298       111001027788       111001123763      
111001209229       111001287696       111001382906       111001483357      
111001575203       111001672021       111001778949       111001897626      
111002021581       111002150001       111002273513       111002420281      
111002591189       111002767869       111002958467  

450028147

    450200357       450362306       111001027799       111001123774      
111001209252       111001287719       111001382939       111001483368      
111001575214       111001672065       111001778972       111001897637      
111002021637       111002150113       111002273524       111002420315      
111002591190       111002767881       111002958490  

450028204

    450200365       450362322       111001027812       111001123796      
111001209263       111001287720       111001382962       111001483447      
111001575225       111001672076       111001779007       111001897671      
111002021648       111002150168       111002273535       111002420382      
111002591202       111002767937       111002958502  

450028246

    450200373       450362330       111001027834       111001123808      
111001209274       111001287764       111001382984       111001483504      
111001575236       111001672087       111001779096       111001897705      
111002021693       111002150225       111002273579       111002420405      
111002591246       111002767960       111002958513  

450028253

    450200407       450362397       111001027845       111001123819      
111001209296       111001287786       111001383008       111001483582      
111001575247       111001672098       111001779108       111001897749      
111002021727       111002150270       111002273669       111002420438      
111002591303       111002767982       111002958535  

450028329

    450200431       450362454       111001027878       111001124056      
111001209342       111001287810       111001383064       111001483627      
111001575258       111001672111       111001779120       111001897772      
111002021738       111002150281       111002273715       111002420449      
111002591358       111002768017       111002958568  

450028469

    450200456       450362538       111001028004       111001124090      
111001209364       111001287832       111001383075       111001483638      
111001575269       111001672144       111001779175       111001897806      
111002021772       111002150359       111002273782       111002420494      
111002591482       111002768040       111002958579  

450028477

    450200480       450362546       111001028026       111001124102      
111001209421       111001287854       111001383086       111001483672      
111001575281       111001672166       111001779197       111001897817      
111002021783       111002150382       111002273793       111002420517      
111002591527       111002768062       111002958580  

450028485

    450200571       450362553       111001028060       111001124124      
111001209454       111001287865       111001383143       111001483683      
111001575292       111001672177       111001779502       111001897828      
111002021806       111002150416       111002273805       111002420528      
111002591538       111002768141       111002958614  

450028493

    450200639       450362561       111001028071       111001124168      
111001209465       111001287876       111001383187       111001483717      
111001575304       111001672199       111001779524       111001897851      
111002021839       111002150438       111002273951       111002420551      
111002591549       111002768242       111002958647  

450028519

    450200654       450362645       111001028093       111001124179      
111001209476       111001287944       111001383222       111001483739      
111001575348       111001672212       111001779546       111001897862      
111002021895       111002150450       111002273995       111002420595      
111002591606       111002768253       111002958670  

450028543

    450200720       450362694       111001028105       111001124214      
111001209544       111001287955       111001383233       111001483751      
111001575371       111001672223       111001779568       111001897873      
111002021929       111002150483       111002274132       111002420663      
111002591673       111002768264       111002958681  

450028568

    450200761       450362736       111001028127       111001124236      
111001209599       111001287966       111001383244       111001483784      
111001575450       111001672256       111001779580       111001897884      
111002021963       111002150517       111002274200       111002420764      
111002591695       111002768354       111002958692  

450028584

    450200779       450362744       111001028149       111001124258      
111001209623       111001287977       111001383277       111001483795      
111001575483       111001672267       111001779625       111001897929      
111002021974       111002150540       111002274244       111002420775      
111002591718       111002768387       111002958737  

450028600

    450200795       450362876       111001028172       111001124269      
111001209656       111001287999       111001383299       111001483874      
111001575573       111001672278       111001779647       111001897941      
111002021985       111002150584       111002274266       111002420786      
111002591741       111002768411       111002958760  

450028634

    450200845       450362892       111001028183       111001124270      
111001209689       111001288024       111001383301       111001483885      
111001575584       111001672290       111001779670       111001897952      
111002022009       111002150641       111002274299       111002420810      
111002591853       111002768488       111002958782  

450028709

    450200852       450362900       111001028239       111001124281      
111001209690       111001288035       111001383323       111001483896      
111001575595       111001672302       111001779692       111001897996      
111002022032       111002150674       111002274413       111002420898      
111002591875       111002768499       111002958793  

450028774

    450200936       450362959       111001028251       111001124292      
111001209702       111001288046       111001383356       111001483931      
111001575618       111001672324       111001779704       111001898009      
111002022065       111002150719       111002274424       111002420944      
111002591886       111002768512       111002958805  

450028816

    450201033       450362967       111001028295       111001124326      
111001209779       111001288080       111001383389       111001483953      
111001575629       111001672335       111001779759       111001898010      
111002022177       111002150720       111002274480       111002420955      
111002591921       111002768556       111002958827  

 

SCH-A-23



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450028857

    450201066       450363007       111001028330       111001124337      
111001209780       111001288114       111001383390       111001483964      
111001575674       111001672346       111001779838       111001898054      
111002022201       111002150786       111002274491       111002420977      
111002591932       111002768567       111002958838  

450028881

    450201082       450363080       111001028363       111001124348      
111001209791       111001288136       111001383435       111001483997      
111001575696       111001672357       111001779861       111001898111      
111002022267       111002150843       111002274514       111002421035      
111002591954       111002768590       111002958849  

450028923

    450201165       450363098       111001028374       111001124393      
111001209825       111001288147       111001383446       111001484022      
111001575719       111001672368       111001779951       111001898133      
111002022289       111002150854       111002274569       111002421057      
111002592012       111002768602       111002958850  

450028931

    450201207       450363155       111001028385       111001124405      
111001209847       111001288158       111001383457       111001484044      
111001575911       111001672379       111001779973       111001898177      
111002022290       111002150900       111002274659       111002421125      
111002592045       111002768679       111002958861  

450028998

    450201256       450363189       111001028420       111001124438      
111001209858       111001288169       111001383468       111001484099      
111001575955       111001672391       111001780054       111001898223      
111002022414       111002150911       111002274750       111002421136      
111002592067       111002768703       111002958872  

450029053

    450201355       450363288       111001028486       111001124483      
111001209869       111001288170       111001383480       111001484123      
111001575966       111001672403       111001780100       111001898256      
111002022425       111002150922       111002274930       111002421158      
111002592089       111002768815       111002958883  

450029111

    450201405       450363346       111001028497       111001124494      
111001209870       111001288181       111001383491       111001484167      
111001575977       111001672414       111001780111       111001898391      
111002022447       111002151046       111002274963       111002421181      
111002592135       111002768848       111002958894  

450029145

    450201421       450363429       111001028532       111001124540      
111001209881       111001288192       111001383503       111001484213      
111001575999       111001672425       111001780199       111001898425      
111002022458       111002151057       111002275009       111002421192      
111002592180       111002768871       111002958906  

450029152

    450201439       450363544       111001028543       111001124562      
111001209904       111001288204       111001383514       111001484224      
111001576024       111001672436       111001780223       111001898436      
111002022469       111002151068       111002275054       111002421226      
111002592292       111002768893       111002958940  

450029236

    450201538       450363569       111001028554       111001124629      
111001209915       111001288215       111001383569       111001484325      
111001576035       111001672447       111001780267       111001898447      
111002022470       111002151170       111002275076       111002421237      
111002592573       111002769007       111002958995  

450029301

    450201603       450363585       111001028565       111001124630      
111001209926       111001288439       111001383570       111001484358      
111001576079       111001672469       111001780289       111001898469      
111002022481       111002151181       111002275098       111002421248      
111002592595       111002769029       111002959031  

450029434

    450201678       450363627       111001028576       111001124641      
111001209960       111001288440       111001383626       111001484369      
111001576125       111001672481       111001780313       111001898470      
111002022537       111002151192       111002275100       111002421259      
111002592630       111002769096       111002959053  

450029731

    450201686       450363635       111001028611       111001124663      
111001210007       111001288473       111001383648       111001484370      
111001576136       111001672492       111001780324       111001898492      
111002022616       111002151226       111002275111       111002421305      
111002592674       111002769243       111002959086  

450029772

    450201777       450363643       111001028622       111001124708      
111001210018       111001288484       111001383659       111001484392      
111001576147       111001672504       111001780335       111001898526      
111002022740       111002151248       111002275122       111002421316      
111002592696       111002769254       111002959121  

450029830

    450201801       450363668       111001028633       111001124742      
111001210029       111001288507       111001383671       111001484426      
111001576158       111001672515       111001780357       111001898537      
111002022762       111002151271       111002275155       111002421327      
111002592731       111002769265       111002959132  

450029848

    450201835       450363676       111001028644       111001124753      
111001210052       111001288518       111001383727       111001484471      
111001576170       111001672526       111001780368       111001898559      
111002022829       111002151282       111002275188       111002421350      
111002592797       111002769333       111002959143  

450029921

    450201892       450363742       111001028688       111001124876      
111001210085       111001288530       111001383772       111001484493      
111001576204       111001672571       111001780403       111001898582      
111002022919       111002151316       111002275267       111002421417      
111002592809       111002769355       111002959154  

450029947

    450201900       450363759       111001028701       111001124898      
111001210108       111001288541       111001383783       111001484527      
111001576215       111001672582       111001780414       111001898605      
111002022975       111002151383       111002275290       111002421428      
111002592810       111002769399       111002959176  

450029996

    450201975       450363783       111001028734       111001124922      
111001210119       111001288585       111001383873       111001484538      
111001576248       111001672593       111001780425       111001898627      
111002022997       111002151428       111002275302       111002421439      
111002592832       111002769401       111002959200  

450030028

    450201991       450363825       111001028756       111001124933      
111001210153       111001288596       111001383884       111001484561      
111001576259       111001672616       111001780515       111001898649      
111002023022       111002151462       111002275357       111002421440      
111002592854       111002769524       111002959211  

450030036

    450202007       450363841       111001028778       111001124944      
111001210209       111001288620       111001383930       111001484583      
111001576282       111001672638       111001780638       111001898694      
111002023033       111002151473       111002275380       111002421451      
111002592887       111002769669       111002959222  

450030044

    450202023       450363882       111001028789       111001124955      
111001210243       111001288631       111001383941       111001484628      
111001576305       111001672650       111001780661       111001898706      
111002023077       111002151518       111002275874       111002421507      
111002592944       111002769704       111002959244  

450030119

    450202064       450363890       111001028790       111001124966      
111001210344       111001288653       111001383963       111001484695      
111001576316       111001672672       111001780672       111001898728      
111002023123       111002151530       111002275896       111002421529      
111002592966       111002769715       111002959255  

450030127

    450202106       450363916       111001028813       111001124988      
111001210456       111001288675       111001384212       111001484729      
111001576327       111001672683       111001780717       111001898751      
111002023167       111002151563       111002275908       111002421563      
111002593002       111002769838       111002959299  

450030184

    450202130       450363924       111001028824       111001125091      
111001210489       111001288686       111001384234       111001484774      
111001576350       111001672694       111001780739       111001898762      
111002023178       111002151574       111002275964       111002421776      
111002593013       111002769973       111002959312  

450030267

    450202221       450363932       111001028835       111001125103      
111001210490       111001288697       111001384289       111001484785      
111001576361       111001672706       111001780751       111001898773      
111002023190       111002151585       111002275975       111002421787      
111002593080       111002770010       111002959323  

450030291

    450202247       450363957       111001028846       111001125114      
111001210524       111001288710       111001384290       111001484831      
111001576372       111001672739       111001780773       111001898795      
111002023246       111002151653       111002275986       111002421811      
111002593125       111002770065       111002959345  

450030366

    450202338       450363999       111001028879       111001125169      
111001210546       111001288721       111001384324       111001484875      
111001576394       111001672751       111001780784       111001898807      
111002023257       111002151721       111002275997       111002421833      
111002593181       111002770111       111002959356  

450030432

    450202379       450364013       111001028880       111001125170      
111001210557       111001288732       111001384335       111001484886      
111001576406       111001672773       111001780807       111001898829      
111002023280       111002151787       111002276066       111002421844      
111002593192       111002770122       111002959367  

450030457

    450202403       450364054       111001028903       111001125181      
111001210579       111001288754       111001384391       111001484910      
111001576428       111001672784       111001780818       111001898830      
111002023314       111002151800       111002276077       111002421866      
111002593204       111002770177       111002959389  

450030549

    450202494       450364070       111001028958       111001125204      
111001210580       111001288765       111001384447       111001484943      
111001576440       111001672795       111001780852       111001898841      
111002023347       111002151811       111002276112       111002421923      
111002593237       111002770278       111002959390  

450030598

    450202650       450364096       111001028992       111001125282      
111001210591       111001288776       111001384481       111001484987      
111001576451       111001672818       111001780896       111001898874      
111002023381       111002151822       111002276145       111002421990      
111002593327       111002770324       111002959402  

450030630

    450202700       450364153       111001029005       111001125327      
111001210603       111001288787       111001384515       111001484998      
111001576541       111001672829       111001780920       111001898885      
111002023404       111002151877       111002276190       111002422003      
111002593394       111002770414       111002959413  

450030713

    450202767       450364187       111001029016       111001125338      
111001210614       111001288798       111001384526       111001485034      
111001576552       111001672830       111001780997       111001898896      
111002023460       111002151912       111002276202       111002422025      
111002593406       111002770515       111002959424  

450030788

    450202775       450364203       111001029072       111001125350      
111001210669       111001288811       111001384548       111001485135      
111001576574       111001672841       111001781000       111001898908      
111002023493       111002151978       111002276235       111002422036      
111002593507       111002770526       111002959435  

450030812

    450202809       450364252       111001029083       111001125372      
111001210681       111001288822       111001384560       111001485146      
111001576620       111001672863       111001781033       111001898919      
111002023505       111002151990       111002276257       111002422047      
111002593574       111002770559       111002959446  

450030838

    450202817       450364369       111001029173       111001125383      
111001210726       111001288833       111001384627       111001485168      
111001576642       111001672885       111001781055       111001898920      
111002023561       111002152047       111002276268       111002422069      
111002593585       111002770863       111002959468  

450030853

    450202882       450364435       111001029230       111001125417      
111001210737       111001288844       111001384694       111001485214      
111001576653       111001672908       111001781112       111001898964      
111002023594       111002152070       111002276279       111002422070      
111002593608       111002770931       111002959479  

450030887

    450202890       450364450       111001029285       111001125440      
111001210748       111001288855       111001384706       111001485269      
111001576664       111001672919       111001781145       111001898975      
111002023741       111002152092       111002276303       111002422092      
111002593776       111002770942       111002959491  

450031034

    450202924       450364500       111001029308       111001125451      
111001210760       111001288866       111001384784       111001485292      
111001576675       111001672920       111001781189       111001898997      
111002023774       111002152115       111002276358       111002422104      
111002593798       111002770975       111002959503  

450031059

    450202940       450364583       111001029319       111001125462      
111001210782       111001288877       111001384807       111001485315      
111001576709       111001672931       111001781213       111001899000      
111002023932       111002152159       111002276381       111002422126      
111002593877       111002770997       111002959682  

450031133

    450203096       450364633       111001029353       111001125507      
111001210805       111001288899       111001384829       111001485359      
111001576710       111001672942       111001781224       111001899022      
111002024034       111002152261       111002276404       111002422137      
111002594003       111002771077       111002959693  

450031158

    450203138       450364641       111001029364       111001125743      
111001210838       111001288901       111001384830       111001485360      
111001576721       111001672953       111001781235       111001899066      
111002024045       111002152272       111002276437       111002422171      
111002594058       111002771088       111002959716  

450031208

    450203252       450364666       111001029409       111001125776      
111001210872       111001288912       111001384841       111001485405      
111001576776       111001672975       111001781257       111001899077      
111002024056       111002152306       111002276471       111002422182      
111002594126       111002771145       111002959974  

450031232

    450203286       450364690       111001029432       111001125822      
111001210883       111001288923       111001384874       111001485427      
111001576798       111001672986       111001781268       111001899088      
111002024113       111002152317       111002276505       111002422250      
111002594182       111002771178       111002960022  

450031331

    450203302       450364716       111001029454       111001125844      
111001210906       111001288945       111001384919       111001485438      
111001576800       111001673000       111001781279       111001899099      
111002024179       111002152351       111002276549       111002422328      
111002594238       111002771369       111002960066  

450031349

    450203310       450364781       111001029476       111001125877      
111001210917       111001288956       111001384920       111001485461      
111001576844       111001673011       111001781280       111001899112      
111002024225       111002152373       111002276561       111002422384      
111002594283       111002771370       111002960224  

450031356

    450203336       450364807       111001029645       111001125899      
111001210939       111001288967       111001385011       111001485528      
111001576855       111001673022       111001781291       111001899145      
111002024258       111002152429       111002276606       111002422519      
111002594306       111002771448       111002960426  

450031364

    450203500       450364955       111001029667       111001125901      
111001210940       111001288989       111001385066       111001485562      
111001576888       111001673033       111001781303       111001899167      
111002024416       111002152441       111002276640       111002423217      
111002594340       111002771471       111002960459  

450031422

    450203542       450365028       111001029724       111001125934      
111001210962       111001289003       111001385077       111001485629      
111001576899       111001673044       111001781314       111001899189      
111002024472       111002152531       111002276707       111002423239      
111002594351       111002771505       111002960460  

450031521

    450203559       450365101       111001029814       111001125945      
111001210973       111001289025       111001385178       111001485652      
111001576934       111001673066       111001781370       111001899190      
111002024663       111002152575       111002276729       111002423318      
111002594384       111002771583       111002960583  

450031612

    450203682       450365127       111001029836       111001125989      
111001210995       111001289036       111001385190       111001485663      
111001576989       111001673145       111001781415       111001899280      
111002024764       111002152609       111002276741       111002423420      
111002594418       111002771662       111002960639  

450031646

    450203724       450365200       111001029847       111001126014      
111001211019       111001289047       111001385213       111001485708      
111001576990       111001673279       111001781426       111001899303      
111002024810       111002152621       111002276752       111002423453      
111002594519       111002771718       111002960741  

450031687

    450203765       450365374       111001029869       111001126025      
111001211042       111001289058       111001385235       111001485810      
111001577070       111001673370       111001781448       111001899314      
111002024821       111002152665       111002276763       111002423486      
111002594542       111002771752       111002960853  

450031844

    450203773       450365390       111001029870       111001126069      
111001211064       111001289069       111001385246       111001485854      
111001577081       111001673527       111001781459       111001899347      
111002024887       111002152676       111002276785       111002423532      
111002594610       111002771763       111002960965  

450031943

    450203781       450365432       111001029904       111001126070      
111001211086       111001289070       111001385279       111001485865      
111001577115       111001673594       111001781460       111001899370      
111002024911       111002152687       111002276808       111002423600      
111002594676       111002771819       111002960998  

450031984

    450203823       450365440       111001029915       111001126126      
111001211110       111001289081       111001385347       111001485887      
111001577182       111001673606       111001781493       111001899381      
111002024944       111002152711       111002276842       111002423611      
111002594698       111002771820       111002961090  

450032065

    450203849       450365481       111001029926       111001126205      
111001211121       111001289092       111001385358       111001485898      
111001577193       111001673617       111001781516       111001899404      
111002024977       111002152733       111002276932       111002423778      
111002594700       111002771864       111002961135  

450032099

    450203856       450365515       111001029959       111001126216      
111001211143       111001289104       111001385369       111001485911      
111001577227       111001673639       111001781572       111001899415      
111002024988       111002152766       111002276965       111002423936      
111002594733       111002771909       111002961203  

450032131

    450203864       450365549       111001029993       111001126249      
111001211187       111001289137       111001385370       111001485955      
111001577238       111001673640       111001781583       111001899426      
111002024999       111002152889       111002276987       111002423969      
111002594788       111002771943       111002961247  

450032164

    450203872       450365598       111001030030       111001126250      
111001211211       111001289160       111001385404       111001485966      
111001577249       111001673673       111001781606       111001899437      
111002025013       111002152902       111002277023       111002423992      
111002594889       111002771987       111002961382  

450032222

    450203880       450365663       111001030063       111001126261      
111001211222       111001289171       111001385460       111001485977      
111001577250       111001673684       111001781628       111001899459      
111002025035       111002153150       111002277157       111002424094      
111002594946       111002772012       111002961405  

450032271

    450203914       450365689       111001030085       111001126272      
111001211233       111001289182       111001385594       111001485999      
111001577272       111001673695       111001781741       111001899460      
111002025079       111002153161       111002277258       111002424139      
111002594980       111002772023       111002961416  

450032289

    450204011       450365788       111001030096       111001126306      
111001211255       111001289193       111001385606       111001486046      
111001577283       111001673729       111001781808       111001899471      
111002025080       111002153217       111002277269       111002424140      
111002595048       111002772034       111002961506  

450032339

    450204029       450365812       111001030108       111001126362      
111001211277       111001289216       111001385617       111001486057      
111001577294       111001673730       111001781886       111001899482      
111002025114       111002153228       111002277315       111002424230      
111002595059       111002772056       111002961540  

450032362

    450204094       450365838       111001030120       111001126373      
111001211299       111001289238       111001385628       111001486103      
111001577306       111001673842       111001781909       111001899493      
111002025158       111002153295       111002277337       111002424296      
111002595093       111002772067       111002961551  

450032370

    450204177       450365887       111001030142       111001126395      
111001211312       111001289250       111001385639       111001486147      
111001577340       111001673886       111001781910       111001899505      
111002025192       111002153318       111002277348       111002424353      
111002595127       111002772102       111002961630  

450032396

    450204235       450365929       111001030164       111001126407      
111001211389       111001289261       111001385640       111001486170      
111001577351       111001673921       111001781943       111001899516      
111002025237       111002153341       111002277360       111002424386      
111002595161       111002772135       111002961641  

450032404

    450204326       450365937       111001030175       111001126441      
111001211446       111001289272       111001385662       111001486204      
111001577384       111001673976       111001782001       111001899527      
111002025271       111002153363       111002277371       111002424443      
111002595240       111002772225       111002961685  

450032420

    450204466       450366075       111001030186       111001126474      
111001211457       111001289294       111001385673       111001486248      
111001577395       111001674012       111001782023       111001899549      
111002025361       111002153442       111002277382       111002424487      
111002595318       111002772360       111002961708  

450032487

    450204490       450366091       111001030243       111001126531      
111001211479       111001289306       111001385729       111001486271      
111001577407       111001674045       111001782034       111001899550      
111002025372       111002153510       111002277393       111002424522      
111002595396       111002772405       111002961786  

450032503

    450204599       450366190       111001030265       111001126575      
111001211514       111001289328       111001385763       111001486282      
111001577430       111001674056       111001782089       111001899561      
111002025428       111002153521       111002277427       111002424601      
111002595419       111002772449       111002961821  

450032511

    450204631       450366257       111001030276       111001126586      
111001211525       111001289339       111001385785       111001486327      
111001577441       111001674067       111001782168       111001899572      
111002025440       111002153622       111002277506       111002424623      
111002595431       111002772483       111002961876  

450032529

    450204656       450366273       111001030300       111001126597      
111001211536       111001289340       111001385831       111001486372      
111001577474       111001674078       111001782225       111001899583      
111002025484       111002153633       111002277562       111002424645      
111002595442       111002772573       111002961898  

450032602

    450204680       450366323       111001030366       111001126609      
111001211547       111001289351       111001385875       111001486383      
111001577508       111001674089       111001782247       111001899594      
111002025518       111002153655       111002277573       111002424689      
111002595565       111002772629       111002961955  

450032628

    450204789       450366349       111001030377       111001126676      
111001211558       111001289362       111001385886       111001486394      
111001577519       111001674360       111001782269       111001899617      
111002025529       111002153677       111002277652       111002424690      
111002595644       111002772630       111002962002  

450032677

    450204912       450366380       111001030388       111001126755      
111001211570       111001289373       111001385897       111001486440      
111001577609       111001674371       111001782270       111001899628      
111002025530       111002153688       111002277696       111002424757      
111002595688       111002772731       111002962192  

450032685

    450205000       450366505       111001030412       111001126801      
111001211581       111001289384       111001385954       111001486473      
111001577632       111001674382       111001782292       111001899639      
111002025552       111002153723       111002277708       111002424780      
111002595701       111002772764       111002962259  

450032693

    450205026       450366539       111001030423       111001126812      
111001211592       111001289395       111001385976       111001486507      
111001577654       111001674405       111001782304       111001899640      
111002025574       111002153734       111002277720       111002424892      
111002595756       111002772810       111002962293  

450032727

    450205083       450366547       111001030434       111001126823      
111001211604       111001289407       111001386012       111001486530      
111001577687       111001674438       111001782326       111001899651      
111002025596       111002153789       111002277797       111002424904      
111002595790       111002772898       111002962316  

450032750

    450205109       450366604       111001030445       111001126878      
111001211648       111001289429       111001386034       111001486552      
111001577700       111001674449       111001782337       111001899695      
111002025619       111002153857       111002277876       111002424926      
111002595846       111002772999       111002962338  

 

SCH-A-24



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450032818

    450205117       450366612       111001030456       111001126889      
111001211659       111001289430       111001386056       111001486574      
111001577733       111001674461       111001782359       111001899707      
111002025642       111002153868       111002277887       111002425040      
111002595880       111002773002       111002962417  

450032867

    450205125       450366620       111001030467       111001126890      
111001211671       111001289441       111001386078       111001486596      
111001577744       111001674472       111001782449       111001899718      
111002025675       111002153879       111002277898       111002425062      
111002595891       111002773024       111002962428  

450033071

    450205141       450366646       111001030478       111001126924      
111001211682       111001289452       111001386090       111001486608      
111001577766       111001674483       111001782494       111001899729      
111002025765       111002153880       111002277900       111002425152      
111002595903       111002773046       111002962440  

450033105

    450205158       450366745       111001030489       111001127026      
111001211693       111001289485       111001386102       111001486631      
111001577799       111001674517       111001782517       111001899730      
111002025776       111002153903       111002277944       111002425208      
111002595936       111002773068       111002962495  

450033493

    450205182       450366810       111001030502       111001127060      
111001211738       111001289496       111001386113       111001486787      
111001577845       111001674562       111001782528       111001899752      
111002025798       111002153925       111002278079       111002425219      
111002595947       111002773091       111002962530  

450033535

    450205208       450366836       111001030513       111001127082      
111001211761       111001289508       111001386168       111001486800      
111001577935       111001674573       111001782539       111001899774      
111002025800       111002153947       111002278103       111002425220      
111002595958       111002773125       111002962552  

450033568

    450205299       450366851       111001030535       111001127093      
111001211772       111001289519       111001386179       111001486811      
111001577946       111001674595       111001782551       111001900339      
111002025833       111002153969       111002278114       111002425264      
111002596038       111002773170       111002962596  

450033659

    450205315       450366869       111001030568       111001127105      
111001211783       111001289520       111001386203       111001486833      
111001577968       111001674618       111001782562       111001900373      
111002025967       111002154005       111002278125       111002425275      
111002596117       111002773226       111002962642  

450033691

    450205331       450366919       111001030580       111001127116      
111001211794       111001289531       111001386225       111001486844      
111001577979       111001674641       111001782573       111001900384      
111002026003       111002154027       111002278170       111002425332      
111002596128       111002773293       111002962888  

450033709

    450205398       450366968       111001030603       111001127127      
111001211828       111001289542       111001386236       111001486866      
111001577980       111001674663       111001782584       111001900395      
111002026047       111002154061       111002278192       111002425365      
111002596140       111002773383       111002962899  

450033758

    450205430       450366976       111001030614       111001127149      
111001211873       111001289553       111001386247       111001486901      
111001577991       111001674708       111001782607       111001900407      
111002026069       111002154083       111002278226       111002425455      
111002596173       111002773394       111002962978  

450033774

    450205489       450367073       111001030658       111001127150      
111001211884       111001289564       111001386270       111001486945      
111001578015       111001674731       111001782618       111001900429      
111002026070       111002154117       111002278237       111002425499      
111002596263       111002773417       111002963058  

450033816

    450205570       450367099       111001030670       111001127206      
111001211918       111001289575       111001386281       111001486956      
111001578037       111001674764       111001782629       111001900485      
111002026137       111002154140       111002278248       111002425512      
111002596500       111002773439       111002963069  

450033881

    450205604       450367131       111001030681       111001127217      
111001211930       111001289586       111001386315       111001486989      
111001578060       111001674797       111001782652       111001900508      
111002026159       111002154151       111002278338       111002425523      
111002596511       111002773462       111002963070  

450033980

    450205661       450367172       111001030704       111001127239      
111001211941       111001289597       111001386326       111001487003      
111001578082       111001674843       111001782663       111001900553      
111002026193       111002154195       111002278361       111002425589      
111002596689       111002773518       111002963182  

450034038

    450205729       450367222       111001030715       111001127240      
111001211952       111001289609       111001386337       111001487025      
111001578093       111001674911       111001782685       111001900575      
111002026249       111002154218       111002278394       111002425736      
111002596757       111002773619       111002963249  

450034046

    450205745       450367248       111001030737       111001127262      
111001211963       111001289610       111001386348       111001487047      
111001578105       111001674955       111001782696       111001900643      
111002026250       111002154230       111002278439       111002425770      
111002596937       111002773620       111002963272  

450034079

    450205794       450367271       111001030759       111001127295      
111001212087       111001289621       111001386438       111001487058      
111001578127       111001674988       111001782708       111001900665      
111002026261       111002154263       111002278451       111002425792      
111002597006       111002773653       111002963339  

450034103

    450205844       450367305       111001030771       111001127307      
111001212098       111001289632       111001386450       111001487081      
111001578149       111001675002       111001782720       111001900687      
111002026339       111002154308       111002278462       111002425848      
111002597017       111002773697       111002963452  

450034202

    450205851       450367313       111001030782       111001127318      
111001212122       111001289643       111001386483       111001487148      
111001578150       111001675013       111001782786       111001900711      
111002026384       111002154320       111002278473       111002425927      
111002597062       111002773721       111002963474  

450034269

    450205877       450367321       111001030827       111001127352      
111001212144       111001289665       111001386517       111001487182      
111001578161       111001675035       111001782809       111001900722      
111002026418       111002154409       111002278518       111002425949      
111002597129       111002773822       111002963564  

450034327

    450205893       450367370       111001030838       111001127442      
111001212155       111001289676       111001386540       111001487193      
111001578172       111001675057       111001782843       111001900788      
111002026463       111002154500       111002278552       111002425950      
111002597163       111002773833       111002963665  

450034350

    450205901       450367396       111001030849       111001127464      
111001212177       111001289687       111001386573       111001487238      
111001578194       111001675068       111001782887       111001900823      
111002026520       111002154533       111002278596       111002425961      
111002597196       111002773899       111002963744  

450034376

    450205992       450367495       111001030850       111001127475      
111001212188       111001289698       111001386607       111001487294      
111001578251       111001675079       111001782933       111001900845      
111002026542       111002154588       111002278631       111002426007      
111002597309       111002774003       111002963799  

450034517

    450206016       450367552       111001030861       111001127497      
111001212199       111001289700       111001386618       111001487328      
111001578273       111001675136       111001782999       111001900957      
111002026564       111002154601       111002278664       111002426052      
111002597523       111002774069       111002963924  

450034525

    450206024       450367628       111001030906       111001127510      
111001212201       111001289711       111001386629       111001487340      
111001578307       111001675158       111001783035       111001900980      
111002026632       111002154678       111002278710       111002426131      
111002597578       111002774159       111002963980  

450034566

    450206057       450367677       111001030917       111001127521      
111001212212       111001289722       111001386630       111001487418      
111001578329       111001675192       111001783046       111001901149      
111002026665       111002154780       111002278776       111002426142      
111002597624       111002774306       111002964015  

450034723

    450206156       450367719       111001030928       111001127554      
111001212234       111001289733       111001386685       111001487430      
111001578341       111001675248       111001783125       111001901172      
111002026722       111002154825       111002278800       111002426164      
111002597680       111002774328       111002964161  

450034814

    450206222       450367792       111001030940       111001127611      
111001212256       111001289744       111001386753       111001487485      
111001578396       111001675260       111001783158       111001901228      
111002026744       111002154836       111002278866       111002426197      
111002597758       111002774339       111002964172  

450034830

    450206230       450367818       111001030951       111001127813      
111001212267       111001289755       111001386775       111001487531      
111001578408       111001675271       111001783169       111001901239      
111002026755       111002154926       111002278956       111002426209      
111002597781       111002774340       111002964510  

450034848

    450206305       450367883       111001030973       111001127824      
111001212290       111001289766       111001386786       111001487542      
111001578419       111001675282       111001783259       111001901284      
111002026777       111002154937       111002279036       111002426210      
111002597859       111002774373       111002964521  

450034855

    450206347       450367958       111001030984       111001127835      
111001212313       111001289777       111001386809       111001487553      
111001578420       111001675327       111001783271       111001901307      
111002026799       111002154960       111002279058       111002426287      
111002597882       111002774384       111002964789  

450034863

    450206362       450367974       111001030995       111001127868      
111001212324       111001289799       111001386821       111001487609      
111001578431       111001675349       111001783316       111001901341      
111002026801       111002155129       111002279081       111002426298      
111002597893       111002774395       111002964824  

450034889

    450206412       450368014       111001031019       111001127903      
111001212346       111001289801       111001386832       111001487632      
111001578442       111001675372       111001783350       111001901363      
111002026812       111002155185       111002279092       111002426322      
111002597950       111002774441       111002964879  

450034939

    450206511       450368055       111001031020       111001128038      
111001212368       111001289812       111001386843       111001487643      
111001578464       111001675406       111001783372       111001901453      
111002026823       111002155196       111002279159       111002426412      
111002598007       111002774474       111002964891  

450034947

    450206545       450368063       111001031031       111001128049      
111001212380       111001289823       111001386854       111001487654      
111001578475       111001675428       111001783439       111001901475      
111002026878       111002155208       111002279205       111002426490      
111002598063       111002774520       111002964947  

450034988

    450206560       450368147       111001031042       111001128094      
111001212425       111001289834       111001386865       111001487687      
111001578497       111001675439       111001783462       111001901486      
111002026889       111002155253       111002279216       111002426546      
111002598085       111002774553       111002964958  

450035019

    450206578       450368196       111001031053       111001128106      
111001212436       111001289845       111001386887       111001487698      
111001578510       111001675451       111001783484       111001901509      
111002026935       111002155275       111002279272       111002426557      
111002598287       111002774575       111002964970  

450035183

    450206693       450368246       111001031064       111001128140      
111001212447       111001289856       111001386898       111001487700      
111001578532       111001675473       111001783507       111001901532      
111002026980       111002155286       111002279283       111002426591      
111002598445       111002774654       111002964992  

450035258

    450206750       450368253       111001031109       111001128162      
111001212469       111001289867       111001386922       111001487711      
111001578543       111001675495       111001783518       111001901598      
111002027015       111002155309       111002279306       111002426636      
111002598557       111002774676       111002965061  

450035365

    450206842       450368329       111001031110       111001128173      
111001212470       111001289878       111001386966       111001487722      
111001578554       111001675552       111001783574       111001901644      
111002027037       111002155332       111002279395       111002426647      
111002598580       111002774698       111002965218  

450035381

    450206859       450368345       111001031121       111001128195      
111001212492       111001289889       111001386988       111001487812      
111001578576       111001675596       111001783608       111001901655      
111002027071       111002155354       111002279430       111002426681      
111002598636       111002774700       111002965263  

450035548

    450206974       450368360       111001031132       111001128218      
111001212559       111001289890       111001386999       111001487834      
111001578587       111001675653       111001783619       111001901677      
111002027082       111002155387       111002279508       111002426782      
111002598658       111002774722       111002965319  

450035639

    450207030       450368428       111001031154       111001128229      
111001212571       111001289902       111001387024       111001487845      
111001578598       111001675675       111001783642       111001901688      
111002027105       111002155411       111002279519       111002426939      
111002598670       111002774788       111002965375  

450035647

    450207063       450368477       111001031187       111001128263      
111001212605       111001289913       111001387046       111001487878      
111001578600       111001675697       111001783653       111001901712      
111002027150       111002155556       111002279520       111002426962      
111002598816       111002774878       111002965454  

450035704

    450207071       450368493       111001031198       111001128296      
111001212627       111001289935       111001387057       111001487890      
111001578622       111001675743       111001783754       111001901723      
111002027194       111002155589       111002279597       111002426984      
111002598883       111002775172       111002965487  

450035720

    450207097       450368568       111001031200       111001128320      
111001212649       111001289957       111001387068       111001487935      
111001578633       111001675776       111001783866       111001901745      
111002027228       111002155635       111002279766       111002427075      
111002599019       111002775183       111002965500  

450035738

    450207105       450368741       111001031211       111001128331      
111001212661       111001289968       111001387079       111001488004      
111001578688       111001675822       111001783877       111001901756      
111002027284       111002155657       111002279788       111002427143      
111002599053       111002775194       111002965544  

450035936

    450207162       450368790       111001031233       111001128342      
111001212694       111001289979       111001387091       111001488026      
111001578701       111001675833       111001783912       111001901879      
111002027295       111002155758       111002279823       111002427187      
111002599086       111002775228       111002965555  

450035969

    450207188       450368840       111001031244       111001128386      
111001212706       111001289980       111001387125       111001488048      
111001578712       111001675934       111001783923       111001901992      
111002027509       111002155769       111002279856       111002427402      
111002599233       111002775363       111002965588  

450036041

    450207238       450368881       111001031266       111001128397      
111001212740       111001289991       111001387147       111001488059      
111001578745       111001676025       111001783990       111001902005      
111002027510       111002155826       111002279867       111002427424      
111002599244       111002775374       111002965599  

450036082

    450207253       450368899       111001031277       111001128410      
111001212762       111001290005       111001387170       111001488060      
111001578767       111001676036       111001784014       111001902050      
111002027521       111002155859       111002279924       111002427446      
111002599288       111002775464       111002965623  

450036116

    450207303       450368915       111001031288       111001128421      
111001212773       111001290027       111001387181       111001488071      
111001578778       111001676148       111001784025       111001902072      
111002027587       111002155961       111002279946       111002427457      
111002599345       111002775486       111002965645  

450036173

    450207410       450368956       111001031299       111001128432      
111001212795       111001290038       111001387204       111001488127      
111001578789       111001676160       111001784047       111001902083      
111002027598       111002156007       111002280005       111002427468      
111002599389       111002775510       111002965656  

450036215

    450207436       450368998       111001031301       111001128476      
111001212919       111001290049       111001387248       111001488138      
111001578790       111001676171       111001784058       111001902094      
111002027600       111002156018       111002280050       111002427480      
111002599424       111002775554       111002965757  

450036223

    450207451       450369004       111001031323       111001128487      
111001212920       111001290050       111001387259       111001488149      
111001578802       111001676205       111001784069       111001902117      
111002027723       111002156029       111002280117       111002427558      
111002599446       111002775576       111002965768  

450036249

    450207493       450369020       111001031334       111001128511      
111001212975       111001290072       111001387260       111001488161      
111001578813       111001676227       111001784081       111001902151      
111002027734       111002156131       111002280128       111002427569      
111002599480       111002775598       111002965814  

450036272

    450207519       450369038       111001031356       111001128533      
111001212986       111001290083       111001387271       111001488183      
111001578868       111001676238       111001784182       111001902195      
111002027835       111002156142       111002280207       111002427659      
111002599547       111002775699       111002965960  

450036280

    450207550       450369087       111001031389       111001128577      
111001213022       111001290094       111001387282       111001488206      
111001578880       111001676250       111001784227       111001902218      
111002027868       111002156221       111002280263       111002427806      
111002599637       111002775723       111002966017  

450036306

    450207675       450369103       111001031390       111001128735      
111001213055       111001290117       111001387293       111001488217      
111001578914       111001676272       111001784249       111001902230      
111002027936       111002156254       111002280285       111002427839      
111002599648       111002775734       111002966028  

450036397

    450207709       450369145       111001031424       111001128768      
111001213066       111001290128       111001387305       111001488239      
111001578969       111001676283       111001784250       111001902308      
111002027981       111002156300       111002280320       111002427873      
111002599671       111002775925       111002966084  

450036447

    450207873       450369236       111001031435       111001128836      
111001213099       111001290139       111001387316       111001488240      
111001579016       111001676339       111001784317       111001902320      
111002028005       111002156311       111002280342       111002427918      
111002599682       111002776230       111002966354  

450036488

    450208061       450369350       111001031457       111001128858      
111001213101       111001290140       111001387350       111001488307      
111001579072       111001676340       111001784328       111001902353      
111002028016       111002156322       111002280386       111002427963      
111002599716       111002776409       111002966466  

450036512

    450208079       450369491       111001031468       111001128915      
111001213123       111001290151       111001387361       111001488318      
111001579094       111001676384       111001784395       111001902421      
111002028038       111002156344       111002280533       111002428245      
111002599738       111002776443       111002966499  

450036686

    450208152       450369509       111001031480       111001128926      
111001213178       111001290162       111001387394       111001488385      
111001579140       111001676508       111001784496       111001902432      
111002028049       111002156423       111002280623       111002428267      
111002599761       111002776522       111002966758  

450036694

    450208160       450369525       111001031491       111001128960      
111001213190       111001290319       111001387428       111001488408      
111001579151       111001676520       111001784519       111001902476      
111002028050       111002156434       111002280735       111002428290      
111002599828       111002776588       111002966792  

450036728

    450208186       450369574       111001031514       111001128982      
111001213213       111001290409       111001387440       111001488419      
111001579173       111001676531       111001784575       111001902500      
111002028083       111002156456       111002280791       111002428302      
111002599851       111002776690       111002966826  

450036942

    450208194       450369608       111001031525       111001129017      
111001213224       111001290465       111001387473       111001488442      
111001579230       111001676609       111001784621       111001902577      
111002028106       111002156467       111002280814       111002428403      
111002599873       111002776702       111002966859  

450036967

    450208202       450369616       111001031536       111001129040      
111001213279       111001290555       111001387484       111001488475      
111001579274       111001676610       111001784665       111001902588      
111002028140       111002156489       111002280858       111002428425      
111002599895       111002776757       111002966961  

450037049

    450208210       450369699       111001031547       111001129062      
111001213303       111001290612       111001387507       111001488509      
111001579285       111001676632       111001784687       111001902612      
111002028173       111002156502       111002281040       111002428447      
111002599918       111002776836       111002966972  

450037122

    450208228       450369715       111001031570       111001129095      
111001213325       111001290645       111001387541       111001488532      
111001579319       111001676643       111001784698       111001902645      
111002028207       111002156524       111002281062       111002428469      
111002599941       111002777006       111002967210  

450037205

    450208467       450369723       111001031581       111001129118      
111001213370       111001290656       111001387552       111001488576      
111001579331       111001676700       111001784722       111001902689      
111002028230       111002156535       111002281163       111002428470      
111002599985       111002777051       111002967243  

450037254

    450208509       450369749       111001031592       111001129174      
111001213381       111001290689       111001387563       111001488598      
111001579364       111001676711       111001784755       111001902702      
111002028252       111002156546       111002281219       111002428504      
111002600078       111002777141       111002967355  

450037262

    450208541       450369814       111001031637       111001129196      
111001213392       111001290690       111001387585       111001488622      
111001579397       111001676722       111001784799       111001902724      
111002028285       111002156636       111002281286       111002428559      
111002600090       111002777174       111002967377  

450037270

    450208566       450369830       111001031648       111001129208      
111001213404       111001290713       111001387619       111001488677      
111001579476       111001676744       111001784801       111001902735      
111002028454       111002156647       111002281297       111002428593      
111002600113       111002777208       111002967388  

450037353

    450208574       450369848       111001031659       111001129231      
111001213415       111001290746       111001387620       111001488688      
111001579498       111001676801       111001784823       111001902780      
111002028487       111002156669       111002281321       111002428672      
111002600304       111002777264       111002967401  

450037387

    450208624       450369897       111001031660       111001129253      
111001213426       111001290768       111001387664       111001488699      
111001579522       111001676856       111001784834       111001902803      
111002028500       111002156737       111002281354       111002428683      
111002600315       111002777332       111002967557  

450037429

    450208806       450369905       111001031671       111001129264      
111001213437       111001290791       111001387675       111001488880      
111001579544       111001676878       111001784856       111001902814      
111002028511       111002156760       111002281365       111002428706      
111002600371       111002777343       111002967568  

450037452

    450208814       450369913       111001031682       111001129275      
111001213448       111001290803       111001387686       111001488903      
111001579555       111001676924       111001784867       111001902825      
111002028601       111002156793       111002281400       111002428717      
111002600438       111002777387       111002967591  

450037510

    450208830       450369996       111001031705       111001129286      
111001213459       111001290814       111001387754       111001488981      
111001579588       111001676935       111001784878       111001902870      
111002028678       111002156849       111002281501       111002428740      
111002600483       111002777398       111002967760  

450037593

    450208863       450370069       111001031738       111001129297      
111001213471       111001290870       111001387765       111001489005      
111001579599       111001676946       111001784902       111001902881      
111002028713       111002156850       111002281534       111002428751      
111002600494       111002777422       111002967928  

 

SCH-A-25



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450037650

    450208889       450370085       111001031750       111001129332      
111001213482       111001290915       111001387787       111001489038      
111001579656       111001676979       111001785015       111001902915      
111002028724       111002156894       111002281545       111002428773      
111002600506       111002777466       111002967962  

450037668

    450208897       450370150       111001031772       111001129343      
111001213493       111001290959       111001387822       111001489049      
111001579667       111001677004       111001785037       111001902937      
111002028780       111002156917       111002281578       111002428795      
111002600573       111002777512       111002967973  

450037676

    450208947       450370176       111001031783       111001129387      
111001213516       111001290982       111001387855       111001489072      
111001579690       111001677059       111001785059       111001903073      
111002028803       111002156928       111002281589       111002428841      
111002600618       111002777578       111002968019  

450037692

    450208962       450370184       111001031794       111001129444      
111001213527       111001291006       111001387866       111001489117      
111001579768       111001677138       111001785149       111001903095      
111002028814       111002156951       111002281703       111002428852      
111002600630       111002777725       111002968121  

450037759

    450208996       450370200       111001031806       111001129455      
111001213549       111001291017       111001387877       111001489128      
111001579780       111001677206       111001785206       111001903152      
111002028858       111002156995       111002281714       111002428896      
111002600696       111002777758       111002968154  

450037767

    450209010       450370234       111001031817       111001129466      
111001213572       111001291028       111001387956       111001489140      
111001579791       111001677239       111001785217       111001903242      
111002028937       111002157008       111002281736       111002428908      
111002600719       111002777860       111002968288  

450037809

    450209051       450370259       111001031828       111001129477      
111001213606       111001291039       111001388014       111001489207      
111001579814       111001677240       111001785363       111001903286      
111002028960       111002157075       111002281781       111002429011      
111002600742       111002777882       111002968301  

450037908

    450209135       450370309       111001031839       111001129499      
111001213639       111001291107       111001388047       111001489218      
111001579825       111001677295       111001785385       111001903297      
111002029006       111002157109       111002281792       111002429055      
111002600821       111002777983       111002968402  

450038062

    450209200       450370341       111001031840       111001129501      
111001213695       111001291129       111001388058       111001489230      
111001579858       111001677330       111001785408       111001903310      
111002029028       111002157121       111002281804       111002429202      
111002600832       111002778018       111002968413  

450038104

    450209234       450370408       111001031862       111001129523      
111001213729       111001291130       111001388069       111001489252      
111001579869       111001677363       111001785419       111001903365      
111002029196       111002157132       111002281815       111002429257      
111002600843       111002778052       111002968446  

450038120

    450209291       450370416       111001031884       111001129567      
111001213741       111001291141       111001388104       111001489274      
111001579881       111001677396       111001785475       111001903512      
111002029208       111002157143       111002281837       111002429325      
111002600898       111002778074       111002968547  

450038146

    450209382       450370457       111001031895       111001129590      
111001213774       111001291163       111001388115       111001489285      
111001579904       111001677408       111001785532       111001903523      
111002029275       111002157187       111002281882       111002429336      
111002600900       111002778085       111002968570  

450038195

    450209440       450370564       111001031907       111001129624      
111001213796       111001291185       111001388137       111001489296      
111001579915       111001677419       111001785554       111001903635      
111002029286       111002157211       111002281916       111002429369      
111002600911       111002778210       111002968637  

450038203

    450209499       450370614       111001031929       111001129646      
111001213808       111001291196       111001388159       111001489308      
111001579959       111001677420       111001785600       111001903679      
111002029310       111002157244       111002281938       111002429370      
111002600955       111002778221       111002968659  

450038252

    450209515       450370739       111001031930       111001129725      
111001213819       111001291220       111001388182       111001489319      
111001580029       111001677453       111001785633       111001903792      
111002029321       111002157277       111002281972       111002429392      
111002601046       111002778298       111002968671  

450038260

    450209531       450370812       111001031941       111001129736      
111001213831       111001291231       111001388205       111001489331      
111001580063       111001677486       111001785655       111001903804      
111002029387       111002157334       111002281983       111002429404      
111002601068       111002778333       111002968749  

450038286

    450209556       450370838       111001031952       111001129769      
111001213853       111001291253       111001388216       111001489342      
111001580074       111001677497       111001785712       111001903815      
111002029411       111002157367       111002282041       111002429437      
111002601080       111002778388       111002968772  

450038385

    450209598       450370879       111001031963       111001129792      
111001213864       111001291297       111001388261       111001489364      
111001580221       111001677510       111001785734       111001903848      
111002029422       111002157378       111002282063       111002429459      
111002601125       111002778467       111002968817  

450038401

    450209606       450370895       111001031974       111001129826      
111001213875       111001291354       111001388272       111001489375      
111001580265       111001677532       111001785745       111001903859      
111002029444       111002157390       111002282119       111002429471      
111002601136       111002778489       111002968873  

450038534

    450209630       450370986       111001031985       111001129837      
111001213886       111001291387       111001388317       111001489454      
111001580311       111001677587       111001785813       111001903882      
111002029466       111002157402       111002282120       111002429538      
111002601147       111002778557       111002968930  

450038542

    450209671       450371000       111001031996       111001129871      
111001213909       111001291466       111001388339       111001489487      
111001580322       111001677598       111001785824       111001903905      
111002029512       111002157424       111002282153       111002429695      
111002601282       111002778591       111002968963  

450038567

    450209747       450371026       111001032021       111001129882      
111001213932       111001291477       111001388340       111001489500      
111001580333       111001677611       111001785835       111001903961      
111002029523       111002157435       111002282186       111002429729      
111002601518       111002778838       111002968985  

450038575

    450209754       450371158       111001032054       111001129949      
111001213976       111001291499       111001388351       111001489522      
111001580344       111001677644       111001785846       111001904018      
111002029556       111002157446       111002282197       111002429741      
111002601552       111002778872       111002969010  

450038682

    450209762       450371265       111001032065       111001129972      
111001213987       111001291501       111001388362       111001489544      
111001580355       111001677688       111001785879       111001904074      
111002029589       111002157569       111002282209       111002429819      
111002601585       111002778917       111002969021  

450038765

    450209770       450371299       111001032076       111001130008      
111001213998       111001291523       111001388373       111001489555      
111001580412       111001677712       111001785880       111001904096      
111002029590       111002157570       111002282210       111002429820      
111002601776       111002778928       111002969076  

450038781

    450209796       450371307       111001032087       111001130255      
111001214001       111001291578       111001388384       111001489577      
111001580423       111001677723       111001785936       111001904119      
111002029602       111002157592       111002282232       111002429831      
111002601811       111002778951       111002969098  

450038807

    450209820       450371323       111001032098       111001130288      
111001214012       111001291589       111001388395       111001489599      
111001580456       111001677734       111001785947       111001904142      
111002029613       111002157615       111002282265       111002429853      
111002601855       111002778995       111002969166  

450038815

    450209903       450371364       111001032100       111001130312      
111001214023       111001291590       111001388407       111001489645      
111001580478       111001677745       111001785958       111001904333      
111002029635       111002157648       111002282298       111002429864      
111002601912       111002779008       111002969188  

450038872

    450209978       450371414       111001032111       111001130413      
111001214067       111001291602       111001388418       111001489678      
111001580489       111001677767       111001785981       111001904377      
111002029646       111002157693       111002282300       111002429886      
111002601956       111002779053       111002969234  

450038898

    450210000       450371422       111001032122       111001130435      
111001214078       111001291624       111001388429       111001489689      
111001580490       111001677778       111001786038       111001904401      
111002029680       111002157761       111002282311       111002429897      
111002601989       111002779075       111002969267  

450038955

    450210018       450371463       111001032144       111001130457      
111001214090       111001291635       111001388430       111001489779      
111001580513       111001677789       111001786072       111001904434      
111002029691       111002157772       111002282333       111002429921      
111002602014       111002779086       111002969289  

450038963

    450210059       450371554       111001032155       111001130479      
111001214180       111001291668       111001388441       111001489780      
111001580568       111001677802       111001786117       111001904445      
111002029725       111002157783       111002282377       111002430035      
111002602025       111002779109       111002969290  

450038989

    450210075       450371562       111001032166       111001130480      
111001214191       111001291679       111001388452       111001489791      
111001580636       111001677813       111001786195       111001904568      
111002029736       111002157840       111002282401       111002430080      
111002602069       111002779165       111002969302  

450039078

    450210117       450371596       111001032177       111001130491      
111001214203       111001291826       111001388463       111001489814      
111001580647       111001677835       111001786252       111001904603      
111002029747       111002157851       111002282434       111002430091      
111002602070       111002779176       111002969481  

450039136

    450210125       450371638       111001032199       111001130514      
111001214236       111001291848       111001388474       111001489836      
111001580670       111001677880       111001786285       111001904636      
111002029804       111002157873       111002282478       111002430125      
111002602092       111002779198       111002969492  

450039227

    450210141       450371661       111001032201       111001130547      
111001214416       111001291905       111001388485       111001489858      
111001580726       111001677891       111001786320       111001904647      
111002029871       111002157884       111002282535       111002430136      
111002602126       111002779277       111002969649  

450039268

    450210182       450371810       111001032212       111001130558      
111001214438       111001291961       111001388496       111001489937      
111001580748       111001677936       111001786331       111001904704      
111002029893       111002157907       111002282579       111002430147      
111002602160       111002779356       111002969683  

450039318

    450210224       450371851       111001032223       111001130626      
111001214449       111001292007       111001388508       111001489948      
111001580759       111001677947       111001786409       111001904771      
111002029927       111002157918       111002282591       111002430169      
111002602250       111002779435       111002969739  

450039391

    450210240       450371927       111001032245       111001130660      
111001214450       111001292018       111001388531       111001489982      
111001580771       111001678083       111001786410       111001904782      
111002029950       111002157941       111002282625       111002430181      
111002602272       111002779491       111002969807  

450039508

    450210257       450372008       111001032267       111001130671      
111001214461       111001292030       111001388542       111001490029      
111001580816       111001678117       111001786421       111001904793      
111002029961       111002157974       111002282647       111002430192      
111002602283       111002779569       111002969830  

450039649

    450210273       450372040       111001032278       111001130705      
111001214494       111001292052       111001388564       111001490063      
111001580827       111001678128       111001786432       111001904805      
111002030020       111002157985       111002282658       111002430271      
111002602351       111002779660       111002969841  

450039656

    450210331       450372065       111001032289       111001130716      
111001214528       111001292074       111001388575       111001490085      
111001580849       111001678151       111001786465       111001904816      
111002030042       111002158021       111002282793       111002430282      
111002602407       111002779806       111002969852  

450039698

    450210505       450372073       111001032379       111001130727      
111001214539       111001292096       111001388586       111001490096      
111001580850       111001678207       111001786487       111001904861      
111002030075       111002158032       111002282883       111002430338      
111002602485       111002779817       111002969863  

450039854

    450210513       450372107       111001032504       111001130749      
111001214562       111001292119       111001388597       111001490120      
111001580883       111001678241       111001786500       111001904872      
111002030109       111002158043       111002282894       111002430349      
111002602496       111002779884       111002969964  

450039862

    450210539       450372115       111001032537       111001130761      
111001214573       111001292120       111001388609       111001490153      
111001580906       111001678252       111001786511       111001904894      
111002030176       111002158065       111002282940       111002430350      
111002602519       111002779895       111002970135  

450039896

    450210562       450372149       111001032683       111001130783      
111001214641       111001292175       111001388610       111001490197      
111001580928       111001678319       111001786544       111001904917      
111002030187       111002158098       111002282973       111002430383      
111002602520       111002779941       111002970180  

450039904

    450210570       450372180       111001032706       111001130794      
111001214674       111001292186       111001388643       111001490209      
111001580984       111001678320       111001786555       111001904939      
111002030198       111002158144       111002282995       111002430473      
111002602553       111002779963       111002970449  

450039938

    450210604       450372198       111001032717       111001130806      
111001214696       111001292209       111001388665       111001490232      
111001581008       111001678375       111001786577       111001904951      
111002030211       111002158155       111002283031       111002430484      
111002602586       111002780022       111002970450  

450039946

    450210679       450372248       111001032751       111001130817      
111001214720       111001292232       111001388698       111001490254      
111001581075       111001678421       111001786601       111001905031      
111002030222       111002158177       111002283110       111002430495      
111002602621       111002780099       111002970461  

450040019

    450210752       450372255       111001032795       111001130828      
111001214810       111001292254       111001388733       111001490298      
111001581086       111001678432       111001786634       111001905053      
111002030277       111002158199       111002283121       111002430620      
111002602935       111002780156       111002970472  

450040050

    450210810       450372305       111001032829       111001130840      
111001214832       111001292265       111001388744       111001490377      
111001581109       111001678465       111001786757       111001905132      
111002030288       111002158212       111002283132       111002430631      
111002602946       111002780189       111002970719  

450040068

    450210877       450372321       111001032885       111001130862      
111001214843       111001292300       111001388766       111001490401      
111001581110       111001678498       111001786768       111001905143      
111002030299       111002158256       111002283198       111002430800      
111002603015       111002780202       111002970720  

450040076

    450210885       450372347       111001032908       111001130873      
111001214854       111001292333       111001388777       111001490412      
111001581121       111001678544       111001786791       111001905154      
111002030312       111002158267       111002283222       111002430901      
111002603127       111002780279       111002970810  

450040217

    450210968       450372354       111001032920       111001130884      
111001214898       111001292355       111001388788       111001490423      
111001581154       111001678555       111001786803       111001905165      
111002030345       111002158289       111002283266       111002430912      
111002603217       111002780369       111002970876  

450040233

    450210992       450372396       111001032931       111001130895      
111001214900       111001292388       111001388799       111001490478      
111001581165       111001678566       111001786904       111001905176      
111002030367       111002158290       111002283288       111002430956      
111002603240       111002780392       111002970944  

450040282

    450211040       450372495       111001032942       111001130918      
111001214911       111001292423       111001388801       111001490524      
111001581176       111001678588       111001786937       111001905187      
111002030378       111002158302       111002283345       111002431025      
111002603284       111002780482       111002970999  

450040316

    450211248       450372560       111001032975       111001130941      
111001214922       111001292456       111001388812       111001490580      
111001581187       111001678601       111001786971       111001905222      
111002030390       111002158313       111002283378       111002431069      
111002603295       111002780538       111002971068  

450040365

    450211321       450372586       111001033088       111001130952      
111001214933       111001292467       111001388834       111001490658      
111001581198       111001678623       111001786982       111001905301      
111002030413       111002158403       111002283413       111002431182      
111002603532       111002780561       111002971103  

450040407

    450211354       450372628       111001033101       111001130985      
111001214966       111001292490       111001388856       111001490681      
111001581211       111001678634       111001787017       111001905367      
111002030446       111002158436       111002283435       111002431373      
111002603554       111002780594       111002971147  

450040514

    450211438       450372669       111001033123       111001130996      
111001214977       111001292580       111001388878       111001490715      
111001581222       111001678690       111001787129       111001905389      
111002030468       111002158469       111002283457       111002431418      
111002603598       111002780628       111002971204  

450040548

    450211503       450372867       111001033156       111001131021      
111001214999       111001292591       111001388890       111001490748      
111001581244       111001678779       111001787208       111001905402      
111002030480       111002158638       111002283479       111002431429      
111002603677       111002780651       111002971282  

450040571

    450211586       450372883       111001033167       111001131032      
111001215002       111001292614       111001388902       111001490771      
111001581277       111001678836       111001787220       111001905479      
111002030491       111002158661       111002283491       111002431610      
111002603688       111002780718       111002971338  

450040621

    450211602       450372941       111001033224       111001131054      
111001215013       111001292647       111001388913       111001490782      
111001581323       111001678847       111001787264       111001905491      
111002030503       111002158672       111002283514       111002431665      
111002603734       111002780785       111002971394  

450040654

    450211636       450372990       111001033235       111001131065      
111001215035       111001292692       111001388924       111001490793      
111001581334       111001678858       111001787275       111001905503      
111002030525       111002158694       111002283536       111002431812      
111002603745       111002780819       111002971495  

450040662

    450211693       450373014       111001033257       111001131076      
111001215046       111001292704       111001389059       111001490805      
111001581345       111001678881       111001787310       111001905569      
111002030536       111002158717       111002283615       111002431823      
111002603846       111002780831       111002971563  

450040688

    450211735       450373022       111001033268       111001131087      
111001215068       111001292715       111001389060       111001490838      
111001581378       111001678892       111001787321       111001905570      
111002030558       111002158739       111002283659       111002431878      
111002603925       111002780875       111002971574  

450040761

    450211784       450373048       111001033280       111001131122      
111001215079       111001292726       111001389071       111001490849      
111001581389       111001678959       111001787365       111001905660      
111002030569       111002158740       111002283682       111002431946      
111002604005       111002780921       111002971596  

450040779

    450211842       450373089       111001033303       111001131155      
111001215103       111001292737       111001389105       111001490850      
111001581390       111001678971       111001787411       111001905671      
111002030570       111002158751       111002283761       111002432048      
111002604049       111002780987       111002971608  

450040803

    450211883       450373139       111001033549       111001131166      
111001215114       111001292759       111001389183       111001490861      
111001581402       111001678993       111001787433       111001905693      
111002030581       111002158818       111002283783       111002432071      
111002604072       111002781012       111002971675  

450040845

    450211917       450373154       111001033561       111001131188      
111001215125       111001292771       111001389239       111001490872      
111001581446       111001679095       111001787534       111001905727      
111002030592       111002158829       111002283794       111002432161      
111002604094       111002781023       111002971800  

450040852

    450211933       450373204       111001033572       111001131199      
111001215158       111001292782       111001389329       111001490917      
111001581457       111001679107       111001787567       111001905817      
111002030615       111002158841       111002283941       111002432172      
111002604139       111002781089       111002971833  

450041082

    450211990       450373220       111001033606       111001131201      
111001215169       111001292805       111001389385       111001490940      
111001581468       111001679118       111001787602       111001905840      
111002030626       111002158885       111002283985       111002432206      
111002604184       111002781090       111002971899  

450041108

    450212006       450373238       111001033617       111001131212      
111001215170       111001292827       111001389396       111001490962      
111001581480       111001679129       111001787680       111001905862      
111002030637       111002158896       111002284021       111002432284      
111002604195       111002781102       111002971934  

450041116

    450212014       450373253       111001033640       111001131223      
111001215192       111001292849       111001389419       111001491097      
111001581491       111001679163       111001787703       111001905873      
111002030659       111002158920       111002284032       111002432497      
111002604241       111002781124       111002971978  

450041124

    450212022       450373303       111001033651       111001131234      
111001215226       111001292850       111001389453       111001491121      
111001581525       111001679196       111001787769       111001905895      
111002030660       111002158931       111002284087       111002432510      
111002604320       111002781168       111002971989  

450041157

    450212097       450373329       111001033673       111001131256      
111001215259       111001292906       111001389554       111001491132      
111001581569       111001679220       111001787826       111001905907      
111002030671       111002158975       111002284098       111002432587      
111002604353       111002781214       111002972014  

450041389

    450212295       450373436       111001033752       111001131290      
111001215282       111001292917       111001389622       111001491154      
111001581570       111001679354       111001787860       111001905963      
111002030682       111002159077       111002284111       111002432600      
111002604375       111002781269       111002972036  

450041447

    450212386       450373451       111001033785       111001131313      
111001215327       111001292928       111001389644       111001491165      
111001581592       111001679398       111001787871       111001905974      
111002030693       111002159099       111002284122       111002432622      
111002604397       111002781348       111002972081  

450041496

    450212394       450373485       111001033842       111001131335      
111001215361       111001292940       111001389699       111001491187      
111001581604       111001679411       111001787927       111001906032      
111002030716       111002159134       111002284166       111002432655      
111002604409       111002781360       111002972249  

450041504

    450212576       450373519       111001033875       111001131346      
111001215372       111001293020       111001389778       111001491211      
111001581626       111001679444       111001787983       111001906087      
111002030727       111002159246       111002284188       111002432677      
111002604500       111002781416       111002972317  

450041512

    450212634       450373584       111001033897       111001131357      
111001215439       111001293053       111001389790       111001491222      
111001581637       111001679488       111001788018       111001906098      
111002030738       111002159291       111002284234       111002432712      
111002604511       111002781449       111002972429  

 

SCH-A-26



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450041538

    450212642       450373634       111001033909       111001131368      
111001215462       111001293110       111001389813       111001491244      
111001581648       111001679501       111001788029       111001906155      
111002030749       111002159336       111002284335       111002432734      
111002604555       111002781461       111002972441  

450041553

    450212667       450373659       111001033943       111001131391      
111001215495       111001293132       111001389903       111001491266      
111001581682       111001679523       111001788041       111001906201      
111002030839       111002159358       111002284379       111002432767      
111002604588       111002781573       111002972519  

450041603

    450212709       450373725       111001033976       111001131403      
111001215529       111001293143       111001389958       111001491277      
111001581693       111001679545       111001788085       111001906245      
111002030873       111002159369       111002284380       111002432802      
111002604623       111002781595       111002972520  

450041728

    450212717       450373774       111001033998       111001131414      
111001215552       111001293176       111001389969       111001491288      
111001581705       111001679567       111001788096       111001906302      
111002030884       111002159370       111002284425       111002432824      
111002604645       111002781630       111002972531  

450041801

    450212782       450373790       111001034012       111001131425      
111001215563       111001293187       111001389981       111001491299      
111001581716       111001679578       111001788108       111001906379      
111002030930       111002159381       111002284582       111002432880      
111002604667       111002781652       111002972632  

450041850

    450212808       450373808       111001034034       111001131436      
111001215619       111001293198       111001389992       111001491301      
111001581749       111001679602       111001788119       111001906403      
111002031199       111002159404       111002284593       111002432903      
111002604735       111002781663       111002972711  

450041892

    450212816       450373881       111001034078       111001131458      
111001215620       111001293244       111001390095       111001491312      
111001581761       111001679646       111001788131       111001906447      
111002031201       111002159448       111002284616       111002432969      
111002604803       111002781708       111002972733  

450041967

    450212824       450373907       111001034102       111001131470      
111001215631       111001293277       111001390107       111001491323      
111001581772       111001679679       111001788153       111001906470      
111002031267       111002159471       111002284638       111002433117      
111002604825       111002781753       111002972889  

450041975

    450212832       450373980       111001034146       111001131481      
111001215642       111001293435       111001390130       111001491367      
111001581794       111001679680       111001788197       111001906515      
111002031290       111002159493       111002284650       111002433230      
111002604836       111002781786       111002973026  

450042072

    450213012       450374061       111001034157       111001131492      
111001215653       111001293479       111001390185       111001491402      
111001581817       111001679691       111001788221       111001906537      
111002031313       111002159505       111002284683       111002433386      
111002604847       111002781854       111002973059  

450042080

    450213210       450374095       111001034236       111001131504      
111001215721       111001293480       111001390286       111001491413      
111001581840       111001679703       111001788311       111001906560      
111002031324       111002159549       111002284694       111002433409      
111002604869       111002781999       111002973060  

450042098

    450213228       450374111       111001034258       111001131515      
111001215743       111001293503       111001390297       111001491457      
111001581851       111001679725       111001788322       111001906571      
111002031346       111002159662       111002284717       111002433487      
111002604892       111002782002       111002973149  

450042122

    450213236       450374129       111001034269       111001131526      
111001215754       111001293581       111001390310       111001491480      
111001581862       111001679736       111001788344       111001906627      
111002031403       111002159673       111002284728       111002433498      
111002604904       111002782170       111002973273  

450042130

    450213244       450374152       111001034304       111001131537      
111001215765       111001293592       111001390332       111001491503      
111001581873       111001679758       111001788366       111001906717      
111002031436       111002159695       111002284762       111002433634      
111002604937       111002782192       111002973284  

450042148

    450213301       450374178       111001034393       111001131559      
111001215776       111001293615       111001390433       111001491536      
111001581895       111001679792       111001788412       111001906728      
111002031492       111002159729       111002284773       111002433656      
111002604960       111002782204       111002973385  

450042163

    450213335       450374202       111001034461       111001131560      
111001215787       111001293626       111001390455       111001491569      
111001581918       111001679815       111001788434       111001906807      
111002031504       111002159774       111002284795       111002433780      
111002604971       111002782226       111002973431  

450042411

    450213350       450374319       111001034540       111001131571      
111001215798       111001293772       111001390589       111001491592      
111001581929       111001679848       111001788445       111001906830      
111002031515       111002159853       111002284818       111002433847      
111002605017       111002782248       111002973475  

450042452

    450213376       450374327       111001034551       111001131582      
111001215833       111001293783       111001390635       111001491604      
111001581930       111001679859       111001788535       111001906885      
111002031548       111002159909       111002284841       111002433892      
111002605028       111002782350       111002973554  

450042502

    450213392       450374442       111001034641       111001131593      
111001215844       111001293794       111001390657       111001491615      
111001581941       111001679860       111001788557       111001906919      
111002031560       111002159943       111002284852       111002433926      
111002605040       111002782473       111002973587  

450042635

    450213434       450374491       111001034652       111001131605      
111001215855       111001293806       111001390668       111001491637      
111001581963       111001679994       111001788647       111001906942      
111002031605       111002159954       111002284863       111002434219      
111002605073       111002782563       111002973677  

450042643

    450213459       450374624       111001034674       111001131616      
111001215866       111001293839       111001390680       111001491660      
111001581974       111001680008       111001788670       111001906964      
111002031616       111002159965       111002284885       111002434220      
111002605084       111002782619       111002973699  

450042650

    450213483       450374673       111001034708       111001131627      
111001215877       111001293840       111001390691       111001491671      
111001581996       111001680019       111001788726       111001906986      
111002031649       111002159976       111002284931       111002434332      
111002605095       111002782664       111002973767  

450042692

    450213517       450374780       111001034719       111001131638      
111001215888       111001293862       111001390714       111001491750      
111001582010       111001680020       111001788760       111001906997      
111002031683       111002160002       111002285022       111002434343      
111002605107       111002782686       111002973789  

450042726

    450213525       450374863       111001034731       111001131661      
111001215901       111001293918       111001390769       111001491806      
111001582054       111001680042       111001788793       111001907022      
111002031706       111002160170       111002285044       111002434354      
111002605118       111002782855       111002973868  

450042775

    450213533       450374871       111001034742       111001131694      
111001216070       111001293963       111001390770       111001491828      
111001582065       111001680053       111001788827       111001907044      
111002031717       111002160226       111002285077       111002434411      
111002605141       111002782888       111002973891  

450042791

    450213558       450374913       111001034764       111001131706      
111001216126       111001293974       111001390781       111001491895      
111001582076       111001680064       111001788872       111001907055      
111002031728       111002160259       111002285101       111002434455      
111002605163       111002782899       111002973903  

450042874

    450213624       450374921       111001034775       111001131717      
111001216137       111001294032       111001390792       111001491930      
111001582087       111001680086       111001788917       111001907066      
111002031762       111002160260       111002285123       111002434499      
111002605185       111002782934       111002974319  

450042916

    450213707       450374970       111001034786       111001131739      
111001216148       111001294054       111001390837       111001491941      
111001582098       111001680097       111001788995       111001907088      
111002031795       111002160282       111002285145       111002434501      
111002605196       111002782967       111002974410  

450042932

    450213723       450374996       111001034797       111001131740      
111001216159       111001294100       111001390848       111001491963      
111001582100       111001680109       111001789097       111001907224      
111002031818       111002160316       111002285167       111002434578      
111002605208       111002783014       111002974443  

450043013

    450213756       450375001       111001034854       111001131762      
111001216171       111001294122       111001390860       111001492032      
111001582111       111001680233       111001789143       111001907291      
111002031830       111002160372       111002285178       111002434635      
111002605219       111002783070       111002974533  

450043047

    450213806       450375068       111001035079       111001131773      
111001216182       111001294155       111001390882       111001492043      
111001582122       111001680277       111001789198       111001907314      
111002031841       111002160394       111002285189       111002434657      
111002605231       111002783081       111002974612  

450043088

    450213889       450375076       111001035091       111001131818      
111001216193       111001294256       111001390927       111001492087      
111001582133       111001680323       111001789222       111001907325      
111002031885       111002160406       111002285190       111002434725      
111002605253       111002783171       111002974768  

450043153

    450214069       450375167       111001035125       111001131829      
111001216238       111001294302       111001390950       111001492098      
111001582144       111001680367       111001789244       111001907336      
111002031908       111002160518       111002285202       111002434736      
111002605264       111002783238       111002974791  

450043237

    450214077       450375175       111001035136       111001131830      
111001216261       111001294313       111001391030       111001492133      
111001582155       111001680389       111001789299       111001907369      
111002031986       111002160552       111002285224       111002434781      
111002605275       111002783272       111002974814  

450043260

    450214143       450375209       111001035169       111001131841      
111001216294       111001294324       111001391052       111001492166      
111001582166       111001680413       111001789301       111001907392      
111002031997       111002160574       111002285235       111002434792      
111002605286       111002783306       111002974960  

450043302

    450214192       450375258       111001035181       111001131852      
111001216306       111001294346       111001391063       111001492177      
111001582177       111001680457       111001789312       111001907415      
111002032000       111002160596       111002285291       111002434871      
111002605455       111002783328       111002974971  

450043328

    450214267       450375431       111001035226       111001131874      
111001216328       111001294368       111001391096       111001492188      
111001582188       111001680479       111001789334       111001907437      
111002032077       111002160619       111002285314       111002434905      
111002605466       111002783339       111002975017  

450043435

    450214283       450375464       111001035327       111001131908      
111001216339       111001294391       111001391221       111001492212      
111001582201       111001680503       111001789345       111001907448      
111002032088       111002160697       111002285325       111002435030      
111002605499       111002783351       111002975051  

450043492

    450214317       450375480       111001035350       111001131919      
111001216351       111001294414       111001391243       111001492223      
111001582212       111001680525       111001789367       111001907460      
111002032099       111002160743       111002285336       111002435085      
111002605501       111002783395       111002975220  

450043500

    450214382       450375506       111001035417       111001131953      
111001216362       111001294425       111001391298       111001492245      
111001582223       111001680536       111001789402       111001907482      
111002032134       111002160754       111002285471       111002435186      
111002605512       111002783429       111002975376  

450043518

    450214515       450375522       111001035428       111001131964      
111001216373       111001294447       111001391333       111001492267      
111001582234       111001680570       111001789480       111001907527      
111002032156       111002160800       111002285482       111002435276      
111002605534       111002783812       111002975411  

450043567

    450214580       450375720       111001035440       111001131986      
111001216384       111001294458       111001391344       111001492278      
111001582245       111001680592       111001789592       111001907549      
111002032167       111002160844       111002285550       111002435298      
111002605545       111002783889       111002975444  

450043690

    450214762       450375761       111001035462       111001131997      
111001216407       111001294470       111001391355       111001492313      
111001582256       111001680604       111001789716       111001907594      
111002032178       111002160866       111002285617       111002435333      
111002605578       111002783957       111002975501  

450043815

    450214796       450375894       111001035518       111001132000      
111001216429       111001294504       111001391399       111001492324      
111001582278       111001680615       111001789738       111001907617      
111002032202       111002160888       111002285651       111002435388      
111002605590       111002783991       111002975589  

450043849

    450214895       450375902       111001035541       111001132011      
111001216430       111001294526       111001391401       111001492548      
111001582289       111001680659       111001789794       111001907628      
111002032235       111002160912       111002285673       111002435490      
111002605602       111002784004       111002975646  

450044052

    450214929       450375928       111001035563       111001132022      
111001216441       111001294548       111001391489       111001492559      
111001582290       111001680660       111001789851       111001907695      
111002032280       111002160945       111002285707       111002435692      
111002605624       111002784026       111002975679  

450044078

    450214952       450375936       111001035574       111001132033      
111001216452       111001294559       111001391502       111001492582      
111001582302       111001680671       111001789862       111001907718      
111002032314       111002160967       111002285774       111002435827      
111002605657       111002784060       111002975703  

450044086

    450214978       450375977       111001035631       111001132044      
111001216496       111001294560       111001391513       111001492593      
111001582313       111001680682       111001789895       111001907729      
111002032358       111002160989       111002285819       111002435838      
111002605679       111002784307       111002975804  

450044128

    450215074       450375993       111001035664       111001132055      
111001216508       111001294582       111001391535       111001492649      
111001582324       111001680716       111001789941       111001907774      
111002032448       111002161003       111002285932       111002435850      
111002605680       111002784396       111002975994  

450044342

    450215090       450376009       111001035675       111001132099      
111001216531       111001294627       111001391579       111001492650      
111001582335       111001680727       111001789952       111001907853      
111002032763       111002161081       111002285954       111002435872      
111002605703       111002784419       111002976041  

450044458

    450215223       450376017       111001035686       111001132123      
111001216542       111001294638       111001391591       111001492661      
111001582357       111001680750       111001789985       111001907864      
111002032796       111002161092       111002285965       111002435939      
111002605714       111002784442       111002976063  

450044557

    450215256       450376090       111001035697       111001132145      
111001216564       111001294683       111001391603       111001492672      
111001582379       111001680783       111001790033       111001907943      
111002032819       111002161104       111002285998       111002435995      
111002605747       111002784509       111002976142  

450044573

    450215264       450376165       111001035710       111001132156      
111001216586       111001294694       111001391647       111001492751      
111001582391       111001680794       111001790044       111001907976      
111002032820       111002161171       111002286001       111002436008      
111002605769       111002784521       111002976186  

450044623

    450215298       450376181       111001035732       111001132167      
111001216609       111001294762       111001391658       111001492784      
111001582414       111001680840       111001790088       111001908034      
111002032864       111002161227       111002286023       111002436020      
111002605781       111002784543       111002976276  

450044763

    450215306       450376215       111001035776       111001132178      
111001216610       111001294773       111001391692       111001492795      
111001582436       111001680851       111001790123       111001908067      
111002032886       111002161238       111002286034       111002436064      
111002605815       111002784587       111002976401  

450044839

    450215322       450376280       111001035800       111001132189      
111001216632       111001294795       111001391715       111001492829      
111001582469       111001680862       111001790189       111001908102      
111002032897       111002161272       111002286067       111002436097      
111002605848       111002784633       111002976434  

450044847

    450215512       450376306       111001035855       111001132190      
111001216643       111001294829       111001391771       111001492841      
111001582526       111001680907       111001790202       111001908135      
111002032932       111002161283       111002286168       111002436187      
111002605871       111002784712       111002976489  

450044870

    450215520       450376322       111001035877       111001132213      
111001216654       111001294841       111001391838       111001492874      
111001582537       111001680985       111001790235       111001908179      
111002032954       111002161395       111002286258       111002436198      
111002605893       111002784802       111002976513  

450044896

    450215587       450376330       111001035923       111001132224      
111001216676       111001294874       111001391849       111001492896      
111001582548       111001681032       111001790279       111001908225      
111002033078       111002161441       111002286270       111002436200      
111002605916       111002784824       111002976681  

450044938

    450215595       450376397       111001035956       111001132235      
111001216698       111001294885       111001391861       111001492908      
111001582571       111001681054       111001790280       111001908236      
111002033124       111002161687       111002286337       111002436299      
111002605927       111002784857       111002976704  

450045133

    450215678       450376421       111001035978       111001132246      
111001216700       111001294908       111001391872       111001492919      
111001582582       111001681087       111001790291       111001908258      
111002033180       111002161722       111002286371       111002436389      
111002605938       111002784947       111002977042  

450045182

    450215850       450376439       111001035990       111001132280      
111001216766       111001294920       111001391894       111001492920      
111001582593       111001681122       111001790325       111001908315      
111002033281       111002161744       111002286393       111002436390      
111002605950       111002785128       111002977233  

450045240

    450215942       450376488       111001036003       111001132291      
111001216777       111001294942       111001391940       111001492942      
111001582605       111001681133       111001790404       111001908393      
111002033371       111002161766       111002286461       111002436402      
111002605972       111002785139       111002977255  

450045273

    450215991       450376603       111001036047       111001132303      
111001216812       111001294953       111001391962       111001492953      
111001582616       111001681144       111001790459       111001908405      
111002033393       111002161788       111002286641       111002436491      
111002605983       111002785184       111002977424  

450045448

    450216031       450376637       111001036081       111001132314      
111001216823       111001294964       111001391995       111001492964      
111001582627       111001681234       111001790505       111001908438      
111002033405       111002161913       111002286652       111002436648      
111002605994       111002785195       111002977761  

450045562

    450216205       450376645       111001036092       111001132336      
111001216834       111001294997       111001392031       111001493000      
111001582638       111001681256       111001790516       111001908472      
111002033450       111002161935       111002286663       111002436671      
111002606018       111002785263       111002977794  

450045596

    450216213       450376652       111001036115       111001132347      
111001216845       111001295000       111001392053       111001493022      
111001582649       111001681267       111001790527       111001908517      
111002033483       111002161991       111002286720       111002436705      
111002606030       111002785285       111002977828  

450045679

    450216221       450376819       111001036126       111001132358      
111001216890       111001295022       111001392064       111001493066      
111001582661       111001681313       111001790549       111001908562      
111002033494       111002162026       111002286753       111002436750      
111002606041       111002785308       111002977918  

450045711

    450216270       450376827       111001036137       111001132369      
111001216902       111001295156       111001392097       111001493077      
111001582672       111001681368       111001790561       111001908595      
111002033540       111002162048       111002286775       111002436794      
111002606052       111002785386       111002977985  

450045745

    450216288       450376850       111001036148       111001132370      
111001216913       111001295178       111001392121       111001493088      
111001582683       111001681379       111001790639       111001908674      
111002033573       111002162059       111002286887       111002436884      
111002606074       111002785465       111002977996  

450045752

    450216312       450376884       111001036159       111001132381      
111001216946       111001295202       111001392176       111001493099      
111001582694       111001681414       111001790662       111001908685      
111002033584       111002162161       111002286900       111002436895      
111002606096       111002785511       111002978043  

450045901

    450216320       450376892       111001036193       111001132392      
111001216957       111001295213       111001392187       111001493101      
111001582706       111001681447       111001790718       111001908708      
111002033630       111002162194       111002286977       111002436974      
111002606108       111002785588       111002978201  

450045935

    450216361       450376959       111001036216       111001132404      
111001216968       111001295268       111001392198       111001493134      
111001582717       111001681504       111001790729       111001908742      
111002033696       111002162273       111002287057       111002437234      
111002606119       111002785601       111002978289  

450045976

    450216403       450377049       111001036272       111001132426      
111001216979       111001295279       111001392233       111001493145      
111001582728       111001681515       111001790741       111001908753      
111002033708       111002162284       111002287080       111002437256      
111002606131       111002785623       111002978380  

450046008

    450216445       450377056       111001036306       111001132437      
111001217015       111001295280       111001392244       111001493178      
111001582739       111001681526       111001790752       111001908764      
111002033719       111002162318       111002287091       111002437289      
111002606142       111002785634       111002978481  

450046131

    450216460       450377262       111001036317       111001132460      
111001217071       111001295314       111001392255       111001493189      
111001582740       111001681548       111001790853       111001908775      
111002033786       111002162374       111002287114       111002437380      
111002606164       111002785645       111002978504  

450046214

    450216494       450377379       111001036328       111001132482      
111001217082       111001295325       111001392277       111001493202      
111001582751       111001681582       111001790897       111001908786      
111002033797       111002162385       111002287192       111002437762      
111002606175       111002785690       111002978515  

450046388

    450216502       450377395       111001036340       111001132527      
111001217093       111001295347       111001392288       111001493213      
111001582762       111001681605       111001790932       111001908809      
111002033898       111002162453       111002287204       111002437841      
111002606186       111002785735       111002978582  

450046396

    450216551       450377411       111001036351       111001132572      
111001217105       111001295404       111001392312       111001493246      
111001582773       111001681649       111001790987       111001908821      
111002033900       111002162576       111002287237       111002437874      
111002606197       111002785746       111002978593  

450046461

    450216627       450377551       111001036373       111001132606      
111001217149       111001295426       111001392323       111001493257      
111001582784       111001681661       111001791012       111001908832      
111002033966       111002162587       111002287260       111002437942      
111002606209       111002785904       111002978627  

450046552

    450216650       450377585       111001036384       111001132684      
111001217150       111001295459       111001392334       111001493280      
111001582795       111001681683       111001791102       111001908876      
111002034002       111002162611       111002287282       111002438033      
111002606210       111002785915       111002978649  

 

SCH-A-27



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450046586

    450216668       450377643       111001036441       111001132695      
111001217172       111001295493       111001392345       111001493291      
111001582807       111001681717       111001791146       111001908887      
111002034013       111002162644       111002287293       111002438112      
111002606243       111002785959       111002978885  

450046602

    450216726       450377668       111001036474       111001132741      
111001217217       111001295527       111001392367       111001493314      
111001582818       111001681740       111001791203       111001908944      
111002034057       111002162655       111002287305       111002438156      
111002606265       111002785971       111002978896  

450046610

    450216833       450377684       111001036496       111001132785      
111001217239       111001295550       111001392389       111001493336      
111001582829       111001681762       111001791214       111001908988      
111002034080       111002162666       111002287327       111002438178      
111002606276       111002785982       111002978908  

450046651

    450216890       450377833       111001036508       111001132796      
111001217251       111001295561       111001392413       111001493358      
111001582830       111001681795       111001791258       111001908999      
111002034103       111002162688       111002287349       111002438189      
111002606287       111002785993       111002979099  

450046677

    450216916       450377924       111001036520       111001132819      
111001217273       111001295583       111001392480       111001493369      
111001582841       111001681818       111001791269       111001909002      
111002034136       111002162701       111002287406       111002438291      
111002606298       111002786006       111002979112  

450046750

    450216940       450377981       111001036564       111001132820      
111001217284       111001295594       111001392503       111001493370      
111001582863       111001681830       111001791281       111001909046      
111002034204       111002162734       111002287428       111002438314      
111002606300       111002786084       111002979123  

450046768

    450217013       450378005       111001036575       111001132853      
111001217295       111001295628       111001392693       111001493392      
111001582874       111001681920       111001791315       111001909057      
111002034226       111002162813       111002287451       111002438426      
111002606333       111002786095       111002979156  

450046883

    450217047       450378047       111001036586       111001132864      
111001217307       111001295673       111001392705       111001493415      
111001582885       111001681942       111001791326       111001909080      
111002034293       111002162868       111002287495       111002438459      
111002606344       111002786220       111002979167  

450046933

    450217062       450378062       111001036609       111001132886      
111001217318       111001295695       111001392727       111001493448      
111001582919       111001681953       111001791337       111001909125      
111002034316       111002162880       111002287574       111002438594      
111002606355       111002786242       111002979178  

450046974

    450217096       450378096       111001036700       111001132897      
111001217329       111001295730       111001392749       111001493459      
111001582931       111001681964       111001791360       111001909158      
111002034327       111002162925       111002287608       111002438640      
111002606377       111002786264       111002979190  

450046990

    450217310       450378112       111001037048       111001132921      
111001217330       111001295774       111001392750       111001493471      
111001582942       111001681997       111001791405       111001909169      
111002034338       111002162936       111002287620       111002438662      
111002606388       111002786286       111002979257  

450047121

    450217377       450378138       111001037060       111001133001      
111001217352       111001295785       111001392761       111001493516      
111001582953       111001682055       111001791416       111001909215      
111002034361       111002162947       111002287642       111002438695      
111002606401       111002786433       111002979268  

450047204

    450217500       450378203       111001037082       111001133012      
111001217363       111001295796       111001392783       111001493527      
111001582975       111001682077       111001791427       111001909226      
111002034372       111002162958       111002287653       111002438730      
111002606434       111002786589       111002979279  

450047212

    450217542       450378237       111001037093       111001133023      
111001217396       111001295820       111001392817       111001493639      
111001582986       111001682088       111001791450       111001909248      
111002034383       111002163005       111002287664       111002438741      
111002606445       111002786613       111002979280  

450047303

    450217575       450378252       111001037116       111001133067      
111001217419       111001295842       111001392840       111001493662      
111001582997       111001682099       111001791494       111001909293      
111002034394       111002163027       111002287697       111002438796      
111002606456       111002786860       111002979325  

450047329

    450217617       450378328       111001037127       111001133113      
111001217420       111001295875       111001392873       111001493729      
111001583000       111001682123       111001791506       111001909417      
111002034473       111002163061       111002287732       111002438853      
111002606478       111002786905       111002979369  

450047378

    450217674       450378377       111001037138       111001133168      
111001217453       111001295886       111001393133       111001493730      
111001583022       111001682134       111001791540       111001909440      
111002034484       111002163106       111002287765       111002438910      
111002606489       111002787030       111002979381  

450047410

    450217716       450378385       111001037149       111001133203      
111001217464       111001295909       111001393177       111001493752      
111001583033       111001682145       111001791584       111001909462      
111002034697       111002163117       111002287787       111002438965      
111002606490       111002787052       111002979437  

450047535

    450217773       450378419       111001037161       111001133247      
111001217475       111001295910       111001393223       111001493774      
111001583055       111001682156       111001791618       111001909473      
111002034710       111002163128       111002287798       111002439067      
111002606502       111002787063       111002979460  

450047584

    450217799       450378427       111001037172       111001133269      
111001217497       111001295921       111001393267       111001493796      
111001583066       111001682279       111001791629       111001909530      
111002034721       111002163151       111002287811       111002439089      
111002606513       111002787074       111002979471  

450047600

    450217906       450378575       111001037194       111001133270      
111001217521       111001295954       111001393278       111001493808      
111001583077       111001682358       111001791696       111001909585      
111002034743       111002163173       111002287822       111002439090      
111002606546       111002787175       111002979538  

450047667

    450217955       450378583       111001037217       111001133281      
111001217532       111001295998       111001393290       111001493819      
111001583088       111001682381       111001791719       111001909620      
111002034754       111002163207       111002287833       111002439135      
111002606557       111002787209       111002979729  

450047683

    450217971       450378708       111001037239       111001133304      
111001217543       111001296012       111001393380       111001493910      
111001583099       111001682426       111001791786       111001909675      
111002034800       111002163218       111002287888       111002439157      
111002606591       111002787232       111002979730  

450047709

    450218003       450378724       111001037251       111001133315      
111001217565       111001296034       111001393403       111001493932      
111001583134       111001682527       111001791797       111001909686      
111002034811       111002163229       111002287901       111002439180      
111002606603       111002787287       111002979763  

450047758

    450218029       450378732       111001037262       111001133326      
111001217576       111001296078       111001393414       111001493987      
111001583189       111001682538       111001791865       111001909732      
111002034844       111002163230       111002287956       111002439203      
111002606827       111002787300       111002979819  

450047816

    450218045       450378757       111001037295       111001133337      
111001217587       111001296090       111001393469       111001494012      
111001583538       111001682561       111001791955       111001909765      
111002034901       111002163319       111002288025       111002439214      
111002606917       111002787355       111002979842  

450047824

    450218052       450378781       111001037307       111001133607      
111001217598       111001296102       111001393492       111001494034      
111001583549       111001682617       111001792002       111001909776      
111002034956       111002163320       111002288047       111002439225      
111002606940       111002787399       111002979875  

450047832

    450218060       450378856       111001037330       111001133630      
111001217600       111001296124       111001393526       111001494045      
111001583550       111001682673       111001792024       111001909787      
111002034967       111002163353       111002288115       111002439236      
111002606984       111002787478       111002979921  

450047907

    450218094       450378872       111001037341       111001133641      
111001217611       111001296135       111001393537       111001494090      
111001583561       111001682695       111001792068       111001909811      
111002035092       111002163421       111002288193       111002439247      
111002607008       111002787591       111002979943  

450047915

    450218151       450379003       111001037374       111001133663      
111001217633       111001296146       111001393548       111001494124      
111001583572       111001682730       111001792114       111001909833      
111002035104       111002163454       111002288205       111002439270      
111002607031       111002787614       111002980068  

450047949

    450218243       450379029       111001037385       111001133674      
111001217666       111001296157       111001393571       111001494135      
111001583583       111001682763       111001792125       111001909901      
111002035160       111002163588       111002288283       111002439304      
111002607109       111002787669       111002980079  

450047998

    450218334       450379078       111001037419       111001133696      
111001217677       111001296191       111001393582       111001494179      
111001583651       111001682774       111001792226       111001909923      
111002035249       111002163667       111002288340       111002439315      
111002607154       111002787681       111002980103  

450048038

    450218342       450379086       111001037420       111001133708      
111001217688       111001296203       111001393672       111001494203      
111001583662       111001682820       111001792259       111001909934      
111002035283       111002163678       111002288351       111002439326      
111002607176       111002787760       111002980147  

450048079

    450218391       450379102       111001037431       111001133753      
111001217699       111001296258       111001393717       111001494236      
111001583673       111001682875       111001792271       111001909989      
111002035294       111002163702       111002288373       111002439405      
111002607288       111002787771       111002980158  

450048087

    450218573       450379219       111001037475       111001133764      
111001217701       111001296269       111001393795       111001494247      
111001583707       111001682886       111001792282       111001910004      
111002035306       111002163779       111002288384       111002439427      
111002607356       111002787838       111002980226  

450048145

    450218599       450379268       111001037509       111001133810      
111001217712       111001296292       111001393807       111001494270      
111001583730       111001682897       111001792350       111001910071      
111002035317       111002163791       111002288407       111002439438      
111002607480       111002787973       111002980237  

450048186

    450218649       450379342       111001037521       111001133832      
111001217723       111001296304       111001393829       111001494304      
111001583741       111001682921       111001792361       111001910206      
111002035328       111002163904       111002288429       111002439506      
111002607514       111002788075       111002980271  

450048194

    450218680       450379490       111001037543       111001133843      
111001217734       111001296337       111001393830       111001494315      
111001583785       111001682943       111001792372       111001910295      
111002035362       111002163948       111002288452       111002439595      
111002607525       111002788198       111002980372  

450048202

    450218698       450379540       111001037554       111001133854      
111001217778       111001296359       111001393931       111001494337      
111001583796       111001682954       111001792406       111001910318      
111002035384       111002164017       111002288508       111002439607      
111002607637       111002788222       111002980383  

450048293

    450218789       450379722       111001037565       111001133876      
111001217789       111001296360       111001393964       111001494416      
111001583831       111001682987       111001792417       111001910329      
111002035395       111002164084       111002288531       111002439641      
111002607738       111002788244       111002980440  

450048301

    450218862       450379730       111001037576       111001133900      
111001217802       111001296382       111001393986       111001494461      
111001583875       111001682998       111001792428       111001910330      
111002035463       111002164095       111002288564       111002439685      
111002607750       111002788288       111002980451  

450048335

    450218870       450379763       111001037600       111001133933      
111001217813       111001296393       111001393997       111001494472      
111001583886       111001683012       111001792495       111001910396      
111002035474       111002164129       111002288676       111002439719      
111002607806       111002788312       111002980462  

450048350

    450218946       450379896       111001037699       111001133944      
111001217824       111001296449       111001394055       111001494483      
111001583965       111001683023       111001792518       111001910420      
111002035496       111002164152       111002288711       111002439720      
111002607840       111002788334       111002980529  

450048517

    450219001       450379987       111001037712       111001133955      
111001217835       111001296450       111001394077       111001494630      
111001583976       111001683078       111001792596       111001910431      
111002035508       111002164174       111002288766       111002439775      
111002607895       111002788345       111002980631  

450048541

    450219019       450380001       111001037723       111001134079      
111001217846       111001296472       111001394088       111001494641      
111001584023       111001683090       111001792608       111001910442      
111002035519       111002164219       111002288788       111002439786      
111002607929       111002788479       111002980709  

450048616

    450219092       450380043       111001037802       111001134080      
111001217857       111001296483       111001394134       111001494663      
111001584168       111001683113       111001792619       111001910475      
111002035531       111002164220       111002288845       111002439797      
111002608065       111002788491       111002980710  

450048632

    450219118       450380050       111001037824       111001134091      
111001217868       111001296506       111001394145       111001494674      
111001584191       111001683135       111001792697       111001910497      
111002035575       111002164332       111002288867       111002439810      
111002608133       111002788659       111002980754  

450048640

    450219175       450380092       111001037835       111001134103      
111001217879       111001296540       111001394167       111001494696      
111001584337       111001683157       111001792710       111001910509      
111002035586       111002164343       111002288878       111002439843      
111002608155       111002788682       111002980833  

450048715

    450219209       450380100       111001037846       111001134170      
111001217880       111001296551       111001394189       111001494720      
111001584405       111001683225       111001792721       111001910611      
111002035621       111002164354       111002288979       111002439876      
111002608199       111002788727       111002980956  

450048749

    450219217       450380134       111001037857       111001134181      
111001217891       111001296562       111001394291       111001494753      
111001584416       111001683258       111001792732       111001910677      
111002035654       111002164422       111002288991       111002439887      
111002608212       111002788761       111002981069  

450048756

    450219225       450380142       111001037903       111001134204      
111001217903       111001296573       111001394314       111001494810      
111001584427       111001683292       111001792787       111001910701      
111002035665       111002164433       111002289037       111002439911      
111002608278       111002789010       111002981115  

450048764

    450219324       450380159       111001037947       111001134215      
111001217914       111001296595       111001394325       111001494854      
111001584438       111001683304       111001792798       111001910745      
111002035687       111002164455       111002289059       111002439922      
111002608289       111002789065       111002981159  

450048798

    450219332       450380209       111001037958       111001134226      
111001217925       111001296607       111001394392       111001494865      
111001584517       111001683315       111001792800       111001910756      
111002035700       111002164477       111002289127       111002439966      
111002608368       111002789098       111002981171  

450049002

    450219407       450380225       111001037970       111001134237      
111001217936       111001296630       111001394437       111001494900      
111001584539       111001683348       111001792866       111001910802      
111002035722       111002164512       111002289240       111002439977      
111002608492       111002789133       111002981216  

450049077

    450219431       450380332       111001037981       111001134260      
111001217958       111001296696       111001394505       111001494911      
111001584540       111001683359       111001792877       111001910813      
111002035733       111002164534       111002289374       111002440025      
111002608627       111002789144       111002981261  

450049119

    450219456       450380365       111001037992       111001134316      
111001217969       111001296708       111001394527       111001494933      
111001584562       111001683371       111001792899       111001910835      
111002035801       111002164567       111002289420       111002440069      
111002608638       111002789177       111002981294  

450049127

    450219555       450380373       111001038016       111001134350      
111001217970       111001296720       111001394583       111001494966      
111001584573       111001683405       111001792901       111001910857      
111002035834       111002164646       111002289431       111002440115      
111002608650       111002789188       111002981351  

450049192

    450219589       450380399       111001038027       111001134440      
111001217992       111001296753       111001394606       111001494988      
111001584618       111001683416       111001792923       111001910891      
111002035889       111002164668       111002289464       111002440126      
111002608739       111002789290       111002981463  

450049341

    450219639       450380506       111001038049       111001134451      
111001218005       111001296764       111001394628       111001495013      
111001584629       111001683427       111001792934       111001910936      
111002035902       111002164679       111002289509       111002440137      
111002608751       111002789368       111002981542  

450049424

    450219688       450380522       111001038094       111001134495      
111001218016       111001296775       111001394639       111001495091      
111001584663       111001683438       111001792945       111001910958      
111002035946       111002164691       111002289510       111002440182      
111002608762       111002789481       111002981687  

450049531

    450219746       450380613       111001038106       111001134518      
111001218049       111001296786       111001394651       111001495125      
111001584731       111001683461       111001792967       111001910969      
111002035968       111002164703       111002289543       111002440216      
111002608795       111002789504       111002981698  

450049689

    450219753       450380662       111001038140       111001134530      
111001218050       111001296797       111001394662       111001495147      
111001584753       111001683472       111001792978       111001910981      
111002036026       111002164714       111002289587       111002440249      
111002608852       111002789526       111002981845  

450049739

    450219811       450380688       111001038162       111001134552      
111001218061       111001296810       111001394673       111001495169      
111001584775       111001683506       111001793014       111001911005      
111002036116       111002164725       111002289655       111002440261      
111002608919       111002789582       111002981867  

450049796

    450219829       450380704       111001038207       111001134608      
111001218083       111001296821       111001394695       111001495226      
111001584786       111001683562       111001793036       111001911027      
111002036149       111002164747       111002289903       111002440418      
111002608964       111002789605       111002981957  

450049820

    450219837       450380753       111001038218       111001134619      
111001218094       111001296843       111001394729       111001495282      
111001584797       111001683618       111001793047       111001911050      
111002036161       111002164826       111002290040       111002440463      
111002608975       111002789706       111002982015  

450049903

    450219860       450380761       111001038241       111001134620      
111001218106       111001297035       111001394730       111001495305      
111001584832       111001683630       111001793069       111001911061      
111002036172       111002165074       111002290129       111002440474      
111002609022       111002789739       111002982037  

450049929

    450219951       450380787       111001038252       111001134653      
111001218128       111001297068       111001394741       111001495316      
111001584854       111001683663       111001793092       111001911094      
111002036183       111002165085       111002290196       111002440520      
111002609044       111002789795       111002982093  

450049937

    450220017       450380811       111001038274       111001134675      
111001218140       111001297079       111001394796       111001495350      
111001584865       111001683674       111001793104       111001911128      
111002036228       111002165142       111002290286       111002440575      
111002609055       111002789807       111002982239  

450049945

    450220058       450380837       111001038285       111001134686      
111001218151       111001297103       111001394808       111001495417      
111001584887       111001683708       111001793115       111001911195      
111002036273       111002165164       111002290321       111002440698      
111002609077       111002789931       111002982251  

450049952

    450220173       450380886       111001038331       111001134721      
111001218173       111001297125       111001394819       111001495428      
111001584999       111001683731       111001793126       111001911218      
111002036284       111002165197       111002290354       111002440799      
111002609101       111002789975       111002982330  

450049986

    450220215       450380894       111001038375       111001134754      
111001218184       111001297215       111001394842       111001495507      
111001585057       111001683742       111001793148       111001911263      
111002036329       111002165221       111002290411       111002440801      
111002609112       111002790135       111002982374  

450050067

    450220272       450380985       111001038421       111001134765      
111001218195       111001297259       111001394853       111001495541      
111001585125       111001683764       111001793159       111001911274      
111002036352       111002165232       111002290501       111002440845      
111002609134       111002790191       111002982521  

450050091

    450220348       450381017       111001038465       111001134798      
111001218218       111001297260       111001394897       111001495552      
111001585147       111001683786       111001793160       111001911308      
111002036363       111002165243       111002290523       111002440856      
111002609145       111002790203       111002982576  

450050166

    450220397       450381025       111001038487       111001134811      
111001218230       111001297271       111001394987       111001495620      
111001585158       111001683797       111001793193       111001911522      
111002036374       111002165300       111002290534       111002440889      
111002609156       111002790214       111002982587  

450050182

    450220413       450381066       111001038498       111001134855      
111001218241       111001297282       111001395023       111001495664      
111001585169       111001683810       111001793238       111001911566      
111002036385       111002165322       111002290556       111002440902      
111002609190       111002790236       111002982622  

450050190

    450220421       450381082       111001038566       111001134866      
111001218252       111001297293       111001395270       111001495675      
111001585192       111001683821       111001793249       111001911588      
111002036396       111002165333       111002290589       111002440957      
111002609224       111002790359       111002982701  

450050208

    450220520       450381090       111001038623       111001134877      
111001218285       111001297305       111001395281       111001495743      
111001585204       111001683876       111001793250       111001911601      
111002036611       111002165366       111002290680       111002441026      
111002609279       111002790382       111002982778  

450050232

    450220587       450381124       111001038656       111001134888      
111001218296       111001297338       111001395292       111001495765      
111001585237       111001683887       111001793294       111001911634      
111002036622       111002165377       111002290714       111002441329      
111002609291       111002790405       111002982925  

450050265

    450220629       450381132       111001038667       111001134923      
111001218319       111001297350       111001395304       111001495776      
111001585260       111001683900       111001793306       111001911678      
111002036644       111002165401       111002290747       111002441330      
111002609325       111002790450       111002983128  

450050307

    450220736       450381173       111001038678       111001134945      
111001218320       111001297361       111001395359       111001495798      
111001585293       111001683911       111001793520       111001911690      
111002036655       111002165445       111002290781       111002441363      
111002609369       111002790506       111002983218  

450050448

    450220843       450381215       111001038702       111001134989      
111001218342       111001297372       111001395371       111001495833      
111001585361       111001683955       111001793564       111001911713      
111002036677       111002165456       111002290792       111002441420      
111002609437       111002790540       111002983308  

 

SCH-A-28



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450050513

    450220884       450381256       111001038735       111001135003      
111001218353       111001297484       111001395382       111001495877      
111001585383       111001684035       111001793632       111001911735      
111002036699       111002165489       111002290815       111002441431      
111002609460       111002790663       111002983364  

450050554

    450220934       450381264       111001038768       111001135014      
111001218375       111001297495       111001395393       111001495899      
111001585394       111001684079       111001793676       111001911757      
111002036778       111002165502       111002290860       111002441521      
111002609549       111002790731       111002983443  

450050596

    450220942       450381298       111001038780       111001135036      
111001218409       111001297530       111001395416       111001495956      
111001585439       111001684114       111001793711       111001911892      
111002036789       111002165524       111002290882       111002441576      
111002609729       111002790786       111002983599  

450050604

    450220959       450381348       111001038858       111001135047      
111001218410       111001297541       111001395438       111001495967      
111001585473       111001684125       111001793744       111001911937      
111002036790       111002165535       111002290961       111002441622      
111002609763       111002790809       111002983645  

450050646

    450220983       450381389       111001038869       111001135081      
111001218421       111001297574       111001395449       111001495978      
111001585495       111001684136       111001793788       111001911982      
111002036802       111002165546       111002291030       111002441633      
111002609820       111002791046       111002983667  

450050687

    450221122       450381470       111001038892       111001135126      
111001218432       111001297596       111001395450       111001495990      
111001585518       111001684158       111001793799       111001912006      
111002036813       111002165568       111002291041       111002441701      
111002609842       111002791080       111002983814  

450050885

    450221148       450381488       111001038959       111001135159      
111001218443       111001297619       111001395461       111001496003      
111001585529       111001684170       111001793856       111001912040      
111002036835       111002165579       111002291096       111002441790      
111002609853       111002791169       111002983869  

450050950

    450221197       450381512       111001038960       111001135160      
111001218454       111001297642       111001395472       111001496014      
111001585563       111001684181       111001793889       111001912107      
111002037005       111002165625       111002291119       111002441824      
111002609875       111002791170       111002983892  

450051032

    450221411       450381520       111001039017       111001135205      
111001218465       111001297664       111001395483       111001496025      
111001585596       111001684204       111001793924       111001912129      
111002037016       111002165647       111002291120       111002441835      
111002609886       111002791192       111002984039  

450051040

    450221528       450381546       111001039028       111001135238      
111001218487       111001297686       111001395494       111001496036      
111001585608       111001684226       111001793968       111001912152      
111002037049       111002165692       111002291142       111002441857      
111002609921       111002791260       111002984051  

450051073

    450221536       450381553       111001039039       111001135250      
111001218500       111001297709       111001395517       111001496070      
111001585631       111001684259       111001794037       111001912174      
111002037061       111002165704       111002291175       111002441880      
111002609965       111002791417       111002984141  

450051222

    450221577       450381611       111001039040       111001135272      
111001218555       111001297710       111001395539       111001496081      
111001585664       111001684260       111001794059       111001912196      
111002037106       111002165759       111002291197       111002441947      
111002609976       111002791552       111002984264  

450051248

    450221635       450381645       111001039095       111001135339      
111001218566       111001297721       111001395573       111001496104      
111001585721       111001684293       111001794116       111001912219      
111002037139       111002165973       111002291210       111002442049      
111002610068       111002791563       111002984332  

450051313

    450221650       450381801       111001039309       111001135407      
111001218577       111001297743       111001395630       111001496171      
111001585743       111001684338       111001794127       111001912321      
111002037140       111002165995       111002291221       111002442050      
111002610114       111002791585       111002984444  

450051396

    450221668       450381835       111001039343       111001135485      
111001218612       111001297754       111001395663       111001496182      
111001585754       111001684350       111001794138       111001912365      
111002037218       111002166031       111002291243       111002442218      
111002610169       111002791620       111002984466  

450051503

    450221676       450381918       111001039354       111001135496      
111001218667       111001297765       111001395696       111001496272      
111001585787       111001684361       111001794150       111001912400      
111002037230       111002166042       111002291254       111002442364      
111002610248       111002791653       111002984523  

450051545

    450221692       450381942       111001039400       111001135519      
111001218678       111001297787       111001395731       111001496306      
111001585800       111001684394       111001794172       111001912455      
111002037241       111002166053       111002291287       111002442410      
111002610338       111002791798       111002984635  

450051552

    450221718       450381967       111001039444       111001135520      
111001218713       111001297798       111001395742       111001496351      
111001585855       111001684451       111001794206       111001912466      
111002037409       111002166064       111002291298       111002442476      
111002610372       111002791877       111002984657  

450051701

    450221882       450382023       111001039466       111001135542      
111001218746       111001297811       111001395753       111001496373      
111001585866       111001684462       111001794262       111001912499      
111002037421       111002166075       111002291388       111002442522      
111002610451       111002791978       111002984680  

450051792

    450221890       450382056       111001039477       111001135575      
111001218757       111001297822       111001395775       111001496384      
111001585888       111001684484       111001794273       111001912545      
111002037454       111002166200       111002291535       111002442566      
111002610462       111002791989       111002984691  

450051818

    450221908       450382080       111001039499       111001135621      
111001218768       111001297844       111001395810       111001496429      
111001585901       111001684529       111001794284       111001912578      
111002037465       111002166244       111002291557       111002442577      
111002610518       111002792115       111002984781  

450051826

    450221916       450382098       111001039512       111001135654      
111001218779       111001297866       111001395843       111001496430      
111001585978       111001684541       111001794341       111001912635      
111002037500       111002166299       111002291580       111002442634      
111002610619       111002792126       111002985029  

450051925

    450221973       450382148       111001039523       111001135711      
111001218780       111001297877       111001395865       111001496452      
111001585990       111001684552       111001794374       111001912668      
111002037533       111002166334       111002291603       111002442713      
111002610697       111002792182       111002985063  

450051941

    450222054       450382155       111001039567       111001135766      
111001218814       111001297923       111001395988       111001496474      
111001586014       111001684563       111001794385       111001912680      
111002037544       111002166367       111002291827       111002442814      
111002610800       111002792193       111002985074  

450051990

    450222138       450382163       111001039578       111001135777      
111001218836       111001297934       111001396002       111001496485      
111001586025       111001684574       111001794475       111001912769      
111002037566       111002166457       111002291861       111002442881      
111002610844       111002792250       111002985085  

450052055

    450222153       450382171       111001039613       111001135799      
111001218847       111001297945       111001396013       111001496519      
111001586238       111001684608       111001794510       111001912826      
111002037588       111002166468       111002291883       111002442915      
111002610899       111002792373       111002985131  

450052071

    450222187       450382288       111001039624       111001135801      
111001218858       111001297956       111001396024       111001496520      
111001586340       111001684619       111001794532       111001912859      
111002037599       111002166479       111002291940       111002442926      
111002610923       111002792430       111002985197  

450052105

    450222278       450382304       111001039646       111001135812      
111001218869       111001298014       111001396035       111001496564      
111001586351       111001684833       111001794554       111001912871      
111002037601       111002166480       111002291995       111002443040      
111002610956       111002792520       111002985210  

450052188

    450222286       450382395       111001039679       111001135834      
111001218870       111001298047       111001396046       111001496609      
111001586362       111001684855       111001794576       111001912905      
111002037612       111002166536       111002292008       111002443073      
111002611025       111002792542       111002985221  

450052196

    450222328       450382569       111001039725       111001135845      
111001218892       111001298069       111001396068       111001496610      
111001586384       111001684899       111001794587       111001912916      
111002037623       111002166581       111002292019       111002443130      
111002611159       111002792553       111002985276  

450052279

    450222351       450382577       111001039770       111001136048      
111001218904       111001298148       111001396079       111001496665      
111001586395       111001684901       111001794598       111001912927      
111002037634       111002166660       111002292110       111002443220      
111002611171       111002792610       111002985298  

450052329

    450222484       450382585       111001039792       111001136138      
111001218915       111001298160       111001396080       111001496711      
111001586441       111001684912       111001794600       111001912938      
111002037645       111002166682       111002292132       111002443253      
111002611182       111002792632       111002985344  

450052378

    450222518       450382627       111001039804       111001136150      
111001218926       111001298205       111001396091       111001496766      
111001586452       111001684989       111001794633       111001912949      
111002037667       111002166705       111002292143       111002443264      
111002611227       111002792698       111002985412  

450052386

    450222526       450382635       111001039826       111001136194      
111001218937       111001298227       111001396114       111001496788      
111001586586       111001685014       111001794655       111001912972      
111002037690       111002166750       111002292165       111002443275      
111002611238       111002792733       111002985423  

450052527

    450222609       450382650       111001039859       111001136206      
111001218959       111001298238       111001396136       111001497037      
111001586609       111001685025       111001794701       111001913030      
111002037702       111002166794       111002292198       111002443286      
111002611272       111002792856       111002985456  

450052584

    450222617       450382692       111001039860       111001136239      
111001218960       111001298249       111001396147       111001497071      
111001586621       111001685058       111001794734       111001913041      
111002037779       111002166806       111002292200       111002443400      
111002611373       111002792867       111002985546  

450052618

    450222641       450382700       111001039882       111001136262      
111001218971       111001298261       111001396158       111001497105      
111001586654       111001685092       111001794745       111001913096      
111002037836       111002166828       111002292211       111002443422      
111002611418       111002792924       111002985647  

450052659

    450222708       450382841       111001039893       111001136273      
111001218982       111001298283       111001396192       111001497183      
111001586676       111001685115       111001794789       111001913119      
111002037858       111002166839       111002292255       111002443455      
111002611452       111002792968       111002985782  

450052675

    450222716       450382890       111001039905       111001136284      
111001219006       111001298306       111001396226       111001497206      
111001586687       111001685148       111001794802       111001913120      
111002037869       111002166840       111002292277       111002443477      
111002611496       111002792991       111002985805  

450052832

    450222757       450382908       111001039938       111001136295      
111001219028       111001298339       111001396237       111001497239      
111001586698       111001685171       111001794813       111001913131      
111002037892       111002166873       111002292288       111002443499      
111002611542       111002793004       111002985894  

450052907

    450222781       450382940       111001039949       111001136307      
111001219039       111001298452       111001396248       111001497295      
111001586722       111001685182       111001794824       111001913142      
111002037915       111002166918       111002292334       111002443556      
111002611553       111002793105       111002985973  

450052931

    450222823       450382999       111001040008       111001136318      
111001219040       111001298463       111001396260       111001497318      
111001586744       111001685205       111001794835       111001913153      
111002037937       111002166930       111002292345       111002443578      
111002611597       111002793161       111002986008  

450052949

    450222880       450383047       111001040019       111001136330      
111001219051       111001298553       111001396282       111001497363      
111001586766       111001685261       111001794879       111001913175      
111002037960       111002167032       111002292356       111002443589      
111002611632       111002793183       111002986031  

450052964

    450222898       450383104       111001040053       111001136352      
111001219062       111001298564       111001396305       111001497385      
111001586788       111001685328       111001794880       111001913186      
111002037971       111002167076       111002292390       111002443635      
111002611722       111002793194       111002986143  

450052998

    450222930       450383153       111001040075       111001136420      
111001219084       111001298575       111001396327       111001497396      
111001586799       111001685340       111001794891       111001913243      
111002038017       111002167098       111002292435       111002443668      
111002611823       111002793262       111002986187  

450053012

    450222948       450383237       111001040097       111001136453      
111001219095       111001298610       111001396349       111001497408      
111001586823       111001685373       111001794903       111001913254      
111002038040       111002167133       111002292468       111002443769      
111002611845       111002793284       111002986233  

450053038

    450222955       450383245       111001040110       111001136486      
111001219107       111001298654       111001396350       111001497475      
111001586834       111001685441       111001794914       111001913311      
111002038073       111002167155       111002292480       111002443792      
111002611913       111002793329       111002986301  

450053152

    450222989       450383377       111001040121       111001136497      
111001219118       111001298665       111001396361       111001497497      
111001586856       111001685485       111001794958       111001913322      
111002038084       111002167166       111002292525       111002443804      
111002611935       111002793374       111002986378  

450053228

    450222997       450383393       111001040132       111001136510      
111001219129       111001298687       111001396372       111001497532      
111001586878       111001685496       111001795016       111001913366      
111002038095       111002167256       111002292547       111002443815      
111002611968       111002793385       111002986581  

450053301

    450223052       450383468       111001040143       111001136554      
111001219141       111001298700       111001396394       111001497576      
111001586889       111001685508       111001795106       111001913388      
111002038185       111002167278       111002292581       111002443826      
111002611979       111002793396       111002986682  

450053327

    450223086       450383492       111001040176       111001136576      
111001219275       111001298722       111001396417       111001497611      
111001586902       111001685519       111001795128       111001913412      
111002038208       111002167313       111002292682       111002443859      
111002612116       111002793408       111002986693  

450053350

    450223094       450383567       111001040187       111001136587      
111001219343       111001298733       111001396439       111001497677      
111001586913       111001685542       111001795139       111001913490      
111002038219       111002167346       111002292761       111002443860      
111002612127       111002793420       111002986749  

450053459

    450223151       450383666       111001040198       111001136598      
111001219398       111001298744       111001396451       111001497699      
111001586924       111001685621       111001795151       111001913524      
111002038310       111002167357       111002292806       111002443871      
111002612149       111002793442       111002986761  

450053517

    450223193       450383682       111001040200       111001136611      
111001219411       111001298777       111001396518       111001497745      
111001586979       111001685632       111001795162       111001913603      
111002038321       111002167391       111002293043       111002443949      
111002612239       111002793453       111002986806  

450053558

    450223201       450383708       111001040266       111001136655      
111001219422       111001298788       111001396530       111001497756      
111001586991       111001685698       111001795184       111001913614      
111002038332       111002167403       111002293054       111002444096      
111002612431       111002793497       111002986873  

450053582

    450223268       450383716       111001040345       111001136666      
111001219444       111001298799       111001396541       111001497789      
111001587059       111001685722       111001795229       111001913636      
111002038365       111002167425       111002293065       111002444108      
111002612677       111002793509       111002986918  

450053590

    450223276       450383781       111001040390       111001136688      
111001219455       111001298801       111001396653       111001497802      
111001587082       111001685733       111001795230       111001913647      
111002038376       111002167537       111002293087       111002444232      
111002612756       111002793587       111002986941  

450053608

    450223292       450383849       111001040402       111001136701      
111001219499       111001298823       111001396664       111001497868      
111001587161       111001685744       111001795241       111001913658      
111002038387       111002167627       111002293111       111002444243      
111002612824       111002793600       111002986985  

450053624

    450223409       450383856       111001040435       111001136723      
111001219501       111001298845       111001396675       111001497880      
111001587206       111001685799       111001795296       111001913704      
111002038444       111002167649       111002293122       111002444311      
111002612857       111002793701       111002987065  

450053640

    450223425       450383864       111001040446       111001136756      
111001219534       111001298902       111001396697       111001497903      
111001587228       111001685845       111001795319       111001913726      
111002038488       111002167650       111002293133       111002444434      
111002612868       111002793723       111002987122  

450053657

    450223466       450383922       111001040480       111001136778      
111001219567       111001298935       111001396709       111001497925      
111001587262       111001685856       111001795342       111001913771      
111002038499       111002167661       111002293177       111002444456      
111002612891       111002793745       111002987144  

450053665

    450223540       450383963       111001040491       111001136790      
111001219589       111001299004       111001396732       111001497969      
111001587284       111001685878       111001795353       111001913827      
111002038501       111002167672       111002293199       111002444489      
111002612947       111002793789       111002987201  

450053673

    450223581       450384052       111001040503       111001136802      
111001219590       111001299015       111001396743       111001497970      
111001587295       111001685889       111001795364       111001913849      
111002038545       111002167683       111002293234       111002444647      
111002613016       111002793857       111002987212  

450053699

    450223599       450384060       111001040592       111001136813      
111001219602       111001299048       111001396754       111001498005      
111001587363       111001685890       111001795375       111001913894      
111002038567       111002167706       111002293256       111002444726      
111002613038       111002793879       111002987278  

450053731

    450223607       450384086       111001040604       111001136835      
111001219613       111001299059       111001396765       111001498050      
111001587385       111001685924       111001795386       111001913951      
111002038679       111002167740       111002293582       111002444759      
111002613050       111002793891       111002987403  

450053897

    450223623       450384102       111001040626       111001136914      
111001219725       111001299060       111001396776       111001498083      
111001587396       111001685935       111001795498       111001913962      
111002038703       111002167762       111002293605       111002444771      
111002613184       111002793903       111002987470  

450053947

    450223649       450384128       111001040637       111001136947      
111001219758       111001299082       111001396787       111001498162      
111001587408       111001685968       111001795533       111001913973      
111002038725       111002167784       111002293616       111002444827      
111002613207       111002794027       111002987492  

450054077

    450223664       450384185       111001040682       111001136992      
111001219769       111001299105       111001396833       111001498173      
111001587453       111001685979       111001795544       111001914019      
111002038747       111002167830       111002293627       111002444838      
111002613319       111002794094       111002987504  

450054184

    450223680       450384250       111001040693       111001137016      
111001219804       111001299116       111001396899       111001498230      
111001587464       111001686048       111001795555       111001914020      
111002038758       111002167852       111002293650       111002444995      
111002613331       111002794106       111002987526  

450054200

    450223896       450384276       111001040705       111001137094      
111001219905       111001299149       111001396912       111001498252      
111001587475       111001686071       111001795566       111001914064      
111002038769       111002167863       111002293740       111002445020      
111002613386       111002794139       111002987537  

450054358

    450223904       450384375       111001040749       111001137128      
111001219950       111001299161       111001396923       111001498263      
111001587497       111001686105       111001795577       111001914109      
111002038770       111002167874       111002293784       111002445097      
111002613409       111002794162       111002987593  

450054382

    450223995       450384391       111001040750       111001137140      
111001219972       111001299217       111001396956       111001498274      
111001587509       111001686116       111001795599       111001914110      
111002038792       111002167896       111002293807       111002445110      
111002613421       111002794173       111002987694  

450054390

    450224001       450384433       111001040840       111001137162      
111001219994       111001299228       111001396967       111001498320      
111001587510       111001686172       111001795601       111001914176      
111002038826       111002167920       111002293830       111002445121      
111002613454       111002794229       111002987784  

450054499

    450224027       450384581       111001040918       111001137173      
111001220031       111001299239       111001396978       111001498353      
111001587521       111001686183       111001795612       111001914187      
111002038848       111002167942       111002293919       111002445165      
111002613588       111002794252       111002987830  

450054523

    450224092       450384607       111001040941       111001137218      
111001220042       111001299284       111001396989       111001498375      
111001587532       111001686194       111001795634       111001914198      
111002038905       111002167964       111002293931       111002445222      
111002613623       111002794274       111002987920  

450054549

    450224118       450384615       111001040974       111001137241      
111001220121       111001299295       111001397036       111001498432      
111001587565       111001686206       111001795645       111001914200      
111002038916       111002167986       111002293942       111002445266      
111002613656       111002794319       111002988055  

450054572

    450224134       450384623       111001040985       111001137296      
111001220277       111001299307       111001397058       111001498443      
111001587587       111001686217       111001795656       111001914222      
111002038949       111002168011       111002293953       111002445312      
111002613690       111002794331       111002988156  

450054689

    450224159       450384698       111001040996       111001137308      
111001220299       111001299329       111001397104       111001498454      
111001587598       111001686251       111001795689       111001914244      
111002039029       111002168022       111002293975       111002445323      
111002613780       111002794409       111002988189  

450054713

    450224233       450384771       111001041009       111001137386      
111001220301       111001299330       111001397115       111001498544      
111001587633       111001686295       111001795768       111001914255      
111002039030       111002168044       111002294033       111002445334      
111002613948       111002794432       111002988190  

450054739

    450224316       450384789       111001041010       111001137409      
111001220334       111001299385       111001397137       111001498588      
111001587701       111001686330       111001795791       111001914266      
111002039052       111002168055       111002294112       111002445345      
111002613982       111002794465       111002988303  

450054770

    450224449       450384862       111001041032       111001137443      
111001220345       111001299509       111001397148       111001498612      
111001587723       111001686341       111001795814       111001914301      
111002039063       111002168077       111002294156       111002445367      
111002614017       111002794476       111002988325  

 

SCH-A-29



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450054879

    450224498       450384904       111001041043       111001137487      
111001220356       111001299510       111001397160       111001498623      
111001587745       111001686374       111001795825       111001914323      
111002039074       111002168088       111002294189       111002445390      
111002614028       111002794498       111002988459  

450054895

    450224514       450384946       111001041065       111001137500      
111001220389       111001299532       111001397182       111001498667      
111001587767       111001686420       111001795836       111001914367      
111002039210       111002168123       111002294190       111002445479      
111002614084       111002794500       111002988460  

450054978

    450224621       450384961       111001041076       111001137511      
111001220402       111001299576       111001397227       111001498678      
111001587790       111001686442       111001795858       111001914378      
111002039221       111002168145       111002294213       111002445480      
111002614141       111002794522       111002988505  

450055041

    450224662       450384979       111001041098       111001137522      
111001220435       111001299587       111001397249       111001498702      
111001587813       111001686600       111001795869       111001914389      
111002039232       111002168178       111002294257       111002445503      
111002614163       111002794566       111002988628  

450055090

    450224746       450385018       111001041133       111001137533      
111001220446       111001299598       111001397261       111001498724      
111001587824       111001686644       111001795870       111001914468      
111002039265       111002168189       111002294280       111002445547      
111002614185       111002794601       111002988875  

450055116

    450224761       450385034       111001041155       111001137555      
111001220491       111001299600       111001397283       111001498735      
111001587835       111001686666       111001795881       111001914491      
111002039300       111002168190       111002294370       111002445592      
111002614208       111002794612       111002988943  

450055215

    450224910       450385042       111001041201       111001137566      
111001220503       111001299611       111001397294       111001498746      
111001587880       111001686699       111001795892       111001914503      
111002039344       111002168202       111002294482       111002445761      
111002614220       111002794623       111002989012  

450055231

    450224977       450385067       111001041267       111001137588      
111001220514       111001299745       111001397306       111001498768      
111001587925       111001686789       111001795904       111001914525      
111002039388       111002168213       111002294505       111002445806      
111002614275       111002794634       111002989023  

450055249

    450224993       450385190       111001041302       111001137634      
111001220581       111001299767       111001397418       111001498779      
111001587947       111001686790       111001795915       111001914660      
111002039399       111002168224       111002294538       111002445974      
111002614398       111002794702       111002989034  

450055256

    450225081       450385372       111001041403       111001137667      
111001220615       111001299778       111001397429       111001498780      
111001587970       111001686802       111001795937       111001914693      
111002039412       111002168279       111002294594       111002446043      
111002614501       111002794746       111002989056  

450055280

    450225115       450385414       111001041436       111001137702      
111001220626       111001299789       111001397430       111001498791      
111001587981       111001686824       111001795960       111001914727      
111002039434       111002168280       111002294617       111002446076      
111002614512       111002794780       111002989078  

450055397

    450225164       450385489       111001041458       111001137746      
111001220648       111001299790       111001397452       111001498847      
111001588140       111001686846       111001795971       111001914749      
111002039489       111002168291       111002294662       111002446100      
111002614668       111002794825       111002989236  

450055421

    450225222       450385521       111001041469       111001137757      
111001220659       111001299846       111001397463       111001498869      
111001588195       111001686857       111001796017       111001914772      
111002039502       111002168303       111002294695       111002446177      
111002614691       111002794858       111002989461  

450055447

    450225289       450385554       111001041492       111001137779      
111001220671       111001299857       111001397485       111001498892      
111001588218       111001686868       111001796039       111001914806      
111002039513       111002168314       111002294718       111002446188      
111002614725       111002794881       111002989483  

450055546

    450225321       450385588       111001041504       111001137780      
111001220693       111001299880       111001397496       111001498915      
111001588230       111001686903       111001796051       111001914873      
111002039535       111002168325       111002294741       111002446212      
111002614770       111002794982       111002989652  

450055595

    450225339       450385596       111001041548       111001137791      
111001220705       111001299891       111001397519       111001498960      
111001588252       111001686914       111001796062       111001914895      
111002039546       111002168358       111002294820       111002446302      
111002614826       111002794993       111002989720  

450055629

    450225354       450385612       111001041560       111001137892      
111001220750       111001299903       111001397520       111001499006      
111001588319       111001686981       111001796084       111001914907      
111002039557       111002168392       111002294831       111002446346      
111002614860       111002795039       111002989742  

450055645

    450225388       450385620       111001041571       111001137904      
111001220772       111001299914       111001397575       111001499073      
111001588331       111001686992       111001796095       111001914930      
111002039580       111002168415       111002294842       111002446368      
111002614871       111002795040       111002989865  

450055686

    450225420       450385638       111001041593       111001137937      
111001220783       111001299925       111001397586       111001499118      
111001588375       111001687117       111001796107       111001914952      
111002039614       111002168426       111002294853       111002446481      
111002614893       111002795084       111002989900  

450055694

    450225529       450385679       111001041605       111001137959      
111001220794       111001299936       111001397610       111001499185      
111001588409       111001687139       111001796118       111001914974      
111002039636       111002168437       111002294864       111002446492      
111002614938       111002795107       111002989911  

450055710

    450225685       450385687       111001041638       111001138006      
111001220840       111001299969       111001397632       111001499196      
111001588432       111001687151       111001796129       111001914996      
111002039658       111002168448       111002294875       111002446616      
111002614983       111002795129       111002989988  

450055835

    450225719       450385695       111001041661       111001138039      
111001220851       111001299970       111001397654       111001499208      
111001588533       111001687195       111001796130       111001915009      
111002039670       111002168460       111002294886       111002446706      
111002615007       111002795141       111002990036  

450055876

    450225826       450385745       111001041728       111001138051      
111001220862       111001299981       111001397687       111001499253      
111001588656       111001687207       111001796141       111001915043      
111002039838       111002168471       111002294910       111002446773      
111002615052       111002795163       111002990126  

450055926

    450225859       450385752       111001041739       111001138062      
111001220884       111001300029       111001397700       111001499264      
111001588689       111001687241       111001796174       111001915054      
111002039849       111002168516       111002294932       111002446874      
111002615063       111002795196       111002990159  

450055934

    450225891       450385760       111001041751       111001138118      
111001220918       111001300030       111001397722       111001499309      
111001588690       111001687274       111001796196       111001915065      
111002039850       111002168527       111002294954       111002446942      
111002615108       111002795208       111002990171  

450055983

    450225958       450385786       111001041784       111001138129      
111001220941       111001300052       111001397744       111001499365      
111001588713       111001687319       111001796219       111001915087      
111002039861       111002168538       111002294987       111002447066      
111002615119       111002795242       111002990205  

450055991

    450226006       450385828       111001041807       111001138130      
111001220974       111001300074       111001397766       111001499376      
111001588780       111001687342       111001796220       111001915111      
111002039872       111002168550       111002295012       111002447279      
111002615153       111002795253       111002990441  

450056072

    450226154       450385893       111001041829       111001138141      
111001221032       111001300096       111001397777       111001499387      
111001588869       111001687432       111001796242       111001915122      
111002039917       111002168583       111002295045       111002447314      
111002615265       111002795275       111002990452  

450056080

    450226220       450385943       111001041841       111001138220      
111001221054       111001300131       111001397823       111001499398      
111001588870       111001687465       111001796253       111001915133      
111002039928       111002168640       111002295089       111002447325      
111002615298       111002795286       111002990485  

450056106

    450226246       450386016       111001041863       111001138231      
111001221100       111001300153       111001397834       111001499501      
111001588915       111001687487       111001796275       111001915155      
111002039939       111002168651       111002295090       111002447358      
111002615300       111002795297       111002990665  

450056122

    450226253       450386024       111001041874       111001138253      
111001221122       111001300186       111001397856       111001499512      
111001588926       111001687555       111001796286       111001915188      
111002039962       111002168662       111002295113       111002447448      
111002615355       111002795309       111002990676  

450056130

    450226337       450386131       111001041920       111001138286      
111001221155       111001300254       111001397867       111001499534      
111001588971       111001687577       111001796297       111001915201      
111002039984       111002168673       111002295270       111002447471      
111002615423       111002795310       111002990788  

450056163

    450226352       450386164       111001041964       111001138309      
111001221188       111001300298       111001397924       111001499545      
111001589006       111001687601       111001796309       111001915256      
111002040065       111002168707       111002295326       111002447549      
111002615489       111002795321       111002990913  

450056239

    450226410       450386230       111001041975       111001138398      
111001221201       111001300300       111001397935       111001499556      
111001589017       111001687612       111001796310       111001915289      
111002040076       111002168718       111002295461       111002447572      
111002615513       111002795343       111002991127  

450056304

    450226485       450386255       111001042000       111001138466      
111001221267       111001300311       111001397980       111001499602      
111001589039       111001687656       111001796332       111001915324      
111002040166       111002168729       111002295641       111002447707      
111002615524       111002795376       111002991240  

450056338

    450226501       450386339       111001042022       111001138477      
111001221278       111001300322       111001398015       111001499613      
111001589062       111001687678       111001796354       111001915335      
111002040223       111002168730       111002295720       111002447741      
111002615625       111002795387       111002991284  

450056478

    450226568       450386354       111001042033       111001138488      
111001221313       111001300366       111001398059       111001499624      
111001589073       111001687690       111001796365       111001915391      
111002040234       111002168741       111002295764       111002447752      
111002615636       111002795398       111002991330  

450056510

    450226576       450386388       111001042055       111001138501      
111001221324       111001300399       111001398060       111001499646      
111001589107       111001687702       111001796387       111001915436      
111002040245       111002168752       111002295775       111002447820      
111002615681       111002795411       111002991341  

450056536

    450226584       450386396       111001042088       111001138545      
111001221368       111001300401       111001398105       111001499679      
111001589130       111001687713       111001796398       111001915458      
111002040256       111002168785       111002295810       111002447831      
111002615759       111002795433       111002991442  

450056635

    450226592       450386404       111001042101       111001138578      
111001221391       111001300412       111001398116       111001499703      
111001589141       111001687724       111001796400       111001915469      
111002040290       111002168808       111002295821       111002447886      
111002615827       111002795455       111002991453  

450056643

    450226600       450386412       111001042134       111001138589      
111001221414       111001300423       111001398127       111001499725      
111001589163       111001687735       111001796422       111001915481      
111002040313       111002168819       111002295876       111002447910      
111002615872       111002795466       111002991532  

450056650

    450226642       450386461       111001042145       111001138602      
111001221425       111001300445       111001398150       111001499736      
111001589174       111001687779       111001796433       111001915526      
111002040324       111002168820       111002295887       111002447943      
111002616075       111002795499       111002991600  

450056676

    450226691       450386503       111001042190       111001138668      
111001221447       111001300456       111001398161       111001499758      
111001589185       111001687791       111001796455       111001915616      
111002040357       111002168831       111002295900       111002447976      
111002616086       111002795501       111002991644  

450056692

    450226824       450386537       111001042202       111001138679      
111001221469       111001300513       111001398194       111001499781      
111001589219       111001687814       111001796466       111001915627      
111002040414       111002168853       111002295911       111002448179      
111002616244       111002795512       111002991699  

450056734

    450226840       450386586       111001042224       111001138691      
111001221481       111001300524       111001398206       111001499893      
111001589231       111001687825       111001796477       111001915650      
111002040481       111002168875       111002295955       111002448304      
111002616301       111002795534       111002991701  

450056783

    450226857       450386610       111001042268       111001138703      
111001221492       111001300535       111001398330       111001499905      
111001589275       111001687869       111001796488       111001915683      
111002040515       111002168886       111002295966       111002448393      
111002616312       111002795567       111002991734  

450056825

    450226931       450386735       111001042279       111001138714      
111001221548       111001300546       111001398341       111001499916      
111001589309       111001687892       111001796499       111001915784      
111002040537       111002168910       111002296002       111002448494      
111002616323       111002795578       111002991756  

450056841

    450227012       450386818       111001042314       111001138769      
111001221650       111001300614       111001398352       111001499949      
111001589376       111001687926       111001796501       111001915795      
111002040717       111002168921       111002296035       111002448528      
111002616345       111002795590       111002991903  

450056957

    450227061       450386826       111001042336       111001138770      
111001221672       111001300647       111001398385       111001499950      
111001589400       111001687959       111001796512       111001915975      
111002040728       111002168954       111002296057       111002448595      
111002616389       111002795602       111002992229  

450056973

    450227145       450387055       111001042347       111001138781      
111001221683       111001300681       111001398453       111001499994      
111001589613       111001687960       111001796534       111001916000      
111002040739       111002168965       111002296079       111002448696      
111002616446       111002795613       111002992263  

450056999

    450227236       450387162       111001042358       111001138792      
111001221717       111001300704       111001398486       111001500032      
111001589657       111001688017       111001796545       111001916011      
111002040751       111002168976       111002296125       111002448731      
111002616468       111002795624       111002992285  

450057104

    450227244       450387170       111001042404       111001138804      
111001221740       111001300816       111001398497       111001500043      
111001589691       111001688028       111001796556       111001916033      
111002040762       111002168987       111002296158       111002448797      
111002616514       111002795668       111002992364  

450057138

    450227434       450387238       111001042460       111001138837      
111001221762       111001300849       111001398543       111001500054      
111001589714       111001688118       111001796567       111001916066      
111002040818       111002168998       111002296181       111002448843      
111002616592       111002795679       111002992409  

450057161

    450227467       450387287       111001042493       111001138848      
111001221773       111001300861       111001398600       111001500098      
111001589725       111001688129       111001796602       111001916101      
111002040830       111002169023       111002296215       111002448865      
111002616604       111002795680       111002992421  

450057203

    450227491       450387402       111001042516       111001138860      
111001221830       111001300917       111001398611       111001500100      
111001589770       111001688185       111001796624       111001916123      
111002040852       111002169034       111002296226       111002448944      
111002616626       111002795703       111002992432  

450057252

    450227582       450387410       111001042527       111001138871      
111001221885       111001300995       111001398699       111001500133      
111001589781       111001688242       111001796635       111001916202      
111002040863       111002169045       111002296237       111002448977      
111002616705       111002795747       111002992465  

450057278

    450227616       450387436       111001042538       111001138882      
111001221920       111001301008       111001398767       111001500144      
111001589927       111001688264       111001796646       111001916257      
111002040874       111002169056       111002296271       111002449002      
111002616716       111002795758       111002992498  

450057310

    450227632       450387535       111001042550       111001138938      
111001221931       111001301031       111001398778       111001500177      
111001589938       111001688354       111001796668       111001916268      
111002041011       111002169078       111002296293       111002449024      
111002616727       111002795770       111002992500  

450057419

    450227665       450387592       111001042572       111001138949      
111001221975       111001301064       111001398824       111001500188      
111001589994       111001688523       111001796680       111001916280      
111002041044       111002169089       111002296316       111002449035      
111002616840       111002795781       111002992689  

450057427

    450227681       450387600       111001042606       111001138950      
111001221986       111001301075       111001398835       111001500199      
111001590019       111001688534       111001796691       111001916291      
111002041055       111002169090       111002296394       111002449068      
111002616851       111002795792       111002992768  

450057443

    450227723       450387618       111001042651       111001139029      
111001221997       111001301086       111001398857       111001500223      
111001590097       111001688602       111001796736       111001916325      
111002041134       111002169102       111002296406       111002449080      
111002616873       111002795815       111002992779  

450057450

    450227749       450387675       111001042707       111001139052      
111001222011       111001301110       111001398879       111001500234      
111001590143       111001688635       111001796758       111001916336      
111002041167       111002169146       111002296439       111002449114      
111002617010       111002795837       111002992803  

450057484

    450227764       450387709       111001042718       111001139063      
111001222066       111001301121       111001398925       111001500256      
111001590154       111001688680       111001796769       111001916347      
111002041190       111002169168       111002296495       111002449136      
111002617032       111002795848       111002992814  

450057500

    450227913       450387725       111001042752       111001139074      
111001222077       111001301143       111001398947       111001500267      
111001590176       111001688691       111001796781       111001916358      
111002041202       111002169180       111002296530       111002449181      
111002617065       111002795859       111002992869  

450057534

    450227970       450387790       111001042819       111001139085      
111001222088       111001301154       111001398992       111001500302      
111001590198       111001688714       111001796792       111001916369      
111002041213       111002169203       111002296574       111002449215      
111002617133       111002795871       111002992870  

450057716

    450227988       450387840       111001042853       111001139119      
111001222099       111001301176       111001399005       111001500324      
111001590266       111001688725       111001796804       111001916370      
111002041268       111002169269       111002296620       111002449248      
111002617155       111002795882       111002992881  

450057773

    450228093       450387857       111001042875       111001139131      
111001222112       111001301255       111001399016       111001500335      
111001590367       111001688747       111001796815       111001916415      
111002041280       111002169270       111002296642       111002449316      
111002617166       111002795893       111002992959  

450057781

    450228135       450387881       111001042886       111001139142      
111001222123       111001301323       111001399027       111001500346      
111001590402       111001688826       111001796826       111001916448      
111002041291       111002169281       111002296653       111002449327      
111002617245       111002795905       111002993051  

450057807

    450228192       450387907       111001042897       111001139164      
111001222134       111001301345       111001399038       111001500357      
111001590413       111001688837       111001796837       111001916471      
111002041314       111002169337       111002296743       111002449350      
111002617256       111002795916       111002993129  

450057815

    450228283       450387949       111001042909       111001139197      
111001222145       111001301491       111001399061       111001500391      
111001590424       111001688882       111001796848       111001916516      
111002041336       111002169371       111002296754       111002449372      
111002617313       111002795927       111002993310  

450057856

    450228309       450388004       111001042910       111001139221      
111001222178       111001301503       111001399072       111001500403      
111001590446       111001688950       111001796859       111001916561      
111002041369       111002169382       111002296822       111002449394      
111002617403       111002795938       111002993343  

450057880

    450228333       450388038       111001042943       111001139311      
111001222268       111001301536       111001399083       111001500447      
111001590457       111001688972       111001796860       111001916572      
111002041370       111002169416       111002296833       111002449440      
111002617436       111002795949       111002993354  

450057914

    450228366       450388061       111001042965       111001139333      
111001222279       111001301558       111001399106       111001500458      
111001590468       111001688983       111001796871       111001916583      
111002041392       111002169618       111002296866       111002449484      
111002617469       111002795950       111002993376  

450057930

    450228424       450388111       111001042998       111001139344      
111001222291       111001301604       111001399128       111001500469      
111001590491       111001688994       111001796882       111001916606      
111002041404       111002169731       111002297160       111002449507      
111002617504       111002795983       111002993512  

450057955

    450228523       450388145       111001043045       111001139355      
111001222303       111001301626       111001399139       111001500470      
111001590514       111001689018       111001796916       111001916617      
111002041426       111002169843       111002297182       111002449541      
111002617515       111002795994       111002993523  

450057989

    450228564       450388244       111001043056       111001139366      
111001222369       111001301648       111001399151       111001500537      
111001590525       111001689120       111001796927       111001916640      
111002041459       111002169865       111002297249       111002449552      
111002617548       111002796018       111002993624  

450058029

    450228606       450388269       111001043089       111001139401      
111001222415       111001301727       111001399195       111001500548      
111001590536       111001689300       111001796938       111001916651      
111002041482       111002169887       111002297317       111002449608      
111002617559       111002796030       111002993635  

450058078

    450228614       450388376       111001043113       111001139412      
111001222437       111001301749       111001399218       111001500559      
111001590547       111001689322       111001796950       111001916729      
111002041538       111002169977       111002297351       111002449619      
111002617605       111002796063       111002993703  

450058086

    450228663       450388392       111001043135       111001139434      
111001222448       111001301750       111001399229       111001500571      
111001590558       111001689333       111001796961       111001916796      
111002041561       111002170047       111002297430       111002449899      
111002617683       111002796074       111002993781  

450058110

    450228671       450388400       111001043146       111001139445      
111001222459       111001301918       111001399241       111001500582      
111001590569       111001689355       111001796972       111001916831      
111002041640       111002170104       111002297564       111002449967      
111002617773       111002796096       111002993815  

450058185

    450228846       450388491       111001043292       111001139467      
111001222482       111001301929       111001399308       111001500605      
111001590592       111001689377       111001796983       111001916853      
111002041684       111002170126       111002297586       111002449989      
111002617829       111002796108       111002993826  

 

SCH-A-30



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450058235

    450228978       450388517       111001043359       111001139478      
111001222516       111001301974       111001399342       111001500627      
111001590604       111001689399       111001797007       111001916875      
111002041741       111002170148       111002297597       111002450048      
111002617997       111002796131       111002993848  

450058243

    450229091       450388525       111001043360       111001139489      
111001222538       111001301996       111001399375       111001500638      
111001590660       111001689490       111001797018       111001916886      
111002041752       111002170159       111002297609       111002450060      
111002618022       111002796142       111002993905  

450058276

    450229257       450388541       111001043371       111001139524      
111001222549       111001302009       111001399409       111001500649      
111001590682       111001689502       111001797029       111001916897      
111002041774       111002170182       111002297610       111002450093      
111002618099       111002796153       111002993938  

450058292

    450229265       450388608       111001043393       111001139535      
111001222606       111001302021       111001399443       111001500650      
111001590693       111001689546       111001797030       111001916910      
111002041785       111002170193       111002297621       111002450138      
111002618156       111002796164       111002993972  

450058334

    450229307       450388731       111001043405       111001139557      
111001222651       111001302032       111001399454       111001500661      
111001590705       111001689580       111001797041       111001916932      
111002041796       111002170216       111002297643       111002450329      
111002618167       111002796197       111002993983  

450058367

    450229356       450388780       111001043449       111001139568      
111001222662       111001302098       111001399465       111001500672      
111001590750       111001689591       111001797120       111001916954      
111002041819       111002170227       111002297665       111002450532      
111002618437       111002796423       111002993994  

450058474

    450229380       450388806       111001043461       111001139580      
111001222673       111001302100       111001399476       111001500694      
111001590761       111001689681       111001797221       111001916965      
111002041831       111002170249       111002297711       111002450543      
111002618459       111002796513       111002994175  

450058565

    450229414       450388822       111001043472       111001139591      
111001222684       111001302111       111001399498       111001500762      
111001590772       111001689748       111001797287       111001916998      
111002041853       111002170340       111002297733       111002450576      
111002618460       111002796524       111002994221  

450058607

    450229430       452941420       111001043506       111001139614      
111001222707       111001302155       111001399533       111001500795      
111001590817       111001689759       111001797298       111001917001      
111002041864       111002170351       111002297799       111002450611      
111002618482       111002796995       111002994254  

450058615

    450229463       453922957       111001043517       111001139973      
111001222729       111001302199       111001399577       111001500807      
111001590851       111001689793       111001797322       111001917067      
111002041976       111002170395       111002297913       111002450723      
111002618505       111002797109       111002994300  

450058714

    450229471       454033143       111001043539       111001139984      
111001222741       111001302201       111001399601       111001500829      
111001590930       111001689872       111001797412       111001917089      
111002041987       111002170441       111002297924       111002450789      
111002618516       111002797165       111002994388  

450058722

    450229513       455182444       111001043540       111001140021      
111001222763       111001302212       111001399612       111001500830      
111001590963       111001689883       111001797423       111001917180      
111002041998       111002170520       111002297935       111002450879      
111002618538       111002797187       111002994478  

450058748

    450229570       456011154       111001043573       111001140076      
111001222808       111001302234       111001399634       111001500885      
111001590974       111001689984       111001797456       111001917225      
111002042012       111002170542       111002297968       111002450903      
111002618606       111002797277       111002994489  

450058797

    450229661       456066547       111001043584       111001140098      
111001222819       111001302289       111001399713       111001500908      
111001591021       111001690021       111001797478       111001917348      
111002042090       111002170553       111002297991       111002450992      
111002618617       111002797299       111002994669  

450058805

    450229679       456131937       111001043595       111001140100      
111001222820       111001302290       111001399724       111001500919      
111001591032       111001690043       111001797489       111001917360      
111002042157       111002170597       111002298037       111002451005      
111002618695       111002797301       111002994670  

450058896

    450229711       456135854       111001043607       111001140166      
111001222853       111001302302       111001399735       111001500920      
111001591043       111001690065       111001797524       111001917539      
111002042179       111002170610       111002298082       111002451139      
111002618718       111002797356       111002994681  

450058904

    450229828       456220516       111001043629       111001140188      
111001222875       111001302324       111001399746       111001500931      
111001591054       111001690076       111001797535       111001917595      
111002042203       111002170621       111002298093       111002451162      
111002618729       111002797457       111002994692  

450058920

    450229836       456406784       111001043630       111001140199      
111001222897       111001302335       111001399757       111001500953      
111001591100       111001690087       111001797579       111001917629      
111002042236       111002170665       111002298116       111002451274      
111002618763       111002797479       111002994715  

450058961

    450229844       456852011       111001043641       111001140223      
111001222910       111001302346       111001399779       111001500964      
111001591122       111001690177       111001797603       111001917641      
111002042247       111002170687       111002298206       111002451331      
111002618774       111002797525       111002994726  

450058979

    450229869       456956739       111001043719       111001140256      
111001222921       111001302380       111001399791       111001500975      
111001591133       111001690201       111001797692       111001917652      
111002042269       111002170698       111002298273       111002451364      
111002618853       111002797626       111002994894  

450058995

    450229877       457185239       111001043742       111001140267      
111001222976       111001302391       111001399814       111001501000      
111001591155       111001690212       111001797704       111001917674      
111002042270       111002170711       111002298352       111002451375      
111002618864       111002797637       111002995143  

450059092

    450230008       457188290       111001043764       111001140278      
111001222987       111001302403       111001399892       111001501022      
111001591177       111001690234       111001797726       111001917685      
111002042304       111002170722       111002298385       111002451443      
111002619034       111002797783       111002995176  

450059217

    450230032       457246429       111001043821       111001140290      
111001223001       111001302414       111001399915       111001501044      
111001591245       111001690245       111001797748       111001917731      
111002042326       111002170744       111002298419       111002451500      
111002619113       111002797828       111002995435  

450059316

    450230057       457268613       111001043843       111001140302      
111001223012       111001302526       111001399926       111001501066      
111001591278       111001690290       111001797793       111001917742      
111002042337       111002170799       111002298543       111002451599      
111002619124       111002797895       111002995581  

450059340

    450230248       457335719       111001043854       111001140324      
111001223067       111001302559       111001399993       111001501077      
111001591335       111001690324       111001797894       111001917753      
111002042382       111002170801       111002298554       111002451612      
111002619146       111002798009       111002995727  

450059399

    450230263       457549103       111001043900       111001140368      
111001223089       111001302593       111001400042       111001501156      
111001591346       111001690335       111001797940       111001917797      
111002042416       111002170845       111002298644       111002451690      
111002619203       111002798032       111002995750  

450059415

    450230313       457555290       111001043922       111001140380      
111001223124       111001302627       111001400053       111001501268      
111001591357       111001690346       111001798086       111001917809      
111002042427       111002170902       111002298655       111002451724      
111002619416       111002798223       111002995828  

450059423

    450230370       457566081       111001044125       111001140391      
111001223135       111001302650       111001400075       111001501358      
111001591368       111001690368       111001798109       111001917821      
111002042461       111002170991       111002298677       111002451825      
111002619427       111002798234       111002995974  

450059456

    450230396       457611135       111001044237       111001140469      
111001223180       111001302717       111001400086       111001501369      
111001591380       111001690391       111001798323       111001917832      
111002042506       111002171015       111002298688       111002451836      
111002619449       111002798290       111002995985  

450059522

    450230404       457619989       111001044248       111001140470      
111001223191       111001302728       111001400165       111001501370      
111001591403       111001690447       111001798345       111001917865      
111002042551       111002171026       111002298699       111002451881      
111002619517       111002798391       111002996010  

450059555

    450230453       457647048       111001044282       111001140492      
111001223225       111001302740       111001400187       111001501381      
111001591425       111001690492       111001798356       111001917887      
111002042584       111002171037       111002298701       111002451904      
111002619573       111002798414       111002996043  

450059662

    450230495       457676807       111001044293       111001140515      
111001223236       111001302784       111001400211       111001501415      
111001591447       111001690537       111001798378       111001917900      
111002042630       111002171048       111002298712       111002451937      
111002619595       111002798492       111002996100  

450059704

    450230511       457721918       111001044349       111001140548      
111001223247       111001302829       111001400233       111001501426      
111001591458       111001690593       111001798424       111001917977      
111002042641       111002171082       111002298734       111002452051      
111002619618       111002798571       111002996177  

450059738

    450230537       457728756       111001044372       111001140560      
111001223304       111001302863       111001400255       111001501437      
111001591469       111001690638       111001798468       111001918002      
111002042663       111002171093       111002298767       111002452095      
111002619641       111002798605       111002996245  

450059753

    450230644       457767945       111001044439       111001140571      
111001223326       111001302874       111001400266       111001501448      
111001591492       111001690649       111001798525       111001918024      
111002042720       111002171161       111002298778       111002452152      
111002619652       111002798616       111002996346  

450059779

    450230750       457773059       111001044473       111001140582      
111001223348       111001302885       111001400299       111001501459      
111001591504       111001690717       111001798536       111001918046      
111002042742       111002171194       111002298789       111002452185      
111002619775       111002798683       111002996447  

450059878

    450230834       458126174       111001044518       111001140627      
111001223359       111001302920       111001400312       111001501460      
111001591526       111001690728       111001798547       111001918103      
111002042775       111002171217       111002298790       111002452231      
111002619797       111002798773       111002996515  

450060009

    450230842       458216819       111001044541       111001140638      
111001223360       111001302931       111001400323       111001501471      
111001591537       111001690773       111001798569       111001918136      
111002042797       111002171228       111002298824       111002452275      
111002619821       111002798852       111002996582  

450060058

    450230917       458261773       111001044574       111001140706      
111001223382       111001302975       111001400334       111001501505      
111001591559       111001690784       111001798570       111001918158      
111002042809       111002171262       111002298846       111002452343      
111002619854       111002798863       111002996616  

450060165

    450230982       458364668       111001044596       111001140717      
111001223393       111001302986       111001400581       111001501516      
111001591560       111001690830       111001798604       111001918169      
111002042821       111002171329       111002298879       111002452365      
111002620126       111002798920       111002996751  

450060207

    450230990       458370095       111001044608       111001140739      
111001223416       111001303022       111001400604       111001501549      
111001591582       111001690841       111001798615       111001918248      
111002042898       111002171363       111002298880       111002452411      
111002620160       111002799134       111002997000  

450060215

    450231055       458401528       111001044631       111001140740      
111001223427       111001303077       111001400615       111001501561      
111001591593       111001690852       111001798659       111001918282      
111002042900       111002171385       111002298891       111002452466      
111002620193       111002799202       111002997055  

450060223

    450231089       458405974       111001044664       111001140818      
111001223438       111001303099       111001400626       111001501572      
111001591605       111001690896       111001798682       111001918293      
111002042944       111002171453       111002298947       111002452545      
111002620216       111002799246       111002997099  

450060306

    450231154       458420833       111001044710       111001140841      
111001223449       111001303101       111001400659       111001501583      
111001591627       111001690920       111001798705       111001918349      
111002042966       111002171509       111002298958       111002452556      
111002620227       111002799257       111002997167  

450060322

    450231253       458498094       111001044743       111001140896      
111001223472       111001303123       111001400660       111001501594      
111001591638       111001690975       111001798738       111001918350      
111002042999       111002171532       111002298969       111002452590      
111002620441       111002799291       111002997381  

450060371

    450231295       458727021       111001044754       111001140919      
111001223483       111001303134       111001400682       111001501617      
111001591661       111001690997       111001798750       111001918361      
111002043035       111002171611       111002299005       111002452602      
111002620474       111002799347       111002997606  

450060405

    450231303       458787538       111001044776       111001140920      
111001223494       111001303145       111001400705       111001501628      
111001591672       111001691022       111001798884       111001918383      
111002043046       111002171622       111002299061       111002452646      
111002620575       111002799369       111002997617  

450060439

    450231329       459162954       111001044787       111001140931      
111001223506       111001303167       111001400727       111001501662      
111001591706       111001691066       111001798907       111001918451      
111002043057       111002171655       111002299117       111002452680      
111002620586       111002799381       111002997910  

450060462

    450231352       459283479       111001044798       111001140942      
111001223517       111001303213       111001400749       111001501684      
111001591773       111001691189       111001798918       111001918473      
111002043091       111002171734       111002299128       111002452725      
111002620621       111002799415       111002998090  

450060595

    450231386       459469284       111001044844       111001140953      
111001223528       111001303224       111001400783       111001501695      
111001591830       111001691190       111001798952       111001918484      
111002043103       111002171767       111002299140       111002452758      
111002620654       111002799482       111002998270  

450060603

    450231451       459539425       111001044888       111001141000      
111001223539       111001303235       111001400817       111001501718      
111001591841       111001691213       111001799076       111001918530      
111002043316       111002171789       111002299184       111002452769      
111002620665       111002799516       111002998359  

450060629

    450231477       459558144       111001044899       111001141022      
111001223607       111001303448       111001400839       111001501730      
111001591863       111001691224       111001799098       111001918585      
111002043327       111002171790       111002299207       111002452848      
111002620676       111002800036       111002998450  

450060637

    450231485       459559357       111001044912       111001141044      
111001223630       111001303471       111001400862       111001501763      
111001591874       111001691246       111001799100       111001918620      
111002043361       111002171813       111002299241       111002452893      
111002620698       111002800092       111002998472  

450060660

    450231550       459644548       111001044945       111001141055      
111001223641       111001303493       111001400873       111001501774      
111001591885       111001691257       111001799133       111001918631      
111002043383       111002171824       111002299252       111002452905      
111002620711       111002800126       111002998618  

450060702

    450231592       459727731       111001044967       111001141077      
111001223652       111001303538       111001400884       111001501785      
111001591896       111001691280       111001799177       111001918653      
111002043394       111002171857       111002299308       111002452949      
111002620834       111002800148       111002998674  

450060728

    450231626       459766325       111001045003       111001141088      
111001223674       111001303561       111001400918       111001501796      
111001591964       111001691291       111001799212       111001918686      
111002043417       111002171868       111002299331       111002452983      
111002620867       111002800160       111002998720  

450060785

    450231733       459993473       111001045014       111001141099      
111001223696       111001303583       111001400930       111001501808      
111001591975       111001691303       111001799267       111001918743      
111002043440       111002171958       111002299364       111002453007      
111002620902       111002800171       111002998786  

450060793

    450231741       460002868       111001045025       111001141112      
111001223720       111001303639       111001400952       111001501819      
111001592000       111001691325       111001799289       111001918798      
111002043462       111002171992       111002299386       111002453108      
111002621037       111002800182       111002998865  

450060850

    450231774       460019318       111001045070       111001141123      
111001223764       111001303640       111001400985       111001501820      
111001592088       111001691347       111001799335       111001918844      
111002043507       111002172005       111002299397       111002453153      
111002621060       111002800205       111002998922  

450060868

    450231824       460045404       111001045081       111001141156      
111001223809       111001303684       111001400996       111001501831      
111001592134       111001691370       111001799346       111001918877      
111002043530       111002172083       111002299454       111002453254      
111002621071       111002800238       111002999035  

450060983

    450231899       460051758       111001045115       111001141178      
111001223810       111001303707       111001401021       111001501864      
111001592145       111001691392       111001799380       111001918899      
111002043541       111002172106       111002299465       111002453265      
111002621105       111002800283       111002999080  

450061023

    450231931       460081466       111001045160       111001141189      
111001223821       111001303730       111001401032       111001501886      
111001592156       111001691404       111001799391       111001918912      
111002043563       111002172139       111002299476       111002453276      
111002621149       111002800317       111002999136  

450061049

    450231949       460128853       111001045193       111001141202      
111001223832       111001303796       111001401043       111001501909      
111001592190       111001691460       111001799425       111001918967      
111002043596       111002172173       111002299522       111002453311      
111002621183       111002800362       111002999204  

450061080

    450231964       460139355       111001045205       111001141224      
111001223876       111001303808       111001401076       111001501921      
111001592213       111001691493       111001799447       111001919025      
111002043619       111002172195       111002299555       111002453333      
111002621239       111002800418       111002999282  

450061130

    450231980       460174501       111001045216       111001141235      
111001223898       111001303819       111001401087       111001501932      
111001592235       111001691516       111001799470       111001919036      
111002043642       111002172207       111002299566       111002453355      
111002621251       111002800430       111002999316  

450061197

    450232038       460208507       111001045250       111001141279      
111001223911       111001303842       111001401100       111001501943      
111001592257       111001691538       111001799638       111001919058      
111002043653       111002172241       111002299577       111002453412      
111002621330       111002800519       111002999620  

450061262

    450232061       460216450       111001045272       111001141303      
111001223922       111001303864       111001401144       111001501965      
111001592279       111001691572       111001799706       111001919148      
111002043686       111002172285       111002299689       111002453445      
111002621396       111002800520       111002999776  

450061270

    450232111       460220346       111001045474       111001141314      
111001223933       111001303875       111001401166       111001502001      
111001592291       111001691617       111001799762       111001919193      
111002043798       111002172319       111002299690       111002453456      
111002621442       111002800531       111002999989  

450061346

    450232277       460243520       111001045520       111001141325      
111001223944       111001303909       111001401199       111001502012      
111001592336       111001691628       111001799908       111001919205      
111002043800       111002172342       111002299702       111002453489      
111002621521       111002800586       111003000208  

450061437

    450232285       460259641       111001045531       111001141347      
111001223988       111001303910       111001401201       111001502023      
111001592381       111001691639       111001799931       111001919238      
111002043822       111002172364       111002299713       111002453490      
111002621576       111002800609       111003000264  

450061445

    450232301       460403959       111001045553       111001141369      
111001223999       111001303943       111001401223       111001502034      
111001592404       111001691684       111001799942       111001919283      
111002043866       111002172465       111002299735       111002453502      
111002621600       111002800610       111003000297  

450061460

    450232376       460413412       111001045575       111001141370      
111001224002       111001303976       111001401234       111001502045      
111001592415       111001691741       111001799975       111001919294      
111002043877       111002172498       111002299746       111002453513      
111002621655       111002800632       111003000411  

450061544

    450232392       460414212       111001045632       111001141392      
111001224046       111001303987       111001401267       111001502056      
111001592426       111001691785       111001799986       111001919351      
111002043888       111002172511       111002299757       111002453670      
111002621699       111002800643       111003000422  

450061577

    450232533       460439755       111001045643       111001141404      
111001224068       111001304001       111001401380       111001502067      
111001592448       111001691808       111001800057       111001919407      
111002043901       111002172522       111002299768       111002453681      
111002621745       111002800654       111003000534  

450061601

    450232541       460448293       111001045654       111001141437      
111001224091       111001304023       111001401403       111001502078      
111001592459       111001691819       111001800068       111001919430      
111002043934       111002172544       111002299779       111002453782      
111002621790       111002800788       111003000556  

450061635

    450232574       460465925       111001045698       111001141448      
111001224114       111001304034       111001401470       111001502089      
111001592516       111001691842       111001800103       111001919463      
111002043978       111002172566       111002299791       111002453838      
111002621813       111002800801       111003000679  

450061684

    450232608       460480049       111001045700       111001141718      
111001224136       111001304045       111001401526       111001502090      
111001592527       111001691853       111001800125       111001919474      
111002043990       111002172577       111002299803       111002453850      
111002621835       111002800856       111003000725  

450061858

    450232624       460507189       111001045733       111001141729      
111001224158       111001304067       111001401537       111001502102      
111001592572       111001691864       111001800136       111001919496      
111002044047       111002172724       111002299814       111002453917      
111002621879       111002800913       111003000949  

450061940

    450232632       460510159       111001045777       111001141763      
111001224170       111001304089       111001401559       111001502113      
111001592617       111001691897       111001800158       111001919519      
111002044104       111002172735       111002299825       111002454019      
111002621903       111002800946       111003000961  

450062179

    450232665       460539901       111001045788       111001141774      
111001224192       111001304124       111001401582       111001502124      
111001592628       111001691976       111001800169       111001919520      
111002044126       111002172757       111002299836       111002454097      
111002621914       111002800979       111003001333  

450062237

    450232798       460541642       111001045799       111001141831      
111001224204       111001304135       111001401593       111001502135      
111001592639       111001691987       111001800192       111001919531      
111002044137       111002172803       111002299847       111002454143      
111002621936       111002801183       111003001490  

 

SCH-A-31



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450062278

    450232806       460559370       111001045812       111001141842      
111001224237       111001304157       111001401605       111001502168      
111001592651       111001692001       111001800204       111001919542      
111002044148       111002172825       111002299869       111002454165      
111002621970       111002801329       111003001580  

450062377

    450232822       460697303       111001045834       111001141853      
111001224248       111001304168       111001401616       111001502179      
111001592673       111001692012       111001800215       111001919564      
111002044159       111002172847       111002299870       111002454266      
111002621992       111002801363       111003001591  

450062393

    450232830       460716293       111001045878       111001141864      
111001224293       111001304225       111001401649       111001502180      
111001592695       111001692034       111001800237       111001919575      
111002044171       111002172869       111002299915       111002454277      
111002622049       111002801509       111003001636  

450062435

    450232889       460730005       111001045924       111001141875      
111001224305       111001304258       111001401672       111001502191      
111001592729       111001692067       111001800259       111001919597      
111002044193       111002172892       111002299926       111002454288      
111002622094       111002801532       111003001670  

450062526

    450232905       460788714       111001045980       111001141886      
111001224316       111001304269       111001401728       111001502203      
111001592730       111001692078       111001800271       111001919654      
111002044238       111002172904       111002299948       111002454299      
111002622117       111002801622       111003001681  

450062559

    450232988       460820806       111001045991       111001141897      
111001224327       111001304281       111001401740       111001502214      
111001592763       111001692089       111001800293       111001919711      
111002044250       111002172915       111002299960       111002454323      
111002622173       111002801712       111003001872  

450062583

    450233101       460908304       111001046026       111001141909      
111001224338       111001304292       111001401762       111001502225      
111001592820       111001692124       111001800305       111001919744      
111002044261       111002172926       111002299971       111002454334      
111002622195       111002801767       111003001951  

450062872

    450233200       460926637       111001046060       111001141921      
111001224349       111001304304       111001401784       111001502236      
111001592842       111001692236       111001800316       111001919799      
111002044328       111002172960       111002299993       111002454390      
111002622229       111002801802       111003001973  

450062930

    450233283       460937535       111001046093       111001141932      
111001224361       111001304315       111001401807       111001502247      
111001592910       111001692247       111001800350       111001919823      
111002044339       111002172971       111002300019       111002454402      
111002622230       111002801835       111003002053  

450062963

    450233291       460986821       111001046116       111001141943      
111001224372       111001304326       111001401818       111001502258      
111001593034       111001692258       111001800383       111001919834      
111002044340       111002173039       111002300020       111002454446      
111002622274       111002802117       111003002097  

450063029

    450233309       460994916       111001046127       111001141987      
111001224406       111001304359       111001401830       111001502270      
111001593113       111001692269       111001800417       111001920050      
111002044407       111002173141       111002300031       111002454457      
111002622285       111002802140       111003002154  

450063128

    450233333       461044307       111001046138       111001142023      
111001224417       111001304360       111001401841       111001502315      
111001593179       111001692292       111001800428       111001920061      
111002044441       111002173174       111002300064       111002454468      
111002622331       111002802218       111003002165  

450063144

    450233341       461048670       111001046149       111001142034      
111001224440       111001304371       111001401852       111001502360      
111001593180       111001692304       111001800440       111001920162      
111002044474       111002173398       111002300075       111002454479      
111002622386       111002802252       111003002198  

450063235

    450233382       461060931       111001046150       111001142045      
111001224484       111001304382       111001401863       111001502393      
111001593203       111001692315       111001800529       111001920252      
111002044496       111002173422       111002300086       111002454536      
111002622410       111002802498       111003002211  

450063250

    450233499       461071946       111001046161       111001142056      
111001224495       111001304405       111001401874       111001502562      
111001593236       111001692337       111001800530       111001920320      
111002044520       111002173545       111002300097       111002454604      
111002622487       111002802566       111003002222  

450063268

    450233515       461086076       111001046183       111001142090      
111001224507       111001304438       111001401919       111001502595      
111001593258       111001692359       111001800686       111001920410      
111002044542       111002173679       111002300109       111002454615      
111002622566       111002802634       111003002288  

450063276

    450233549       461128803       111001046217       111001142157      
111001224563       111001304450       111001401942       111001502607      
111001593281       111001692405       111001800754       111001920500      
111002044609       111002173725       111002300132       111002454637      
111002622678       111002802645       111003002323  

450063318

    450233564       461132920       111001046240       111001142191      
111001224574       111001304483       111001401953       111001502663      
111001593304       111001692438       111001800776       111001920588      
111002044711       111002173770       111002300154       111002454772      
111002622757       111002802667       111003002389  

450063441

    450233572       461134785       111001046262       111001142203      
111001224585       111001304506       111001401986       111001502708      
111001593359       111001692461       111001800866       111001920599      
111002044722       111002173848       111002300165       111002454783      
111002622768       111002802724       111003002435  

450063490

    450233655       461155350       111001046352       111001142236      
111001224631       111001304517       111001402000       111001502742      
111001593360       111001692472       111001800945       111001920702      
111002044755       111002173871       111002300176       111002454828      
111002622780       111002802746       111003002491  

450063524

    450233663       461159659       111001046363       111001142247      
111001224798       111001304528       111001402055       111001502843      
111001593371       111001692517       111001800956       111001920869      
111002044799       111002173893       111002300200       111002454873      
111002622858       111002802779       111003002525  

450063599

    450233689       461161564       111001046374       111001142258      
111001224800       111001304539       111001402077       111001502911      
111001593405       111001692573       111001801003       111001920926      
111002044823       111002173927       111002300222       111002454930      
111002622892       111002802814       111003002536  

450063698

    450233762       461168106       111001046396       111001142281      
111001224822       111001304562       111001402099       111001502933      
111001593449       111001692584       111001801014       111001920960      
111002044834       111002173938       111002300233       111002454963      
111002622915       111002802869       111003002569  

450063706

    450233788       461179038       111001046408       111001142292      
111001224844       111001304573       111001402112       111001503046      
111001593461       111001692618       111001801058       111001920971      
111002044845       111002174029       111002300255       111002455144      
111002623220       111002802881       111003002581  

450063714

    450233796       461231987       111001046442       111001142304      
111001224877       111001304607       111001402134       111001503057      
111001593472       111001692629       111001801104       111001920982      
111002044890       111002174041       111002300266       111002455166      
111002623231       111002803039       111003002648  

450063748

    450233887       461232167       111001046453       111001142359      
111001224923       111001304618       111001402156       111001503091      
111001593528       111001692630       111001801171       111001921028      
111002044902       111002174085       111002300277       111002455212      
111002623264       111002803073       111003002727  

450063805

    450233903       461238040       111001046464       111001142360      
111001224934       111001304629       111001402178       111001503181      
111001593573       111001692652       111001801205       111001921040      
111002044913       111002174164       111002300299       111002455267      
111002623365       111002803220       111003002738  

450063839

    450233945       461238438       111001046521       111001142371      
111001224945       111001304630       111001402189       111001503192      
111001593584       111001692708       111001801227       111001921163      
111002044979       111002174254       111002300312       111002455313      
111002623400       111002803354       111003002761  

450063912

    450234117       461243453       111001046554       111001142393      
111001224978       111001304641       111001402202       111001503316      
111001593595       111001692775       111001801283       111001921196      
111002045037       111002174298       111002300334       111002455447      
111002623444       111002803365       111003002794  

450063920

    450234125       461276255       111001046587       111001142427      
111001224989       111001304663       111001402224       111001503361      
111001593618       111001692797       111001801317       111001921219      
111002045048       111002174445       111002300345       111002455728      
111002623455       111002803398       111003002828  

450063938

    450234166       461393605       111001046611       111001142449      
111001224990       111001304674       111001402235       111001503372      
111001593629       111001692832       111001801339       111001921231      
111002045071       111002174456       111002300356       111002455795      
111002623477       111002803455       111003002884  

450063979

    450234182       461395253       111001046633       111001142461      
111001225014       111001304719       111001402257       111001503383      
111001593630       111001692843       111001801407       111001921242      
111002045082       111002174489       111002300378       111002455841      
111002623512       111002803466       111003002930  

450064001

    450234232       461396160       111001046655       111001142483      
111001225025       111001304720       111001402280       111001503406      
111001593641       111001692876       111001801418       111001921332      
111002045239       111002174535       111002300402       111002455908      
111002623545       111002803938       111003003144  

450064027

    450234281       461483562       111001046699       111001142506      
111001225047       111001304809       111001402303       111001503428      
111001593652       111001692898       111001801485       111001921354      
111002045240       111002174546       111002300413       111002455975      
111002623578       111002804074       111003003425  

450064043

    450234414       461486342       111001046701       111001142517      
111001225058       111001304810       111001402325       111001503484      
111001593685       111001692999       111001801496       111001921387      
111002045251       111002174557       111002300424       111002456011      
111002623589       111002804085       111003003436  

450064076

    450234497       461521783       111001046734       111001142528      
111001225069       111001304832       111001402358       111001503495      
111001593719       111001693024       111001801575       111001921400      
111002045273       111002174568       111002300435       111002456044      
111002623646       111002804108       111003003593  

450064142

    450234570       461636383       111001046745       111001142573      
111001225070       111001304854       111001402369       111001503507      
111001593742       111001693035       111001801654       111001921512      
111002045318       111002174580       111002300446       111002456077      
111002623668       111002804186       111003003616  

450064167

    450234596       461668592       111001046789       111001142584      
111001225092       111001304900       111001402381       111001503530      
111001593876       111001693057       111001801700       111001921523      
111002045352       111002174603       111002300457       111002456213      
111002623714       111002804287       111003003694  

450064209

    450234661       461800195       111001046790       111001142595      
111001225104       111001304911       111001402583       111001503563      
111001593887       111001693068       111001801711       111001921589      
111002045396       111002174670       111002300468       111002456224      
111002623725       111002804412       111003003740  

450064266

    450234729       461914798       111001046802       111001142607      
111001225126       111001304922       111001402617       111001503585      
111001593898       111001693091       111001801744       111001921624      
111002045408       111002174704       111002300480       111002456280      
111002623769       111002804490       111003003818  

450064316

    450234802       461951477       111001046824       111001142618      
111001225137       111001304944       111001402628       111001503642      
111001593900       111001693103       111001801755       111001921657      
111002045431       111002174726       111002300514       111002456336      
111002623781       111002804502       111003003896  

450064324

    450234836       461979809       111001046835       111001142641      
111001225160       111001305002       111001402651       111001503653      
111001593922       111001693125       111001801766       111001921736      
111002045453       111002174748       111002300536       111002456358      
111002623860       111002804546       111003004000  

450064332

    450234844       461989162       111001046857       111001142652      
111001225182       111001305013       111001402752       111001503675      
111001593933       111001693136       111001801788       111001921758      
111002045464       111002174760       111002300558       111002456493      
111002623961       111002804580       111003004145  

450064415

    450234869       461990400       111001046925       111001142663      
111001225193       111001305046       111001402763       111001503709      
111001593944       111001693147       111001801801       111001921769      
111002045475       111002174771       111002300570       111002456549      
111002623994       111002804625       111003004235  

450064522

    450234935       461993115       111001046970       111001142674      
111001225250       111001305057       111001402774       111001503844      
111001593955       111001693169       111001801834       111001922007      
111002045497       111002174805       111002300581       111002456594      
111002624041       111002804636       111003004268  

450064530

    450235056       461994592       111001047016       111001142685      
111001225340       111001305068       111001402853       111001503866      
111001593966       111001693204       111001801856       111001922029      
111002045565       111002174939       111002300659       111002456707      
111002624120       111002804726       111003004279  

450064639

    450235064       462001231       111001047038       111001142708      
111001225351       111001305079       111001402864       111001503888      
111001594002       111001693215       111001801867       111001922210      
111002045576       111002174973       111002300884       111002456718      
111002624232       111002804759       111003004303  

450064662

    450235148       462006719       111001047049       111001142764      
111001225362       111001305080       111001402875       111001503899      
111001594035       111001693226       111001801878       111001922333      
111002045598       111002174995       111002300974       111002456729      
111002624243       111002804782       111003004369  

450064688

    450235239       462021932       111001047083       111001142854      
111001225373       111001305103       111001402886       111001503912      
111001594068       111001693248       111001801889       111001922344      
111002045688       111002175019       111002300985       111002456785      
111002624300       111002804827       111003004370  

450064738

    450235254       462022120       111001047094       111001142911      
111001225384       111001305125       111001402897       111001503956      
111001594103       111001693259       111001801890       111001922388      
111002045824       111002175031       111002301098       111002456808      
111002624311       111002804838       111003004381  

450064746

    450235320       462052259       111001047140       111001142944      
111001225407       111001305136       111001402909       111001503967      
111001594147       111001693260       111001801902       111001922423      
111002045835       111002175053       111002301234       111002456820      
111002624355       111002804928       111003004392  

450064753

    450235395       462054834       111001047263       111001142955      
111001225430       111001305158       111001402965       111001504014      
111001594158       111001693305       111001801935       111001922478      
111002045857       111002175075       111002301267       111002456831      
111002624377       111002804973       111003004415  

450064803

    450235460       462067133       111001047319       111001142977      
111001225441       111001305181       111001403012       111001504036      
111001594192       111001693316       111001801979       111001922625      
111002045891       111002175110       111002301278       111002456842      
111002624399       111002805008       111003004606  

450064910

    450235494       462101809       111001047320       111001143215      
111001225463       111001305192       111001403023       111001504081      
111001594226       111001693349       111001801991       111001922669      
111002045914       111002175121       111002301313       111002456886      
111002624412       111002805020       111003004695  

450064944

    450235502       462130899       111001047331       111001143226      
111001225474       111001305204       111001403045       111001504159      
111001594248       111001693383       111001802015       111001922704      
111002045925       111002175154       111002301357       111002456897      
111002624423       111002805110       111003004718  

450065008

    450235569       462135971       111001047375       111001143248      
111001225519       111001305215       111001403056       111001504160      
111001594316       111001693417       111001802026       111001922715      
111002045969       111002175222       111002301368       111002456921      
111002624445       111002805132       111003004741  

450065123

    450235635       462151663       111001047432       111001143271      
111001225520       111001305226       111001403090       111001504171      
111001594417       111001693439       111001802037       111001922748      
111002046049       111002175244       111002301469       111002457001      
111002624502       111002805143       111003004752  

450065172

    450235650       462163429       111001047533       111001143282      
111001225542       111001305237       111001403146       111001504182      
111001594462       111001693462       111001802060       111001922759      
111002046094       111002175323       111002301593       111002457056      
111002624513       111002805198       111003004774  

450065230

    450235676       462165572       111001047566       111001143293      
111001225575       111001305293       111001403168       111001504216      
111001594495       111001693507       111001802150       111001922760      
111002046117       111002175356       111002301605       111002457067      
111002624568       111002805323       111003004808  

450065347

    450235692       462167610       111001047588       111001143327      
111001225586       111001305349       111001403179       111001504227      
111001594507       111001693518       111001802161       111001922805      
111002046139       111002175402       111002301627       111002457089      
111002624579       111002805389       111003004820  

450065420

    450235734       462175720       111001047612       111001143338      
111001225609       111001305495       111001403214       111001504238      
111001594631       111001693552       111001802206       111001922816      
111002046184       111002175413       111002301672       111002457157      
111002624603       111002805413       111003004831  

450065446

    450235742       462176603       111001047634       111001143349      
111001225621       111001305507       111001403269       111001504261      
111001594675       111001693563       111001802262       111001922838      
111002046230       111002175424       111002301694       111002457214      
111002624625       111002805435       111003004842  

450065610

    450235825       462183526       111001047645       111001143394      
111001225687       111001305608       111001403281       111001504283      
111001594732       111001693574       111001802330       111001922850      
111002046252       111002175479       111002301728       111002457270      
111002624636       111002805480       111003004897  

450065636

    450235841       462188657       111001047858       111001143406      
111001225700       111001305619       111001403304       111001504328      
111001594787       111001693585       111001802396       111001922872      
111002046285       111002175480       111002301762       111002457304      
111002624669       111002805525       111003004921  

450065677

    450235866       462196536       111001047881       111001143428      
111001225711       111001305620       111001403315       111001504339      
111001594811       111001693608       111001802431       111001922928      
111002046319       111002175581       111002301829       111002457326      
111002624681       111002805648       111003004943  

450065768

    450235924       462226333       111001047948       111001143440      
111001225744       111001305664       111001403382       111001504384      
111001594888       111001693642       111001802442       111001922939      
111002046331       111002175659       111002301885       111002457337      
111002624805       111002805693       111003004954  

450065776

    450235932       462226606       111001047971       111001143541      
111001225766       111001305686       111001403427       111001504429      
111001594899       111001693697       111001802486       111001923020      
111002046342       111002175671       111002301942       111002457359      
111002624816       111002805727       111003004965  

450065784

    450236013       462239559       111001047982       111001143552      
111001225777       111001305697       111001403449       111001504441      
111001594934       111001693709       111001802521       111001923075      
111002046397       111002175682       111002301975       111002457360      
111002624894       111002805738       111003004976  

450065883

    450236054       462239930       111001048185       111001143608      
111001225788       111001305710       111001403472       111001504508      
111001595003       111001693721       111001802543       111001923086      
111002046409       111002175693       111002302000       111002457393      
111002624906       111002805761       111003005034  

450065891

    450236088       462247172       111001048196       111001143631      
111001225834       111001305732       111001403562       111001504610      
111001595047       111001693743       111001802565       111001923097      
111002046421       111002175716       111002302033       111002457438      
111002624984       111002805783       111003005078  

450066097

    450236120       462250325       111001048208       111001143697      
111001225867       111001305743       111001403584       111001504621      
111001595069       111001693754       111001802644       111001923109      
111002046511       111002175794       111002302167       111002457528      
111002624995       111002805828       111003005102  

450066121

    450236153       462251372       111001048219       111001143743      
111001225878       111001305765       111001403595       111001504643      
111001595092       111001693888       111001802745       111001923154      
111002046555       111002175884       111002302189       111002457641      
111002625086       111002805840       111003005146  

450066139

    450236211       462252313       111001048220       111001143754      
111001225889       111001305811       111001403641       111001504654      
111001595115       111001693899       111001802778       111001923165      
111002046612       111002175895       111002302303       111002457708      
111002625097       111002805907       111003005168  

450066220

    450236229       462252495       111001048231       111001143776      
111001225890       111001305844       111001403652       111001504687      
111001595137       111001693912       111001802789       111001923176      
111002046746       111002175952       111002302358       111002457764      
111002625143       111002806009       111003005179  

450066238

    450236252       462258146       111001048310       111001143798      
111001225913       111001305855       111001403674       111001504698      
111001595159       111001693923       111001802790       111001923187      
111002046757       111002176021       111002302381       111002457797      
111002625200       111002806087       111003005180  

450066295

    450236476       462262478       111001048332       111001143822      
111001225946       111001305866       111001403719       111001504700      
111001595171       111001693934       111001802879       111001923255      
111002046780       111002176087       111002302392       111002457900      
111002625299       111002806155       111003005191  

450066311

    450236575       462264896       111001048376       111001143833      
111001225968       111001305901       111001403720       111001504733      
111001595193       111001693956       111001802914       111001923266      
111002046904       111002176111       111002302404       111002457933      
111002625334       111002806201       111003005247  

450066329

    450236641       462267394       111001048387       111001143888      
111001225980       111001305912       111001403797       111001504788      
111001595250       111001693967       111001802992       111001923299      
111002046926       111002176133       111002302448       111002457955      
111002625345       111002806256       111003005258  

450066360

    450236708       462269523       111001048400       111001143901      
111001225991       111001305923       111001403809       111001504801      
111001595261       111001693978       111001803016       111001923334      
111002046948       111002176188       111002302516       111002458046      
111002625378       111002806290       111003005269  

450066378

    450236724       462270307       111001048411       111001143912      
111001226004       111001305945       111001403810       111001504812      
111001595317       111001693989       111001803027       111001923378      
111002046959       111002176212       111002302583       111002458079      
111002625435       111002806436       111003005326  

450066394

    450236765       462274408       111001048455       111001143934      
111001226015       111001305978       111001403832       111001504823      
111001595339       111001694003       111001803038       111001923402      
111002046960       111002176223       111002302628       111002458158      
111002625514       111002806469       111003005337  

 

SCH-A-32



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450066444

    450236864       462276684       111001048466       111001143956      
111001226048       111001305990       111001403843       111001504845      
111001595362       111001694036       111001803072       111001923693      
111002046971       111002176234       111002302651       111002458169      
111002625536       111002806492       111003005359  

450066451

    450236914       462277328       111001048488       111001143978      
111001226059       111001306003       111001403854       111001504890      
111001595373       111001694069       111001803094       111001923738      
111002047017       111002176245       111002302673       111002458192      
111002625558       111002806526       111003005360  

450066543

    450236955       462279829       111001048499       111001144025      
111001226071       111001306092       111001403887       111001504946      
111001595430       111001694070       111001803106       111001923761      
111002047185       111002176290       111002302695       111002458248      
111002625569       111002806605       111003005405  

450066592

    450237045       462283961       111001048512       111001144047      
111001226082       111001306115       111001403922       111001504979      
111001595496       111001694104       111001803117       111001923772      
111002047196       111002176346       111002302707       111002458271      
111002625570       111002806627       111003005416  

450066618

    450237102       462296849       111001048590       111001144081      
111001226093       111001306159       111001403933       111001504980      
111001595586       111001694115       111001803128       111001923839      
111002047231       111002176357       111002302819       111002458293      
111002625637       111002806650       111003005427  

450066659

    450237326       462309113       111001048657       111001144115      
111001226116       111001306160       111001403977       111001504991      
111001595597       111001694126       111001803140       111001923851      
111002047433       111002176368       111002302897       111002458462      
111002625682       111002806762       111003005461  

450066725

    450237359       462309899       111001048668       111001144159      
111001226149       111001306171       111001403988       111001505026      
111001595610       111001694148       111001803184       111001923884      
111002047455       111002176379       111002302921       111002458563      
111002625705       111002806807       111003005517  

450066741

    450237375       462324179       111001048679       111001144160      
111001226150       111001306238       111001403999       111001505037      
111001595632       111001694171       111001803207       111001924010      
111002047466       111002176391       111002302932       111002458574      
111002625750       111002806841       111003005539  

450066766

    450237383       462341462       111001048703       111001144171      
111001226161       111001306283       111001404103       111001505060      
111001595676       111001694182       111001803229       111001924032      
111002047499       111002176403       111002302943       111002458631      
111002625772       111002806908       111003005630  

450066824

    450237409       462357385       111001048781       111001144182      
111001226206       111001306306       111001404125       111001505082      
111001595687       111001694205       111001803263       111001924133      
111002047534       111002176458       111002302976       111002458710      
111002625862       111002807011       111003005641  

450066832

    450237474       462360504       111001048815       111001144216      
111001226217       111001306317       111001404181       111001505093      
111001595733       111001694227       111001803274       111001924177      
111002047635       111002176469       111002303023       111002458743      
111002625895       111002807033       111003005663  

450067152

    450237490       462365586       111001048826       111001144227      
111001226228       111001306339       111001404271       111001505105      
111001595755       111001694238       111001803285       111001924212      
111002047668       111002176504       111002303113       111002458754      
111002625907       111002807066       111003005708  

450067160

    450237508       462384439       111001048859       111001144238      
111001226239       111001306362       111001404327       111001505127      
111001595799       111001694250       111001803308       111001924234      
111002047848       111002176638       111002303135       111002458901      
111002625952       111002807257       111003005719  

450067251

    450237599       462393182       111001048860       111001144249      
111001226295       111001306418       111001404361       111001505183      
111001595834       111001694261       111001803320       111001924256      
111002047859       111002176661       111002303179       111002458956      
111002625974       111002807268       111003005720  

450067277

    450237656       462432261       111001048882       111001144250      
111001226307       111001306429       111001404372       111001505206      
111001595856       111001694272       111001803331       111001924267      
111002047961       111002176751       111002303281       111002458978      
111002626009       111002807279       111003005731  

450067285

    450237664       462456179       111001048927       111001144261      
111001226318       111001306430       111001404439       111001505239      
111001595924       111001694283       111001803342       111001924357      
111002047994       111002176762       111002303326       111002459003      
111002626010       111002807291       111003005742  

450067293

    450237722       462475526       111001048938       111001144283      
111001226352       111001306531       111001404440       111001505273      
111001595935       111001694294       111001803465       111001924380      
111002048018       111002176773       111002303371       111002459058      
111002626021       111002807358       111003005753  

450067301

    450237771       462490475       111001048950       111001144328      
111001226363       111001306575       111001404451       111001505284      
111001595957       111001694317       111001803476       111001924414      
111002048029       111002176829       111002303405       111002459137      
111002626076       111002807415       111003005775  

450067335

    450237797       462503707       111001048972       111001144351      
111001226374       111001306586       111001404473       111001505295      
111001596004       111001694339       111001803500       111001924481      
111002048120       111002176920       111002303416       111002459373      
111002626087       111002807426       111003005786  

450067368

    450237805       462519455       111001048983       111001144407      
111001226419       111001306609       111001404495       111001505374      
111001596037       111001694340       111001803522       111001924492      
111002048131       111002176997       111002303461       111002459531      
111002626201       111002807471       111003005797  

450067400

    450237870       462537523       111001049052       111001144452      
111001226453       111001306700       111001404518       111001505408      
111001596060       111001694351       111001803566       111001924582      
111002048142       111002177033       111002303528       111002459542      
111002626234       111002807482       111003005832  

450067459

    450238076       462543679       111001049074       111001144463      
111001226464       111001306744       111001404529       111001505431      
111001596116       111001694362       111001803601       111001924616      
111002048153       111002177101       111002303573       111002459564      
111002626357       111002807516       111003005843  

450067467

    450238084       462560772       111001049119       111001144474      
111001226475       111001306755       111001404541       111001505633      
111001596161       111001694373       111001803689       111001924818      
111002048209       111002177112       111002303595       111002459609      
111002626403       111002807594       111003005900  

450067509

    450238118       462572470       111001049120       111001144485      
111001226510       111001306777       111001404563       111001505677      
111001596172       111001694384       111001803690       111001924874      
111002048221       111002177167       111002303618       111002459621      
111002626414       111002807628       111003005922  

450067541

    450238167       462587676       111001049131       111001144508      
111001226532       111001306799       111001404596       111001505701      
111001596194       111001694407       111001803713       111001924885      
111002048232       111002177190       111002303685       111002459687      
111002626436       111002807718       111003005933  

450067590

    450238175       462601709       111001049153       111001144520      
111001226543       111001306856       111001404653       111001505712      
111001596239       111001694430       111001803735       111001924919      
111002048243       111002177224       111002303708       111002459698      
111002626548       111002807730       111003005944  

450067640

    450238183       462604448       111001049164       111001144531      
111001226554       111001306878       111001404675       111001505745      
111001596284       111001694441       111001803757       111001924920      
111002048377       111002177235       111002303753       111002459700      
111002626616       111002807752       111003005955  

450067665

    450238225       462606526       111001049209       111001144553      
111001226576       111001306979       111001404710       111001505756      
111001596341       111001694452       111001803768       111001924931      
111002048412       111002177280       111002303764       111002459788      
111002626649       111002807976       111003005966  

450067749

    450238282       462607441       111001049254       111001144597      
111001226598       111001306980       111001404721       111001505767      
111001596396       111001694463       111001803803       111001924942      
111002048423       111002177336       111002303786       111002459799      
111002626661       111002808180       111003005977  

450067848

    450238316       462609421       111001049276       111001144610      
111001226622       111001307026       111001404822       111001505879      
111001596408       111001694474       111001803814       111001924953      
111002048546       111002177437       111002303797       111002459801      
111002626683       111002808191       111003005988  

450067871

    450238357       462613316       111001049287       111001144665      
111001226633       111001307071       111001404833       111001505891      
111001596431       111001694485       111001803847       111001925055      
111002048557       111002177549       111002303810       111002459845      
111002626694       111002808214       111003005999  

450067889

    450238415       462641069       111001049311       111001144687      
111001226655       111001307105       111001404844       111001505914      
111001596464       111001694496       111001803892       111001925077      
111002048579       111002177561       111002303854       111002459856      
111002626773       111002808270       111003006002  

450067905

    450238423       462643024       111001049333       111001144711      
111001226666       111001307138       111001404888       111001505936      
111001596486       111001694508       111001803926       111001925112      
111002048580       111002177695       111002303911       111002459867      
111002626829       111002808348       111003006024  

450067921

    450238506       462652314       111001049355       111001144733      
111001226701       111001307161       111001405249       111001505947      
111001596554       111001694519       111001803948       111001925178      
111002048647       111002177729       111002304024       111002459902      
111002626874       111002808416       111003006035  

450067962

    450238514       462655655       111001049401       111001144777      
111001226712       111001307251       111001405272       111001505969      
111001596576       111001694531       111001804017       111001925190      
111002048760       111002177796       111002304079       111002459913      
111002626896       111002808539       111003006046  

450068051

    450238530       462670522       111001049423       111001144801      
111001226734       111001307273       111001405328       111001505981      
111001596622       111001694553       111001804118       111001925224      
111002048771       111002177853       111002304136       111002459935      
111002626942       111002808595       111003006068  

450068119

    450238563       462677824       111001049434       111001144889      
111001226789       111001307341       111001405441       111001506005      
111001596666       111001694609       111001804129       111001925257      
111002048849       111002177897       111002304181       111002459957      
111002626964       111002808618       111003006080  

450068176

    450238605       462680570       111001049467       111001145093      
111001226790       111001307352       111001405485       111001506049      
111001596712       111001694632       111001804185       111001925291      
111002048850       111002177954       111002304305       111002459968      
111002627099       111002808652       111003006091  

450068184

    450238639       462682212       111001049478       111001145105      
111001226802       111001307374       111001405496       111001506050      
111001596745       111001694654       111001804220       111001925303      
111002048939       111002178067       111002304316       111002459979      
111002627112       111002808685       111003006103  

450068234

    450238654       462693334       111001049502       111001145127      
111001226824       111001307385       111001405542       111001506072      
111001596767       111001694665       111001804231       111001925336      
111002049086       111002178135       111002304349       111002459980      
111002627134       111002808708       111003006125  

450068259

    450238779       462700253       111001049513       111001145138      
111001226868       111001307420       111001405564       111001506140      
111001596846       111001694676       111001804242       111001925369      
111002049097       111002178191       111002304417       111002460005      
111002627156       111002808775       111003006136  

450068325

    450238803       462708470       111001049535       111001145149      
111001226879       111001307532       111001405575       111001506151      
111001596868       111001694698       111001804275       111001925370      
111002049109       111002178214       111002304451       111002460050      
111002627189       111002808797       111003006147  

450068358

    450238829       462730268       111001049546       111001145183      
111001226891       111001307565       111001405586       111001506218      
111001596925       111001694711       111001804309       111001925404      
111002049110       111002178225       111002304484       111002460061      
111002627224       111002808810       111003006169  

450068366

    450238845       462735986       111001049568       111001145217      
111001226903       111001307576       111001405597       111001506229      
111001596947       111001694744       111001804310       111001925415      
111002049132       111002178359       111002304495       111002460173      
111002627370       111002808922       111003006170  

450068382

    450238936       462758905       111001049603       111001145239      
111001226914       111001307598       111001405654       111001506285      
111001596970       111001694777       111001804433       111001925426      
111002049165       111002178438       111002304620       111002460184      
111002627404       111002809024       111003006181  

450068457

    450238985       462769605       111001049636       111001145251      
111001226925       111001307622       111001405665       111001506308      
111001596981       111001694788       111001804444       111001925437      
111002049176       111002178450       111002304631       111002460207      
111002627639       111002809035       111003006192  

450068481

    450239017       462772435       111001049647       111001145295      
111001226936       111001307644       111001405687       111001506320      
111001597038       111001694799       111001804635       111001925459      
111002049198       111002178461       111002304732       111002460241      
111002627673       111002809057       111003006226  

450068630

    450239058       462774266       111001049670       111001145318      
111001226947       111001307712       111001405733       111001506353      
111001597049       111001694812       111001804679       111001925460      
111002049200       111002178539       111002304754       111002460285      
111002627684       111002809170       111003006237  

450068762

    450239074       462817461       111001049681       111001145329      
111001226958       111001307790       111001405744       111001506386      
111001597061       111001694834       111001804680       111001925482      
111002049233       111002178562       111002304899       111002460331      
111002627886       111002809237       111003006248  

450068812

    450239173       462844267       111001049748       111001145363      
111001226992       111001307813       111001405755       111001506432      
111001597072       111001694856       111001804714       111001925538      
111002049301       111002178573       111002304901       111002460353      
111002627897       111002809349       111003006259  

450068911

    450239207       462852302       111001049760       111001145374      
111001227050       111001307868       111001405777       111001506454      
111001597252       111001694867       111001804770       111001925561      
111002049312       111002178595       111002304923       111002460386      
111002627965       111002809518       111003006271  

450068929

    450239231       462859604       111001049793       111001145385      
111001227061       111001307879       111001405799       111001506476      
111001597319       111001694878       111001804781       111001925572      
111002049323       111002178607       111002304967       111002460410      
111002628067       111002809574       111003006282  

450068937

    450239264       462933094       111001049805       111001145408      
111001227072       111001307914       111001405834       111001506487      
111001597320       111001694889       111001804826       111001925583      
111002049334       111002178618       111002304978       111002460454      
111002628089       111002809710       111003006293  

450068945

    450239314       462943929       111001049816       111001145420      
111001227128       111001307925       111001405845       111001506500      
111001597342       111001694890       111001804837       111001925606      
111002049367       111002178629       111002305036       111002460465      
111002628102       111002809787       111003006305  

450068960

    450239322       462944216       111001049827       111001145464      
111001227162       111001307936       111001405889       111001506511      
111001597364       111001694935       111001804848       111001925617      
111002049378       111002178641       111002305047       111002460511      
111002628124       111002809833       111003006316  

450068994

    450239330       462967100       111001049849       111001145497      
111001227173       111001308005       111001405890       111001506533      
111001597375       111001694946       111001804882       111001925639      
111002049390       111002178652       111002305092       111002460522      
111002628247       111002809967       111003006349  

450069109

    450239348       462975269       111001049894       111001145510      
111001227184       111001308027       111001405902       111001506544      
111001597386       111001694968       111001804927       111001925640      
111002049402       111002178708       111002305115       111002460588      
111002628405       111002809989       111003006372  

450069158

    450239355       462977323       111001049917       111001145521      
111001227230       111001308038       111001405935       111001506566      
111001597409       111001694979       111001804972       111001925651      
111002049424       111002178810       111002305159       111002460623      
111002628416       111002810026       111003006383  

450069174

    450239389       462980665       111001049928       111001145554      
111001227274       111001308049       111001405946       111001506599      
111001597432       111001694980       111001804994       111001925673      
111002049468       111002178821       111002305205       111002460645      
111002628483       111002810059       111003006394  

450069182

    450239397       462981325       111001049995       111001145587      
111001227285       111001308050       111001405957       111001506601      
111001597443       111001694991       111001805018       111001925684      
111002049491       111002179035       111002305249       111002460656      
111002628494       111002810093       111003006406  

450069208

    450239405       462987165       111001050054       111001145598      
111001227296       111001308061       111001405979       111001506612      
111001597498       111001695004       111001805041       111001925730      
111002049514       111002179125       111002305261       111002460689      
111002628517       111002810150       111003006428  

450069224

    450239447       462990615       111001050065       111001145677      
111001227319       111001308094       111001405991       111001506645      
111001597533       111001695015       111001805052       111001925741      
111002049547       111002179170       111002305283       111002460690      
111002628539       111002810183       111003006462  

450069265

    450239579       462994492       111001050076       111001145701      
111001227320       111001308117       111001406149       111001506656      
111001597566       111001695026       111001805063       111001925752      
111002049558       111002179181       111002305340       111002460735      
111002628562       111002810239       111003006473  

450069299

    450239595       462997404       111001050087       111001145756      
111001227386       111001308139       111001406183       111001506667      
111001597601       111001695037       111001805074       111001925785      
111002049581       111002179204       111002305384       111002460768      
111002628573       111002810240       111003006495  

450069307

    450239637       463006957       111001050122       111001145857      
111001227397       111001308140       111001406251       111001506678      
111001597667       111001695048       111001805108       111001925819      
111002049592       111002179215       111002305430       111002460869      
111002628595       111002810330       111003006507  

450069349

    450239660       463009258       111001050201       111001145868      
111001227421       111001308151       111001406295       111001506713      
111001597690       111001695059       111001805175       111001925842      
111002049604       111002179248       111002305441       111002460881      
111002628719       111002810420       111003006518  

450069471

    450239686       463011874       111001050212       111001145879      
111001227476       111001308173       111001406318       111001506746      
111001597713       111001695060       111001805186       111001925886      
111002049626       111002179271       111002305485       111002460904      
111002628720       111002810475       111003006530  

450069497

    450239694       463016097       111001050223       111001145925      
111001227487       111001308184       111001406419       111001506757      
111001597724       111001695071       111001805210       111001925910      
111002049637       111002179327       111002305564       111002460915      
111002628753       111002810486       111003006574  

450069547

    450239728       463016535       111001050234       111001145936      
111001227500       111001308195       111001406442       111001506791      
111001597746       111001695082       111001805287       111001925921      
111002049660       111002179349       111002305586       111002460948      
111002628775       111002810699       111003006585  

450069554

    450239785       463026443       111001050245       111001145958      
111001227511       111001308207       111001406475       111001506814      
111001597803       111001695105       111001805300       111001925932      
111002049682       111002179361       111002305597       111002460959      
111002628809       111002810745       111003006596  

450069562

    450239819       463026625       111001050278       111001145981      
111001227522       111001308241       111001406486       111001506858      
111001597814       111001695116       111001805311       111001925943      
111002049705       111002179383       111002305643       111002460971      
111002628887       111002810790       111003006608  

450069620

    450239868       463027383       111001050302       111001146027      
111001227533       111001308252       111001406497       111001506869      
111001597825       111001695127       111001805388       111001925954      
111002049806       111002179394       111002305654       111002461017      
111002628933       111002810802       111003006619  

450069638

    450239876       463031013       111001050313       111001146038      
111001227544       111001308263       111001406510       111001506870      
111001597869       111001695138       111001805423       111001925987      
111002049907       111002179406       111002305665       111002461028      
111002628944       111002810857       111003006631  

450069695

    450239884       463032383       111001050357       111001146049      
111001227623       111001308296       111001406532       111001506926      
111001597904       111001695149       111001805445       111001926001      
111002049952       111002179417       111002305676       111002461039      
111002628966       111002810868       111003006642  

450069729

    450239918       463033555       111001050368       111001146128      
111001227667       111001308308       111001406543       111001506959      
111001597959       111001695150       111001805456       111001926023      
111002049963       111002179439       111002305755       111002461118      
111002628999       111002810947       111003006653  

450069737

    450240031       463037978       111001050403       111001146162      
111001227678       111001308342       111001406587       111001507084      
111001597982       111001695161       111001805489       111001926034      
111002049996       111002179451       111002305766       111002461130      
111002629013       111002810969       111003006675  

450069745

    450240049       463040071       111001050447       111001146184      
111001227713       111001308353       111001406633       111001507107      
111001598017       111001695183       111001805502       111001926045      
111002050044       111002179473       111002305777       111002461163      
111002629080       111002811038       111003006686  

450069851

    450240056       463040766       111001050515       111001146195      
111001227746       111001308397       111001406644       111001507129      
111001598028       111001695206       111001805625       111001926056      
111002050088       111002179552       111002305788       111002461242      
111002629091       111002811106       111003006709  

450069877

    450240072       463043281       111001050571       111001146207      
111001227803       111001308454       111001406666       111001507152      
111001598084       111001695240       111001805647       111001926067      
111002050112       111002179574       111002305801       111002461286      
111002629114       111002811140       111003006710  

450069893

    450240130       463045237       111001050582       111001146218      
111001227814       111001308465       111001406688       111001507163      
111001598174       111001695251       111001805669       111001926078      
111002050167       111002179596       111002305856       111002461297      
111002629147       111002811184       111003007227  

450069927

    450240155       463047787       111001050896       111001146274      
111001227858       111001308476       111001406712       111001507196      
111001598310       111001695273       111001805681       111001926090      
111002050190       111002179608       111002305878       111002461309      
111002629293       111002811195       111003007294  

 

SCH-A-33



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450069935

    450240189       463053843       111001050908       111001146386      
111001227870       111001308498       111001406734       111001507231      
111001598444       111001695284       111001805704       111001926102      
111002050213       111002179642       111002305890       111002461332      
111002629349       111002811218       111003007384  

450069976

    450240221       463054551       111001050919       111001146409      
111001227892       111001308500       111001406745       111001507253      
111001598466       111001695295       111001805715       111001926113      
111002050235       111002179675       111002305935       111002461343      
111002629383       111002811263       111003007463  

450070081

    450240239       463055657       111001050964       111001146421      
111001227904       111001308544       111001406756       111001507264      
111001598499       111001695307       111001805737       111001926124      
111002050246       111002179686       111002306037       111002461354      
111002629440       111002811285       111003007474  

450070099

    450240262       463071688       111001051011       111001146498      
111001227915       111001308566       111001406790       111001507275      
111001598589       111001695330       111001805748       111001926135      
111002050279       111002179697       111002306149       111002461365      
111002629451       111002811319       111003007575  

450070214

    450240288       463074534       111001051022       111001146500      
111001227926       111001308601       111001406813       111001507321      
111001598646       111001695385       111001805760       111001926146      
111002050280       111002179709       111002306183       111002461376      
111002629495       111002811364       111003007597  

450070248

    450240353       463090134       111001051099       111001146533      
111001227959       111001308612       111001406835       111001507332      
111001598668       111001695442       111001805861       111001926157      
111002050325       111002179710       111002306240       111002461387      
111002629507       111002811410       111003007610  

450070313

    450240387       463090142       111001051101       111001146599      
111001228028       111001308645       111001406857       111001507354      
111001598747       111001695543       111001805883       111001926168      
111002050437       111002179754       111002306262       111002461398      
111002629529       111002811421       111003007733  

450070412

    450240411       463092692       111001051112       111001146612      
111001228040       111001308713       111001406970       111001507376      
111001598770       111001695655       111001805940       111001926203      
111002050471       111002179787       111002306318       111002461400      
111002629530       111002811432       111003007834  

450070537

    450240460       463095554       111001051123       111001146667      
111001228051       111001308735       111001407005       111001507545      
111001598815       111001695813       111001805951       111001926214      
111002050516       111002179855       111002306329       111002461433      
111002629608       111002811533       111003007856  

450070560

    450240593       463103697       111001051145       111001146713      
111001228084       111001308768       111001407050       111001507589      
111001598893       111001695914       111001805962       111001926225      
111002050538       111002179877       111002306385       111002461444      
111002629664       111002811612       111003007867  

450070701

    450240601       463108548       111001051189       111001146735      
111001228095       111001308780       111001407072       111001507602      
111001598938       111001695925       111001805995       111001926247      
111002050549       111002179912       111002306396       111002461545      
111002629709       111002811779       111003007878  

450070719

    450240627       463109512       111001051190       111001146757      
111001228129       111001308791       111001407094       111001507624      
111001598972       111001695936       111001806020       111001926281      
111002050572       111002179923       111002306408       111002461668      
111002629710       111002811858       111003007957  

450070768

    450240866       463114090       111001051202       111001146791      
111001228130       111001308825       111001407139       111001507646      
111001598983       111001695958       111001806031       111001926292      
111002050651       111002179990       111002306486       111002461938      
111002629754       111002811982       111003008071  

450070776

    450240957       463129924       111001051213       111001146803      
111001228152       111001308836       111001407151       111001507657      
111001598994       111001695969       111001806042       111001926304      
111002050662       111002180015       111002306497       111002462119      
111002629765       111002812354       111003008127  

450070826

    450240973       463146134       111001051235       111001146870      
111001228219       111001308847       111001407162       111001507668      
111001599018       111001695970       111001806097       111001926337      
111002050684       111002180127       111002306510       111002462142      
111002629811       111002812400       111003008149  

450070867

    450240981       463148999       111001051246       111001146926      
111001228231       111001308869       111001407173       111001507679      
111001599030       111001695981       111001806121       111001926348      
111002050707       111002180161       111002306521       111002462164      
111002629855       111002812444       111003008329  

450070909

    450240999       463149153       111001051279       111001146960      
111001228242       111001308870       111001407184       111001507736      
111001599041       111001695992       111001806132       111001926360      
111002050819       111002180183       111002306532       111002462276      
111002630004       111002812466       111003008532  

450070925

    450241088       463149484       111001051280       111001146982      
111001228499       111001308881       111001407218       111001507769      
111001599052       111001696016       111001806154       111001926405      
111002050831       111002180194       111002306565       111002462366      
111002630015       111002812556       111003008576  

450070933

    450241096       463151134       111001051314       111001147017      
111001228501       111001308892       111001407229       111001507781      
111001599074       111001696038       111001806165       111001926416      
111002050853       111002180228       111002306622       111002462388      
111002630059       111002812635       111003008701  

450070941

    450241153       463154054       111001051336       111001147095      
111001228567       111001308915       111001407241       111001507826      
111001599119       111001696049       111001806222       111001926438      
111002050910       111002180251       111002306644       111002462399      
111002630161       111002812680       111003008756  

450071014

    450241161       463154146       111001051392       111001147118      
111001228589       111001308926       111001407296       111001507848      
111001599142       111001696050       111001806233       111001926472      
111002050921       111002180284       111002306655       111002462412      
111002630194       111002812983       111003008767  

450071030

    450241179       463167742       111001051437       111001147129      
111001228602       111001308937       111001407308       111001507882      
111001599186       111001696061       111001806255       111001926506      
111002051067       111002180374       111002306701       111002462434      
111002630217       111002813007       111003008813  

450071212

    450241187       463184713       111001051471       111001147163      
111001228613       111001308982       111001407319       111001507927      
111001599209       111001696072       111001806266       111001926517      
111002051078       111002180396       111002306723       111002462490      
111002630318       111002813030       111003008824  

450071220

    450241302       463201533       111001051482       111001147174      
111001228646       111001309006       111001407353       111001507938      
111001599221       111001696094       111001806277       111001926528      
111002051102       111002180420       111002306756       111002462557      
111002630374       111002813063       111003008879  

450071303

    450241344       463204107       111001051640       111001147208      
111001228657       111001309028       111001407364       111001507961      
111001599232       111001696106       111001806402       111001926539      
111002051180       111002180442       111002306767       111002462568      
111002630420       111002813164       111003008914  

450071329

    450241351       463210443       111001051651       111001147219      
111001228668       111001309039       111001407375       111001507994      
111001599265       111001696117       111001806457       111001926540      
111002051269       111002180509       111002306880       111002462603      
111002630622       111002813232       111003008970  

450071477

    450241443       463223123       111001051662       111001147433      
111001228680       111001309062       111001407410       111001508018      
111001599276       111001696139       111001806547       111001926584      
111002051292       111002180521       111002306936       111002462647      
111002630688       111002813254       111003008981  

450071501

    450241468       463224154       111001051729       111001147455      
111001228691       111001309073       111001407443       111001508030      
111001599300       111001696140       111001806569       111001926595      
111002051326       111002180532       111002306969       111002462737      
111002630756       111002813287       111003009038  

450071576

    450241476       463224261       111001051741       111001147534      
111001228703       111001309163       111001407476       111001508041      
111001599311       111001696151       111001806570       111001926607      
111002051348       111002180576       111002306992       111002462782      
111002630767       111002813344       111003009083  

450071642

    450241492       463228205       111001051752       111001147589      
111001228736       111001309174       111001407487       111001508052      
111001599322       111001696173       111001806604       111001926618      
111002051449       111002180587       111002307005       111002462838      
111002630835       111002813366       111003009263  

450071725

    450241567       463240986       111001051831       111001147624      
111001228747       111001309196       111001407500       111001508063      
111001599423       111001696195       111001806659       111001926629      
111002051584       111002180611       111002307027       111002462849      
111002630936       111002813399       111003009319  

450071733

    450241666       463248666       111001051842       111001147679      
111001228770       111001309219       111001407511       111001508096      
111001599445       111001696207       111001806682       111001926630      
111002051595       111002180644       111002307038       111002462861      
111002631027       111002813445       111003009353  

450071782

    450241708       463258269       111001051853       111001147691      
111001228781       111001309242       111001407522       111001508119      
111001599502       111001696218       111001806727       111001926641      
111002051607       111002180666       111002307106       111002462883      
111002631038       111002813489       111003009364  

450071873

    450241781       463258681       111001051886       111001147770      
111001228837       111001309253       111001407555       111001508131      
111001599535       111001696229       111001806750       111001926652      
111002051629       111002180677       111002307140       111002462939      
111002631072       111002813524       111003009421  

450071915

    450241898       463260265       111001051897       111001147826      
111001228848       111001309275       111001407566       111001508153      
111001599546       111001696230       111001806783       111001926663      
111002051652       111002180699       111002307173       111002463266      
111002631106       111002813557       111003009511  

450071972

    450241930       463260877       111001051910       111001147837      
111001228893       111001309309       111001407588       111001508164      
111001599759       111001696252       111001806806       111001926696      
111002051663       111002180712       111002307184       111002463277      
111002631117       111002813692       111003009544  

450072038

    450241948       463264937       111001051921       111001147860      
111001228916       111001309321       111001407656       111001508175      
111001599760       111001696263       111001806828       111001926708      
111002051685       111002180723       111002307207       111002463334      
111002631128       111002813715       111003009577  

450072087

    450242078       463267070       111001051943       111001147882      
111001228927       111001309343       111001407667       111001508209      
111001599782       111001696285       111001806840       111001926720      
111002051719       111002180790       111002307218       111002463345      
111002631140       111002813737       111003009588  

450072111

    450242201       463279448       111001051954       111001147893      
111001228961       111001309387       111001407678       111001508221      
111001599793       111001696319       111001806862       111001926731      
111002051720       111002180868       111002307229       111002463389      
111002631173       111002813760       111003009623  

450072145

    450242276       463281485       111001051965       111001147938      
111001228972       111001309398       111001407836       111001508232      
111001599805       111001696331       111001806884       111001926742      
111002051786       111002180879       111002307252       111002463592      
111002631296       111002813872       111003009656  

450072160

    450242326       463283499       111001051998       111001147949      
111001228983       111001309400       111001407847       111001508254      
111001599816       111001696353       111001806918       111001926786      
111002051797       111002180903       111002307274       111002463615      
111002631308       111002813917       111003009689  

450072178

    450242409       463284117       111001052012       111001147961      
111001229018       111001309422       111001407870       111001508287      
111001599827       111001696364       111001806929       111001926797      
111002051843       111002180925       111002307410       111002463659      
111002631454       111002813939       111003009702  

450072210

    450242599       463287540       111001052023       111001148007      
111001229029       111001309433       111001407982       111001508300      
111001599838       111001696375       111001806930       111001926809      
111002051944       111002180947       111002307421       111002463750      
111002631487       111002814334       111003009881  

450072228

    450242656       463288068       111001052034       111001148041      
111001229041       111001309444       111001408006       111001508322      
111001599849       111001696386       111001806963       111001926810      
111002051977       111002180969       111002307432       111002463828      
111002631511       111002814367       111003009892  

450072285

    450242706       463289165       111001052045       111001148085      
111001229074       111001309488       111001408039       111001508344      
111001599861       111001696397       111001806974       111001926832      
111002051999       111002180970       111002307443       111002463839      
111002631522       111002814378       111003009926  

450072343

    450242755       463294975       111001052056       111001148096      
111001229120       111001309512       111001408051       111001508366      
111001599872       111001696410       111001806985       111001926843      
111002052035       111002180992       111002307465       111002463840      
111002631544       111002814479       111003010041  

450072434

    450242789       463295337       111001052078       111001148108      
111001229142       111001309523       111001408107       111001508388      
111001599894       111001696421       111001807009       111001926854      
111002052046       111002181005       111002307498       111002463884      
111002631577       111002814570       111003010052  

450072517

    450242805       463296137       111001052146       111001148120      
111001229175       111001309589       111001408118       111001508399      
111001599940       111001696432       111001807065       111001926865      
111002052068       111002181016       111002307588       111002464065      
111002631599       111002814615       111003010300  

450072525

    450242813       463299867       111001052179       111001148131      
111001229197       111001309602       111001408141       111001508423      
111001599951       111001696454       111001807098       111001926900      
111002052080       111002181027       111002307612       111002464098      
111002631601       111002814660       111003010377  

450072616

    450242821       463307397       111001052180       111001148142      
111001229210       111001309657       111001408152       111001508456      
111001599973       111001696465       111001807111       111001926977      
111002052114       111002181038       111002307623       111002464155      
111002631667       111002814682       111003010467  

450072756

    450242888       463308650       111001052203       111001148175      
111001229287       111001309668       111001408196       111001508524      
111001600000       111001696476       111001807166       111001927035      
111002052125       111002181050       111002307634       111002464212      
111002631690       111002814840       111003010513  

450072830

    450242938       463309468       111001052214       111001148197      
111001229322       111001309679       111001408231       111001508546      
111001600044       111001696500       111001807188       111001927169      
111002052136       111002181083       111002307656       111002464436      
111002631735       111002814851       111003010557  

450072848

    450242953       463316612       111001052269       111001148243      
111001229344       111001309714       111001408264       111001508557      
111001600101       111001696533       111001807223       111001927181      
111002052169       111002181117       111002307689       111002464526      
111002631746       111002814895       111003010580  

450072913

    450243068       463317495       111001052270       111001148265      
111001229355       111001309725       111001408275       111001508568      
111001600112       111001696544       111001807234       111001927259      
111002052170       111002181151       111002307690       111002464559      
111002631768       111002814941       111003010805  

450072921

    450243076       463319764       111001052292       111001148298      
111001229388       111001309736       111001408297       111001508580      
111001600123       111001696555       111001807256       111001927271      
111002052204       111002181173       111002307779       111002464627      
111002631803       111002815043       111003010872  

450072988

    450243118       463330902       111001052304       111001148333      
111001229401       111001309769       111001408309       111001508591      
111001600156       111001696566       111001807267       111001927372      
111002052215       111002181207       111002307803       111002464650      
111002631814       111002815087       111003010917  

450073036

    450243159       463332411       111001052326       111001148366      
111001229434       111001309781       111001408354       111001508603      
111001600167       111001696599       111001807290       111001927394      
111002052226       111002181285       111002307814       111002464661      
111002631825       111002815122       111003010951  

450073044

    450243332       463337345       111001052382       111001148377      
111001229502       111001309804       111001408387       111001508647      
111001600235       111001696612       111001807313       111001927428      
111002052260       111002181319       111002307825       111002464694      
111002631836       111002815201       111003010973  

450073051

    450243340       463353342       111001052405       111001148388      
111001229535       111001309815       111001408444       111001508658      
111001600268       111001696623       111001807335       111001927484      
111002052305       111002181331       111002307847       111002464728      
111002631892       111002815245       111003011031  

450073093

    450243373       463358036       111001052438       111001148412      
111001229557       111001309859       111001408466       111001508681      
111001600280       111001696634       111001807379       111001927518      
111002052316       111002181353       111002307858       111002464953      
111002631971       111002815256       111003011165  

450073119

    450243415       463359810       111001052449       111001148434      
111001229579       111001309882       111001408477       111001508692      
111001600291       111001696645       111001807403       111001927529      
111002052350       111002181364       111002307869       111002465011      
111002632006       111002815313       111003011211  

450073150

    450243431       463360974       111001052450       111001148489      
111001229591       111001309893       111001408523       111001508726      
111001600303       111001696656       111001807414       111001927596      
111002052372       111002181432       111002307881       111002465055      
111002632017       111002815379       111003011222  

450073267

    450243449       463365858       111001052483       111001148490      
111001229614       111001309927       111001408534       111001508748      
111001600314       111001696667       111001807470       111001927608      
111002052462       111002181465       111002307892       111002465077      
111002632073       111002815380       111003011558  

450073390

    450243522       463366161       111001052506       111001148502      
111001229647       111001309949       111001408567       111001508760      
111001600325       111001696678       111001807504       111001927631      
111002052507       111002181498       111002307904       111002465088      
111002632208       111002815481       111003011615  

450073432

    450243571       463384313       111001052517       111001148513      
111001229658       111001310020       111001408590       111001508771      
111001600347       111001696689       111001807548       111001927642      
111002052518       111002181533       111002307937       111002465279      
111002632398       111002815492       111003011626  

450073440

    450243597       463385781       111001052528       111001148535      
111001229670       111001310053       111001408613       111001508793      
111001600358       111001696690       111001807638       111001927675      
111002052552       111002181713       111002307959       111002465381      
111002632400       111002815559       111003011648  

450073515

    450243605       463387415       111001052539       111001148546      
111001229681       111001310075       111001408646       111001508838      
111001600392       111001696702       111001807649       111001927686      
111002052574       111002181746       111002307971       111002465404      
111002632433       111002815740       111003011705  

450073671

    450243753       463392928       111001052573       111001148591      
111001229704       111001310097       111001408668       111001508850      
111001600448       111001696713       111001807661       111001927697      
111002052608       111002181779       111002307982       111002465606      
111002632444       111002815784       111003011727  

450073770

    450243837       463400101       111001052595       111001148614      
111001229726       111001310109       111001408679       111001508861      
111001600482       111001696724       111001807706       111001927709      
111002052619       111002181814       111002308040       111002465651      
111002632477       111002815818       111003011738  

450073929

    450243845       463401299       111001052607       111001148658      
111001229760       111001310154       111001408680       111001508883      
111001600493       111001696735       111001807784       111001927710      
111002052631       111002181825       111002308062       111002465662      
111002632499       111002815829       111003011873  

450074166

    450243852       463403345       111001052618       111001148669      
111001229771       111001310165       111001408703       111001508894      
111001600516       111001696746       111001807829       111001927732      
111002052642       111002181836       111002308073       111002465718      
111002632501       111002815885       111003011895  

450074174

    450243878       463414250       111001052630       111001148670      
111001229782       111001310187       111001408714       111001508906      
111001600550       111001696757       111001807841       111001927765      
111002052675       111002181926       111002308084       111002465763      
111002632679       111002815931       111003011918  

450074182

    450243894       463419804       111001052641       111001148681      
111001229805       111001310198       111001408725       111001508939      
111001600572       111001696768       111001807885       111001927877      
111002052686       111002181937       111002308095       111002465987      
111002632680       111002816022       111003011930  

450074216

    450243969       463427021       111001052663       111001148692      
111001229816       111001310200       111001408736       111001508940      
111001600651       111001696779       111001807920       111001927901      
111002052697       111002181948       111002308107       111002466012      
111002632770       111002816066       111003012065  

450074265

    450243977       463430173       111001052696       111001148715      
111001229827       111001310255       111001408747       111001508951      
111001600695       111001696780       111001807953       111001928047      
111002052709       111002181959       111002308141       111002466034      
111002632860       111002816077       111003012122  

450074281

    450243985       463430603       111001052708       111001148737      
111001229894       111001310288       111001408769       111001508962      
111001600707       111001696791       111001807964       111001928058      
111002052776       111002181960       111002308152       111002466067      
111002632871       111002816190       111003012188  

450074448

    450243993       463430728       111001052753       111001148748      
111001229939       111001310301       111001408859       111001508973      
111001600729       111001696803       111001807986       111001928069      
111002052787       111002181971       111002308163       111002466089      
111002632983       111002816202       111003012357  

450074455

    450244033       463435826       111001052764       111001148759      
111001229951       111001310390       111001408860       111001508984      
111001600730       111001696814       111001807997       111001928182      
111002052798       111002182006       111002308174       111002466090      
111002633052       111002816303       111003012391  

450074463

    450244108       463437970       111001052775       111001148793      
111001230032       111001310402       111001408905       111001508995      
111001600785       111001696825       111001808011       111001928193      
111002052833       111002182028       111002308185       111002466135      
111002633175       111002816404       111003012605  

450074497

    450244116       463442749       111001052786       111001148805      
111001230043       111001310435       111001408938       111001509019      
111001600819       111001696858       111001808022       111001928339      
111002052899       111002182039       111002308208       111002466146      
111002633210       111002816437       111003012717  

450074547

    450244124       463447128       111001052922       111001148827      
111001230065       111001310446       111001408950       111001509020      
111001600831       111001696869       111001808055       111001928362      
111002052901       111002182095       111002308219       111002466326      
111002633221       111002816482       111003012740  

 

SCH-A-34



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450074562

    450244256       463454579       111001052933       111001148872      
111001230076       111001310479       111001408961       111001509053      
111001600897       111001696881       111001808077       111001928373      
111002052978       111002182107       111002308220       111002466382      
111002633287       111002816549       111003012762  

450074620

    450244280       463455238       111001052944       111001148883      
111001230111       111001310491       111001409041       111001509075      
111001601001       111001696904       111001808088       111001928575      
111002053003       111002182118       111002308231       111002466595      
111002633300       111002816594       111003012885  

450074679

    450244330       463458273       111001052955       111001148906      
111001230133       111001310503       111001409063       111001509086      
111001601034       111001696915       111001808123       111001928597      
111002053047       111002182152       111002308242       111002466629      
111002633366       111002816651       111003012919  

450074695

    450244454       463459644       111001052977       111001148917      
111001230155       111001310558       111001409074       111001509132      
111001601056       111001696926       111001808145       111001928632      
111002053171       111002182163       111002308264       111002466731      
111002633401       111002816662       111003012920  

450074711

    450244462       463463166       111001052988       111001148951      
111001230188       111001310581       111001409096       111001509143      
111001601067       111001696937       111001808202       111001928722      
111002053249       111002182231       111002308310       111002466753      
111002633412       111002816718       111003013011  

450074760

    450244504       463464305       111001053002       111001149008      
111001230223       111001310592       111001409108       111001509165      
111001601089       111001696960       111001808213       111001928823      
111002053272       111002182253       111002308321       111002466911      
111002633456       111002816819       111003013022  

450074976

    450244645       463499434       111001053013       111001149075      
111001230234       111001310626       111001409119       111001509187      
111001601102       111001696971       111001808224       111001928890      
111002053317       111002182264       111002308343       111002466933      
111002633580       111002816943       111003013134  

450075015

    450244694       463505628       111001053035       111001149086      
111001230256       111001310637       111001409142       111001509211      
111001601113       111001696982       111001808257       111001928902      
111002053328       111002182286       111002308411       111002466944      
111002633681       111002817001       111003013156  

450075031

    450244710       463513549       111001053046       111001149132      
111001230267       111001310648       111001409164       111001509266      
111001601124       111001696993       111001808268       111001928913      
111002053339       111002182332       111002308422       111002466966      
111002633715       111002817034       111003013224  

450075106

    450244751       463521211       111001053057       111001149143      
111001230290       111001310660       111001409175       111001509277      
111001601135       111001697006       111001808347       111001928924      
111002053340       111002182376       111002308444       111002467024      
111002633726       111002817113       111003013291  

450075163

    450244926       463525469       111001053068       111001149244      
111001230302       111001310671       111001409197       111001509288      
111001601146       111001697028       111001808358       111001928946      
111002053351       111002182387       111002308466       111002467035      
111002633782       111002817146       111003013347  

450075189

    450244934       463537340       111001053080       111001149266      
111001230324       111001310682       111001409209       111001509301      
111001601179       111001697040       111001808381       111001928968      
111002053362       111002182411       111002308488       111002467057      
111002633850       111002817180       111003013426  

450075197

    450245030       463550517       111001053091       111001149312      
111001230368       111001310693       111001409210       111001509457      
111001601191       111001697051       111001808415       111001928979      
111002053373       111002182422       111002308501       111002467091      
111002633973       111002817247       111003013448  

450075205

    450245261       463569707       111001053125       111001149323      
111001230425       111001310705       111001409221       111001509491      
111001601236       111001697062       111001808426       111001928980      
111002053395       111002182455       111002308567       111002467103      
111002634020       111002817359       111003013459  

450075213

    450245279       463593616       111001053147       111001149334      
111001230436       111001310750       111001409287       111001509503      
111001601247       111001697073       111001808448       111001929015      
111002053430       111002182499       111002308578       111002467181      
111002634031       111002817472       111003013538  

450075247

    450245386       463595835       111001053169       111001149345      
111001230469       111001310772       111001409311       111001509514      
111001601258       111001697084       111001808516       111001929082      
111002053485       111002182512       111002308589       111002467473      
111002634042       111002817494       111003013550  

450075270

    450245451       463598441       111001053170       111001149356      
111001230470       111001310783       111001409322       111001509558      
111001601326       111001697095       111001808594       111001929093      
111002053508       111002182556       111002308646       111002467743      
111002634053       111002817584       111003013572  

450075288

    450245493       463598797       111001053192       111001149367      
111001230492       111001310794       111001409366       111001509569      
111001601371       111001697118       111001808617       111001929116      
111002053531       111002182589       111002308657       111002467776      
111002634109       111002817630       111003013617  

450075361

    450245501       463603878       111001053226       111001149378      
111001230537       111001310817       111001409377       111001509592      
111001601382       111001697130       111001808774       111001929138      
111002053542       111002182602       111002308703       111002467787      
111002634121       111002817708       111003013729  

450075379

    450245626       463605808       111001053282       111001149390      
111001230548       111001310839       111001409388       111001509604      
111001601449       111001697141       111001808808       111001929194      
111002053564       111002182646       111002308747       111002467967      
111002634154       111002817719       111003013730  

450075395

    450245642       463611665       111001053293       111001149402      
111001230661       111001310862       111001409412       111001509615      
111001601483       111001697152       111001808831       111001929206      
111002053575       111002182657       111002308769       111002468003      
111002634198       111002817809       111003013886  

450075536

    450245659       463614479       111001053305       111001149424      
111001230683       111001310952       111001409434       111001509637      
111001601494       111001697174       111001808853       111001929217      
111002053687       111002182668       111002308792       111002468036      
111002634200       111002817887       111003013910  

450075601

    450245667       463626663       111001053327       111001149446      
111001230694       111001310963       111001409445       111001509659      
111001601506       111001697208       111001808875       111001929228      
111002053722       111002182703       111002308848       111002468047      
111002634266       111002817898       111003013921  

450075635

    450245691       463645093       111001053349       111001149457      
111001230706       111001310974       111001409456       111001509840      
111001601528       111001697219       111001808909       111001929239      
111002053766       111002182747       111002308949       111002468058      
111002634413       111002817966       111003014001  

450075650

    450245741       463656165       111001053361       111001149479      
111001230717       111001310985       111001409478       111001509862      
111001601607       111001697220       111001808910       111001929240      
111002053777       111002182758       111002308961       111002468115      
111002634446       111002818068       111003014012  

450075676

    450245774       463661363       111001053372       111001149480      
111001230740       111001310996       111001409502       111001509930      
111001601618       111001697231       111001808932       111001929273      
111002053878       111002182769       111002309007       111002468159      
111002634457       111002818080       111003014067  

450075767

    450245808       463664169       111001053383       111001149525      
111001230773       111001311009       111001409513       111001509941      
111001601630       111001697253       111001808954       111001929295      
111002053889       111002182770       111002309085       111002468250      
111002634491       111002818091       111003014090  

450075775

    450245873       463678243       111001053394       111001149569      
111001230784       111001311065       111001409535       111001509985      
111001601652       111001697264       111001808976       111001929329      
111002053946       111002182804       111002309096       111002468261      
111002634503       111002818204       111003014124  

450075809

    450245923       463683706       111001053406       111001149570      
111001230795       111001311100       111001409546       111001510000      
111001601674       111001697275       111001808987       111001929341      
111002053968       111002182859       111002309120       111002468283      
111002634514       111002818226       111003014168  

450075841

    450245956       463688788       111001053417       111001149581      
111001230807       111001311133       111001409568       111001510055      
111001601685       111001697310       111001809001       111001929352      
111002053980       111002182916       111002309131       111002468328      
111002634536       111002818248       111003014180  

450075916

    450245964       463730549       111001053428       111001149592      
111001230830       111001311144       111001409579       111001510066      
111001601719       111001697321       111001809012       111001929374      
111002054004       111002182949       111002309153       111002468340      
111002634558       111002818259       111003014269  

450075924

    450246012       463741504       111001053439       111001149604      
111001230852       111001311177       111001409591       111001510088      
111001601720       111001697332       111001809056       111001929396      
111002054048       111002182983       111002309164       111002468351      
111002634648       111002818383       111003014281  

450075932

    450246160       463767947       111001053440       111001149615      
111001230863       111001311201       111001409636       111001510099      
111001601731       111001697343       111001809067       111001929408      
111002054060       111002182994       111002309186       111002468407      
111002634738       111002818439       111003014326  

450075940

    450246186       463792630       111001053451       111001149648      
111001230874       111001311223       111001409647       111001510112      
111001601742       111001697376       111001809089       111001929419      
111002054116       111002183007       111002309197       111002468429      
111002634761       111002818518       111003014359  

450076013

    450246202       463815738       111001053462       111001149659      
111001230964       111001311234       111001409658       111001510134      
111001601753       111001697398       111001809090       111001929453      
111002054127       111002183041       111002309276       111002468474      
111002634895       111002818529       111003014360  

450076104

    450246244       463858480       111001053473       111001149660      
111001231022       111001311245       111001409669       111001510156      
111001601764       111001697411       111001809135       111001929475      
111002054138       111002183063       111002309355       111002468575      
111002634985       111002818563       111003014416  

450076161

    450246251       463864793       111001053484       111001149682      
111001231033       111001311302       111001409681       111001510167      
111001601775       111001697477       111001809146       111001929543      
111002054150       111002183074       111002309412       111002468586      
111002634996       111002818721       111003014607  

450076179

    450246327       463886416       111001053495       111001149693      
111001231044       111001311391       111001409704       111001510189      
111001601786       111001697512       111001809179       111001929576      
111002054183       111002183108       111002309456       111002468654      
111002635010       111002818754       111003014630  

450076203

    450246368       463979021       111001053507       111001149705      
111001231055       111001311403       111001409715       111001510190      
111001601797       111001697545       111001809214       111001929587      
111002054251       111002183209       111002309490       111002468700      
111002635032       111002818765       111003014663  

450076237

    450246517       463984740       111001053529       111001149738      
111001231077       111001311582       111001409748       111001510224      
111001601809       111001697567       111001809258       111001929598      
111002054262       111002183221       111002309502       111002468755      
111002635166       111002818877       111003014685  

450076245

    450246525       464010966       111001053541       111001149749      
111001231088       111001311627       111001409759       111001510257      
111001601810       111001697590       111001809269       111001929712      
111002054284       111002183243       111002309579       111002468777      
111002635289       111002818888       111003014775  

450076286

    450246590       464025790       111001053552       111001149750      
111001231156       111001311661       111001409782       111001510303      
111001601832       111001697613       111001809270       111001929745      
111002054318       111002183276       111002309614       111002468856      
111002635335       111002818923       111003014900  

450076377

    450246657       464062900       111001053563       111001149761      
111001231167       111001311694       111001409827       111001510325      
111001601843       111001697635       111001809315       111001929903      
111002054330       111002183344       111002309625       111002468913      
111002635346       111002819047       111003014922  

450076427

    450246665       464087477       111001053574       111001149772      
111001231189       111001311784       111001409917       111001510347      
111001601854       111001697679       111001809337       111001929936      
111002054352       111002183355       111002309636       111002469037      
111002635526       111002819159       111003014966  

450076567

    450246707       464157130       111001053596       111001149806      
111001231190       111001311807       111001409928       111001510369      
111001601865       111001697714       111001809359       111001929969      
111002054385       111002183399       111002309647       111002469071      
111002635627       111002819160       111003015057  

450076690

    450246715       464166479       111001053620       111001149839      
111001231235       111001311829       111001409940       111001510370      
111001601876       111001697736       111001809371       111001930017      
111002054453       111002183456       111002309681       111002469093      
111002635649       111002819249       111003015215  

450076781

    450246731       464268150       111001053631       111001149840      
111001231257       111001311830       111001409962       111001510404      
111001601887       111001697747       111001809393       111001930039      
111002054509       111002183489       111002309715       111002469239      
111002635694       111002819328       111003015271  

450076849

    450246756       464310697       111001053653       111001149851      
111001231268       111001311863       111001409973       111001510437      
111001601898       111001697769       111001809450       111001930118      
111002054521       111002183490       111002309760       111002469273      
111002635728       111002819373       111003015293  

450076971

    450246764       464445667       111001053686       111001149862      
111001231279       111001311896       111001409995       111001510471      
111001601922       111001697770       111001809494       111001930129      
111002054532       111002183502       111002309771       111002469284      
111002635818       111002819429       111003015327  

450076989

    450246814       464472885       111001053709       111001149873      
111001231291       111001312000       111001410009       111001510482      
111001601944       111001697781       111001809506       111001930141      
111002054565       111002183535       111002309849       111002469318      
111002635841       111002819441       111003015406  

450077177

    450246830       464477223       111001053721       111001149884      
111001231303       111001312011       111001410010       111001510493      
111001601966       111001697848       111001809539       111001930208      
111002054587       111002183546       111002309850       111002469352      
111002635953       111002819452       111003015428  

450077185

    450246855       464477975       111001053776       111001149895      
111001231325       111001312066       111001410021       111001510516      
111001601999       111001697882       111001809551       111001930275      
111002054644       111002183557       111002309906       111002469486      
111002635975       111002819463       111003015552  

450077235

    450246889       464483221       111001053787       111001149907      
111001231358       111001312099       111001410032       111001510538      
111001602002       111001697893       111001809562       111001930309      
111002054655       111002183603       111002309917       111002469600      
111002635997       111002819542       111003015563  

450077268

    450247028       464483320       111001053798       111001149930      
111001231426       111001312112       111001410054       111001510549      
111001602024       111001697949       111001809584       111001930310      
111002054666       111002183614       111002309940       111002469622      
111002636055       111002819553       111003015608  

450077276

    450247143       464483627       111001053811       111001149941      
111001231437       111001312134       111001410065       111001510550      
111001602035       111001697950       111001809595       111001930332      
111002054677       111002183669       111002309973       111002469644      
111002636145       111002819632       111003015697  

450077326

    450247168       464484989       111001053822       111001149952      
111001231448       111001312178       111001410098       111001510572      
111001602046       111001697972       111001809629       111001930354      
111002054723       111002183670       111002309984       111002469666      
111002636167       111002819654       111003015765  

450077334

    450247218       464486570       111001053866       111001149974      
111001231460       111001312189       111001410100       111001510583      
111001602068       111001697983       111001809652       111001930365      
111002054767       111002183692       111002310021       111002469688      
111002636190       111002819665       111003015798  

450077359

    450247242       464490127       111001053899       111001149985      
111001231493       111001312190       111001410111       111001510617      
111001602080       111001697994       111001809674       111001930387      
111002054778       111002183748       111002310087       111002469712      
111002636572       111002819777       111003015945  

450077383

    450247283       464494764       111001053901       111001149996      
111001231516       111001312202       111001410122       111001510639      
111001602091       111001698007       111001809708       111001930398      
111002054790       111002183760       111002310100       111002469734      
111002636695       111002819812       111003016025  

450077433

    450247317       464495860       111001053923       111001150000      
111001231527       111001312224       111001410133       111001510684      
111001602103       111001698018       111001809775       111001930455      
111002054824       111002183849       111002310122       111002469745      
111002636774       111002819968       111003016058  

450077466

    450247341       464496207       111001053978       111001150011      
111001231572       111001312235       111001410144       111001510707      
111001602125       111001698029       111001809786       111001930466      
111002054835       111002184064       111002310201       111002469756      
111002636820       111002819980       111003016069  

450077607

    450247358       464497510       111001054014       111001150055      
111001231617       111001312280       111001410155       111001510718      
111001602136       111001698063       111001809797       111001930488      
111002054846       111002184222       111002310234       111002469789      
111002636875       111002820005       111003016171  

450077623

    450247416       464498468       111001054025       111001150077      
111001231640       111001312291       111001410177       111001510774      
111001602169       111001698085       111001809810       111001930499      
111002054857       111002184244       111002310267       111002470028      
111002636921       111002820094       111003016205  

450077656

    450247424       464504307       111001054036       111001150112      
111001231651       111001312336       111001410201       111001510785      
111001602170       111001698096       111001809832       111001930523      
111002054868       111002184312       111002310380       111002470062      
111002636976       111002820229       111003016216  

450077698

    450247630       464514934       111001054047       111001150134      
111001231673       111001312347       111001410223       111001510796      
111001602181       111001698108       111001809854       111001930534      
111002054880       111002184334       111002310391       111002470118      
111002637012       111002820274       111003016249  

450077839

    450247788       464516376       111001054069       111001150167      
111001231684       111001312369       111001410234       111001510808      
111001602204       111001698153       111001809922       111001930578      
111002054914       111002184390       111002310469       111002470219      
111002637102       111002820397       111003016418  

450077870

    450247804       464521277       111001054070       111001150190      
111001231718       111001312404       111001410245       111001510842      
111001602215       111001698164       111001809966       111001930590      
111002054925       111002184424       111002310560       111002470220      
111002637135       111002820645       111003016485  

450077953

    450247887       464522903       111001054104       111001150235      
111001231730       111001312437       111001410256       111001510864      
111001602259       111001698175       111001809977       111001930602      
111002054947       111002184435       111002310571       111002470466      
111002637179       111002820803       111003016508  

450078068

    450247911       464523349       111001054115       111001150246      
111001231741       111001312448       111001410267       111001510897      
111001602282       111001698197       111001810025       111001930613      
111002054958       111002184514       111002310638       111002470477      
111002637247       111002820814       111003016902  

450078100

    450247929       464526516       111001054126       111001150268      
111001231752       111001312460       111001410289       111001510910      
111001602305       111001698210       111001810036       111001930635      
111002054970       111002184525       111002310649       111002470567      
111002637269       111002820993       111003016980  

450078175

    450247945       464535509       111001054137       111001150279      
111001231774       111001312471       111001410290       111001510921      
111001602316       111001698333       111001810058       111001930657      
111002054992       111002184536       111002310661       111002470589      
111002637416       111002821040       111003017048  

450078233

    450248091       464539394       111001054148       111001150291      
111001231796       111001312482       111001410302       111001510943      
111001602338       111001698355       111001810069       111001930668      
111002055049       111002184547       111002310728       111002470602      
111002637450       111002821084       111003017150  

450078241

    450248182       464543081       111001054159       111001150358      
111001231808       111001312572       111001410335       111001510987      
111001602349       111001698366       111001810070       111001930680      
111002055061       111002184569       111002310739       111002470770      
111002637461       111002821185       111003017284  

450078324

    450248224       464552090       111001054193       111001150369      
111001231820       111001312606       111001410346       111001511001      
111001602361       111001698399       111001810160       111001930691      
111002055094       111002184592       111002310829       111002470781      
111002637551       111002821208       111003017295  

450078555

    450248265       464554773       111001054205       111001150370      
111001231864       111001312617       111001410357       111001511056      
111001602372       111001698456       111001810216       111001930747      
111002055117       111002184604       111002310830       111002470916      
111002637595       111002821264       111003017318  

450078597

    450248406       464555325       111001054216       111001150381      
111001231875       111001312662       111001410380       111001511078      
111001602383       111001698489       111001810250       111001930781      
111002055195       111002184615       111002310885       111002470949      
111002637618       111002821354       111003017464  

450078639

    450248497       464559749       111001054227       111001150404      
111001231886       111001312673       111001410391       111001511090      
111001602394       111001698669       111001810272       111001930916      
111002055218       111002184637       111002310896       111002470994      
111002637630       111002821400       111003017598  

450078779

    450248562       464561117       111001054238       111001150415      
111001231943       111001312684       111001410414       111001511102      
111001602417       111001698782       111001810317       111001930949      
111002055229       111002184671       111002310908       111002471085      
111002637685       111002821488       111003017633  

450078860

    450248596       464561646       111001054249       111001150437      
111001231976       111001312707       111001410425       111001511146      
111001602428       111001698816       111001810328       111001930983      
111002055241       111002184761       111002310920       111002471120      
111002637742       111002821589       111003017701  

450078910

    450248604       464562107       111001054250       111001150460      
111001232023       111001312718       111001410436       111001511180      
111001602439       111001698861       111001810362       111001931030      
111002055252       111002184783       111002311066       111002471153      
111002637764       111002821635       111003017778  

450078993

    450248885       464570993       111001054272       111001150471      
111001232034       111001312729       111001410515       111001511225      
111001602473       111001698883       111001810373       111001931041      
111002055308       111002184806       111002311099       111002471232      
111002637821       111002821691       111003017790  

 

SCH-A-35



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450079009

    450248919       464571868       111001054294       111001150493      
111001232203       111001312730       111001410526       111001511247      
111001602495       111001698894       111001810384       111001931052      
111002055319       111002184828       111002311134       111002471344      
111002637843       111002821725       111003017824  

450079058

    450248976       464580216       111001054339       111001150516      
111001232258       111001312763       111001410537       111001511258      
111001602529       111001698940       111001810407       111001931085      
111002055331       111002184839       111002311213       111002471377      
111002637900       111002821781       111003017857  

450079157

    450249016       464583533       111001054351       111001150527      
111001232292       111001312785       111001410559       111001511269      
111001602574       111001698995       111001810531       111001931096      
111002055342       111002184840       111002311268       111002471401      
111002637922       111002821792       111003017958  

450079215

    450249099       464584309       111001054384       111001150538      
111001232326       111001312897       111001410560       111001511304      
111001602608       111001699008       111001810597       111001931175      
111002055353       111002184873       111002311280       111002471445      
111002638046       111002821848       111003017992  

450079231

    450249107       464589225       111001054407       111001150550      
111001232360       111001312909       111001410571       111001511315      
111001602619       111001699053       111001810621       111001931210      
111002055364       111002184974       111002311303       111002471524      
111002638079       111002821983       111003018016  

450079256

    450249115       464591221       111001054418       111001150594      
111001232405       111001312921       111001410582       111001511326      
111001602620       111001699064       111001810632       111001931254      
111002055375       111002184996       111002311336       111002471591      
111002638080       111002821994       111003018027  

450079371

    450249164       464591452       111001054441       111001150606      
111001232427       111001312932       111001410605       111001511337      
111001602631       111001699075       111001810643       111001931287      
111002055386       111002185032       111002311370       111002471614      
111002638103       111002822063       111003018072  

450079389

    450249214       464596576       111001054597       111001150617      
111001232438       111001312987       111001410616       111001511360      
111001602653       111001699086       111001810700       111001931298      
111002055397       111002185054       111002311381       111002471647      
111002638181       111002822085       111003018083  

450079405

    450249222       464596808       111001054610       111001150640      
111001232450       111001312998       111001410627       111001511393      
111001602664       111001699132       111001810755       111001931311      
111002055410       111002185144       111002311404       111002471658      
111002638192       111002822119       111003018230  

450079462

    450249263       464598028       111001054621       111001150651      
111001232461       111001313023       111001410638       111001511416      
111001602697       111001699154       111001810867       111001931355      
111002055421       111002185166       111002311426       111002471681      
111002638215       111002822175       111003018252  

450079470

    450249313       464606060       111001054665       111001150662      
111001232472       111001313034       111001410650       111001511438      
111001602721       111001699187       111001810924       111001931412      
111002055443       111002185223       111002311639       111002471782      
111002638226       111002822243       111003018409  

450079512

    450249362       464606359       111001054700       111001150673      
111001232494       111001313067       111001410661       111001511517      
111001602732       111001699222       111001810980       111001931423      
111002055454       111002185267       111002311662       111002471805      
111002638248       111002822311       111003018432  

450079611

    450249438       464608538       111001054722       111001150684      
111001232506       111001313089       111001410717       111001511528      
111001602743       111001699233       111001811004       111001931434      
111002055465       111002185403       111002311695       111002471827      
111002638316       111002822322       111003018443  

450079686

    450249487       464609783       111001054755       111001150695      
111001232528       111001313146       111001410728       111001511618      
111001602754       111001699312       111001811105       111001931467      
111002055487       111002185414       111002311718       111002471838      
111002638327       111002822333       111003018454  

450079769

    450249552       464613199       111001054777       111001150718      
111001232562       111001313168       111001410739       111001511641      
111001602765       111001699345       111001811149       111001931489      
111002055500       111002185526       111002311752       111002471861      
111002638406       111002822366       111003018487  

450079801

    450249610       464614072       111001054856       111001150730      
111001232595       111001313191       111001410740       111001511652      
111001602776       111001699356       111001811150       111001931524      
111002055511       111002185537       111002311774       111002471894      
111002638428       111002822412       111003018601  

450079835

    450249636       464614270       111001054913       111001150741      
111001232630       111001313203       111001410751       111001511674      
111001602787       111001699413       111001811183       111001931557      
111002055533       111002185605       111002311808       111002471939      
111002638440       111002822434       111003018634  

450079843

    450249651       464615608       111001054979       111001150752      
111001232652       111001313236       111001410762       111001511696      
111001602800       111001699514       111001811194       111001931568      
111002055555       111002185672       111002311820       111002471973      
111002638462       111002822557       111003018645  

450079900

    450249677       464625847       111001055026       111001150820      
111001232663       111001313247       111001410784       111001511720      
111001602811       111001699547       111001811228       111001931580      
111002055566       111002185694       111002311864       111002471995      
111002638529       111002822647       111003018690  

450079934

    450249685       464628163       111001055059       111001150831      
111001232696       111001313258       111001410795       111001511742      
111001602822       111001699558       111001811239       111001931625      
111002055588       111002185728       111002311875       111002472008      
111002638574       111002822669       111003018858  

450080023

    450249701       464629062       111001055071       111001150910      
111001232719       111001313281       111001410818       111001511775      
111001602833       111001699569       111001811240       111001931636      
111002055599       111002185751       111002311910       111002472042      
111002638619       111002822692       111003018869  

450080098

    450249719       464629120       111001055105       111001150987      
111001232775       111001313292       111001410830       111001511786      
111001602844       111001699637       111001811284       111001931669      
111002055601       111002185762       111002311921       111002472064      
111002638653       111002822737       111003018870  

450080106

    450249982       464630730       111001055116       111001151001      
111001232786       111001313304       111001410841       111001511809      
111001602855       111001699659       111001811329       111001931681      
111002055612       111002185919       111002311943       111002472075      
111002638664       111002822759       111003018926  

450080122

    450250014       464633882       111001055150       111001151034      
111001232797       111001313326       111001410852       111001511810      
111001602866       111001699660       111001811363       111001931704      
111002055623       111002185920       111002311965       111002472176      
111002638709       111002822793       111003018959  

450080189

    450250022       464636240       111001055161       111001151045      
111001232821       111001313337       111001410874       111001511832      
111001602877       111001699682       111001811374       111001931771      
111002055645       111002185986       111002312001       111002472211      
111002638765       111002822906       111003018960  

450080213

    450250071       464642032       111001055352       111001151056      
111001232865       111001313360       111001410885       111001511843      
111001602888       111001699693       111001811408       111001931805      
111002055656       111002186022       111002312045       111002472266      
111002638776       111002822917       111003018971  

450080288

    450250097       464642057       111001055374       111001151090      
111001232898       111001313371       111001410919       111001511854      
111001602899       111001699705       111001811442       111001931861      
111002055667       111002186055       111002312056       111002472288      
111002638822       111002822928       111003019028  

450080312

    450250139       464642990       111001055486       111001151102      
111001232900       111001313382       111001410931       111001511865      
111001602901       111001699738       111001811475       111001931917      
111002055689       111002186099       111002312067       111002472299      
111002638866       111002822962       111003019073  

450080353

    450250147       464644558       111001055510       111001151113      
111001232911       111001313427       111001410942       111001511898      
111001602912       111001699783       111001811497       111001931962      
111002055690       111002186112       111002312089       111002472367      
111002638945       111002822984       111003019242  

450080445

    450250204       464645068       111001055521       111001151124      
111001232922       111001313449       111001410953       111001511900      
111001602934       111001699840       111001811521       111001932020      
111002055713       111002186178       111002312102       111002472378      
111002638956       111002823132       111003019264  

450080452

    450250238       464645191       111001055532       111001151157      
111001232955       111001313461       111001410975       111001511933      
111001602945       111001699862       111001811543       111001932031      
111002055724       111002186189       111002312203       111002472389      
111002639148       111002823176       111003019332  

450080510

    450250287       464648567       111001055565       111001151191      
111001232966       111001313494       111001411000       111001511944      
111001602956       111001699895       111001811554       111001932053      
111002055746       111002186268       111002312258       111002472402      
111002639171       111002823211       111003019343  

450080536

    450250345       464650035       111001055576       111001151214      
111001233013       111001313607       111001411011       111001511966      
111001602967       111001699929       111001811644       111001932064      
111002055757       111002186279       111002312292       111002472479      
111002639250       111002823244       111003019398  

450080577

    450250402       464655943       111001055587       111001151225      
111001233024       111001313641       111001411022       111001511977      
111001602978       111001699996       111001811655       111001932109      
111002055779       111002186336       111002312326       111002472604      
111002639306       111002823299       111003019433  

450080593

    450250410       464657568       111001055633       111001151247      
111001233035       111001313652       111001411033       111001511988      
111001602990       111001700012       111001811688       111001932132      
111002055791       111002186358       111002312348       111002472637      
111002639317       111002823301       111003019455  

450080619

    450250436       464667062       111001055879       111001151258      
111001233046       111001313696       111001411044       111001511999      
111001603003       111001700023       111001811846       111001932187      
111002055814       111002186381       111002312359       111002472671      
111002639351       111002823389       111003019488  

450080650

    450250527       464668573       111001055880       111001151281      
111001233091       111001313720       111001411066       111001512002      
111001603014       111001700034       111001811857       111001932200      
111002055825       111002186426       111002312360       111002472772      
111002639485       111002823424       111003019534  

450080767

    450250535       464670041       111001055936       111001151292      
111001233103       111001313731       111001411077       111001512046      
111001603025       111001700078       111001811879       111001932222      
111002055836       111002186460       111002312450       111002472783      
111002639508       111002823435       111003019590  

450080783

    450250543       464673078       111001055947       111001151304      
111001233114       111001313742       111001411088       111001512057      
111001603036       111001700089       111001811903       111001932244      
111002055847       111002186493       111002312517       111002472828      
111002639542       111002823547       111003019691  

450080791

    450250568       464676642       111001055969       111001151326      
111001233147       111001313810       111001411099       111001512079      
111001603047       111001700157       111001811969       111001932255      
111002055858       111002186516       111002312551       111002472851      
111002639586       111002823592       111003019747  

450080833

    450250600       464678713       111001055992       111001151337      
111001233158       111001313854       111001411145       111001512125      
111001603058       111001700203       111001811970       111001932277      
111002056062       111002186752       111002312562       111002472884      
111002639610       111002823648       111003019770  

450081005

    450250618       464681485       111001056005       111001151348      
111001233169       111001313865       111001411156       111001512170      
111001603069       111001700270       111001811992       111001932288      
111002056129       111002186785       111002312573       111002472996      
111002639665       111002823671       111003019916  

450081021

    450250683       464683390       111001056072       111001151450      
111001233170       111001313876       111001411178       111001512192      
111001603070       111001700281       111001812027       111001932299      
111002056668       111002186808       111002312595       111002473010      
111002639788       111002823974       111003019949  

450081039

    450250717       464684927       111001056083       111001151461      
111001233192       111001313898       111001411189       111001512204      
111001603081       111001700337       111001812038       111001932301      
111002056680       111002186819       111002312618       111002473032      
111002639856       111002824010       111003019972  

450081054

    450250741       464685486       111001056094       111001151494      
111001233204       111001313911       111001411224       111001512237      
111001603092       111001700348       111001812050       111001932323      
111002056804       111002186831       111002312629       111002473065      
111002639968       111002824032       111003020042  

450081070

    450250782       464686047       111001056151       111001151539      
111001233237       111001313922       111001411279       111001512259      
111001603148       111001700359       111001812072       111001932334      
111002057041       111002186921       111002312630       111002473076      
111002640038       111002824065       111003020110  

450081195

    450250808       464687201       111001056195       111001151551      
111001233271       111001313944       111001411280       111001512260      
111001603171       111001700371       111001812139       111001932356      
111002057074       111002186976       111002312652       111002473098      
111002640083       111002824223       111003020200  

450081203

    450250816       464688100       111001056218       111001151584      
111001233305       111001313955       111001411325       111001512271      
111001603182       111001700382       111001812151       111001932367      
111002057300       111002187078       111002312663       111002473122      
111002640094       111002824267       111003020277  

450081211

    450250881       464691823       111001056229       111001151618      
111001233316       111001314024       111001411369       111001512293      
111001603193       111001700393       111001812173       111001932378      
111002057333       111002187113       111002312742       111002473234      
111002640229       111002824290       111003020288  

450081252

    450250915       464694330       111001056274       111001151641      
111001233327       111001314068       111001411370       111001512349      
111001603205       111001700416       111001812207       111001932389      
111002057344       111002187168       111002312753       111002473403      
111002640252       111002824380       111003020323  

450081344

    450250949       464710490       111001056319       111001151663      
111001233338       111001314181       111001411392       111001512350      
111001603227       111001700449       111001812218       111001932457      
111002057355       111002187203       111002312764       111002473470      
111002640285       111002824403       111003020334  

450081351

    450250956       464714336       111001056320       111001151854      
111001233349       111001314192       111001411426       111001512372      
111001603294       111001700450       111001812274       111001932479      
111002057726       111002187270       111002312810       111002473582      
111002640342       111002824436       111003020345  

450081419

    450250964       464716430       111001056331       111001151898      
111001233417       111001314248       111001411448       111001512406      
111001603340       111001700461       111001812285       111001932480      
111002057759       111002187359       111002312944       111002473616      
111002640410       111002824504       111003020389  

450081427

    450251145       464718261       111001056375       111001151900      
111001233462       111001314259       111001411459       111001512428      
111001603351       111001700517       111001812296       111001932491      
111002057805       111002187393       111002312966       111002473672      
111002640432       111002824560       111003020424  

450081435

    450251152       464723345       111001056410       111001151911      
111001233473       111001314260       111001411460       111001512439      
111001603395       111001700539       111001812308       111001932503      
111002057872       111002187416       111002313024       111002473706      
111002640443       111002824593       111003020435  

450081476

    450251202       464729185       111001056432       111001152046      
111001233495       111001314305       111001411482       111001512529      
111001603474       111001700584       111001812320       111001932536      
111002057951       111002187461       111002313035       111002473751      
111002640500       111002824672       111003020468  

450081526

    450251301       464730084       111001056454       111001152169      
111001233507       111001314338       111001411493       111001512530      
111001603485       111001700629       111001812331       111001932558      
111002058020       111002187618       111002313068       111002473762      
111002640533       111002824728       111003020491  

450081534

    450251350       464730183       111001056476       111001152181      
111001233518       111001314394       111001411505       111001512552      
111001603496       111001700641       111001812342       111001932604      
111002058031       111002187685       111002313080       111002473964      
111002640599       111002824740       111003020536  

450081567

    450251442       464735620       111001056498       111001152192      
111001233541       111001314406       111001411516       111001512574      
111001603553       111001700685       111001812353       111001932615      
111002058053       111002187708       111002313125       111002473975      
111002640667       111002824818       111003020569  

450081633

    450251491       464741933       111001056533       111001152215      
111001233563       111001314440       111001411538       111001512596      
111001603597       111001700719       111001812410       111001932671      
111002058110       111002187797       111002313147       111002473997      
111002640825       111002824830       111003020570  

450081690

    450251525       464743574       111001056544       111001152237      
111001233596       111001314462       111001411550       111001512619      
111001603609       111001700720       111001812432       111001932693      
111002058121       111002187854       111002313158       111002474000      
111002640836       111002825022       111003020637  

450081732

    450251582       464749126       111001056566       111001152282      
111001233619       111001314495       111001411561       111001512664      
111001603610       111001700742       111001812498       111001932705      
111002058132       111002187876       111002313170       111002474055      
111002640858       111002825077       111003020659  

450081781

    450251590       464749639       111001056623       111001152293      
111001233620       111001314507       111001411572       111001512675      
111001603632       111001700753       111001812533       111001932727      
111002058233       111002187887       111002313204       111002474246      
111002640959       111002825088       111003020682  

450081815

    450251608       464750231       111001056656       111001152338      
111001233642       111001314541       111001411583       111001512709      
111001603643       111001700786       111001812555       111001932749      
111002058390       111002187898       111002313215       111002474303      
111002640993       111002825099       111003020727  

450081856

    450251681       464755230       111001056689       111001152361      
111001233653       111001314596       111001411594       111001512710      
111001603676       111001700797       111001812566       111001932750      
111002058435       111002187911       111002313271       111002474369      
111002641028       111002825190       111003020750  

450081922

    450251699       464758150       111001056690       111001152394      
111001233664       111001314619       111001411606       111001512754      
111001603687       111001700809       111001812577       111001932772      
111002058558       111002187999       111002313361       111002474392      
111002641039       111002825257       111003020817  

450081930

    450251707       464759786       111001056702       111001152428      
111001233686       111001314620       111001411617       111001512776      
111001603698       111001700933       111001812601       111001932817      
111002058615       111002188002       111002313440       111002474437      
111002641051       111002825268       111003020851  

450082011

    450251723       464763572       111001056713       111001152473      
111001233709       111001314631       111001411639       111001512811      
111001603733       111001700944       111001812678       111001932828      
111002058659       111002188013       111002313473       111002474448      
111002641152       111002825280       111003020873  

450082037

    450251772       464763945       111001056746       111001152484      
111001233732       111001314642       111001411640       111001512822      
111001603766       111001700955       111001812689       111001932862      
111002058660       111002188024       111002313507       111002474505      
111002641174       111002825347       111003020930  

450082078

    450251814       464764224       111001056803       111001152495      
111001233743       111001314710       111001411651       111001512877      
111001603799       111001700999       111001812690       111001932873      
111002058750       111002188091       111002313518       111002474606      
111002641219       111002825448       111003020974  

450082102

    450251822       464773647       111001056814       111001152518      
111001233787       111001314721       111001411673       111001512899      
111001603812       111001701046       111001812724       111001932918      
111002058761       111002188125       111002313563       111002474628      
111002641253       111002825617       111003021009  

450082128

    450251848       464778661       111001056825       111001152552      
111001233798       111001314732       111001411684       111001512912      
111001603834       111001701068       111001812757       111001932996      
111002058806       111002188192       111002313620       111002474718      
111002641275       111002825639       111003021043  

450082136

    450251871       464781301       111001056836       111001152563      
111001233800       111001314743       111001411695       111001512934      
111001603856       111001701091       111001812768       111001933054      
111002058839       111002188316       111002313642       111002474729      
111002641309       111002825785       111003021100  

450082227

    450251954       464782291       111001056892       111001152631      
111001233822       111001314776       111001411707       111001512978      
111001603890       111001701114       111001812780       111001933100      
111002058840       111002188338       111002313653       111002474842      
111002641332       111002825796       111003021177  

450082235

    450251962       464782572       111001056904       111001152664      
111001233888       111001314798       111001411741       111001512990      
111001603913       111001701136       111001812803       111001933199      
111002059009       111002188462       111002313686       111002474875      
111002641387       111002825897       111003021302  

450082318

    450251988       464782978       111001056960       111001152686      
111001233923       111001314800       111001411763       111001513003      
111001603935       111001701170       111001812869       111001933223      
111002059098       111002188473       111002313710       111002474910      
111002641422       111002826001       111003021504  

450082391

    450252069       464783299       111001057006       111001152710      
111001234014       111001314822       111001411774       111001513025      
111001604004       111001701215       111001812881       111001933245      
111002059199       111002188518       111002313721       111002474921      
111002641455       111002826045       111003021627  

450082417

    450252119       464783976       111001057017       111001152798      
111001234036       111001314844       111001411785       111001513081      
111001604026       111001701316       111001812904       111001933267      
111002059313       111002188529       111002313743       111002474976      
111002641488       111002826056       111003021638  

450082508

    450252135       464784891       111001057040       111001152800      
111001234058       111001314866       111001411808       111001513104      
111001604048       111001701383       111001812993       111001933278      
111002059425       111002188552       111002313798       111002475034      
111002641499       111002826078       111003021740  

450082540

    450252184       464792274       111001057051       111001152844      
111001234092       111001314877       111001411842       111001513126      
111001604082       111001701428       111001813028       111001933289      
111002059447       111002188608       111002313811       111002475045      
111002641534       111002826102       111003021795  

450082599

    450252192       464796499       111001057073       111001152855      
111001234104       111001314888       111001411853       111001513148      
111001604116       111001701529       111001813084       111001933391      
111002059470       111002188620       111002313844       111002475067      
111002641589       111002826270       111003021807  

 

SCH-A-36



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450082698

    450252218       464798826       111001057084       111001152901      
111001234126       111001314899       111001411864       111001513238      
111001604127       111001701530       111001813118       111001933403      
111002059481       111002188653       111002313877       111002475078      
111002641590       111002826304       111003021896  

450082755

    450252283       464801752       111001057095       111001152967      
111001234137       111001314923       111001411875       111001513283      
111001604194       111001701563       111001813286       111001933470      
111002059571       111002188675       111002313888       111002475089      
111002641635       111002826348       111003021908  

450082813

    450252366       464802206       111001057107       111001152978      
111001234148       111001314956       111001411886       111001513373      
111001604228       111001701585       111001813310       111001933504      
111002059638       111002188833       111002313899       111002475090      
111002641646       111002826371       111003021997  

450082870

    450252374       464804483       111001057141       111001153058      
111001234160       111001314978       111001411897       111001513395      
111001604239       111001701596       111001813332       111001933537      
111002059661       111002188877       111002313912       111002475124      
111002641657       111002826595       111003022044  

450082896

    450252416       464813930       111001057185       111001153070      
111001234182       111001314989       111001411909       111001513452      
111001604251       111001701619       111001813343       111001933560      
111002059672       111002188899       111002313956       111002475157      
111002641679       111002826630       111003022112  

450082938

    450252457       464814631       111001057310       111001153081      
111001234205       111001315014       111001411910       111001513485      
111001604273       111001701631       111001813387       111001933571      
111002059706       111002188901       111002313989       111002475180      
111002641680       111002826663       111003022167  

450083001

    450252481       464816701       111001057343       111001153104      
111001234250       111001315047       111001411998       111001513520      
111001604295       111001701675       111001813400       111001933582      
111002059728       111002188934       111002314014       111002475225      
111002641691       111002826696       111003022246  

450083035

    450252515       464817360       111001057365       111001153115      
111001234261       111001315070       111001412146       111001513531      
111001604385       111001701697       111001813422       111001933593      
111002059762       111002188945       111002314070       111002475247      
111002641747       111002826753       111003022303  

450083100

    450252564       464819556       111001057376       111001153126      
111001234283       111001315081       111001412281       111001513586      
111001604396       111001701709       111001813444       111001933605      
111002059807       111002189003       111002314092       111002475270      
111002641781       111002826764       111003022358  

450083134

    450252614       464820679       111001057747       111001153148      
111001234306       111001315092       111001412337       111001513801      
111001604420       111001701710       111001813477       111001933650      
111002059852       111002189036       111002314104       111002475281      
111002641859       111002826786       111003022516  

450083167

    450252747       464823020       111001057792       111001153159      
111001234384       111001315104       111001412382       111001513878      
111001604600       111001701743       111001813488       111001933661      
111002059986       111002189058       111002314148       111002475315      
111002641882       111002826832       111003022561  

450083191

    450252754       464826510       111001057859       111001153160      
111001234395       111001315148       111001412449       111001513889      
111001604622       111001701787       111001813534       111001933672      
111002060023       111002189081       111002314159       111002475360      
111002641893       111002826898       111003022594  

450083225

    450252770       464826924       111001057882       111001153227      
111001234418       111001315160       111001412483       111001513890      
111001604644       111001701798       111001813578       111001933717      
111002060089       111002189126       111002314182       111002475405      
111002641972       111002826933       111003022606  

450083233

    450252788       464831536       111001057916       111001153340      
111001234429       111001315182       111001412540       111001513913      
111001604655       111001701800       111001813589       111001933740      
111002060090       111002189137       111002314193       111002475427      
111002642052       111002827068       111003022639  

450083241

    450252812       464832450       111001057949       111001153351      
111001234430       111001315205       111001412551       111001513924      
111001604666       111001701866       111001813602       111001933762      
111002060135       111002189193       111002314205       111002475506      
111002642063       111002827091       111003022640  

450083258

    450252820       464835974       111001057972       111001153362      
111001234553       111001315216       111001412618       111001513968      
111001604701       111001701888       111001813613       111001933773      
111002060326       111002189272       111002314216       111002475584      
111002642085       111002827103       111003022684  

450083316

    450252879       464836527       111001058018       111001153407      
111001234564       111001315227       111001412641       111001513979      
111001604712       111001701923       111001813657       111001933784      
111002060494       111002189317       111002314227       111002475629      
111002642175       111002827114       111003022695  

450083332

    450252952       464836907       111001058041       111001153441      
111001234597       111001315261       111001412652       111001514004      
111001604723       111001701934       111001813668       111001933908      
111002060607       111002189384       111002314238       111002475708      
111002642210       111002827125       111003022707  

450083357

    450253026       464837681       111001058120       111001153452      
111001234609       111001315283       111001412720       111001514026      
111001604734       111001701967       111001813679       111001933942      
111002060641       111002189430       111002314250       111002475753      
111002642232       111002827158       111003022763  

450083464

    450253109       464838119       111001058254       111001153463      
111001234610       111001315340       111001412731       111001514037      
111001604756       111001702137       111001813714       111001933975      
111002060685       111002189485       111002314283       111002475786      
111002642298       111002827383       111003022774  

450083530

    450253133       464845452       111001058265       111001153508      
111001234654       111001315362       111001412810       111001514060      
111001604789       111001702238       111001813758       111001933997      
111002060720       111002189508       111002314351       111002475865      
111002642300       111002827394       111003022831  

450083613

    450253158       464858943       111001058276       111001153575      
111001234665       111001315384       111001412876       111001514093      
111001604790       111001702261       111001813792       111001934000      
111002060753       111002189542       111002314373       111002476013      
111002642311       111002827406       111003022853  

450083654

    450253174       464861269       111001058300       111001153597      
111001234687       111001315508       111001412887       111001514105      
111001604802       111001702283       111001813815       111001934112      
111002060775       111002189553       111002314452       111002476024      
111002642322       111002827462       111003022943  

450083688

    450253216       464864669       111001058333       111001153609      
111001234698       111001315531       111001412922       111001514116      
111001604857       111001702317       111001813837       111001934156      
111002060977       111002189597       111002314508       111002476046      
111002642333       111002827495       111003022976  

450083712

    450253273       464867340       111001058388       111001153610      
111001234700       111001315553       111001413002       111001514138      
111001604879       111001702339       111001813905       111001934190      
111002061024       111002189609       111002314519       111002476103      
111002642388       111002827620       111003022987  

450083811

    450253299       464867407       111001058399       111001153621      
111001234711       111001315564       111001413057       111001514150      
111001604891       111001702340       111001813961       111001934224      
111002061125       111002189687       111002314531       111002476170      
111002642399       111002827642       111003023090  

450083886

    450253380       464872779       111001058434       111001153654      
111001234744       111001315586       111001413068       111001514161      
111001604903       111001702351       111001813994       111001934268      
111002061169       111002189698       111002314665       111002476204      
111002642434       111002827664       111003023146  

450084074

    450253406       464873801       111001058456       111001153687      
111001234766       111001315597       111001413091       111001514194      
111001604958       111001702373       111001814007       111001934291      
111002061215       111002189700       111002314687       111002476282      
111002642445       111002827743       111003023236  

450084124

    450253414       464875491       111001058489       111001153698      
111001234777       111001315609       111001413169       111001514217      
111001604970       111001702395       111001814074       111001934303      
111002061237       111002189788       111002314698       111002476327      
111002642478       111002827765       111003023304  

450084157

    450253422       464876051       111001058513       111001153700      
111001234788       111001315766       111001413215       111001514228      
111001605049       111001702407       111001814108       111001934325      
111002061259       111002189845       111002314711       111002476406      
111002642513       111002827855       111003023315  

450084173

    450253448       464880525       111001058524       111001153744      
111001234801       111001315788       111001413350       111001514262      
111001605061       111001702418       111001814131       111001934370      
111002061316       111002189890       111002314722       111002476428      
111002642535       111002828384       111003023405  

450084272

    450253505       464892405       111001058546       111001153801      
111001234812       111001315812       111001413383       111001514295      
111001605094       111001702429       111001814142       111001934381      
111002061350       111002189913       111002314766       111002476439      
111002642546       111002828531       111003023450  

450084280

    450253547       464899095       111001058557       111001153980      
111001234834       111001315845       111001413417       111001514307      
111001605106       111001702441       111001814153       111001934460      
111002061541       111002190083       111002314777       111002476529      
111002642557       111002828564       111003023472  

450084314

    450253661       464906445       111001058568       111001154015      
111001234845       111001315867       111001413428       111001514341      
111001605139       111001702474       111001814333       111001934505      
111002061552       111002190151       111002314801       111002476620      
111002642579       111002828621       111003023506  

450084330

    450253695       464917145       111001058591       111001154048      
111001234867       111001315878       111001413507       111001514363      
111001605162       111001702496       111001814355       111001934549      
111002061574       111002190173       111002314834       111002476642      
111002642580       111002828654       111003023528  

450084355

    450253737       464918481       111001058647       111001154059      
111001234902       111001315902       111001413518       111001514408      
111001605173       111001702564       111001814366       111001934572      
111002061608       111002190184       111002314856       111002476697      
111002642591       111002828665       111003023540  

450084397

    450253786       464919893       111001058669       111001154149      
111001234913       111001315935       111001413530       111001514419      
111001605195       111001702586       111001814377       111001934583      
111002061619       111002190218       111002314867       111002476709      
111002642603       111002828744       111003023618  

450084447

    450253794       464932482       111001058704       111001154172      
111001234946       111001315957       111001413574       111001514475      
111001605229       111001702621       111001814401       111001934594      
111002061642       111002190229       111002314913       111002476754      
111002642614       111002828766       111003023810  

450084462

    450253851       464932797       111001058759       111001154194      
111001234979       111001315968       111001413596       111001514543      
111001605241       111001702676       111001814423       111001934606      
111002061686       111002190296       111002314979       111002476833      
111002642625       111002828812       111003023843  

450084504

    450253885       464939081       111001058771       111001154228      
111001234980       111001315980       111001413608       111001514600      
111001605252       111001702698       111001814524       111001934628      
111002061721       111002190397       111002315105       111002476901      
111002642647       111002828823       111003023887  

450084629

    450253901       464950047       111001058782       111001154239      
111001234991       111001315991       111001413833       111001514655      
111001605285       111001702700       111001814568       111001934651      
111002061754       111002190409       111002315127       111002476934      
111002642658       111002828867       111003024024  

450084694

    450253919       464952639       111001058838       111001154273      
111001235004       111001316037       111001413877       111001514699      
111001605308       111001702755       111001814580       111001934673      
111002061844       111002190443       111002315138       111002477003      
111002642670       111002829071       111003024035  

450084769

    450253943       464955988       111001058850       111001154284      
111001235059       111001316048       111001413923       111001514701      
111001605320       111001702788       111001814636       111001934684      
111002061855       111002190454       111002315149       111002477036      
111002642681       111002829150       111003024046  

450084785

    450253976       464959063       111001058883       111001154330      
111001235071       111001316059       111001413945       111001514767      
111001605375       111001702823       111001814692       111001934718      
111002061956       111002190498       111002315161       111002477104      
111002642704       111002829239       111003024103  

450084835

    450253984       464961275       111001058894       111001154341      
111001235082       111001316071       111001413990       111001514778      
111001605432       111001702845       111001814715       111001934730      
111002062047       111002190500       111002315206       111002477126      
111002642726       111002829240       111003024147  

450084868

    450254032       464974682       111001058917       111001154352      
111001235093       111001316082       111001414047       111001514790      
111001605476       111001702856       111001814850       111001934741      
111002062058       111002190533       111002315341       111002477137      
111002642737       111002829251       111003024169  

450084926

    450254123       464976539       111001058928       111001154396      
111001235105       111001316093       111001414069       111001514824      
111001605511       111001702878       111001814894       111001934808      
111002062069       111002190555       111002315352       111002477160      
111002642748       111002829262       111003024271  

450084967

    450254263       464980804       111001058951       111001154431      
111001235127       111001316150       111001414070       111001514857      
111001605544       111001702889       111001814928       111001934831      
111002062159       111002190566       111002315385       111002477182      
111002642759       111002829330       111003024305  

450085071

    450254297       464982222       111001058995       111001154453      
111001235149       111001316194       111001414092       111001514880      
111001605566       111001702890       111001814984       111001934886      
111002062193       111002190588       111002315396       111002477205      
111002642771       111002829408       111003024338  

450085188

    450254313       464983725       111001059019       111001154475      
111001235161       111001316206       111001414159       111001514903      
111001605588       111001702913       111001815053       111001934897      
111002062227       111002190634       111002315475       111002477317      
111002642793       111002829442       111003024361  

450085196

    450254594       464987379       111001059020       111001154509      
111001235194       111001316217       111001414160       111001514914      
111001605599       111001702924       111001815086       111001934909      
111002062351       111002190678       111002315543       111002477339      
111002642805       111002829521       111003024473  

450085204

    450254719       464990746       111001059031       111001154510      
111001235206       111001316239       111001414171       111001514936      
111001605601       111001702946       111001815132       111001934910      
111002062373       111002190689       111002315598       111002477351      
111002642838       111002829576       111003024507  

450085220

    450254750       464991256       111001059042       111001154521      
111001235217       111001316240       111001414193       111001514947      
111001605623       111001702979       111001815165       111001934998      
111002062395       111002190690       111002315644       111002477373      
111002642849       111002829611       111003024574  

450085238

    450254826       464994425       111001059053       111001154532      
111001235228       111001316251       111001414261       111001515016      
111001605713       111001702980       111001815176       111001935001      
111002062519       111002190713       111002315655       111002477407      
111002642850       111002829666       111003024709  

450085253

    450254925       464997410       111001059132       111001154543      
111001235273       111001316273       111001414283       111001515027      
111001605746       111001703060       111001815187       111001935012      
111002062597       111002190735       111002315723       111002477430      
111002642872       111002829756       111003024710  

450085345

    450254933       464999879       111001059154       111001154554      
111001235295       111001316318       111001414340       111001515050      
111001605791       111001703138       111001815200       111001935067      
111002062621       111002190746       111002315756       111002477485      
111002642894       111002829789       111003024855  

450085402

    450254974       465017176       111001059187       111001154565      
111001235307       111001316329       111001414542       111001515117      
111001605836       111001703149       111001815222       111001935124      
111002062643       111002190768       111002315778       111002477496      
111002642906       111002829857       111003024934  

450085451

    450255039       465022960       111001059200       111001154576      
111001235318       111001316330       111001414575       111001515151      
111001605847       111001703217       111001815244       111001935135      
111002062665       111002190779       111002315789       111002477519      
111002642917       111002829947       111003024945  

450085477

    450255112       465031995       111001059222       111001154598      
111001235329       111001316352       111001414597       111001515207      
111001605858       111001703228       111001815301       111001935146      
111002062700       111002190814       111002315790       111002477575      
111002642940       111002830130       111003025003  

450085485

    450255146       465036382       111001059244       111001154622      
111001235374       111001316385       111001414632       111001515218      
111001605881       111001703295       111001815323       111001935180      
111002062755       111002190870       111002315846       111002477654      
111002642951       111002830297       111003025081  

450085527

    450255260       465036440       111001059255       111001154655      
111001235396       111001316396       111001414665       111001515241      
111001605892       111001703329       111001815345       111001935191      
111002062812       111002190892       111002315857       111002477676      
111002642962       111002830321       111003025126  

450085535

    450255302       465043032       111001059266       111001154677      
111001235408       111001316408       111001414676       111001515252      
111001605971       111001703352       111001815402       111001935247      
111002062902       111002190926       111002315891       111002477687      
111002642973       111002830770       111003025160  

450085543

    450255310       465048213       111001059288       111001154723      
111001235442       111001316453       111001414722       111001515319      
111001605993       111001703420       111001815525       111001935270      
111002062913       111002191040       111002315903       111002477700      
111002642984       111002830781       111003025250  

450085568

    450255393       465050508       111001059299       111001154734      
111001235453       111001316475       111001414733       111001515331      
111001606040       111001703464       111001815581       111001935281      
111002062980       111002191084       111002315970       111002477845      
111002642995       111002830792       111003025294  

450085576

    450255476       465053627       111001059356       111001154745      
111001235464       111001316486       111001414823       111001515342      
111001606051       111001703486       111001815604       111001935292      
111002063060       111002191141       111002315981       111002477867      
111002643019       111002830804       111003025339  

450085584

    450255484       465055887       111001059367       111001154767      
111001235475       111001316554       111001414878       111001515364      
111001606062       111001703509       111001815806       111001935315      
111002063071       111002191185       111002316016       111002477979      
111002643020       111002830815       111003025474  

450085600

    450255492       465056935       111001059503       111001154789      
111001235486       111001316587       111001414889       111001515375      
111001606118       111001703521       111001815828       111001935326      
111002063093       111002191220       111002316027       111002478004      
111002643031       111002830837       111003025531  

450085642

    450255583       465058733       111001059514       111001154790      
111001235497       111001316622       111001414890       111001515432      
111001606129       111001703611       111001815840       111001935337      
111002063116       111002191231       111002316049       111002478026      
111002643053       111002830905       111003025632  

450085774

    450255625       465065522       111001059558       111001154824      
111001235565       111001316644       111001414935       111001515476      
111001606185       111001703633       111001815895       111001935359      
111002063138       111002191242       111002316128       111002478059      
111002643064       111002830950       111003025665  

450085808

    450255658       465066264       111001059592       111001154846      
111001235587       111001316655       111001414979       111001515487      
111001606208       111001703644       111001815918       111001935405      
111002063149       111002191310       111002316140       111002478105      
111002643075       111002830994       111003025902  

450085857

    450255666       465073583       111001059604       111001154868      
111001235600       111001316666       111001415150       111001515498      
111001606242       111001703655       111001815930       111001935416      
111002063161       111002191411       111002316184       111002478138      
111002643097       111002831018       111003026161  

450085865

    450255757       465074425       111001059615       111001154925      
111001235611       111001316699       111001415172       111001515500      
111001606253       111001703677       111001815952       111001935449      
111002063194       111002191433       111002316241       111002478150      
111002643109       111002831142       111003026172  

450085881

    450255807       465075125       111001059637       111001154969      
111001235622       111001316701       111001415206       111001515533      
111001606275       111001703699       111001815974       111001935494      
111002063284       111002191477       111002316353       111002478217      
111002643110       111002831265       111003026217  

450085972

    450255831       465077477       111001059716       111001154970      
111001235712       111001316745       111001415239       111001515612      
111001606310       111001703701       111001815985       111001935506      
111002063352       111002191501       111002316364       111002478240      
111002643121       111002831276       111003026329  

450085980

    450255849       465077980       111001059727       111001155027      
111001235723       111001316778       111001415262       111001515634      
111001606376       111001703712       111001816009       111001935517      
111002063396       111002191523       111002316410       111002478284      
111002643143       111002831344       111003026352  

450086012

    450255914       465079465       111001059738       111001155049      
111001235734       111001316789       111001415374       111001515645      
111001606398       111001703745       111001816223       111001935539      
111002063431       111002191578       111002316465       111002478318      
111002643154       111002831434       111003026385  

450086020

    450255989       465079697       111001059772       111001155050      
111001235756       111001316813       111001415420       111001515656      
111001606411       111001703756       111001816302       111001935540      
111002063532       111002191624       111002316522       111002478509      
111002643165       111002831445       111003026521  

450086251

    450256045       465081404       111001059783       111001155083      
111001235767       111001316824       111001415532       111001515690      
111001606444       111001703778       111001816357       111001935562      
111002063611       111002191679       111002316544       111002478521      
111002643176       111002831467       111003026622  

450086335

    450256086       465084044       111001059794       111001155094      
111001235790       111001316835       111001415565       111001515892      
111001606455       111001703789       111001816379       111001935595      
111002063633       111002191703       111002316588       111002478532      
111002643187       111002831478       111003026633  

450086368

    450256144       465088227       111001059817       111001155106      
111001235824       111001316846       111001415633       111001515904      
111001606545       111001703813       111001816425       111001935674      
111002063666       111002191725       111002316599       111002478666      
111002643222       111002831490       111003026723  

450086475

    450256151       465088383       111001059839       111001155353      
111001235857       111001316857       111001415644       111001515948      
111001606635       111001703824       111001816515       111001935696      
111002063712       111002191747       111002316623       111002478745      
111002643233       111002831658       111003026745  

 

SCH-A-37



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450086491

    450256169       465089399       111001059862       111001155364      
111001235879       111001316868       111001415688       111001515959      
111001606736       111001703868       111001816559       111001935719      
111002063790       111002191758       111002316656       111002478767      
111002643244       111002831760       111003026756  

450086566

    450256243       465094258       111001059974       111001155375      
111001235880       111001316879       111001415734       111001515960      
111001606747       111001703879       111001816627       111001935731      
111002063835       111002191983       111002316690       111002478778      
111002643266       111002831805       111003026846  

450086590

    450256300       465094662       111001060000       111001155397      
111001235891       111001316880       111001415790       111001515993      
111001606758       111001703880       111001816661       111001935764      
111002063857       111002191994       111002316779       111002478824      
111002643277       111002831816       111003026857  

450086624

    450256383       465094837       111001060044       111001155409      
111001235903       111001316903       111001415802       111001516017      
111001606769       111001704005       111001816683       111001935843      
111002063891       111002192085       111002316791       111002478846      
111002643288       111002831850       111003026936  

450086665

    450256417       465095073       111001060066       111001155410      
111001235914       111001316936       111001415813       111001516039      
111001606859       111001704016       111001816694       111001935865      
111002063914       111002192096       111002316803       111002478903      
111002643299       111002831894       111003026992  

450086681

    450256490       465097764       111001060101       111001155421      
111001235925       111001317117       111001415891       111001516062      
111001606893       111001704038       111001816706       111001935887      
111002063925       111002192131       111002316825       111002478925      
111002643301       111002831962       111003027094  

450086699

    450256516       465099042       111001060156       111001155432      
111001235958       111001317128       111001415936       111001516073      
111001606949       111001704061       111001816762       111001935944      
111002063958       111002192210       111002316881       111002478947      
111002643312       111002832008       111003027173  

450086798

    450256581       465100600       111001060189       111001155443      
111001235969       111001317173       111001415947       111001516084      
111001606950       111001704072       111001816830       111001935977      
111002063969       111002192243       111002316971       111002478981      
111002643323       111002832064       111003027252  

450086897

    450256664       465105682       111001060190       111001155476      
111001235992       111001317195       111001415970       111001516141      
111001607029       111001704094       111001816841       111001936013      
111002064016       111002192254       111002317006       111002479005      
111002643334       111002832086       111003027274  

450087051

    450256680       465105872       111001060213       111001155487      
111001236016       111001317252       111001415981       111001516152      
111001607041       111001704106       111001816874       111001936024      
111002064027       111002192322       111002317017       111002479083      
111002643367       111002832109       111003027533  

450087218

    450256789       465109544       111001060246       111001155498      
111001236038       111001317319       111001415992       111001516163      
111001607052       111001704151       111001816997       111001936046      
111002064072       111002192344       111002317174       111002479106      
111002643389       111002832176       111003027634  

450087226

    450256839       465109882       111001060279       111001155511      
111001236050       111001317353       111001416016       111001516196      
111001607063       111001704162       111001817033       111001936057      
111002064139       111002192355       111002317208       111002479229      
111002643390       111002832211       111003027768  

450087457

    450256847       465111078       111001060280       111001155522      
111001236061       111001317375       111001416027       111001516219      
111001607074       111001704173       111001817189       111001936068      
111002064140       111002192366       111002317231       111002479296      
111002643402       111002832288       111003027892  

450087465

    450256862       465115467       111001060347       111001155533      
111001236072       111001317443       111001416061       111001516220      
111001607096       111001704184       111001817325       111001936080      
111002064230       111002192401       111002317264       111002479319      
111002643413       111002832301       111003027904  

450087507

    450256888       465115830       111001060369       111001155588      
111001236083       111001317487       111001416072       111001516231      
111001607119       111001704207       111001817336       111001936169      
111002064285       111002192423       111002317400       111002479353      
111002643446       111002832334       111003027915  

450087531

    450257092       465117281       111001060370       111001155599      
111001236106       111001317498       111001416083       111001516242      
111001607164       111001704252       111001817369       111001936237      
111002064331       111002192434       111002317477       111002479397      
111002643468       111002832446       111003027948  

450087606

    450257142       465121028       111001060381       111001155612      
111001236139       111001317511       111001416106       111001516275      
111001607186       111001704263       111001817415       111001936259      
111002064421       111002192445       111002317512       111002479409      
111002643479       111002832479       111003028006  

450087648

    450257167       465124899       111001060460       111001155678      
111001236173       111001317533       111001416139       111001516309      
111001607197       111001704274       111001817493       111001936271      
111002064443       111002192490       111002317556       111002479454      
111002643480       111002832525       111003028129  

450087671

    450257266       465127587       111001060471       111001155689      
111001236207       111001317544       111001416140       111001516354      
111001607209       111001704285       111001817516       111001936305      
111002064577       111002192524       111002317567       111002479465      
111002643491       111002832536       111003028130  

450087689

    450257340       465132793       111001060482       111001155690      
111001236274       111001317588       111001416151       111001516365      
111001607232       111001704296       111001817561       111001936316      
111002064599       111002192546       111002317679       111002479511      
111002643503       111002832581       111003028220  

450087721

    450257415       465134203       111001060516       111001155702      
111001236285       111001317599       111001416162       111001516398      
111001607298       111001704308       111001817628       111001936327      
111002064601       111002192557       111002317680       111002479522      
111002643514       111002832637       111003028264  

450087747

    450257423       465134211       111001060538       111001155735      
111001236296       111001317612       111001416207       111001516400      
111001607311       111001704320       111001817695       111001936439      
111002064667       111002192568       111002317769       111002479533      
111002643525       111002832671       111003028297  

450087788

    450257431       465135036       111001060549       111001155746      
111001236308       111001317656       111001416229       111001516411      
111001607333       111001704331       111001817707       111001936484      
111002064746       111002192636       111002317826       111002479601      
111002643558       111002832705       111003028499  

450087838

    450257456       465135648       111001060550       111001155757      
111001236319       111001317667       111001416230       111001516433      
111001607388       111001704353       111001817763       111001936518      
111002064757       111002192647       111002317859       111002479690      
111002643581       111002832716       111003028545  

450087846

    450257472       465135671       111001060583       111001155803      
111001236320       111001317689       111001416252       111001516444      
111001607445       111001704386       111001817774       111001936541      
111002064780       111002192670       111002317860       111002479746      
111002643659       111002832750       111003028556  

450087853

    450257506       465136547       111001060594       111001155814      
111001236342       111001317690       111001416263       111001516501      
111001607456       111001704397       111001817796       111001936596      
111002064959       111002192681       111002317916       111002479791      
111002643839       111002832794       111003028613  

450087945

    450257555       465138154       111001060651       111001155870      
111001236364       111001317746       111001416296       111001516589      
111001607467       111001704476       111001817820       111001936642      
111002064960       111002192737       111002317927       111002479814      
111002643895       111002832840       111003028624  

450087952

    450257571       465139327       111001060662       111001155892      
111001236409       111001317779       111001416308       111001516590      
111001607489       111001704487       111001817831       111001936732      
111002064993       111002192793       111002318108       111002480029      
111002643941       111002832862       111003028657  

450088026

    450257662       465140408       111001060718       111001155904      
111001236421       111001317869       111001416410       111001516602      
111001607546       111001704522       111001817842       111001936743      
111002065028       111002192805       111002318153       111002480052      
111002644032       111002832873       111003028994  

450088067

    450257670       465142511       111001060741       111001155915      
111001236454       111001317926       111001416454       111001516646      
111001607579       111001704544       111001817864       111001936765      
111002065051       111002192872       111002318333       111002480085      
111002644087       111002832907       111003029018  

450088141

    450257696       465144335       111001060796       111001155937      
111001236487       111001317937       111001416498       111001516714      
111001607591       111001704566       111001817909       111001936787      
111002065073       111002192917       111002318388       111002480096      
111002644177       111002832930       111003029041  

450088166

    450257712       465148005       111001060831       111001155959      
111001236500       111001317948       111001416500       111001516747      
111001607603       111001704588       111001817965       111001936798      
111002065107       111002192984       111002318401       111002480209      
111002644223       111002832941       111003029142  

450088182

    450257746       465148963       111001060853       111001155982      
111001236511       111001317960       111001416544       111001516758      
111001607614       111001704601       111001818023       111001936800      
111002065130       111002193008       111002318557       111002480287      
111002644234       111002833009       111003029254  

450088273

    450257787       465156727       111001060886       111001156017      
111001236533       111001317982       111001416555       111001516769      
111001607625       111001704612       111001818089       111001936822      
111002065152       111002193020       111002318614       111002480298      
111002644290       111002833076       111003029265  

450088299

    450257829       465158327       111001060897       111001156073      
111001236555       111001318006       111001416601       111001516770      
111001607647       111001704634       111001818090       111001936833      
111002065163       111002193053       111002318748       111002480377      
111002644302       111002833087       111003029388  

450088380

    450257928       465159424       111001060909       111001156084      
111001236599       111001318051       111001416623       111001516804      
111001607669       111001704645       111001818124       111001936855      
111002065220       111002193121       111002318759       111002480445      
111002644593       111002833144       111003029399  

450088570

    450257993       465164119       111001060910       111001156095      
111001236601       111001318062       111001416634       111001516815      
111001607670       111001704656       111001818225       111001936866      
111002065365       111002193154       111002318760       111002480456      
111002644627       111002833234       111003029614  

450088604

    450258009       465164275       111001060932       111001156118      
111001236612       111001318084       111001416645       111001516882      
111001607704       111001704791       111001818236       111001936877      
111002065398       111002193198       111002318805       111002480546      
111002644683       111002833256       111003029704  

450088661

    450258017       465168672       111001060943       111001156163      
111001236623       111001318118       111001416689       111001516893      
111001607715       111001704847       111001818247       111001936912      
111002065422       111002193312       111002318838       111002480557      
111002644717       111002833302       111003029726  

450088695

    450258140       465171593       111001060954       111001156196      
111001236645       111001318174       111001416702       111001516916      
111001607759       111001704881       111001818258       111001936923      
111002065433       111002193390       111002318850       111002480670      
111002644795       111002833346       111003029816  

450088786

    450258389       465174084       111001060965       111001156264      
111001236678       111001318185       111001416713       111001516927      
111001607760       111001704904       111001818269       111001936967      
111002065466       111002193413       111002318894       111002480681      
111002644863       111002833414       111003029827  

450088836

    450258413       465179067       111001060976       111001156286      
111001236690       111001318242       111001416768       111001516949      
111001607782       111001704926       111001818292       111001937036      
111002065477       111002193468       111002318906       111002480748      
111002644874       111002833425       111003029939  

450088869

    450258512       465181998       111001060987       111001156297      
111001236702       111001318309       111001416869       111001516972      
111001607793       111001705006       111001818304       111001937047      
111002065556       111002193480       111002318939       111002480759      
111002645088       111002833458       111003029973  

450088927

    450258611       465182301       111001060998       111001156310      
111001236724       111001318310       111001416892       111001517029      
111001607805       111001705017       111001818315       111001937058      
111002065567       111002193547       111002319008       111002480894      
111002645235       111002833469       111003030010  

450088992

    450258686       465184166       111001061012       111001156422      
111001236735       111001318343       111001416915       111001517041      
111001607838       111001705039       111001818326       111001937069      
111002065635       111002193558       111002319020       111002480995      
111002645325       111002833481       111003030032  

450089008

    450258702       465184174       111001061023       111001156488      
111001236746       111001318365       111001416937       111001517085      
111001607872       111001705040       111001818337       111001937070      
111002065679       111002193637       111002319042       111002481008      
111002645437       111002833504       111003030076  

450089057

    450258710       465189207       111001061056       111001156499      
111001236768       111001318387       111001416948       111001517197      
111001607883       111001705051       111001818382       111001937081      
111002065758       111002193682       111002319086       111002481031      
111002645448       111002833560       111003030166  

450089065

    450258769       465191260       111001061078       111001156501      
111001236814       111001318398       111001416993       111001517232      
111001607940       111001705073       111001818393       111001937148      
111002065826       111002193705       111002319132       111002481097      
111002645459       111002833582       111003030188  

450089107

    450258793       465192532       111001061135       111001156545      
111001236825       111001318411       111001417040       111001517243      
111001607951       111001705084       111001818405       111001937160      
111002065837       111002193750       111002319154       111002481255      
111002645460       111002833627       111003030223  

450089123

    450258884       465194892       111001061146       111001156556      
111001236836       111001318433       111001417051       111001517265      
111001607973       111001705095       111001818416       111001937193      
111002065871       111002193794       111002319176       111002481266      
111002645527       111002833650       111003030302  

450089289

    450258975       465195675       111001061157       111001156567      
111001236847       111001318444       111001417174       111001517300      
111001607995       111001705107       111001818427       111001937216      
111002065893       111002193817       111002319200       111002481367      
111002645617       111002833672       111003030379  

450089362

    450259064       465196293       111001061168       111001156590      
111001236858       111001318466       111001417196       111001517322      
111001608031       111001705118       111001818438       111001937227      
111002065927       111002193828       111002319211       111002481390      
111002645707       111002833717       111003030504  

450089479

    450259080       465201150       111001061180       111001156635      
111001236869       111001318512       111001417231       111001517344      
111001608064       111001705129       111001818449       111001937261      
111002065949       111002193840       111002319244       111002481402      
111002645718       111002833728       111003030548  

450089487

    450259130       465203461       111001061191       111001156646      
111001236904       111001318523       111001417242       111001517377      
111001608097       111001705208       111001818461       111001937272      
111002066030       111002193851       111002319288       111002481424      
111002645729       111002833739       111003030560  

450089586

    450259155       465205094       111001061203       111001156657      
111001236915       111001318602       111001417264       111001517412      
111001608200       111001705231       111001818472       111001937294      
111002066041       111002193862       111002319367       111002481503      
111002645796       111002833908       111003030571  

450089644

    450259171       465206563       111001061236       111001156679      
111001236937       111001318624       111001417309       111001517434      
111001608244       111001705253       111001818483       111001937306      
111002066052       111002193873       111002319378       111002481604      
111002645808       111002833931       111003030605  

450089669

    450259239       465207611       111001061247       111001156691      
111001236948       111001318646       111001417332       111001517467      
111001608312       111001705309       111001818494       111001937328      
111002066120       111002193895       111002319435       111002481660      
111002645886       111002833964       111003030627  

450089834

    450259296       465208312       111001061258       111001156736      
111001236960       111001318657       111001417387       111001517478      
111001608334       111001705310       111001818506       111001937362      
111002066153       111002193918       111002319457       111002481671      
111002645897       111002833986       111003030650  

450089867

    450259395       465209724       111001061281       111001156747      
111001236971       111001318714       111001417400       111001517524      
111001608345       111001705321       111001818517       111001937395      
111002066164       111002193929       111002319468       111002481761      
111002645909       111002834000       111003030694  

450089883

    450259593       465209732       111001061326       111001156769      
111001236993       111001318781       111001417422       111001517535      
111001608356       111001705354       111001818539       111001937418      
111002066186       111002193941       111002319480       111002481794      
111002645965       111002834033       111003030807  

450089966

    450259627       465210755       111001061337       111001156770      
111001237006       111001318804       111001417499       111001517647      
111001608525       111001705365       111001818540       111001937452      
111002066209       111002193963       111002319491       111002481884      
111002645976       111002834055       111003030841  

450090014

    450259650       465211142       111001061360       111001156792      
111001237039       111001318949       111001417512       111001517681      
111001608547       111001705387       111001818551       111001937463      
111002066210       111002193996       111002319547       111002482009      
111002646056       111002834066       111003030852  

450090071

    450259668       465213080       111001061371       111001156815      
111001237040       111001319007       111001417523       111001517692      
111001608637       111001705433       111001818562       111001937474      
111002066221       111002194021       111002319604       111002482087      
111002646090       111002834112       111003030942  

450090097

    450259676       465217461       111001061382       111001156826      
111001237051       111001319018       111001417545       111001517771      
111001608660       111001705477       111001818573       111001937519      
111002066254       111002194087       111002319615       111002482100      
111002646191       111002834123       111003031011  

450090105

    450259726       465217586       111001061405       111001156848      
111001237062       111001319052       111001417602       111001517827      
111001608682       111001705512       111001818584       111001937597      
111002066265       111002194111       111002319648       111002482133      
111002646236       111002834134       111003031044  

450090113

    450259817       465225258       111001061416       111001156860      
111001237073       111001319120       111001417613       111001517838      
111001608693       111001705545       111001818595       111001937610      
111002066276       111002194133       111002319659       111002482256      
111002646258       111002834224       111003031224  

450090121

    450259874       465228526       111001061427       111001156882      
111001237084       111001319131       111001417624       111001517849      
111001608705       111001705556       111001818618       111001937676      
111002066287       111002194144       111002319682       111002482267      
111002646270       111002834370       111003031257  

450090154

    450259882       465231918       111001061438       111001156905      
111001237107       111001319153       111001417635       111001517883      
111001608727       111001705567       111001818629       111001937687      
111002066322       111002194188       111002319716       111002482289      
111002646337       111002834415       111003031280  

450090204

    450259981       465232700       111001061450       111001156927      
111001237141       111001319164       111001417736       111001517917      
111001608772       111001705589       111001818630       111001937711      
111002066366       111002194212       111002319794       111002482290      
111002646371       111002834459       111003031303  

450090253

    450259999       465232973       111001061483       111001156938      
111001237163       111001319221       111001417781       111001517939      
111001608817       111001705613       111001818663       111001937722      
111002066423       111002194278       111002319828       111002482447      
111002646438       111002834516       111003031460  

450090279

    450260054       465238491       111001061494       111001156949      
111001237174       111001319287       111001417815       111001517973      
111001608851       111001705635       111001818674       111001937733      
111002066445       111002194290       111002319839       111002482469      
111002646528       111002834550       111003031516  

450090378

    450260062       465240067       111001061517       111001156950      
111001237185       111001319300       111001417826       111001518132      
111001608862       111001705680       111001818685       111001937755      
111002066456       111002194302       111002319907       111002482515      
111002646551       111002834639       111003031527  

450090386

    450260120       465240505       111001061618       111001156983      
111001237196       111001319344       111001417837       111001518143      
111001608884       111001705714       111001818731       111001937799      
111002066579       111002194357       111002319930       111002482537      
111002646584       111002834651       111003031628  

450090519

    450260146       465240711       111001061630       111001157221      
111001237219       111001319355       111001417859       111001518176      
111001608895       111001705725       111001818742       111001937801      
111002066591       111002194368       111002319952       111002482548      
111002646618       111002834684       111003031662  

450090709

    450260179       465242048       111001061696       111001157232      
111001237242       111001319366       111001417860       111001518187      
111001608907       111001705792       111001818753       111001937834      
111002066603       111002194380       111002319985       111002482582      
111002646719       111002834853       111003031673  

450090774

    450260203       465246858       111001061708       111001157243      
111001237253       111001319388       111001417871       111001518244      
111001608963       111001705826       111001818764       111001937890      
111002066636       111002194391       111002320011       111002482627      
111002646775       111002835034       111003031763  

450090816

    450260252       465247823       111001061719       111001157276      
111001237275       111001319399       111001417916       111001518266      
111001609010       111001705837       111001818797       111001937968      
111002066805       111002194403       111002320112       111002482638      
111002646809       111002835078       111003031853  

450090824

    450260294       465248409       111001061731       111001157287      
111001237297       111001319434       111001417950       111001518299      
111001609021       111001705859       111001818810       111001937991      
111002066849       111002194414       111002320145       111002482728      
111002646843       111002835168       111003031932  

450090832

    450260302       465249274       111001061753       111001157298      
111001237310       111001319490       111001417972       111001518323      
111001609043       111001705860       111001818821       111001938004      
111002066861       111002194425       111002320156       111002482739      
111002646876       111002835179       111003031976  

450090840

    450260344       465257251       111001061764       111001157333      
111001237354       111001319513       111001417994       111001518390      
111001609054       111001705893       111001818832       111001938060      
111002066894       111002194447       111002320213       111002482740      
111002646887       111002835269       111003032012  

450090881

    450260385       465261121       111001061775       111001157344      
111001237365       111001319535       111001418007       111001518413      
111001609065       111001705927       111001818865       111001938082      
111002066917       111002194469       111002320369       111002482807      
111002646898       111002835281       111003032067  

 

SCH-A-38



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450090980

    450260518       465261733       111001061821       111001157377      
111001237387       111001319557       111001418018       111001518479      
111001609087       111001705949       111001818876       111001938093      
111002066951       111002194492       111002320381       111002482818      
111002646900       111002835315       111003032124  

450090998

    450260534       465269140       111001061843       111001157412      
111001237398       111001319579       111001418041       111001518491      
111001609098       111001705950       111001818887       111001938149      
111002067019       111002194504       111002320392       111002482852      
111002647079       111002835393       111003032146  

450091004

    450260542       465271211       111001061865       111001157489      
111001237400       111001319625       111001418063       111001518514      
111001609100       111001705972       111001818911       111001938240      
111002067020       111002194515       111002320404       111002482896      
111002647125       111002835416       111003032236  

450091038

    450260591       465272110       111001061876       111001157490      
111001237411       111001319658       111001418074       111001518525      
111001609144       111001705994       111001818922       111001938307      
111002067042       111002194593       111002320527       111002482997      
111002647147       111002835449       111003032304  

450091103

    450260625       465277077       111001061898       111001157524      
111001237422       111001319669       111001418108       111001518536      
111001609155       111001706007       111001818933       111001938318      
111002067064       111002194605       111002320640       111002483022      
111002647158       111002835629       111003032450  

450091160

    450260633       465278224       111001061900       111001157535      
111001237444       111001319692       111001418153       111001518569      
111001609201       111001706018       111001818944       111001938420      
111002067075       111002194627       111002320651       111002483044      
111002647282       111002835663       111003032461  

450091210

    450260757       465281103       111001061955       111001157580      
111001237455       111001319726       111001418186       111001518626      
111001609234       111001706029       111001818955       111001938565      
111002067121       111002194638       111002320718       111002483123      
111002647327       111002835719       111003032483  

450091236

    450260856       465282614       111001062080       111001157636      
111001237466       111001319737       111001418197       111001518659      
111001609256       111001706030       111001818966       111001938587      
111002067176       111002194661       111002320729       111002483190      
111002647350       111002835810       111003032539  

450091277

    450260872       465283349       111001062091       111001157669      
111001237512       111001319771       111001418221       111001518693      
111001609278       111001706041       111001819002       111001938600      
111002067187       111002194672       111002320774       111002483257      
111002647361       111002835821       111003032652  

450091319

    450260898       465285716       111001062114       111001157692      
111001237534       111001319782       111001418300       111001518727      
111001609290       111001706063       111001819013       111001938622      
111002067277       111002194694       111002320820       111002483268      
111002647372       111002835876       111003032685  

450091343

    450260922       465288611       111001062136       111001157704      
111001237545       111001319850       111001418333       111001518761      
111001609357       111001706085       111001819024       111001938666      
111002067301       111002194706       111002320831       111002483404      
111002647428       111002835887       111003032900  

450091376

    450260963       465289270       111001062158       111001157715      
111001237556       111001319883       111001418355       111001518783      
111001609380       111001706096       111001819035       111001938701      
111002067334       111002194717       111002320842       111002483460      
111002647473       111002835977       111003032944  

450091392

    450261094       465293116       111001062170       111001157748      
111001237567       111001319939       111001418434       111001518817      
111001609391       111001706142       111001819046       111001938723      
111002067356       111002194728       111002320886       111002483538      
111002647507       111002836024       111003032966  

450091400

    450261185       465293207       111001062237       111001157760      
111001237578       111001319940       111001418445       111001518840      
111001609403       111001706175       111001819057       111001938767      
111002067457       111002194762       111002320954       111002483606      
111002647653       111002836057       111003032988  

450091426

    450261227       465293843       111001062271       111001157771      
111001237613       111001319973       111001418467       111001518851      
111001609414       111001706210       111001819068       111001938802      
111002067479       111002194773       111002321001       111002483628      
111002647709       111002836125       111003033103  

450091467

    450261250       465294205       111001062293       111001157805      
111001237624       111001319984       111001418478       111001518895      
111001609447       111001706300       111001819079       111001938824      
111002067491       111002194795       111002321023       111002483639      
111002647743       111002836158       111003033181  

450091491

    450261292       465300051       111001062316       111001157861      
111001237646       111001320010       111001418489       111001518918      
111001609458       111001706322       111001819091       111001938846      
111002067525       111002194841       111002321034       111002483651      
111002647877       111002836170       111003033226  

450091632

    450261342       465302545       111001062327       111001157883      
111001237679       111001320043       111001418490       111001518929      
111001609481       111001706344       111001819103       111001938857      
111002067570       111002194863       111002321102       111002483695      
111002647901       111002836237       111003033293  

450091665

    450261417       465302693       111001062394       111001157894      
111001237747       111001320076       111001418524       111001518930      
111001609504       111001706355       111001819125       111001938891      
111002067626       111002194874       111002321191       111002483707      
111002647923       111002836259       111003033305  

450091715

    450261557       465303782       111001062417       111001157906      
111001237758       111001320122       111001418546       111001518996      
111001609515       111001706366       111001819136       111001938936      
111002067648       111002194896       111002321203       111002483729      
111002647945       111002836260       111003033350  

450091749

    450261607       465320596       111001062428       111001157917      
111001237893       111001320144       111001418603       111001519009      
111001609526       111001706377       111001819158       111001938947      
111002067660       111002194908       111002321214       111002483741      
111002647967       111002836372       111003033439  

450091764

    450261656       465321040       111001062440       111001157928      
111001237905       111001320177       111001418647       111001519010      
111001609559       111001706401       111001819169       111001938958      
111002067738       111002194920       111002321258       111002483976      
111002648069       111002836439       111003033440  

450091772

    450261664       465324325       111001062473       111001157939      
111001237916       111001320212       111001418669       111001519065      
111001609627       111001706412       111001819170       111001938969      
111002067794       111002194953       111002321269       111002484012      
111002648070       111002836462       111003033462  

450091780

    450261755       465328201       111001062495       111001157973      
111001237949       111001320346       111001418681       111001519076      
111001609683       111001706434       111001819181       111001938970      
111002067806       111002194975       111002321348       111002484179      
111002648081       111002836530       111003033530  

450091848

    450261771       465330389       111001062507       111001157984      
111001237972       111001320357       111001418748       111001519087      
111001609751       111001706489       111001819192       111001938992      
111002067817       111002194986       111002321359       111002484225      
111002648148       111002836574       111003033664  

450091855

    450261805       465332039       111001062529       111001158019      
111001237983       111001320379       111001418759       111001519155      
111001609784       111001706502       111001819204       111001939016      
111002067839       111002194997       111002321371       111002484304      
111002648250       111002836585       111003033675  

450091863

    450261839       465334803       111001062541       111001158042      
111001237994       111001320436       111001418782       111001519188      
111001609818       111001706524       111001819215       111001939027      
111002067895       111002195000       111002321382       111002484315      
111002648463       111002836608       111003033787  

450091889

    450261896       465339935       111001062552       111001158064      
111001238007       111001320447       111001418816       111001519201      
111001609841       111001706591       111001819226       111001939050      
111002067918       111002195011       111002321416       111002484360      
111002648519       111002836619       111003033811  

450091970

    450261904       465342319       111001062563       111001158086      
111001238029       111001320481       111001418838       111001519256      
111001609863       111001706647       111001819237       111001939061      
111002067930       111002195033       111002321595       111002484405      
111002648531       111002836653       111003033844  

450092002

    450261946       465348613       111001062574       111001158121      
111001238030       111001320504       111001418850       111001519267      
111001609896       111001706658       111001819248       111001939072      
111002067952       111002195055       111002321607       111002484449      
111002648632       111002836664       111003033978  

450092119

    450262050       465349090       111001062585       111001158143      
111001238041       111001320515       111001418861       111001519313      
111001609931       111001706670       111001819259       111001939094      
111002067974       111002195066       111002321618       111002484472      
111002648812       111002836743       111003034036  

450092135

    450262183       465351948       111001062596       111001158200      
111001238052       111001320560       111001418872       111001519346      
111001609986       111001706715       111001819271       111001939151      
111002068010       111002195088       111002321629       111002484506      
111002648845       111002836844       111003034069  

450092143

    450262225       465355535       111001062620       111001158255      
111001238074       111001320616       111001418906       111001519379      
111001609997       111001706737       111001819282       111001939252      
111002068043       111002195112       111002321641       111002484742      
111002648890       111002836899       111003034115  

450092218

    450262233       465357002       111001062675       111001158288      
111001238096       111001320706       111001418928       111001519425      
111001610012       111001706748       111001819293       111001939331      
111002068065       111002195134       111002321731       111002484786      
111002648913       111002836901       111003034407  

450092226

    450262274       465358166       111001062686       111001158301      
111001238119       111001320717       111001418951       111001519447      
111001610023       111001706759       111001819316       111001939353      
111002068087       111002195178       111002321786       111002484797      
111002648979       111002836912       111003034418  

450092309

    450262357       465358737       111001062709       111001158334      
111001238131       111001320728       111001418962       111001519458      
111001610045       111001706782       111001819327       111001939364      
111002068111       111002195190       111002321832       111002484865      
111002648991       111002836923       111003034430  

450092358

    450262373       465360345       111001062710       111001158356      
111001238153       111001320829       111001418984       111001519492      
111001610056       111001706805       111001819338       111001939375      
111002068122       111002195202       111002321922       111002484887      
111002649127       111002836956       111003034519  

450092390

    450262415       465363380       111001062754       111001158367      
111001238175       111001320874       111001419019       111001519548      
111001610067       111001706827       111001819349       111001939386      
111002068133       111002195235       111002321933       111002484900      
111002649206       111002836989       111003034531  

450092416

    450262530       465365518       111001062765       111001158389      
111001238210       111001320896       111001419031       111001519571      
111001610089       111001706894       111001819383       111001939397      
111002068177       111002195268       111002322079       111002484944      
111002649307       111002836990       111003034700  

450092465

    450262555       465372365       111001062776       111001158390      
111001238243       111001320920       111001419075       111001519582      
111001610102       111001706951       111001819406       111001939409      
111002068188       111002195279       111002322091       111002485024      
111002649329       111002837003       111003034711  

450092473

    450262563       465383073       111001062800       111001158413      
111001238254       111001320931       111001419097       111001519605      
111001610135       111001706962       111001819417       111001939410      
111002068201       111002195291       111002322114       111002485091      
111002649543       111002837036       111003034744  

450092515

    450262571       465388940       111001062844       111001158424      
111001238276       111001321011       111001419154       111001519616      
111001610146       111001706984       111001819440       111001939454      
111002068223       111002195303       111002322125       111002485114      
111002649611       111002837069       111003034856  

450092549

    450262597       465394781       111001062866       111001158446      
111001238287       111001321033       111001419211       111001519638      
111001610168       111001707019       111001819495       111001939476      
111002068245       111002195314       111002322136       111002485136      
111002649666       111002837081       111003034878  

450092564

    450262845       465415883       111001062899       111001158468      
111001238300       111001321101       111001419244       111001519650      
111001610179       111001707020       111001819541       111001939487      
111002068267       111002195336       111002322147       111002485181      
111002649701       111002837092       111003034935  

450092572

    450262852       465447159       111001062956       111001158491      
111001238333       111001321123       111001419266       111001519683      
111001610191       111001707031       111001819631       111001939522      
111002068289       111002195370       111002322169       111002485248      
111002649789       111002837137       111003035015  

450092705

    450262878       465447241       111001062967       111001158503      
111001238344       111001321167       111001419299       111001519706      
111001610203       111001707064       111001819732       111001939533      
111002068368       111002195381       111002322170       111002485316      
111002649824       111002837182       111003035026  

450092887

    450262886       465447993       111001062978       111001158514      
111001238366       111001321178       111001419468       111001519740      
111001610236       111001707075       111001819800       111001939566      
111002068379       111002195392       111002322215       111002485327      
111002649835       111002837193       111003035048  

450092903

    450262928       465460269       111001063047       111001158558      
111001238401       111001321189       111001419479       111001519751      
111001610247       111001707097       111001819811       111001939588      
111002068380       111002195404       111002322237       111002485394      
111002649981       111002837205       111003035059  

450092945

    450262944       465461911       111001063058       111001158570      
111001238412       111001321190       111001419536       111001519795      
111001610269       111001707121       111001819822       111001939599      
111002068458       111002195415       111002322293       111002485417      
111002650107       111002837216       111003035071  

450092986

    450263124       465462349       111001063070       111001158581      
111001238423       111001321202       111001419569       111001519829      
111001610348       111001707132       111001819833       111001939623      
111002068751       111002195437       111002322383       111002485439      
111002650118       111002837227       111003035172  

450093208

    450263231       465470433       111001063081       111001158604      
111001238456       111001321224       111001419570       111001520001      
111001610371       111001707176       111001819866       111001939634      
111002068762       111002195448       111002322451       111002485440      
111002650163       111002837249       111003035240  

450093257

    450263280       465472082       111001063092       111001158615      
111001238467       111001321279       111001419592       111001520078      
111001610382       111001707187       111001819877       111001939645      
111002068807       111002195459       111002322462       111002485518      
111002650174       111002837283       111003035262  

450093265

    450263330       465477115       111001063159       111001158626      
111001238478       111001321314       111001419604       111001520113      
111001610449       111001707222       111001819888       111001939667      
111002068818       111002195460       111002322518       111002485530      
111002650219       111002837294       111003035329  

450093414

    450263371       465479301       111001063182       111001158659      
111001238490       111001321381       111001419727       111001520124      
111001610450       111001707266       111001819899       111001939678      
111002068885       111002195471       111002322529       111002485541      
111002650220       111002837317       111003035453  

450093430

    450263454       465480796       111001063205       111001158671      
111001238502       111001321426       111001419783       111001520146      
111001610472       111001707277       111001819912       111001939689      
111002068975       111002195493       111002322530       111002485596      
111002650275       111002837339       111003035532  

450093448

    450263520       465481034       111001063216       111001158682      
111001238513       111001321448       111001419840       111001520179      
111001610494       111001707288       111001819934       111001939690      
111002068986       111002195527       111002322563       111002485631      
111002650286       111002837351       111003035543  

450093463

    450263546       465481091       111001063227       111001158705      
111001238568       111001321460       111001419851       111001520191      
111001610506       111001707299       111001820059       111001939702      
111002069000       111002195549       111002322574       111002485686      
111002650398       111002837362       111003035644  

450093505

    450263579       465481315       111001063238       111001158716      
111001238580       111001321505       111001419862       111001520214      
111001610539       111001707345       111001820295       111001939713      
111002069022       111002195550       111002322620       111002485709      
111002650523       111002837384       111003035688  

450093588

    450263652       465481414       111001063294       111001158727      
111001238614       111001321606       111001419907       111001520236      
111001610573       111001707356       111001820363       111001939779      
111002069066       111002195561       111002322631       111002485800      
111002650534       111002837395       111003035723  

450093604

    450263777       465481521       111001063351       111001158738      
111001238636       111001321640       111001419918       111001520247      
111001610595       111001707378       111001820374       111001939825      
111002069077       111002195606       111002322686       111002485899      
111002650567       111002837418       111003035745  

450093638

    450263835       111000240616       111001063407       111001158750      
111001238647       111001321651       111001419952       111001520304      
111001610618       111001707390       111001820396       111001939836      
111002069123       111002195628       111002322721       111002485901      
111002650613       111002837441       111003035756  

450093679

    450263918       111000244317       111001063418       111001158761      
111001238658       111001321684       111001419963       111001520315      
111001610629       111001707435       111001820419       111001939870      
111002069291       111002195639       111002322822       111002485923      
111002650714       111002837452       111003036140  

450093695

    450263975       111000256354       111001063429       111001158806      
111001238670       111001321695       111001419985       111001520326      
111001610685       111001707457       111001820431       111001939915      
111002069303       111002195640       111002322877       111002485945      
111002650736       111002837463       111003036195  

450093711

    450263983       111000259863       111001063441       111001158817      
111001238692       111001321729       111001420000       111001520359      
111001610719       111001707480       111001820464       111001939926      
111002069347       111002195651       111002322888       111002486070      
111002650792       111002837474       111003036274  

450093885

    450264015       111000268177       111001063463       111001158895      
111001238715       111001321752       111001420077       111001520382      
111001610720       111001707491       111001820486       111001939960      
111002069369       111002195662       111002322899       111002486115      
111002650837       111002837542       111003036566  

450093901

    450264072       111000287998       111001063520       111001158929      
111001238872       111001321763       111001420099       111001520405      
111001610753       111001707503       111001820598       111001939971      
111002069381       111002195673       111002322956       111002486137      
111002650905       111002837564       111003036623  

450094016

    450264098       111000290093       111001063542       111001158985      
111001238894       111001321819       111001420112       111001520427      
111001610775       111001707514       111001820600       111001940018      
111002069415       111002195707       111002322978       111002486182      
111002650950       111002837586       111003036678  

450094040

    450264122       111000302211       111001063609       111001158996      
111001238906       111001321831       111001420178       111001520483      
111001610786       111001707547       111001820611       111001940041      
111002069549       111002195729       111002323014       111002486205      
111002650961       111002837621       111003036690  

450094123

    450264148       111000314135       111001063632       111001159043      
111001238917       111001321853       111001420190       111001520494      
111001610810       111001707558       111001820633       111001940096      
111002069561       111002195730       111002323025       111002486283      
111002651007       111002837643       111003036724  

450094156

    450264197       111000323797       111001063643       111001159087      
111001238928       111001321875       111001420224       111001520573      
111001610876       111001707569       111001820655       111001940120      
111002069583       111002195741       111002323058       111002486294      
111002651119       111002837665       111003036803  

450094255

    450264205       111000327746       111001063654       111001159122      
111001238939       111001321909       111001420235       111001520595      
111001610887       111001707570       111001820677       111001940142      
111002069640       111002195752       111002323104       111002486351      
111002651186       111002837700       111003036825  

450094263

    450264239       111000344789       111001063665       111001159133      
111001238940       111001321910       111001420268       111001520618      
111001610898       111001707581       111001820699       111001940186      
111002069651       111002195763       111002323193       111002486418      
111002651221       111002837722       111003036904  

450094438

    450264247       111000360721       111001063700       111001159155      
111001238962       111001321921       111001420291       111001520629      
111001610922       111001707648       111001820712       111001940197      
111002069684       111002195774       111002323216       111002486430      
111002651388       111002837766       111003036960  

450094446

    450264262       111000363049       111001063733       111001159166      
111001239008       111001321954       111001420358       111001520630      
111001610955       111001707659       111001820756       111001940221      
111002069695       111002195785       111002323261       111002486508      
111002651614       111002837777       111003036971  

450094479

    450264270       111000366637       111001063777       111001159177      
111001239019       111001322034       111001420392       111001520641      
111001611068       111001707671       111001820970       111001940243      
111002069707       111002195808       111002323463       111002486520      
111002651636       111002837812       111003037017  

450094594

    450264395       111000372285       111001063801       111001159188      
111001239031       111001322045       111001420404       111001520685      
111001611125       111001707682       111001821050       111001940254      
111002069730       111002195819       111002323519       111002486632      
111002651681       111002837823       111003037084  

450094602

    450264411       111000374333       111001063834       111001159199      
111001239064       111001322078       111001420471       111001520696      
111001611147       111001707727       111001821072       111001940276      
111002069752       111002195820       111002323531       111002486687      
111002651782       111002837834       111003037130  

450094651

    450264429       111000383412       111001063845       111001159212      
111001239075       111001322089       111001420482       111001520708      
111001611181       111001707738       111001821083       111001940287      
111002069808       111002195842       111002323621       111002486711      
111002651827       111002837856       111003037141  

450094735

    450264478       111000383984       111001063890       111001159223      
111001239086       111001322102       111001420516       111001520719      
111001611204       111001707783       111001821139       111001940300      
111002069819       111002196067       111002323643       111002486733      
111002651861       111002837867       111003037321  

450094750

    450264486       111000386673       111001063924       111001159234      
111001239165       111001322113       111001420550       111001520731      
111001611226       111001707794       111001821207       111001940311      
111002069842       111002196180       111002323654       111002486777      
111002651883       111002837878       111003037376  

450094776

    450264668       111000388844       111001064037       111001159245      
111001239200       111001322124       111001420583       111001520933      
111001611237       111001707806       111001821218       111001940322      
111002069853       111002196191       111002323665       111002486957      
111002651906       111002837890       111003037400  

 

SCH-A-39



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450094834

    450264684       111000392041       111001064060       111001159256      
111001239222       111001322135       111001420617       111001520944      
111001611259       111001707828       111001821241       111001940333      
111002069864       111002196203       111002323676       111002487059      
111002651940       111002837902       111003037488  

450094909

    450264775       111000394199       111001064093       111001159290      
111001239233       111001322168       111001420651       111001521002      
111001611271       111001707839       111001821252       111001940366      
111002069897       111002196214       111002323698       111002487093      
111002651951       111002837913       111003037826  

450094990

    450264791       111000394830       111001064127       111001159313      
111001239288       111001322179       111001420707       111001521024      
111001611305       111001707851       111001821263       111001940399      
111002069921       111002196225       111002323766       111002487206      
111002652008       111002837935       111003037848  

450095005

    450264817       111000399723       111001064149       111001159335      
111001239301       111001322236       111001420785       111001521035      
111001611316       111001707862       111001821285       111001940445      
111002069932       111002196247       111002323788       111002487295      
111002652019       111002837957       111003038085  

450095021

    450264932       111000399745       111001064194       111001159346      
111001239334       111001322247       111001420808       111001521068      
111001611327       111001707895       111001821296       111001940535      
111002070002       111002196269       111002323878       111002487420      
111002652200       111002837979       111003038108  

450095070

    450265111       111000400085       111001064228       111001159357      
111001239367       111001322270       111001420853       111001521079      
111001611349       111001707918       111001821319       111001940557      
111002070013       111002196281       111002323957       111002487598      
111002652244       111002838004       111003038120  

450095096

    450265145       111000404517       111001064239       111001159380      
111001239390       111001322292       111001420897       111001521091      
111001611350       111001707952       111001821375       111001940568      
111002070079       111002196292       111002324060       111002487699      
111002652266       111002838015       111003038232  

450095179

    450265178       111000406171       111001064284       111001159391      
111001239402       111001322304       111001420910       111001521204      
111001611417       111001707963       111001821409       111001940670      
111002070091       111002196337       111002324217       111002487745      
111002652301       111002838048       111003038377  

450095195

    450265186       111000409871       111001064295       111001159403      
111001239435       111001322348       111001421056       111001521215      
111001611428       111001707974       111001821410       111001940715      
111002070125       111002196360       111002324284       111002487891      
111002652367       111002838082       111003038434  

450095229

    450265277       111000411391       111001064307       111001159469      
111001239446       111001322359       111001421113       111001521248      
111001611439       111001707985       111001821421       111001940782      
111002070136       111002196427       111002324295       111002487947      
111002652378       111002838093       111003038478  

450095278

    450265368       111000411548       111001064374       111001159470      
111001239457       111001322371       111001421135       111001521282      
111001611440       111001708010       111001821432       111001940793      
111002070170       111002196438       111002324307       111002488106      
111002652402       111002838105       111003038591  

450095310

    450265434       111000413270       111001064442       111001159492      
111001239468       111001322382       111001421191       111001521338      
111001611451       111001708065       111001821454       111001940849      
111002070181       111002196450       111002324341       111002488140      
111002652457       111002838127       111003038771  

450095385

    450265475       111000423923       111001064453       111001159537      
111001239479       111001322438       111001421236       111001521361      
111001611495       111001708076       111001821476       111001940850      
111002070192       111002196472       111002324363       111002488173      
111002652536       111002838149       111003038805  

450095393

    450265483       111000424823       111001064486       111001159548      
111001239491       111001322449       111001421247       111001521372      
111001611518       111001708087       111001821544       111001940861      
111002070248       111002196483       111002324408       111002488274      
111002652558       111002838150       111003038850  

450095419

    450265517       111000426140       111001064532       111001159571      
111001239503       111001322450       111001421258       111001521451      
111001611529       111001708122       111001821599       111001940951      
111002070259       111002196494       111002324509       111002488319      
111002652570       111002838172       111003038883  

450095435

    450265574       111000430011       111001064576       111001159582      
111001239525       111001322494       111001421270       111001521473      
111001611541       111001708166       111001821601       111001940962      
111002070305       111002196528       111002324554       111002488511      
111002652581       111002838183       111003038917  

450095443

    450265582       111000435218       111001064587       111001159616      
111001239547       111001322528       111001421281       111001521495      
111001611585       111001708199       111001821634       111001940995      
111002070327       111002196573       111002324565       111002488533      
111002652682       111002838217       111003038984  

450095534

    450265632       111000436534       111001064600       111001159627      
111001239558       111001322584       111001421292       111001521507      
111001611642       111001708201       111001821645       111001941042      
111002070350       111002196595       111002324600       111002488555      
111002652750       111002838228       111003038995  

450095567

    450265657       111000436859       111001064611       111001159638      
111001239592       111001322595       111001421304       111001521518      
111001611653       111001708212       111001821678       111001941064      
111002070372       111002196629       111002324688       111002488667      
111002652794       111002838239       111003039064  

450095591

    450265681       111000436893       111001064655       111001159649      
111001239615       111001322618       111001421315       111001521585      
111001611664       111001708267       111001821757       111001941086      
111002070417       111002196630       111002324723       111002488724      
111002652817       111002838240       111003039086  

450095609

    450265806       111000440337       111001064666       111001159661      
111001239705       111001322629       111001421337       111001521608      
111001611709       111001708302       111001821768       111001941110      
111002070428       111002196641       111002324734       111002488870      
111002652918       111002838273       111003039154  

450095732

    450265939       111000440720       111001064699       111001159683      
111001239716       111001322663       111001421348       111001521619      
111001611787       111001708335       111001821780       111001941132      
111002070439       111002196663       111002324824       111002488881      
111002652929       111002838284       111003039200  

450095757

    450266044       111000441596       111001064712       111001159706      
111001239738       111001322685       111001421393       111001521653      
111001611912       111001708357       111001821825       111001941198      
111002070440       111002196696       111002324857       111002488971      
111002652930       111002838295       111003039266  

450095807

    450266143       111000442047       111001064734       111001159728      
111001239749       111001322696       111001421405       111001521664      
111001611923       111001708368       111001821869       111001941200      
111002070462       111002196719       111002324879       111002488993      
111002652952       111002838307       111003039288  

450095872

    450266150       111000448065       111001064790       111001159739      
111001239783       111001322731       111001421461       111001521697      
111001611945       111001708414       111001821915       111001941211      
111002070473       111002196742       111002324925       111002489118      
111002653010       111002838318       111003039323  

450095880

    450266192       111000448267       111001064802       111001159740      
111001239817       111001322742       111001421562       111001521754      
111001611967       111001708425       111001821948       111001941266      
111002070495       111002196809       111002324958       111002489141      
111002653021       111002838329       111003039345  

450095898

    450266242       111000448560       111001064824       111001159773      
111001239851       111001322753       111001421573       111001521776      
111001611989       111001708436       111001821959       111001941277      
111002070507       111002196821       111002324981       111002489208      
111002653098       111002838341       111003039356  

450095906

    450266333       111000450901       111001064857       111001159784      
111001239862       111001322786       111001421595       111001521787      
111001612003       111001708447       111001822039       111001941288      
111002070541       111002196854       111002325005       111002489286      
111002653100       111002838352       111003039402  

450095971

    450266374       111000455030       111001064868       111001159818      
111001239907       111001322809       111001421720       111001521811      
111001612025       111001708481       111001822084       111001941301      
111002070552       111002196876       111002325016       111002489297      
111002653133       111002838374       111003039413  

450095997

    450266408       111000457863       111001064879       111001159829      
111001239918       111001322810       111001421731       111001521822      
111001612036       111001708492       111001822095       111001941312      
111002070596       111002196887       111002325027       111002489321      
111002653289       111002838385       111003039570  

450096011

    450266440       111000460553       111001064903       111001159830      
111001240044       111001322821       111001421797       111001521833      
111001612081       111001708504       111001822129       111001941424      
111002070642       111002196898       111002325072       111002489411      
111002653379       111002838408       111003039604  

450096136

    450266515       111000463668       111001064925       111001159841      
111001240145       111001322832       111001421809       111001521866      
111001612137       111001708526       111001822141       111001941446      
111002070732       111002196900       111002325173       111002489466      
111002653391       111002838419       111003039660  

450096177

    450266606       111000464254       111001064936       111001159874      
111001240156       111001322843       111001421810       111001521899      
111001612193       111001708638       111001822185       111001941457      
111002070765       111002196955       111002325229       111002489578      
111002653425       111002838420       111003039772  

450096193

    450266630       111000469495       111001064947       111001159885      
111001240279       111001322854       111001421900       111001521901      
111001612227       111001708649       111001822219       111001941558      
111002070822       111002196966       111002325241       111002489613      
111002653436       111002838464       111003039806  

450096235

    450266689       111000478068       111001064970       111001159920      
111001240280       111001322887       111001421922       111001521912      
111001612249       111001708683       111001822253       111001941592      
111002070901       111002197013       111002325252       111002489668      
111002653537       111002838486       111003039851  

450096292

    450266705       111000478260       111001064981       111001159953      
111001240291       111001322898       111001421933       111001521934      
111001612294       111001708694       111001822286       111001941637      
111002070912       111002197024       111002325263       111002489714      
111002653638       111002838497       111003039862  

450096318

    450266762       111000482254       111001064992       111001159975      
111001240325       111001322922       111001421955       111001521967      
111001612306       111001708728       111001822310       111001941659      
111002070934       111002197068       111002325285       111002489736      
111002653650       111002838521       111003039884  

450096359

    450266770       111000484942       111001065027       111001159997      
111001240370       111001322944       111001422002       111001521990      
111001612317       111001708773       111001822332       111001941693      
111002070945       111002197103       111002325296       111002489758      
111002653751       111002838543       111003039918  

450096409

    450266788       111000485178       111001065038       111001160001      
111001240381       111001322955       111001422024       111001522047      
111001612328       111001708795       111001822343       111001941705      
111002070956       111002197125       111002325331       111002489882      
111002653773       111002838554       111003039929  

450096425

    450266812       111000491636       111001065072       111001160012      
111001240426       111001322966       111001422046       111001522137      
111001612340       111001708807       111001822365       111001941716      
111002070990       111002197181       111002325386       111002489972      
111002653896       111002838565       111003039985  

450096433

    450266820       111000493032       111001065083       111001160023      
111001240516       111001322999       111001422068       111001522160      
111001612351       111001708829       111001822387       111001941738      
111002071193       111002197204       111002325409       111002490031      
111002654077       111002838576       111003040044  

450096441

    450266853       111000494404       111001065094       111001160045      
111001240538       111001323002       111001422079       111001522193      
111001612395       111001708841       111001822398       111001941749      
111002071227       111002197226       111002325465       111002490042      
111002654303       111002838587       111003040235  

450096458

    450267034       111000495168       111001065151       111001160056      
111001240583       111001323046       111001422136       111001522238      
111001612418       111001708852       111001822400       111001941794      
111002071250       111002197237       111002325498       111002490176      
111002654336       111002838598       111003040291  

450096516

    450267083       111000495764       111001065162       111001160067      
111001240594       111001323068       111001422169       111001522250      
111001612430       111001708986       111001822433       111001941828      
111002071261       111002197305       111002325511       111002490211      
111002654437       111002838633       111003040369  

450096532

    450267109       111000496079       111001065195       111001160089      
111001240606       111001323226       111001422204       111001522261      
111001612441       111001709022       111001822444       111001941907      
111002071272       111002197316       111002325555       111002490222      
111002654460       111002838767       111003040370  

450096565

    450267133       111000498486       111001065230       111001160090      
111001240617       111001323248       111001422226       111001522272      
111001612452       111001709055       111001822455       111001941952      
111002071294       111002197372       111002325656       111002490367      
111002654505       111002838969       111003040381  

450096581

    450267141       111000499612       111001065252       111001160124      
111001240640       111001323260       111001422259       111001522306      
111001612508       111001709088       111001822477       111001942043      
111002071306       111002197406       111002325678       111002490402      
111002654527       111002839038       111003040471  

450096631

    450267174       111000499847       111001065274       111001160135      
111001240651       111001323305       111001422282       111001522317      
111001612519       111001709101       111001822488       111001942076      
111002071328       111002197428       111002325713       111002490457      
111002654549       111002839083       111003040617  

450096698

    450267208       111000504316       111001065331       111001160146      
111001240695       111001323316       111001422372       111001522328      
111001612531       111001709123       111001822534       111001942122      
111002071340       111002197473       111002325724       111002490547      
111002654617       111002839094       111003040695  

450096706

    450267232       111000504473       111001065342       111001160157      
111001240718       111001323350       111001422451       111001522351      
111001612553       111001709145       111001822578       111001942144      
111002071474       111002197518       111002325757       111002490772      
111002654730       111002839117       111003040730  

450096946

    450267349       111000509816       111001065353       111001160168      
111001240752       111001323372       111001422619       111001522418      
111001612564       111001709156       111001822680       111001942155      
111002071519       111002197529       111002325791       111002490817      
111002654831       111002839128       111003040763  

450097167

    450267398       111000511167       111001065364       111001160191      
111001240763       111001323406       111001422620       111001522430      
111001612575       111001709189       111001822691       111001942166      
111002071542       111002197552       111002325803       111002490884      
111002654842       111002839139       111003040819  

450097175

    450267471       111000511651       111001065375       111001160203      
111001240774       111001323439       111001422631       111001522452      
111001612610       111001709202       111001822714       111001942177      
111002071586       111002197732       111002325847       111002490952      
111002654954       111002839241       111003040853  

450097225

    450267505       111000519570       111001065421       111001160214      
111001240808       111001323484       111001422710       111001522496      
111001612665       111001709213       111001822736       111001942199      
111002071610       111002197743       111002325869       111002490985      
111002654976       111002839353       111003040864  

450097274

    450267547       111000522451       111001065454       111001160236      
111001240886       111001323495       111001422732       111001522508      
111001612687       111001709224       111001822781       111001942267      
111002071654       111002197776       111002325881       111002491212      
111002655001       111002839410       111003040943  

450097282

    450267562       111000527434       111001065465       111001160247      
111001240909       111001323507       111001422776       111001522519      
111001612711       111001709257       111001822848       111001942278      
111002071665       111002197787       111002325959       111002491256      
111002655078       111002839555       111003041023  

450097324

    450267612       111000531608       111001065476       111001160269      
111001240921       111001323529       111001422833       111001522520      
111001612744       111001709268       111001822860       111001942368      
111002071698       111002197822       111002325982       111002491267      
111002655135       111002839623       111003041225  

450097340

    450267679       111000533363       111001065487       111001160281      
111001240965       111001323541       111001422877       111001522542      
111001612755       111001709279       111001822882       111001942379      
111002071711       111002197934       111002325993       111002491289      
111002655168       111002839724       111003041449  

450097381

    450267687       111000533723       111001065500       111001160315      
111001240976       111001323552       111001422934       111001522553      
111001612766       111001709303       111001822949       111001942414      
111002071733       111002197989       111002326006       111002491368      
111002655179       111002839768       111003041517  

450097431

    450267711       111000540776       111001065522       111001160337      
111001240998       111001323585       111001423036       111001522564      
111001612777       111001709325       111001822983       111001942469      
111002071777       111002198003       111002326017       111002491379      
111002655225       111002839803       111003041528  

450097480

    450267729       111000545827       111001065612       111001160393      
111001241034       111001323596       111001423058       111001522575      
111001612788       111001709336       111001823108       111001942537      
111002071788       111002198081       111002326028       111002491436      
111002655258       111002839869       111003041595  

450097613

    450267745       111000550261       111001065656       111001160483      
111001241045       111001323620       111001423069       111001522597      
111001612823       111001709358       111001823120       111001942571      
111002071799       111002198092       111002326051       111002491548      
111002655270       111002839892       111003041618  

450097712

    450267760       111000550621       111001065667       111001160494      
111001241078       111001323653       111001423070       111001522609      
111001612834       111001709381       111001823221       111001942672      
111002071823       111002198205       111002326062       111002491559      
111002655337       111002839926       111003041629  

450097746

    450267794       111000553714       111001065678       111001160506      
111001241102       111001323664       111001423092       111001522621      
111001612856       111001709392       111001823243       111001942683      
111002071845       111002198272       111002326073       111002491582      
111002655438       111002839937       111003041674  

450097795

    450267844       111000555716       111001065689       111001160528      
111001241113       111001323675       111001423115       111001522711      
111001612867       111001709437       111001823265       111001942694      
111002071856       111002198294       111002326095       111002491706      
111002655517       111002839960       111003041720  

450097811

    450267869       111000557987       111001065690       111001160540      
111001241124       111001323709       111001423148       111001522733      
111001612889       111001709448       111001823287       111001942784      
111002071867       111002198339       111002326118       111002491740      
111002655630       111002839993       111003041742  

450097951

    450267901       111000558360       111001065702       111001160595      
111001241135       111001323710       111001423171       111001522744      
111001612913       111001709471       111001823298       111001942795      
111002071889       111002198351       111002326141       111002491751      
111002655685       111002840018       111003041832  

450098041

    450267950       111000561555       111001065735       111001160607      
111001241146       111001323754       111001423249       111001522777      
111001612924       111001709516       111001823300       111001942908      
111002071902       111002198452       111002326185       111002491762      
111002655696       111002840490       111003041900  

450098090

    450268032       111000561791       111001065791       111001160618      
111001241157       111001323765       111001423261       111001522788      
111001612935       111001709527       111001823322       111001942986      
111002071935       111002198474       111002326208       111002491784      
111002655797       111002840502       111003042013  

450098199

    450268040       111000573143       111001065836       111001160630      
111001241203       111001323776       111001423272       111001522812      
111001612946       111001709549       111001823355       111001942997      
111002071946       111002198519       111002326219       111002491830      
111002655821       111002840524       111003042035  

450098215

    450268057       111000575011       111001066017       111001160641      
111001241214       111001323787       111001423306       111001522834      
111001612957       111001709550       111001823445       111001943190      
111002071980       111002198586       111002326220       111002491919      
111002655898       111002840535       111003042046  

450098231

    450268081       111000582659       111001066039       111001160652      
111001241247       111001323798       111001423317       111001522845      
111001613026       111001709561       111001823456       111001943224      
111002072015       111002198621       111002326242       111002491942      
111002655988       111002840546       111003042170  

450098306

    450268115       111000589342       111001066051       111001160674      
111001241281       111001323800       111001423351       111001522856      
111001613048       111001709572       111001823467       111001943279      
111002072060       111002198643       111002326275       111002491975      
111002656114       111002840603       111003042181  

450098371

    450268214       111000592931       111001066107       111001160685      
111001241292       111001323833       111001423362       111001522867      
111001613059       111001709594       111001823524       111001943291      
111002072071       111002198665       111002326309       111002491986      
111002656181       111002840636       111003042215  

450098405

    450268339       111000595495       111001066129       111001160719      
111001241315       111001323855       111001423373       111001522878      
111001613071       111001709606       111001823535       111001943303      
111002072149       111002198687       111002326310       111002492033      
111002656192       111002840692       111003042305  

450098447

    450268354       111000601280       111001066141       111001160720      
111001241326       111001323866       111001423395       111001522889      
111001613082       111001709628       111001823568       111001943325      
111002072150       111002198722       111002326321       111002492077      
111002656204       111002840704       111003042361  

450098462

    450268370       111000602809       111001066253       111001160731      
111001241348       111001323888       111001423407       111001522890      
111001613093       111001709639       111001823580       111001943347      
111002072161       111002198799       111002326332       111002492112      
111002656226       111002840805       111003042451  

450098587

    450268420       111000605420       111001066264       111001160753      
111001241359       111001323912       111001423418       111001522913      
111001613138       111001709640       111001823614       111001943369      
111002072172       111002198801       111002326365       111002492156      
111002656394       111002840850       111003042518  

450098611

    450268461       111000607422       111001066332       111001160786      
111001241371       111001323934       111001423429       111001522980      
111001613161       111001709673       111001823669       111001943516      
111002072217       111002198812       111002326376       111002492202      
111002656439       111002840906       111003042585  

450098686

    450268503       111000610000       111001066499       111001160797      
111001241382       111001323945       111001423452       111001523093      
111001613183       111001709684       111001823681       111001943538      
111002072240       111002198856       111002326400       111002492235      
111002656529       111002840973       111003042664  

450098751

    450268511       111000616152       111001066512       111001160977      
111001241405       111001324003       111001423474       111001523105      
111001613194       111001709763       111001823782       111001943583      
111002072284       111002198867       111002326411       111002492268      
111002656541       111002840984       111003042743  

 

SCH-A-40



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450098793

    450268560       111000617647       111001066567       111001160988      
111001241416       111001324014       111001423496       111001523116      
111001613206       111001709808       111001823793       111001943707      
111002072363       111002198890       111002326422       111002492314      
111002656552       111002841042       111003042811  

450098868

    450268578       111000619975       111001066578       111001161024      
111001241449       111001324025       111001423508       111001523149      
111001613273       111001709864       111001823872       111001943730      
111002072510       111002198913       111002326466       111002492336      
111002656787       111002841211       111003042967  

450098975

    450268602       111000620584       111001066589       111001161079      
111001241506       111001324036       111001423519       111001523172      
111001613284       111001709909       111001823883       111001943763      
111002072521       111002198957       111002326501       111002492437      
111002656833       111002841244       111003043003  

450098991

    450268610       111000634219       111001066590       111001161091      
111001241517       111001324047       111001423520       111001523183      
111001613307       111001709910       111001823939       111001943774      
111002072543       111002198980       111002326545       111002492471      
111002656844       111002841255       111003043036  

450099031

    450268628       111000646852       111001066602       111001161103      
111001241540       111001324069       111001423564       111001523217      
111001613329       111001709976       111001823951       111001943785      
111002072611       111002198991       111002326578       111002492583      
111002657014       111002841277       111003043058  

450099049

    450268651       111000647325       111001066635       111001161125      
111001241562       111001324081       111001423609       111001523228      
111001613341       111001709987       111001823984       111001943819      
111002072622       111002199037       111002326590       111002492628      
111002657058       111002841299       111003043092  

450099072

    450268719       111000647392       111001066657       111001161192      
111001241618       111001324104       111001423621       111001523239      
111001613352       111001710013       111001823995       111001943897      
111002072633       111002199082       111002326602       111002492639      
111002657104       111002841558       111003043104  

450099189

    450268768       111000654121       111001066668       111001161204      
111001241652       111001324115       111001423632       111001523240      
111001613374       111001710046       111001824008       111001943932      
111002072644       111002199183       111002326613       111002492673      
111002657115       111002841581       111003043250  

450099197

    450268792       111000654514       111001066679       111001161215      
111001241663       111001324193       111001423700       111001523273      
111001613420       111001710091       111001824019       111001943954      
111002072655       111002199240       111002326624       111002492752      
111002657148       111002841592       111003043272  

450099262

    450268818       111000661107       111001066691       111001161226      
111001241685       111001324216       111001423722       111001523284      
111001613431       111001710114       111001824064       111001943976      
111002072688       111002199318       111002326635       111002492808      
111002657429       111002841727       111003043429  

450099304

    450268867       111000661310       111001066725       111001161248      
111001241696       111001324227       111001423744       111001523307      
111001613453       111001710125       111001824143       111001943987      
111002072701       111002199363       111002326769       111002492820      
111002657496       111002841738       111003043452  

450099346

    450268875       111000669475       111001066758       111001161316      
111001241708       111001324238       111001423755       111001523318      
111001613486       111001710136       111001824198       111001944001      
111002072835       111002199420       111002326792       111002492831      
111002657508       111002841761       111003043520  

450099353

    450268933       111000673560       111001066769       111001161338      
111001241719       111001324249       111001423766       111001523329      
111001613509       111001710169       111001824301       111001944012      
111002072868       111002199509       111002326804       111002492853      
111002657542       111002841806       111003043575  

450099361

    450268982       111000675999       111001066770       111001161349      
111001241887       111001324250       111001423777       111001523341      
111001613510       111001710181       111001824378       111001944023      
111002072969       111002199510       111002326815       111002492897      
111002657609       111002841851       111003043621  

450099387

    450269063       111000678374       111001066815       111001161440      
111001241900       111001324261       111001423788       111001523352      
111001613532       111001710204       111001824479       111001944090      
111002073252       111002199611       111002326826       111002492932      
111002657654       111002841930       111003043766  

450099627

    450269071       111000678442       111001066826       111001161462      
111001241955       111001324272       111001423812       111001523374      
111001613554       111001710271       111001824480       111001944124      
111002073331       111002199677       111002326837       111002492943      
111002657698       111002841996       111003043777  

450099668

    450269139       111000678497       111001066848       111001161473      
111001241966       111001324306       111001423823       111001523385      
111001613565       111001710282       111001824525       111001944135      
111002073353       111002199701       111002326848       111002492954      
111002657722       111002842009       111003043788  

450099684

    450269253       111000678688       111001066859       111001161495      
111001241999       111001324317       111001423935       111001523396      
111001613576       111001710372       111001824536       111001944157      
111002073375       111002199745       111002326859       111002493179      
111002657801       111002842054       111003043867  

450099692

    450269329       111000690468       111001066893       111001161529      
111001242013       111001324328       111001423980       111001523419      
111001613587       111001710383       111001824547       111001944168      
111002073409       111002199767       111002326893       111002493214      
111002657845       111002842098       111003043924  

450099718

    450269386       111000690873       111001066927       111001161541      
111001242035       111001324340       111001423991       111001523420      
111001613600       111001710406       111001824569       111001944179      
111002073410       111002199813       111002326905       111002493247      
111002657924       111002842166       111003043991  

450099791

    450269428       111000693090       111001066961       111001161552      
111001242080       111001324351       111001424026       111001523431      
111001613655       111001710428       111001824570       111001944236      
111002073476       111002199914       111002326949       111002493258      
111002657979       111002842201       111003044093  

450099833

    450269451       111000696105       111001066994       111001161563      
111001242114       111001324362       111001424037       111001523442      
111001613677       111001710439       111001824637       111001944281      
111002073511       111002199925       111002326950       111002493269      
111002657980       111002842469       111003044161  

450099841

    450269477       111000696194       111001067007       111001161608      
111001242125       111001324373       111001424071       111001523475      
111001613712       111001710462       111001824648       111001944326      
111002073577       111002199936       111002326983       111002493292      
111002658059       111002842470       111003044228  

450099866

    450269527       111000706512       111001067030       111001161631      
111001242136       111001324384       111001424082       111001523497      
111001613723       111001710473       111001824660       111001944348      
111002073599       111002199969       111002326994       111002493348      
111002658082       111002842582       111003044262  

450099908

    450269543       111000712834       111001067074       111001161686      
111001242158       111001324407       111001424105       111001523510      
111001613756       111001710529       111001824705       111001944359      
111002073601       111002200119       111002327007       111002493360      
111002658138       111002842773       111003044318  

450099916

    450269592       111000712968       111001067108       111001161721      
111001242170       111001324430       111001424150       111001523521      
111001613778       111001710552       111001824750       111001944371      
111002073667       111002200120       111002327018       111002493416      
111002658150       111002842830       111003044385  

450099981

    450269634       111000713284       111001067119       111001161732      
111001242181       111001324441       111001424161       111001523554      
111001613789       111001710563       111001824794       111001944438      
111002073678       111002200142       111002327052       111002493517      
111002658172       111002842885       111003044419  

450099999

    450269683       111000718278       111001067120       111001161765      
111001242215       111001324452       111001424172       111001523565      
111001613802       111001710585       111001824806       111001944450      
111002073836       111002200153       111002327074       111002493540      
111002658194       111002842953       111003044464  

450100110

    450269691       111000720507       111001067164       111001161787      
111001242226       111001324463       111001424194       111001523576      
111001613835       111001710608       111001825009       111001944528      
111002073869       111002200186       111002327085       111002493630      
111002658273       111002842986       111003044587  

450100136

    450269881       111000731756       111001067186       111001161822      
111001242248       111001324542       111001424206       111001523587      
111001613868       111001710619       111001825010       111001944539      
111002073948       111002200254       111002327096       111002493641      
111002658330       111002843123       111003044600  

450100169

    450269899       111000732982       111001067197       111001161833      
111001242260       111001324564       111001424228       111001523598      
111001613879       111001710620       111001825021       111001944540      
111002073960       111002200265       111002327108       111002493652      
111002658363       111002843134       111003044655  

450100177

    450269915       111000734322       111001067209       111001161844      
111001242282       111001324575       111001424239       111001523600      
111001613925       111001710642       111001825054       111001944562      
111002074006       111002200287       111002327119       111002493708      
111002658374       111002843167       111003044666  

450100185

    450269956       111000735941       111001067265       111001161855      
111001242316       111001324609       111001424385       111001523611      
111001613936       111001710675       111001825144       111001944595      
111002074073       111002200311       111002327120       111002493720      
111002658396       111002843257       111003044677  

450100235

    450270004       111000739327       111001067322       111001161866      
111001242338       111001324621       111001424396       111001523622      
111001614005       111001710844       111001825166       111001944607      
111002074129       111002200322       111002327131       111002493764      
111002658408       111002843347       111003044688  

450100359

    450270053       111000743951       111001067333       111001161923      
111001242349       111001324654       111001424408       111001523644      
111001614038       111001710877       111001825188       111001944618      
111002074141       111002200377       111002327142       111002493843      
111002658419       111002843369       111003044723  

450100383

    450270103       111000746572       111001067366       111001161934      
111001242372       111001324665       111001424419       111001523655      
111001614061       111001710901       111001825199       111001944629      
111002074185       111002200399       111002327153       111002493865      
111002658611       111002843370       111003044879  

450100458

    450270194       111000748035       111001067377       111001161967      
111001242417       111001324687       111001424420       111001523677      
111001614083       111001710934       111001825201       111001944652      
111002074196       111002200412       111002327164       111002493876      
111002658644       111002843381       111003044880  

450100482

    450270210       111000751365       111001067399       111001162003      
111001242428       111001324698       111001424431       111001523688      
111001614106       111001710956       111001825234       111001944696      
111002074253       111002200456       111002327175       111002493922      
111002658677       111002843415       111003044925  

450100490

    450270269       111000755459       111001067423       111001162069      
111001242439       111001324788       111001424453       111001523699      
111001614117       111001710978       111001825256       111001944764      
111002074264       111002200489       111002327186       111002493999      
111002658802       111002843482       111003044936  

450100508

    450270293       111000765584       111001067467       111001162081      
111001242518       111001324823       111001424475       111001523734      
111001614128       111001710990       111001825290       111001944810      
111002074286       111002200625       111002327209       111002494002      
111002658879       111002843516       111003044969  

450100516

    450270327       111000765999       111001067478       111001162092      
111001242529       111001324878       111001424497       111001523756      
111001614139       111001711014       111001825335       111001944854      
111002074310       111002200658       111002327221       111002494136      
111002658947       111002843561       111003044970  

450100573

    450270335       111000768082       111001067557       111001162104      
111001242541       111001324902       111001424543       111001523778      
111001614140       111001711115       111001825357       111001944876      
111002074321       111002200704       111002327243       111002494192      
111002659061       111002843808       111003044981  

450100599

    450270467       111000769050       111001067568       111001162148      
111001242574       111001324913       111001424554       111001523790      
111001614151       111001711126       111001825368       111001944887      
111002074400       111002200748       111002327265       111002494226      
111002659173       111002843842       111003044992  

450100623

    450270624       111000775620       111001067580       111001162159      
111001242631       111001324924       111001424600       111001523813      
111001614173       111001711148       111001825414       111001944900      
111002074466       111002200760       111002327276       111002494237      
111002659252       111002843954       111003045117  

450100755

    450270681       111000775653       111001067603       111001162171      
111001242664       111001324946       111001424622       111001523824      
111001614195       111001711182       111001825458       111001944955      
111002074499       111002200827       111002327287       111002494350      
111002659308       111002843965       111003045151  

450100888

    450270723       111000776575       111001067614       111001162182      
111001242675       111001324957       111001424677       111001523857      
111001614207       111001711227       111001825470       111001944988      
111002074501       111002200849       111002327298       111002494394      
111002659409       111002844001       111003045207  

450100987

    450270780       111000789737       111001067625       111001162216      
111001242686       111001324991       111001424789       111001523868      
111001614230       111001711238       111001825504       111001945013      
111002074589       111002200861       111002327300       111002494473      
111002659511       111002844045       111003045218  

450101019

    450270814       111000789928       111001067636       111001162250      
111001242709       111001325004       111001424790       111001523925      
111001614252       111001711250       111001825559       111001945057      
111002074613       111002200906       111002327311       111002494484      
111002659533       111002844078       111003045230  

450101142

    450270822       111000793394       111001067681       111001162306      
111001242710       111001325026       111001424802       111001523947      
111001614274       111001711283       111001825616       111001945068      
111002074635       111002200928       111002327333       111002494507      
111002659566       111002844113       111003045319  

450101191

    450270848       111000796319       111001067715       111001162340      
111001242721       111001325138       111001424813       111001523970      
111001614285       111001711294       111001825638       111001945079      
111002074668       111002200973       111002327344       111002494552      
111002659599       111002844191       111003045498  

450101225

    450270905       111000797714       111001067951       111001162351      
111001242732       111001325194       111001424879       111001523981      
111001614296       111001711306       111001825683       111001945091      
111002074714       111002200984       111002327355       111002494585      
111002659601       111002844371       111003045500  

450101241

    450271051       111000805804       111001067995       111001162362      
111001242743       111001325206       111001424981       111001524005      
111001614319       111001711317       111001825694       111001945103      
111002074770       111002201008       111002327366       111002494631      
111002659612       111002844483       111003045522  

450101563

    450271085       111000806669       111001068075       111001162384      
111001242754       111001325262       111001425027       111001524016      
111001614320       111001711362       111001825751       111001945181      
111002074882       111002201019       111002327377       111002494653      
111002659735       111002844618       111003045533  

450101613

    450271093       111000812172       111001068109       111001162395      
111001242855       111001325273       111001425061       111001524027      
111001614375       111001711452       111001825807       111001945192      
111002074905       111002201053       111002327388       111002494664      
111002659791       111002844652       111003045588  

450101662

    450271127       111000818000       111001068154       111001162407      
111001242888       111001325318       111001425106       111001524049      
111001614386       111001711474       111001825874       111001945204      
111002074916       111002201064       111002327399       111002494675      
111002659803       111002844720       111003045645  

450101753

    450271218       111000827572       111001068187       111001162452      
111001242899       111001325330       111001425128       111001524083      
111001614397       111001711485       111001825919       111001945215      
111002074938       111002201075       111002327401       111002494686      
111002659825       111002844786       111003045779  

450101761

    450271226       111000837786       111001068200       111001162496      
111001242956       111001325374       111001425139       111001524139      
111001614409       111001711519       111001825920       111001945248      
111002074949       111002201109       111002327412       111002494709      
111002659892       111002844821       111003045915  

450101795

    450271259       111000838181       111001068211       111001162508      
111001242967       111001325442       111001425173       111001524151      
111001614432       111001711553       111001825931       111001945259      
111002074950       111002201198       111002327423       111002494710      
111002659904       111002844832       111003045960  

450101910

    450271267       111000839542       111001068222       111001162553      
111001242978       111001325453       111001425218       111001524173      
111001614476       111001711609       111001826022       111001945260      
111002074961       111002201233       111002327434       111002494721      
111002659915       111002844854       111003045971  

450101928

    450271283       111000850130       111001068244       111001162586      
111001242990       111001325464       111001425241       111001524195      
111001614522       111001711643       111001826066       111001945271      
111002074994       111002201266       111002327445       111002494765      
111002659926       111002844933       111003046107  

450101951

    450271317       111000850905       111001068301       111001162597      
111001243003       111001325497       111001425331       111001524207      
111001614533       111001711698       111001826123       111001945316      
111002075007       111002201299       111002327456       111002494776      
111002659937       111002844944       111003046152  

450101977

    450271390       111000851243       111001068345       111001162609      
111001243014       111001325521       111001425353       111001524218      
111001614577       111001711700       111001826189       111001945327      
111002075030       111002201301       111002327467       111002494798      
111002659971       111002845002       111003046196  

450102009

    450271408       111000860614       111001068367       111001162643      
111001243025       111001325532       111001425364       111001524229      
111001614612       111001711744       111001826224       111001945350      
111002075052       111002201323       111002327478       111002494844      
111002659982       111002845091       111003046253  

450102033

    450271549       111000863202       111001068389       111001162654      
111001243047       111001325554       111001425386       111001524230      
111001614645       111001711755       111001826257       111001945361      
111002075063       111002201334       111002327489       111002494855      
111002660018       111002845169       111003046286  

450102090

    450271622       111000879737       111001068390       111001162700      
111001243058       111001325565       111001425397       111001524241      
111001614690       111001711777       111001826314       111001945417      
111002075085       111002201367       111002327490       111002494866      
111002660029       111002845271       111003046297  

450102124

    450271655       111000882764       111001068402       111001162878      
111001243069       111001325587       111001425409       111001524252      
111001614713       111001711799       111001826336       111001945439      
111002075119       111002201402       111002327524       111002494901      
111002660041       111002845338       111003046309  

450102157

    450271697       111000886645       111001068413       111001162890      
111001243070       111001325600       111001425432       111001524308      
111001614757       111001711812       111001826381       111001945462      
111002075142       111002201457       111002327546       111002494967      
111002660052       111002845349       111003046332  

450102173

    450271713       111000893418       111001068424       111001162913      
111001243160       111001325633       111001425500       111001524319      
111001614768       111001711823       111001826426       111001945541      
111002075153       111002201468       111002327557       111002495014      
111002660063       111002845350       111003046376  

450102181

    450271762       111000897197       111001068435       111001162946      
111001243193       111001325655       111001425511       111001524320      
111001614791       111001711878       111001826448       111001945585      
111002075186       111002201514       111002327568       111002495025      
111002660074       111002845417       111003046466  

450102256

    450271788       111000908752       111001068468       111001162968      
111001243205       111001325666       111001425544       111001524331      
111001614915       111001711913       111001826471       111001945596      
111002075243       111002201569       111002327579       111002495036      
111002660119       111002845439       111003046499  

450102314

    450271853       111000912409       111001068558       111001162980      
111001243250       111001325677       111001425555       111001524342      
111001614948       111001711979       111001826516       111001945675      
111002075333       111002201570       111002327580       111002495058      
111002660153       111002845495       111003046567  

450102348

    450271929       111000919440       111001068626       111001163004      
111001243261       111001325688       111001425577       111001524353      
111001614982       111001711991       111001826549       111001945709      
111002075344       111002201615       111002327591       111002495104      
111002660164       111002845529       111003046624  

450102355

    450272026       111000919978       111001068637       111001163026      
111001243283       111001325701       111001425634       111001524364      
111001615006       111001712004       111001826561       111001945721      
111002075377       111002201648       111002327603       111002495249      
111002660197       111002845596       111003046646  

450102397

    450272042       111000922433       111001068659       111001163059      
111001243418       111001325756       111001425667       111001524386      
111001615040       111001712026       111001826639       111001945754      
111002075388       111002201671       111002327614       111002495250      
111002660254       111002845608       111003046679  

450102462

    450272166       111000927674       111001068660       111001163071      
111001243430       111001325778       111001425678       111001524397      
111001615062       111001712037       111001826662       111001945800      
111002075445       111002201806       111002327636       111002495317      
111002660298       111002845620       111003046703  

450102470

    450272224       111000934021       111001068671       111001163093      
111001243441       111001325813       111001425690       111001524409      
111001615084       111001712048       111001826718       111001945822      
111002075489       111002201862       111002327658       111002495362      
111002660333       111002845912       111003046736  

450102520

    450272265       111000935066       111001068682       111001163105      
111001243508       111001325880       111001425713       111001524410      
111001615118       111001712060       111001826729       111001945912      
111002075692       111002202054       111002327669       111002495407      
111002660456       111002846003       111003046758  

450102546

    450272281       111000944448       111001068693       111001163116      
111001243519       111001325903       111001425746       111001524432      
111001615129       111001712093       111001826785       111001945934      
111002075715       111002202065       111002327681       111002495418      
111002660502       111002846249       111003046769  

450102561

    450272349       111000946316       111001068716       111001163149      
111001243531       111001325925       111001425825       111001524443      
111001615152       111001712105       111001826796       111001945967      
111002075771       111002202076       111002327704       111002495441      
111002660580       111002846261       111003046781  

450102587

    450272380       111000947340       111001068727       111001163183      
111001243621       111001325936       111001425869       111001524454      
111001615163       111001712127       111001826831       111001945978      
111002075782       111002202087       111002327715       111002495452      
111002660591       111002846272       111003046792  

450102645

    450272406       111000948341       111001068738       111001163206      
111001243654       111001326140       111001425892       111001524465      
111001615174       111001712172       111001826875       111001946014      
111002075816       111002202201       111002327726       111002495463      
111002660614       111002846283       111003046804  

 

SCH-A-41



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450102785

    450272414       111000955372       111001068772       111001163217      
111001243665       111001326151       111001425948       111001524476      
111001615185       111001712240       111001826886       111001946047      
111002075838       111002202234       111002327737       111002495485      
111002660748       111002846429       111003046815  

450102793

    450272430       111000960356       111001068783       111001163239      
111001243700       111001326173       111001425959       111001524487      
111001615208       111001712251       111001826965       111001946058      
111002075849       111002202267       111002327748       111002495519      
111002660816       111002846520       111003046837  

450102868

    450272448       111000972315       111001068806       111001163240      
111001243722       111001326195       111001425993       111001524498      
111001615512       111001712295       111001826987       111001946070      
111002075850       111002202278       111002327759       111002495553      
111002660872       111002846553       111003046860  

450102884

    450272455       111000973912       111001068929       111001163284      
111001243733       111001326241       111001426006       111001524500      
111001615523       111001712318       111001827023       111001946092      
111002075872       111002202290       111002327760       111002495564      
111002660906       111002846643       111003046938  

450102892

    450272570       111000973923       111001069009       111001163307      
111001243777       111001326252       111001426062       111001524511      
111001615545       111001712374       111001827067       111001946115      
111002075928       111002202313       111002327771       111002495575      
111002660928       111002846665       111003046983  

450102934

    450272620       111000973945       111001069010       111001163329      
111001243799       111001326263       111001426095       111001524522      
111001615556       111001712419       111001827078       111001946171      
111002075951       111002202335       111002327782       111002495586      
111002660984       111002846676       111003047096  

450102975

    450272679       111000973956       111001069043       111001163330      
111001243845       111001326274       111001426118       111001524533      
111001615578       111001712486       111001827089       111001946261      
111002075995       111002202403       111002327793       111002495610      
111002661031       111002846733       111003047142  

450102991

    450272687       111000973978       111001069054       111001163396      
111001243856       111001326285       111001426129       111001524768      
111001615589       111001712521       111001827135       111001946272      
111002076008       111002202492       111002327838       111002495665      
111002661176       111002846744       111003047164  

450103007

    450272695       111000973989       111001069098       111001163408      
111001243889       111001326308       111001426130       111001524803      
111001615602       111001712554       111001827146       111001946283      
111002076019       111002202515       111002327849       111002495698      
111002661187       111002846755       111003047209  

450103064

    450272752       111000974171       111001069100       111001163420      
111001243902       111001326320       111001426152       111001524904      
111001615624       111001712576       111001827191       111001946294      
111002076031       111002202548       111002327850       111002495812      
111002661200       111002846801       111003047221  

450103072

    450272844       111000974205       111001069166       111001163453      
111001243924       111001326331       111001426163       111001524926      
111001615679       111001712600       111001827270       111001946317      
111002076064       111002202582       111002327906       111002495823      
111002661211       111002846856       111003047243  

450103098

    450272893       111000974249       111001069223       111001163464      
111001243946       111001326375       111001426220       111001524959      
111001615703       111001712644       111001827281       111001946339      
111002076097       111002202740       111002327917       111002495867      
111002661299       111002846889       111003047300  

450103106

    450272919       111000974250       111001069234       111001163486      
111001243979       111001326410       111001426253       111001525006      
111001615725       111001712688       111001827292       111001946340      
111002076110       111002202751       111002327939       111002495878      
111002661301       111002846924       111003047333  

450103122

    450272927       111000974261       111001069289       111001163510      
111001243980       111001326443       111001426309       111001525017      
111001615769       111001712699       111001827304       111001946621      
111002076121       111002202818       111002327973       111002495889      
111002661312       111002846968       111003047344  

450103155

    450272976       111000974306       111001069346       111001163521      
111001244015       111001326454       111001426310       111001525028      
111001615815       111001712723       111001827337       111001946654      
111002076198       111002202829       111002327984       111002495890      
111002661390       111002846979       111003047412  

450103213

    450272984       111000974340       111001069368       111001163587      
111001244026       111001326487       111001426343       111001525062      
111001615871       111001712734       111001827359       111001946722      
111002076211       111002202874       111002328008       111002495991      
111002661424       111002847048       111003047423  

450103254

    450273057       111000974384       111001069380       111001163600      
111001244059       111001326566       111001426387       111001525073      
111001615882       111001712778       111001827405       111001946733      
111002076244       111002202931       111002328020       111002496059      
111002661514       111002847127       111003047456  

450103288

    450273156       111000974407       111001069403       111001163611      
111001244093       111001326577       111001426433       111001525107      
111001615905       111001712790       111001827416       111001946889      
111002076277       111002202997       111002328031       111002496071      
111002661525       111002847240       111003047467  

450103403

    450273222       111000974418       111001069425       111001163622      
111001244116       111001326588       111001426444       111001525129      
111001615950       111001712835       111001827450       111001946924      
111002076288       111002203044       111002328053       111002496093      
111002661569       111002847251       111003047478  

450103429

    450273230       111000974441       111001069469       111001163666      
111001244127       111001326599       111001426736       111001525174      
111001615961       111001712846       111001827472       111001946935      
111002076301       111002203134       111002328075       111002496105      
111002661570       111002847262       111003047490  

450103445

    450273248       111000974463       111001069537       111001163677      
111001244161       111001326612       111001426758       111001525231      
111001615994       111001712857       111001827540       111001946946      
111002076334       111002203156       111002328110       111002496116      
111002661581       111002847330       111003047513  

450103502

    450273289       111000974519       111001069559       111001163688      
111001244172       111001326623       111001426770       111001525309      
111001616007       111001712925       111001827551       111001946957      
111002076389       111002203190       111002328121       111002496138      
111002661604       111002847363       111003047591  

450103510

    450273305       111000974520       111001069560       111001163699      
111001244183       111001326645       111001426781       111001525321      
111001616018       111001712958       111001827562       111001946968      
111002076402       111002203291       111002328143       111002496161      
111002661648       111002847408       111003047603  

450103643

    450273347       111000974542       111001069638       111001163745      
111001244206       111001326667       111001426815       111001525332      
111001616029       111001712981       111001827618       111001947015      
111002076413       111002203303       111002328165       111002496183      
111002661659       111002847497       111003047614  

450103684

    450273362       111000974586       111001069751       111001163767      
111001244239       111001326678       111001426859       111001525354      
111001616030       111001713016       111001827652       111001947026      
111002076424       111002203336       111002328176       111002496217      
111002661727       111002847509       111003047647  

450103700

    450273420       111000974597       111001069795       111001163789      
111001244251       111001326746       111001426893       111001525444      
111001616052       111001713083       111001827854       111001947060      
111002076435       111002203460       111002328200       111002496228      
111002661750       111002847554       111003047670  

450103734

    450273511       111000974609       111001069885       111001163802      
111001244262       111001326779       111001426905       111001525499      
111001616085       111001713117       111001827977       111001947071      
111002076479       111002203482       111002328211       111002496240      
111002661772       111002847644       111003047681  

450103759

    450273529       111000974643       111001069908       111001163824      
111001244273       111001326814       111001426950       111001525501      
111001616096       111001713162       111001828002       111001947105      
111002076503       111002203538       111002328222       111002496251      
111002661783       111002847701       111003047704  

450103775

    450273578       111000974676       111001069920       111001163835      
111001244284       111001326870       111001426983       111001525534      
111001616108       111001713184       111001828013       111001947138      
111002076514       111002203606       111002328299       111002496284      
111002661806       111002847712       111003047737  

450103809

    450273602       111000974700       111001070214       111001163846      
111001244318       111001326892       111001427029       111001525545      
111001616119       111001713252       111001828057       111001947150      
111002076570       111002203628       111002328323       111002496295      
111002661817       111002847745       111003047748  

450103817

    450273768       111000974711       111001070258       111001163857      
111001244330       111001326993       111001427063       111001525590      
111001616120       111001713285       111001828079       111001947183      
111002076817       111002203640       111002328424       111002496307      
111002661828       111002847756       111003047782  

450103833

    450273776       111000974722       111001070292       111001163880      
111001244341       111001327006       111001427074       111001525602      
111001616131       111001713320       111001828080       111001947194      
111002076839       111002203662       111002328446       111002496318      
111002661839       111002847857       111003047805  

450103957

    450273792       111000974755       111001070348       111001163914      
111001244363       111001327028       111001427085       111001525613      
111001616153       111001713397       111001828147       111001947240      
111002076840       111002203673       111002328536       111002496329      
111002661952       111002848038       111003047883  

450103981

    450273891       111000974766       111001070371       111001163947      
111001244419       111001327040       111001427096       111001525635      
111001616164       111001713410       111001828170       111001947251      
111002076895       111002203684       111002328637       111002496330      
111002662021       111002848049       111003047894  

450104047

    450273990       111000974801       111001070393       111001163970      
111001244442       111001327062       111001427108       111001525646      
111001616186       111001713421       111001828204       111001947262      
111002076918       111002203695       111002328660       111002496341      
111002662122       111002848117       111003047906  

450104062

    450274014       111000974823       111001070416       111001163981      
111001244475       111001327073       111001427131       111001525679      
111001616254       111001713443       111001828248       111001947273      
111002077021       111002203718       111002328761       111002496363      
111002662188       111002848128       111003047917  

450104070

    450274030       111000974834       111001070427       111001164016      
111001244486       111001327084       111001427186       111001525691      
111001616265       111001713566       111001828259       111001947284      
111002077065       111002203741       111002328783       111002496374      
111002662223       111002848151       111003047939  

450104088

    450274113       111000975026       111001070449       111001164027      
111001244509       111001327118       111001427197       111001525703      
111001616276       111001713577       111001828260       111001947295      
111002077076       111002203819       111002328817       111002496396      
111002662290       111002848230       111003047940  

450104195

    450274188       111000975037       111001070461       111001164050      
111001244521       111001327219       111001427221       111001525725      
111001616287       111001713599       111001828293       111001947307      
111002077313       111002203831       111002328862       111002496408      
111002662368       111002848410       111003047962  

450104260

    450274352       111000975048       111001070506       111001164083      
111001244543       111001327220       111001427232       111001525736      
111001616300       111001713612       111001828327       111001947318      
111002077391       111002203853       111002328918       111002496419      
111002662458       111002848487       111003048008  

450104278

    450274378       111000975059       111001070517       111001164117      
111001244576       111001327242       111001427243       111001525747      
111001616311       111001713667       111001828338       111001947329      
111002077458       111002203875       111002328929       111002496420      
111002662470       111002848577       111003048042  

450104286

    450274386       111000975060       111001070528       111001164128      
111001244598       111001327253       111001427254       111001525916      
111001616322       111001713689       111001828394       111001947330      
111002077504       111002203886       111002328930       111002496431      
111002662526       111002848678       111003048064  

450104369

    450274436       111000975116       111001070551       111001164173      
111001244611       111001327264       111001427265       111001525949      
111001616344       111001713702       111001828406       111001947341      
111002077515       111002203943       111002328952       111002496442      
111002662548       111002848735       111003048086  

450104427

    450274469       111000975149       111001070573       111001164195      
111001244633       111001327275       111001427366       111001525950      
111001616355       111001713724       111001828417       111001947352      
111002077559       111002203965       111002329009       111002496453      
111002662559       111002848757       111003048097  

450104492

    450274477       111000975150       111001070584       111001164207      
111001244644       111001327332       111001427388       111001525961      
111001616366       111001713746       111001828440       111001947363      
111002077649       111002203976       111002329032       111002496464      
111002662571       111002848869       111003048109  

450104526

    450274535       111000975161       111001070618       111001164229      
111001244712       111001327354       111001427399       111001526007      
111001616401       111001713768       111001828462       111001947374      
111002077650       111002204034       111002329054       111002496486      
111002662593       111002848948       111003048154  

450104542

    450274600       111000975239       111001070629       111001164241      
111001244734       111001327365       111001427423       111001526030      
111001616412       111001713803       111001828484       111001947396      
111002077706       111002204045       111002329313       111002496532      
111002662605       111002848971       111003048187  

450104559

    450274659       111000975240       111001070630       111001164274      
111001244778       111001327387       111001427467       111001526096      
111001616467       111001713836       111001828495       111001947442      
111002077807       111002204067       111002329346       111002496554      
111002662616       111002849039       111003048198  

450104708

    450274725       111000975251       111001070652       111001164296      
111001244790       111001327455       111001427490       111001526108      
111001616579       111001713937       111001828529       111001947486      
111002077829       111002204089       111002329368       111002496600      
111002662627       111002849084       111003048200  

450104732

    450274741       111000975273       111001070696       111001164342      
111001244802       111001327512       111001427524       111001526131      
111001616580       111001713948       111001828541       111001947509      
111002077830       111002204090       111002329470       111002496712      
111002662649       111002849174       111003048211  

450104765

    450274766       111000975329       111001070719       111001164353      
111001244846       111001327523       111001427546       111001526265      
111001616614       111001713960       111001828596       111001947521      
111002077841       111002204180       111002329548       111002496767      
111002662650       111002849208       111003048222  

450104823

    450274832       111000975330       111001070731       111001164364      
111001244857       111001327590       111001427591       111001526287      
111001616625       111001714062       111001828620       111001947532      
111002077896       111002204203       111002329560       111002496868      
111002662706       111002849219       111003048233  

450104906

    450275029       111000975408       111001070821       111001164375      
111001244880       111001327668       111001427603       111001526300      
111001616647       111001714130       111001828631       111001947576      
111002077931       111002204214       111002329605       111002496880      
111002662818       111002849231       111003048244  

450104914

    450275060       111000975419       111001070832       111001164397      
111001244903       111001327679       111001427614       111001526311      
111001616726       111001714141       111001828642       111001947600      
111002077942       111002204258       111002329627       111002496891      
111002662830       111002849310       111003048255  

450104948

    450275086       111000975420       111001070843       111001164432      
111001244936       111001327680       111001427681       111001526344      
111001616737       111001714174       111001828653       111001947611      
111002078011       111002204269       111002329672       111002496903      
111002662852       111002849387       111003048266  

450104963

    450275094       111000975431       111001070854       111001164443      
111001244970       111001327691       111001427748       111001526355      
111001616793       111001714185       111001828664       111001947622      
111002078044       111002204326       111002329728       111002496914      
111002662942       111002849400       111003048277  

450104997

    450275102       111000975453       111001070865       111001164487      
111001244981       111001327804       111001427760       111001526366      
111001616816       111001714196       111001828686       111001947633      
111002078055       111002204359       111002329739       111002496925      
111002663112       111002849411       111003048288  

450105036

    450275128       111000975475       111001070887       111001164511      
111001245016       111001327826       111001427782       111001526377      
111001616827       111001714220       111001828697       111001947666      
111002078099       111002204494       111002329762       111002497027      
111002663437       111002849804       111003048299  

450105085

    450275144       111000975486       111001070898       111001164544      
111001245027       111001327848       111001427816       111001526412      
111001616850       111001714253       111001828833       111001947677      
111002078101       111002204528       111002329807       111002497308      
111002663561       111002849815       111003048301  

450105093

    450275151       111000975509       111001070922       111001164555      
111001245050       111001327860       111001427850       111001526423      
111001616906       111001714297       111001828844       111001947688      
111002078156       111002204539       111002329841       111002497500      
111002663617       111002849837       111003048312  

450105127

    450275185       111000975554       111001070999       111001164577      
111001245106       111001327949       111001427861       111001526434      
111001616917       111001714376       111001828855       111001947699      
111002078213       111002204573       111002329986       111002497645      
111002663662       111002849905       111003048334  

450105135

    450275201       111000975576       111001071013       111001164599      
111001245128       111001327983       111001427872       111001526467      
111001616928       111001714387       111001828866       111001947712      
111002078235       111002204629       111002330045       111002497746      
111002663729       111002849927       111003048367  

450105242

    450275235       111000975611       111001071035       111001164612      
111001245139       111001328018       111001427906       111001526490      
111001616939       111001714444       111001828877       111001947723      
111002078279       111002204786       111002330089       111002497757      
111002663730       111002849938       111003048390  

450105283

    450275292       111000975622       111001071057       111001164634      
111001245162       111001328029       111001427917       111001526524      
111001616984       111001714477       111001828901       111001947734      
111002078280       111002204797       111002330113       111002497780      
111002663774       111002849994       111003048402  

450105291

    450275300       111000975666       111001071181       111001164645      
111001245173       111001328030       111001427939       111001526557      
111001617008       111001714501       111001828978       111001947756      
111002078291       111002204843       111002330135       111002497803      
111002663819       111002850086       111003048413  

450105341

    450275318       111000975734       111001071305       111001164656      
111001245218       111001328063       111001427951       111001526580      
111001617031       111001714523       111001828990       111001947778      
111002078303       111002204854       111002330146       111002497847      
111002663831       111002850097       111003048424  

450105374

    450275359       111000975813       111001071338       111001164667      
111001245229       111001328085       111001427973       111001526591      
111001617097       111001714534       111001829003       111001947789      
111002078325       111002204865       111002330157       111002497904      
111002663853       111002850154       111003048435  

450105432

    450275391       111000975824       111001071361       111001164689      
111001245230       111001328119       111001428031       111001526603      
111001617109       111001714578       111001829014       111001947813      
111002078336       111002204876       111002330180       111002497948      
111002663886       111002850244       111003048457  

450105457

    450275441       111000975879       111001071383       111001164702      
111001245241       111001328142       111001428064       111001526647      
111001617211       111001714635       111001829036       111001947835      
111002078493       111002204887       111002330191       111002498185      
111002663921       111002850299       111003048468  

450105507

    450275482       111000975880       111001071507       111001164735      
111001245252       111001328153       111001428075       111001526670      
111001617277       111001714657       111001829069       111001947868      
111002078505       111002204922       111002330203       111002498208      
111002663954       111002850301       111003048479  

450105523

    450275508       111000975925       111001071518       111001164746      
111001245274       111001328197       111001428086       111001526681      
111001617446       111001714668       111001829081       111001947879      
111002078516       111002204955       111002330225       111002498219      
111002663976       111002850334       111003048480  

450105531

    450275599       111000975947       111001071529       111001164757      
111001245296       111001328209       111001428110       111001526726      
111001617468       111001714680       111001829104       111001947880      
111002078549       111002204977       111002330236       111002498242      
111002664023       111002850402       111003048525  

450105564

    450275714       111000975958       111001071541       111001164791      
111001245308       111001328210       111001428132       111001526759      
111001617479       111001714770       111001829126       111001947891      
111002078550       111002204999       111002330359       111002498286      
111002664056       111002850558       111003048536  

450105614

    450275722       111000975969       111001071596       111001164825      
111001245320       111001328232       111001428143       111001526782      
111001617558       111001714781       111001829160       111001947914      
111002078673       111002205002       111002330540       111002498354      
111002664236       111002850682       111003048558  

450105655

    450275789       111000975992       111001071710       111001164836      
111001245331       111001328276       111001428165       111001526793      
111001617569       111001714792       111001829193       111001947925      
111002078684       111002205013       111002330607       111002498400      
111002664247       111002850716       111003048569  

450105705

    450275862       111000976016       111001071721       111001164847      
111001245342       111001328355       111001428176       111001526838      
111001617604       111001714837       111001829250       111001947947      
111002078718       111002205057       111002330630       111002498411      
111002664281       111002850749       111003048570  

450105747

    450275953       111000976027       111001071776       111001164881      
111001245364       111001328456       111001428200       111001526872      
111001617615       111001714848       111001829272       111001947969      
111002078729       111002205068       111002330685       111002498422      
111002664360       111002850750       111003048581  

450105762

    450276043       111000976072       111001071787       111001164926      
111001245386       111001328467       111001428222       111001526883      
111001617626       111001714905       111001829339       111001947970      
111002078752       111002205215       111002330742       111002498714      
111002664461       111002850772       111003048592  

450105788

    450276050       111000976094       111001071811       111001164937      
111001245397       111001328478       111001428233       111001526894      
111001617648       111001714927       111001829452       111001948027      
111002078808       111002205260       111002330832       111002498893      
111002664472       111002850794       111003048604  

450105861

    450276183       111000976117       111001071822       111001164948      
111001245432       111001328490       111001428277       111001526917      
111001617660       111001715041       111001829474       111001948049      
111002078820       111002205282       111002330922       111002498905      
111002664506       111002850817       111003048615  

450105903

    450276316       111000976128       111001071833       111001165062      
111001245588       111001328524       111001428299       111001526939      
111001617705       111001715096       111001829520       111001948072      
111002078886       111002205349       111002330933       111002498927      
111002664573       111002850828       111003048626  

 

SCH-A-42



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450105994

    450276332       111000976140       111001071866       111001165141      
111001245612       111001328557       111001428389       111001527053      
111001617761       111001715142       111001829575       111001948083      
111002078897       111002205361       111002331079       111002498949      
111002665002       111002850840       111003048637  

450106026

    450276449       111000976207       111001071888       111001165152      
111001245634       111001328580       111001428390       111001527064      
111001617772       111001715164       111001829609       111001948094      
111002078932       111002205383       111002331080       111002498950      
111002665057       111002851065       111003048648  

450106067

    450276480       111000976241       111001071989       111001165196      
111001245645       111001328614       111001428402       111001527075      
111001617794       111001715175       111001829621       111001948151      
111002078943       111002205394       111002331147       111002499108      
111002665079       111002851133       111003048659  

450106125

    450276605       111000976274       111001071990       111001165219      
111001245702       111001328625       111001428446       111001527097      
111001617806       111001715197       111001829643       111001948162      
111002078954       111002205439       111002331169       111002499119      
111002665248       111002851223       111003048660  

450106166

    450276621       111000976285       111001072036       111001165253      
111001245768       111001328636       111001428570       111001527109      
111001617817       111001715209       111001829654       111001948229      
111002078965       111002205462       111002331350       111002499164      
111002665260       111002851379       111003048671  

450106224

    450276670       111000976296       111001072092       111001165264      
111001245779       111001328658       111001428615       111001527121      
111001617828       111001715210       111001829676       111001948230      
111002079023       111002205530       111002331574       111002499209      
111002665473       111002851515       111003048693  

450106240

    450276688       111000976308       111001072104       111001165275      
111001245780       111001328704       111001428626       111001527143      
111001617840       111001715243       111001829687       111001948263      
111002079045       111002205552       111002331631       111002499298      
111002665529       111002851616       111003048716  

450106273

    450276860       111000976319       111001072115       111001165297      
111001245791       111001328726       111001428648       111001527154      
111001617862       111001715276       111001829698       111001948296      
111002079056       111002205596       111002331642       111002499322      
111002665653       111002851740       111003048727  

450106323

    450276910       111000976320       111001072160       111001165321      
111001245803       111001328737       111001428659       111001527165      
111001617884       111001715298       111001829711       111001948308      
111002079113       111002205619       111002331653       111002499333      
111002665675       111002851773       111003048749  

450106455

    450276951       111000976353       111001072227       111001165343      
111001245814       111001328816       111001428693       111001527198      
111001617930       111001715377       111001829755       111001948319      
111002079124       111002205620       111002331709       111002499344      
111002665800       111002851807       111003048761  

450106638

    450276969       111000976386       111001072238       111001165354      
111001245836       111001328883       111001428716       111001527211      
111001617941       111001715423       111001829766       111001948320      
111002079180       111002205631       111002331754       111002499401      
111002666003       111002851830       111003048783  

450106695

    450276993       111000976432       111001072261       111001165376      
111001245847       111001328917       111001428738       111001527266      
111001617996       111001715445       111001829777       111001948342      
111002079225       111002205710       111002331877       111002499434      
111002666036       111002851841       111003048794  

450106778

    450277058       111000976656       111001072283       111001165411      
111001245858       111001328939       111001428772       111001527277      
111001618032       111001715456       111001829799       111001948353      
111002079281       111002205732       111002331934       111002499489      
111002666069       111002852077       111003048806  

450106810

    450277066       111000976667       111001072340       111001165477      
111001245870       111001328951       111001428794       111001527312      
111001618043       111001715478       111001829801       111001948364      
111002079348       111002205811       111002331978       111002499726      
111002666092       111002852088       111003048817  

450106828

    450277140       111000976735       111001072362       111001165523      
111001245881       111001328973       111001429009       111001527390      
111001618054       111001715489       111001829812       111001948375      
111002079360       111002205855       111002332014       111002499737      
111002666126       111002852101       111003048828  

450106851

    450277181       111000976779       111001072429       111001165545      
111001245892       111001328995       111001429098       111001527413      
111001618065       111001715513       111001829845       111001948410      
111002079539       111002205877       111002332036       111002499883      
111002666137       111002852167       111003048840  

450106927

    450277231       111000976780       111001072430       111001165556      
111001245926       111001329019       111001429122       111001527569      
111001618076       111001715546       111001829889       111001948443      
111002079551       111002205978       111002332104       111002499917      
111002666182       111002852235       111003048851  

450107032

    450277264       111000976791       111001072542       111001165589      
111001245937       111001329031       111001429199       111001527570      
111001618087       111001715636       111001829913       111001948454      
111002079595       111002206036       111002332193       111002500000      
111002666351       111002852358       111003048862  

450107081

    450277280       111000976847       111001072553       111001165624      
111001245959       111001329064       111001429212       111001527682      
111001618122       111001715737       111001829935       111001948487      
111002079618       111002206058       111002332205       111002500033      
111002666496       111002852460       111003048873  

450107099

    450277348       111000976858       111001072597       111001165635      
111001245993       111001329143       111001429245       111001527693      
111001618144       111001715748       111001829968       111001948511      
111002079641       111002206069       111002332216       111002500077      
111002666508       111002852471       111003048884  

450107107

    450277371       111000976870       111001072632       111001165657      
111001246028       111001329176       111001429278       111001527705      
111001618177       111001715771       111001829979       111001948533      
111002079652       111002206126       111002332306       111002500190      
111002666520       111002852493       111003048907  

450107156

    450277462       111000976892       111001072676       111001165668      
111001246039       111001329187       111001429289       111001527749      
111001618199       111001715782       111001830173       111001948544      
111002079663       111002206148       111002332395       111002500235      
111002666542       111002852572       111003048918  

450107172

    450277553       111000976915       111001072700       111001165679      
111001246051       111001329211       111001429290       111001527761      
111001618201       111001715827       111001830364       111001948566      
111002079685       111002206159       111002332407       111002500280      
111002666676       111002852684       111003048929  

450107180

    450277595       111000976926       111001072744       111001165691      
111001246062       111001329233       111001429357       111001527772      
111001618267       111001715850       111001830397       111001948577      
111002079720       111002206171       111002332531       111002500482      
111002666687       111002852695       111003048930  

450107248

    450277652       111000976937       111001072766       111001165725      
111001246073       111001329255       111001429368       111001527817      
111001618289       111001715861       111001830421       111001948588      
111002079764       111002206193       111002332609       111002500516      
111002666711       111002852819       111003048963  

450107313

    450277702       111000976959       111001072867       111001165758      
111001246107       111001329277       111001429380       111001527851      
111001618302       111001715872       111001830432       111001948599      
111002079854       111002206205       111002332687       111002500549      
111002666744       111002852820       111003048985  

450107370

    450277751       111000976960       111001072878       111001165826      
111001246118       111001329288       111001429403       111001527873      
111001618324       111001715894       111001830443       111001948612      
111002079933       111002206249       111002332698       111002500550      
111002666799       111002852842       111003048996  

450107479

    450277777       111000976982       111001072890       111001165882      
111001246141       111001329301       111001429414       111001527895      
111001618335       111001715906       111001830487       111001948623      
111002079966       111002206261       111002332722       111002500617      
111002666890       111002852886       111003049009  

450107487

    450277819       111000977028       111001072913       111001165927      
111001246152       111001329312       111001429425       111001527929      
111001618379       111001715928       111001830544       111001948634      
111002080003       111002206351       111002332733       111002500707      
111002666924       111002852910       111003049010  

450107503

    450277868       111000977073       111001072946       111001165938      
111001246196       111001329389       111001429469       111001528009      
111001618391       111001715940       111001830612       111001948667      
111002080014       111002206373       111002332766       111002500729      
111002666935       111002852976       111003049021  

450107537

    450277892       111000977129       111001072968       111001165983      
111001246208       111001329390       111001429492       111001528021      
111001618403       111001715973       111001830623       111001948689      
111002080047       111002206418       111002332788       111002500730      
111002666980       111002853023       111003049043  

450107586

    450277918       111000977130       111001073217       111001165994      
111001246220       111001329424       111001429548       111001528065      
111001618447       111001715984       111001830634       111001948690      
111002080092       111002206452       111002332924       111002500763      
111002667004       111002853034       111003049054  

450107594

    450277934       111000977141       111001073228       111001166029      
111001246231       111001329446       111001429571       111001528087      
111001618469       111001716020       111001830667       111001948702      
111002080193       111002206463       111002333037       111002500774      
111002667127       111002853045       111003049065  

450107636

    450278007       111000977152       111001073239       111001166030      
111001246242       111001329457       111001429582       111001528133      
111001618492       111001716154       111001830713       111001948724      
111002080205       111002206508       111002333149       111002500831      
111002667318       111002853056       111003049076  

450107677

    450278015       111000977174       111001073240       111001166041      
111001246264       111001329468       111001429627       111001528155      
111001618515       111001716176       111001830735       111001948735      
111002080283       111002206519       111002333217       111002500853      
111002667419       111002853067       111003049087  

450107685

    450278049       111000977231       111001073284       111001166074      
111001246275       111001329480       111001429649       111001528177      
111001618582       111001716198       111001830757       111001948746      
111002080339       111002206520       111002333228       111002500886      
111002667442       111002853089       111003049098  

450107701

    450278098       111000977253       111001073330       111001166131      
111001246286       111001329491       111001429672       111001528188      
111001618593       111001716200       111001830768       111001948757      
111002080351       111002206542       111002333318       111002500910      
111002667475       111002853113       111003049100  

450107727

    450278155       111000977264       111001073341       111001166164      
111001246321       111001329514       111001429740       111001528199      
111001618649       111001716222       111001830803       111001948768      
111002080407       111002206586       111002333341       111002500921      
111002667622       111002853179       111003049111  

450107784

    450278163       111000977297       111001073352       111001166197      
111001246343       111001329525       111001429762       111001528201      
111001618661       111001716266       111001830814       111001948780      
111002080429       111002206597       111002333363       111002500965      
111002667655       111002853180       111003049122  

450107800

    450278189       111000977321       111001073420       111001166254      
111001246354       111001329569       111001429818       111001528212      
111001618706       111001716288       111001830825       111001948791      
111002080441       111002206609       111002333408       111002500987      
111002667666       111002853191       111003049133  

450107826

    450278270       111000977332       111001073521       111001166298      
111001246398       111001329615       111001429829       111001528256      
111001618717       111001716299       111001830836       111001948803      
111002080463       111002206621       111002333475       111002501113      
111002667701       111002853236       111003049144  

450107875

    450278320       111000977354       111001073543       111001166300      
111001246411       111001329637       111001429874       111001528290      
111001618818       111001716301       111001830858       111001948814      
111002080474       111002206755       111002333677       111002501124      
111002667835       111002853270       111003049188  

450107883

    450278387       111000977411       111001073554       111001166311      
111001246488       111001329659       111001429908       111001528324      
111001618852       111001716312       111001830904       111001948836      
111002080575       111002206788       111002333767       111002501135      
111002667846       111002853292       111003049199  

450107925

    450278445       111000977422       111001073576       111001166322      
111001246512       111001329671       111001429920       111001528368      
111001618863       111001716323       111001830915       111001948858      
111002080654       111002206801       111002333802       111002501146      
111002667879       111002853348       111003049201  

450107941

    450278478       111000977444       111001073600       111001166355      
111001246523       111001329693       111001429942       111001528379      
111001618885       111001716334       111001830937       111001948892      
111002080777       111002206812       111002333846       111002501179      
111002667880       111002853371       111003087753  

450108006

    450278502       111000977466       111001073611       111001166377      
111001246534       111001329806       111001430078       111001528380      
111001618919       111001716345       111001830948       111001948926      
111002080801       111002206823       111002333868       111002501236      
111002667903       111002853506       111003087775  

450108022

    450278544       111000977556       111001073633       111001166401      
111001246567       111001329862       111001430180       111001528403      
111001618920       111001716356       111001830960       111001948937      
111002080834       111002206845       111002333880       111002501258      
111002667925       111002853539       111003087786  

450108089

    450278643       111000977567       111001073712       111001166445      
111001246635       111001329907       111001430269       111001528425      
111001619000       111001716457       111001830982       111001948948      
111002080856       111002206856       111002333947       111002501292      
111002667970       111002853551       111003087810  

450108154

    450278726       111000977578       111001073790       111001166456      
111001246668       111001329929       111001430281       111001528447      
111001619022       111001716491       111001831028       111001948960      
111002080889       111002206902       111002333958       111002501472      
111002668072       111002853562       111003087865  

450108162

    450278759       111000977589       111001073802       111001166467      
111001246679       111001329930       111001430326       111001528458      
111001619044       111001716503       111001831073       111001948993      
111002080935       111002206913       111002334005       111002501494      
111002668083       111002853641       111003087876  

450108329

    450278775       111000977590       111001073835       111001166490      
111001246714       111001329952       111001430348       111001528470      
111001619099       111001716525       111001831084       111001949006      
111002080957       111002206924       111002334038       111002501528      
111002668094       111002853719       111003087898  

450108360

    450278825       111000977602       111001073857       111001166502      
111001246725       111001329963       111001430359       111001528481      
111001619134       111001716569       111001831095       111001949017      
111002080979       111002206946       111002334072       111002501539      
111002668241       111002853764       111003087911  

450108386

    450278841       111000977624       111001073879       111001166513      
111001246770       111001329996       111001430371       111001528492      
111001619145       111001716626       111001831107       111001949028      
111002080980       111002206979       111002334094       111002501584      
111002668285       111002853821       111003087955  

450108428

    450278874       111000977646       111001073970       111001166524      
111001246804       111001330011       111001430461       111001528504      
111001619224       111001716693       111001831118       111001949062      
111002081026       111002207004       111002334117       111002501630      
111002668353       111002853865       111003087966  

450108436

    450278940       111000977668       111001074027       111001166535      
111001246860       111001330033       111001430517       111001528515      
111001619235       111001716749       111001831130       111001949107      
111002081037       111002207037       111002334128       111002501708      
111002668364       111002853898       111003087988  

450108477

    450278981       111000977680       111001074038       111001166557      
111001246871       111001330055       111001430539       111001528526      
111001619257       111001716772       111001831141       111001949118      
111002081059       111002207059       111002334296       111002501775      
111002668397       111002853900       111003088013  

450108485

    450279070       111000977703       111001074061       111001166579      
111001246905       111001330077       111001430540       111001528548      
111001619279       111001716806       111001831163       111001949196      
111002081150       111002207093       111002334308       111002501797      
111002668410       111002853911       111003088024  

450108501

    450279088       111000977736       111001074083       111001166591      
111001246916       111001330088       111001430551       111001528559      
111001619291       111001716839       111001831174       111001949219      
111002081172       111002207127       111002334375       111002501887      
111002668454       111002854013       111003088035  

450108527

    450279211       111000977747       111001074094       111001166603      
111001246949       111001330112       111001430607       111001528571      
111001619303       111001716840       111001831196       111001949220      
111002081228       111002207138       111002334421       111002501922      
111002668623       111002854080       111003088046  

450108535

    450279278       111000977804       111001074106       111001166625      
111001247108       111001330134       111001430663       111001528605      
111001619336       111001716851       111001831220       111001949231      
111002081273       111002207149       111002334465       111002501977      
111002668780       111002854103       111003088068  

450108634

    450279310       111000977815       111001074117       111001166636      
111001247131       111001330189       111001430731       111001528616      
111001619370       111001716873       111001831286       111001949242      
111002081284       111002207194       111002334500       111002502192      
111002668847       111002854147       111003088170  

450108683

    450279369       111000977826       111001074139       111001166658      
111001247142       111001330202       111001430764       111001528638      
111001619381       111001716884       111001831321       111001949253      
111002081295       111002207251       111002334511       111002502204      
111002669073       111002854169       111003088181  

450108691

    450279377       111000977848       111001074151       111001166704      
111001247153       111001330235       111001430786       111001528650      
111001619415       111001716907       111001831365       111001949264      
111002081363       111002207262       111002334566       111002502237      
111002669095       111002854259       111003088204  

450108709

    450279583       111000977860       111001074207       111001166715      
111001247175       111001330325       111001430797       111001528661      
111001619448       111001716930       111001831455       111001949275      
111002081385       111002207307       111002334577       111002502316      
111002669118       111002854260       111003088215  

450108717

    450279591       111000977871       111001074285       111001166726      
111001247210       111001330336       111001430810       111001528672      
111001619527       111001716952       111001831477       111001949286      
111002081453       111002207431       111002334601       111002502462      
111002669208       111002854372       111003088226  

450108824

    450279716       111000977882       111001074319       111001166737      
111001247232       111001330347       111001430854       111001528694      
111001619538       111001716963       111001831556       111001949297      
111002081464       111002207464       111002334623       111002502484      
111002669220       111002854406       111003088237  

450108873

    450279757       111000977916       111001074331       111001166793      
111001247243       111001330358       111001430865       111001528706      
111001619549       111001717032       111001831589       111001949310      
111002081554       111002207486       111002334667       111002502563      
111002669275       111002854417       111003088248  

450108899

    450279765       111000977950       111001074342       111001166805      
111001247254       111001330370       111001430933       111001528717      
111001619561       111001717098       111001831657       111001949321      
111002081611       111002207521       111002334702       111002502574      
111002669286       111002854462       111003088293  

450108915

    450279906       111000977983       111001074353       111001166816      
111001247287       111001330404       111001430944       111001528795      
111001619572       111001717100       111001831679       111001949365      
111002081655       111002207532       111002334735       111002502642      
111002669354       111002854484       111003088327  

450108923

    450279948       111000977994       111001074364       111001166906      
111001247298       111001330415       111001430966       111001528830      
111001619628       111001717122       111001831770       111001949376      
111002081723       111002207600       111002334757       111002502697      
111002669365       111002854495       111003088338  

450108949

    450279955       111000978029       111001074375       111001166928      
111001247311       111001330459       111001430977       111001528852      
111001619729       111001717212       111001831781       111001949578      
111002081745       111002207633       111002334779       111002502709      
111002669376       111002854507       111003088349  

450109004

    450279997       111000978030       111001074386       111001166939      
111001247322       111001330460       111001430988       111001528874      
111001619730       111001717245       111001831815       111001949590      
111002081756       111002207666       111002334780       111002502732      
111002669400       111002854541       111003088350  

450109020

    450280037       111000978052       111001074443       111001166951      
111001247333       111001330482       111001430999       111001529044      
111001619741       111001717256       111001831848       111001949624      
111002081778       111002207688       111002334836       111002502877      
111002669411       111002854563       111003088361  

450109053

    450280045       111000978085       111001074511       111001166962      
111001247355       111001330505       111001431091       111001529055      
111001619763       111001717278       111001831871       111001949680      
111002081813       111002207734       111002334926       111002502912      
111002669422       111002854620       111003088383  

450109103

    450280136       111000978108       111001074522       111001166984      
111001247377       111001330516       111001431147       111001529077      
111001619808       111001717290       111001831882       111001949769      
111002081835       111002207745       111002335017       111002502934      
111002669488       111002854822       111003088394  

450109152

    450280193       111000978119       111001074544       111001166995      
111001247399       111001330538       111001431316       111001529099      
111001619819       111001717335       111001831905       111001949781      
111002081857       111002207789       111002335062       111002502967      
111002669499       111002854956       111003088439  

450109194

    450280201       111000978120       111001074588       111001167020      
111001247423       111001330594       111001431338       111001529101      
111001619853       111001717346       111001831938       111001949815      
111002081868       111002207868       111002335073       111002502978      
111002669501       111002855003       111003088462  

450109210

    450280227       111000978164       111001074623       111001167053      
111001247434       111001330639       111001431349       111001529112      
111001619886       111001717368       111001831949       111001949871      
111002081958       111002207914       111002335130       111002503025      
111002669523       111002855092       111003088495  

450109236

    450280250       111000978186       111001074678       111001167097      
111001247445       111001330662       111001431440       111001529123      
111001619910       111001717380       111001831983       111001949927      
111002082049       111002207969       111002335163       111002503171      
111002669567       111002855126       111003088529  

450109327

    450280292       111000978197       111001074689       111001167109      
111001247456       111001330707       111001431451       111001529156      
111001619921       111001717391       111001831994       111001949961      
111002082094       111002208151       111002335253       111002503182      
111002669578       111002855160       111003088530  

450109392

    450280334       111000978221       111001074690       111001167110      
111001247467       111001330718       111001431473       111001529167      
111001620091       111001717403       111001832029       111001949983      
111002082173       111002208195       111002335310       111002503193      
111002669613       111002855205       111003088552  

 

SCH-A-43



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450109426

    450280367       111000978232       111001074713       111001167187      
111001247478       111001330763       111001431541       111001529189      
111001620114       111001717447       111001832052       111001949994      
111002082252       111002208218       111002335376       111002503328      
111002669680       111002855339       111003088563  

450109434

    450280425       111000978276       111001074724       111001167198      
111001247489       111001330785       111001431642       111001529190      
111001620136       111001717458       111001832063       111001950211      
111002082285       111002208241       111002335398       111002503351      
111002669714       111002855340       111003088574  

450109475

    450280441       111000978287       111001074746       111001167200      
111001247490       111001330796       111001431686       111001529202      
111001620158       111001717470       111001832074       111001950244      
111002082296       111002208342       111002335444       111002503553      
111002669769       111002855441       111003088596  

450109632

    450280458       111000978298       111001074757       111001167233      
111001247513       111001330808       111001431754       111001529224      
111001620169       111001717492       111001832131       111001950255      
111002082320       111002208375       111002335455       111002503610      
111002669804       111002855452       111003088619  

450109657

    450280466       111000978311       111001074779       111001167244      
111001247579       111001330831       111001431800       111001529235      
111001620248       111001717504       111001832186       111001950299      
111002082331       111002208386       111002335488       111002503676      
111002669837       111002855553       111003088642  

450109673

    450280540       111000978322       111001074780       111001167255      
111001247580       111001330842       111001431822       111001529257      
111001620259       111001717515       111001832221       111001950378      
111002082353       111002208465       111002335523       111002503722      
111002669871       111002855597       111003088653  

450109681

    450280573       111000978344       111001074803       111001167266      
111001247603       111001330864       111001432003       111001529279      
111001620293       111001717537       111001832243       111001950389      
111002082487       111002208476       111002335578       111002503755      
111002669949       111002855632       111003088664  

450109699

    450280581       111000978377       111001074814       111001167277      
111001247614       111001330987       111001432025       111001529280      
111001620305       111001717548       111001832276       111001950402      
111002082522       111002208522       111002335635       111002503799      
111002670097       111002855733       111003088675  

450109749

    450280623       111000978399       111001074825       111001167288      
111001247625       111001331001       111001432036       111001529303      
111001620327       111001717559       111001832287       111001950413      
111002082555       111002208656       111002335646       111002503823      
111002670132       111002855777       111003088697  

450109830

    450280672       111000978401       111001074847       111001167312      
111001247647       111001331023       111001432261       111001529314      
111001620338       111001717560       111001832298       111001950536      
111002082623       111002208825       111002335657       111002503946      
111002670187       111002855913       111003088743  

450109897

    450280698       111000978423       111001074858       111001167323      
111001247669       111001331090       111001432339       111001529336      
111001620349       111001717605       111001832344       111001950569      
111002082678       111002208869       111002335691       111002503957      
111002670266       111002855924       111003088765  

450109962

    450280722       111000978434       111001074869       111001167345      
111001247726       111001331113       111001432384       111001529358      
111001620383       111001717616       111001832355       111001950570      
111002082689       111002208870       111002335703       111002503979      
111002670299       111002855957       111003088776  

450110168

    450280730       111000978490       111001074881       111001167356      
111001247737       111001331214       111001432429       111001529369      
111001620417       111001717638       111001832366       111001950727      
111002082702       111002208904       111002335714       111002504004      
111002670301       111002856105       111003088787  

450110226

    450280805       111000978513       111001074926       111001167389      
111001247748       111001331292       111001432553       111001529404      
111001620428       111001717650       111001832377       111001950783      
111002082713       111002208926       111002335736       111002504037      
111002670378       111002856352       111003088800  

450110234

    450280888       111000978524       111001074937       111001167457      
111001247759       111001331315       111001432586       111001529437      
111001620484       111001717672       111001832388       111001950794      
111002082746       111002208937       111002335747       111002504116      
111002670390       111002856374       111003088822  

450110291

    450280912       111000978557       111001074960       111001167468      
111001247760       111001331348       111001432687       111001529460      
111001620529       111001717683       111001832445       111001950839      
111002082768       111002208960       111002335860       111002504161      
111002670503       111002856396       111003088833  

450110341

    450280961       111000978568       111001074971       111001167547      
111001247771       111001331405       111001432744       111001529471      
111001620596       111001717694       111001832456       111001950862      
111002082779       111002209006       111002335950       111002504206      
111002670738       111002856408       111003088855  

450110366

    450280995       111000978579       111001075095       111001167716      
111001247838       111001331461       111001432755       111001529482      
111001620608       111001717717       111001832502       111001950907      
111002082960       111002209040       111002335972       111002504228      
111002670772       111002856475       111003088866  

450110374

    450281027       111000978580       111001075141       111001167761      
111001247849       111001331483       111001432766       111001529516      
111001620686       111001717762       111001832625       111001950941      
111002082993       111002209062       111002336007       111002504240      
111002670873       111002856497       111003088877  

450110408

    450281050       111000978726       111001075174       111001167783      
111001247850       111001331506       111001432777       111001529561      
111001620709       111001717773       111001832692       111001950974      
111002083017       111002209107       111002336018       111002504251      
111002670884       111002856532       111003088888  

450110424

    450281100       111000978760       111001075185       111001167794      
111001247861       111001331528       111001432812       111001529583      
111001620710       111001717784       111001832805       111001950985      
111002083130       111002209130       111002336030       111002504262      
111002670895       111002856543       111003088899  

450110481

    450281142       111000978771       111001075196       111001167817      
111001247883       111001331540       111001432834       111001529628      
111001620743       111001717807       111001832827       111001951021      
111002083253       111002209196       111002336096       111002504284      
111002670907       111002856565       111003088901  

450110507

    450281209       111000978816       111001075208       111001167862      
111001247906       111001331551       111001432845       111001529639      
111001620811       111001717818       111001832838       111001951054      
111002083275       111002209219       111002336108       111002504341      
111002670941       111002856598       111003088912  

450110549

    450281282       111000978838       111001075219       111001167895      
111001247928       111001331584       111001432867       111001529640      
111001620855       111001717830       111001832861       111001951076      
111002083354       111002209242       111002336153       111002504475      
111002670963       111002856666       111003088923  

450110564

    450281357       111000978872       111001075220       111001167918      
111001247939       111001331595       111001432889       111001529651      
111001620866       111001717841       111001832928       111001951098      
111002083398       111002209253       111002336175       111002504486      
111002671009       111002856701       111003088945  

450110630

    450281373       111000978894       111001075231       111001167930      
111001247951       111001331607       111001432890       111001529707      
111001620888       111001717852       111001832951       111001951144      
111002083433       111002209286       111002336197       111002504497      
111002671043       111002856846       111003088978  

450110697

    450281399       111000978906       111001075242       111001167941      
111001247962       111001331641       111001432902       111001529730      
111001620923       111001717863       111001832984       111001951166      
111002083477       111002209376       111002336209       111002504509      
111002671098       111002856857       111003088989  

450110804

    450281423       111000978939       111001075253       111001167952      
111001248008       111001331663       111001432935       111001529741      
111001620956       111001717874       111001833064       111001951201      
111002083578       111002209400       111002336232       111002504587      
111002671133       111002856969       111003088990  

450110846

    450281431       111000978951       111001075264       111001167963      
111001248042       111001331708       111001432946       111001529752      
111001620967       111001717885       111001833086       111001951234      
111002083590       111002209444       111002336254       111002504598      
111002671144       111002856992       111003089003  

450110853

    450281464       111000978962       111001075286       111001168021      
111001248086       111001331742       111001432979       111001529785      
111001621003       111001717896       111001833109       111001951245      
111002083635       111002209523       111002336265       111002504666      
111002671223       111002857083       111003089036  

450110861

    450281506       111000978995       111001075309       111001168054      
111001248109       111001331775       111001432980       111001529808      
111001621047       111001717919       111001833110       111001951267      
111002083657       111002209602       111002336298       111002504688      
111002671267       111002857117       111003089058  

450110911

    450281514       111000979008       111001075310       111001168076      
111001248121       111001331865       111001433004       111001529820      
111001621115       111001717931       111001833154       111001951278      
111002083668       111002209613       111002336311       111002504701      
111002671290       111002857195       111003089069  

450110929

    450281530       111000979031       111001075321       111001168100      
111001248143       111001331876       111001433026       111001529910      
111001621126       111001717942       111001833165       111001951335      
111002083691       111002209635       111002336456       111002504745      
111002671324       111002857230       111003089070  

450110945

    450281563       111000979042       111001075343       111001168111      
111001248165       111001331922       111001433059       111001529943      
111001621159       111001717964       111001833198       111001951380      
111002083736       111002209680       111002336478       111002504756      
111002671335       111002857263       111003089081  

450110986

    450281589       111000979053       111001075411       111001168122      
111001248198       111001331977       111001433082       111001529965      
111001621182       111001717997       111001833233       111001951403      
111002083769       111002209714       111002336489       111002504789      
111002671379       111002857432       111003089092  

450111018

    450281597       111000979097       111001075433       111001168133      
111001248222       111001331999       111001433093       111001529976      
111001621205       111001718011       111001833277       111001951425      
111002083770       111002209758       111002336568       111002504790      
111002671380       111002857476       111003089104  

450111117

    450281662       111000979110       111001075444       111001168144      
111001248266       111001332057       111001433116       111001530024      
111001621216       111001718022       111001833288       111001951447      
111002083815       111002209770       111002336636       111002504846      
111002671414       111002857487       111003089115  

450111166

    450281696       111000979121       111001075501       111001168155      
111001248277       111001332091       111001433172       111001530035      
111001621227       111001718033       111001833312       111001951515      
111002083859       111002209848       111002336726       111002504891      
111002671425       111002857498       111003089126  

450111174

    450281753       111000979154       111001075512       111001168177      
111001248312       111001332114       111001433206       111001530057      
111001621249       111001718044       111001833389       111001951537      
111002084007       111002209859       111002336759       111002504947      
111002671492       111002857511       111003089137  

450111257

    450281803       111000979165       111001075545       111001168199      
111001248323       111001332125       111001433239       111001530080      
111001621283       111001718055       111001833413       111001951605      
111002084029       111002209871       111002336793       111002505038      
111002671537       111002857623       111003089148  

450111281

    450281829       111000979198       111001075602       111001168201      
111001248334       111001332170       111001433240       111001530114      
111001621328       111001718066       111001833547       111001951649      
111002084030       111002209882       111002336906       111002505050      
111002671559       111002857645       111003089159  

450111372

    450281878       111000979200       111001075613       111001168278      
111001248345       111001332181       111001433273       111001530125      
111001621441       111001718077       111001833592       111001951841      
111002084108       111002209905       111002336951       111002505106      
111002671672       111002857713       111003089272  

450111497

    450281944       111000979211       111001075635       111001168324      
111001248356       111001332192       111001433307       111001530136      
111001621474       111001718088       111001833604       111001951908      
111002084119       111002209972       111002336973       111002505140      
111002671683       111002857746       111003089384  

450111505

    450281985       111000979222       111001075646       111001168335      
111001248367       111001332204       111001433318       111001530147      
111001621485       111001718099       111001833615       111001951975      
111002084186       111002209983       111002336984       111002505195      
111002671706       111002857768       111003089407  

450111562

    450281993       111000979301       111001075680       111001168346      
111001248389       111001332237       111001433329       111001530192      
111001621508       111001718101       111001833682       111001951986      
111002084210       111002210042       111002337042       111002505207      
111002671728       111002857836       111003089418  

450111612

    450282140       111000979312       111001075691       111001168357      
111001248402       111001332248       111001433330       111001530215      
111001621520       111001718112       111001833716       111001952033      
111002084232       111002210200       111002337064       111002505241      
111002671739       111002857847       111003089429  

450111661

    450282207       111000979345       111001075714       111001168368      
111001248446       111001332260       111001433341       111001530226      
111001621575       111001718134       111001833738       111001952134      
111002084265       111002210211       111002337075       111002505285      
111002671740       111002857892       111003089430  

450111711

    450282306       111000979378       111001075769       111001168379      
111001248491       111001332271       111001433352       111001530260      
111001621609       111001718145       111001833749       111001952167      
111002084377       111002210233       111002337222       111002505296      
111002671807       111002857948       111003089441  

450111836

    450282348       111000979389       111001075770       111001168380      
111001248503       111001332293       111001433363       111001530282      
111001621610       111001718156       111001833761       111001952178      
111002084388       111002210266       111002337266       111002505331      
111002671852       111002858006       111003089452  

450111869

    450282389       111000979402       111001075781       111001168425      
111001248536       111001332316       111001433396       111001530293      
111001621643       111001718167       111001833806       111001952189      
111002084399       111002210277       111002337299       111002505342      
111002671885       111002858040    

450111893

    450282413       111000979413       111001075837       111001168436      
111001248547       111001332350       111001433420       111001530305      
111001621654       111001718190       111001833828       111001952235      
111002084401       111002210334       111002337334       111002505353      
111002671931       111002858051    

450111901

    450282421       111000979424       111001075859       111001168447      
111001248569       111001332361       111001433431       111001530327      
111001621687       111001718202       111001833839       111001952268      
111002084412       111002210345       111002337367       111002505375      
111002672000       111002858130    

450112115

    450282454       111000979468       111001075871       111001168458      
111001248604       111001332383       111001433442       111001530349      
111001621698       111001718213       111001833840       111001952279      
111002084434       111002210547       111002337378       111002505397      
111002672011       111002858220    

450112172

    450282504       111000979479       111001075882       111001168470      
111001248615       111001332394       111001433464       111001530394      
111001621711       111001718224       111001833862       111001952280      
111002084456       111002210659       111002337389       111002505410      
111002672066       111002858242    

450112180

    450282512       111000979480       111001075916       111001168515      
111001248648       111001332428       111001433475       111001530406      
111001621722       111001718235       111001833884       111001952303      
111002084502       111002210671       111002337390       111002505421      
111002672156       111002858264    

450112214

    450282660       111000979514       111001075950       111001168537      
111001248682       111001332451       111001433587       111001530417      
111001621755       111001718246       111001833895       111001952358      
111002084524       111002210693       111002337435       111002505487      
111002672202       111002858310    

450112222

    450282744       111000979592       111001075961       111001168548      
111001248693       111001332462       111001433611       111001530440      
111001621788       111001718257       111001833918       111001952381      
111002084579       111002210840       111002337491       111002505533      
111002672213       111002858321    

450112263

    450282751       111000979604       111001075972       111001168560      
111001248705       111001332484       111001433633       111001530451      
111001621801       111001718268       111001833985       111001952392      
111002084625       111002210862       111002337570       111002505599      
111002672235       111002858376    

450112305

    450282769       111000979615       111001075983       111001168571      
111001248716       111001332495       111001433644       111001530462      
111001621823       111001718279       111001834043       111001952516      
111002084636       111002210873       111002337592       111002505601      
111002672268       111002858400    

450112321

    450282801       111000979659       111001075994       111001168582      
111001248738       111001332552       111001433712       111001530473      
111001621834       111001718280       111001834076       111001952550      
111002084692       111002210907       111002337615       111002505623      
111002672279       111002858422    

450112396

    450282835       111000979682       111001076041       111001168593      
111001248749       111001332563       111001433723       111001530529      
111001621845       111001718291       111001834100       111001952583      
111002084737       111002211010       111002337626       111002505634      
111002672482       111002858477    

450112420

    450282918       111000979693       111001076063       111001168605      
111001248750       111001332585       111001433756       111001530664      
111001621856       111001718303       111001834122       111001952594      
111002084759       111002211021       111002337761       111002505678      
111002672516       111002858488    

450112438

    450282926       111000979705       111001076074       111001168649      
111001248772       111001332608       111001433778       111001530675      
111001621878       111001718314       111001834166       111001952628      
111002084793       111002211076       111002337839       111002505702      
111002672549       111002858523    

450112446

    450282942       111000979727       111001076085       111001168661      
111001248806       111001332619       111001433789       111001530697      
111001621935       111001718325       111001834267       111001952640      
111002084849       111002211100       111002337840       111002505724      
111002672785       111002858556    

450112487

    450282983       111000979749       111001076096       111001168672      
111001248828       111001332653       111001433879       111001530709      
111001622015       111001718336       111001834289       111001952707      
111002085031       111002211166       111002337851       111002505779      
111002672819       111002858589    

450112511

    450283015       111000979750       111001076108       111001168683      
111001248840       111001332686       111001433936       111001530765      
111001622026       111001718392       111001834302       111001952729      
111002085053       111002211201       111002337862       111002505791      
111002672842       111002858624    

 

SCH-A-44



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

 

SCH-B-3



--------------------------------------------------------------------------------

19. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
19 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1